Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 1 of 174




           EXHIBIT L
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 2 of 174




                                                PART 6




                                                                                                                       CPR 6
                                      SERVICE       OF   DOCUMENTS
Contents
                                 I. Scope of this Part and Interpretation
 6.1                Part 6 rules about service apply generally . . . . . . . . . . . . . .                  para.6.1
 6.2                Interpretation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      para.6.2
                            II. Service of the Claim Form in the Jurisdiction
 6.3                Methods of service . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          para.6.3
 6.4                Who is to serve the claim form. . . . . . . . . . . . . . . . . . . . . .               para.6.4
 6.5                Personal service . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        para.6.5
 6.6                Where to serve the claim form—general provisions . . . . . . .                          para.6.6
 6.7                Service on a solicitor within the United Kingdom . . . . . . . . .                      para.6.7
 6.8                Service of the claim form where before service the                                      para.6.8
                       defendant gives an address at which the defendant may
                       be served . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
 6.9                Service of the claim form where the defendant does not give                             para.6.9
                       an address at which the defendant may be served . . . . .
 6.10               Service of the claim form in proceedings against the Crown .                           para.6.10
 6.11               Service of the claim form by contractually agreed method. . .                          para.6.11
 6.12               Service of the claim form relating to a contract on an agent                           para.6.12
                       of a principal who is out of the jurisdiction . . . . . . . . . . . .
 6.13               Service of the claim form on children and protected parties .                          para.6.13
 6.14               Deemed service . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         para.6.14
 6.15               Service of the claim form by an alternative method or at an                            para.6.15
                       alternative place . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
 6.16               Power of court to dispense with service of the claim form . . .                        para.6.16
 6.17               Notice and certificate of service relating to the claim form. . .                      para.6.17
 6.18               Notification of outcome of postal service by the court . . . . . .                     para.6.18
 6.19               Notice of non-service by bailiff . . . . . . . . . . . . . . . . . . . . . .           para.6.19
           III. Service of Documents other than the Claim Form in the United Kingdom
 6.20               Methods of service . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         para.6.20
 6.21               Who is to serve . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        para.6.21
 6.22               Personal service . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       para.6.22
 6.23               Address for service to be given after proceedings are                                  para.6.23
                       started . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
 6.24               Change of address for service . . . . . . . . . . . . . . . . . . . . . .              para.6.24
 6.25               Service on children and protected parties . . . . . . . . . . . . . .                  para.6.25
 6.26               Deemed service . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         para.6.26
 6.27               Service by an alternative method or at an alternative place. .                         para.6.27
 6.28               Power to dispense with service . . . . . . . . . . . . . . . . . . . . .               para.6.28
 6.29               Certificate of service . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       para.6.29
            IV. Service of the Claim Form and other Documents out of the Jurisdiction
 6.30               Scope of this Section . . . . . . . . . . . . . . . . . . . . . . . . . . . .          para.6.30
 6.31               Interpretation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     para.6.31
 6.32               Service of the claim form where the permission of the court                            para.6.32
                       is not required—Scotland and Northern Ireland . . . . . . . .
 6.33               Service of the claim form where the permission of the court                            para.6.33
                       is not required—out of the United Kingdom . . . . . . . . . . .
 6.34               Notice of statement of grounds where the permission of the                             para.6.34
                       court is not required for service . . . . . . . . . . . . . . . . . . .



                                                      303
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 3 of 174




                                     SECTION A CIVIL PROCEDURE RULES 1998

          6.35               Period for responding to the claim form where permission                                 para.6.35
                                was not required for service. . . . . . . . . . . . . . . . . . . . . .
          6.36               Service of the claim form where the permission of the court                              para.6.36
                                is required . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
          6.37               Application for permission to serve the claim form out of the                            para.6.37
                                jurisdiction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
          6.38               Service of documents other than the claim form—                                          para.6.38
                                permission . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
          6.39               Service of application notice on a non-party to the                                      para.6.39
                                proceedings . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
          6.40               Methods of service—general provisions . . . . . . . . . . . . . . .                      para.6.40
          6.41               [Omitted] . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      para.6.41
          6.42               Service through foreign governments, judicial authorities and                            para.6.42
                                British Consular authorities . . . . . . . . . . . . . . . . . . . . . .
          6.43               Procedure where service is to be through foreign                                         para.6.43
                                governments, judicial authorities and British Consular
                                authorities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
          6.44               Service of claim form or other document on a State . . . . . . .                         para.6.44
          6.45               Translation of claim form or other document . . . . . . . . . . . .                      para.6.45
          6.46               Undertaking to be responsible for expenses . . . . . . . . . . . .                       para.6.46
          6.47               Proof of service before obtaining judgment . . . . . . . . . . . . .                     para.6.47
                               V. Service of Documents from Foreign Courts or Tribunals
          6.48               Scope of this Section . . . . . . . . . . . . . . . . . . . . . . . . . . . .            para.6.48
          6.49               Interpretation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       para.6.49
          6.50               Request for service. . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           para.6.50
          6.51               Method of service . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          para.6.51
          6.52               After service. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       para.6.52
                             Practice Direction 6A—Service within the United Kingdom . .                           para.6APD.1
                             Practice Direction 6B—Service out of the Jurisdiction. . . . . .                      para.6BPD.1
                             Notes on Heads of Jurisdiction in Paragraph 3.1 of Practice                            para.6HJ.1
                                Direction 6B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                             Notes on Rules of Jurisdiction in Judgments Regulation                                para.6JRx.1
                                (Recast). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

          Editorial introduction
  6.0.1      The Civil Procedure (Amendment) Rules 2008 (SI 2008/2178) substituted a new Pt 6 (Service of
          Documents) for the existing Part, and a new r.7.5 (Service of a claim form). These changes came
          into effect on 1 October 2008. Until 2020, the only further changes that had been made to this rule
          came into effect in April 2010 and 2011 in relation to addresses for service in EEA States.
             On 31 January 2020 (“exit day”), the UK left the EU under the terms of the Agreement on the
          withdrawal of the United Kingdom of Great Britain and Northern Ireland from the European
          Union and the European Atomic Energy Community dated 19 October 2019 (the “Withdrawal
          Agreement”). The Withdrawal Agreement was implemented into domestic law by the European
          Union (Withdrawal) Act 2018 (the “EU Withdrawal Act”) as amended by the European Union
          (Withdrawal Agreement) Act 2020 (the “Withdrawal Agreement Act”). The Withdrawal Agreement
          established a transition period, which ended at 23.00 on 31 December 2020. This is referred to in
          the EU Withdrawal Act as the “implementation period”, and the end of the period is referred to,
          somewhat awkwardly, as “IP completion day” (s.1A(6) of the EU Withdrawal Act).
             During the implementation period, EU law continued to apply to and in the UK, unless
          otherwise provided in the Withdrawal Agreement, and references to EU Member States in EU law
          or relevant domestic legislation were understood as including the UK (see art.127 of the Withdrawal
          Agreement and ss.1A and 1B of the EU Withdrawal Act). Accordingly, during the implementation
          period, the rules on jurisdiction and enforcement of judgments under the Judgments Regulation
          (1215/2012) continued to apply as between the UK and the EU, as did the provisions relating to
          service and the taking of evidence under the Service Regulation (1393/2007) and Taking of
          Evidence Regulation (1206/2001).
             The UK also continued to be bound, during the implementation period, by obligations stem-
          ming from international agreements to which the EU is a party (see art.129 of the Withdrawal
          Agreement), including international agreements relevant to Pt 6 such as the Brussels and Lugano
          Conventions and the 2005 Hague Convention on Choice of Court Agreements.
             With effect from IP completion day (subject to transitional provisions), a number of changes
          have been made which affect Pt 6. First, the Civil Jurisdiction and Judgments (Amendment) (EU
          Exit) Regulations 2019 (SI 2019/479) revoked the Judgments Regulation (EU 1215/2012) and
          amended domestic legislation so that it ceased to apply the Brussels and Lugano Conventions.
          Secondly, the Service of Documents and Taking of Evidence in Civil and Commercial Matters

                                                                   304
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 4 of 174




                                PART 6 SERVICE       OF   DOCUMENTS

(Revocation and Saving Provisions) (EU Exit) Regulations 2018 (SI 2018/1257) revoked the Service
Regulation (1393/2007) and the Taking of Evidence Regulation (1206/2001) so that they no
longer apply to the UK. The effect of this is to require the service of documents to be carried out
using some other method, for example under the Hague Service Convention, where that is
applicable. Thirdly, the European Communities (Lawyer’s Practice) Regulations 2000 (SI 2000/




                                                                                                                  CPR 6
1119) were to be revoked by the Services of Lawyers and Lawyer’s Practice (Revocation etc.) (EU
Exit) Regulations 2019 (SI 2019/375) reg.3(b). The 2019 Regulations were revoked as from 24
November 2020 by Services of Lawyers and Lawyer's Practice (Revocation etc.) (EU Exit) Regula-
tions 2020 (SI 2020/1342), which also, as from 31 December 2020, revoked the 2000 Regulations.
All of these Regulations, subject to applicable transitional provisions, required substantial revisions
to Sections II, III and IV of Part 6 which were implemented by the Civil Procedure Rules 1998
(Amendment) (EU Exit) Regulations 2019 (SI 2019/521) (as amended by the Civil, Criminal and
Family Justice (Amendment) (EU Exit) Regulations 2020). (In the commentary to this Pt 6, refer-
ences to SI 2019/521 are to that SI as amended.)

Practice Directions
   This Part is supplemented by two practice directions, PD 6A—Service Within the United                  6.0.2
Kingdom (see para.6APD.1), and PD 6B—Service Out of the Jurisdiction (see para.6BPD.1),
referred to in the text of the rules, respectively, as “Practice Direction 6A” and “Practice Direction
6B”.

Related sources
  D    CPR r.55.6 (Service of claims against trespassers)                                                 6.0.3
  D    CPR r.55.23 (Service of claim form for interim possession order
  D    Companies Act 1985 ss.694A, 695 and 725.
  D    Companies Act 2006 s.1139

Forms
  D   N215 Certificate of service (see Civil Procedure Forms in the online Civil Procedure Forms          6.0.4
      Volume)
  D   N217 Order for substituted service (see Civil Procedure Forms in the online Civil Procedure
      Forms Volume)
  D   N251 Notice of funding of case or claim (see Civil Procedure Forms in the online Civil
      Procedure Forms Volume)
  D   N510 Service out of the jurisdiction (see Civil Procedure Forms in the online Civil Procedure
      Forms Volume)

Notes on rules of jurisdiction and on heads of jurisdiction
   Rule 6.33 provides for the service of claim forms on defendants out of the jurisdiction (that is to    6.0.5
say, out of the United Kingdom) without the permission of the court in several different
circumstances. For proceedings issued before 31 December 2020 (IP completion day), but not after
that date, those circumstances include where each claim made against the defendant to be served
and included in the claim form is one which the court has power to determine under the Judg-
ments Regulation (1215/2012). Notes providing commentary on the rules of jurisdiction in that
Regulation (that is to say on matters relevant to the transitional provisions relating to r.6.33—see
further explanation at para.6.33.9 below) are found below, beginning at para.6JRx.1.
   Where the permission of the court is required under r.6.36, r.6.37 states that the application for
permission must set out which ground in para.3.1 of PD 6B is relied on. The complete text of PD
6B is set out at para.6BPD.1. Notes providing commentary on the heads of jurisdiction in para.3.1
of that Practice Direction (that is to say on matters relevant to r.6.37) are found below beginning at
para.6HJ.1.

                            I. Scope of this Part and Interpretation

Part 6 rules about service apply generally1
  6.1 This Part applies to the service of documents, except where—           6.1
      (a) another Part, any other enactment or a practice direction makes
           different provision; or
      (b) the court orders otherwise.
(Other Parts, for example, Part 54 (Judicial Review) and Part 55 (Possession
Claims) contain specific provisions about service.)
Effect of rule (r.6.1)
   Other Parts and practice directions in the CPR making significantly different provision to that        6.1.1
made in Pt 6 include Pt 54 (Judicial Review and Statutory Review) and Pt 55 (Possession Claims)
and the practice directions supplementing those Parts.


  1   Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178).

                                                 305
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 5 of 174




                                    SECTION A CIVIL PROCEDURE RULES 1998

             In Godwin v Swindon BC [2001] EWCA Civ 641; [2002] 1 W.L.R. 997, CA, it was held that the
          court could not dispense with service under r.6.1(b) (or under what is now r.6.16) where such a
          dispensation would constitute a retrospective extension of time for service specifically forbidden by
          r.7.6(3) (see further commentary following r.6.16).

       Interpretation1
   6.2   6.2 In this Part—
             (a) “bank holiday” means a bank holiday under the Banking and
                  Financial Dealings Act 1971 in the part of the United Kingdom
                  where service is to take place;
             (b) “business day” means any day except Saturday, Sunday, a bank
                  holiday, Good Friday or Christmas Day;
             (c) “claim” includes petition and any application made before action
                  or to commence proceedings and “claim form”, “claimant” and
                  “defendant” are to be construed accordingly;
             (d) “solicitor” includes any other person who, for the purposes of the
                  Legal Services Act 2007, is an authorised person in relation to an
                  activity which constitutes the conduct of litigation (within the
                  meaning of that Act).
             (e) [Omitted]
          Effect of rule (r.6.2)
  6.2.1      This rule brings together definitions particularly relevant in the texts of the rules in Pt 6 gener-
          ally, especially in Sections II and III. Dedicated provisions containing definitions for recurring
          expressions in Sections IV and V of Pt 6 are found in, respectively, r.6.31 and r.6.49. It was
          amended by reg.4(3) of the Civil Procedure Rules 1998 (Amendment) (EU Exit) Regulations 2019
          (SI 2019/521), with effect from 31 December 2020 (IP completion day). From that date r.6.2(e),
          which contained a definition of “European Lawyer” and a signpost to the European Communities
          (Services of Lawyers) Order 1978 (SI 1978/1910) as it was previously annexed to PD 6A, were
          deleted from the rule.

          Jurisdiction
  6.2.2      Throughout Pt 6, the distinction between service of claim forms and of other documents within
          the jurisdiction and without the jurisdiction is important. In CPR r.2.3(1) it is stated that in the
          CPR generally “jurisdiction” means, unless the context requires otherwise, England and Wales and
          any part of the territorial waters of the UK adjoining England and Wales. Consequently it does not
          include the Channel Islands and the Isle of Man.

          “claim” “claim form”
  6.2.3      The meaning of “claim form” in this context is important, as it is the distinction between claim
          forms (as defined) and other documents relating to the proceedings that distinguishes Section II
          from Section III, both of which are concerned with the service of documents “in the jurisdiction”.
          Before 1 October 2008, the expressions “claim” and “claim form” had, for the purposes of service
          out of the jurisdiction, the meanings ascribed to them by paras (h) and (i) of r.6.18. (As to the
          meaning of “claim form” in Section IV, see commentary following r.6.30 below.)
             Rule 7.2(1) states that proceedings are started when the court issues a claim form. According to
          para.(c) of r.6.2, for the purposes of Pt 6, “claim form” includes, in addition, a petition and any ap-
          plication made before action (e.g. for an order for disclosure of documents before a claim has been
          made) or to commence proceedings. The definition of “claim form” does not include an applica-
          tion notice, except in those circumstances where it is the appropriate process for the making of an
          application before action.
             For date of service of a claim form see r.6.14. Where the particulars of claim are contained in a
          separate document and are not served with the claim form, the particulars of claim are not “a
          claim form” for the purposes of Pt 6 and the deemed service provisions in r.6.26 will apply to the
          particulars of claim when served in the UK. The combined effect of rr.6.3, 6.14, 7.5(1) and 6.26 is
          that where the Claim Form and Particulars of Claim are separate, but delivered together, the only
          method of service that would give the same date of deemed service for both Claim Form and
          Particulars of Claim is service by first class post, or by document exchange or other service that
          provides delivery on the next business day. See table in Note 6APD.10.


             1 Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178) and amended by

          the Civil Procedure (Amendment No.2) Rules 2009 (SI 2009/3390), the Civil Procedure (Amend-
          ment) Rules 2011 (SI 2011/88) and the Civil Procedure Rules 1998 (Amendment) (EU Exit)
          Regulations 2019 (SI 2019/521).

                                                           306
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 6 of 174




                                PART 6 SERVICE       OF   DOCUMENTS

    When a claim form is issued there is (1) an original sealed claim form retained by the court, and
(2) original sealed claim forms so that one can be retained by the claimant and one or more can be
served on the defendants. For explanations of court practice, see Hills Contractors and Construction
Ltd v Struth [2013] EWHC 1693 (TCC); [2014] 1 W.L.R. 1 (Ramsey J) at [45]; United Utilities Group
Plc v Hart, 24 September 2015, unrep. (Judge Graham Wood QC) at [5]. The claim forms falling




                                                                                                                  CPR 6
within the second category are not copies (though not infrequently misleadingly referred to as
such). If a party makes an image of a claim form in that category then that would be a copy. The
general rule is that, if service is to be properly effected on a defendant, a claim form in the second
category must be served. See further para.6.3.2.
    CPR r.81.10(2) states that, where a committal application is made against a person who is not an
existing party to the proceedings, it is made against that person by an application notice under Part
23. Such a notice is “a document in which the applicant states his intention to seek a court order”
(r.23.1). By operation of r.6.2(c), it is also it a “claim form” and in appropriate circumstances could
be within the meaning of r.6.36 (Service of the claim form out of the jurisdiction where the
permission of the court is required) (Dar Al Arkan Real Estate Development Co v Al Refai [2013]
EWHC 4112 (QB); [2014] 1 C.L.C. 813 (Andrew Smith J) ([70]–[73]).

“bank holiday” “business day”
   In combination, these definitions have the same effects as those previously offered in para.(3) of     6.2.4
former r.6.7 (Deemed service). The definition of “bank holiday” acknowledges that service of a
document (in certain circumstances) may be effected in Scotland or Northern Ireland, rather than
in England and Wales, in which event any differences in the bank holiday arrangements between
the several jurisdictions may have to be taken into account. In fact, in Pt 6, the only provision in
which “bank holiday” is referred to is r.6.2(a). In RSC Ord.115 r.36A (Giving effect to an overseas
freezing order), “business day” has the same meaning as in r.6.2.

                       II. Service of the Claim Form in the Jurisdiction

Methods of service1
 6.3—(1) A claim form may be served by any of the following methods—         6.3
     (a) personal service in accordance with rule 6.5;
     (b) first class post, document exchange or other service which provides
         for delivery on the next business day, in accordance with Practice
         Direction 6A;
     (c) leaving it at a place specified in rule 6.7, 6.8, 6.9 or 6.10;
     (d) fax or other means of electronic communication in accordance
         with Practice Direction 6A; or
     (e) any method authorised by the court under rule 6.15.
 (2) A company may be served—
     (a) by any method permitted under this Part; or
     (b) by any of the methods of service permitted under the Companies
         Act 2006.
 (3) A limited liability partnership may be served—
     (a) by any method permitted under this Part; or
     (b) by any of the methods of service permitted under the Companies
         Act 2006 as applied with modification by regulations made under
         the Limited Liability Partnerships Act 2000.
Effect of rule (r.6.3)
   This rule and the following rules in Section II of Pt 6 (rr.6.4 to 6.19) are concerned with the        6.3.1
service of claim forms within the jurisdiction. Prior to 31 December 2020 (IP completion day),
provision was made for service in specified circumstances on an address for service in the EEA of a
solicitor, European lawyer or party. Such provision was omitted by reg.4 of the Civil Procedure
Rules 1998 (Amendment) (EU Exit) Regulations 2019 (SI 2019/521).
   As to the meaning of “claim form” for these purposes, see para.6.2.3. For methods for service
within the jurisdiction of documents other than claim forms (as defined in r.6.2(c)), see r.6.20
below.


   1 Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178) and amended by

the Civil Procedure (Amendment No.2) Rules 2009 (SI 2009/3390), the Civil Procedure (Amend-
ment) Rules 2011 (SI 2011/88), the Civil Procedure (Amendment No.2) Rules 2011 (SI 2011/
1979) and the Civil Procedure Rules 1998 (Amendment) (EU Exit) Regulations 2019 (SI 2019/
521).

                                                 307
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 7 of 174




                                    SECTION A CIVIL PROCEDURE RULES 1998

             Rule 6.3(1)(b) is supplemented by paras 2.1 and 3.1 of PD 6A (Service Within the United
          Kingdom), and r.6.3(1)(d) by para.4; see para.6APD.2.
             Rule 6.6(1) states that the claim form must be served within the jurisdiction except where r.6.11
          (Service by a contractually agreed method) applies, or as provided by Section IV of this Part.
             The CPR do not define what is meant by service other than by prescribing how it may be done
          (Asia Pacific (HK) Ltd v Hanjin Shipping Co Ltd [2005] EWHC 2443 (Comm); [2005] 2 C.L.C. 747;
          (2005) 102(46) L.S.G. 25 (Christopher Clarke J) at [20]). In the Access to Justice—Final Report (July
          1996) it was said (in relation to the service of documents generally, if not of service of claim forms
          in particular) that, before any procedural step which depends on proper service of a document can
          take place, “the court would have to be satisfied that the method used either had put the recipient
          in a position to ascertain its contents or was reasonably likely to enable him to do so within any
          relevant time period” (Ch.12, para.25). (The phrase “put … in position” takes account of the situa-
          tion where the recipient “deliberately avoids informing himself”.) The several methods of service
          are designed to achieve that objective. (In this vein, r.6.15(2) speaks of steps taken “to bring the
          claim form to the attention of the defendant”.) In the CPR Glossary, the legal expression “service”
          is defined as “Steps required by rules of court to bring documents used in court proceedings to a
          person’s attention”.
             As a practical matter, the law as to the service of originating process provides answers to five
          questions: by whom? on whom? when? where? and how? In a given case, depending on the
          circumstances, the answer to one or other of these questions may admit of multiple, alternative or
          cumulative answers; e.g., the answer to “by whom?” may be by the court, by the claimant or by their
          agent (see r.6.5(4)), and the answer to “on whom?” may be not only the defendant but on others as
          well (see Sch.1 RSC Ord.115 r.7). The expression “method of service” is a term of art of long
          standing in English law and is primarily concerned with the question of “how?”. However, the
          definition of a particular “method” (in order to be comprehensible and to differentiate it from
          other methods) may also touch upon the question of “where?”. Questions of “how?” demand
          answers in the form of active, transitive verbs (leaving with, posting to, delivering at, transmitting
          to, etc.). Such words appear, expressly or impliedly, in the various methods of service listed in this
          rule. They are brought out more clearly generally in r.7.5 (Service of a claim form) and, in relation
          to personal service particularly, in r.6.5.
             It might be expected that, in a set of rules designed to act as a comprehensive (if not complete)
          code, the five questions would be dealt with in a logical order. However, that is not the way that Sec-
          tion II of Pt 6 runs. It begins with the last question first.
             Once upon a time, personal service was the dominant method. Over time, other methods were
          permitted (but were tightly controlled) and were listed in rules of court. Those rules are the ances-
          tors of r.6.3.
             For an explanation as to why it is that methods of service cannot be at large and have to be
          restricted by law to certain prescribed methods, see Access to Justice—Final Report (July 1996) Ch.12,
          para.20.
             In a given case, the questions that are likely to cause the most anxiety for the moving party are
          “on whom?”, “when?”, and “where?”. Answers to those questions require reference to other
          provisions. (The question “by whom?” is not unimportant and, in relation to the method of
          personal service, is given a comprehensive answer by r.6.5(4).)

          Service of original sealed claim form generally required
  6.3.2      Rule 7.2(1) states that proceedings are started when the court issues a claim form at the request
          of the claimant and r.2.6(1) states that the court must seal the claim form on issue. In practice,
          when a claim form is issued there is an original sealed claim form retained by the court and
          original sealed claim forms provided so that one can be retained by the claimant and one or more
          can be served on the defendants (see further para.6.2.3). The seal is intended to give a clear mes-
          sage to the defendant that he or she is being served with originating process by authority of the
          court, and not being sent some informal demand. In Hills Contractors and Construction Ltd v Struth
          [2013] EWHC 1693 (TCC); [2014] 1 W.L.R. 1 (Ramsey J) it was held that the effect of r.7.2(1) and
          r.2.6(1) is that a claim form is the document issued by the court on which the court seal is placed
          and when therefore r.6.3(1) states that “a claim form” may be served by any of the methods
          mentioned therein, as a general rule, where service is to be effected within the jurisdiction, it is the
          document issued and sealed by the court which is the relevant claim form. In that case, after issu-
          ing a claim form, the claimant’s solicitors sent a letter to the defendant’s solicitors enclosing by way
          of information a photocopy of the sealed claim form. The judge held (contrary, be it noted, to the
          defendant’s submission), in accordance with that general rule, that service did not meet the
          requirements of r.6.3(1), and therefore the claim form had not been properly served. Clearly, there
          are exceptions, in particular when a claim form is served by fax or other means of electronic com-
          munication under r.6.3(1)(d) in accordance with PD 6A. In such circumstances the hard or soft
          copy of the fax or the soft copy or print out of the attachment to an email is the document served,
          but in each case the hard or soft copy represents a copy of the claim form issued and sealed by the
          court. In para.4.3 of PD 6A (see para.6APD.4) it is expressly provided that, where a document is
          served by electronic means, the parties serving the document need not in addition send or deliver a
          hard copy.

                                                           308
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 8 of 174




                                PART 6 SERVICE       OF   DOCUMENTS

   The rules and authorities relevant to the general rule were carefully examined in United Utilities
Group Plc v Hart, 24 September 2015, unrep. (Judge Graham Wood QC). In that case solicitors for
a claimant in County Court proceedings served a copy of the claim form (made by them) rather
than the original, sealed document, through the DX to the defendant’s solicitors. It was held, on
appeal from a district judge, that the claimant had made an error of procedure within the meaning




                                                                                                                  CPR 6
of r.3.10 (being an error of form, not of substance) which the court may, and in the circumstances,
should remedy. It was noted that his was not a case where the claimant had resorted to facsimile
service at the very last moment.
   In Dory Acquisitions Designated Activity Co v Frangos [2020] EWHC 240 (Comm) the claimant’s
solicitor served a claim form and particulars of claim which did not have a claim number date of
issue or court seal, however these documents were accompanied by a document entitled “E-filing
submission confirmation”, which, amongst other matters, states: “Court: Commercial Court (QBD).
Filing type: filing claim form part 7”. Mr Justice Bryan held, relying upon Hills Contractors and
Constuction Ltd v Struth, that service was not valid. However, in the circumstances, he found the at-
tempted service to be an error of procedure which could be corrected under r.3.10.
   Rule 6.15 provides that where there is good reason to do so, the court may authorise service by
an alternative method. For obvious reasons the court’s power in that respect is wide enough to en-
able the court to authorise service by a method that does not comply with the general rule; for
example, the court may authorise service by either of the non-compliant methods adopted by the
claimants in Hills Contractors and Construction Ltd v Struth, op cit, and United Utilities Group Plc v
Hart, op cit; see Dunbar Assets Plc v BCP Premier Ltd [2015] EWHC 10 (Ch) (John Baldwin QC),
where in the event the court held that there was no good reason to authorise such alternative
method of service. See further para.6.15.1.
   As to the effect of the general rule in cases where service of a claim form is to be effected out of
the UK by a method of service provided for by r.6.40, see para.6.40.3.

“first class post” or “other service” (r.6.3(1)(b))
   Initially, service by post was confined to service by Royal Mail first class post. In 6 April 2006,    6.3.3
the rule was expanded to include other Royal Mail services (apart from first class post) providing
for delivery “on the next working day”. (Previously, it had been held that service by Royal Mail
“special delivery” (guaranteed for the next day) was the same as first class post for these purposes
(Petford v Saw [2002] C.L.Y. 478).) The Royal Mail’s postal service monopoly ended in 2006. The
rule now permits in addition, as a service method, service by a non-Royal Mail providers of services
providing for delivery “on the next business day”. Paragraph 3.1 of PD 6A (Service Within the
United Kingdom) indicates how service is effected by such “other service” (para.3.1 also applies to
service by post and by DX) (see para.6APD.3 below).
   As to service by post or by other service at address within the jurisdiction when resident defend-
ant out of the jurisdiction temporarily or indefinitely, see para.6.9.7 below.

“business day” (r.6.3(1)(b))
  See definition in r.6.2(b) above.                                                                       6.3.4
“electronic communication” (r.6.3(1)(d))
   Paragraph (d) of r.6.3(1) in relation to the service of claim forms is supplemented by PD 6A           6.3.5
(Service Within the United Kingdom) paras 4.1 to 4.3 (see para.6APD.4 below). Those provisions
also supplement para.(d) of r.6.20(1) in relation to the service of documents other than the claim
form and in that respect they are more fully dealt with in the commentary following r.6.20 (Methods
of service of documents other than the claim form). See “Service of claim form by electronic
method” at para.6.20.4 below.
   The provisions paras 4.1 to 4.3 of 6APD were considered in Andrew Brown v Innovatorone [2009]
EWHC 1376 (Comm). In that case, the claimants’ solicitors issued claim forms, inter alia, against
the seventh defendant (“D7”), an individual and the eighth defendant (“D8”), a partnership. The
claim forms were not served but copies were sent to these defendants for information with an
indication that they would be served within the four month period for service laid down by Pt 7
and that after service a stay would be sought. Subsequently, both defendants instructed solicitors
each of whom later wrote to the claimants’ solicitors on their firms’ notepaper which stated their
fax numbers, indicating that they had been instructed. However, neither stated that they had been
instructed to accept service and at that stage neither had. On the last day for service within the four
month period, at about two hours before midnight, the claimant’s solicitors faxed claim forms (now
amended to add further parties) to these defendants’ respective solicitors on the said fax numbers,
by way of purported service. By this stage D8 but not D7 had instructed its solicitors that they
could accept service but still, neither defendant’s solicitors had informed the claimants’ solicitors
that they were so instructed. In answer to the defendants’ applications for declarations that the
claim form was not validly served, the claimants maintained that this was good service, relying on
r.6.3 (1)(d) and PD 6A para.4.1, the combined effect of which is, they said, that when a claimant’s
solicitor has received correspondence from a solicitor who was acting for a defendant on notepaper
containing that solicitor’s fax number, a claim form can be validly served by sending it by fax to
that number. The judge rejected this interpretation of the rules and PD and found that the words

                                                 309
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 9 of 174




                                    SECTION A CIVIL PROCEDURE RULES 1998

          in PD6 para.4.1(2)(a) “ … acting for the party to be served …” refer to the situation in which the
          solicitor is to be served under Pt 6.7. The mere fact that a defendant’s solicitor has a fax number
          on their note paper does not mean that the solicitor can be validly served. It is only when the
          claimant has been told that the solicitor can be served that service may be upon the solicitor by fax.
          It is r.6.7 and not r.6.3 or the Practice Direction that is concerned with when a solicitor may be
          served on behalf of a client. The judge supported his conclusion by reference to Maggs v Marshall
          (see Collier v Williams [2006] EWCA Civ 20; [2006] 1 W.L.R. 1945, CA. The claim forms had
          therefore not been validly served. The claimants cross applied retrospectively for an order for
          service by an alternative method but this was refused. See para.6.15.5 below.

          Service on a company (r.6.3(2))
  6.3.6      Paragraph (2) of r.6.3 states that a claim form may be served in the jurisdiction on a company by
          any method of service permitted by Pt 6 (see para.6.3.11) (including personal service, see r.6.5(3)(b))
          or by any method permitted by the Companies Act 2006 (see para.6.3.7 below).

          Methods of service on company permitted by Companies Acts
  6.3.7      Provisions in the 1985 Act relevant to the service of claim forms on companies are replaced by
          s.1139 of the 2006 Act which came fully into force on 1 October 2009. This section ensures that
          there is a place at which a document may be served on companies registered under the Act and it
          also applies to overseas companies registered in accordance with regulations made under s.1046.
          Subsection (5) makes clear that this section is supplemented by the “company communications
          provisions” of s.1143.

  6.3.8 Registered company—Section 1139(1) of the 2006 Act states that a document may be served on a
          company registered under the Act “by leaving it at, or sending it by post to, the company’s registered
          office”. Section 1139(4) of the 2006 Act states that, where a company registered in Scotland or
          Northern Ireland carries on business in England and Wales, the process of any court in England
          may be served on the company by leaving it at, or sending it by post to, the company’s principal
          place of business in England and Wales, addressed to the manager or other head officer in England
          and Wales of the Company. Where court process is so served, the person issuing out the process
          must send a copy of it by post to the company’s registered office.
             This statutory provision, like its predecessor in the 1985 Act, is to be read in the light of the
          Interpretation Act 1978 s.7, which states that service “by post” is “deemed to be effected by
          properly addressing, prepaying, and posting a letter containing the document”. Thus “post” in this
          context is wide enough to include both ordinary and registered post (cf. r.6.3(1)(b)). Therefore a
          company is properly served with a document (including a claim form) which is sent by registered
          post to its registered office (T.O. Supplies (London) Ltd v Jerry Creighton Ltd [1952] 1 K.B. 42).
             Section 1139 is not, in terms, expressed to relate only to service of court process. Further, there
          is nothing in it to suggest that it applies only to service on a company that is a party to legal
          proceedings. Accordingly, if a company is held out as authorised to accept service of process on
          behalf of a defendant (e.g. under r.6.11), that service can be effected in accordance with s.1139 (see
          Amerada Hess v C W Rome (2000) 97(10) L.S.G. 36; (2000) 144 S.J.L.B. 126 (Colman J) in relation to
          s.725(1) of the 1985 Act).
             In Cranfield v Bridgegrove Ltd [2003] EWCA Civ 656; [2003] 1 W.L.R. 2441, CA, the Court of
          Appeal explained (at paras 83 to 85) that service of the claim form on a defendant company, either
          by leaving it at, or by sending it by post to, the company’s registered office in accordance with
          s.725(1) of the 1985 Act (now s.1139 of the 2006 Act), or in accordance with one of the methods of
          service permitted by r.6.3(1), are true alternative service routes available to the claimant. Various
          consequences followed from this. For example, (1) if a defendant company or the company’s solici-
          tors act in accordance with r.6.7, a claimant may choose whether to follow the s.1139 route or serve
          at the business address of the solicitors; and (2) if a defendant company has not given an address
          for service, a claimant may choose whether to follow the s.1139 or the r.6.9 route for service. It is
          possible for the parties to make a binding contract whereby the claimant agrees to serve the claim
          form by the r.6.3(1) route rather than under s.1139 or vice versa (see r.6.11), in which event the
          respective routes cease to be true alternatives.
             The court gave the following three examples of differences between the two service routes: (1)
          service under s.725(1) of the 1985 Act may be by second class post, whereas r.6.3(1)(b) provides for
          service by first class post (and now its equivalent); (2) service under s.725(1) of the 1985 Act is
          deemed to have been effected at the time at which the letter would be delivered “in the ordinary
          course of post” (Interpretation Act s.7) unless the contrary is proved, whereas r.6.14 provides that,
          where service is by first class post or equivalent, the document is irrefutably deemed to have been
          served on the second business day after completion of the relevant step under r.7.5(1); and (3)
          service under s.725(1) of the 1985 Act must be by leaving the document at, or posting it to, the
          registered office, whereas r.6.3(1) provides for a variety of permitted methods of service. Refer-
          ences to s.725(1) in this decision may now be read as references to s.1139(1) of the 2006 Act.
             Where, for the purpose of serving a claim form on a defendant company registered in Scotland
          or Northern Ireland, a claimant adopts a method of service permitted by s.1139(1) of the 2006 Act,
          that is a method of service “permitted by Section II” of Pt 6 within the meaning of r.6.40(2), and is
          valid service out of the jurisdiction provided it is effected within the six-month time limit fixed by

                                                           310
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 10 of 174




                                  PART 6 SERVICE        OF   DOCUMENTS

 r.7.5(2) (Ashley v Tesco Stores [2015] EWCA Civ 414; [2015] 1 W.L.R. 5153). See further para.6.40.2
 below.

 Overseas company—These are dealt with in s.1139(2) of the 2006 Act. If the particulars of an                 6.3.9
 overseas company are registered under s.1046 of the Companies Act 2006 (and they must be if they




                                                                                                                       CPR 6
 have a branch in the UK), a document may be served by leaving it at, or sending it by post, to the
 registered address of any person resident in the UK who is authorised to accept service on the
 company’s behalf or (if there is no such person or service cannot be effected for any other reason)
 by leaving it at or sending it by post to any place of business of the company in the UK.
 Service on directors and company secretaries, etc.
    Section 163 of the 2006 Act requires a company to enter a service address for each of its direc-          6.3.10
 tors in its register of directors; s.167 includes this information among the director’s particulars of
 which the company must notify the Registrar of Companies. There is similar provision for company
 secretaries in ss.276 and 277. Section 1140 of the 2006 Act ensures that a document may be ef-
 fectively served on these company officers at the service address filed under the Act. These are new
 provisions concerning service on directors, company secretaries (including in insolvency proceed-
 ings, judicial factors, receivers and managers) or those specified for overseas companies. This al-
 lows the residential addresses of such persons to be withheld. The service address is the one
 publicly available in the register (which may or may not be the usual residential address). This ad-
 dress is valid for all service (not just matters to do with the company) until: (1) 14 days after the
 registration of a change of address; (2) all appointments for which this is the registered address
 have terminated; or (3) if, in respect of an overseas company, it has ceased to have the necessary
 connection to the UK for registration. By s.1142 unless the contrary is stipulated, all obligations to
 give an address in the Companies Acts are deemed to be obligations to give the service address. Sec-
 tion 1141 allows the Secretary of State to make regulations, subject to negative resolution, specify-
 ing the conditions that have to be met for an effective service address (see the Companies Act 2006
 (Annual Return and Service Addresses) Regulations 2008 (SI 2008/3000)). Regulation 10 provides
 that:
       “For the purposes of section 1141 of the Companies Act 2006 (conditions with which a
       service address must comply) the conditions are that the service address must be a place
       where—
           (a) the service of documents can be effected by physical delivery; and
           (b) the delivery of documents is capable of being recorded by the obtaining of an
                acknowledgement of delivery.”
    Advantage may also be taken for service of the new provisions on company communications in
 s.1143.
 Methods of service on company permitted by Pt 6
    A company may be served by any method permitted under Pt 6 as an alternative to those set out             6.3.11
 in the statutory provisions in the Companies Act 2006 referred to above. There is some overlap
 between the statutory and rule provisions. Service under Pt 6 will usually be simpler and cheaper
 than service under the legislation.
    Express provision for personal service of a claim form on a company or other corporation is
 made by r.6.5(3)(b).
    Express rule provisions concerning the place at which a company may be served are found in
 r.6.9 (Service of the claim form where the defendant does not give an address for service etc).
 Where that rule applies, and service on a company is to be effected under it, the company should
 be served at the place listed in the table in r.6.9(2).
    It seems that, where an overseas company has complied with the statutory provisions and
 registered an address for service (see para.6.3.9 above), that does not amount to the giving of an
 address for service in particular proceedings within r.6.8.
 Limited liability partnerships (r.6.3(3))
    The Limited Liability Partnership Act 2000 came into effect on 6 April 2001, and created a new            6.3.12
 form of legal person, the limited liability partnership (LLP). The Companies Act 1985 s.725 and
 now s.1139 of the 2006 Act, which provides for service of documents on companies by leaving the
 document at or posting it to an authorised place, is among the provisions in that Act applied to
 LLPs by Regulations made under the 2000 Act (see SI 2001/1090). Previously, express provision
 for LLPs was not made in this rule.
 Service on defendant in Scotland or Northern Ireland
    Section IV contains rules dealing with the service of claim forms out of the jurisdiction. In that        6.3.13
 section, r.6.40(2) states that, where a claimant serves a claim form on a defendant in Scotland or
 Northern Ireland it must be served by a method permitted by Section II, that is to say, by a method
 referred to in r.6.3, et seq. (In such circumstances, the references to “jurisdiction” in Section II (viz.
 in rr.6.6, 6.7, 6.8, 6.11 and 6.12) are modified accordingly.) See further commentary following
 r.6.40. Service by these methods is deemed good service in the same way as service in the jurisdic-
 tion—see rr.6.14 and 6.26.
    For service on companies registered in Scotland or Northern Ireland carrying on business in
 England and Wales, see para.6.3.8 above, and note para.6.40.2 below.

                                                   311
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 11 of 174




                                     SECTION A CIVIL PROCEDURE RULES 1998

           Rule 6.3(1) subject to Section IV of Pt 6
  6.3.14      Rule 6.3(1) applies subject to the rules in Section IV of Pt 6 (rr.6.30 to 6.47) dealing with service
           of the claim form and other documents out of the jurisdiction. Those rules include r.6.40, which
           contains general provisions as to methods of service on a party out of the jurisdiction (both with
           and without the permission of the court). They also include rules dealing with service through
           foreign governments, judicial authorities and British Consular authorities (rr.6.42 and 6.43), and
           service on a State (r.6.44).

           Service on States and diplomatic agents
  6.3.15      The question whether a State or diplomatic agent (a) is immune from jurisdiction (see
           para.6.44.1) is distinct from the question whether either (b) is immune from service or from
           certain modes of service. The latter immunity is distinct from and additional to the former.
              In Al-Malki v Reyes [2017] UKSC 61; [2017] I.C.R. 1417, SC, former employees of a diplomatic
           agent commenced employment tribunal proceedings against the agent. The claim forms were sent
           through the post to the agent’s private address in accordance with r.61(1)(a) of the Employment
           Tribunals Rules of Procedure 2013. The validity of the service was upheld at first instance and on
           appeals to the EAT, to the Court of Appeal, and to the Supreme Court. In the Supreme Court
           Lord Sumption explained (at [15]) that, in the case of States, the mode of service is prescribed by
           s.12 of the State Immunity Act 1978. Service must be effected on a state by the transmission of the
           document through the Foreign and Commonwealth Office. (Article 22 of the United Nations
           Convention on the Jurisdictional Immunities of States, when it is in force, will require service of
           process on states to be effected on states through diplomatic channels in the absence of agreement
           on any other mode of service.) There is, however, no corresponding provision relating to service on
           diplomatic agents either in the Diplomatic Privileges Act 1964 or in the Vienna Convention on
           Diplomatic Relations. Thus there is no basis for a diplomatic agent’s claim for immunity from
           service unless the service violates the agent’s person or residence, contrary to arts 29 and 30(1) of
           the Vienna Convention. In the instant case the delivery of the claim form by post caused no such
           violation, since it merely informed the agent of the civil proceedings against him and enabled him
           to protect himself in respect of any procedural steps that were required to be taken ([13]–[16]).
           Lord Sumption noted that apparently the practice had become established of serving process on
           diplomatic agents through diplomatic channels on the foreign state or its mission in the UK and
           commented that that practice had no basis in domestic or international law and was not an effective
           mode of service ([16]).

           Who is to serve the claim form1
    6.4       6.4—(1) The court will serve the claim form except where—
                  (a) a rule or practice direction provides that the claimant must serve
                       it;
                  (b) the claimant notifies the court that the claimant wishes to serve it;
                       or
                  (c) the court orders or directs otherwise.
              (2) Where the court is to serve the claim form, it is for the court to decide
           which method of service is to be used.
              (3) Where the court is to serve the claim form, the claimant must, in addi-
           tion to filing a copy for the court, provide a copy for each defendant to be
           served.
              (4) Where the court has sent—
                  (a) a notification of outcome of postal service to the claimant in ac-
                       cordance with rule 6.18; or
                  (b) a notification of non-service by a bailiff in accordance with rule
                       6.19,
           the court will not try to serve the claim form again.
           Effect of rule (r.6.4)
   6.4.1      The general rule is that claim forms are served by the court. Service by the court is to be read in
           appropriate cases as the taking of the step required of the claimant for service by r.7.5(1). See Stoute
           v LTA Operations Ltd (t/a Lawn Tennis Association) [2014] EWCA Civ 657 at [7]. Where the general
           rule applies it is for the court to decide which method of service (see r.6.3) is to be used. Normally
           the court will serve by first class post; see PD 6A (Service Within the United Kingdom) para.8.1


              1 Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178) and amended by

           the Civil Procedure (Amendment) Rules 2011 (SI 2011/88) and the Civil Procedure Rules 1998
           (Amendment) (EU Exit) Regulations 2019 (SI 2019/521).

                                                            312
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 12 of 174




                                 PART 6 SERVICE       OF   DOCUMENTS

 (para.6APD.8 below). Where the claim form is to be served on a solicitor (r.6.7), service may be
 through a document exchange. Where the court serves a claim form it will also serve a copy of any
 notice of funding (Form N251 Notice of funding of case or claim (see Civil Procedure Forms in
 the online Civil Procedure Forms Volume) that has been filed if it was filed as the same time as the
 claim form and copies of it were provided for service (ibid. para.8.2) The court will not do the




                                                                                                                  CPR 6
 photocopying. (In certain circumstances failure to notify the other party of a funding arrangement
 may mean that all or part of a success fee or insurance premium will not be recoverable.) Where
 the court serves the claim form in error, having been notified under r.6.4(1)(b) that the claimant
 wishes to serve it, this will amount to an error of procedure within r.3.10(a) and service will
 automatically be valid unless the court orders otherwise. See Stoute v LTA Operations Ltd (t/a Lawn
 Tennis Association) [2014] EWCA Civ 657 following Steele v Mooney [2005] EWCA Civ 96; [2005] 1
 W.L.R. 2819 and Phillips v Nussberger (reported sub. nom. Phillips v Symes (No.3) [2008] UKHL 1;
 [2008] 1 W.L.R. 180).(Failure to notify the other party of a funding arrangement may mean that
 all or part of a success fee or insurance premium will not be recoverable.)
    Paragraph 4.3 of PD 8C (Alternative Procedure for Statutory Review of Certain Planning Mat-
 ters) states that, in proceedings to which that Practice Direction applies the Administrative Court
 “will not serve documents”, subject to exceptions not applicable to the service of claim forms.
    Where the court serves a claim form, the court will send to the claimant a notice which will
 include the date on which the claim form is deemed served under r.6.14 (see r.6.17(1)).
    When the court has served the claim form by post and it is returned to the court, the court must
 send notification to the claimant (r.6.18). In such event, the court will not try to serve the claim
 form again (r.6.4(4)).
    From April 2011 until March 2019, this rule stated that the normal rule (that the court would
 serve a claim form unless requested not to do so) was subject, in cases in which service was to be on
 solicitors, European lawyers or parties within another EEA state, to Section IV of Pt 6. From 31
 December 2020 (IP completion day), r.6.4(1) was amended by reg.4 of the Civil Procedure Rules
 1998 (Amendment) (EU Exit) Regulations 2019 (SI 2019/521) to remove reference to service on
 solicitors, European lawyers or parties within another EEA State.

 Personal service1
   6.5—(1) Where required by another Part, any other enactment, a practice 6.5
 direction or a court order, a claim form must be served personally.
   (2) In other cases, a claim form may be served personally except—
        (a) where rule 6.7 applies; or
       (b) in any proceedings against the Crown.
 (Part 54 contains provisions about judicial review claims and Part 66 contains
 provisions about Crown proceedings.)
   (3) A claim form is served personally on—
        (a) an individual by leaving it with that individual;
       (b) a company or other corporation by leaving it with a person holding
            a senior position within the company or corporation; or
        (c) a partnership (where partners are being sued in the name of their
            firm) by leaving it with—
               (i) a partner; or
              (ii) a person who, at the time of service, has the control or
                   management of the partnership business at its principal
                   place of business.
 (Practice Direction 6A sets out the meaning of “senior position”.)
 Effect of rule (r.6.5)
    For personal service within the jurisdiction of documents other than claim forms (as defined in       6.5.1
 r.6.2(c)), see r.6.22 below. (Rule 6.22 incorporates by reference certain provisions in r.6.5.)
    Personal service is one of the “methods of service” for the service of claim forms listed in
 r.6.3(1). In the CPR the most important of the provisions stating that service of documents (whether
 documents in the form of originating process or some other form) should be by the method of
 personal service are those found in Pt 81 relating to applications and proceedings in relation to
 contempt of court and the service of certain documents (including court orders) in such applica-
 tions and proceedings. The appropriate form of originating process for proceedings falling within
 s.III of Pt 81 (Committal for interference with the due administration of justice) is Pt 8 claim form.
 Rule 81.14(1) states that the claim form must be served personally on the respondent “unless the
 court otherwise directs”.


    1 Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178) and amended by

 the Civil Procedure (Amendment No.2) Rules 2009 (SI 2009/3390).

                                                 313
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 13 of 174




                                     SECTION A CIVIL PROCEDURE RULES 1998

             For an explanation of the authorities on the law relating to personal service of a claim form on
           an individual “by leaving it with that individual” (r.6.5(3)(a)), see Tseitline v Mikhelson [2015] EWHC
           3065 (Comm); Yukos Finance BV v Lynch [2017] EWHC 1812 (Comm); Gorbachev v Guriev [2019]
           EWHC 2684 (Comm).

           Service on a solicitor
   6.5.2      Except where personal service is required by another Part, any other enactment, a practice direc-
           tion or court order, a claim form may not be served on a defendant personally where, by virtue of
           r.6.7, it should be served on the defendant’s solicitor or European lawyer. See further commentary
           following r.6.7 below.

           Proceedings against the Crown
   6.5.3     See further r.6.10 (Service of the claim form in proceedings against the Crown) and com-
           mentary following that rule.

           Personal service on company—“person holding a senior position”
   6.5.4      Practice Direction 6A (Service Within the United Kingdom) para.6.2 explains what is meant by
           “a person holding a senior position” (see para.6APD.6). Whether or not a person upon whom
           service is effected does hold such a position is a matter to be determined on the evidence (Lakah
           Group v Al Jazeera Satellite Channel [2003] EWHC 1231; [2004] B.C.C. 703; The Times, 18 April
           2003 (Gray J)). Before the CPR came into effect, what is now stated in para.6.2 was in part stated in
           RSC Ord.65 r.3(1) and in Kuwait Airways Corp v Iraqi Airways Co [1995] 1 W.L.R. 1147, HL, it was
           held that an employee of a foreign body corporate carrying on business in England, who was in
           England and was in charge of its business there, fell within the description of “other similar of-
           ficer” in that rule. In SSL International Plc v TTL LIG Ltd [2011] EWCA Civ 1170; [2012] 1 W.L.R.
           1842, CA, an English company issued a claim form against an Indian company and purported to
           effect service on the Indian company in the jurisdiction under r.6.5(3)(b) by serving it personally at
           the claimant’s own London offices on one of the directors of the Indian company who had been
           nominated as such by the claimant under the terms of a joint venture agreement. The claimant’s
           application for default judgment was refused at first instance and it’s appeal was dismissed by the C
           of A on the basis that if a company does not carry on business and is not present within the
           jurisdiction, personal service of the claim form on it may not be effected under r.6.5(3)(b) by leav-
           ing it with a person holding a senior position in the company. Although this is not explicitly stated
           in the rule, the rule is to be construed as in the pre-CPR authorities and interpreted accordingly.

           “principal place of business”
   6.5.5     See also, r.6.9(2).

           Where to serve the claim form—general provisions1
    6.6      6.6—(1) The claim form must be served within the jurisdiction except
           where rule 6.7(2) or 6.11 applies or as provided by Section IV of this Part.
             (2) The claimant must include in the claim form an address at which the
           defendant may be served. That address must include a full postcode, unless
           the court orders otherwise.
             (Paragraph 2.4 of Practice Direction 16 contains provisions about
           postcodes.)
             (3) Paragraph (2) does not apply where an order made by the court under
           rule 6.15 (service by an alternative method or at an alternative place) specifies
           the place or method of service of the claim form.
           Effect of rule (r.6.6)
   6.6.1      This rule is concerned with, what is called elsewhere (e.g. in r.6.9(2)), “place of service”. The
           expression “general provisions” reflects the fact that the rules immediately following (rr.6.7 to 6.13)
           contain particular provisions answering, not only the question “where?”, but also the question “on
           whom?” a claim form should be served.
              Rule 6.6(1) and (2), prior to 31 December 2020, made reference to service on solicitors and
           European lawyers in EEA States. Such reference was omitted by reg.4 of the Civil Procedure Rules
           1998 (Amendment) (EU Exit) Regulations 2019 (SI 2019/521).
              Rule 6.7(2) is concerned with service of the claim form on a solicitor in Scotland or Northern
           Ireland.


              1 Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178) and amended by

           the Civil Procedure (Amendment No.2) Rules 2009 (SI 2009/3390), the Civil Procedure (Amend-
           ment) Rules 2011 (SI 2011/88) and the Civil Procedure Rules 1998 (Amendment) (EU Exit)
           Regulations 2019 (SI 2019/521).

                                                            314
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 14 of 174




                                 PART 6 SERVICE        OF   DOCUMENTS

    Rule 6.11 is concerned with the service of the claim form by a contractually agreed method (a
 method that may involve service at a place outside the jurisdiction) (see further commentary follow-
 ing that rule).
    Section IV is concerned with service of the claim form (and other documents in proceedings)
 out of the jurisdiction, including on parties in Scotland or Northern Ireland (as to which, see




                                                                                                                    CPR 6
 further commentary following rr.6.3 and 6.4).
    Rule 6.15 refers to the court’s power to authorise service of a claim form “at a place not otherwise
 permitted by this Part” where there is “a good reason” to do so.
 Address for service to be included in claim form (r.6.6(2))
    The drafting of the claim form is the responsibility of the claimant, and it is the claimant who        6.6.2
 must ensure (in compliance with r.6.6(2)) that the address at which the defendant may be served is
 included in it. In those cases where the claim form is to be served by the court the sense of this
 requirement is obvious. In those cases where it is to be served by the claimant it has practical utility
 (e.g. by ensuring congruence between the claim form and the certificate of service filed by the
 claimant).
    Before a claim form is issued against them, no individual or corporate defendant is required to
 offer up for the convenience of the claimant or the court an address at which they may be served.
 Of course, they may do so and defendants very often do. They may, under r.6.8, give an address
 within the jurisdiction or the United Kingdom “for the purpose of being served with the proceed-
 ings”, or under r.6.7, give the address of a solicitor in the jurisdiction at which they “may be served
 with the claim form”, or they may, under r.6.11, have agreed by contract to a particular method
 and place of service (note also r.6.10 (standing arrangements for service on Crown)). Where a
 defendant does not co-operate with the claimant in this manner, then in accordance with r.6.9, the
 claim form must be served at “the place” shown in the table in that rule. Where r.6.7 or r.6.9 apply
 (neither will apply where personal service is mandatory) the address for service included in the
 claim form should be the address of the solicitor, or the address of “the place” as the case may be,
 as it is at those places at which service must be effected otherwise there will be mis-service. Where
 r.6.8 applies, service at the address given is not mandatory, but as a practical matter, that is the ad-
 dress at which the claimant will intend the claim form to be served and therefore will be the ad-
 dress included in it in compliance with r.6.6(2).
    The address at which the defendant may be served included in the claim form must include a
 full postcode unless the court orders otherwise. The sign post following r.6.6(2) draws attention to
 PD 16 (Statements of Case) para.2.4 (see para.16PD.2) wherein it is noted that postcode informa-
 tion may be obtained from http://www.royalmail.com [Accessed 5 February 2021], or the Royal Mail
 Address Management Guide. Paragraph 2.3 of PD 16 states that, where the defendant is an
 individual, the claimant should (if they are able to do so) include in the claim form “an address at
 which the defendant resides or carries on business” and further states that this requirement applies
 “even though the defendant’s solicitors have agreed to accept service on the defendant’s behalf”.
 This facilitates the identification of the “defendant’s home court” (see r.2.3(1) and para.2.3.8). Note
 also para.2.5 of PD 16.
    This rule was amended, with effect from 31 December 2020 (IP completion day), by reg.4 of the
 Civil Procedure Rules 1998 (Amendment) (EU Exit) Regulations 2019 (SI 2019/521) to remove
 reference to postcode equivalents in EEA States.

 Service on a solicitor within the United Kingdom1
   6.7—(1) Solicitor within the jurisdiction: Subject to rule 6.5(1), where—      6.7
        (a) the defendant has given in writing the business address within the
             jurisdiction of a solicitor as an address at which the defendant may
             be served with the claim form; or
       (b) a solicitor acting for the defendant has notified the claimant in
             writing that the solicitor is instructed by the defendant to accept
             service of the claim form on behalf of the defendant at a business
             address within the jurisdiction, the claim form must be served at
             the business address of that solicitor.
 (“Solicitor” has the extended meaning set out in rule 6.2(d).)
   (2) Solicitor in Scotland or Northern Ireland: Subject to rule 6.5(1) and the
 provisions of Section IV of this Part, and except where any other rule or
 practice direction makes different provision, where—

   1 Amended by the Civil Procedure (Amendment No.2) Rules 2009 (SI 2009/3390), the Civil

 Procedure (Amendment) Rules 2011 (SI 2011/88), the Civil Procedure (Amendment No.2) Rules
 2011 (SI 2011/1979) and the Civil Procedure Rules 1998 (Amendment) (EU Exit) Regulations
 2019 (SI 2019/521).

                                                  315
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 15 of 174




                                     SECTION A CIVIL PROCEDURE RULES 1998

                  (a) the defendant has given in writing the business address in Scotland
                      or Northern Ireland of a solicitor as an address at which the
                      defendant may be served with the claim form;
                (aa) a solicitor acting for the defendant has notified the claimant in
                      writing that the solicitor is instructed by the defendant to accept
                      service of the claim form on behalf of the defendant at a business
                      address within Scotland or Northern Ireland;
                 (b) [Omitted]
                  (c) [Omitted]
           the claim form must be served at the business address of that solicitor.
             (3) [Omitted]
             (For Production Centre Claims see paragraph 2.3(7A) of Practice Direction
           7C; for Money Claims Online see paragraph 4(6) of Practice Direction 7E;
           and for Possession Claims Online see paragraph 5.1(4) of Practice Direction
           55B.)
           Effect of rule (r.6.7)
   6.7.1      Before 6 April 2010, r.6.7 consisted of one paragraph and was confined to service of a claim
           form on a solicitor with a business address within England and Wales. By SI 2009/3390, with effect
           from that date, it was expanded by the addition of a second paragraph dealing with service of a
           claim form on a solicitor with a business address in an EEA state (so as to comply with EC Directive
           2006/123/EC). Then by SI 2011/88, with effect from 6 April 2011, the rule was substituted in an
           amended form, the principal differences being the addition of a third paragraph (r.6.7(3)) dealing
           with service on a European lawyer with a business address in any EEA state and the re-casting of
           r.6.7(2) to include (together with a solicitor in an EEA state) a solicitor with a business address in
           Scotland or Northern Ireland (making explicit what was previously implied). The inadvertent omis-
           sion from r.6.7(2) of a provision comparable to r.6.7(1)(b) was subsequently rectified by SI 2011/
           1979 (see now r.6.7(2)(aa)). Reference to European lawyers and EEA States was then omitted by
           amendments effected by reg.4 of the Civil Procedure Rules 1998 (Amendment) (EU Exit) Regula-
           tions 2019 (SI 2019/521) as of 31 December 2020 (IP completion day).
              The shoulder headings of this rule distinguish two different circumstances: (1) the situation
           whereby if the defendant or his solicitor in the jurisdiction has given an address for service of the
           claim form on that solicitor, it must be served at that address; (2) the situation whereby if the
           defendant or his solicitor in Scotland or Northern Ireland has given an address for service of the
           claim form of that solicitor, it must be served at that address. From April 2011 until IP Completion
           day, a third shoulder heading distinguished a third circumstance, the situation whereby if the
           defendant or his European Lawyer in any EEA State had given that lawyer’s address for service of
           the claim form, it had to be served at that address.
              As to service on a party’s solicitor of documents in proceedings (other than claim forms, as
           defined in r.6.2(c)), see r.6.23 (Address for service).
              Leaving a claim form at the business address of a solicitor where one or other of the conditions
           stated in r.6.7(1) is satisfied is one of the methods of service permitted by r.6.3. For the different
           considerations as to service that apply to r.6.7(2), see below.
              Presumably “has given in writing” a solicitor’s address for service (in r.6.7(1)(a) or (2)(a)) means
           has given to a particular claimant. Where a solicitor gives written notice (under r.6.7(1)(b) or (2)(b))
           that they are instructed to accept service, that notice will only take effect if it is directed to “the
           claimant”. In Firstdale Ltd v Quinton [2004] EWHC 1926 (Comm); [2005] 1 All E.R. 639; (2004)
           101(40) L.S.G. 29 (Colman J), a case decided under the former (less precise) rules, it was held that
           an indication by a defendant’s solicitor that he was authorised to accept service of proceedings by a
           particular claimant, could not ordinarily be taken to have indicated his authority to accept service
           of a claim form arising from the same dispute but from a different claimant (an assignee). Service
           on the defendant (rather than on the solicitor) was, therefore, valid service. In Thorne v Lass Salt
           Garvin [2009] EWHC 100 (QB). (Wyn Willams J), it was held by the Master and on appeal that
           service on a solicitor defendant in a claim for professional negligence was not service on a solicitor
           as such but on the client, in circumstances where the solicitors were unaware of the issue of the
           claim form and unaware that it was about to be served on them. In those circumstances it was not
           possible to regard the defendants as being their own legal representative.
              Rules 6.7(1) and (2) are expressed in mandatory terms, subject to any requirement of personal
           service on the defendant (r.6.5(1)). In the (rare) circumstances where personal service of the claim
           form on the defendant is mandatory, r.6.7 yields. In the (usual) circumstances where personal
           service of the claim form on the defendant is but one of the methods of service that may be used,
           then r.6.7 has its full effect. In those circumstances, service on the defendant instead of on the
           solicitor is not valid service (Nanglegan v Royal Free Hampstead NHS Trust [2001] EWCA Civ 127;
           [2002] 1 W.L.R. 1043, CA). Rule 6.5(2)(a) (Personal service) expressly states that, where a claim
           form may (rather than must) be served personally it may not be so served where r.6.7 applies. For

                                                            316
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 16 of 174




                                  PART 6 SERVICE        OF   DOCUMENTS

 obvious reasons, in that event r.6.9 (Service of the claim form where the defendant does not give
 an address for service) does not apply, and this is expressly stated in r.6.9(1)(b).
     The further question arises, however, as to whether rr.6.7(1) and (2) take precedence over a
 contractual agreement as to the method or methods of service that may be used under r.6.11. Rule
 6.7(2) is excepted when “any other rule or practice direction makes different provision” and it may




                                                                                                                        CPR 6
 therefore be argued that r.6.11 does make different provision and will trump those rules. Rule
 6.7(1), however, contains no such exception (the only exception is for circumstances in which
 personal service is mandatory—r.6.5(1)) and therefore it would seem that where the circumstances
 in r.6.7(1)(a) or (b) apply, r.6.11 cannot be relied upon and the claim form must be served upon the
 lawyer in question.
     If the circumstances are (1) that the defendant is a company which may be served by a method
 of service set out in the Companies Act 2006 (see r.6.3(2)); (2) that before any service is effected,
 one or other of the conditions in r.6.7 is satisfied; and (3) that service is effected, not on the solici-
 tors, but on the company by one of the statutory methods, the service is good service (Cranfield v
 Bridgegrove Ltd [2003] EWCA Civ 656; [2003] 1 W.L.R. 2441, CA) (see the decision in Murphy v
 Staples, one of the conjoined appeals reported therein). Rule 6.3(2) makes it clear that a defendant
 company can be served under either “any method permitted under this Part” or by any of the statu-
 tory methods. Service on a solicitor where required under r.6.7 because the conditions therein have
 been met is a method “permitted under this Part”, but it is nevertheless an alternative method to
 service under the statutory provisions (see paras 6.3.7 et seq.). The same reasoning applies where
 the defendant is an LLP (see r.6.3(3)). Although Murphy v Staples was decided under a provision
 which corresponded only with the new r.6.7(1), there is no reason to believe that the reasoning in
 that decision, based as it is on the present r.6.3(2) and the fact that service on a solicitor in accord-
 ance with r.6.7 is a method of service “permitted by the this part”, does not apply to all of r.6.7(1)
 and (2), so that service on a company under s.1139 of the Companies Act 2006 would still be an
 available alternative even though service under the CPR would by r.6.7 require service on the
 company’s solicitor.
     Where a defendant gives in writing a solicitor’s business address as their address for service,
 r.6.7 applies even though the solicitors had neither received nor accepted instructions (but, presum-
 ably, the effect of service on the solicitors in those events would not place the solicitors “on the
 record”; see further below). As a practical matter of course, in most cases the defendant’s wish to be
 served in accordance with r.6.7 will be conveyed to the claimant by the solicitors as provided for by
 r.6.7(1)(b) or (2)(b).
     Where r.6.7(1) applies a solicitor may be served by fax in accordance with r.6.3 and PD 6A. See
 Andrew Brown v Innovatorone [2009] EWHC 1376 (Comm) and the notes at para.6.3.5 above. Where
 the address for service of a party is the business address of their solicitor, the solicitor is considered
 to be “on the record” and will remain so. One consequence of the general rule that personal
 service on a party is disallowed where that party has a solicitor, is that a solicitor “on the record”
 cannot refuse service. If a solicitor finds themselves without instructions and cannot continue to act
 they must promptly apply for an order declaring that they have ceased to be the solicitor acting for
 a party (see r.42.3). Until this is done the solicitor will be considered to be acting for that party
 (r.42.1) and service must be effected upon them. As a practical matter, this consequence is more
 important where the document to be served is not a claim form, but is another document in
 proceedings; that is to say, in circumstances where r.6.23, and not r.6.5 and r.6.7, applies.
     In Activis Group HF v Ely Lilly & Co [2013] EWCA Civ 517, a case in which the defendant’s
 solicitors had been served but they disputed the extent of an agreement to accept service, the Court
 of Appeal ruled, applying the Supreme Court’s decision in Rainy Sky SA v Kookmin Bank [2011]
 UKSC 50; [2011] 1 W.L.R. 2900, that the extent of a solicitor’s agreement to accept service must be
 determined objectively in the same way as would be the case with a commercial contract. The aim
 was to determine what the parties meant and the court had to ascertain what a reasonable person
 with the background knowledge reasonably available to the parties would have understood the par-
 ties to mean. In Higgins v ERC Accountants and Business [2017] EWHC 2190 (Ch), the claimant’s
 solicitors under cover of a letter sent the defendant’s solicitors a draft copy of the claim form and
 subsequently applied for a declaration that by those means service had been validly effected under
 r.6.7(1). In rejecting that application the judge explained (referring to supporting first instance
 authority) that the question whether the claim form had been validly served depended upon the
 true effect of the letter “judged objectively and in its factual context applying the principles that ap-
 ply to the construction of written agreements” ([21]).

 Brexit transitional and saving provisions
    Regulation 18(1)(a) and (b) of the Civil Procedure Rules 1998 (Amendment) (EU Exit) Regula-               6.7.1.1
 tions 2019 (SI 2019/521) provides transitional and saving provisions concerning service on solici-
 tors or European lawyers in an EEA state. The provisions provide that where before 31 December
 2020 (IP completion day) pursuant to r.6.7 (as then in force):
       “(a) a defendant has given, as the address at which the defendant may be served with the
            claim form, the business address of a solicitor in an EEA state outside the United
            Kingdom, or of a European lawyer in any EEA state; or
       (b) a solicitor acting for the defendant has notified the business address of that solicitor in

                                                   317
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 17 of 174




                                     SECTION A CIVIL PROCEDURE RULES 1998

                      an EEA state outside the United Kingdom, or a European lawyer has notified the ad-
                      dress of that European lawyer in any EEA State, as the address at which that solicitor or
                      European lawyer is instructed to accept service of the claim form,
                         the claim form, if not served before IP completion day, must on or after IP comple-
                      tion day be served at that address notwithstanding the changes made by these
                      Regulations.”

        Service of the claim form where before service the defendant gives an
        address at which the defendant may be served1
    6.8   6.8 Subject to rules 6.5(1) and 6.7, and except where any other rule or
        practice direction makes different provision—
              (a) the defendant may be served with the claim form at an address at
                   which the defendant resides or carries on business within the UK
                   and which the defendant resides or carries on business within the
                   UK and which the defendant has given for the purpose of being
                   served with the proceedings; or
              (b) in any claim by a tenant against a landlord, the claim form may be
                   served at an address given by the landlord under section 48 of the
                   Landlord and Tenant Act 1987.
        (For Production Centre Claims see paragraph 2.3(7A) of Practice Direction
        7C; for Money Claims Online see paragraph 4(6) of Practice Direction 7E;
        and for Possession Claims Online see paragraph 5.1(4) of Practice Direction
        55B.)
          (For service out of the jurisdiction see rules 6.40 to 6.47.)
           Effect of rule (r.6.8)
   6.8.1      From April 2011 to 31 December 2020 (IP completion day) the service rules permitted any
           individual defendant who resided or carried on business in the United Kingdom or any EEA state
           to give his residential or business address as his address for service. Before these amendments came
           into force such defendants were restricted to such an address only in the United Kingdom (or a
           solicitor’s address under r.6.7). On IP completion day, this provision was amended, by reg.4 of the
           Civil Procedure Rules 1998 (Amendment) (EU Exit) Regulations 2019 (SI 2019/521), to remove
           reference to the EEA and reinstate the requirement for a UK address.
              It should be noted that service at the address given is not compulsory. Rule 6.8(a) says “the
           defendant may be served”. Contrast the position under r.6.7 where service on an address of a
           solicitor given in writing is compulsory so that service anywhere else will not be effective.
              Rule 6.5(1) states that a claim form must be served personally on the defendant in those (rare)
           circumstances where this is required by a Part of the CPR other than Pt 6, or by any other enact-
           ment, a practice direction or court order. Rule 6.7 deals with the circumstances in which the claim
           form must be served at the business address of the defendant’s solicitor.
              Leaving a claim form “at a place specified in rule 6.8” is one of the methods for the service of
           claim forms permitted by r.6.3. However, r.6.8 makes no mention of “place” but speaks of “address”.
           Presumably what is meant is the “address” of a “place”. See further, r.6.6(2) and commentary fol-
           lowing (address “at which the defendant may be served” to be included in claim form). The rule
           has a signpost to service out of the jurisdiction under rr.6.40 to 6.47, though it is not clear why this
           is needed following the removal of reference to an EEA address from IP completion day. Service in
           Scotland and Northern Ireland is by the methods in rr.6.3 or 6.23 (r.6.40(2)).
              For provisions as to service at an address given by a party to proceedings at which that party
           (whether claimant or defendant) may be served with documents in proceedings other than a claim
           form (as defined in r.6.2(c)), see r.6.23 (Address for service).
              Where an overseas company has complied with the statutory provisions and registered an ad-
           dress for service (see para.6.3.9), that does not amount to the giving of an address for service in
           particular proceedings within r.6.8. This is because service under the Companies Act 2006 is an
           alternative to any form of service under Pt 6.

           Landlord and Tenant Act 1987 s.48
   6.8.2      Subsection (1) of s.48 (Notification by landlord of address for service of notices) states that a
           landlord of premises to which Pt VI of the Act applies shall by notice furnish the tenant with an


              1 Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178) and amended by

           the Civil Procedure (Amendment) Rules 2011 (SI 2011/88), the Civil Procedure (Amendment
           No.2) Rules 2011 (SI 2011/1979) and the Civil Procedure Rules 1998 (Amendment) (EU Exit)
           Regulations 2019 (SI 2019/521).

                                                            318
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 18 of 174




                               PART 6 SERVICE      OF   DOCUMENTS

 address in England and Wales at which notices (including notices in proceedings) may be served on
 them by the tenant; see Vol.2 at para.3A-718+ (on White Book on Westlaw UK or the Civil
 Procedure CD).

 Service of the claim form where the defendant does not give an address




                                                                                                     CPR 6
 at which the defendant may be served1
   6.9—(1) This rule applies where—                                           6.9
       (a) rule 6.5(1) (personal service);
       (b) rule 6.7 (service of claim form on solicitor); and
       (c) rule 6.8 (defendant gives address at which the defendant may be
             served),
 do not apply and the claimant does not wish to effect personal service under
 rule 6.5(2).
   (2) Subject to paragraphs (3) to (6), the claim form must be served on the
 defendant at the place shown in the following table.

  Nature of defendant to be served     Place of service
  1. Individual                        Usual or last known residence.
  2. Individual being sued in the name Usual or last known residence of the
  of a business                        individual; or principal or last
                                       known place of business.
  3. Individual being sued in the      Usual or last known residence of the
  business name of a partnership       individual; or principal or last
                                       known place of business of the
                                       partnership.
  4. Limited liability partnership     Principal office of the partnership;
                                       or any place of business of the
                                       partnership within the jurisdiction
                                       which has a real connection with the
                                       claim.
  5. Corporation (other than a         Principal office of the corporation;
  company) incorporated in England     or any place within the jurisdiction
  and Wales                            where the corporation carries on its
                                       activities and which has a real
                                       connection with the claim.
  6. Company registered in England     Principal office of the company; or
  and Wales                            any place of business of the
                                       company within the jurisdiction
                                       which has a real connection with the
                                       claim.
  7. Any other company or corporation Any place within the jurisdiction
                                       where the corporation carries on its
                                       activities; or any place of business of
                                       the company within the jurisdiction.
    (3) Where a claimant has reason to believe that the address of the defend-
 ant referred to in entries 1, 2 or 3 in the table in paragraph (2) is an address
 at which the defendant no longer resides or carries on business, the claimant
 must take reasonable steps to ascertain the address of the defendant’s current
 residence or place of business (“current address”).
    (4) Where, having taken the reasonable steps required by paragraph (3),
 the claimant—

    1 Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178) and amended by

 the Civil Procedure (Amendment) Rules 2011 (SI 2011/88) and the Civil Procedure Rules 1998
 (Amendment) (EU Exit) Regulations 2019 (SI 2019/521).

                                               319
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 19 of 174




                                      SECTION A CIVIL PROCEDURE RULES 1998

                 (a) ascertains the defendant’s current address, the claim form must be
                      served at that address; or
                 (b) is unable to ascertain the defendant’s current address, the claimant
                      must consider whether there is—
                         (i) an alternative place where; or
                        (ii) an alternative method by which,
           service may be effected.
             (5) If, under paragraph (4)(b), there is such a place where or a method by
           which service may be effected, the claimant must make an application under
           rule 6.15.
             (6) Where paragraph (3) applies, the claimant may serve on the defendant’s
           usual or last known address in accordance with the table in paragraph (2)
           where the claimant—
                 (a) cannot ascertain the defendant’s current residence or place of
                      business; and
                 (b) cannot ascertain an alternative place or an alternative method
                      under paragraph (4)(b).
           (For service out of the jurisdiction see rules 6.40 to 6.47.)
           Effect of rule (r.6.9)
   6.9.1      Rule 6.9 is primarily concerned with the matter of ascertaining the proper place at which service
           of the claim form on the defendant is to be effected in those circumstances where the defendant
           has not given the claimant an address for service on which they may safely rely.
              Where the method of service adopted is personal service (either because it must be or may be
           adopted) the question of “place of service” is not crucial to effectiveness (hence the exclusion of
           mandatory or discretionary personal service in r.6.9(1)); the defendant may be served wherever
           they are found within the jurisdiction.
              In addition, for obvious reasons, the question of place of service is foreclosed where the position
           is that service must be effected on the defendant’s solicitors at their business address (hence the
           exclusion in r.6.9(1)(b)), or where the defendant has given an address at which they may be served
           (hence the exclusion in r.6.9(1)(c)). (Further the question does not arise where service is to be ef-
           fected by fax or other means of electronic communication, where the defendant has given an
           “electronic identification” to which the claim form may be transmitted.)

           Service “method” and “place” of service
   6.9.2      Rule 6.3(1) states that a claim form may be served by any one of several listed “methods”
           (including the methods falling within the exclusions in r.6.9(1)). Among them (and not falling
           within the exclusions) is that of “leaving it at” a place specified in r.6.9 (r.6.3(1)(c)). It can be said
           that, for the purposes of Section II of Pt 6, “leaving it at a place specified in r.6.9” is a discrete
           “method” of service. The interesting feature of this particular method of service is that it is
           customised according to the “nature” of the defendant to be served; “place” is determined by
           “nature”. Further by r.6.3(2) and (3), the “leaving it at a place specified by r.6.9” method of service
           is made applicable where the “nature” of the defendant is that of a company or a limited liability
           partnership. However, this rule does not apply where r.6.7 applies and there is to be service on an
           address of a solicitor.
              Another “method” of service permitted by r.6.3 to which the nature/place scheme in r.6.9 is
           relevant is the method of service by first class post, document exchange or other service etc
           (r.6.3(1)(b)). Again, this rule does not apply where r.6.7 applies. By definition, such method
           requires that the claim form be sent to a particular place of service. (It is assumed here that
           r.6.3(1)(c) is not to be taken literally and that “leaving it at a place specified” includes posting to
           such a place.)

           Service “place” and “address” thereof
   6.9.3      The table in para.(2) of r.6.9 describes “place” of service in various ways; viz., “residence”,
           “place of business”, “principal office”, and “place where corporation carries on activities”. In some
           instances, qualifications are added: thus, for example, “usual or last known” residence, and
           “principal or last known” place of business or place of business having “a real connection with the
           claim”. Obviously, such places have “addresses”, but no mention is made of this in the table.
           However, in paras (3) to (6) references are made to the defendant’s “address”. Further, in those
           paragraphs (but not in the table), for purposes explained below, references are made to the
           defendant’s “current residence” and “current place of business”.
              In a claim in which a number of partners are sued in the name of a firm, where r.6.9 applies it
           is to be construed on the footing that an action against a partnership is in substance an action
           against individual partners. In such circumstances, the claimant may serve the claim form on some
           or all of them at the usual or last known place of business of the firm (Brooks v A H Brooks & Co

                                                             320
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 20 of 174




                                  PART 6 SERVICE       OF   DOCUMENTS

 [2010] EWHC 2720 (Ch); [2011] 3 All E.R. 982; (2010) 160 N.L.J. 1615 (Judge David Cooke)).
    In Noble Caledonia Ltd v Air Niugini Ltd [2017] EWHC 1095 (QB) the High Court has held that a
 claim form served by the claimant tour operator on a London-based agent of the defendant was
 not properly served under CPR r.6.9. The issue was whether the agent’s office was a place at which
 D was conducting its activities. Applying the criteria set out in Adams v Cape Industries Plc [1990]




                                                                                                                       CPR 6
 Ch. 433 (CA), and having in mind the usual practice in the airline and general service agency
 world, the judge did not accept that the agent’s activities were the defendant’s activities as opposed
 to those carried out by the agent to promote the defendant. Accordingly, the proceedings had not
 been properly served, and the defendant would have to be served out of the jurisdiction. The court
 ruled for the first time on the meaning of “carries on its activities” in the context of CPR r.6.9,
 clarifying that the principles to be applied were “much the same” as in earlier authorities, includ-
 ing Cape.

 Usual or last known residence
    The rule contains no guidance in relation to such concepts as “usual or last known residence”            6.9.3.1
 presumably because they are fact specific. Guidance as to the proper approach can be gained from
 Relfo Ltd (In Liquidation) v Varsani [2009] EWHC 2297 (Ch). The claim form was not served person-
 ally on the defendant but on his father at an address in London which was owned by the defendant
 and his wife and occupied by his wife and family. One of the grounds on which the defendant
 challenged the validity of service was that notwithstanding the ownership and occupation of the
 property, he worked and resided in Kenya and spent no more than a small fraction of his time at
 the property. On the evidence, the family were united but the defendant had to work in Kenya and
 spent a month a year in the property on holiday. The deputy High Court Judge held the service
 valid and found that the quality of his use of the property was as a home and the fact that his im-
 mediate and wider family lived there was also a factor of relevance. He distinguished Cherney v
 Deripaska [2007] EWHC 965 (Comm); [2007] 2 All E.R. (Comm) 785 and OJSC Oil Co Yugraneft v
 Abramovich [2008] EWHC 2613 (Comm) on the basis that it was dangerous to apply the conclusion
 reached in cases where extremely wealthy businessmen who owned and used extremely valuable
 property in the jurisdiction were not resident, in cases in which persons owned houses in the
 jurisdiction and occupied them for only a part of the year. The term “usual residence” meant that
 which was in ordinary use. There was a notion of regularity about it but not necessarily compara-
 tive intensity of use. A person who had more than one residence could have more than one “last
 known residence”. On appeal ([2010] EWCA Civ 560) the first instance judge’s decision that the
 test was whether the party serving the claim was able to satisfy the court that there was a “good
 arguable case” that the premises served at were the addressees usual or last know residence, was
 not challenged. The Court of Appeal rejected the contention that in determining whether a
 residence is a “usual” residence within r.6.9, the test to be applied is merely one of comparing
 periods of occupation, taking little account of the nature or quality of occupation and the occupa-
 tion of the premises as a family home. They found that the critical test is of the addressee’s pattern
 of life, citing Levene v Commissioners of Inland Revenue [1928] A.C. 217.

 Claimant’s knowledge of individual defendant’s residence or place of business
    This rule proceeds on the assumption that the claimant has knowledge of the “place” at which             6.9.4
 the claim form may be left or to which it may be posted. If the claimant (for example) wishes to
 serve the claim form on an individual defendant, and they have no knowledge of the defendant’s
 “usual” or “last known” residence, the rule does not avail them.
    Where, in accordance with para.(2) of r.6.9, a claimant serves a claim form on an individual
 defendant, it will normally be the case that the claimant will know, or at least believe, that the ad-
 dress at which it is left or to which it is posted, is the address of the defendant’s usual or last known
 residence or principal or last known place of business (as the case may be). In those circumstances,
 provided the claim form is dispatched for service within the time limits fixed by r.7.5, the normal
 consequences of good service then follow. The service cannot be impugned by the defendant’s
 showing that, nevertheless, the claim form did not come to their knowledge. Whether any judg-
 ment or order regularly obtained by the claimant following such service should be set aside on the
 ground of the defendant’s lack of such knowledge is a different matter; see further r.13.2 (setting
 aside default judgment) and r.39.3 (setting aside judgment or order obtained in party’s absence)
 and commentaries thereon.
    In practice, difficulties can arise where the claimant’s knowledge in this respect turns out to be
 inaccurate, with the result that the claim form is left at or posted to a place that is not the
 defendant’s “usual” or “last known” residence, or not the “principal” or “last known” place of their
 business or of the partnership to which they belong. These difficulties are of long standing, not
 only in relation to the service of originating process, but in relation to the service of documents
 generally. Former r.6.5 was drafted with the intention of overcoming known difficulties in the pre-
 CPR document service rules (Akram v Adam [2004] EWCA Civ 1601; [2005] 1 W.L.R. 2762, CA)
 but was not wholly successful in that endeavour.
    The question of whether the claim form was served at the defendant’s “usual”, or “last known”
 residence or the “principal” or “last known” place of their business, is separate from the question
 of whether the claim form came to their notice (actually or constructively). Modern cases raising

                                                   321
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 21 of 174




                                      SECTION A CIVIL PROCEDURE RULES 1998

           the first question include: Marshall v Maggs [2006] EWCA Civ 20; [2006] 1 W.L.R. 1945, CA
           (service not effected where claim form posted to an address at which, contrary to the claimant’s
           belief, the defendant had never resided); O’Hara v McDougal [2005] EWCA Civ 1623; [2006] C.P.
           Rep. 18 (service not effected where claim form served at an address that was not the defendant’s
           place of business); Lexi Holdings Plc v Luqman [2007] 10 WLUK 557 (service not effected at
           defendant’s residence where, at time during which defendant serving substantial term in prison,
           claim form served at residence occupied by defendant beforehand).
              Paragraph (3) of r.6.9 seeks to deal with a particular difficulty that may arise, that is to say, with
           the situation where the claimant has “reason to believe” that the defendant no longer resides at, or
           carries on business at, “the address of the defendant referred to in entries 1, 2 or 3 in the table in
           paragraph (2)”. On the face of it, this is a rather odd provision, given that there is no mention in
           the table of the “address” of a defendant. However, it is tolerably clear that what is meant is that
           para.(3) is engaged where (a) the claimant knows or believes that the defendant’s last known
           residence or their last known place of business is (say) X, but (b) the claimant has reason to believe
           that X is not the place at which the defendant now resides or carries on business.
              In these circumstances, para.(3) requires the claimant “to take reasonable steps” to discover the
           address of the defendant’s “current residence or place of business” and, having taken such steps,
           then to proceed in accordance with paras (4) and (5) (see further below). It is important to notice
           that para.(6) allows that, if the process outlined in paras (3) to (5) proves unfruitful, service at the
           defendant’s usual or last known address in accordance with the table in para.(2) will be good
           service, despite the fact that the claimant had “reason to believe” that the defendant no longer
           resides or carries on business there.
              Before the provisions in paras (3) to (6) of r.6.9 came into effect, there was some authority for
           the proposition that (at least in certain circumstances) a claimant was required to make reasonable
           inquiries as to the defendant’s “current” place of residence or of business, before purporting to ef-
           fect service at the defendant’s “last known” residence or place of business (see Cranfield v Bridgegrove
           Ltd [2003] EWCA Civ 656; [2003] 1 W.L.R. 2441, CA; Collier v Williams [2006] EWCA Civ 20;
           [2006] 1 W.L.R. 1945, CA, and cases referred to therein). The new provisions make it clear that
           that duty arises only where the claimant has “reason to believe” the matters referred to in para.(3).
           In Varsani v Relfo Ltd (In Liquidation) the Court of Appeal (obiter) suggested that there are difficul-
           ties and obscurities in the wording of r.6.9 and invited the Civil Procedure Rules Committee to
           consider them.
           Duty to take “reasonable steps” to ascertain current address and consequences thereof
   6.9.5       The expression “reasonable steps” is not embellished by the rule, or by any provision in practice
           directions supplementing this Part.
               Conceivably, in a given case, although the claimant believed (because they had reason to do so)
           that the defendant no longer resided or carried on business at a particular address (i.e. place), they
           may be wrong about that, and this may be revealed by their taking of reasonable steps to ascertain
           the defendant’s current address.
               In MB Garden Buildings Ltd v Mark Burton Construction Ltd [2014] EWHC 431 (IPEC) Hacon J
           ruled that the claimant is not required by the rule to conduct his enquiries in order to take “reason-
           able steps”, on the day on which the step required for service within the meaning of r.7.5(1) is car-
           ried out, for example, the posting of the claim form. If the claimant has carried out inquiries with
           reasonable diligence as to the defendant’s last known residence before that date and on that date it
           is still objectively reasonable for the claimant to believe that the defendant’s residence has remained
           unchanged, even if it has in fact changed, then on that date the residence last known to the claim-
           ant is effective for service.
               Paragraph (4)(b) of the rule proceeds on the assumption that the reasonable steps taken by the
           claimant have not yielded a current address for the defendant. In those circumstances, the claimant
           “must consider” whether there is an “alternative place” (that is to say, a place other than the places
           referred to in the table following para.(2)) where service may be effected, and if there is such a
           place, must make an application to the court for an order under r.6.15 (Service of claim form by an
           alternative method or at an alternative place). Paragraph (4)(b) further provides that the claimant
           must consider whether there is “an alternative method” by which service may be effected, and if
           there is must make an application under r.6.15. The point here is that (as was explained above) not
           all of the permitted methods of service listed in r.6.3 are available when r.6.9(2) is relied on. Under
           r.6.15 the court has power to authorise service by a method “not otherwise permitted by this Part”.
           (See further commentary following r.6.15.)
               The effect of para.(6) of r.6.9 is clear enough (but “ascertain … an alternative method” is ugly).
           The effect of the provision (which in a given case could be harsh) points up the importance of the
           duties imposed on the claimant by paras (4) and (5) of the rule. Those duties were emphasised in
           Sajid v Nuur, 30 July 2018, unrep. (Judge Richard Roberts), where a landlord (C) bringing a claim
           for rent arrears against a tenant (D) served the claim form at the address of the rented premises
           after D had vacated them upon C’s obtaining of possession. It was held on appeal that the judge
           had erred in holding that the claim form had been properly served. It was explained that in the
           circumstances it was mandatory that C ought to have considered whether there was an alternative
           place where (e.g. D’s solicitors who were on the record in a related matter), or an alternative

                                                             322
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 22 of 174




                                 PART 6 SERVICE        OF   DOCUMENTS

 method by which (e.g. by text to the mobile phone of D’s daughter), service could be effected, and
 made an application under r.6.15 for permission to effect alternative service. The case illustrates
 that claimants should not readily conclude that alternative service is not an option. See further
 para.6.15.4.




                                                                                                                     CPR 6
 Individual being sued in the name of a business
    Paragraph 5A of PD 7A contains provisions for the starting of claims against partnerships.              6.9.6
 Paragraph 5C thereof states that, where a claim is brought against an individual (X) and (1) X car-
 ries on a business within the jurisdiction (even if not personally within the jurisdiction); and (2) the
 business is carried on in a name other than X’s own name (“the business name”), the claim may be
 brought against the business name “as if it were the name of a partnership”. Rule 6.9(2) states that
 where X is being sued in the name of the business the claim form must be served within the
 jurisdiction at X’s (a) usual or last known place of residence or (b) principal or last known place of
 business. An individual (Y) who is an employee of X’s business or is a self-employed person work-
 ing in X’s business is not within this rule; see e.g. Murrills v Derlanda [2014] EWCA Civ 6; [2014]
 C.P. Rep. 21, CA, where it was held that Y, who resided in Italy, could not be served at X’s place of
 business under r.6.9(2) but should be served at his place of Italian residence under the provisions
 of r.6.41.

 Resident out of jurisdiction at time of service
     Rule 6.3 is concerned with “methods” of service and says nothing about “place” of service.             6.9.7
 Where service of a claim form is to be effected by first class post or by service by another
 comparable service, the appropriate place will be as provided by other rules, quite commonly by
 r.6.9 (Service of claim form where the defendant does not provide an address at which the defend-
 ant may be served). Under r.6.9 the appropriate place will turn on the nature of the defendant to
 be served; for example, where the defendant is an individual, his or her “usual or last known ad-
 dress”, or where being sued in the name of a business, the “principal or last known place of
 business”. Where the place to which the claim form is sent is an address within the jurisdiction
 then, obviously, the service is effected at a place within the jurisdiction. The question has arisen
 whether the service is valid if, at the time it is so effected at the address of a defendant resident
 within the jurisdiction, the defendant is absent from the jurisdiction because abroad on a business
 trip, or a holiday, or (by withdrawing temporarily or indefinitely) to avoid service. The relevant
 Court of Appeal authorities are City & Country Properties Ltd v Kamali [2006] EWCA Civ 1879;
 [2007] 1 W.L.R. 1219, CA, and SSL International Plc v TTK LIG Ltd [2011] EWCA Civ 1170; [2012]
 1 W.L.R. 1842, CA; they were reviewed and applied in the context of service of documents other
 than claim forms (in particular, witness summonses) in Clavis Liberty Fund 1 LP v Young [2015]
 UKUT 72 (TCC); [2015] 1 W.L.R. 2949 (Warren J) at paras 26 to 32; and Libyan Investment Author-
 ity v Société Générale [2017] EWHC 781 (Comm) (Teare J) at paras 57 to 67. The principle that a
 defendant may be served with originating process within the jurisdiction only if he or she is
 “present in the jurisdiction” at the time is deeply embedded in English law (Chellaram v Chellaram
 (No.2) [2002] 3 All E.R. 17 (Lawrence Collins J) at para.47). The problem is that of reconciling
 that principle with the development of rules permitting service by post within the jurisdiction. The
 prevailing opinion seems to be that a defendant “resident” in the jurisdiction is “subject” to the
 jurisdiction and therefore “present” in the jurisdiction.
     As to usual or last known address, see para.6.9.3.1 above.

 Service of the claim form in proceedings against the Crown1
   6.10 In proceedings against the Crown—                                       6.10
       (a) service on the Attorney General must be effected on the Treasury
            Solicitor; and
       (b) service on a government department must be effected on the solici-
            tor acting for that department.
 (Practice Direction 66 gives the list published under section 17 of the Crown
 Proceedings Act 1947 of the solicitors acting in civil proceedings (as defined
 in that Act) for the different government departments on whom service is to
 be effected, and of their addresses.)
 Effect of rule (r.6.10)
    In civil proceedings against the Crown, the claim form must be served in accordance with this           6.10.1
 rule (PD 66—Crown Proceedings para.2.1, see para.66PD.2).
    In terms, this rule is similar to r.6.5(8) as it stood before the substitution of Pt 6 on 1 October
 2008. The former rule applied to service of documents in civil proceedings (as defined) generally,
 and therefore took effect both in proceedings by the Crown as well as against. Rule 6.10 is confined


    1 Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178) and amended by

 the Civil Procedure (Amendment No.2) Rules 2009 (SI 2009/3390).

                                                  323
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 23 of 174




                                     SECTION A CIVIL PROCEDURE RULES 1998

           to the service of claim forms on the Crown in proceedings against the Crown. The effect of the
           rule is not confined to “civil” proceedings (see further below).
              Rule 6.5(2) states that a claim form may not be served personally “in any proceedings against the
           Crown”. To compensate for this restriction, other arrangements are made for the service of claim
           forms on the Crown. (In any proceedings by or against the Crown, other documents must not be
           served personally in the Crown; see r.6.22(2)(b).)
              Rule 6.10 follows statutory provisions found in the Crown Proceedings Act 1947, the effects of
           which have been extended by rules to service on the Crown of claim forms for claims for judicial
           review.
              The list of solicitors acting in civil proceedings for different government departments is set out
           in Annex 2 to PD 66—Crown Proceedings; see para.66.0.2 and para.66PD.4. It is also set out in An-
           nex 3 to the Administrative Court Judicial Review Guide; see Vol.2 para.1BA-156.

           Service of claim form on Crown in civil proceedings
  6.10.2       The Crown Proceedings Act 1947 s.18 (Service of documents) states that all documents required
           to be served on the Crown for the purposes of or in connection with any “civil proceedings” by or
           against the Crown shall, if those proceedings are by or against an authorised Government depart-
           ment, be served on the solicitor for that department or the person, if any, acting for the purposes
           of this Act as solicitor for that department. If there is no such solicitor and no person so acting, or
           if the proceedings are brought by or against the Attorney-General, the documents are to be served
           on the Treasury Solicitor (see Vol.2 para.9B-1130+ below (on White Book on Westlaw UK or the
           Civil Procedure CD)). (This section was enacted at a time when the principal means of service was
           personal service and came to be seen as a provision stating that documents to be served on the
           Crown cannot be served personally.)
               For the purpose of facilitating the operation of subs.(1) of s.18 of the 1947 Act (Parties in
           proceedings) provides that the Minister of the Civil Service shall prepare, publish and maintain a
           list: (a) specifying the several Government departments which are “authorised” departments for the
           purposes of the Act; and (b) specifying the name and address for service of the person who is the
           solicitor for each department (see Vol.2 para.9B-1134+ (on White Book on Westlaw UK or the Civil
           Procedure CD)). For convenience, this list is annexed to the practice direction supplementing CPR
           Pt 66 (Crown Proceedings) (para.66PD.4 below).
               Subsection (3) of s.18 states that civil proceedings against the Crown shall be instituted against
           the appropriate authorised Government department. If none is appropriate or if the person
           instituting proceedings has any reasonable doubt as to which (if any) is, proceedings should be
           instituted against the Attorney-General (bringing into play s.18(4)).
               These provisions apply to service of all documents required to be served on the Crown, and
           therefore include originating process in the form of claim forms. (It could be said that, in effect,
           the Crown is placed in a similar position to a putative defendant who has given the business ad-
           dress of their solicitor as an address at which they may be served with the claim form; see r.6.7.)
               It should be noted that this statutory scheme for enabling and facilitating service on the Crown
           by providing for service on solicitors for authorised Government department does not apply to all
           civil proceedings to which the CPR applies. For the purposes of the scheme, “civil proceedings” by
           the Crown or against the Crown within s.17 is to be interpreted as defined in the 1947 Act. In this
           context, “civil proceedings against the Crown” (that is to say, proceedings in which questions as to
           the appropriate practice for the service of claim forms may arise) means the civil proceedings
           described in s.23(2) of the Act, but excluding the proceedings described in s.23(3) and subject to
           the definition of “civil proceedings” in s.38(2) (see Vol.2 paras 9B-1145+ and 9B-1167+ (on White
           Book on Westlaw UK or the Civil Procedure CD)). One effect of these provisions is to exclude from
           the operation of the scheme for service of documents civil proceedings in the form of claims
           against the Crown for judicial review (as to which, see immediately below).

           Service of claim form on Crown in judicial review claims
  6.10.3      For the reasons explained in the commentary immediately above, the predecessor to r.6.5
           expressly provided that personal service could not be effected on the Crown in “civil proceedings”
           as defined in the Crown Proceedings Act 1947. By providing that personal service of claim form
           cannot be effected in “any proceedings” against the Crown, r.6.5(2)(b) reflects the fact that this
           restriction extends to judicial review claims. By amendments brought into effect on 1 October
           2008, the statutory scheme for service of documents on the solicitor for the appropriate authorised
           Government department, designed to compensate for the restriction, but In terms, limited to civil
           proceedings as defined in the 1947 Act, is extended to judicial review claims. This change is
           reflected in para.6.2 of PD 54A (Judicial Review) (see para.54APD.6).




                                                            324
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 24 of 174




                                 PART 6 SERVICE        OF   DOCUMENTS

 Service of the claim form by contractually agreed method1
   6.11—(1) Where—                                                            6.11
       (a) a contract contains a term providing that, in the event of a claim
            being started in relation to the contract, the claim form may be




                                                                                                                     CPR 6
            served by a method or at a place specified in the contract; and
       (b) a claim solely in respect of that contract is started,
 the claim form may, subject to paragraph (2), be served on the defendant by
 the method or at the place specified in the contract.
   (2) Where in accordance with the contract the claim form is to be served
 out of the jurisdiction, it may be served—
       (a) if permission to serve it out of the jurisdiction has been granted
            under rule 6.36; or
       (b) without permission under rule 6.32 or 6.33.
 Effect of rule (r.6.11)
     In terms, this rule is similar to r.6.15 as it stood before the substitution of Pt 6 on 1 October      6.11.1
 2008.
     The rule acknowledges that it is conceivable that a party may issue a claim form, starting a claim
 in respect of a contract over which the court has jurisdiction, in circumstances where the contract
 itself contains a term stipulating that, in such an event, the claim form may be served by a particular
 method or at a particular place specified therein. Historically speaking, the rule was introduced
 into High Court practice at a time when the only permitted methods of service were personal
 service or service by leaving the originating process at the defendant’s residence. The rule enabled
 parties by contract to agree a wider range of service methods (most of which are now expressly
 permitted by the rules), including service at a place outside the jurisdiction, not only in cases
 where, normally, the court’s leave would be required before such service could be effected, but also
 in cases where such service was not permitted (whether with or without leave). In Pt 6, rules relat-
 ing to the service of claim forms in the jurisdiction are contained in Section II (the Section within
 which r.6.11 is placed), and rules for service out of the jurisdiction are contained in Section IV. As,
 in a given case, r.6.11 can have the effect of authorising service out of the jurisdiction (possibly its
 most important practical effect nowadays), it had to be drafted in terms that bridge Sections II and
 IV of this Part and it has to be treated as an exception to r.6.6(1).
     The further question arises, however, as to whether it has been drafted to be an exception to
 rr.6.7 (1), (2) and (3). Rules 6.7(2) and (3) are excepted when “any other rule or practice direction
 makes different provision” and it may therefore be argued that r.6.11 does make different provi-
 sion and will trump those rules. Rule 6.7(1), however, contains no such exception and therefore it
 would seem that where the circumstances in r.6.7(1) (a) or (b) apply, r.6.11 cannot be relied upon.
     The rule makes it clear that service of a claim form pursuant to a provision in a contract is good
 service where the English court has jurisdiction to try the claim whether jurisdiction is conferred
 by a term in the contract or vests or is assumed by the court apart from such contract.
     The claim form may, subject to para.(2) of the rule, be served on the defendant by a method or
 at the place specified in the contract. In this way the rule allows service of a claim form by methods
 and at places that may be either the same as those in r.6.3 and r.6.6 or may be different. This raises
 a question as to whether in the absence of a deeming provision in the contract, the deemed service
 provision in r.6.14 which applies to claim forms served “in accordance with this Part” applies to
 service by a method or at a place specified in a contract at all, or only to those methods and places
 within the aforementioned rules. The safer interpretation may be that the rules intend the process
 of service between parties under a contract to be carried out entirely within the four corners of the
 contract so that r.6.14 does not apply and the party serving under a contractual provision must
 look to fulfill the terms of the contract in order to prove valid and effective service and to serve in
 accordance with the contract before the expiry of the period of service allowed for the service of
 the claim form by the rules. This interpretation is supported by the decision in Ageas (UK) Ltd v
 Kwik-Fit (GB) Ltd [2013] EWHC 3261 (Green J) in which the claimant was required to give notice
 of any warranty claims within a specified period and to serve proceedings in respect of a notified
 claim within six months of the notice. The contract did not provide a specific mechanism for the
 service of legal proceedings. The defendant argued that because the contract referred to the claim-
 ant “validly issuing and serving legal process” the deemed service provisions in r.6.14 should be ap-
 plied to decide whether the contractual deadline for service had been met. Green J disagreed and
 held that, in the absence of any express provisions to the contrary, in this context the word “serv-
 ing” should be given its ordinary meaning, that is delivery in a form which brings the contents of
 the document being served to the attention of the recipient. It was common ground that the claim
 form had in fact been delivered and received by the defendant before the contractual deadline had


   1   Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178).

                                                  325
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 25 of 174




                                      SECTION A CIVIL PROCEDURE RULES 1998

           passed, and the judge held that the claim form had been validly served and was in time under the
           contact though it would not have been regarded as served in time if the deemed service provisions
           in r.6.14 had applied.
               However, since the decision in T & L Sugars Ltd v Tate & Lyle Industries Ltd [2014] EWHC 1066
           (Comm) (Flaux J) there appear to be conflicting first instance decisions on the meaning of the
           word “served” in a contract and whether it means served in accordance with the CPR. Flaux J
           decided that the word “served” in the contract meant service in accordance with the CPR and that
           the claims in that case had been “issued and served” within the meaning of the contractual provi-
           sion when the claimant’s solicitors delivered the claim form and particulars of claim to the
           defendant’s solicitors within the 12-month time limit provided. The judge stated that he disagreed
           with Green J’s reasoning in Ageas, that the word service in a similar contractual provision did not
           mean service in accordance with the CPR. However, he agreed with Green J’s obiter comment that
           if service did mean service in accordance with the CPR, it was CPR r.7.5 and not CPR r.6.14 which
           prevailed for the purpose of determining when actual service took place. Therefore the effect of
           the decision is the same as that in Ageas, that a technical point cannot be taken that service under a
           contract is not effective because although physically served in time, rr.6.14 and 6.26 would deem
           the documents served at a later date outside the time limit in the contract.
               For a claim in which the contract did contain a deeming provision see ENER-G Holdings Plc v
           Hormell [2012] EWCA Civ 1059. The provision (in respect of the service of a second “belt and
           braces” notice of breach) was found not to be relevant since although the first notice had not been
           delivered personally in accordance with the terms of the contract, the service terms within the
           contract were found not to be exclusive but permissive and the fact that the recipient had received
           and read the first notice on a particular date was taken as good service on that date.
               The rule covers service pursuant to a contract within the jurisdiction as well as out of the
           jurisdiction. However, permission to serve out of the jurisdiction is required under r.6.36, unless
           permission is not required by virtue of r.6.36, 6.32 or 6.33.
               In Society of Lloyds v Tropp, where the defendant was a US citizen who objected to service on a
           UK based agent for Lloyds names, a judge held that service on the underwriting agency appointed
           by contract to accept service of English proceedings in respect of names domiciled abroad was valid
           service ([2004] EWHC 33 (Comm), (Gross J)), and the defendant was refused permission to appeal
           ([2006] EWCA Civ 88).
               In DVB Bank SE v Isim Amin Ltd [2014] EWHC 2156 (Comm) (Field J) the court ruled that in a
           case where the contractual provision allowed each party to serve on a nominated agent for service,
           that provision constituted an irrevocable holding out as to the authority of the nominated agent to
           accept service so that when the nominated agent entered creditor’s voluntary liquidation so that
           actual authority to accept service lapsed, service could still be effected as if actual authority had not
           lapsed. In this case, service had been effected by post and courier on the agent and a default judg-
           ment was not set aside.
               In Bank of New York Mellon, London Branch v Essar Steel India Ltd [2018] EWHC 3177 (Ch)
           (Marcus Smith J) the foreign defendants (D) did not defend a claim brought against them under a
           trust deed containing a non-exclusive English jurisdiction agreement and a clause irrevocably ap-
           pointing agents (X) within the jurisdiction to receive for and on their behalf service of process in
           any proceedings brought in England. The judge held that the service of the claim form on X by the
           claimants (C) was good service sufficient to bring D properly before the court, even if D had
           withdrawn authority from X to accept service on their behalf (para.16). The clause said nothing
           about the agency relationship between D and X; rather it was concerned with a promise between C
           and D.
           “jurisdiction”
  6.11.2      In Royal Petrol Trading Co UK v Total India Pvt Ltd [2018] EWHC 1272 (Comm), the relevant
           clause in the contract provided that the solicitors identified by each party had instructions to accept
           service of proceedings, and that if a party appointed other legal representatives it should give
           notice within 24 hours. The defendant instructed new solicitors who notified the claimant that they
           had been instructed to accept service and that the defendant would not make the payment under
           the agreement. The claimant terminated the contract and the defendant then notified the claimant
           that its new solicitors were no longer instructed to accept service. The claimant issued proceedings
           for breach of contract and served the claim form on the defendant’s new solicitors. The claimant
           argued that there had been good service of the proceedings by a contractually agreed method
           pursuant to CPR r.6.11. The defendant argued that the contract had not provided for an ir-
           revocable appointment of solicitors to accept service and it had not survived termination of the set-
           tlement agreement. The judge rejected the defendant’s argument, holding that there had been an
           effective appointment of the new solicitors under the contract. Although the contract did not refer
           to revocation, there was no magic in the use of that word. The court had to look at the clause in the
           contract in context. In the instant case, the authority of the new solicitors could not be revoked and
           the relevant clause survived termination of the contract. It was an ancillary part of the mechanism
           for dealing with disputes. It was collateral or ancillary to the English law and jurisdiction clause,
           which it was agreed survived termination, and which was itself collateral or ancillary to the main
           subject matter of the agreement. There had accordingly been valid service on the defendant’s new
           solicitors.

                                                             326
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 26 of 174




                                 PART 6 SERVICE       OF   DOCUMENTS

    For the purposes of the CPR generally, and therefore for all Sections of Pt 6, unless the context
 requires otherwise, “jurisdiction” means England and Wales (see r.2.3).

 Service of the claim form relating to a contract on an agent of a principal




                                                                                                                    CPR 6
 who is out of the jurisdiction1
   6.12—(1) The court may, on application, permit a claim form relating to a 6.12
 contract to be served on the defendant’s agent where—
       (a) the defendant is out of the jurisdiction;
       (b) the contract to which the claim relates was entered into within the
            jurisdiction with or through the defendant’s agent; and
       (c) at the time of the application either the agent’s authority has not
            been terminated or the agent is still in business relations with the
            defendant.
   (2) An application under this rule—
       (a) must be supported by evidence setting out—
               (i) details of the contract and that it was entered into within
                   the jurisdiction or through an agent who is within the
                   jurisdiction;
              (ii) that the principal for whom the agent is acting was, at the
                   time the contract was entered into and is at the time of the
                   application, out of the jurisdiction; and
             (iii) why service out of the jurisdiction cannot be effected; and
       (b) may be made without notice.
   (3) An order under this rule must state the period within which the defend-
 ant must respond to the particulars of claim.
   (4) Where the court makes an order under this rule—
       (a) a copy of the application notice and the order must be served with
            the claim form on the agent; and
       (b) unless the court orders otherwise, the claimant must send to the
            defendant a copy of the application notice, the order and the claim
            form.
   (5) This rule does not exclude the court’s power under rule 6.15 (service
 by an alternative method or at an alternative place).

 Effect of rule (r.6.12)
    In terms, this rule is similar to r.6.16 as it stood before the substitution of Pt 6 on 1 October      6.12.1
 2008. The rule has been substantially re-arranged. A practice direction provision which sup-
 plemented the former rule has been brought into the text of the rule, as para.(2).
    The significance of the rule is that it provides an exception to the general rule that service must
 be effected on a defendant in the jurisdiction. It enables service to be effected on a principal resid-
 ing and carrying on business out of the jurisdiction but who has entered into a contract by or
 through an agent residing or carrying on business within the jurisdiction. The effect of the rule is
 to enable the claimant to serve the agent without having to obtain an order for service on the
 principal out of the jurisdiction under r.6.36. Permission must first be obtained under this rule
 and the order authorising service must state the period within which the defendant must respond
 to the particulars of claim. It should be noted that the response is required to the particulars of
 claim not the claim form (see Pt 7). In addition to effecting service on the agent the claimant must
 also send to the defendant copies of the order under r.6.16 and the claim form.
    In proceedings in the Commercial Court and in Circuit Commercial Courts, the time period
 provided by r.6.12(3) for responding to the particulars of claim (see Pt 9) applies after service of
 the claim form (see rr.58.6(3) and 59.5(3)).

 Service of the claim form on children and protected parties2
   6.13—(1) Where the defendant is a child who is not also a protected party, 6.13
 the claim form must be served on—

   1   Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178).
   2   Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178).

                                                  327
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 27 of 174




                                     SECTION A CIVIL PROCEDURE RULES 1998

                 (a) one of the child’s parents or guardians; or
                 (b) if there is no parent or guardian, an adult with whom the child
                       resides or in whose care the child is.
             (2) Where the defendant is a protected party, the claim form must be
           served on—
                 (a) one of the following persons with authority in relation to the
                       protected party as—
                          (i) the attorney under a registered enduring power of attorney;
                         (ii) the donee of a lasting power of attorney; or
                        (iii) the deputy appointed by the Court of Protection; or
                 (b) if there is no such person, an adult with whom the protected party
                       resides or in whose care the protected party is.
             (3) Any reference in this Section to a defendant or a party to be served
           includes the person to be served with the claim form on behalf of a child or
           protected party under paragraph (1) or (2).
             (4) The court may make an order permitting a claim form to be served on
           a child or protected party, or on a person other than the person specified in
           paragraph (1) or (2).
             (5) An application for an order under paragraph (4) may be made without
           notice.
             (6) The court may order that, although a claim form has been sent or given
           to someone other than the person specified in paragraph (1) or (2), it is to be
           treated as if it had been properly served.
             (7) This rule does not apply where the court has made an order under rule
           21.2(3) allowing a child to conduct proceedings without a litigation friend.
             (Part 21 contains rules about the appointment of a litigation friend and
           “child” and “protected party” have the same meaning as in rule 21.1.)
           Effect of rule (r.6.13)
  6.13.1      “Child” and “protected party” have the meanings given them by r.21.1(2) (see r.2.3(1)). CPR Pt
           21 contains special provisions which apply in proceedings involving children and protected parties.
           A protected party must, and a child generally must, have a litigation friend to conduct proceedings
           on their behalf (r.21.2). The term “Persons under Disability” is no longer in use.
              In terms, this rule is similar to r.6.6 as it stood before the substitution of Pt 6 on 1 October
           2008, insofar as it applied to the service of claim forms.
              Paragraph (3) states expressly what was formerly implied under the old rule. Paragraph (4) is
           interesting. It is derived from former RSC Ord.80, r.16(3), a provision that gave the court a similar
           power which could be exercised, not only (as para.(3) provides) retrospectively, but also prospectively.
           Under the CPR r.6.15 provides the basis for the exercise of the court’s power prospectively. In
           either event, a copy of the order should be served on the person on whom the claim form has been
           served or is to be served.
              For service on children and protected parties of documents other than claim forms (as defined
           in r.6.2(c)), see r.6.25 (wherein reference is made to r.21.8 (service of application for an order ap-
           pointing a litigation friend)).

           Deemed service1
   6.14      6.14 A claim form served within the United Kingdom in accordance with
           this Part is deemed to be served on the second business day after completion
           of the relevant step under rule 7.5(1).
           Effect of rule (r.6.14)
  6.14.1      This rule provides for the fixing of the deemed day of service of a claim form (as defined in
           r.6.2(c)) within the UK. A separate rule provides for fixing such days for other documents in
           proceedings (see r.6.26). The two rules have replaced, from October 2008 with amendments, a
           single rule (former r.6.7), a provision that created some difficulty.
              In a given case, the day on which service was actually effected on the defendant may not be the
           same day as the day on which, by operation of this rule, service was deemed to have been effected.


              1 Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178) and amended by

           the Civil Procedure (Amendment) Rules 2011 (SI 2011/88).

                                                            328
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 28 of 174




                                 PART 6 SERVICE        OF   DOCUMENTS

 The deemed day is a construction. Such construction is justified by the need to provide certainty.
 In the interests of certainty, a deemed day is not rebuttable by evidence of actual receipt of the
 claim form by the defendant on a day before or after the deemed day (Godwin v Swindon BC [2001]
 EWCA Civ 641; [2002] 1 W.L.R. 997, CA; Anderton v Clwyd CC (No.2) [2002] EWCA Civ 933;
 [2002] 1 W.L.R. 3174, CA).




                                                                                                                     CPR 6
    In any given proceedings, it is for various reasons important that there should be no room for
 doubt as to the day on which (and therefore the date on which) service of originating process is
 deemed effected. Within the CPR, the time limits for the taking of certain procedural steps are
 calculated by reference to the day on which service is deemed to have been effected (e.g. r.10.3
 (The period for filing an acknowledgment of service)).
    A deemed day is fixed for all methods by which service of a claim form may be effected within
 the UK (for methods of service in Scotland and Northern Ireland, see r.6.40(2)), including personal
 service (see below).
    The deemed day is calculated from the “completion of the relevant step” (leaving with, posting,
 delivering to, etc.) under r.7.5(1). Rule 7.5(1) (which incorporates by reference r.6.5) stipulates,
 depending on the particular method of service chosen, the “step” that the claimant must “complete”
 where the claim form is to be served within the jurisdiction. For further explanation, see “relevant
 step under rule 7.5(1)” below.
    This arrangement marks a significant change from the effect which r.7.5 had before 1 October
 2008. The principal objective of the change was to reduce the instances in which the deemed day
 of service provisions had the effect of rendering service of claim forms out of time, with the result
 that, for the purpose of doing justice in individual cases, other provisions in the CPR that might
 conceivably be called in aid to rescue the claimant’s claim, for example r.3.10 (court’s power to
 rectify error of procedure), and r.6.16 (power of court to dispense with service), were pressed into
 uses for which they were not designed. (A similar policy objective underlies the provision now
 found in r.6.15(2); see para.6.15.5 below.)
    In effect, r.6.14 provides that the time between the completion of the relevant step and the
 deemed day should be the same for all methods of service (the second business day after comple-
 tion of the relevant step), thereby removing distinctions that existed under the previous rule
 between “day after” and “second day after”. Further, no matter what method of service is used, the
 deemed day will be a business day.
    In this context, “business day” means any day except Saturday, Sunday, a bank holiday, Good
 Friday or Christmas Day (r.6.2).
 Deemed day of personal service
    Under the former rule (r.6.7), a claim form served personally was served on the day on which            6.14.2
 personal service was effected. No “deemed day” provision applied to that method of service.
 However, if it was served personally after 17.00 on a business day or at any time on a non-business
 day, it was “treated as being served” on the next business day. Under r.6.14, where service is ef-
 fected by personal service the claim form is deemed to be served, not on the day on which is has
 been left with the appropriate person, but on the second business day after that day. Therefore, if a
 party was required to effect personal service not later than (say) 6 February, and on that day (at any
 time) they left the claim form with the person to be served, it would be deemed to be served on the
 second business day after that day. Thus the decisions in Godwin v Swindon BC [2001] EWCA Civ
 641; [2002] 1 W.L.R. 997, CA and Anderton v Clwyd CC (No.2) [2002] EWCA Civ 933; [2002] 1
 W.L.R. 3174, CA are particularly relevant to this form of service either when it is used voluntarily
 or when it is required to be used by another rule or Practice Direction, and the person served does
 not appear, so that the deeming provision must be relied on to prove that service is deemed to have
 taken place. It could also be a source of difficulty where the period required for service before a
 hearing is short. When serving proceedings issued against trespassers, r.55.5 provides that:
       “(1) The court will fix a date for the hearing when it issues the claim form. (2) In a posses-
             sion claim against trespassers the defendant must be served with the claim form,
             particulars of claim and any witness statements (a) in the case of residential property,
             not less than five days; and (b) in the case of other land, not less than 2 days, before the
             hearing date.”
    Where the claim is against trespassers in non-residential property who have been served person-
 ally and they do not appear at the possession hearing, the effect of the combination of this rule
 and r.6.14 and r.7.5(1) and the above case law would appear to be that the trespassers will not be
 deemed to have been served until the second business day after service was actually effected (which
 depending on the date of that service could be anything between the third and fifth day after) so
 that the hearing would have to be at least two days later than the deemed date unless the court was
 prepared to abridge time under r.3.1(2)(a) at the hearing or the claimant had taken the precaution,
 on issue of the claim form, to get an order under r.6.1(b) that the trespassers should be deemed to
 be served, if served personally, on completion of the relevant step required by r.6.5(3) notwithstand-
 ing r.6.14 and r.7.5(1).
 “relevant step under rule 7.5(1)”
    Rule 7.5(1) states that where the claim form is to be served within the jurisdiction, the claimant      6.14.3
 must “complete the step required” before midnight on the calendar day four months after the date

                                                  329
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 29 of 174




                                  SECTION A CIVIL PROCEDURE RULES 1998

       of issue of the claim form. (As a result of an amendment to r.56.3, the four month limit now ap-
       plies to claim forms for new tenancies of the variety referred to in that rule.) (For extension of time
       for serving a claim form, see r.7.6).
          Rule 6.14, however, states that a claim form served within the UK (which of course includes the
       jurisdictions of England & Wales, Scotland and Northern Ireland) in accordance with Pt 6 is
       deemed to be served on the second day after completion of the relevant step under r.7.5(1). It
       would seem therefore that r.6.14 must govern service in Scotland and Northern Ireland and deem
       service there if the steps in r.7.5(1) have been completed, even though the latter rule expresses itself
       to apply only to the jurisdiction. Rule 6.40(2) strangely only modifies references to “the jurisdic-
       tion” in Section II. A claim form to be served in Scotland or Northern Ireland is served out of the
       jurisdiction and therefore has a life of six months under rule 7.5(2).
          A table following r.7.5(1) stipulates the “step” required to be completed, according to the method
       of service employed (as permitted by r.6.3). That table, for convenience set out immediately below,
       states as follows:

        Method of service                                  Step required
        First class post, document exchange or other       Posting, leaving with, delivering to or collection
        service which provides for delivery on the next    by the relevant service provider
        business day
        Delivery of the document to or leaving it at the   Delivering to or leaving the document at the
        relevant place                                     relevant place
        Personal service under rule 6.5                    Completing the relevant step required by rule
                                                           6.5(3)
        Fax                                                Completing the transmission of the fax
        Other electronic method                            Sending the email or other electronic transmis-
                                                           sion
       The step required by r.6.5(3), in the case of personal service on an individual, is that of “leaving it
       with that individual”; the steps required in the case of such service on a company or a partnership
       are also stipulated in that provision.
           It is important to notice that the question whether there has been compliance with the time limit
       fixed by r.7.5 for service of a claim form within the jurisdiction (or in Scotland and Northern
       Ireland) is determined, not by inquiring as to whether the deemed day for service fell within the
       period, or whether personal service was effected within it (as was the case before 1 October 2008),
       but by asking whether the “step required” was “completed” within the period. Consequently, the
       problems encountered under the former rule, and dealt with by the Court of Appeal in cases such
       as Godwin v Swindon BC [2001] EWCA Civ 1478; [2002] 1 W.L.R. 997, CA, and Anderton v Clwyd
       CC (No.2) [2002] EWCA Civ 933; [2002] 1 W.L.R. 3174, CA, are avoided.
           Rule 7.5(2) states that, where the claim form is to be served out of the jurisdiction, it must be
       served in accordance with Section IV of Pt 6 within six months of the date of issue. (Although it is
       not expressed to be so, this rule is subject to one of the rules in Section IV (r.6.40(2)) which
       requires claim forms served in Scotland or Northern Ireland to be served by CPR methods) The
       new deemed service regime explained in the above commentary does not apply to service of claim
       forms out of the UK. If challenged, the claimant has to show that service was effected within the
       foreign jurisdiction within the six months allowed.
           Before 1 October 2008, for certain methods of service, the time of day before which a docu-
       ment, including a claim form, was dispatched for service could be critical to the calculation of the
       deemed day of service (e.g. a document transmitted by fax after 16.00 on a business day was not
       deemed to have been served on that day but on the next business day) (Anderton v Clwyd CC (No.2)
       [2002] EWCA Civ 933; [2002] 1 W.L.R. 3174, CA, at [82]). From 1 October 2008, onwards such
       “time of day” provisions do not apply to the calculation of the deemed day for service of claim
       forms, but they remain relevant to the calculation of the deemed day of service of other docu-
       ments; see r.6.26 and commentary following that rule.
           In Diriye v Bojaj [2020] EWCA Civ 1400 the Court of Appeal held that the Royal Mail “signed
       for” first-class service fell within CPR r.6.26 so that service was deemed to have taken place on the
       second day after posting. Any attempted distinction between two first-class services based on the
       date of actual delivery was wrong in principle.
           The effects of r.6.14 on the operation of other rules in the CPR, in particular on r.7.5 (Service
       of a claim form), and vice versa have been considered in several cases at first instance, from which
       it is apparent that a number of difficulties not admitting of obvious solution arise. Some differ-
       ences in judicial opinion have emerged. Those cases include: Ageas (UK) Ltd v Kwik-Fit (GB) Ltd
       [2013] EWHC 3261 (QB); T&L Sugars Ltd v Tate & Lyle Industries [2014] EWHC 1066 (Comm)
       (Flaux J); Heron Bros Ltd v Central Bedfordshire Council [2015] EWHC 604 (TCC); [2015] B.L.R. 362
       (Edwards-Stuart J); Brightside Group Ltd v RSM UK Audit [2017] EWHC 6 (Comm); [2017] 1 W.L.R.
       1943 (Andrew Baker J). In Ageas and T & L Sugars Ltd [2014] EWHC 1066 (Comm) it was held
       that the apparent inconsistency between rr.7.5 and 6.14, when taken together, can be reconciled by
       holding that the provisions of r.7.5 are concerned with how service of a claim form in compliance
       with the four-month time limit for service within the jurisdiction is to be accomplished, but that

                                                        330
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 30 of 174




                                 PART 6 SERVICE       OF   DOCUMENTS

 r.6.14 has a different function and is concerned with a different starting date for the calculation of
 time standards for the progress of proceedings after service in accordance with the relevant
 procedural rule. Andrew Baker J in Brightside Group Ltd took a different approach holding that
 compliance with the date for service of a claim form or notice of discontinuance under a r.7.7




                                                                                                                    CPR 6
 notice was to be determined by reference to r.6.14 not r.7.5. He noted that there was no prior
 authority on the relationship between rr.6.14 and 7.7. He held that the decisions in Godwin v
 Swindon BC and Anderton v Clwyd CC (No.2) (above) remain binding and make it clear that the
 deemed date of service is set out in r.6.14, which is a fixed and irrebuttable date. He distinguished
 previous authorities, Ageas and T & L Sugars Ltd on the ground that neither of those decisions was
 concerned with r.7.7. The decision in Brightside was considered by Master McCloud in Paxton Jones
 v Chichester Harbour Conservancy [2017] EWHC 2270 (QB) where she drew attention to “an
 unfortunate tension” between rr.6.14 and 7.5 and did not follow the decision in Brightside. The ap-
 proach taken in Ageas, T & L Sugars Ltd and Paxton Jones was also followed by Sir David Eady in
 Kennedy v National Trust for Scotland [2017] EWHC 3368 (QB).
    The issue has now been resolved by the decision of the Court of Appeal in Kennedy v National
 Trust for Scotland [2019] EWCA Civ 648 which held that the judge below was correct to follow the
 reasoning of Flaux J in T&L Sugars Ltd and Master McCloud in Paxton Jones.
    Where the method of service is by an electronic method other than fax, the step required by
 r.7.5(1) is “sending” the email or other electronic transmission. In European Union v Syrian Arab
 Republic [2018] EWHC 181 (Comm), (Teare J), the question arising was whether, within the mean-
 ing of the State Immunity Act 1978 s.12(1), a claim form and related documents sent by email on
 22 September 2017 had been “transmitted” through the Foreign and Commonwealth Office to the
 Ministry of Foreign Affairs of the defendant State. The judge found that, in the circumstances,
 “transmission” had taken place when the email arrived in the electronic depository of the recipient.
 (By operation of s.12(1) of the 1978 Act and para.6 of PD 6B, the time for the defendants to enter
 an acknowledgment of service or a defence in the proceedings began on 22 November 2017 and
 expired on 15 December 2017.) See further para.6.44.1.

 “served in accordance with this Part”
    The deemed service day provisions as implemented by this rule apply where the claim form is            6.14.4
 served “in accordance with this Part”. Where a claim form is served on a defendant company by
 sending it by post to the company’s registered office as permitted by the Companies Act 2006
 s.1139(1) it would seem that it is not “served in accordance with this Part”; see para.6.3.8 (and note
 also para.6.3.12). Consequently, in such circumstances the claim form is not deemed (by operation
 of r.6.14 and r.7.5(1)) to have been served on the second business day after posting, but is deemed
 to be effected at the time at which it would be delivered in the ordinary course of post (provided it
 was properly addressed pre-paid and posted to the proper address) (see the Interpretation Act 1978
 s.7).

 Transition to new deemed day rules
    It must follow that if particulars of claim are attached to a claim form, the date of service (where   6.14.5
 served other than by first class post or DX) is the same date as for the claim form (as in CPR 6.14)
 and not as in CPR 6.26, which applies to service of documents other than claim forms, which
 would include particulars of claim when served separately from the claim form. (see Integral
 Petroleum SA v SCU-Finanz AG, [2014] EWHC 702 (Comm), where it seems to have been assumed
 that r.6.26 applied in such a case—see the judgment of Popplewell J at para.11).

 Service of the claim form by an alternative method or at an alternative
 place1
    6.15—(1) Where it appears to the court that there is a good reason to 6.15
 authorise service by a method or at a place not otherwise permitted by this
 Part, the court may make an order permitting service by an alternative method
 or at an alternative place.
    (2) On an application under this rule, the court may order that steps
 already taken to bring the claim form to the attention of the defendant by an
 alternative method or at an alternative place is good service.




   1   Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178).

                                                  331
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 31 of 174




                                     SECTION A CIVIL PROCEDURE RULES 1998

             (3) An     application for an order under this rule—
                 (a)     must be supported by evidence; and
                 (b)     may be made without notice.
             (4) An     order under this rule must specify—
                 (a)     the method or place of service;
                 (b)     the date on which the claim form is deemed served; and
                 (c)     the period for—
                            (i) filing an acknowledgment of service;
                           (ii) filing an admission; or
                          (iii) filing a defence.
           Effect of rule (r.6.15)
  6.15.1      In combination, this rule and r.6.27 replaced r.6.8 as it stood before 1 October 2008.
              A claim form may be served by any of the methods listed in r.6.3(1), and “by any method
           authorised by the court under rule 6.15” (r.6.3(1)(e)). This is a flexible rule, which can accom-
           modate modern communication methods, such as social media: see, for instance, Gray v Hurley
           [2019] EWHC 1636 (QB) (service by WhatsApp message).
              Rules of court permitting substituted service were first introduced when virtually the only
           prescribed method for service of originating process on an individual was personal service and
           were designed to assist claimants where defendants were deliberately evading service. The introduc-
           tion of methods of service other than personal service (especially service by post) reduced the need
           for reliance on these rules.
              The expression “service by an alternative method” in this rule reflects the use in r.6.3 of the
           expression “methods of service” to describe the various ways in which service of originating service
           may be effected validly. The rule provides for service, not only “by an alternative method”, but also
           “at an alternative place”. This reflects the fact that some particular methods of service permit of a
           choice of places at which service may be effected.
              An application for an order under r.6.15(1) may be made either before or after the claimant has
           attempted service by a method permitted by Pt 6, as there is nothing in the rule restricting the
           exercise of the court’s powers to the latter circumstance.
              A method of service “not otherwise permitted by this Part” has been interpreted by the Supreme
           Court in Abela v Baadarani [2013] UKSC 44, in the context of service out of the jurisdiction as be-
           ing done in cases (and only in cases) where none of the methods provided in r.6.40(3) has been
           adopted. By parity of reasoning, in relation to service in the jurisdiction, it occurs where none of
           the methods set out in, for example, rr.6.3, 6.11, 6.12, and 6.13 has been adopted. The question in
           these cases will therefore be not whether the method of service adopted was good service by a
           method permitted by Pt 6 (for example under the law of the state in which the document is served
           or to be served) but whether in an individual case there is good reason to declare that the method
           used, being ipso facto not a permitted method, is to be treated as good service.
              As to service out of the jurisdiction by an alternative method, see further paras 6.15.3 and
           6.40.3 below.
              The absence of any reference in this rule to the prescribed method of service being
           “impracticable” has been regarded as giving the court a discretion broader than that given by the
           former rules (Marconi Communications International Ltd v PT Pan Indonesia Bank Ltd TBK [2004]
           EWHC 129 (Comm); [2004] 1 Lloyd’s Rep. 594 (David Steel J); Knauf UK GmbH v British Gypsum
           Ltd [2001] EWCA Civ 1570; [2002] 1 W.L.R. 907, CA), opening up the possibility that applications
           that would have failed under the old rules (e.g. Paragon Group Ltd v Burell [1991] Ch. 498, CA
           (agreement sued on stipulating time limit for bringing claim not rendering prescribed service
           method impracticable)) would not necessarily fail under r.6.15.
              In terms, r.6.15(1), being free of any reference to “steps” directed to bringing the document to
           the notice of the person to be served, the UKSC in Cameron v Liverpool Victoria Insurance Co Ltd
           [2019] UKSC 6, affirmed that alternative service as a mode of service must be such as could
           reasonably be expected to bring the proceedings to the defendant’s attention. In so far as the Court
           of Appeal in Abbey National Plc v Frost [1999] 1 W.L.R. 1080, CA, suggested the contrary it was
           wrongly decided. Also see paras 37 and 38 of Lord Clarke’s judgment in Abela and Canada Goose
           UK Retail Ltd v Persons Unknown [2020] EWCA Civ 303. And see para.6.15.3.
              In Brett Wilson v Person(s) Unknown [2015] EWHC 2628 (QB); [2017] 4 W.L.R. 69 (Warby J),
           service of a claim form (and other documents) by email to two particular anonymous (or “front”)
           addresses was authorised in libel proceedings against unknown defendants in respect of online
           publication, the court being satisfied that there were reasonable grounds for believing that such
           service would bring matters to the defendants’ attention. See further para.19.1.3.
              In LJY v Persons Unknown [2017] EWHC 3230 (QB); [2018] E.M.L.R. 19 (Warby J) an individual
           (C) applied for an interim non-disclosure order restraining persons unknown (D) from publishing
           allegations of serious criminal misconduct. C had been alerted to the possibility of publication in
           an anonymous letter received from D in which D invited C to make contact with them by “an
           unregistered and untraceable phone number” capable of receiving text messages which they said

                                                           332
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 32 of 174




                                  PART 6 SERVICE       OF   DOCUMENTS

 “had been established for communication” for a limited period. The court (1) granted C’s applica-
 tion for an order (a) requiring C to identify themselves and to provide an address for service, and
 (b) authorising C, in the event of D’s non-compliance with that requirement, to serve the claim
 form by the alternative method of filing it at court, and (2) authorised service of that order on D by
 text message.




                                                                                                                      CPR 6
    Rule 6.15 falls within Section II of Pt 6, and is therefore concerned with the court’s power to
 permit service by an alternative method where the method (or methods) available to the claimant
 under the rules provide for service of the claim form (as defined in r.6.2(c)) within the jurisdiction.
 Section III of Pt 6 is concerned with the service of documents other than the claim form within the
 United Kingdom, and service of such documents by an alternative method is provided for by r.6.27
 by stating simply that r.6.15 applies to them as it applies to a claim form. As to alternative methods
 of service in cases of service abroad of domestic process, see para.6.15.7.
    Paragraph 3.6 of PD (Admiralty Claims) stipulates the ways in which a claim form in rem may
 be served and provides that the court may direct an alternative method of service under r.6.15
 “provided that the property against which the claim is brought or part of it is within the jurisdic-
 tion of the court” (see Vol.2 para.2D-91).
    Paragraph 11 of PD (Insolvency Proceedings) deals with substituted service of statutory demands
 and petitions (see Vol.2 para.3E-11).
    In Clarkson Plc v Persons Unknown [2018] EWHC 417 (QB) (Warby J), where a company (C)
 brought proceedings for an injunction to prevent unknown persons (D) from disclosing or using
 confidential information illegally obtained from C’s IT systems, in circumstances where D
 threatened to publicise the information unless a very substantial sum was paid, the court granted C
 an interim injunction, prohibiting D from communicating or disclosing certain information to any
 third party or using it in any other way, and made an order permitting C to serve the claim form
 on the email address used by D to make the blackmail threats.

 Practice and supporting evidence
    An application for an alternative method service order for the service of a claim form may be            6.15.2
 made without notice and must be supported by evidence (r.6.15(3)). The supporting evidence must
 deal with the matters referred to and explained (with examples) in para.9 of PD 6A (Service Within
 the United Kingdom) (see para.6APD.9).
    There is a warning for practitioners in the drafting of an order under r.6.15 in Dubai Financial
 Group LLC v National Private Air Transport Services [2016] EWCA Civ 71 where the CA held,
 Longmore LJ dissenting, that the requirement in r.6.15(4)(c) that an order “must” specify the
 period for filing an acknowledgment of service, behoved the judge to specify a date for that, and if
 a defendant was never under a valid obligation to acknowledge service, either as specified by the
 Rules or by an order of court, then judgment in default could not be entered against it because it
 was not in default at all.

 “good reason to authorise”
    The Supreme Court in Abela v Baadarani [2013] UKSC 44 has held: (1) That whether there is                6.15.3
 good reason to treat a method of service not permitted by Pt 6 as good service under r.6.15(1) and
 (2) is essentially a matter of fact. (2) The contrast with r.6.16 under which the court can only
 dispense with service of the claim form “in exceptional circumstances” shows that it is not right to
 add a gloss to the test by holding that there will only be good reason in exceptional circumstances.
 (3) That in these cases it should not be necessary for the court to spend undue time analysing deci-
 sions of judges in previous cases which have depended on their own facts. (4) The mere fact that
 the defendant has learned, by the method used, of the existence and content of the claim form can-
 not without more constitute a good reason to make an order under r.6.15(2), but the wording of
 the rule shows that it is a critical factor. (5) In this context the most important purpose of service is
 to ensure that the contents of the document is communicated to the defendant. The latter state-
 ment is one of importance. Lord Clarke in paras 37 and 38 of his judgment laid stress on this
 consideration. This would suggest that it should not now be the practice to make orders for what is
 commonly referred to as “deemed or substituted service” prospectively under r.6.15(1) unless there
 is a high degree of likelihood that the claim form or document (r.6.27) will come to the intended
 recipient’s notice. The Court of Appeal applied this guidance and made an order under r.6.15(2)
 in Power v Meloy White Robinson Solicitors [2014] EWCA Civ 898, a case in which, after there had
 been pre-action case management, the court served the claim form on the defendant firm though
 they had been requested to return the service copies for solicitor service on the defendant’s solici-
 tors in order to effect valid service on them at their business address under r.6.7(1). There was
 good reason to order that there had been good service by an alternative means because as well as
 there having been preaction case management, there was after the purported service, correspond-
 ence between the parties proceeding on the clear understanding that the claimant was pursuing the
 claim and consistent with the claim form being accepted as having been served and further the
 defendants knew all they needed to know about the claim, hence there was something more than
 the mere fact that the defendant had learned of the existence and contents of the claim form.
    In Knauf UK GmbH v British Gypsum Ltd [2001] EWCA Civ 1570; [2002] 1 W.L.R. 907, CA, a
 German company (C) issued a claim form for claim against another German company (D1) and

                                                   333
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 33 of 174




                                  SECTION A CIVIL PROCEDURE RULES 1998

       against a British company (D2). C applied for an alternative method of service order permitting, as
       an alternative to serving the claim form on D1 out of the jurisdiction under the Hague Convention
       or the 1928 UK and Germany Convention (processes likely to take up to three months and which
       would otherwise be the prescribed methods of service), service within the jurisdiction on D1’s
       London solicitors. The application was made principally for the purpose of ensuring that the
       English court would be “first seised” within the meaning of art.21 of the Brussels Convention and
       would therefore have priority over any proceedings that might be brought by D1 against C in
       Germany before C had managed to effect service on D1 in Germany. The Court of Appeal held
       that the application should be refused. There cannot be “good reason” for ordering service in
       England by an alternative method on a foreign defendant when such an order subverts, and is
       designed to subvert, in the absence of any difficulty about service, the principles on which service
       and jurisdiction are regulated by agreement between the UK and its Convention partners. An
       interesting feature of this case is that the court did not base its decision on C’s inability to show that
       service by a prescribed means was “impracticable” (which under the pre-CPR rule might have
       provided D with a complete answer). Nevertheless (1) in JSC BTA Bank v Ablyazov [2011] EWHC
       2988 the judge granted an order for service by an alternative method under this rule of a claim
       form on a Russian defendant namely by service in the jurisdiction on his English solicitors in a
       related action who did not have authority to accept service, for the reason that service under the
       Hague Convention in Russia was said by the Foreign Process Section at the Royal Courts of Justice
       to be likely to take eighteen months to two years. As this was a very long period, the litigation could
       be prejudiced and (2) in BNP Paribas SA v Open Joint Stock Co Russian Machines [2011] EWHC 308
       (Comm); [2012] 1 Lloyd’s Rep. 61; [2011] 2 C.L.C. 942 (Blair J), the judge did not think (see
       para.116) that questions of the legality of service under foreign law arose where the court exercises
       a power to order alternative service on a foreign defendant in England and Wales. This latter view
       is supported by the decision in Abela v Baadarani [2013] UKSC 44 where it was held that rr.6.15 (1)
       and (2) only come into effect where the method used is not one permitted by Pt 6, which would
       include service under r.6.40(3)(c). If purported service under that rule was said to have taken place
       or to be about to take place then rr.6.15(1) and (2) would be otiose. However, the decision in that
       case that service on the second defendant’s lawyers in Russia was good service must now be
       regarded as incorrect following Abela v Baadarani [2011] EWCA Civ 1571 (CA). This was conceded
       in the Court of Appeal in BNP Paribas SA v Joint Stock Asset Management Co Ingosstrakh-Investments
       [2012] EWCA Civ 644. Also see the decision of Teare J in the Russian Machines case reported at
       [2012] EWHC 1023 at para.2. Further, in that decision the court was of the view that on considera-
       tion of the decision in Abela, the fact that delay in service under the Hague Convention was likely
       to prejudice the trial date was a good reason for making an exceptional order to validate
       retrospectively under r.6.15(2) service of the claim form on the second defendant’s solicitors in the
       jurisdiction. In the Ingosstrakh-Investments case the court stressed the exceptional nature of retrospec-
       tive validation of a form of service not authorised by an order of the court and the necessity for a
       good reason. The fact in that case that service under the Hague Convention might not be effected
       because of delay, before a fixed date trial was capable of being such a reason. However, the
       Supreme Court in Abela v Baadarani [2013] UKSC 44 held that the contrast with r.6.16 under
       which the court can only dispense with service of the claim form “in exceptional circumstances”
       shows that it is not right to add a gloss to the test in r.6.15(1) by holding that there will only be
       good reason in exceptional circumstances. Nevertheless, in para.34 of his judgment Lord Clarke
       stressed that Abela was not a case in which the Hague Service Convention or other treaty applied
       and that therefore the argument that an alternative service order would subvert the provisions of
       such a convention or treaty (cf the reasoning of the Court of Appeal in Knauf UK (above) and Cecil
       v Byatt [2011] EWCA Civ 135; [2011] 1 W.L.R. 3086) was not relevant in Abela. He specifically said
       nothing about the position where there is a convention or treaty and thus the Court of Appeal
       decisions in Knauf and Cecil are unaffected in this respect.
           Deutsche Bank AG v Sebastian Holdings Inc [2014] EWHC 112 (Comm); [2014] 1 All E.R. (Comm)
       733 (Cooke J), was a case in which an order for alternative service on a defendant served in Con-
       neticut by a method valid under the law of that State and which had come to his notice, was set
       aside on the grounds that there was no good reason not to use the method of service available
       under the Hague Convention. The judge found that the fact that in Abela there was no service
       convention involved but that in Cecil there was, was a critically important distinction and that while
       in Abela the Supreme Court considered that in Cecil, to talk of “interference with the sovereignty of
       a foreign state” was to overstate the position, the fact remains that where there is an applicable
       convention, the two states in question have specifically agreed to the service of foreign process in
       accordance with it. In such circumstances this must represent the prime way of service in such a
       contracting state. There must be good reason for allowing service by a means other than provided
       by r.6.40(3)(b). There was no evidence that service under the Hague Convention would cause
       substantial delay or of attempts to avoid service.
           However, in Koza Ltd v Akcil [2018] EWHC 384 (Ch), a Hague Convention case involving at-
       tempted service in Turkey, the court held that the starting point was that the case was one to which
       the Hague Service Convention applied. Turkey was a signatory, and had exercised its entitlement to
       limit the means by which service could be effected on Turkish parties to the medium of service via
       official channels in Turkey. There was a difference in case law on whether the test to permit

                                                         334
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 34 of 174




                                  PART 6 SERVICE       OF   DOCUMENTS

 alternative service under r.6.15(1) in a Hague Service Convention case was that there be exceptional,
 special circumstances, or whether there needed to be a “good reason”. The test in Société Générale v
 Goldas Kuyumculuk Sanayi Ithalat Ihracat AS [2017] EWHC 667 (Comm) was the right one, and Cecil
 v Bayat [2011] EWCA Civ 135; [2011] 1 W.L.R. 3086 was followed. The judge held that a likely
 delay of five months or more if the Hague Service Convention route for service was used, and the




                                                                                                                      CPR 6
 fact that the political situation in Turkey was deteriorating which could cause significant delay in
 bringing the proceedings to trial, were not a strong or compelling ground identifying likely
 prejudice. But the claimants’ second ground was more significant, namely that given its serious al-
 legations of wrongdoing against the current regime in Turkey and its control and abuse of the
 Turkish judicial system, and the fact that one defendant was an organ of the Turkish state, it was
 unlikely that the Hague method of service which directly involved the Ministry of Justice, would be
 effective. That was a powerful reason for saying that the instant case was one in which there was a
 good reason for alternative service to be permitted.
    In Bill Kenwright Ltd v Flash Entertainment FZ LLC [2016] EWHC 1951 (QB), where the court
 upheld an order for service of a claim form out of the jurisdiction by an alternative method
 (registered mail to a foreign address), the judge explained that, although it is clear that the exist-
 ence of a Service Treaty is relevant to the court’s discretion as a matter of comity and must be taken
 into account when considering whether there is a good reason to make an alternative service order,
 the matter is not immutable. In that case a combination of factors constituted “good reason” for
 authorising service by an alternative method, including lengthy delay if the relevant Service Treaty
 method was used. The judge also applied Abela (above) in concluding that the court had power to
 order a date for deemed service in an order under r.6.15 relating to service out of the jurisdiction
 under r.6.37(5)(b)(i).
    In Brown v Innovatorone Plc [2009] EWHC 1376 (Comm); [2010] 2 All E.R. (Comm) 80; [2010]
 C.P. Rep. 2 (Andrew Smith J), the judge ruled that (in the circumstances) service by fax of a claim
 form should not be permitted to stand as good alternative service, and stated that (1) the expression
 “a good reason” in r.6.15(1) is a general one and is not confined to specific and limited categories
 of case, (2) the mere absence of prejudice to a defendant will not usually in itself be sufficient
 reason to make an order under r.6.15, and (3) “exceptional circumstances” are not required to
 justify a respective order under r.6.15(2), but the court should adopt a rigorous approach.
    In Flota Petrolera Ecuatoriana v Petroleos de Venezuala SA [2017] EWHC 3630 (Comm); [2017] 2
 C.L.C. 759 (Leggatt J), the court declined to set aside an order granting the claimant permission
 under r.6.15 to serve an arbitration claim form on the defendant (a Venezuelan company) by an
 alternative method consisting of service on its London solicitors. In doing so the court rejected the
 submission that where (as in this case) arrangements had been made for service in accordance with
 the Hague Convention, the “good reason to authorise service” test in r.6.15 should be given a
 particular gloss and that service by an alternative method should be regarded as exceptional, to be
 permitted in special circumstances only (para.20). In principle there was no reason for such a gloss,
 unless the country in question had indicated some positive objection to persons resident in its terri-
 tory being served by any means other than in accordance with the Convention. See further
 para.6.40.3 below.
 Claimant unable to ascertain defendant’s current address (r.6.9(4)(b))
    Where disputes arise as to whether or not service of a claim form has been properly effected as          6.15.4
 prescribed by the rules, it is likely to be in a case to which r.6.9 applies; that is to say, where r.6.5
 (Personal service) and r.6.7 (Service of claim form on a solicitor) do not apply and the defendant
 has not given an address for service (r.6.8). In particular, it is likely to be a case where the defend-
 ant is an individual and (as the rules prescribe) the claim form must be served on them at their
 “usual or last known address” or “principal or last known place of business” (either by post or by
 leaving it there). Where the claimant “has reason to believe” that such address is an address at
 which the defendant no longer resides or carries on business, paras (3) to (6) of r.6.9 come into
 play with the result that the claimant may be required to make an application for an order under
 r.6.15 permitting service by an alternative method or at an alternative place (see further com-
 mentary following r.6.9). It would seem that, if a claimant does not make such an application when
 they should have done so, nevertheless they might still apply under r.6.15(2) for an order to the ef-
 fect that such service as they did effect was valid. See further para.6.9.5.
 Retrospective operation—“steps already taken”
    Paragraph (2) of r.6.15 is designed to remedy what were thought to be defects in the law as it           6.15.5
 stood before 1 October 2008. The point is illustrated by Elmes v Hygrade Food Products Plc [2001]
 EWCA Civ 121; [2001] C.P. Rep. 71. In that case a claimant making a personal injury claim,
 instead of serving the claim form on the defendant, served it on the defendant’s insurers. The
 Court of Appeal rejected the claimant’s submission (made after the time for service had expired)
 that the court had power to order retrospectively that the erroneous method of service already
 adopted by the claimant should be allowed to stand as service by an alternative method permitted
 by the court. (See also Maggs v Marshall [2005] EWHC 200 (QB) (Gray J).) Paragraph (2) states that
 the court may order that “steps already taken to bring the claim form to the attention of the
 defendant by an alternative method or at an alternative place” is good service. The particular
 significance of this provision is that it may enable a claimant to escape the serious consequences

                                                   335
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 35 of 174




                                  SECTION A CIVIL PROCEDURE RULES 1998

       that would normally ensue where there has been mis-service and, not only has the period for
       service of the claim form fixed by r.7.5 has run, but also the relevant limitation period has expired.
       This statement in the text of this work is cited with apparent approval in para.36 of the judgment
       of Lord Clark in Abela v Baadarani [2013] UKSC 44.
          The rule is concerned with giving retrospective validation to an event which has already hap-
       pened and it is not engaged unless some event such as purported service at some place or by some
       method as could be deemed to be service at or by an alternative place or method has occurred. See
       AstraZeneca UK Ltd v Vincent [2014] EWHC 1637 (QB).
          The question as to whether there is good reason to authorise service by an alternative method or
       at an alternative place is distinct from the question as to whether an alternative service order
       should take effect retrospectively.
          Many of the issues that can arise in an application under r.6.15(2) were reviewed and the effect
       of the relevant authorities were examined in Caretech Community Services Ltd v Oakden [2017]
       EWHC 1944 (QB) (Master McCloud), where a Master refused to validate retrospectively as good
       service the sending “for information only” of a claim form to solicitors who were not authorised to
       accept service.
          In Kaki v National Private Air Transport Co [2015] EWCA Civ 731; [2016] C.L.C. 948, CA (Case
       No.A3/2014/1912) the defendant Saudi company appealed against a decision ([2014] EWHC 1947
       (Comm)) that the steps taken by the claimant to bring its claim form to the appellant’s attention
       constituted good service under CPR r.6.15(2). In determining whether retrospectively to validate
       steps taken by a claimant as good alternative service under CPR r.6.15(2), the court had only to
       decide whether there was a good reason to do so: if the court found a good reason, there was no
       further discretion not to deem the service good. The fact that a r.6.15(2) application had been
       made after the time limit for service had expired was only one factor to take into account, and did
       not require any more rigorous or robust an approach.
          In R. (Lalu Hanuman) v University of East Anglia [2015] EWHC 4122 (Admin); (Case Nos CO/
       3442/2009, CO/15250/2009) the court retrospectively ordered service by alternative method
       under CPR r.6.27 holding that the debtor’s refusal to accept service by email was unreasonable as
       he was residing in Barbados and had refused to provide an alternative address for service in the
       UK.
          But note that in OOO Abbott v Econowall UK Ltd [2016] EWHC 660 (IPEC) it was held that ap-
       plications under r.6.15 were to be considered in the light of Abela v Baadarani [2013] UKSC 44; 1
       W.L.R. 2043, and the court rejected the defendants’ contention that the case of Bethel Construction
       Ltd (see above) meant that the requirements of CPR r.7.6(3) were to be imported into r.6.15 in cases
       concerning failure to serve a claim form in time. The case involved conduct falling short of the
       overriding objective, which, together with the fact that the defendants knew the content of the
       claim form by delivery of a photocopy of the unsigned claim form, amounted to sufficient col-
       lectively to authorise service retrospectively, deemed by delivery of the unsigned photocopy claim
       form.
          In Barton v Wright Hassall LLP [2018] UKSC 12; [2018] 1 W.L.R. 1119; [2018] 3 All E.R. 487,
       the claimant (a litigant in person) purported to serve the claim form on the defendant’s solicitors
       by email, without obtaining any prior indication that they were prepared to accept service by that
       means. In the circumstances, that was not good service (though the claimant mistakenly thought
       that it was) and, as a result, the claim form expired unserved on the following day. At first instance,
       and on appeals, the courts declined to exercise their power under r.6.15(2) retrospectively to
       validate the purported service, and a further appeal by the claimant to the Supreme Court was
       dismissed. The authorities and the current state of the law regarding validation of service where
       the steps taken by a claimant to draw a claim form to the attention of a defendant do not accord
       with the rules as to service were examined in the Court of Appeal’s judgment ([2016] EWCA Civ
       177, at para.19) and in the two judgments (one dissenting) delivered in the Supreme Court. See
       also the discussion in the judgment in Higgins v ERC Accountants and Business [2017] EWHC 2190
       (Ch), at para.16.
          In Woodward v Phoenix Healthcare Distribution [2018] EWHC 2152 (Ch) (Judge Hodge QC), the
       claimants issued their claim form on the day before the expiry of the six-year limitation period
       relevant to their claim, and their solicitors served it on the defendants’ solicitors two days before the
       expiry of the four month period of initial validity. The service was ineffective because the defend-
       ants’ solicitors were not authorised to accept service. On the claimants’ application under r.6.15(2),
       a Master ordered that the service was good service but the judge allowed the defendant’s appeal,
       finding that the Master had erred in treating the position in respect of service of the claim form as
       equivalent to that in respect of relief from sanctions generally.
          In Gee 7 Group Ltd v Personal Management Solutions Ltd [2016] EWHC 891 (Ch) (Arnold J, Ch.
       D.) the court held that, even looked at cumulatively, the factors relied upon for seeking a retrospec-
       tive order for alternative service, namely (a) the claim form being brought to the defendants’ atten-
       tion; (b) the limitation period not expiring and therefore the ability to issue another claim form; (c)
       the absence of prejudice if service was treated as effective; (d) the assertion that the claimants
       thought they were entitled to serve the defendants’ solicitors; and (e) no denial of authority by the
       defendants’ solicitors, were not good enough reasons for authorising service by an alternative
       method.

                                                         336
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 36 of 174




                                 PART 6 SERVICE       OF   DOCUMENTS

    Popplewell J has given a helpful analysis of the principles applicable to CPR 6.15 and 6.16 in
 Société Générale v Goldas Kuyumculuk Sanayi Ithalat Ihracat AS [2017] EWHC 667 (Comm). He
 dismissed the claimant’s retrospective application for permission for service by an alternative
 method in circumstances where there had been deliberate delay and abusive conduct by the claim-
 ant once it knew that its attempted service on defendants in Turkey was disputed and had no




                                                                                                                    CPR 6
 reason to believe that purported service in Dubai was valid.
    Société Générale v Goldas Kuyumculuk Sanayi Ithalat Ihracat AS was applied by Deputy High Court
 Judge Sara Cockerill QC in Aquila WSA Aviation Opportunities II Ltd v Onur Air Tasimacilik AS [2017]
 EWHC 1259 (Comm). The claimant had served proceedings on a service agent appointed under a
 contract, but one day after the agent’s appointment expired. The court held that the claimant’s
 right to effect service could not be affected by the fact that the defendant had only appointed the
 service agent for one year and then failed to renew its appointment, as the clause intended that an
 agent was appointed irrevocably. The critical factor was whether the defendant had learned of the
 claim form’s existence. However, the mere fact that the defendant had learned of the claim form’s
 existence was not enough; something more was required. If a party was playing technical games it
 would count against them. The court exercised its discretion and allowed service under r.6.15(2).
    The relevant rules and authorities were reviewed and explained in BVC v EWF [2018] EWHC
 2674 (QB) (Karen Steyn QC), where the judge ordered, pursuant to rr.6.15(2) and 6.27, that steps
 already taken by the claimant to bring to the attention of a defendant out of the jurisdiction the
 claim form and court orders by an alternative method of service, namely, by sending those docu-
 ments to him by email, constituted good service.
    In Wilton UK Ltd v Shuttleworth [2018] EWHC 911 (Ch); [2018] 1 W.L.R. 4677 (Judge Davis-
 White QC), the claimant issued a claim form for a derivative claim but postponed filing the
 evidence for the permission application as required by r.19.9A(2) and did not obtain the permis-
 sion required to continue the claim before serving the claim form on the defendant. On the
 claimant’s application for retrospective permission to continue the claim, it was held that the matter
 should be dealt with, not in accordance with the principles to validate retrospectively non-compliant
 service of originating process under r.6.15(2), but as an application under r.3.9 for relief from sanc-
 tions for non-compliance with a rule (in this case r.19.9(4)). See further para.3.9.23 above and
 para.19.9A.2 below.

 Application of r.6.15 to service of other documents in proceedings
    In terms, r.6.15 is confined to the service of claim forms (as defined in r.6.2(c)). Service by an     6.15.6
 alternative method or at an alternative place of other documents in proceedings is provided for by
 r.6.27. That rule simply incorporates r.6.15 by reference.
    It may be noted that by these means, a claimant who failed to serve particulars of claim by a
 method provided for by this Part may apply for an alternative service order. In the well known case
 of Nanglegan v Royal Free Hampstead NHS Trust [2001] EWCA Civ 127; [2002] 1 W.L.R. 1043, CA,
 the Court of Appeal held that a court did not have power to order retrospectively that the claimant’s
 mis-service of his particulars of claim (in the form of service by post on the defendant instead of
 on his nominated solicitor) should stand as permitted alternative service. It is now clear that the
 combined effect of r.6.27 and 6.15 gives the court such power.
    In NPV v QEL [2018] EWHC 703 (QB) Nicklin J permitted service of an application and injunc-
 tion under the Protection from Harassment Act 1997 by text message as “the only practical alterna-
 tive means presently available to the Claimant.”

 Service out of jurisdiction by an alternative method
    Section IV of Pt 6 contains provisions dealing with the service of the claim form and other            6.15.7
 documents out of the jurisdiction. That Section (as inserted in the CPR by the Civil Procedure
 (Amendment) Rules 2008 (SI 2008/2178)) contains no provision dealing with service “by an
 alternative method” of a claim form or any other document. This omission has raised the question
 whether the court has power to order service by an alternative method where a claim form or other
 document is to be served out of the jurisdiction.
    Any doubt has been resolved by the Supreme Court in Abela v Baadarani [2013] UKSC 44 where
 the concession that r.6.37(5)(b)(i), which gives the court power to “give directions about the method
 of service”, authorises the court to make an order for alternative service prospectively or
 retrospectively under r.6.15(1) and r.6.15(2) was expressly approved by Lord Clarke at para.20 of
 his judgment. See para.6.40.3 below.

 Power of court to dispense with service of the claim form1
   6.16—(1) The court may dispense with service of a claim form in 6.16
 exceptional circumstances.
   (2) An application for an order to dispense with service may be made at
 any time and—

   1   Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178).

                                                  337
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 37 of 174




                                      SECTION A CIVIL PROCEDURE RULES 1998

                   (a) must be supported by evidence; and
                   (b) may be made without notice.
           Effect of rule (r.6.16)
  6.16.1      This rule gives the court power on application to dispense with service of a claim form. The ap-
           plication may be made without notice, but must be supported by evidence (in the form of a witness
           statement or affidavit). (Before the CPR came into effect, although the court had power to dispense
           with the service of a petition for a matrimonial cause, it had no power under rules of court to
           dispense with the service of other forms of originating process.) Note that r.6.1(a) states that the
           rules as to service apply except where “any other enactment … makes different provision”, and see
           the notes to r.6.28 below as to the consequences where a statute lays down the period for service.
              This rule is similar to r.6.9 as it stood before the substitution of Pt 6 on 1 October 2008. That
           rule gave the court an unrestricted discretionary power to dispense with service “of a document”,
           and in Anderton v Clwyd CC (No.2) [2002] EWCA Civ 933; [2002] 1 W.L.R. 3174, CA, the Court of
           Appeal held that it applied to the service of a document in the form of a claim form. In terms,
           r.6.16 applies to dispensing with the service of claim forms (as defined in r.6.2(c)), and of claim
           forms only. For the power to dispense with service of other documents, see r.6.28 below.
              On the question whether an order dispensing with service of a claim form may be made under
           r.6.16 in circumstance where the normal method of service would be that provided for by r.6.44
           (Serve of claim form or other document on a State), see para.6.44.1 below.
              A principal objective of the changes made (with effect from 1 October 2008) to the rules dealing
           with the manner in which the deemed day of service is fixed for the service of claim forms (r.6.14
           and r.7.5(1)) was to reduce the instances of applications to the court by claimants who were
           disadvantaged by the fact that such rules had rendered service of their claim forms out of time,
           and who were driven to relying on the court’s power to dispense with service for relief (see further
           para.6.16.3 below). The advantage given to claimants by those changes (albeit claimants who leave
           service to the last minute) is balanced by the fact that applications to dispense with service under
           r.6.16 should be granted only in exceptional circumstances.
              CPR r.81.10 states that an application for committal of a person for breach of a judgment, order
           or undertaking to do or abstain from doing an act must be served personally on the respondent,
           but the court may dispense with service “if it considers it just to do so” or make an order in respect
           of service by an alternative method or an at alternative place (r.81.10(5)).
              However, in appropriate cases r.3.10 can be relied on to regard a procedural step in service of a
           claim form or other document as not invalidated, so that an order under r.6.16 need not be made.
           In Integral Petroleum SA v SCU-Finanz AG [2014] EWHC 702 (Comm). Poppelwell J, the judge, rely-
           ing on the decision of the House of Lords in Phillips v Nussberger (reported sub nom Phillips v Symes
           (No.3) [2008] 1 W.L.R. 180, held that a failure to fulfill the conditions in PD 6A (because the email
           address of the EEA lawyer to whom the Particulars of Claim was transmitted was not contained in
           the Acknowledgment of Service nor was it on the writing paper of the lawyer and he had not
           indicated in writing that an email address might be used for service) was an error of procedure in
           serving the Particulars of Claim by email and was a failure to comply with a rule of Practice Direc-
           tion which fell within CPR r.3.10. It should be noted, however, (1) that while the view that the
           failure of procedure in the Phillips case was within the CPR r.3.10 was very powerful obiter (the
           decision was in fact about whether in the circumstances the first instance judge was right to invoke
           not r.3.10 but the then r.6.9 (now r.6.16) to dispense with service), the judge, had difficulty with
           the view that an error of procedure in CPR r.3.10 could encompass circumstances where there is
           no purported service of any document of any kind. He reinforced this by stating:
                 “I can envisage circumstances in which purported service by a method which is not permitted
                 by the rules at all is sufficiently distant from what is required by the rules as arguably to fall
                 outside CPR r.3.10. Moreover I should not be thought to be endorsing any proposition that
                 CPR r.3.10 can be used as a matter of course to circumvent service out of the jurisdiction on
                 a firm of solicitors or other lawyers as a matter of practical convenience without seeking an
                 order for service by an alternative method.”
           The judge also opined that a narrower approach to CPR r.3.10 is justified when it is sought to be
           applied to the service of originating process, because such service is what establishes in personam
           jurisdiction over the defendant. (3) the logic of r.3.10(a) is that it treats as valid, steps which fall
           within the rule automatically without need of an order remedying the error under r.3.10(b).
              The decision in Integral Petroleum SA, together with the dicta in the Phillips case (see in particular
           Lord Brown at para.33) suggest that the question to be asked is whether the attempt to serve the
           claim form or other document was or was not ineffective so that it could be said that there has been
           an “error of procedure” within r.3.10(a) which does not invalidate the step taken in the proceed-
           ings, that is, in this case, attempted service. Read in that way, r.3.10 prevents triumph of form over
           substance and does not readily apply where there has been no attempt at a procedural step or such
           step is one which is not permitted by or within the rules at all where an order under r.6.16 might
           be appropriate.
           Prospective service dispensing orders
  6.16.2      A significant feature of the rule as it is now formulated is that the “in exceptional circumstances”
           test applies, not only to retrospective exercises of the power, but also to prospective exercises of the
           power.

                                                             338
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 38 of 174




                                 PART 6 SERVICE        OF   DOCUMENTS

    The vast majority of applications, in which it will be appropriate to make an order to dispense
 with service, will be for prospective orders sought and granted before the end of the period for
 service of the claim form.

 Retrospective service dispensing orders




                                                                                                                     CPR 6
    Under the CPR, applications by claimants for extensions of the period of validity for service of        6.16.3
 claim forms (as fixed by r.7.5) are subject to stricter control than under the former rules (see r.7.6
 and commentary thereon). This has drawn attention to the question whether the court, in
 circumstances where it would not extend time for service after the period for validity for service
 had expired, may nevertheless exercise its power to dispense with service.
    In Godwin v Swindon BC [2001] EWCA Civ 1478; [2002] 1 W.L.R. 997, CA, the Court of Appeal
 held that the discretionary power to dispense with service under the former rule (i.e. r.6.9) should
 not be used as a means of circumventing and rendering nugatory the statutory limitation provi-
 sions and to do what is forbidden by the clear provisions of r.7.6(3). The court should only
 dispense with service where there is a possibility of effective service, which is capable of being
 dispensed with. There was no such possibility of effective service where the time for service of the
 claim form had already expired.
    In Anderton v Clwyd CC (No.2), op cit, the court concluded that the former rule was sufficiently
 widely worded to entitle the court to dispense retrospectively with service of the claim form in an
 appropriate case. The court acknowledged that, as a general rule, applications made for retrospec-
 tive orders to dispense with service will be caught by the reasoning in the Godwin case, but held that
 there may be exceptional cases in which it is appropriate to dispense with service without undermin-
 ing the principle in that the court’s power to dispense with service should not be used to circumvent
 the restrictions on granting extensions of time for service as laid down in r.7.6(3) and thereby
 validate late service of the claim form.
    In the Anderton case, the court held that this rule as it stood before 1 October 2008, gave the
 court power to dispense with service of a claim form after the period in which it remained valid for
 service (in accordance with r.7.5), as well as before; that is to say, the power could be exercised
 retrospectively as well as prospectively. The court further held that it is only exercisable
 retrospectively in exceptional circumstances. The court drew a distinction between an application
 (1) for a retrospective dispensing order made by a claimant who has not even attempted to serve a
 claim form in time by one of the methods permitted, and (2) for a dispensing order made by a
 claimant, who has in fact already made an ineffective attempt in time to serve a claim form by one
 of the methods permitted. In the first instance the claimant still needs to serve the claim form in
 order to comply with the rules and to bring it to the attention of the defendant; that case is clearly
 caught by the Godwin case principles as an attempt to circumvent the limitations in r.7.6(3) on the
 grant of extensions of time for service of the claim form. In the second instance (subsequently
 referred to in reported cases as a “Category 2 case”) the claimant’s case is not that they need to
 obtain permission to serve the defendant out of time in accordance with the rules, but rather that
 they should be excused altogether from the need to prove service of the claim form in accordance
 with the rules.
    In some of the reported cases illustrating a Category 2 case in the context of the dispensing with
 service rule as it stood before 1 October 2008, the claimant’s attempt in time to serve the claim
 form was ineffective because the method of service adopted did not accord with the methods
 stipulated by Pt 6 (the “simple mis-service cases”). In other cases the facts were that, although the
 period of validity expired after the claim form actually had been received by the defendant, the
 period had expired before the deemed day of service as fixed by the rules (so-called “deemed late
 service cases”). In Kuenyehia v International Hospitals Group Ltd [2006] EWCA Civ 21, the Court of
 Appeal reviewed the authorities on both varieties of Category 2 case (including Wilkey v BBC
 [2002] EWCA Civ 1561; [2003] 1 W.L.R. 1, CA, and Cranfield v Bridgegrove Ltd [2003] EWCA Civ
 656; [2003] 1 W.L.R. 2441, CA) and stated that the principles to be derived (and applicable to each
 variety) are: (1) it requires an exceptional case before the court will exercise its powers to dispense
 with service where the time limit for service of the claim form in r.7.5 has expired before service
 was effected in accordance with Pt 6, (2) the power is unlikely to be exercised save where the claim-
 ant has either made an ineffective attempt to serve by one of the methods permitted by (what is
 now) r.6.3, or has served in time in a manner which involved a minor departure from one of those
 permitted methods of service, (3) it is not possible to give an exhaustive guide to the circumstances
 in which it would be right to dispense with service of a claim form.
    Before 1 October 2008, some of the “simple mis-service cases” variety of Category 2 case were
 cases in which mis-service had come about as a result of the claimant’s non-compliance with the
 detailed provisions in (what is now) r.6.9(2) (service of claim form where defendant does not give
 an address for service). It is important to note that, with effect from that date, innovative provisions
 in paras (3) to (6) of r.6.9 impose duties on claimants to take steps in certain circumstances to
 ascertain the defendant’s current address. It could be argued that, where a claimant did not
 discharge those duties when they ought, it would be difficult for them to submit subsequently that
 the circumstances were exceptional and service should be dispensed with under r.6.16.
    In Olafsson v Gissurarson (No.2) [2008] EWCA Civ 152; [2008] 1 W.L.R. 2016, CA, where the claim-
 ant made an ineffective attempt within the relevant time limits to serve a claim form out of the juris-

                                                  339
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 39 of 174




                                     SECTION A CIVIL PROCEDURE RULES 1998

          diction by a method allowed by the service rules, the Court of Appeal held (1) the court’s power to
          dispense with service retrospectively under (what is now) r.6.16 should be limited to truly exceptional
          cases, (2) there is no reason why the general principles identified in the domestic law cases on that rule
          should not be applied to the exercise of the court’s discretion to dispense with service, whether the
          purported service is invalid in England or elsewhere (see further commentary following r.6.43).
              In Lonestar Communications Corp LLC v Kaye [2019] EWHC 3008 (Comm) (Teare J) the court was
          prepared to find exceptional circumstances. Attempts to serve a defendant in Israel under the
          Hague Convention on the Service Abroad of Judicial and Extrajudicial Documents in Civil or
          Commercial Matters 1965 had failed. Thereafter the claimant had made numerous other attempts
          to inform the defendant of the proceedings via the defendant’s former solicitors and various social
          media and web sites connected with him. The court was prepared to conclude that the defendant
          was attempting to avoid service and that there would be no prejudice to him in making the order.
              In Thorne v Lass Salt Garvin [2009] EWHC 100 (QB). (Wyn Willams J), it was held by the Master
          and on appeal that service on a solicitor defendant in a claim for professional negligence was not
          service on a solicitor but on the client in circumstances where the solicitors were unaware of the is-
          sue of the claim form and unaware that it was about to be served on them. In those circumstances
          it was not possible to regard the solicitors as being their own legal representative. Service by fax
          without prior agreement therefore failed and the court held that although the solicitors would have
          no doubt acted for themselves had they had prior intimation of the claim this was only one factor
          and did not amount to exceptional circumstances warranting dispensing with service.
              In Bethel Construction Ltd v Deloitte and Touche [2011] EWCA Civ 1321 (CA) (see above para.6.15.5)
          the court held that if, as was the case, the facts could not support a good reason for exercising the
          discretion under r.6.15 they could not amount to exceptional circumstances under r.6.16. This case
          was not a simple mis-service in time case, but one where the claim form had deliberately not been
          served and by inadvertence was not served until after an extension of time to serve granted by the
          defendants had come to an end.
              In Arkhangelsky v Bank of Saint-Petersburg OJSC [2013] EWHC 2068 (Comm), Judge Mackie QC
          (Lawtel AC9701056) the judge refused to exercise the discretion to dispense with service as there
          were no exceptional circumstances and the claimant could bring its claim as a counterclaim within
          existing proceedings.
              Again, in Chopra v Bank of Singapore Ltd [2015] EWHC 1549 (Ch) the court declined to exercise
          its power to retrospectively dispense with service as the case was not exceptional. The claimants had
          left service until the last minute and had not served at the place specified by r.6.9(2).It was held
          that retrospectively dispensing with service would enable them to avoid compliance with r.6.9(2)
          and establish the court’s jurisdiction in circumstances not permitted by the CPR.
              It should be noted that the changes made to r.7.5 (with effect from 1 October 2008) are designed
          (at least in part) to deal with the problems caused by the so-called “deemed late service cases”
          variety of Category 2 case, and to make it unnecessary for the court to consider in such cases
          whether the court’s power under r.6.16 should be invoked. Under r.7.5 (as amended), a claim form
          is served within the period of validity provided it is dispatched for service within the period. The
          fact that the deemed day (see r.6.14) falls after the period has expired does not render the service
          ineffective (and therefore the claimant is not forced to make an application for a dispensing order
          for the purpose of maintaining their claim).

          Notice and certificate of service relating to the claim form1
   6.17     6.17—(1) Where the court serves a claim form, the court will send to the
          claimant a notice which will include the date on which the claim form is
          deemed served under rule 6.14.
            (2) Where the claimant serves the claim form, the claimant—
                (a) must file a certificate of service within 21 days of service of the
                    particulars of claim, unless all the defendants to the proceedings
                    have filed acknowledgments of service within that time; and
                (b) may not obtain judgment in default under Part 12 unless a
                    certificate of service has been filed.
            (3) The certificate of service must state—
                (a) where rule 6.7, 6.8, 6.9 or 6.10 applies, the category of address at
                    which the claimant believes the claim form has been served; and
                (b) the details set out in the following table.




            1   Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178).

                                                            340
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 40 of 174




                                  PART 6 SERVICE       OF   DOCUMENTS

  Method of service                                   Details to be certified
  1. Personal service                                 Date of personal service.
  2. First class post, document                       Date of posting, or leaving with,




                                                                                                                      CPR 6
  exchange or other service which                     delivering to or collection by the
  provides for delivery on the next                   relevant service provider.
  business day
  3. Delivery of document to or                       Date when the document was
  leaving it at a permitted place                     delivered to or left at the permitted
                                                      place.
  4. Fax                                              Date of completion of the
                                                      transmission.
  5. Other electronic method                          Date of sending the e-mail or other
                                                      electronic transmission.
  6. Alternative method or place                      As required by the court.

 Effect of rule (r.6.17)
    This rule replaced (with amendments) provisions formerly found in two separate rules (r.6.10,            6.17.1
 which applied to certificates of service generally, and r.6.14, which applied to certificates of service
 of claim forms particularly, and also to court notices).
    Paragraph (2)(a) of this rule is expressly disapplied by r.55.8(6) in proceedings to which r.55.8
 applies (hearing of certain possession claims).
    For certificates relating to service within the jurisdiction of documents other than claim forms
 (as defined in r.6.2(c)), see r.6.29.

 Notice by court
    Generally, a claim form is served in the jurisdiction, not by the claimant, but by the court (r.6.4).    6.17.2
 Clearly it is essential that the court should notify the claimant, not only that service has been ef-
 fected, but also when, so that the claimant can calculate the relevant date for the taking of the next
 step (which may be, for example, the entry of judgment in default). That is provided for by
 r.6.17(1).
    However, when the court staff fail to complete the endorsement on the court file confirming
 service of the claim form on the defendant by post, there is no presumption that service has been
 effected, if the claimant provides evidence to the contrary (Patel v Smeaton, 24 October 2000,
 unrep., CA).

 Certificate of service and default judgment
   The failure to comply with the mandatory requirement to file a certificate of service in order to         6.17.3
 obtain a default judgment under r.12.3 will not render irregular any default judgment actually
 obtained. In Henriksen v Pires [2011] EWCA Civ 1720 Ward LJ said:
       “It is plain in my judgment that CPR 6.17(2) does, while CPR 12.3 does not, make it a
       requirement for a request to enter a default judgment that the claimant has filed a certificate
       of service. Rule 6.17(2) creates a free-standing requirement, independent of CPR 12.3, which
       does not itself require a certificate of service as a pre-condition for a default judgment. It fol-
       lows that a failure to file a certificate of service will not lead to a mandatory order setting
       aside the default judgment. This construction of the rule does not mean that a failure to file
       a certificate of service renders CPR 6.17(2) of no effect … a failure to file a certificate of
       service may or may not have a significant impact upon the merits of an application to set
       aside a default judgment under CPR 13.3(1)(b)(i) or (ii). The judge hearing an application to
       set aside will undoubtedly approach it with the absolute prohibition against applying for
       default judgment without first having served a certificate of service well in mind. However,
       the failure may have occasioned the defendant no meaningful prejudice because it is
       established by evidence that the claim form was undoubtedly served at a specific time and on
       a specific date and by a specific means or, as in the present case, that the claimant has filed a
       document which, while not a certificate of service in form N215, contains all the information
       required of a certificate of service.”

 Certificate of service
    For form of certificate of service of a claim form in the jurisdiction, see Form N215 Certificate        6.17.4
 of service (see Civil Procedure Forms in the online Civil Procedure Forms Volume).
    The matters referred to in para.(3) of r.6.17 must be dealt with in the certificate.
    A certificate of service is included amongst the documents that must be verified by a statement

                                                   341
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 41 of 174




                                      SECTION A CIVIL PROCEDURE RULES 1998

           of truth (r.22.1(1)(f)). It has been the position since 30 June 2004, that a certificate of service is no
           longer required to state expressly that the claim form served has not been returned undelivered.
              The details required by r.6.17(3) appear to assume that service of the claim form has been ef-
           fected by, as r.6.3(2) states, “any method permitted under this Part”. Where, in the case of a
           registered company defendant or LLP defendant, the method of service is not by any such method
           but “by leaving it at or by sending it by post to” a place as permitted by the Companies Act 1985
           s.725(1) (Companies Act 2006 s.1139(1)), the requirement imposed by r.6.17(2) still arises, and the
           details given in the certificate should be adjusted accordingly.
              A claimant may obtain judgment in default under Pt 12 only if the conditions in r.12.3 are
           satisfied. Rule 6.17(2)(b) imposes an additional requirement; see further paras 12.3.1 and 13.3.2
           below.

           Time limit for filing certificate of service
  6.17.5       With effect from 1 October 2008, para.(2)(a) of r.6.17 had the effect of extending the time for
           filing from (as stated in former r.6.14(2)) “within 7 days of service of the claim form” to “within 21
           days of service of the particulars of claim”. Further, it also had the effect of providing that a claim-
           ant is not required to file a certificate of service under para.(2)(a) where an acknowledgment of
           service has been filed (as in that circumstance, a certificate would be either unnecessary or otiose).
           CPR r.10.3(1) states that, as a general rule, the period for filing an acknowledgment of service is,
           (a) where the defendant is served with a claim form which states that the particulars of claim are to
           follow, 14 days after service of the particulars of claim and, (b) in any other case, 14 days after
           service of the claim form.
               Where a defendant does not file an acknowledgment of service within the periods stipulated by
           r.10.3(1) the claimant has a further week in which to file a certificate of service. Rule 7.4(3) states
           that, where a claimant serves particulars of claim separately from the claim form (as provided by
           r.7.4(1)(b)), the claimant must within seven days of service file a copy of the particulars. As a
           consequence of para.(2) of r.6.17, the further requirement in r.7.4(3) to the effect that the claimant
           should file with the particulars a certificate of service has been excised from that provision.

           Documents to be filed by claimant with certificate of service
  6.17.6      Where, pursuant to r.6.17(2), the claimant files a certificate of service, the claimant is not
           required to file, and should not file, with the certificate a further copy of the claim form. The
           claimant is not required to file, and should not file, with the certificate the particulars of claim
           (where not included in the claim form) or any document attached to the particulars of claim where
           that document has already been filed with the court; see PD 6A (Service Within the United
           Kingdom) para.7.1 (para.6APD.7). (Where particulars of claim are served separately from the
           claim form, a copy of them should be filed with the court within seven days of service on the
           defendant; see r.7.4(3).)

           Notification of outcome of postal service by the court1
   6.18      6.18—(1) Where—
                  (a) the court serves the claim form by post; and
                 (b) the claim form is returned to the court,
           the court will send notification to the claimant that the claim form has been
           returned.
             (2) The claim form will be deemed to be served unless the address for the
           defendant on the claim form is not the relevant address for the purpose of
           rules 6.7 to 6.10.
           Effect of rule (r.6.18)
  6.18.1      Paragraph (1) of this rule replaces r.6.11 as it stood before 1 October 2008, insofar as it applied
           to the service of claim forms.
              Where the court has sent the claimant a notice under r.6.18(1), the court will not try to serve the
           claim form again (r.6.4(4)(a)).
              Paragraph (2) is important (it did not appear in former r.6.11). Presumably it is intended that
           that paragraph takes effect in the circumstances referred to in para.(1). The claim form may be
           served either by the court or by the claimant (r.6.4(1)). Where it is served by the court the method
           of service will be service by first class post.
              A claimant must include in the claim form an address for service (r.6.6(2)). That address must
           be that of the defendant’s solicitor (where r.6.7 applies), or may be an address given by the defend-
           ant as an address at which they may be served (r.6.8), or if the defendant has not given such an ad-
           dress, an address derived from the terms of r.6.9. In proceedings against the Crown the address
           must be as derived from r.6.10. The claim form may be served either by the court or by the claim-


             1   Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178).

                                                             342
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 42 of 174




                                  PART 6 SERVICE       OF   DOCUMENTS

 ant (r.6.4(1)). Where it is served by the court the method of service will be service by first class post
 at the address as given by the claimant in the claim form (an address derived in accordance with
 rr.6.7 to 6.10). The effect of para.(2) of r.6.18 is to provide that, in these circumstances, the claim
 form will be deemed to be served, despite the fact that it is returned to the court, unless the ad-
 dress on the claim form is not “the relevant address” for the purposes of rr.6.7 to 6.10.




                                                                                                                      CPR 6
    Receipt of a notice under r.6.18(1) (or r.6.19) should prompt the serving party to consider what
 further action should be taken (e.g. whether to attempt personal service, to check the address, to
 apply for an extension of time for service under r.7.6, or (relying on r.6.18(2)), after the appropri-
 ate interval, to apply for judgment in default of an acknowledgment of service or defence).
    In Tanir v Tanir [2015] EWHC 3363 (QB) the operation of the deeming provision in r.6.18(2)
 was considered. Because in the instant case it was far from certain on the evidence that the court
 ever had served the claim form by post, it was held that the claimant could not rely on the rule and
 a default judgment was set aside.

 Notice of non-service by bailiff1
   6.19 Where—                                                                                               6.19
       (a) the court bailiff is to serve a claim form; and
       (b) the bailiff is unable to serve it on the defendant,
 the court will send notification to the claimant.
 Effect of rule (r.6.19)
    This rule replaced r.6.11A as it stood before the substitution of Pt 6 on 1 October 2008, and is,        6.19.1
 in terms, limited to notice of non-service of claim forms (as defined in r.6.2(c)).
    Where the court has sent the claimant a notice under r.6.19, the court will not try to serve the
 claim form again (r.6.4(4)(b)).

       III.   Service of Documents other than the Claim Form in the United Kingdom

 Methods of service2
  6.20—(1) A document may be served by any of the following methods—          6.20
      (a) personal service, in accordance with rule 6.22;
      (b) first class post, document exchange or other service which provides
          for delivery on the next business day, in accordance with Practice
          Direction 6A;
      (c) leaving it at a place specified in rule 6.23;
      (d) fax or other means of electronic communication in accordance
          with Practice Direction 6A; or
      (e) any method authorised by the court under rule 6.27.
  (2) A company may be served—
      (a) by any method permitted under this Part; or
      (b) by any of the methods of service permitted under the Companies
          Act 2006.
  (3) A limited liability partnership may be served—
      (a) by any method permitted under this Part; or
      (b) by any of the methods of service permitted under the Companies
          Act 2006 as applied with modification by regulations made under
          the Limited Liability Partnerships Act 2000.
 Effect of rule (r.6.20)
    As the title to Section III indicates, the rules in this Section are confined to the service of docu-    6.20.1
 ments “other than the claim form”. Necessarily, the range of documents to which this rule, and the
 other rules in Section III of Pt 6, might apply is wide.
    Rule 6.20 plays the same role for service in the jurisdiction and in Scotland and Northern
 Ireland of documents other than claim forms (as defined in r.6.2(c)) as r.6.3 plays for the service of
 claim forms. It was amended, with effect from 31 December 2020 (IP completion day), by reg.4 of


   1 Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178).
   2 Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178) and amended by
 the Civil Procedure (Amendment) Rules 2009 (SI 2009/2092), the Civil Procedure (Amendment
 No.2) Rules 2009 (SI 2009/3390), the Civil Procedure (Amendment) Rules 2011 (SI 2011/88) and
 the Civil Procedure Rules 1998 (Amendment) (EU Exit) Regulations 2019 (SI 2019/521).

                                                   343
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 43 of 174




                                     SECTION A CIVIL PROCEDURE RULES 1998

           the Civil Procedure Rules 1998 (Amendment) (EU Exit) Regulations 2019 (SI 2019/521), to omit
           reference to service out of the jurisdiction on solicitors, European lawyers and parties.
              The rule applies generally to the service of non-claim form documents in cases where the claim
           form is served within the United Kingdom. In many CPR provisions particular methods of service
           for such documents are stipulated; often in provisions stating that the document may be served by
           personal service or by a particular method alternative thereto (see further commentary on r.6.22).
              Provisions about methods of service for service of non-claim form documents out of the jurisdic-
           tion in proceedings where the claim form is served out of the jurisdiction, including in Scotland or
           Northern Ireland, are found in Section IV (especially in rr.6.40 and 6.42). The combined effect of
           these provisions is that after a claim form has been served in Scotland or Northern Ireland, other
           documents may be served there by CPR methods and deemed served in accordance with r.6.26.
              For the definition of “business day”, see. r.6.2.
              In civil proceedings by or against the Crown documents in the proceedings required to be served
           on the Crown must be served in accordance with this rule (PD 66—Crown Proceedings para.2.1, see
           para.66PD.2).
           “first class post, document exchange or other service” (r.6.20(1)(b))
  6.20.2      Paragraph (b) of r.6.20(1) is supplemented by PD 6A (Service Within the United Kingdom)
           paras 2 and 3 (see para.6APD.2).
              Rule 6.20 applies to the service of documents other than a claim form. Paragraph (1)(a) of that
           rule states that a document may be served by first class post. Rule 6.9 provides for the service of
           claim forms and in that rule it is expressly provided that, where a claim is served by post on an
           individual defendant, the place of service will be that individual’s “usual or last known residence”.
           There is no such express provision in r.6.20, but it has become accepted that it is right to apply it to
           service of other documents (e.g. a witness summons) by analogy (Clavis Liberty Fund 1 LP v Young
           [2015] UKUT 72 (TCC); [2015] 1 W.L.R. 2949 (Warren J) at para.21; Libyan Investment Authority v
           Société Générale [2017] EWHC 781 (Comm) (Teare J) at para.58). See further para.6.9.7 above.
              In Libyan Investment Authority v Société Générale, op cit, on 3 January 2017, some of several
           defendants (D) issued a witness summons for purpose of securing attendance of an individual (X)
           at a trial, and on 15 February 2017, sent it by first class post to the address of a London flat of
           which X was leaseholder since January 2014 and which X vacated on 18 February 2017, mid-way
           through the period of two-month’s notice which his landlord had been required by statute to grant
           him for the termination of the lease. Earlier, on 24 December 2016, X had left London for Paris
           and subsequently travelled elsewhere abroad, returning to Paris on 3 March 2017. On 28 February
           2017, in X’s absence, the court declared that the witness summons had been validly served by post.
           Subsequently, a judge dismissed X’s application to set aside service of the summons. In doing so
           the judge (1) found that X was resident within the jurisdiction until 18 February 2017, and (2)
           rejected X’s submission that, as he was not physically within the jurisdiction when the summons
           was issued (on 15 February) and when it was deemed to be served (17 February), there could not
           be any valid service.
              For further information on this method of service, see the commentary on r.6.3(1)(b) above.
           “electronic communication” (r.6.20(1)(d))
  6.20.3       Paragraph (d) of r.6.20(1) is supplemented by PD 6A (Service Within the United Kingdom)
           paras 4.1 to 4.3 (as is para.(d) of r.6.3(1)); see para.6APD.4). For obvious reasons, para.4.1 is
           expressed as subject to paras (5) and (6) of r.6.23 (Address for service)).
               Paragraph 4.1 is slightly different to the provision it replaced. The explanation is as follows. The
           former provision was para.3.1 of PD (Service). That paragraph stated that, as a condition for use of
           methods of service involving “electronic means” (in the circumstances in which they are permitted
           by the Rules), the party to be served or their “legal representative” must have “indicated in writing
           to the party serving” their willingness to accept service by the method. Such indication could be
           given expressly, but para.3.1(2)(b) stated that it would be implied where the party to be served set
           out in a statement of case or a response to a claim filed with the court a fax number, an email ad-
           dress or an electronic identification. Further, para.3.1(2)(a) stated that an indication of willingness
           to accept service by fax, but not by email or other electronic method, would be implied from the
           fact that a fax number is set out on the writing paper of the “legal representative” of the party who
           is to be served. Paragraph 4.1. is different in two respects. First, throughout the provision “legal
           representative” is replaced by “solicitor”, by which is meant the solicitor “acting for” the party to be
           served (presumably retained by and acting for the party in the proceedings in which the document
           is to be served and not in related proceedings, see Hart Investments Ltd v Fidler [2006] EWHC 2857
           (TCC); [2007] B.L.R. 30). Secondly, the restriction (by para.3.1(2)(b)) of para.3.1(2)(a) to service by
           fax has been removed and its effect extended to an email address set out on the solicitor’s writing
           paper, but only where it is expressly stated there that it may be used for service. As to deemed
           willingness to accept service by fax, see further para.6.23.2 below.
               Paragraph 4.2 states that, where a party intends to serve a document by electronic means (other
           than by fax) they must first request from the intended recipient the information referred to in that
           paragraph (specification of format, etc.).
               Paragraph 4.3 states that, where a document is served by electronic means, the party serving the

                                                            344
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 44 of 174




                                  PART 6 SERVICE       OF   DOCUMENTS

 document need not in addition send a hard copy. However, unless there has been acknowledgment
 of receipt of the electronic version, sending a hard copy is prudent.
 Service of claim form by electronic method (r.6.3(1)(b))
    Service by electronic means is a method of service permitted by the rules, not only for the              6.20.4




                                                                                                                      CPR 6
 service of documents in proceedings other than the claim form (as r.6.20(1)(d) states), but also for
 the service within the jurisdiction of a claim form (see r.6.3(1)(b)). Necessarily, a claim form
 received by a defendant when it is served by an electronic method is not a document issued by the
 court (as in the case of personal service or service by first class post) but a copy of it (Cranfield v
 Bridgegrove Ltd [2003] EWCA Civ 656; [2003] 1 W.L.R. 2441, CA, at para.87; see further
 para.6.3.14). Much of what is contained in paras 4.1 and 4.2 of PD 6A is clearly directed at the
 service of “other documents”. As there are traps for the unwary in the provisions for service by
 electronic means and scope for misunderstandings arising between putative parties, and as mis-
 service of a claim form can have serious consequences (not associated with the mis-service of other
 documents), claimants should scrutinise those paragraphs carefully before adopting this method of
 service for service of a claim form. In Kuenyehia v International Hospitals Group Ltd [2006] EWCA
 Civ 21, it was held that the failure of the claimant’s solicitor to obtain from the defendant the
 required written consent before attempting to effect service of the claim form by fax rendered the
 service invalid and rejected the submission that, in the circumstances, the court should exercise its
 power under (what is now) r.6.16 to dispense with service. However, in Integral Petroleum SA v SCU-
 Finanz AG [2014] EWHC 702 (Comm). Popplewell J, relying on the decision of the House of Lords
 in Phillips v Nussberger (reported sub nom Phillips v Symes (No.3) [2008] 1 W.L.R. 180 held that a
 failure to fulfill the conditions in PD 6A (because the email address of the EEA lawyer, which was
 permissible under the rules applicable at the time, to whom the Particulars of Claim was transmit-
 ted was not contained in the Acknowledgement of Service nor was it on the writing paper of the
 lawyer and he had not indicated in writing that an email address might be used for service) was an
 error of procedure in serving the Particulars of Claim by email and was a failure to comply with a
 rule or Practice Direction which fell within r.3.10. It should be noted, however, that while the view
 of the H of L that the failure of procedure in the Phillips case was within r.3.10 was very powerful
 obiter (the decision was in fact about whether in the circumstances the first instance judge was
 right to invoke not r.3.10 but the then r.6.9 (now r.6.16) to dispense with service), the judge in
 Integral Petroleum, had difficulty with the view that an error of procedure in r.3.10 could encompass
 circumstances where there is no purported service of any document of any kind. He reinforced this
 by stating:
        “I can envisage circumstances in which purported service by a method which is not permitted
        by the rules at all is sufficiently distant from what is required by the rules as arguably to fall
        outside CPR r.3.10. Moreover I should not be thought to be endorsing any proposition that
        CPR r.3.10 can be used as a matter of course to circumvent service out of the jurisdiction on
        a firm of solicitors or other lawyers as a matter of practical convenience without seeking an
        order for service by an alternative method”
    The decision in Integral Petroleum SA, together with the dicta in the Phillips case (see in particular
 Lord Brown at para.33) suggest that the question to be asked is whether the attempt to serve the
 claim form or other document was or was not ineffective so that it could be said that there has been
 an “error of procedure” within r.3.10(a) which does not invalidate the step taken in the proceed-
 ings, that is, in this case, attempted service. Read in that way, r.3.10 prevents triumph of form over
 substance and does not readily apply where there has been no attempt at a procedural step or such
 step is one which is not permitted by or within the rules at all.
    Particular care should be taken in noting the differences between what may be taken as a suf-
 ficient indication in writing of a willingness to accept service given by, on the one hand, the
 defendant, and on the other, the defendant’s solicitor (in those circumstances where the solicitor is
 authorised to accept service). For example, it should be noted that a putative defendant’s inclusion
 in their business letterhead of a fax number is not an indication in writing of their willingness to
 accept service of a claim form by that electronic method (Molins Plc v GD SpA [2000] 1 W.L.R.
 1741, CA).
    In Brown v Innovatorone Plc [2009] EWHC 1376 (Comm); [2010] 2 All E.R. (Comm) 80; [2010]
 C.P. Rep. 2 (Andrew Smith J), where questions arose as to the efficacy of the service of a claim
 form by fax on a firm of solicitors who were defendants in the proceedings, it was held that para
 4.1 of PD 6A, insofar as it applies to service by fax or other electronic means on solicitors, is
 restricted to those circumstances where, by operation of r.6.7 (Service of the claim form on a solici-
 tor), the claim form must be served on the solicitors.
    For deemed day of service of claim form, where served by fax or by other electronic method, see
 rr.6.14, 7.5(1) and 6.40(2).
 Service on company or limited liability partnership (r.6.20(2) and (3))
   See commentary on r.6.3(2) and (3) above.                                                                 6.20.5
 Service on party in Scotland or Northern Ireland
    Section IV contains rules dealing with the service of documents in proceedings where the claim           6.20.6
 form is served out of the jurisdiction. In that Section, r.6.40(2) states that, where a party serves a

                                                   345
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 45 of 174




                                     SECTION A CIVIL PROCEDURE RULES 1998

           document in proceedings on a party in Scotland or Northern Ireland it must be served by a
           method permitted by Section III, that is to say, by a method referred to in rr.6.20 et seq. See
           further commentary following r.6.40.

        Who is to serve1
   6.21   6.21—(1) A party to proceedings will serve a document which that party
        has prepared except where—
              (a) a rule or practice direction provides that the court will serve the
                  document; or
              (b) the court orders otherwise.
          (2) The court will serve a document which it has prepared except where—
              (a) a rule or practice direction provides that a party must serve the
                  document;
              (b) the party on whose behalf the document is to be served notifies
                  the court that the party wishes to serve it; or
              (c) the court orders otherwise.
          (3) Where the court is to serve a document, it is for the court to decide
        which method of service is to be used.
          (4) Where the court is to serve a document prepared by a party, that party
        must provide a copy for the court and for each party to be served.
           Effect of rule (r.6.21)
  6.21.1      This rule plays the same role for service in the United Kingdom of documents other than claim
           forms (as defined in r.6.2(c)) as r.6.4 plays for the service of claim forms.
              The rule starts with the assumption that (subject to exceptions) a party who has prepared a non-
           claim form document will serve it.
              Paragraph 4.3 of PD 8C (Alternative Procedure for Statutory Review of Certain Planning Mat-
           ters) states that, subject to exceptions, in proceedings to which that Practice Direction applies the
           Administrative Court “will not serve documents” and that service must be effected by the parties;
           the exceptions apply to documents in the form of court orders and reasons thereof (see paras 7.3
           and 10.1 of PD 8C).
              Where the court serves a document to which this rule applies, the method will normally be
           service by first class post or its equivalent; see PD 6A (Service Within the United Kingdom)
           para.8.1 (see para.6APD.8). Where the court delivers a defence to a claimant or notifies a claimant
           that a defendant has filed an acknowledgment of service, the court will also deliver a copy of any
           notice of funding (Form N251) that has been filed if it was filed as the same time as the defence or
           acknowledgment of service and copies of it were provided for service (ibid. para.8.2) The court will
           not do the photocopying. (Failure to notify the other party of a funding arrangement may mean
           that all or part of a success fee or insurance premium will not be recoverable.)
              Where a document to which this rule applies served by the court is returned, the court is not
           required by the rule to send notification to any party affected (cf. r.6.18).
              See further, commentary following r.6.4 above.

           Personal service2
   6.22      6.22—(1) Where required by another Part, any other enactment, a practice
           direction or a court order, a document must be served personally.
             (2) In other cases, a document may be served personally except—
                  (a) where the party to be served has given an address for service under
                      rule 6.23; or
                 (b) in any proceedings by or against the Crown.
             (3) A document may be served personally as if the document were a claim
           form in accordance with rule 6.5(3).
             (For service out of the jurisdiction see rules 6.40 to 6.47.)
           Effect of rule (r.6.22)
  6.22.1      For personal service within the jurisdiction of claim forms, see r.6.5 above. For commentary on
           certain matters common to both rules, see commentary on r.6.5, above.


              1 Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178) and amended by

           the Civil Procedure (Amendment) Rules 2011 (SI 2011/88) and the Civil Procedure Rules 1998
           (Amendment) (EU Exit) Regulations 2019 (SI 2019/521).
              2 Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178) and amended by

           the Civil Procedure (Amendment) Rules 2011 (SI 2011/88).

                                                           346
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 46 of 174




                                PART 6 SERVICE       OF   DOCUMENTS

    The mandatory exceptions stipulated in para.(2) accord with those in r.6.5.
    Personal service is one of the “methods of service” for the service of documents (other than
 claim forms) listed in r.6.20(1). An example of provisions in the CPR requiring service by the
 method of personal service of such documents is r.71.3 (expressed as subject to the court’s power to




                                                                                                        CPR 6
 dispense with service); note also r.65.3 (service of applications for housing injunctions), PD 25A
 (Interim Injunctions) para.7.4 (service of search orders) (see para.25APD.7). In Pt 81 (Applications
 and proceedings in relation to contempt of court) numerous rules provide for personal service of
 documents; see rr.81.6, 81.7(1) and (2), 81.15(5), 81.22, 81.23(1), 81.26(4), 81.34(2) and 81.35.
 Where those provisions take effect it is commonly further provided that, by rule or by court order,
 either that service may be dispensed with or that it may effected by an alternative method; see
 rr.81.8, 81.15(6), 81.24 and 81.26(5).
    Numerous provisions in the CPR state that particular documents may be served personally or by
 some other stipulated method. An example is: r.62.18(7), Sch.1 RSC Ord.115 r.17.

 Address for service to be given after proceedings are started1
   6.23—(1) A party to proceedings must give an address at which that party 6.23
 may be served with documents relating to those proceedings. The address
 must include a full postcode unless the court orders otherwise.
 (Paragraph 2.4 of Practice Direction 16 contains provisions about postcodes.)
   (2) Except where any other rule or practice direction makes different
 provision, a party’s address for service must be—
         (a) the business address within the United Kingdom of a solicitor act-
              ing for the party to be served; or
        (b) [Omitted]
         (c) where there is no solicitor acting for the party—
                 (i) an address within the United Kingdom at which the party
                     resides or carries on business;
                (ii) [Omitted]
 (For Production Centre Claims see paragraph 2.3(7) and (7A) of Practice
 Direction 7C; for Money Claims Online see paragraph 4(3A) and (6) of
 Practice Direction 7E, and for Possession Claims Online see paragraph
 5.1(3A) and (4) of Practice Direction 55B.)
   (3) Where none of sub-paragraphs (2)(a) or (c) applies, the party must give
 an address for service within the United Kingdom.
   (Part 42 contains provisions about change of solicitor. Rule 42.1 provides
 that where a party gives the business address of a solicitor as that party’s ad-
 dress for service, that solicitor will be considered to be acting for the party
 until the provisions of Part 42 are complied with.)
   (4) Subject to the provisions of Section IV of this Part (where applicable),
 any document to be served in proceedings must be sent or transmitted to, or
 left at, the party’s address for service under paragraph (2) or (3) unless it is to
 be served personally or the court orders otherwise.
   (5) Where, in accordance with Practice Direction 6A, a party indicates or
 is deemed to have indicated that they will accept service by fax, the fax
 number given by that party must be at the address for service.
   (6) Where a party indicates in accordance with the Practice Direction 6A
 that they will accept service by electronic means other than fax, the e-mail ad-
 dress or electronic identification given by that party will be deemed to be at
 the address for service.
   (7) In proceedings by or against the Crown, service of any document in the
 proceedings on the Crown must be effected in the same manner prescribed in
 rule 6.10 as if the document were a claim form.

    1 Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178) and amended by

 the Civil Procedure (Amendment No.2) Rules 2009 (SI 2009/3390), the Civil Procedure (Amend-
 ment) Rules 2011 (SI 2011/88), the Civil Procedure (Amendment No.2) Rules 2011 (SI 2011/
 1979) and the Civil Procedure Rules 1998 (Amendment) (EU Exit) Regulations 2019 (SI 2019/
 521).

                                                347
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 47 of 174




                                     SECTION A CIVIL PROCEDURE RULES 1998

             (8) This rule does not apply where an order made by the court under rule
           6.27 (service by an alternative method or at an alternative place) specifies
           where a document may be served.
             (For service out of the jurisdiction see rules 6.40 to 6.47.)
           Effect of rule (r.6.23)
  6.23.1      Much of former r.6.5 prior to 1 October 2008, in so far as its provisions were relevant to parties’
           addresses for service of documents other than claim forms, is re-enacted in this rule. In the previ-
           ous rule, however, an address for service provided by a party had to be a residential or business ad-
           dress “within the jurisdiction”. In contrast, until 31 December 2020 (IP completion day), r.6.5(2)
           enabled a party to give such an address or the business address of a solicitor “within the United
           Kingdom or any other EEA state” or the business address of a European Lawyer in an EEA state.
           The rule was amended by reg.4 of the Civil Procedure Rules 1998 (Amendment) (EU Exit) Regula-
           tions 2019 (SI 2019/521), with effect from 31 December 2020 (IP completion day), to remove refer-
           ences to European lawyers and EEA States, but it still allows service within the United Kingdom
           rather than “within the jurisdiction”. This relieves defendants with a residential or business address
           in Scotland or Northern Ireland from the need to find an address within the jurisdiction as a post
           box.
              It should be noted that where a solicitor’s address is not given under r.6.23(2)(a) the address
           must be an address within the United Kingdom at which the party resides or carries on business.
           The precise wording of this rule is important because on occasions defendants attempt to give a PO
           box address as an address for service. However, a person cannot “reside” at or “carry on business”
           at a PO box although such a business might be carried on by using such a PO box address. In the
           circumstances a PO box would not be a valid address for service under that rule.
              The former r.6.5(6) anticipated that a party might fail to provide an address for service of docu-
           ments and explained how service should be effected in that circumstance. In relation to the service
           of claim forms, that provision is in effect replicated in r.6.9(2), but it is not replicated in r.6.23.
              Cases may arise in which a party (often an unrepresented party) does not adequately comply
           with r.6.23(1), or does not notify changes of address (as required by r.6.24), or, in any event, in the
           course of pre-trial proceedings persistently asserts, either rightly or wrongly, that they have not
           received documents required to be served on them by the court or by other parties (e.g. application
           notices, notices of hearings, copies of orders, amended pleadings, witness statements, etc.). In E
           Group Ltd v Bay Baker [2008] EWHC 2349 (TCC), for the purpose of preventing further delays and
           the increase of the claimant’s costs, the court ordered that an address provided by the defendant at
           a particular hearing should stand forthwith as the defendant’s proper address for service (such ad-
           dress not to be disclosed to a third party without an order of the court). In the case of a failure to
           provide an address for service the court could be asked either to order that service at an alternative
           place or by an alternative method be adopted or could make an order striking out the statement of
           case of the party in default unless an address was provided.
              For address for service of claim forms (as defined in r.6.2(c)), as distinct from other documents
           provided for by this rule, see rr.6.7(1) and (2) and 6.8.

           Brexit transitional and saving provisions
  6.23.2      Regulations 18(2)(a) and (b) of the Civil Procedure Rules 1998 (Amendment) (EU Exit) Regula-
           tions 2019 (SI 2019/521) provide transitional and saving provisions concerning service of docu-
           ments, where a party to proceedings has before 31 December 2020 (IP completion day) pursuant to
           r.6.23 (as then in force) given as the address for service a business address in an EEA State, outside
           of the UK, of a solicitor acting for that party or such an address in any such EEA state of a
           European lawyer nominated to accept service of documents. The provisions provide that in such
           circumstances:
                 “(a) that address will continue on and after IP completion day to be that party’s address for
                       service unless and until that party elects to change the address for service; and
                 (b) if that party elects on or after IP completion day to change the address for service, the
                       new address for service may be any address for service permitted by rule 6.23 as in force
                       immediately before IP completion day.”

           Address for service where service by means of electronic communication
  6.23.3      Express provision is made in r.6.23(5) and (6) for the service of documents by the method of
           service permitted by r.6.20(1)(d), that is to say, “by fax or by other means of electronic
           communication”. Neither of these provisions alters the requirement that the party, where a
           solicitor’s address is not given, must if he has one, give an address within the United Kingdom at
           which the party resides or carries on business, that is, a physical address. To comply with the rule a
           party may not give just a fax number or email address for example as the actual address for service
           although the party may be willing to be served by those means. Where the party has indicated that
           it will accept service by transmission of a fax, the rule requires that the fax number given must be
           at the address for service. In a case in which the party has indicated a willingness to be served by
           electronic means other than fax, the email address or electronic identification given by that party
           will be deemed to be at the address for service.
              Rules 6.23(5) and (6) are supplemented by para.4 of PD 6A (Service Within the United Kingdom)

                                                            348
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 48 of 174




                                 PART 6 SERVICE       OF   DOCUMENTS

 (see para.6APD.4). See further commentary following r.6.20 (especially para.6.20.3). (And see
 Integral Petroleum SA v SCU-Finanz AG [2014] EWHC 702 (Comm), Popplewell J, in respect of a
 failure to comply with the conditions of para.4.)

 Change of address for service1




                                                                                                                   CPR 6
   6.24 Where the address for service of a party changes, that party must give 6.24
 notice in writing of the change as soon as it has taken place to the court and
 every other party.
 Effect of rule (r.6.24)
    In terms, this rule is similar to para.7 of PD (Service), as it stood before 1 October 2008. It is    6.24.1
 conceivable that the address for service given by a party may be that of the party’s legal
 representative. In that circumstance, the party’s duty to give notice extends to giving notice of any
 change of address of the legal representative.

 Service on children and protected parties2
    6.25—(1) An application for an order appointing a litigation friend where 6.25
 a child or protected party has no litigation friend must be served in accord-
 ance with rule 21.8(1) and (2).
    (2) Any other document which would otherwise be served on a child or a
 protected party must be served on the litigation friend conducting the
 proceedings on behalf of the child or protected party.
    (3) The court may make an order permitting a document to be served on
 the child or protected party or on some person other than the person speci-
 fied in rule 21.8 or paragraph (2).
    (4) An application for an order under paragraph (3) may be made without
 notice.
    (5) The court may order that, although a document has been sent or given
 to someone other than the person specified in rule 21.8 or paragraph (2), the
 document is to be treated as if it had been properly served.
    (6) This rule does not apply where the court has made an order under rule
 21.2(3) allowing a child to conduct proceedings without a litigation friend.
 Effect of rule (r.6.25)
    This rule replaces former r.6.6(1) as it applied to the service of documents in proceedings other     6.25.1
 than claim forms. (Insofar as that provision applied to service of claim forms, it has been replaced
 by r.6.13.)
    CPR Pt 21 contains special provisions which apply in proceedings involving children (a person
 under 18) and protected parties (a party, or intended party, who lacks capacity to conduct the
 proceedings); in particular, rules providing for the appointment of a litigation friend. Paragraphs
 (1) and (2) of r.21.8 deal with the service of application notices for the appointment of litigation
 friends by court order. Where such an application is made before proceedings are commenced it
 could perhaps be argued that the notice is, by definition, a claim form (see r.6.2(c)), and that
 service thereof is governed, not by the provisions of Section III of Pt 6, but by those in Section II.
 However, it seems that that is not intended and, as a practical matter, nothing turns on the
 distinction.

 Deemed service3
   6.26 A document, other than a claim form, served within the United 6.26
 Kingdom in accordance with these Rules or any relevant practice direction is
 deemed to be served on the day shown in the following table—




   1  Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178).
   2  Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178).
    3 Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178) and amended by

 the Civil Procedure (Amendment No.2) Rules 2009 (SI 2009/3390) and the Civil Procedure
 (Amendment) Rules 2011 (SI 2011/88).

                                                 349
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 49 of 174




                                     SECTION A CIVIL PROCEDURE RULES 1998

            Method of service                                  Deemed date of service
            1. First class post (or other service              The second day after it was posted,
            which provides for delivery on the                 left with, delivered to or collected by
            next business day)                                 the relevant service provider
                                                               provided that day is a business day;
                                                               or if not, the next business day after
                                                               that day.
            2. Document exchange                               The second day after it was left
                                                               with, delivered to or collected by the
                                                               relevant service provider provided
                                                               that day is a business day; or if not,
                                                               the next business day after that day.
            3. Delivering the document to or                   If it is delivered to or left at the
            leaving it at a permitted address                  permitted address on a business day
                                                               before 4.30p.m., on that day; or in
                                                               any other case, on the next business
                                                               day after that day.
            4. Fax                                             If the transmission of the fax is
                                                               completed on a business day before
                                                               4.30p.m., on that day; or in any
                                                               other case, on the next business day
                                                               after the day on which it was
                                                               transmitted.
            5. Other electronic method                         If the e-mail or other electronic
                                                               transmission is sent on a business
                                                               day before 4.30p.m., on that day; or
                                                               in any other case, on the next
                                                               business day after the day on which
                                                               it was sent.
            6. Personal service                                If the document is served personally
                                                               before 4.30p.m. on a business day,
                                                               on that day; or in any other case, on
                                                               the next business day after that day.
           (Paragraphs 10.1 to 10.7 of Practice Direction 6A contain examples of how
           the date of deemed service is calculated.)
           Effect of rule (r.6.26)
  6.26.1      This rule deals with deemed service of documents other than claim forms (as defined in
           r.6.2(c)). Rule 6.14 deals with deemed service of claim forms. (Rule 6.14 is a much simpler provi-
           sion than this rule, as it is able to incorporate by reference the “relevant steps” in new r.7.5(1).) It
           deems service in the UK from April 2011. This is logical as CPR methods of service must be used
           to serve the claim form in Scotland and Northern Ireland (r.6.40(2)) and service of claims forms is
           also deemed in those circumstances as from April 2011 (r.6.14).
              In r.6.26, the calculations of the deemed day of service for all six methods of service are dealt
           with in tabular form. (The description of each method reflects paras (a) to (d) of r.6.20(1).)
           (Though the text of r.6.26 speaks of “the day” on which a document is deemed to be served, the
           column heading in the table speaks of “date”; it is submitted that “day” is to be preferred to “date”.)
           As the signpost at the end of the rule indicates, worked examples showing how the day of deemed
           service is to be calculated are set out in PD 6A (Service Within the United Kingdom) para.10 (see
           para.6APD.10).
              For definition of “business day”, see. r.6.2.
              There are two significant features of this rule. First, it provides that the deemed day of service
           should always be, whatever the method of service adopted, a business day. Secondly, it provides a
           uniform method for calculating the deemed day in cases where service is by fax or by another
           electronic method. The result is that unjustifiable anomalies in the calculation of the deemed day
           are removed.
              In relation to four of the methods of service (nos. 3 to 6 in the table) for documents to which
           this rule applies, the time of “before 4.30 pm” on a business day may be critical to the calculation
           of the deemed day of service. Before 1 October 2008, “before 4 pm”, or in the case of personal
           service, “before 5.00 pm”, could be critical to the calculation of the deemed day of service for claim

                                                            350
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 50 of 174




                                 PART 6 SERVICE       OF   DOCUMENTS

 forms. Since that date, the rules applicable to the calculation of the deemed day of service for
 claim forms (r.6.14 and r.7.5(1)) do not, in relation to any particular method of service, turn on the
 time of day before which the “step required” to dispatch the claim form for service was completed.
    Note, however, that where the period for service is statutory and the statute does not provide for
 the CPR to apply, that limit cannot be cut down by CPR provisions as to deemed service. See the




                                                                                                                   CPR 6
 notes to r.6.28.
    For further commentary, relevant both to this rule and to r.6.14 (Deemed service of claim form),
 see commentary following r.6.14.

 Service by an alternative method or at an alternative place1
   6.27 Rule 6.15 applies to any document in the proceedings as it applies to 6.27
 a claim form and reference to the defendant in that rule is modified
 accordingly.
 Effect of rule (r.6.27)
    In combination, this rule and r.6.15 and r.6.26 replace r.6.8 as it stood before 1 October 2008.      6.27.1
    In Section II of Pt 6, r.6.15 contains provisions dealing with the service of the claim form (as
 defined by r.6.2(c)) by an alternative method of service or at an alternative place. In that rule,
 alternative means alternative to the methods and places stipulated or permitted directly or indirectly
 by other provisions in Section II. Rules dealing with methods of service and places for service of
 documents in proceedings, that is to say, documents other than claim forms, are found elsewhere in
 Section III of Pt 6. By the device of incorporating r.6.15 by reference, this rule gives the court
 power to order the service of such documents by an alternative method or at alternative place to
 those otherwise permitted where it appears to the court that there is “good reason” to do so. The
 power thus incorporated includes the power to order that steps already taken by a method of
 service not permitted by the rules to bring a document (e.g. particulars of claim where they are not
 contained in and served with the claim form) to the attention of the other party is good service.
    An application for an alternative method service order may be made without notice and must be
 supported by evidence (r.6.15(3)). The supporting evidence must deal with the matters referred to
 and explained (with examples) in para.9 of PD 6A (Service Within the United Kingdom) (see
 para.6APD.9).
    See further commentary following r.6.15 (Service of the claim form by an alternative method or
 at an alternative place) and in particular the decision in Andrew Brown v Innovatorone [2009] EWHC
 1376 (Comm) in relation to application of retrospective orders
    In NPV v QEL [2018] EWHC 703 (QB) Nicklin J permitted service of an application and injunc-
 tion under the Protection from Harassment Act 1997 by text message as “the only practical alterna-
 tive means presently available to the Claimant.”

 Power to dispense with service2
   6.28—(1) The court may dispense with service of any document which is to 6.28
 be served in the proceedings.
   (2) An application for an order to dispense with service must be supported
 by evidence and may be made without notice.
 Effect of rule (r.6.28)
    In terms, this rule is similar to r.6.9 as it stood before the substitution of Pt 6 on 1 October      6.28.1
 2008, insofar as it applied to the service documents other than claim forms. For the power to
 dispense with service of claim forms, see r.6.16 above.
    The rule gives the court an unfettered discretion, whereas under r.6.16 the power to dispense
 with service of a claim form (whether prospectively or retrospectively) may be granted “in
 exceptional circumstances”.
    Unlike r.6.16 this rule does not explicitly refer to exceptional circumstances. In Lonestar Com-
 munications Corp LLC v Kaye [2019] EWHC 3008 (Comm) the judge noted that the claimant was
 prepared to proceed on the basis that it also had to show exceptional circumstances under r.6.28
 and found that exceptional circumstances existed. It is suggested that this approach is not correct
 and there are good reasons why dispensing with the service of originating process, such as a claim
 form, should require exceptional circumstances to be established and a lesser standard should ap-
 ply to documents served in the course of proceedings, see generally paras 6.2.3 and 6.3.1.
    On the question whether an order dispensing with service of a document may be made under
 r.6.28 in circumstance where the normal method of service would be that provided for by r.6.44
 (Serve of claim form or other document on a State), see para.6.44.1.
    Note that r.6.1(a) states that the rules as to service apply except where “any other enactment …


   1   Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178).
   2   Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178).

                                                 351
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 51 of 174




                                      SECTION A CIVIL PROCEDURE RULES 1998

           makes different provision”, so that the above discretion may be curtailed or overridden by statute.
           For example, before rules and directions regulating appeals to the High Court under the Extradi-
           tion Act 2003 were transferred from the CPR to the Criminal Procedure Rules 2014, para.21.1(3)(d)
           of PD 52D (formerly para.22.6A(3)(d) of PD 52) required an appellant in such an appeal to serve
           on the CPS within a specified time a copy of the appellant’s notice filed in the court. In Mucelli v
           Government of Albania and Moulai v Deputy Public Prosecutor in Creteil, France [2009] UKHL 2; [2009]
           1 W.L.R. 276, HL (conjoined appeals) the House of Lords held that para.22.6A reflected the time
           limits imposed by s.26(4) and s.103(9) of the Extradition Act 2003 and that a notice of appeal must
           be served as well as filed within the time limits fixed by those provisions. The power of the court
           under the CPR to extend time for the taking of any step (r.3.1(2)(a)), to make any order remedying
           any error of procedure (r.3.10) or to dispense with service of documents (now under this rule in Pt
           6), cannot be invoked to extend a statutory time limit or to avoid service required by statute unless
           the statute so provides. In the conjoined appeal of Moulai v Deputy Public Prosecutor in Creteil, France
           the House also held that where a statutory provision such as s.26(4) imposes a time limit for the
           serving of a notice of appeal, that limit cannot be cut down by CPR provisions as to deemed
           service, for example the rule deeming a fax sent after 4.30 pm to be served on the next business
           day. In that case the Divisional Court ruled that by r.3.1(2)(a) or r.3.10, the faxed notice could be
           deemed to have been served earlier than in accordance with the CPR (which would have deemed
           service of a fax sent on the last day of the statutory period for service to have been effected on the
           next day) in order to hold that the notice had been served within the statutory time limit, or that
           service could be dispensed with. The House disagreed with both propositions and held that (1) the
           server of the document can rely on proof of actual service by midnight on the last day of the statu-
           tory period by whatever means and also (2) that in any event, where such a statutory provision ap-
           plies and the recipient’s office is closed on the whole of the last day of the service period, it will be
           validly served if it is served on the next business day (confirming Pritam Kaur v S Russell & Sons Ltd
           [1973] Q.B. 336; [1973] 2 W.L.R. 147; [1973] 1 All E.R. 617). Also see General Dynamics UK Ltd v
           Libya [2019] EWCA Civ 1110 where the Court of Appeal held that the court could dispense with
           service of an order granting permission to enforce an arbitration award, despite the terms of s.12
           of the State Immunity Act 1978 (see para.6.44.1 below).
              In practice the power granted by the rule is useful for dispensing with the re-service of a docu-
           ment; for example, where a document is attached to an application to amend which is successful, or
           the recipient has already been given a copy, service of the amended document may be dispensed
           with.
              See the commentary on r.6.16.

           Certificate of service1
   6.29      6.29 Where a rule, practice direction or court order requires a certificate
           of service, the certificate must state the details required by the following
           table—

            Method of service                                   Details to be certified
            1. Personal service                                 Date and time of personal service.
            2. First class post, document                       Date of posting, or leaving with,
            exchange or other service which                     delivering to or collection by the
            provides for delivery on the next                   relevant service provider.
            business day
            3. Delivery of document to or                       Date and time of when the
            leaving it at a permitted place                     document was delivered to or left at
                                                                the permitted place.
            4. Fax                                              Date and time of completion of the
                                                                transmission.
            5. Other electronic method                          Date and time of sending e-mail or
                                                                other electronic transmission.
            6. Alternative method or place                      As required by the court.
            permitted by the court

           Effect of rule (r.6.29)
  6.29.1      Express CPR provisions requiring certificates of service of documents other than claim forms
           are rare. One example is r.55.8(6), which requires the production at the hearing of certain posses-


             1   Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178).

                                                             352
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 52 of 174




                                PART 6 SERVICE       OF   DOCUMENTS

 sion proceedings of a certificate of service of a document in the form particulars of claim (such
 document not being a claim form within Section II of Pt 6).
    Rule 22.1(1)(f) and PD 22 (Statements of Truth) para.1.1(6) state that a certificate of service
 must be verified by a statement of truth (see para.22PD.1).
    For certificates of service of claim forms, see r.6.17 above.




                                                                                                                  CPR 6
         IV. Service of the Claim Form and other Documents out of the Jurisdiction

 Scope of this Section1
   6.30 This Section contains rules about—                                    6.30
       (a) service of the claim form and other documents out of the jurisdic-
             tion;
       (b) when the permission of the court is required and how to obtain
             that permission; and
        (c) the procedure for service.
 (“Jurisdiction” is defined in rule 2.3(1).)
 Brexit transitional and saving provisions
    Before the completion of the UK’s withdrawal from the EU on 31 December 2020 (IP comple-             6.30.1
 tion day), the claimant did not require permission to serve a claim form on a defendant outside the
 jurisdiction where the court’s power to hear the case was derived from the Judgments Regulation
 or the Brussels or Lugano Conventions (broadly, where the defendant is domiciled in an EU
 Member State or in Iceland, Norway or Switzerland), or the 2005 Hague Convention on Choice of
 Court Agreements (broadly, where there was an exclusive jurisdiction clause in favour of the
 English court entered into on or after 1 October 2015), subject in each case to the exclusions
 contained in r.6.33.
    With effect from IP completion day, the Civil Jurisdiction and Judgments (Amendment) (EU
 Exit) Regulations 2019 (SI 2019/479) disapplied the Judgments Regulation (reg.89) and the Brus-
 sels and Lugano Conventions (reg.82) (and, at reg.26, introduced separate provision in relation to
 consumer and employment matters). Section IV of CPR Pt 6 underwent substantial revisions from
 IP completion day to reflect these changes (see reg.4(15) et seq of the Civil Procedure Rules 1998
 (Amendment) (EU Exit) Regulations 2019 (SI 2019/521), as amended by the Civil, Criminal and
 Family Justice (Amendment) (EU Exit) Regulations 2020 (SI 2020/1493)).
    The Civil Jurisdiction and Judgments (Amendment) (EU Exit) Regulations 2019 (SI 2019/479)
 contains saving provisions (at regs 92 and 93A) which, in effect, provide for the pre-Brexit regime,
 including the Judgments Regulation and the Brussels and Lugano Conventions, to continue to ap-
 ply to determine questions of jurisdiction in proceedings of which the court was seised before IP
 completion day and which are not concluded before that day. Regulation 18(3A) of the Civil
 Procedure Rules 1998 (Amendment) (EU Exit) Regulations 2019 (SI 2019/521) (inserted by
 reg.9(3) of the Civil, Criminal and Family Justice (Amendment) (EU Exit) Regulations 2020 (SI
 2020/1493)) contains corresponding transitional and saving provisions in respect of the service out
 provisions where the court’s jurisdiction is based on the Judgments Regulation, but there are no
 equivalent provisions where the court’s jurisdiction is based on the Brussels or Lugano Conventions
 (see para.6.33.1 below).
    Where proceedings are commenced after IP completion day, the same rules that apply to service
 out in other cases (broadly speaking, where proceedings are to be served in non-EU countries) will
 apply. See rr.6.33, 6.36 and 6.37 and the commentary thereto.
    The position will change if the UK is able to accede to the Lugano Convention after IP comple-
 tion day. The UK Government submitted its application to accede to the Lugano Convention on 8
 April 2020. It previously announced, on 28 January 2020, that it had received statements of sup-
 port from Norway, Iceland and Switzerland for its intent to accede, but agreement is also required
 from the EU and Denmark (which has an “opt-out” of justice and home affairs under relevant EU
 treaties, but is a contracting party to the Convention). As at the time of writing, no such agreement
 has been forthcoming.
    One aspect of the previous regime which will be preserved in any event is the 2005 Hague
 Convention on Choice of Court Agreements (r.6.33(2B) (see para.6.33.3)). The UK was initially
 party to the 2005 Hague Convention by virtue of its EU membership, which ceased on 31 January
 2020, but during the implementation period the UK continued to be treated as an EU member
 state for these purposes. The UK then acceded in its own right as from 1 January 2021. Section
 1(2) of the Private International Law (Implementation of Agreements) Act 2020 provides that the
 2005 Hague Convention shall have the force of law in the UK (by introducing a new s.3D to the
 Civil Jurisdiction and Judgments Act 1982). Paragraph 7 of Sch.5 to the 2020 Act provides that,
 for the purposes of the 2005 Hague Convention as it has the force of law in the UK, the date of its
 entry into force for the UK is 1 October 2015.


   1   Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178).

                                                 353
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 53 of 174




                                     SECTION A CIVIL PROCEDURE RULES 1998

           Rule 6.30 (Scope of Section)
  6.30.2      Before Pt 6 was re-enacted with amendments by SI 2008/2178, with effect from 1 October 2008,
           rules of court that fall within the scope of Section IV (rr.6.30 to 6.47) fell within the scope of Sec-
           tion III of Pt 6.
              Section IV contains rules about service of the claim form and other documents out of the
           jurisdiction (r.6.30(a)). The bulk of its provisions are concerned with the service of claim forms
           and not of “other documents”. The interpretation rule in the Section (r.6.31) contains no defini-
           tion of “claim form”. Paragraph (c) of r.6.2 (Interpretation) states that “claim” includes petition and
           any application made before action or to commence proceedings, and “claim form” is to be
           construed accordingly. As indicated in the parentheses at the end of r.6.30, “jurisdiction” is defined
           in r.2.3(1). This provides that, in the CPR generally, “jurisdiction” means, unless the context
           requires otherwise, England and Wales and any part of the territorial waters of the UK adjoining
           England and Wales. Service in Scotland or Northern Ireland is therefore considered service out of
           the jurisdiction for these purposes.
              As r.6.30(b) indicates, service on a defendant out of the jurisdiction may require the permission
           of the court. The principal provisions in Pt 6 dealing with service out of the jurisdiction where the
           permission of the court is not required are r.6.32 (Service in Scotland or Northern Ireland) and
           r.6.33 (Service out of the United Kingdom), and those dealing with service where the permission
           of the court is required are r.6.36 (service out of England and Wales) and PD 6B.
              Key rules in the Section dealing with “the procedure for service” (r.6.30(c)) are r.6.40 (Methods
           of service—general provisions) and r.6.42 (Service through foreign governments etc).
              Section IV is supplemented by PD 6B (see para.6BPD.1). Practice Direction 6A contains relevant
           provisions supplementing r.6.40 (Methods of service—general provisions) in relation to the method
           of service on a party in Scotland or Northern Ireland.
              In CPR Pt 62 (Arbitration Claims), r.62.5(1) provides for the circumstances in which the court
           may give permission to serve an arbitration claim form out of the jurisdiction (Vol.2 para.2E-12).

           Service of claim form out of the jurisdiction—effects of the physical presence rule
  6.30.3       In England and Wales, rules of court dealing with the service of originating process have had to
           reflect the long-established “physical presence” rule (a common law rule that emerged when the
           prevailing method of service was personal service) and its consequences. Put shortly, that rule
           holds that the jurisdiction of an English court is invoked where the defendant is served with
           originating process within the territorial area of the court. It matters not, for example, that the
           defendant is domiciled and resident elsewhere. Further, even service on a defendant only fleetingly
           present within the jurisdiction will suffice.
               Two important consequences of the rule, both of which obviously require mitigation in the
           interests of justice, are as follows. First, through service of originating process on a defendant
           within the jurisdiction, the English court may have conferred upon it jurisdiction in a case which is
           inappropriate for trial in England (for example, where neither the parties nor the facts of the case
           have any connection with this country and the law to be applied is foreign law). The inconvenience
           and unfairness of this consequence can be avoided in an appropriate case by the court’s exercise of
           its discretionary power to stay proceedings on the basis of the doctrine of forum non conveniens.
               Secondly, the inability of a claimant to effect service of originating process on a defendant
           because the defendant is not present within the jurisdiction to enable service to be effected (on
           him, her or it) has the consequence of denying the court jurisdiction in cases which may be ap-
           propriate for trial here (e.g. where the cause of action is a tort committed within the jurisdiction).
               Looking backwards it can be seen that the inconvenience and unfairness of this second
           consequence was mitigated by legislation in two respects, general and specific.
               First, there was legislation traceable to the Common Law Procedure Act 1852, and flourishing
           later in delegated legislation in the form of rules of court, giving the court a discretionary power to
           grant a claimant permission to serve originating process upon a defendant outside the jurisdiction
           in a variety of circumstances.
               Secondly, on occasion particular statutes were enacted (often implementing international conven-
           tions) expressly contemplating that proceedings under them could be brought in England against
           persons who were not within the jurisdiction of the court as well as against persons who were, and
           providing that, in the former event (as well as in the latter), service could be effected without the
           permission of the court.
               By these two statutory devices the jurisdiction of the English court was extended beyond the
           confines imposed, as a practical matter, by the physical presence rule. And in those devices are seen
           the foundations of the distinction nowadays apparent in the rules in Section IV of CPR Pt 6
           between the circumstances in which service of originating process on a defendant out of the
           jurisdiction may be effected without the permission of the court and those in which such permis-
           sion is required.

           Service of claim form out of the UK—pre-EU withdrawal provisions
  6.30.4      Before the UK joined the European Community, the existing Member States were bound by the
           Convention on jurisdiction and enforcement of judgments in civil and commercial matters, signed
           at Brussels on 27 September 1968. Upon the accession of the UK (together with Denmark and

                                                            354
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 54 of 174




                                PART 6 SERVICE       OF   DOCUMENTS

 Ireland) the 1968 Convention was amended and was given the force of law in the United Kingdom
 by the Civil Jurisdiction and Judgments Act 1982 s.2(1) (with effect from 1 October 1983). For
 convenience of reference the 1968 Convention as amended was set out in Sch.1 of the 1968 Act.
 That Convention contained rules designed to make clear how it was to be determined, in a given
 civil or commercial matter falling within its scope, which Member State’s courts (or, possibly, which




                                                                                                                  CPR 6
 of several Member States’ courts) were to have jurisdiction. In that Convention (in its original form
 and as amended), the basic rule of jurisdiction was that a person domiciled in a Member State
 should be sued in the courts of that State. That basic rule was subject to many exceptions allowing
 that a defendant domiciled in one Member State may be sued in the courts of another Member
 State.
    The bringing into effect by the 1982 Act of the amended 1968 Convention was accompanied by
 revisions to the Rules of the Supreme Court providing for the service of originating process on a
 defendant out of the jurisdiction where each claim made against the defendant was a claim which
 by virtue of the Civil Jurisdiction and Judgments Act 1982 the English court “has power to hear
 and determine” (RSC Ord.11 r.1(2)(a)). It was expressly provided that such service was permissible
 without the leave of the court. After the UK’s accession to the European Community, the Lugano
 Convention (1988), modelled on the amended 1968 Convention, was made between the Member
 States of the European Community and those of the European Free Trade Association (EFTA).
 That Convention was brought into effect in the UK on 1 May 1992 by the Civil Jurisdiction and
 Judgments Act 1991 and, for convenience of reference, was set out in Sch.3C of the 1982 Act. At
 the same time RSC Ord.11 r.1(2)(a) was amended (with effect from 1 October 1992) to provide for
 service out of the jurisdiction without the court’s permission where the English court had jurisdic-
 tion under the Lugano Convention. That was how matters stood in 1999 when RSC Ord.11 r.1(2)(a)
 was incorporated in Sch.1 of the CPR.
    On 1 March 2002, Council Regulation (EC) No.44/2001 of 22 December 2000 on jurisdiction
 and the recognition and enforcement of judgments in civil and commercial matters (the “Brussels I
 Regulation”) came into force. The rules of jurisdiction in that Regulation were constructed on
 similar principles to the amended 1968 Convention and in effect largely replaced it (see Vol.2
 para.5-3).
    The relevant rule in the CPR dealing with service out of the jurisdiction (that is to say, out of
 the UK) of originating process for claims which the English court had power to determine under
 the Conventions, which was, from 2 May 2000, until 1 October 2008, r.6.19(1), was adjusted as
 necessary to take account of these developments. The particular amendment required to take ac-
 count of the Brussels I Regulation was made by SI 2001/4015 (with effect from 1 March 2002),
 and consisted of the insertion of para.(1A) in r.6.19. When Pt 6 was re-enacted by SI 2008/2178,
 with effect from 1 October 2008, r.6.19(1) and r.6.19(1A) became, respectively, r.6.33(1) and
 r.6.33(2). Rule 6.33(2) was further amended by SI 2014/2948 (with effect from 10 January 2015)
 to take account of the replacement of the Brussels I Regulation by Regulation (EU) No.1215/2012
 of the European Parliament and of the Council of 12 December 2012 on jurisdiction and the
 recognition and enforcement of judgments in civil and commercial matters (recast) (the “Judg-
 ments Regulation”). Beforehand, with effect from 1 January 2010, r.6.33(1) was amended (by SI
 2009/3131) to take account of the replacement of the Lugano Convention (1988) by the Lugano
 Convention (2007), which contains provisions generally parallel in nature to the equivalent provi-
 sions in the Brussels I Regulation and is directly applicable in the UK. (The amendment then
 made to r.6.33(1) was consequential upon the omitting of Sch.3 to the 1982 Act, which for conveni-
 ence of reference had contained the text of the Lugano Convention (1988).)
    The UK’s departure from the EU on 31 January 2020 did not result in any immediate revision
 to r.6.33 because, during the implementation period established by the Withdrawal Agreement
 (which ended on 31 December 2020, known as IP completion day), EU law including the Judg-
 ments Regulation continued to apply to and in the UK (and thereafter, the Judgments Regulation
 continues to apply where proceedings were commenced before IP completion day, due to art.67 of
 the Withdrawal Agreement). The UK also continued to be bound, during the implementation
 period, by obligations stemming from the Brussels and Lugano Conventions and the 2005 Hague
 Convention on Choice of Court Agreements (see art.127 of the Withdrawal Agreement).
    Substantial revisions have however been made to r.6.33 with effect from IP completion day,
 subject to transitional provisions, to reflect the disapplication of the Judgments Regulation and the
 Brussels and Lugano Conventions. See further para.6.0.1 and 6.30.1 above and para.6.33.1 below.
 Summary of regimes for service of claim forms out of the jurisdiction
   The rules of service out of the jurisdiction can be divided into two categories; first, where         6.30.5
 permission of the court is not required, and secondly, where permission is required.
   A. Permission not required—In this category falls:
   (1) service in Scotland and Northern Ireland:
            (a) under r.6.32(1) where jurisdiction is conferred on the English court by the Civil
                 Jurisdiction and Judgments Act 1982 (in the three separate sets of conditions
                 provided for by r.6.32(1), summarised in para.6.32.1);
           (b) under r.6.32(2) where jurisdiction is conferred on the English court by an enact-
                 ment other than the 1982 Act;
   (2) service in any jurisdiction other than England and Wales, Scotland and Northern Ireland:

                                                 355
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 55 of 174




                                     SECTION A CIVIL PROCEDURE RULES 1998

                      (a)   under r.6.33(2) where jurisdiction is conferred on the English court by ss.15A to
                            15E of the 1982 Act (in the two sets of conditions provided for by r.6.33(2), sum-
                            marised in para.6.33.2);
                      (b)   under r.6.33(2B) where jurisdiction is conferred on the English court by the 2005
                            Hague Convention (in the conditions provided for by that Convention, summarised
                            in para.6.33.3) or (from 6 April 2021) where there is otherwise a contractual
                            choice of jurisdiction in favour of the English court (see para.6.33.4 below);
                      (c)   under r.6.33(3) where jurisdiction over a defendant not within the jurisdiction is
                            conferred on the English court otherwise than by the 1982 Act or the 2005 Hague
                            Convention.
              There is also no need to obtain permission to serve out where a claim falls within the transitional
           and savings provisions introduced by reg.18(3A) of the Civil Procedure Rules 1998 (Amendment)
           (EU Exit) Regulations 2019 (SI 2019/521), i.e. where the proceedings were commenced before IP
           completion day and the court’s jurisdiction is based on the Judgments Regulation (see paras 6.30.1
           above and 6.33.1 below).
              B. Permission required: In any proceedings to which rr.6.32 or 6.33 do not apply, the claimant may
           serve a claim form out of the jurisdiction with the permission of the court if each of the claims
           falls within one or more of the “grounds” or “heads” of extra-territorial jurisdiction (often nowadays
           described as jurisdictional “gateways”) under r.6.36 and PD 6B, and a court in England and Wales
           can be shown to be the most appropriate forum for the resolution of the claim (see rr.6.36 and 6.37
           and the commentary thereon).
           Setting aside order for service and service out of the jurisdiction
  6.30.6      An application under r.6.36 for permission to serve a claim form on a defendant out of the
           jurisdiction may be made without notice. An order made on an application under r.6.36, whether
           made with or without notice, may be challenged by the defendant either before or after service has
           been effected in accordance with the order, by an application to set aside the order and, if service
           has been effected, to set aside the service.
              Where service is effected without notice on a defendant out of the jurisdiction without permis-
           sion under r.6.32 or r.6.33, the validity of the service may be challenged by the defendant by an ap-
           plication to set service aside.
              In either event, the grounds for the defendant’s challenge to the order or to the service will of
           course relate to the circumstances of the case. Conceivably the challenge may be to the jurisdiction
           of the court or to the method of service. A defendant who wishes to dispute the court’s jurisdiction
           to try the claim, or argue (where it is open to him to do so) that the court should not exercise its
           jurisdiction, may apply to the court under r.11 for a declaration to that effect; see further com-
           mentary in para.11.1.1 below. An order containing a declaration made under r.11 may include (in
           addition to other orders) an order setting service aside or staying the proceedings (r.11(6)).
           Related sources
  6.30.7     D    Civil Jurisdiction and Judgments Act 1982 (Vol.2 para.5-8)
             D    Service Regulation (EC) No.1393/2007 (Vol.2 para.5-222.1)
             D    Judgments Regulation (EC) No.1215/2012 (Vol.2 para.5-249)
             D    Convention of 30th October 2007 on Jurisdiction and the recognition and enforcement of
                  judgments in civil and commercial matters (Revised Lugano Convention) (Vol.2 para.5-
                  392+)
             D    Civil Jurisdiction and Judgments Order 2001 (Vol.2 para.5-201)
             D    The Admiralty and Commercial Courts Guide Appendix 9 (Vol.2 para.2A-176)

        Interpretation1
   6.31   6.31 For the purposes of this Section—
              (a) “the Hague Convention” means the Convention on the service
                   abroad of judicial and extrajudicial documents in civil or com-
                   mercial matters signed at the Hague on 15 November 1965;
              (b) “the 1982 Act” means the Civil Jurisdiction and Judgments Act
                   1982;
              (c) “Civil Procedure Convention” means any Convention (including
                   the Hague Convention) entered into by the United Kingdom
                   regarding service out of the jurisdiction;

              1 Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178) and amended by

           the Civil Jurisdiction and Judgments Regulations 2009 (SI 2009/3131), the Civil Procedure
           (Amendment No.7) Rules 2014 (SI 2014/2948), the Civil Jurisdiction and Judgments (Hague
           Convention on Choice of Court Agreements 2005) Regulations 2015 (SI 2015/1644) and the Civil
           Procedure Rules 1998 (Amendment) (EU Exit) Regulations 2019 (SI 2019/521).

                                                           356
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 56 of 174




                                 PART 6 SERVICE       OF   DOCUMENTS

          (d) [Omitted]
          (e) [Omitted]
           (f) “Commonwealth State” means a state listed in Schedule 3 to the
               British Nationality Act 1981;




                                                                                                                   CPR 6
          (g) [Omitted]
          (h) [Omitted]
           (i) [Omitted]
           (j) [Omitted]
          (k) “the 2005 Hague Convention” means the Convention on Choice of
               Court Agreements concluded on 30th June 2005 at the Hague.
 Editorial note
    Rule 6.31(k) was added to reflect the coming into force on 1 October 2015 of the Civil Jurisdic-      6.31.1
 tion and Judgments (Hague Convention on Choice of Court Agreements 2005) Regulations 2015
 (SI 2015/1644). This put the 2005 Hague Convention into force in England and Wales, Scotland
 and Northern Ireland by making amendments to the Civil Jurisdiction and Judgments Act 1982
 and to the Civil Procedure Rules. It was retained following the UK’s exit from the European Union
 on 31 December 2020 (IP completion day) as a consequence of the UK acceding to the Convention
 in its own right as from 1 January 2021 (see para.6.33.3).
    Substantial amendments were made to this r.6.31 to delete references, as from IP completion
 day, to EU Regulations and the Brussels and Lugano Conventions that were previously within the
 scope of this rule; see reg.4(15) of the Civil Procedure Rules 1998 (Amendment) (EU Exit) Regula-
 tions 2019 (SI 2019/521).

 Service of the claim form where the permission of the court is not
 required—Scotland and Northern Ireland1
   6.32—(1) The claimant may serve the claim form on a defendant in Scotland 6.32
 or Northern Ireland where each claim made against the defendant to be
 served and included in the claim form is a claim which the court has power to
 determine under the 1982 Act and—
       (a) no proceedings between the parties concerning the same claim are
           pending in the courts of any other part of the United Kingdom;
           and
       (b)    (i) the defendant is domiciled in the United Kingdom;
             (ii) the proceedings are within paragraph 11 of Schedule 4 to
                  the 1982 Act; or
            (iii) the defendant is a party to an agreement conferring jurisdic-
                  tion, within paragraph 12 of Schedule 4 to the 1982 Act.
   (2) The claimant may serve the claim form on a defendant in Scotland or
 Northern Ireland where each claim made against the defendant to be served
 and included in the claim form is a claim which the court has power to
 determine under any enactment other than the 1982 Act notwithstanding
 that—
       (a) the person against whom the claim is made is not within the
           jurisdiction; or
       (b) the facts giving rise to the claim did not occur within the
           jurisdiction.
 Effect of rule (r.6.32)
     Paragraphs (1) and (2) of r.6.32 provide for service of a claim form out of the jurisdiction (that   6.32.1
 is to say out of England and Wales) on a defendant in Scotland or Northern Ireland in two quite
 different circumstances. In neither is the permission of the court required.
     Paragraph (1) provides for service where each claim included in the claim form is for a claim
 which the court has power to determine under the Civil Jurisdiction and Judgments Act 1982 (see
 para.6.32.2 below), and no proceedings between the parties concerning the same claim are pending
 in the courts of any other part of the UK (see para.6.32.3 below), where at least one of three condi-
 tions applies, that is either (a) the defendant is domiciled in the UK, or (b) the proceedings are
 within r.11 of Sch.4 to the 1982 Act, or (c) the proceedings are within r.12 of that Schedule (see
 para.6.32.4 below).


   1   Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178).

                                                 357
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 57 of 174




                                     SECTION A CIVIL PROCEDURE RULES 1998

              Paragraph (2) provides for service where each claim included in the claim form is for a claim
           which the court has power to determine “under any enactment other than the 1982 Act”. For com-
           mentary on the provenance and purpose of that rule, and the scope of the English court’s power to
           determine claims under other enactments, see paras 6.32.6 and 6.33.5 below.
              In proceedings where the claim does not fall within para.(1) or (2) of r.6.32, service of the claim
           form on a defendant in Scotland or Northern Ireland may be possible with the permission of the
           court under r.6.36, subject to the special considerations stated in para.(4) of r.6.37. See further
           paras 6.37.7 and 6.37.8 (Application for permission under r.6.36 to serve in Scotland or Northern
           Ireland).
              Rule 6.34 (Notice of statement of grounds where permission of the court is not required for
           service) applies where the claimant intends to serve a claim form on a defendant under r.6.32.
              For methods of service of a claim form (or other document) where service is to be effected on a
           party in Scotland or Northern Ireland, see r.6.40(2) and commentary thereon (para.6.40.2).
              For the periods for responding to a claim form served under r.6.32, see r.6.35(2).

           Power to determine claim under the 1982 Act (r.6.32(1))
  6.32.2      As explained at para.6.30.4 above, upon the accession of the UK (together with Denmark and
           Ireland) to the EU, the 1968 Brussels Convention was amended and was given the force of law in
           the UK by the Civil Jurisdiction and Judgments Act 1982 s.2(1) (with effect from 1 October 1983).
           The Convention as amended was set out in Sch.1 of the 1968 Act.
              A modified version of Title II (Jurisdiction) of that Convention was included in Sch.4 to the Act
           and s.16(1) of the Act provided that that modified version would govern the allocation of jurisdic-
           tion between the constituent “parts” of the UK (i.e. England and Wales, Scotland, and Northern
           Ireland) where the subject-matter of the proceedings was within the scope of the amended 1968
           Convention and certain conditions were satisfied.
              When the Brussels I Regulation came into effect on 1 March 2002, Sch.4 was substituted for the
           purpose of bringing its terms into line with equivalent provisions in that Regulation and appropri-
           ate amendments were made to s.16(1). Further amendments were made on the coming into effect,
           on 10 January 2015, of the Judgments Regulation, and again on the completion of the UK’s
           withdrawal from the EU by regs 28 and 59 of the Civil Jurisdiction and Judgments (Amendment)
           (EU Exit) Regulations 2019 (SI 2019/479), in particular to disapply those provisions in consumer
           and employment matters to which ss.15A to 15E of the 1982 Act apply (see para.6.32.2). For the
           current text of Sch.4 as so substituted (and as subsequently amended), see Vol.2 para.5-145.
              The Civil Procedure Rules 1998 (Amendment) (EU Exit) Regulations 2019 (SI 2019/521) ef-
           fected no changes to r.6.32(1), which remains in the same terms as before the UK’s withdrawal
           from the EU.
              In Kleinwort Benson Ltd v City of Glasgow City Council (C-346/93) EU:C:1995:85; [1996] Q.B. 57,
           ECJ, the European Court of Justice ruled that the interpretation of the rules in Sch.4 is a matter
           for the UK national courts. In Cook v Virgin Media Ltd [2015] EWCA Civ 1287; [2016] I.L.Pr. 6, the
           Court of Appeal explained that the several rules in Sch.4 do not mirror the Judgments Regulation,
           but reproduce provisions of the Regulation with modifications, tailored to make them appropriate
           to UK domestic law (para.30). In contrast to the position under the Judgments Regulation (see
           para.6.37.22), the court can stay its proceedings on grounds of forum non conveniens where the
           defendant is domiciled in Scotland (or Northern Ireland) and that is clearly the more appropriate
           forum for the dispute (Kennedy v National Trust for Scotland [2019] EWCA Civ 648; [2020] Q.B.
           663).

           “no proceedings … pending” (r.6.32(1)(a))
  6.32.3      It is a condition of r.6.32(1) that no proceedings between the parties concerning the same claim
           are pending in the courts of any other part of the UK. However, Sch.4 to the Act contains no rule
           comparable to that found in art.29 of the Judgments Regulation, and other Conventions, requiring
           (subject to exceptions) any court “other than the court first seised” of its own motion to stay its
           proceedings—commonly referred to as the “lis pendens” articles.
              It is somewhat of an anomaly that, if the case falls outside of r.6.32 because of pending proceed-
           ings elsewhere in the UK, the question of whether a claimant can obtain the court’s permission to
           serve the proceedings on the defendant in Scotland or Northern Ireland under r.6.36 appears to
           depend on whether any of the grounds set out in para.3.1 of Practice Direction 6B (i.e. the com-
           mon law jurisdictional gateways) apply, and not whether the court has power to determine the
           claim under Sch.4. That does not fit easily with para.2 of Sch.4 which provides:
                  “Persons domiciled in a part of the United Kingdom may be sued in the courts of another
                  part of the United Kingdom only by virtue of rules 3 to 13 of this Schedule.”

           Schedule 4 to the 1982 Act (r.6.32(1)(b))
  6.32.4     The conditions stated in para.(b) of r.6.32(1) reflect provisions in s.16(1) and in Sch.4 of the
           1982 Act. That Schedule contains Chapter II of the Judgments Regulation as modified which
           provides rules for allocation of jurisdiction within the UK in certain civil proceedings (see Vol.2
           paras 5-145 et seq) and is given effect by s.16(1). Rule 1 therein states the general rule that persons
           domiciled in a part of the UK “shall be sued in the courts of that part”, r.3 (Special jurisdiction)

                                                            358
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 58 of 174




                                  PART 6 SERVICE        OF   DOCUMENTS

 sets out circumstances in which a person domiciled in a part of the UK may be sued in another
 part of the UK, r.11 (Exclusive jurisdiction) states that in certain circumstances the courts of a
 particular part shall have jurisdiction regardless of domicile, and r.12 (Prorogation of jurisdiction)
 states that jurisdiction may be conferred on the courts of a particular part by party agreement (see
 Vol.2, paras 5-155 and 5-156). (In r.6.32(1)(b) these derogating “rules” are identified as




                                                                                                                       CPR 6
 “paragraphs”.) Section 16(1)(b), reflected in para.(b)(i) of r.6.32(1), states that the provisions set out
 in Sch.4 shall have effect where the defendant is domiciled in the UK “or the proceedings are of a
 kind mentioned in art.24 of the Regulation (exclusive jurisdiction regardless of domicile)”.

 Third Parties (Rights Against Insurers) Act 2010 s.13
    The effect of s.13 of the Third Parties (Rights Against Insurers) Act 2010 is to provide that a           6.32.5
 “third party” (C) within the meaning of s.1 of the Act, domiciled in one part of the UK, may bring
 proceedings as provided for by that Act against an insurer (D) domiciled in another part by issuing
 proceedings in either C’s or in D’s place of domicile, regardless of any contrary provisions in the
 insurance contract. In the absence of that section, in those circumstances the proceedings would
 fall within s.16 and Sch.4 of the 1982 Act and any relevant clause in the contract, with the possible
 result that C would be prevented from suing in the courts of their own place of domicile.

 Power to determine claim under any other enactment (r.6.32(2))
    Well before the CPR came into effect, and well before the UK’s accession to the EU, rules of              6.32.6
 court dealing with service of High Court originating process recognised that a particular UK
 statute may have territorial effect outside England and Wales. Such rules provided that, where a
 claim was brought for a cause of action arising under such statute which the High Court had power
 to hear and determine, a claimant may, without the court’s permission, serve originating process on
 a defendant out of England and Wales, which might mean (depending on the statute’s proper
 construction) (1) on a defendant in Scotland or Northern Ireland, and/or (2) on a defendant
 outside the UK. In the CPR, the provision dealing with (1) is r.6.32(2), and the provision dealing
 with (2) is r.6.33(3). See further commentary on r.6.33(3) in para.6.33.5 below.

 Period within which service to be effected
    Rule 7.5(2) states that, where a claim form is to be served “out of the jurisdiction”, it must be         6.32.7
 served “in accordance with Section IV of Part 6” within six months of the date of issue. Service on
 a defendant in Scotland or Northern Ireland under r.6.32 is service out of the jurisdiction in ac-
 cordance with Section IV of Pt 6 within the meaning of r.7.5(2). In CPR Pt 62 (Arbitration Claims)
 r.62.4(2) states that, unless the court orders otherwise, an arbitration claim form must be served on
 the defendant within one month of issue (and r.7.5 is modified accordingly).
    See further para.7.5.1 below.

 Methods of service
    Where a claim form is to be served out of the jurisdiction the methods of service are not at large        6.32.8
 but are prescribed, particularly by r.6.40 (Methods of service—general provisions). Rule 6.40(2)
 states that, where a party serves a claim form or other document on a party in Scotland or Northern
 Ireland, it must be served by a method permitted by Section II (claim forms) or Section III (other
 documents) and r.6.23(4) (address for service) applies. See further commentary at para.6.40.2
 below.

 Service of the claim form where the permission of the court is not
 required—out of the United Kingdom1
   6.33—(1) [Omitted]                                                          6.33
   (2) The claimant may serve the claim form on a defendant out of the
 United Kingdom where each claim made against the defendant to be served
 and included in the claim form is a claim which the court has power to
 determine under sections 15A to 15E of the 1982 Act and—
       (a) no proceedings between the parties concerning the same claim are
           pending in the courts of any other part of the United Kingdom;
           and
       (b)   (i) [Omitted]
            (ii) the defendant is not a consumer, but is a party to a consumer
                 contract within section 15B(1) of the 1982 Act; or

    1 Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178) and amended by

 the Civil Jurisdiction and Judgments Regulations 2009 (SI 2009/3131), the Civil Procedure
 (Amendment No.7) Rules 2014 (SI 2014/2948), the Civil Jurisdiction and Judgments (Hague
 Convention on Choice of Court Agreements 2005) Regulations 2015 (SI 2015/1644), the Civil
 Procedure Rules 1998 (Amendment) (EU Exit) Regulations 2019 (SI 2019/521) and the Civil
 Procedure (Amendment) Rules 2021 (SI 2021/117).

                                                   359
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 59 of 174




                                     SECTION A CIVIL PROCEDURE RULES 1998

                      (iii) the defendant is an employer and a party to a contract of
                            employment within section 15C(1) of the 1982 Act;
                       (iv) [Omitted]
                        (v) [Omitted]
             (2A) [Omitted]
             (2B) The claimant may serve the claim form on the defendant outside of
           the United Kingdom where, for each claim made against the defendant to be
           served and included in the claim form—
                 (a) the court has power to determine that claim under the 2005 Hague
                     Convention and the defendant is a party to an exclusive choice of
                     court agreement conferring jurisdiction on that court within the
                     meaning of Article 3 of the 2005 Hague Convention; or
                 (b) a contract contains a term to the effect that the court shall have
                     jurisdiction to determine that claim.
             (3) The claimant may serve the claim form on a defendant out of the
           United Kingdom where each claim made against the defendant to be served
           and included in the claim form is a claim which the court has power to
           determine other than under the 2005 Hague Convention, or notwithstanding
           that—
                 (a) the person against whom the claim is made is not within the
                     jurisdiction; or
                 (b) the facts giving rise to the claim did not occur within the
                     jurisdiction.
           Effect of rule (r.6.33)
  6.33.1      After the re-enactment of Pt 6 by SI 2008/2178 (with effect from 1 October 2009), this rule was
           amended: (1) by SI 2009/3390 (with effect from 1 January 2010), upon the coming into effect of
           the Lugano Convention (as described in r.6.31(j)); (2) by SI 2014/2948 (with effect from 10 Janu-
           ary 2015), upon the coming into effect of the recast Judgments Regulation (as described in the
           then r.6.31(d)); (3) by SI 2015/1644 (with effect from 1 October 2015), upon the coming into effect
           of the 2005 Hague Convention. It was then amended substantially, with effect from 31 December
           2020 (IP completion day), including to omit reference to the Judgments Regulation and the Brus-
           sels and Lugano Conventions, see reg.4(16) of the Civil Procedure Rules 1998 (Amendment) (EU
           Exit) Regulations 2019 (SI 2019/521). The amendments did not, however, remove the “or” before
           “notwithstanding” in CPR r.6.33(3). It is anticipated that this typographical error will be corrected
           in due course.
              The general rule is that a claim form can be served on a defendant present within the territorial
           jurisdiction of England and Wales (r.2.3(1)), but not outside that territory. As was explained in
           para.6.30.3, there are exceptions to that rule. In relation to some exceptions service may be effected
           outside the jurisdiction only with the permission of the court; in relation to others no such permis-
           sion is required. Rules 6.32 and 6.33 are concerned with exceptions of the latter category and are
           similar to that extent. They differ in that r.6.32 is concerned with service in Scotland and Northern
           Ireland, which (together with England and Wales) constitute parts of the United Kingdom. Rule
           6.33 on the other hand is concerned with service “out of the United Kingdom”. (Before 1 October
           2008, the provisions in rr.6.32 and 6.33 rules were found in a single rule, r.6.19.)
              For commentary on r.6.32, see paras 6.32.1 et seq.
              The rules in r.6.33 provide for service out of the United Kingdom where the English court has
           power to determine claims in four different contexts:
              (1) under provisions added to the Civil Jurisdiction and Judgments Act 1982 from IP comple-
                    tion day in relation to consumer and employment matters (r.6.33(2));
              (2) under the 2005 Hague Convention (r.6.33(2B)(a));
              (3) (from 6 April 2021) pursuant to a contract term conferring jurisdiction on the English
                    court (r.6.33(2B)(b));
              (4) under other legislation (r.6.33(3)).
              There is also no need to obtain permission to serve out where a claim falls within the transitional
           and saving provision introduced by reg.18(3A) of the Civil Procedure Rules 1998 (Amendment)
           (EU Exit) Regulations 2019 (SI 2019/521) (inserted by reg.9(3) of the Civil, Criminal and Family
           Justice (Amendment) (EU Exit) Regulations 2020 (SI 2020/1493)), i.e. where the proceedings were
           commenced before IP completion day and the court’s jurisdiction is based on the Judgments
           Regulation (see paras 6.30.1 and 6.30.5 above). This provides, in effect, that where a claim to
           which r.6.33(2) (as it was before IP completion day) applies was issued before IP completion day but
           the claim form had not been served by that day, rr.6.33 and 6.35 apply on and after IP completion
           day in relation to service of the claim form and the period for responding to the claim form as if

                                                           360
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 60 of 174




                                PART 6 SERVICE       OF   DOCUMENTS

 the changes to those rules from IP completion day had not been made. For these purposes, r.6.33(2)
 as it applied before IP completion day was as follows (and see the commentary at para.6.33.9
 below):
       “(2) The claimant may serve the claim form on a defendant out of the United Kingdom
            where each claim made against the defendant to be served and included in the claim




                                                                                                                  CPR 6
            form is a claim which the court has power to determine under the Judgments Regula-
            tion and—
                (a) subject to paragraph (2A) no proceedings between the parties concerning the
                     same claim are pending in the courts of any other part of the United Kingdom
                     or any other Member State; and
                         (i) the defendant is domiciled in the United Kingdom or in any Member
                              State;
                        (ii) the defendant is not a consumer, but is a party to a consumer contract
                              within article 17 of the Judgments Regulation;
                       (iii) the defendant is an employer and a party to a contract of employment
                              within article 20 of the Judgments Regulation;
                       (iv) the proceedings are within article 24 of the Judgments Regulation; or
                        (v) the defendant is a party to an agreement conferring jurisdiction within
                              article 25 of the Judgments Regulation.
       (2A) Paragraph (2)(a) does not apply if the jurisdiction conferred by the agreement referred
            to in paragraph (2)(b)(v) is exclusive.”
    There is no equivalent transitional and saving provision for r.6.33(1) where the proceedings
 were commenced (but not served) before IP completion day and the court’s jurisdiction is based on
 the Brussels or Lugano Conventions, despite those Conventions continuing to apply to proceedings
 commenced before IP completion day (see para.6.30.1 above and para.6.33.9 below). It may be,
 therefore, that an application for permission to serve out is needed in those circumstances.
    The various grounds for service out of the jurisdiction are set out in separate “boxes” in Form
 N510 (Service out of the jurisdiction), which is the notice which the claimant is required by r.6.34
 to file and serve where service of a claim form out of the jurisdiction under r.6.33 is intended; see
 further commentary following r.6.34.
 Service of claim form out of the UK—permission not required where court has power to
 determine claim under sections 15A to 15E of 1982 Act (r.6.33(2))
    The Civil Jurisdiction and Judgments (Amendment) (EU Exit) Regulations 2019 (SI 2019/479)            6.33.2
 amended the 1982 Act to introduce provisions equivalent to the rules in the Judgments Regulation
 relating to jurisdiction in: cases brought by or against UK domiciled consumers and cases brought
 by or against UK domiciled employees, or by employees working in the UK or engaged by a UK
 business. These are at ss.15A to 15E of the 1982 Act. Rule 6.33(2) was amended by reg.4(16) of the
 Civil Procedure Rules 1998 (Amendment) (EU Exit) Regulations 2019 (SI 2019/521) to allow
 service out of the jurisdiction without the court’s permission in cases that fall within these
 provisions.
    In circumstances where r.6.33(2) applies, it is a condition for service of a claim form out of the
 United Kingdom without permission under those provisions that no proceedings between the par-
 ties concerning the same claim are pending in the courts of any other part of the United Kingdom.
 “a claim which the court has power to determine under the 2005 Hague Convention”
 (r.6.33(2B)(a))
     The Convention on Choice of Court Agreements was concluded at the Hague on 30 June 2005.            6.33.3
 This Convention (“the 2005 Hague Convention”) was signed by the European Union on 1 April
 2009, ratified on 11 June 2015, and entered into force on 1 October 2015 for the Member States of
 the EU and for Mexico (the only other State which had ratified the Convention at that date). The
 UK ceased to be a signatory via its membership of the EU on 31 January 2020, but during the
 implementation period established by the UK/EU withdrawal agreement (which ended on 31
 December 2020) the UK continued to be treated as an EU Member State for these purposes. It ac-
 ceded as a signatory in its own right as from 1 January 2021. Section 1(2) of the Private
 International Law (Implementation of Agreements) Act 2020 provides that the 2005 Hague Conven-
 tion shall have the force of law in the UK (by introducing a new s.3D to the 1982 Act). Paragraph 7
 of Sch.5 to the 2020 Act provides that, for the purposes of the 2005 Hague Convention as it has
 the force of law in the UK, the date of its entry into force for the UK is 1 October 2015.
     In relation to matters falling within its scope, this Convention deals with both jurisdiction and
 the recognition and enforcement of judgments. The principal clauses dealing with jurisdiction are
 in Ch.II (arts 5 to 7) and the principal clauses dealing with recognition and enforcement are in
 Ch.III (arts 8 to 15). Upon the coming into effect of this Convention necessary amendments were
 made to the CPR, including the insertion of para.2B in r.6.33, and to other legislation, including in
 particular the Civil Jurisdiction and Judgments Act 1982, by the Civil Jurisdiction and Judgments
 (Hague Convention on Choice of Court Agreements 2005) Regulations 2015 (SI 2015/1644), with
 effect from 1 October 2015. (At that time r.6.33(2B) dealt only with circumstances where the
 English court’s jurisdiction arises under the 2005 Hague Convention. From 6 April 2021, r.6.33(2B)
 was amended to add a new subpara.(b) which applies where the court’s jurisdiction is otherwise

                                                 361
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 61 of 174




                                     SECTION A CIVIL PROCEDURE RULES 1998

           based on a jurisdiction clause in favour of the English court (i.e. one not falling within the 2005
           Hague Convention) and the original subject matter of r.6.33(2B), where the 2005 Hague Conven-
           tion applies, became subpara.(a). See para.6.33.4 below.)
              CPR r.6.33(2B)(a) applies where each claim against the defendant to be served and included in
           the claim form is a claim which the court has power to determine under the Convention and the
           defendant is a party to an “exclusive choice of court agreement” conferring jurisdiction on the
           court within the meaning of art.3 of the Convention (for text see below). According to the Hartley/
           Dogauchi Explanatory Report on the 2005 Hague Convention (paras 105–106) asymmetric or
           hybrid jurisdiction clauses are not exclusive choice of court agreements for the purposes of the
           Convention.
              Article 3 (Exclusive choice of court agreements) states:
                 “For the purposes of this Convention—
                    (a) ‘exclusive choice of court agreement’ means an agreement concluded by two or more
                          parties that meets the requirements of paragraph c) and designates, for the purpose
                          of deciding disputes which have arisen or may arise in connection with a particular
                          legal relationship, the courts of one Contracting State or one or more specific courts
                          of one Contracting State to the exclusion of the jurisdiction of any other courts;
                    (b) a choice of court agreement which designates the courts of one Contracting State or
                          one or more specific courts of one Contracting State shall be deemed to be exclusive
                          unless the parties have expressly provided otherwise;
                    (c) an exclusive choice of court agreement must be concluded or documented—
                              (i) in writing; or
                             (ii) by any other means of communication which renders information accessible
                                   so as to be usable for subsequent reference;
                    (d) an exclusive choice of court agreement that forms part of a contract shall be treated
                          as an agreement independent of the other terms of the contract. The validity of the
                          exclusive choice of court agreement cannot be contested solely on the ground that the
                          contract is not valid.”
              The full text of the Convention may be found at Vol.2 para.5-526 et seq. The other current
           Contracting States (apart from the EU, UK and Mexico as referred to above) are Denmark (which
           has an “opt-out” of justice and home affairs under relevant EU treaties, but is a separate contract-
           ing party to the Convention), Montenegro and Singapore.
           “a contract contains a term to the effect that the court shall have jurisdiction...”
  6.33.4      CPR r.6.33(2B) was amended with effect from 6 April 2021 by r.6 of the Civil Procedure
           (Amendment) Rules 2021 (SI 2021/117). The amendment added a new r.6.33(2B)(b), which
           removes the need for the court’s permission to serve the claim form outside the jurisdiction where
           there is a jurisdiction clause in favour of the English court, and that jurisdiction clause does not
           fall within the 2005 Hague Convention (for example because it is not an “exclusive choice of court
           agreement” within the meaning of art.3 of the Convention—see para.6.33.3 above).
              Prior to 31 December 2020 (IP completion day) the court’s permission was not required to serve
           the claim form out of the jurisdiction where the court had power to hear the claims included in the
           claim form under the Judgments Regulation and (subject to certain other requirements) the
           defendant was a party to an agreement conferring jurisdiction within art.25 of that Regulation.
           That provision (at r.6.33(2)(b)(v)) ceased to apply from IP completion day, save in the transitional
           cases referred to at para.6.33.1 above.
              The new r.6.33(2B)(b) is intended to fill this gap, removing the procedural hurdle of an applica-
           tion to serve out in circumstances where the defendant has previously agreed that the English court
           should have jurisdiction to hear the claim. The new provision was inserted following a recom-
           mendation by the Lord Chancellor’s Advisory Committee on Private International Law.
              At the same time, and in consequence of this change, para.3.1(6) of Practice Direction 6B was
           omitted to remove (as redundant) the head of jurisdiction at para.3.1(6)(d) which previously al-
           lowed service out of the jurisdiction with the court’s permission under r.6.36 if a claim is made in
           respect of a contract containing a jurisdiction clause in favour of the English court (see para.6HJ.20
           below).
              Cases decided in respect of para.3.1(6)(d) of Practice Direction 6B are likely to remain relevant
           in relation to r.6.33(2B)(b). So for example, case law under para.3.1(6)(d) established that a good
           arguable case must be made out that the contract in respect of which the claim is made existed. It
           is not enough for the claimant to show that, if there is a contract (or a serious issue that there is a
           contract), it would arguably contain a term to the effect that the English court shall have jurisdic-
           tion (Rimpacific Navigation Inc v Daehan Shipbuilding Co Ltd (The “MV Jin Man”) [2009] EWHC 2941
           (Comm); [2010] 2 Lloyd’s Rep. 236 (David Steel J), where the court held that law and jurisdiction
           clauses were not separable from guarantees on which the claimants sued and which the defendants
           asserted were invalid).
              The impact of a jurisdiction clause on claims brought by or against third parties is a question of
           construction of that clause, although absent plain language to the contrary, the contracting parties
           were likely to have intended neither to benefit nor to prejudice such third parties. For a case where
           it was held that the jurisdiction clause did extend to claims brought against an affiliate, albeit only

                                                            362
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 62 of 174




                                PART 6 SERVICE       OF   DOCUMENTS

 the parent company party to the jurisdiction clause could enforce it, see Dell Emerging Markets
 (EMEA) Ltd v IB Maroc.com SA [2017] EWHC 2397 (Comm); [2017] 2 C.L.C. 417. For a case where
 the court decided the jurisdiction clause did not extend to claims against non-parties, see Team
 Y&R Holdings Hong Kong Ltd v Ghossoub [2017] EWHC 2401 (Comm). For a further discussion of
 the principles applicable to determine whether a jurisdiction clause can extend to claims against




                                                                                                                  CPR 6
 non-parties, see Clearlake Shipping Pte Ltd v Xiang Da Marine Pte Ltd [2019] EWHC 2284 (Comm);
 [2020] 1 All E.R. (Comm) 61 (Andrew Burrows QC).
 “a claim which the court has power to determine other than…” (r.6.33(3))
    Rule 6.33(3) states that a claim form may be served on a defendant out of the UK without the         6.33.5
 permission of the court provided that each claim against the defendant is a claim which the court
 has power to determine (other than under the 2005 Hague Convention, i.e. the instrument referred
 to at para.(2B)(a) of r.6.33) notwithstanding that the defendant is abroad and the relevant conduct
 occurred overseas.
    This rule derives from RSC Ord.11 r.1(2)(b), which referred to a claim which by virtue of “any
 other enactment” the court had power to determine notwithstanding that neither the defendant
 nor the relevant conduct were within the jurisdiction. In Orexim Trading Ltd v Mahavir Port and
 Terminal Private Ltd [2018] EWCA Civ 1660; [2018] 1 W.L.R. 4847, the Court of Appeal noted that
 r.6.33(3) is in very similar terms to RSC Ord.11 r.1(2)(b) and that, although the power of the court
 under the current rule is not limited to claims brought under an enactment, it “seems unlikely that
 that omission was intended to change the scope of the rule”: see Dicey, Morris & Collins, The
 Conflict of Laws (15th edn), para.11-136.
    In the case of Re Harrods (Buenos Aires) Ltd [1992] Ch. 72, CA, the background to RSC Ord.11
 r.1(2)(b) was explained and it was said (at p.116 per Dillon LJ) that to be within it an enactment
 must, if it does not use the precise wording of the rule, at least indicate on its face that it is
 expressly contemplating proceedings against persons who are not within the jurisdiction of the
 court or where the wrongful act, neglect or default giving rise to the claim did not take place
 within the jurisdiction. In the Harrods case it was held, applying that test, that the rule did not
 permit the service out of the jurisdiction, without leave, of a petition under the Companies Act
 1985 s.459. See also: Fern Computing Consultancy Ltd v Intergraph Cadworx & Analysis Solutions Inc
 [2014] EWHC 2908 (Ch); [2014] Bus L.R. 1397 (Mann J), where it was held that the Commercial
 Agents (Council Directive) Regulations 1993 (SI 1993/3053) did not use the wording of the rule,
 or anything like it, to confer jurisdiction on the English court; and Re Banco Nacional de Cuba
 [2001] 1 W.L.R. 2039 (Lightman J), where it was held that the wording of the Insolvency Act 1986
 s.423 did not bring that section within the rule.
    For a comparable provision taking effect in a different context, see r.6.32(2) and the com-
 mentary thereon.
    Note also that the court may give permission to serve the claim form out of the jurisdiction
 where the ground of jurisdiction at para.3.1(20)(a) of PD 6B applies, namely where a claim is
 made “under an enactment which allows proceedings to be brought and those proceedings are not
 covered by any of the other grounds referred to in this paragraph”; see commentary at para.6HJ.35.
 Service in Scotland and Northern Ireland without permission (r.6.32)
    Rule 6.33 deals with the circumstances in which, without the permission of the court, a claim        6.33.6
 form may be served on a defendant “out of the United Kingdom”. The rule is not concerned with
 service out of the jurisdiction, that is to say, out of England and Wales, on a defendant in Scotland
 or Northern Ireland (both, together with England and Wales, constituent parts of the UK). Before
 1 October 2008, rules as to service of a claim form out of the UK and as to service in Scotland and
 Northern Ireland were contained in a single CPR rule, r.6.19. From the re-enactment of Pt 6 ef-
 fected on that date, rules as to the latter are contained in r.6.32. See further commentary on that
 rule in paras 6.32.1 et seq. above.
 Period within which service to be effected
     Rule 7.5(2) states that, where a claim form is to be served “out of the jurisdiction” it must be    6.33.7
 served “in accordance with Section IV of Part 6” within six months of the date of issue. Service on
 a defendant out of UK under r.6.33 is service out of the jurisdiction in accordance with Section IV
 of Pt 6 within the meaning of r.7.5(2). A claim form is served in accordance with Section IV only if
 it is served out of the jurisdiction (American Leisure Group Ltd v Garrard [2014] EWHC 2101 (Ch);
 [2014] 1 W.L.R. 4102 (David Richards J), at para.19).
     In CPR Pt 62 (Arbitration Claims) r.6.24(2) states that, unless the court orders otherwise, an
 arbitration claim form must be served on the defendant within one month of issue.
     See further commentary following r.7.5.
 Methods of service
    Where a claim form is to be served out of the jurisdiction the methods of service are not at large   6.33.8
 but are prescribed, particularly by r.6.40 (Methods of service—general provisions). For available
 methods of service where service is to be effected on a defendant out of the UK without permis-
 sion under r.6.33, see r.6.40 and commentary thereon.
 Brexit transitional and saving provisions
    Rule 6.33(1) (as it applied before IP completion day) related to cases where the court had power     6.33.9
 to determine the claims included in the claim form under the 1982 Act (i.e. in the limited number

                                                 363
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 63 of 174




                                 SECTION A CIVIL PROCEDURE RULES 1998

       of cases where the Brussels Convention continued to apply: broadly, where the defendant is
       domiciled in one of a number of overseas territories belonging to the Contracting States to that
       Convention) or the Lugano Convention (broadly, where the defendant is domiciled in Iceland,
       Norway or Switzerland). Rule 6.33(2) (as it applied before IP completion day) related to cases where
       the court had power to determine the claims included in the claim form under the Judgments
       Regulation.
          As explained at para.6.33.1 above, reg.18(3A) of the Civil Procedure Rules 1998 (Amendment)
       (EU Exit) Regulations 2019 (SI 2019/521) (inserted by reg.9(3) of the Civil, Criminal and Family
       Justice (Amendment) (EU Exit) Regulations 2020 (SI 2020/1493)) introduced a transitional and
       saving provision where a claim to which r.6.33(2) (as it was before IP completion day: see para.6.33.1
       above) applies was issued (but not served) before IP completion day. In those circumstances, r.6.33
       applies on and after IP completion day in relation to service of the claim form as if the changes to
       those rules from IP completion day had not been made. The upshot is that there is no need to
       obtain permission to serve out where a claim was issued before IP completion day and the court’s
       jurisdiction is based on the Judgments Regulation.
          There is no equivalent transitional and saving provision for r.6.33(1), where the court’s jurisdic-
       tion is based on the Brussels or Lugano Conventions, despite those Conventions continuing to ap-
       ply to proceedings commenced before IP completion day (see para.6.30.1 above). It may be,
       therefore, that an application for permission to serve out is needed in those circumstances.
          In a given case, whether or not the court has power to determine the claim under the Judgments
       Regulation (or the Brussels or Lugano Convention) depends on the application to the circumstances
       of the case of the rules of jurisdiction in those instruments. For detailed information on these
       rules of jurisdiction, see “Notes on Rules of Jurisdiction in Judgments Regulation (recast)”, paras
       6JRx.1 et seq below. The commentary in this paragraph is intended only as a brief overview.
          The conditions at r.6.33(2)(a) (and the equivalent condition at r.6.33(1)(a)) reflected the “court
       first seised” rule under the “lis pendens-related actions” articles of the Judgments Regulation (and
       the Brussels and Lugano Conventions). That rule is designed to deal with the inconvenience and
       confusion that may arise where the courts of more than one Member (or Contracting) State have
       jurisdiction over a matter. It provides that, in the event of proceedings being brought in the courts
       of different states “any court other than the court first seised shall of its own motion stay its
       proceedings”. Accordingly, it was a condition at r.6.33(1)(a) and (subject to the exception addressed
       below) r.6.33(2)(a)) that no proceedings between the parties concerning the same claim were pend-
       ing in the courts of any other part of the UK or (as the case may be) any other Convention territory
       or any Member State.
          The “court first seised” rule is however subject to an exception under art.31(2) of the Judgments
       Regulation, in proceedings commenced on or after 10 January 2015, where a Member State court
       has jurisdiction under an exclusive jurisdiction clause subject to art.25. Under art.31(2), the chosen
       court takes precedence and any other Member State court must stay its proceedings unless and
       until the chosen court declares that it has no jurisdiction. Rule 6.33(2A) was inserted by the Civil
       Procedure (Amendment No.7) Rules 2014 (SI 2014/2948) r.4(3) to reflect this exception. For
       further explanation see paras 6JRx.40 et seq below.
          Where the conditions at r.6.33(2)(a) are satisfied (or the exception at r.6.33(2A) applies), the
       question is then whether the court does have power to determine the claims included in the claim
       form under the Judgments Regulation. The basic rule (subject to the other provisions under the
       Regulation) is that persons domiciled in a Member State shall, whatever their nationality, be sued
       in the courts of that state (see further explanation at paras 6JRx.10 to 6JRx.12 below). However,
       the Regulation provides for a wide range of circumstances (based on justifiable policy considera-
       tions) in which persons domiciled in a Member State may (or sometimes must) be sued in the
       courts of one or more other Member States. These comprise:
          D      Rules of special jurisdiction under which a defendant domiciled in a Member State may be
                 sued in a court other than that of their domicile. These rules of jurisdiction are not
                 mandatory: they give a choice to the claimant to sue in one or more other courts, apart
                 from that of the defendant’s domicile. They include provisions that in “matters relating to
                 contract” a person may be sued in the courts “for the place of performance of the obliga-
                 tion in question”; in “matters relating to tort, delict or quasi-delict” a person may be sued
                 in the courts “for the place where the harmful event occurred or may occur”; and, where a
                 person is one of a number of defendants, they may be sued in the courts of the Member
                 State in which any one of them is domiciled, provided the claims are so closely connected
                 that it is expedient to hear and determine them together to avoid the risk of irreconcilable
                 judgments resulting from separate proceedings. See further explanation at paras 6JRx.13
                 to 6JRx.24 below.
          D      Rules of jurisdiction in matters relating to insurance, consumer contracts and individual
                 contracts of employment. These rules of jurisdiction are mandatory and override both the
                 basic rule of jurisdiction (domicile) and the rules of special jurisdiction referred to im-
                 mediately above. Broadly speaking these provisions enable a policy holder, consumer or
                 employee to sue the insurer, trader or employer in the courts of a Member State other than
                 that of its domicile, while preserving the basic rule of jurisdiction where the policy holder,
                 consumer or employee is sued. In addition, the Judgments Regulation (but not the Brus-

                                                        364
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 64 of 174




                                  PART 6 SERVICE       OF   DOCUMENTS

          sels or Lugano Conventions) provides rules of jurisdiction where the trader or employer is
          not domiciled in a Member State: these are reflected in the rules at r.6.33(2)(b)(ii) and (iii).
          The rules of jurisdiction relating to insurance, consumer contracts and individual contracts
          of employment may be departed from only by an agreement which satisfies particular
          conditions set out in the relevant instrument. See further explanation at paras 6JRx.25 to




                                                                                                                      CPR 6
          6JRx.28 below.
   D      Rule of exclusive jurisdiction “regardless of domicile”. These set out circumstances in
          which particular courts of a Member State will have jurisdiction over proceedings relating
          to particular subject matter irrespective of the domicile of the parties or the other rules of
          jurisdiction. Thus, for example, art.24 of the Judgments Regulation states that in proceed-
          ings which have as their object rights in rem in immovable property or tenancies of im-
          movable property, the courts of the Member State in which the property is situated shall
          have exclusive jurisdiction. (Equivalent provisions are at art.16 of the Brussels Convention
          and art.22 of the Lugano Convention.) These provisions are reflected in the rules at
          r.6.33(2)(b)(iv). See further explanation at paras 6JRx.29 to 6JRx.33 below.
   D      Rules relating to jurisdiction by agreement or “prorogation of jurisdiction”. These provide
          a means by which parties may confer jurisdiction on a court or courts of a Member State
          by an agreement to the effect that they are to have jurisdiction to settle any disputes which
          have arisen or which may arise “in connection with a particular relationship”. The relevant
          provision in the Judgments Regulation is art.25, which applies regardless of whether any
          party to the agreement is domiciled in a Member State. (Equivalent provisions are at art.17
          of the Brussels Convention and art.23 of the Lugano Convention, save that under those
          provisions (in contrast to art.25 of the Judgments Regulation) at least one party to the
          agreement must be domiciled in a Contracting State.) These provisions are reflected in the
          rules at r.6.33(2)(b)(v)). See further explanation at paras 6JRx.34 to 6JRx.38 below.
   D      Rules conferring jurisdiction on the courts of a Member State before which the defendant
          enters an appearance, i.e. submits to the jurisdiction. See further explanation at
          para.6JRx.39 below.

 Notice of statement of grounds where the permission of the court is not
 required for service1
   6.34—(1) Where the claimant intends to serve a claim form on a defendant 6.34
 under rule 6.32 or 6.33, the claimant must—
       (a) file with the claim form a notice containing a statement of the
            grounds on which the claimant is entitled to serve the claim form
            out of the jurisdiction; and
       (b) serve a copy of that notice with the claim form.
   (2) Where the claimant fails to file with the claim form a copy of the
 notice referred to in paragraph (1)(a), the claim form may only be served—
       (a) once the claimant files the notice; or
       (b) if the court gives permission.
 Effect of rule (r.6.34)
    Paragraph 2.1 of PD 6B provides that, where r.6.34 applies, the claimant must file practice Form         6.34.1
 N510 (Service out of the jurisdiction) when filing the claim form (para.6BPD.2). See also PD 7A
 (How to Start Proceedings—The Claim Form) para.3.5 (para.7APD.3). Where a claim form for
 service on a defendant out of the jurisdiction under r.6.32 or r.6.33 is not accompanied by Form
 N510 as required by r.6.34(1), the claim form may only be served once this form is filed with the
 court, or if the court gives permission under r.6.34(2).
    It is stated in Form N510 that, where a claim form is served without particulars of claim, it must
 be accompanied by a copy of Form N1D (Notes for defendant on replying to claim form served out
 of the jurisdiction). A claimant’s failure to comply with that requirement does not appear to incur a
 breach of any rule. In BDI - Bioenergy International AG v Argent Energy Ltd, 19 December 2017,
 unrep. (Judge Hacon), the judge concluded that such failure was of no practical impact and was a
 procedural error which the court could cure under r.3.10.
    For Forms N510 and N1D, see the online Civil Procedure Forms Volume.

 “statement of the grounds” (r.6.34(1)(a))
    The various grounds on which service of a claim form may be effected on a defendant out of               6.34.2
 the jurisdiction without the court’s permission under rr.6.32 and 6.33 are listed in “boxes” in Form
 N510, each with an appropriate statement of facts. The claimant is required to state, by ticking the
 relevant box, the factual basis upon which it is asserted that the claims in the claim form are claims


   1   Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178).

                                                   365
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 65 of 174




                                  SECTION A CIVIL PROCEDURE RULES 1998

        which the English court has power to determine under the provisions referred to in rr.6.32 and
        6.33, and to certify the facts so stated with a statement of truth.
           Form N510 is expected to incorporate significant changes following the completion of the UK’s
        withdrawal from the EU on 31 December 2020 (IP completion day), to reflect the amendments to
        r.6.33 (see para.6.33.1 above). As at the time of writing, however, the revised form had not been
        published.
           Form N510 was introduced with effect from 1 October 2008. Beforehand r.6.19(3) provided that
        the claim form “must contain” a statement of the grounds on which the claimant was entitled to
        serve it out of the jurisdiction and recommended wording for each of the several grounds was set
        out in PD 6B, but no express provision was made for the consequences of a failure to endorse the
        claim form with the requisite statement of grounds. It was held at first instance that failure to
        endorse did not necessarily invalidate service (Trustor AB v Barclays Bank Plc (2000) 97(44) L.S.G.
        45; The Times, 22 November 2000 (Rimer J), Harris Calnan Construction Co Ltd v Ridgewood
        (Kensington) Ltd [2007] EWHC 2738 (TCC); [2008] Bus. L.R. 636 (Judge Peter Coulson QC).
        However, in National Navigation Co v Endesa Generacion SA [2009] EWHC 196 (Comm); [2009] 1
        Lloyd’s Rep. 666 (Gloster J), where a claim had been served on the defendants in Spain under
        (what became subsequently) r.6.33(2) on the basis that the English court had power to determine it
        under the Brussels I Regulation, the court granted the defendants’ application under r.11 challeng-
        ing the jurisdiction of the court and struck out the claim. In doing so the judge stated that it is very
        important that practitioners issuing claim forms should take particular care to ensure that they
        have a reasonable basis for their belief that the claim is one which the English court has power to
        determine under the relevant Regulation, and that the facts supporting it are stated in a transpar-
        ent fashion in the claim form. The failures of the claimant’s solicitors in these respects were among
        the factors which the judge took into account in determining to award the defendants their costs of
        the application on the indemnity basis.
           In para.1(b) of Appendix 9 to the Admiralty and Commercial Courts Guide it is stressed that it
        is very important that the statement as to the grounds upon which the claimant is entitled to serve
        the claim form out of the jurisdiction is accurate and made with care (Vol.2 para.2A-176). If
        entitlement to serve out of the jurisdiction without leave is wrongly asserted, a claimant may be
        ordered to pay the costs of a defendant’s application to strike out the claim or set aside serve of the
        claim form on an indemnity basis (ibid).
           In Heraeus Medical GmbH v Biomet UK Healthcare Ltd [2016] EWHC 1369 (Ch) Mann J concluded
        that, although the claimant’s solicitor had stated in Form N510 that there were no proceedings
        concerning the same claim in another member state, whereas there were proceedings in Germany,
        the claimants could rely on an element of conditionality and say that England was the appropriate
        forum if they were wrong on the territorial effect of the German proceedings.
           In BDI - Bioenergy International AG v Argent Energy Ltd, 19 December 2017, unrep. (Judge
        Hacon), a claim form was served on a Scottish company (one of two defendant companies in a pat-
        ent claim) under r.6.32. On their application to have service set aside the company submitted
        (amongst other things) (1) that Form N510 served with the claim form was defective because it
        stated the wrong basis upon which the English court had jurisdiction, and (2) that the claimants
        had failed to file Form N510 with the court as required by r.6.34(1)(a). The judge rejected the first
        submission, holding that the important consideration was not what the claimants had put on the
        form, but whether the court had jurisdiction, but accepted the second, finding that the failure was
        a non-trivial procedural error and holding that service would be defective on that ground unless
        the claimants obtained relief from sanction (which in the event was granted). See also Philip Stephen
        Wallace (as Liquidator of Carna Meats (UK) Limited) v George Wallace [2019] EWHC 2503 (Ch) (Adam
        Johnson QC).
           In Sullivan v Ruhan [2019] EWHC 1336 (Comm) ) the court refused to grant a default judg-
        ment for failure to file acknowledgments of service where the claimant was unable to show that he
        had validly served the claim form on the defendants in the Isle of Man, none of the grounds in
        r.6.33 which allowed service of the claim form out of the jurisdiction without the court’s permis-
        sion applied, and the claim form had not been accompanied by a notice as required under r.6.34.

        Period for responding to the claim form where permission was not
        required for service1
   6.35   6.35—(1) This rule sets out the period for—
              (a) filing an acknowledgment of service;
              (b) filing an admission; or
              (c) filing a defence,
        where a claim form has been served out of the jurisdiction under rule 6.32 or
        6.33.

           1 Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178) and amended by

        the Civil Procedure (Amendment No.2) Rules 2009 (SI 2009/3390) and the Civil Procedure Rules
        1998 (Amendment) (EU Exit) Regulations 2019 (SI 2019/521).

                                                         366
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 66 of 174




                                  PART 6 SERVICE       OF   DOCUMENTS

   (Part 10 contains rules about acknowledgments of service, Part 14 contains
 rules about admissions and Part 15 contains rules about defences.)
 Service of the claim form on a defendant in Scotland or Northern Ireland
   (2) Where the claimant serves on a defendant in Scotland or Northern




                                                                                                                      CPR 6
 Ireland under rule 6.32, the period—
        (a) for filing an acknowledgment of service or admission is 21 days
              after service of the particulars of claim; or
        (b) for filing a defence is—
                 (i) 21 days after service of the particulars of claim; or
                (ii) where the defendant files an acknowledgment of service, 35
                     days after service of the particulars of claim.
 (Part 7 provides that particulars of claim must be contained in or served with
 the claim form or served separately on the defendant within 14 days after
 service of the claim form.)
   (3) [Omitted]
   (4) [Omitted]
 Service on a defendant elsewhere
   (5) Where the claimant serves the claim form under rule 6.33, the period
 for responding to the claim form is set out in Practice Direction 6B.
 Effect of rule (r.6.35)
     With effect from 1 October 2008, this rule replaced two rules. One (former r.6.22) dealt with           6.35.1
 the periods within which a defendant served out of the jurisdiction should file an acknowledgment
 of service or should file or serve an admission, and the other (former r.6.23) with the period
 within which they should file a defence. It was amended substantially as from 31 December 2020
 (IP completion day) to delete references in what was r.6.35(3), (4) and (5) to Convention territories
 and EU Member States, see reg.4(17) of the Civil Procedure Rules 1998 (Amendment) (EU Exit)
 Regulations 2019 (SI 2019/521).
     When particulars of claim are served on a defendant, the defendant may: (a) file or serve an
 admission in accordance with Pt 14, (b) file a defence in accordance with Pt 15 (or do both, if they
 admit only part of the claim), or (c) file an acknowledgment of service in accordance with Pt 10
 (r.9.2).
     The periods (a) for returning an admission or for filing it under rr.14.5, 14.6 or 14.7, (b) for fil-
 ing a defence, and (c) for filing an acknowledgment of service, are fixed, respectively, by rr.14.2,
 15.4 and 10.3. (In proceedings in the Commercial List and in Circuit Commercial Courts, provi-
 sions in Pts 14, 15 and 10 take effect subject to certain modifications made by rules in Pts 58 and
 59, one of which is that an acknowledgment of service should be filed in all contested cases.)
     Rule 6.35 modifies the effect of the time period provisions in rr.14.2, 15.4 and 10.3 in the
 circumstances in which the rule applies.
     The rule brings out clearly the distinction between service on a defendant either (a) in Scotland
 or Northern Ireland, or (b) “elsewhere”. Where a claimant serves the claim form on a defendant
 elsewhere, the period for responding is determined in accordance with para.6 of PD 6B (Service
 Out of the Jurisdiction) (see para.6BPD.6).
     Rule 6.35 extends the periods for the filing of the documents referred to beyond those that
 would normally apply. This is done in recognition of the fact that it is reasonable to give a defend-
 ant served out of the jurisdiction, including those in Scotland and Northern Ireland (who now may
 be served by “domestic” methods of service, see r.6.40(2)), extra time in which to comply.
     Rule 58.6(3) states that in proceedings in the Commercial List the time periods provided by
 r.6.35 apply “after service of the claim form”. Rule 59.5(3) has the same effect for claims in the
 Circuit Commercial Courts. By operation of r.63A.4(5), r.58.6(3) is applied to claims in the
 Financial List. The period for filing an acknowledgment of service is calculated from the service of
 the claim form, whether or not the claim form included or was accompanied by the particulars of
 claim.
     The periods fixed by r.6.35 for filing a defence where the claim form is served out of the
 jurisdiction apply to claims in the Commercial List, in the Financial List, and to Circuit Com-
 mercial Court claims, except that if the particulars of claim are served after the defendant has filed
 an acknowledgment of service the period for filing a defence is 28 days from service of the
 particulars of claim (see r.58.10(2), r.59.9(2) and r.63A.4(5)).
     See further para.1(c) and para.6(c) and (d) of Appendix 9 to the Admiralty and Commercial
 Courts Guide (Vol.2 para.2A-176).

 Brexit transitional and saving provision
   Regulation 18 of the Civil Procedure Rules 1998 (Amendment) (EU Exit) Regulations 2019 (SI                6.35.2
 2019/521), as amended by the Civil, Criminal and Family Justice (Amendment) (EU Exit) Regula-

                                                   367
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 67 of 174




                                     SECTION A CIVIL PROCEDURE RULES 1998

           tions 2020 (SI 2020/1493), provides transitional and saving provisions the period for responding to
           a claim under r.6.35.
               Regulation 18(3) applies where service was effected under r.6.35(3) or (4) as they were in force
           prior to 31 December 2020 (IP completion day). Where such service was effected, the period for
           filing an acknowledgement of service or defence remains that provided for by those rules as they
           were in force prior to IP completion day.
               Regulation 18(3A) applies where a claim to which r.6.33(2) (as it was before IP completion day)
           was issued but not served before IP completion day. In those circumstances, r.6.35 applies on and
           after IP completion day in relation to the period for responding to the claim form as if the changes
           made by the 2019 Regulations had not been made.
               For the purposes of these transitional and saving provisions, r.6.35(3) and (4) (as they applied
           before IP completion day) stated as follows:
                 “(3) Where the claimant serves the claim form on a defendant in a Convention territory
                       within Europe or a Member State under rule 6.33, the period—
                          (a) for filing an acknowledgment of service or admission, is 21 days after service of
                               the particulars of claim; or
                          (b) for filing a defence is—
                                   (i) 21 days after service of the particulars of claim; or
                                  (ii) where the defendant files an acknowledgment of service, 35 days after
                                        service of the particulars of claim.…
                 (4) Where the claimant serves the claim form on a defendant in a Convention territory
                       outside Europe under rule 6.33, the period—
                          (a) for filing an acknowledgment of service or admission, is 31 days after service of
                               the particulars of claim; or
                          (b) for filing a defence is—
                                   (i) 31 days after service of the particulars of claim; or
                                  (ii) where the defendant files an acknowledgment of service, 45 days after
                                        service of the particulars of claim.”

           Service of the claim form where the permission of the court is required1
   6.36       6.36 In any proceedings to which rule 6.32 or 6.33 does not apply, the
           claimant may serve a claim form out of the jurisdiction with the permission
           of the court if any of the grounds set out in paragraph 3.1 of Practice Direc-
           tion 6B apply.
           Service out of jurisdiction with court’s permission
  6.36.1      A claimant does not require the permission of the court to serve a claim form on a defendant
           out of the jurisdiction in the circumstances provided for by r.6.32 (service on a defendant in
           Scotland or Northern Ireland) or by r.6.33 (service on a defendant out of the United Kingdom).
           Rule 6.36 applies to proceedings to which those rules do not apply.
              As indicated in the parentheses at the end of r.6.30, “jurisdiction” is defined in r.2.3(1). This
           provides that, in the CPR generally, “jurisdiction” means, unless the context requires otherwise,
           England and Wales and any part of the territorial waters of the UK adjoining England and Wales.
              The claimant may serve a claim form out of the jurisdiction with the permission of the court if
           any of the “grounds” set out in para.3.1 of PD 6B apply; see para.6BPD.3. For commentary on the
           scope of the several grounds, see the “Notes on Heads of Jurisdiction in paragraph 3.1 of Practice
           Direction 6B”, at para.6HJ.1.
              When the CPR came into effect, these grounds, or “heads of jurisdiction” (as they were tradition-
           ally named), or “gateways”, as they are nowadays colloquially called, were enacted in CPR Sch.1
           RSC Ord.11 r.1(1), and from 2 May 2000 until 1 October 2008 they were contained in r.6.20. From
           the latter date they were relegated from rule form to practice direction form, specifically as listed
           in para.3.1 of PD 6B. (That arrangement caused some surprise, given that the grounds in effect
           extend the jurisdiction of the court, something that requires legislation.)
              A claimant seeks the court’s permission by application. See further r.6.37 and the commentary
           thereon.
              CPR r.7.2(1) states that proceedings are started when the court “issues a claim form at the
           request of the claimant”. It may be noted that, before the CPR came into effect, RSC Ord.6 r.7(1)
           provided that no writ which is to be served on a defendant out of the jurisdiction “shall be issued
           for such service without the leave of the court” unless the action was one to which other rules ap-
           plied, being rules that permitted service of the writ out of the jurisdiction without the permission
           of the court. There is no comparable provision in the CPR. An application under r.6.36 is for
           permission to serve, not for permission to issue.
              In terms, r.6.36 is concerned with the service out of the jurisdiction of “a claim form”. In Pt 6


              1 Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178) and amended by

           the Civil Procedure (Amendment No.2) Rules 2009 (SI 2009/3390).

                                                           368
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 68 of 174




                                 PART 6 SERVICE       OF   DOCUMENTS

 “claim” includes petition and any application made before action or to commence proceedings and
 “claim form”, “claimant” and “defendant” are to be construed accordingly: see r.6.2(c). Accordingly,
 in appropriate circumstances, an application notice can be a “claim form” for these purposes: see
 ED&F Man Capital Markets LLP v Obex Securities LLC [2017] EWHC 2965 (Ch); [2018] 1 W.L.R.
 1708 (Catherine Newman QC) in relation to an application for pre-action disclosure and Dar Al




                                                                                                                    CPR 6
 Arkan Real Estate Development Co v Al Refai [2014] EWCA Civ 715; [2015] 1 W.L.R. 135, CA, in rela-
 tion to a committal application against a person who is not an existing party to the proceedings.
    A claimant does not require the permission of the court to serve a counterclaim on a foreign
 claimant because, by bringing proceedings in the English court, the foreign claimant submits to the
 court’s jurisdiction in regard to any counterclaim (Derby & Co v Larsson [1976] 1 W.L.R. 202, HL).

 Application for permission to serve the claim form out of the jurisdiction1
    6.37—(1) An application for permission under rule 6.36 must set out—           6.37
        (a) which ground in paragraph 3.1 of Practice Direction 6B is relied
            on;
        (b) that the claimant believes that the claim has a reasonable prospect
            of success; and
        (c) the defendant’s address or, if not known, in what place the defend-
            ant is, or is likely, to be found.
    (2) Where the application is made in respect of a claim referred to in
 paragraph 3.1(3) of Practice Direction 6B, the application must also state the
 grounds on which the claimant believes that there is between the claimant
 and the defendant a real issue which it is reasonable for the court to try.
    (3) The court will not give permission unless satisfied that England and
 Wales is the proper place in which to bring the claim.
    (4) In particular, where—
        (a) the application is for permission to serve a claim form in Scotland
            or Northern Ireland; and
        (b) it appears to the court that the claimant may also be entitled to a
            remedy in Scotland or Northern Ireland, the court, in deciding
            whether to give permission, will—
                (i) compare the cost and convenience of proceeding there or in
                    the jurisdiction; and
               (ii) (where relevant) have regard to the powers and jurisdiction
                    of the Sheriff court in Scotland or the County Court or
                    courts of summary jurisdiction in Northern Ireland.
    (5) Where the court gives permission to serve a claim form out of the
 jurisdiction—
        (a) it will specify the periods within which the defendant may—
                (i) file an acknowledgment of service;
               (ii) file or serve an admission;
             (iii) file a defence; or
              (iv) file any other response or document required by a rule in
                    another Part, any other enactment or a practice direction;
                    and
        (b) it may—
                (i) give directions about the method of service; and
               (ii) give permission for other documents in the proceedings to
                    be served out of the jurisdiction.
 (The periods referred to in paragraphs (5)(a)(i), (ii) and (iii) are those speci-
 fied in the Table in Practice Direction 6B.)
 Effect of rule (r.6.37)
    The provisions in r.6.37 deal sequentially (but not exhaustively) with three topics. First, with the   6.37.1
 content of the application for permission (paras (1) and (2)), secondly, with the decision of the


    1 Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178) and amended by

 the Civil Procedure (Amendment No.2) Rules 2009 (SI 2009/3390).

                                                  369
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 69 of 174




                                      SECTION A CIVIL PROCEDURE RULES 1998

           court whether or not to grant permission (paras (3) and (4)), and thirdly, with practical issues aris-
           ing where permission is granted (para.(5)).
               In addition to the matters explained immediately below, note also the commentary to r.6.36 and
           the information contained in the Court Guides as follows: Chancery Guide Ch.7 paras 7.12 to 7.14
           (Permission to serve out of the jurisdiction), and Ch.11 paras 11.7 and 11.8 (Service out) (Vol.2
           paras 1A-56 and 1A-77); Queen’s Bench Guide (Service of proceedings—out of the jurisdiction)
           paras 5.4.1–5.4.3 and 5.4.7–5.4.10 (Vol.2 para.1B-27); Admiralty and Commercial Courts Guide
           para.B.8 (Service of the claim form out of the jurisdiction) and Appendix 9 paras 2 to 4 (Applica-
           tion for permission), and paras 7 to 8 (Practice under rule 6.36) (Vol.2 paras 2A-176 and 2A-
           180.1); Circuit Commercial Court Guide paras 3.10 to 3.12 (Service of the claim form out of the
           jurisdiction) (Vol.2 para.2B-20).
               Normally, for obvious reasons, an application to serve a claim form out of the jurisdiction under
           r.6.36 will be made ex parte and without notice; for the implications of this see commentary at
           para.6.37.4 below. In the High Court an application in the Chancery Division or Queen’s Bench
           Division will be dealt with by a Master or a District Judge (CPR r.2.4) (who may refer the matter to
           a Judge), and in the Commercial Court or a Circuit Commercial Court by a Judge. Usually an ap-
           plication will be dealt with on paper, without an oral hearing.
               A defendant may apply for an order setting aside the order for permission and (if service has
           been effected) setting aside service. See the commentary on CPR Pt 11.
               Where the claim form is to be served out of the jurisdiction, it must be served in accordance
           with Section IV of Pt 6 within six months of the date of issue (r.7.5(2)). It should be noted that that
           time limit runs from the date of issue; not from the date on which permission to serve out is given.
           That is an important point to be kept in mind where the claimant does not, before the claim form
           is issued, make an application for permission to serve out. As to the period for service where the
           claim form (though naming a foreign defendant) is, at issue, marked by the court “not for service
           out of the jurisdiction”, see para.6.37.10 below. The claimant may apply for an order extending the
           period for service of a claim form (r.7.6(1)). Where the period of initial validity of a claim form
           (whatever that might be and however determined) has expired the court retains power to extend it
           retrospectively, and to entertain an application to serve the claim form out of the jurisdiction made
           within the extended time. See commentary following r.7.6 (Extension of time for service a claim
           form).
           Content of application for permission (r.6.37(1))
  6.37.2       Applications for permission to serve a claim form out of the jurisdiction under r.6.36 are made
           in accordance with CPR Pt 23. Rule 23.6 states that an application notice must state (a) what order
           the applicant is seeking and (b) briefly, why the applicant is seeking the order.
               The applicant for permission under r.6.36 should use Form N244 (Application notice) and
           include in it the additional information referred to in Form PF 6A (Application for permission to
           serve claim form out of the jurisdiction (rr.6.36 and 6.37)), which reflects the requirements
           imposed on applicants by r.6.37. That Form states that the claimant must set out, either in the ap-
           plication notice itself or within a witness statement to be filed with the application notice, the mat-
           ters referred to in r.6.37(1), the facts relied on under r.6.37(3), and the grounds, facts etc relied on
           for satisfying r.6.37(2) and (4) (where those sub-rules are relevant). If the information relied on is
           set out in the application notice itself, the notice must be verified by a statement of truth (r.22.1(3)).
               The written evidence may be given by any person with knowledge of the facts but it is more usu-
           ally made by the claimant’s solicitor upon knowledge, information and belief. The evidence should
           be sufficiently full to establish the matters referred to in r.6.37 and reflected in Form PF 6A. The
           burden of establishing that the claimant’s claim falls within one of the grounds stated in para.3.1
           of PD 6B (r.6.37(1)(a)) and that the claimant’s claim has a reasonable prospect of success
           (r.6.37(1)(b)) falls on the claimant; see further, as to burden and standard of proof, paras 6.37.13 et
           seq below.
               Paragraph (2) of r.62.5 (Service out of jurisdiction of arbitration claims) states that an applica-
           tion under that rule must be supported by written evidence (a) stating the grounds on which the
           application is made and (b) showing in what place or country the person to be served is, or prob-
           ably may be found (Vol.2 para.2E-12).
           Application in respect of claim in para.3.1(3) of PD 6B (r.6.37(2))
  6.37.3      Paragraph (2) of r.6.37 is confined to applications to the court for permission to serve a claim
           form out of the jurisdiction where the claim is made under para.3.1(3) of PD 6B, that is to say,
           where the claimant, having brought a claim against a defendant, applies for permission to serve the
           claim form on “another person” out of the jurisdiction on the ground that that other person is a
           necessary or proper party to the claim against the defendant. The width of that head of jurisdic-
           tion and its potential for abuse by claimants bringing against a defendant a specious or weak claim
           (or perhaps one in which the defendant connived) as a pretext for bringing proceedings against
           “another person” attracted judicial concern. In response to that concern, in 1987 the formulation
           for the head of jurisdiction was significantly amended and at the same time what is now r.6.37(2)
           was first introduced into the rules (and has remained largely in the same terms since). The phrase
           “a real issue which it is reasonable for the court to try” replicates the terms of para.3.1(3) of PD 6B.
           See further para.6HJ.5 below.

                                                             370
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 70 of 174




                                  PART 6 SERVICE       OF   DOCUMENTS

 Application under r.6.36 to serve out—duty of disclosure
    On an ex parte application the applicant is under an obligation to make full and fair (or                6.37.4
 “frank”) disclosure. The duty arises on any ex parte application, and certainly so on one made
 under r.6.36, where the court is asked to exercise what has traditionally been seen as an exorbitant
 jurisdiction, bringing a foreign defendant within the jurisdiction even if only to incur the cost and




                                                                                                                      CPR 6
 inconvenience of fighting a jurisdiction application successfully (though in recent years the courts
 have moved away from the characterisation of the court’s power to permit service out of the
 jurisdiction as “exorbitant”: see Abela v Baadarani [2013] UKSC 44; [2013] 1 W.L.R. 2043, SC, at
 [53] per Lord Sumption).
    For an explanation of variations in the extent of the duty to disclose more generally, and of the
 gravity of any lack of frankness, depending on the character of the application, contrasting ap-
 plications under r.6.36 with ex parte applications made in other contexts (especially for interim
 injunctions), see Payabi v Amstel Shipping Corporation [1992] Q.B. 907 (Hobhouse J), at p.918; MRG
 (Japan) Ltd v Engelhard Metals Japan Ltd [2003] EWHC 3418 (Comm); [2004] 1 Lloyd’s Rep. 731
 (Toulson J), at paras 25 and 26.
    In the context of ex parte applications under r.6.36, the disclosure duty has been summarised in
 various ways. In para.6 of Form PF 6A (Application for permission to serve claim form out of the
 jurisdiction (rules 6.36 and 6.37)) it is stated that the application “should also bring to the attention
 of the court any matter which, if the other party were represented, that party would wish the court
 to be aware of” (adopted from ABCI v Banque Franco-Tunisienne [1996] 1 Lloyd’s Rep. 485 (Waller J)
 at p.489). In para.2(c) of Appendix 9 of the Admiralty and Commercial Courts Guide it is said (in
 a formulation that has stood since that Guide was first published in 1986) that the applicant should
 “draw attention to any features which might reasonably be thought to weigh against the making of
 the order sought” (Vol.2 para.2A-176). See also Masri v Consolidated Contractors International Co SAL
 [2011] EWHC 1780 (Comm); (2011) 108(30) L.S.G. 25 (Burton J) at para.59 (“any material facts,
 and in particular any which may constitute a defence or some ground for not granting the order
 sought”).
    Such features, matters, material facts, etc., must be clearly drawn to the judge’s attention. Those
 preparing statements in support of applications under r.6.36 should not proceed on the assump-
 tion that it is sufficient if, somewhere in the exhibits or in the statement, a point of materiality can
 be discerned (ABCI v Banque Franco-Tunisienne op cit at p.491).
    A failure to refer to arguments on the merits which the defendant may seek to raise in answer to
 the claimant’s claim at the trial should not generally be characterised as a failure to make a full and
 fair disclosure, unless they are of such weight that their omission may mislead the court in dealing
 with the application (BP Exploration Co (Libya) Ltd v Hunt [1976] 1 W.L.R. 788 (Kerr J), at p.798;
 approved in Electric Furnace Co v Selas Corp of America [1987] R.P.C. 23, CA, at p.29 per Slade LJ).
 In MRG (Japan) Ltd v Engelhard Metals Japan Ltd [2003] EWHC 3418 (Comm); [2004] 1 Lloyd’s
 Rep. 731 (Toulson J), a judge, in dismissing the defendant’s application to set aside an order for
 service out, rejected the submission that if an applicant knew matters which would not on any
 reasonable view make any difference to whether there was a serious issue to be tried, or to any of
 the other questions which the judge had to consider, but which were relevant to the ultimate merits
 of the action, they must be disclosed.
    Where an order is made on an ex parte application under r.6.36 (or on any other ex parte ap-
 plication), and it is subsequently established that the applicant deliberately misled the court or
 deliberately withheld information which he or she knew would, or might, be material, the order
 will ordinarily be set aside (e.g. Congentra AG v Sixteen Thirteen Marine SA [2008] EWHC 1615
 (Comm); [2009] 1 All E.R. (Comm) 479 (Flaux J)). The mere fact that the non-disclosure may have
 been innocent does not deprive the court of its discretion to set aside an order for service out of
 the jurisdiction if the applicant has failed to make sufficient disclosure of material facts in the
 course of his application for permission (Lazard Bros & Co v Midland Bank [1933] A.C. 289, HL, at
 p.307 per Lord Wright). In The Hagen [1908] P. 189, CA, Farwell LJ said (at p.201) that a failure to
 make full and fair disclosure would justify the court in discharging an order for service out “even
 although the party might afterward be in a position to make another application” (a dictum
 subsequently much-quoted).
    It is not uncommon for applications to set aside orders for service out to be dismissed on the
 ground that, although there was material non-disclosure, if the full facts had been before the
 judge, permission would still have been given (e.g. Kuwait Oil Co (KSC) v Idemitsu Tankers KK (The
 “Hida Maru”) [1981] 2 Lloyd’s Rep. 510, CA). Failure to disclose to the court a limitation defence
 available to the defendant has been regarded as a serious omission (ABCI v Banque Franco-Tunisienne
 op cit), especially where the application is accompanied by an application to extend the period of
 validity of the claim form which would, if granted, deprive the defendant of an accrued right of
 limitation (BUA International v Hai Hing Shipping Co Ltd (The “Hai Hing”) [2000] 1 Lloyd’s Rep. 300
 (Rix J)).
    One of the matters which may well be material on an ex parte r.6.36 application is the existence
 of foreign proceedings between the same or related parties (whether pending or prospective), as
 not only may that go to the issue as to whether it is an appropriate case to be tried in England, but
 also to the possible applicability of any provisions in a civil procedure convention or the Judgments
 Regulation affecting priority of jurisdiction (Masri v Consolidated Contractors International Co SAL op

                                                   371
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 71 of 174




                                      SECTION A CIVIL PROCEDURE RULES 1998

           cit at para.59). In normal circumstances that matter must be disclosed, and the non-disclosure of it
           may well of itself lead to the order for permission being set aside (Ophthalmic Innovations International
           (UK) Ltd v Ophthalmic Innovations International Inc [2004] EWHC 2948 (Ch); [2005] I.L.Pr.10
           (Lawrence Collins J) at para.45). See also Punjab National Bank (International) Ltd v Srinivasan
           [2019] EWHC 3495 (Ch).
               In NML Capital Ltd v Republic of Argentina [2011] UKSC 31, 273; [2011] 2 A.C. 495, SC, Lord
           Collins explained (at para.136) that in cases of non-disclosure, the court has a discretion (a) to set
           aside the order for service and require a fresh application, or (b) to treat the claim form as validly
           served, and deal with the non-disclosure if necessary by a costs order. See further para.11.1.9.
               In Evison Holdings Ltd v International Co Finvision Holdings LLC [2020] EWHC 239 (Comm),
           Teare J set aside orders for service out of the jurisdiction and for service by alternative means on
           grounds of material non-disclosure, but reinstated those orders.

           “the court will not give permission unless satisfied” (r.6.37(3))
  6.37.5      Rule 6.36 and para.3.1 of PD 6B state the grounds upon which the court may grant a claimant
           permission to serve a claim form out of the jurisdiction. In a given case, assuming that the court
           concludes that it has such power, that does not conclude the matter. As para.(3) of r.6.37 states, the
           court will not give permission unless satisfied that England and Wales is “the proper place in which
           to bring the claim”. It is an over-simplification to say that this provision gives the court a discretion.
           In effect it flags up sophisticated conflict of law rules, particularly as regards the doctrine of forum
           non conveniens, which would come into play, whether or not their existence was noted and
           acknowledged in r.6.37. See paras 6.37.13 et seq below.
              Where proceedings are started in an English court and served on the defendant within the
           jurisdiction, on application the court has power to stay the proceedings in favour of foreign
           proceedings where the court determines that England is not the proper place in which to bring the
           claim. That power also is exercisable in accordance with conflict of law rules. It is quite separate
           from the power exercisable by the court in accordance with r.6.37(3), but similar considerations
           may arise; see paras 6.37.22 et seq below.

           Permission to serve a claim form elsewhere in the UK (r.6.37(4))
  6.37.6      Since the coming into effect of the Civil Jurisdiction and Judgments Act 1982, generally service
           of a claim form in Scotland or Northern Ireland may be made without permission under r.6.32. In
           the rare circumstances where permission is required r.6.37(4) applies. The rule was initially
           enacted in the late nineteenth century to placate Scottish concerns that English courts then too
           readily granted claimants permission to serve writs on defendants in Scotland. The effect of
           r.6.37(4) is confined to its context. Thus, where service is effected on a defendant in Scotland or
           Northern Ireland in circumstances where it was not necessary for the claimant to obtain the court’s
           permission, and the defendant applies to set aside the service on forum non conveniens grounds,
           r.6.37(4) does not add anything to the defendant’s submissions.
              The effect of the rule may be misunderstood. In Williams v Cartwright [1895] 1 Q.B. 142, CA, it
           was explained (at p.146 per Lord Esher MR) that it is not an additional ground for giving permis-
           sion to serve out of the jurisdiction; it is an additional obstacle that the applicant has to surmount.
           The cost and convenience of all parties to the action, not of the claimant alone, is relevant (ibid, at
           pp.147 and 149). There is no comparable reciprocal rule in the Rules of the Court of Session. For
           other early authorities on the rule, see White Book 2008 Vol.1 para.6.21.8. The early cases show that
           the chief considerations of convenience are the obvious ones of the residence of the parties and
           witnesses, the inconvenience of double litigation and the fact of one of the courts having already
           acquired seisin of the case, the location of documents for convenience of disclosure, the probability
           of despatch or delay, and the enforcement of the remedy sought in the action. Those cases were
           decided at a time when the differences between the considerations that the court had to take into
           account in this context, and where defendants were resident in other countries, were more marked
           than they subsequently became.

           Directions as to service etc where court gives permission (r.6.37(5))
  6.37.7       The appropriate form where an order for permission is granted is Form PF 6B (Order for
           permission to serve claim form out of jurisdiction (r.6.37(5)).
               Various rules in the CPR impose time limits within which a defendant served with a claim form
           should take certain procedural steps, if minded to do so. Paragraph (5) of r.6.37 acknowledges that
           the periods specified in such time limits should not apply where the defendant is served out of the
           jurisdiction, because it would be unrealistic to expect compliance. Those time limits are not disap-
           plied, but instead the court is required to specify alternative periods for the procedural steps
           referred to in subparas (i) to (iv) of para.(a) of r.6.37(5).
               As the parenthesis at the end of r.6.37 indicates, the periods referred to in subparas (i), (ii) and
           (iii) of r.6.37(5)(a) are as specified in para.6.1 of PD 6B (see para.6BPD.5). The period specified
           should be inserted in para.2 of Form PF 6B. Where an application notice is to be served out of the
           jurisdiction on a person who is not a party to the proceedings, paras (i), (ii) and (iii) of r.6.37(5)(a)
           do not apply (r.6.39(1)).
               Where the claim form is to be served out of the jurisdiction it must be served in accordance with
           Section IV of Pt 6 within six months of the date of issue (r.7.5). The court may give directions

                                                             372
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 72 of 174




                                 PART 6 SERVICE       OF   DOCUMENTS

 about “the method of service” and give permission for other documents in the proceedings to be
 served out of the jurisdiction (para.(b) of r.6.37(5)) and normally such directions will be sought by
 the claimant. For general provisions as to methods of service of claim forms out of the jurisdiction,
 see r.6.40 below. For commentary on the question whether the court may permit service out of the
 jurisdiction by “an alternative method”, and for relevance of r.6.37 to that issue, see para.6.40.3.




                                                                                                                    CPR 6
    For procedure where service is to be through foreign governments, judicial authorities and Brit-
 ish Consular authorities, see r.6.42 and r.6.43, and commentary thereon.
 Amendment of claim form before service
    A claimant’s application for permission to serve out of the jurisdiction under r.6.36 must set out    6.37.8
 which of the grounds in para.3.1 of PD 6B is relied on (r.6.37(1)(a)). In practice this means
 demonstrating to the court in the application how the claimant’s claim comes within one or more
 of those grounds. Rule 17.1(1) provides that a party may amend his statement of case at any time
 before it is served on any other party. (Subject to what is said immediately below, this rule and
 other rules relating to amendment apply to claim forms served out of the jurisdiction in the same
 way as they apply to other actions.) It is conceivable that a claimant, having been granted permis-
 sion to serve out of the jurisdiction on one ground may, before serving it, resolve to amend the
 claim adding a new cause of action. Where the new cause of action is not one falling within any of
 the grounds stated in para.3.1, such amendment is not permissible (Waterhouse v Reid [1938] 1 K.B.
 743, CA). Where the claimant’s position is that the amended claim does fall within one of the
 grounds he or she cannot proceed on the assumption that the court’s order granting permission
 covers the amended claim; the claimant must make a fresh application under r.6.36 for permission
 to serve the claim form out of the jurisdiction relating the claim in its amended form to a ground
 in para.3.1 (Trafalgar Tours Ltd v Henry [1990] 2 Lloyd’s Rep. 298, CA).
 Amendment of claim form after service
    An applicant for permission under r.6.36 must show that each claim made in the claim form has         6.37.9
 the attributes set out in at least one of the subparagraphs listed under para.3.1 of PD 6B; each such
 subparagraph being read, generally speaking, disjunctively (Matthews v Kuwait Bechtel Corp [1959] 2
 Q.B. 57, CA). This may be a straight-forward matter. On the other hand it may involve a detailed
 analysis of issues of fact and law (perhaps quite complicated), creating scope for well-founded rival
 submissions in the event of an order for service out being challenged by the defendant. Where the
 order is so challenged the claimants may seek to support it on a different analysis of their pleaded
 case to that upon which they relied at the ex parte hearing. A question which has arisen is whether
 the claimants, anticipating at an inter partes hearing a formidable challenge to the order granting
 service out, may seek the court’s permission to amend their pleaded case, putting the claim on a
 different basis to that for which permission to serve out was granted ex parte and relating the
 amended claim to one or other of the grounds set out in para.3.1 of PD 6B.
    It had been thought that, in deciding whether service out of the jurisdiction should be set aside,
 the court had to confine itself to considering only those matters relied on as bringing the case
 within (what is now) para.3.1 of PD 6B when the original permission was given. The Court of Ap-
 peal so held in Parker v Schuller (1901) 17 T.L.R. 299, CA. Subsequently, that Court of Appeal deci-
 sion was referred to or applied in numerous decisions at first instance or in the Court of Appeal
 (well summarised in Al-Sadi v Al-Sadi [2011] EWHC 976 (Comm) at [18] and [19], and [34] et seq)
 in support of the proposition that a claimant who had been given permission to serve out could not
 resist an application challenging the jurisdiction by pleading a new cause of action. If the claimants
 wished to rely on the amended claim (perhaps because forced to in order to keep the action alive),
 they had to make a fresh application for permission to serve out (which almost invariably would
 involve applying for an extension of time for service).
    In the Supreme Court case of NML Capital Ltd v Republic of Argentina [2011] UKSC 31; [2011] 2
 A.C. 495, SC, Lord Phillips (with whom the other Justices agreed on this point) stated that he was
 prepared to hold, should it be necessary to do so, that the so-called rule in Parker v Schuller should
 no longer be applied. His lordship explained (at [76] and [77]) that there are a number of authori-
 ties, starting with Holland v Leslie [1894] 2 Q.B. 450, CA, which suggest that there is, in principle,
 no objection to amending a pleading which has been served out of the jurisdiction (whether by
 amending to add a cause of action or to substitute one), unless the effect will be to add a claim in
 respect of which leave could not, or would not, have been given to serve out. There was no obvious
 reason why it should be mandatory for the claimant to be required to start all over again rather
 than that the court should have a discretion as to the order that would best serve the overriding
 objective. (The same principle applies to reliance on a new jurisdictional gateway to justify service
 out of the jurisdiction, where there is no amendment to the claimant’s substantive case: see
 para.6.37.14 below.)
    Where a claimants’ application to amend involves a defendant outside the jurisdiction who is
 already before the court, the court should not adopt any different approach to that adopted in a
 domestic case, provided that the new cause of action is one for which permission to serve out could
 be obtained if necessary (JSC VTB Bank v Skurikhin [2013] EWHC 3863 (Comm) at [9]).
    See further commentary on r.11 (Disputing the court’s jurisdiction)
 Claim form marked “not for service out of the jurisdiction”
   In para.5.4.3 of the Queen’s Bench Guide, it is explained that a claimant may issue a claim form       6.37.10
 against a defendant who appears to be out of the jurisdiction, without first having obtained

                                                 373
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 73 of 174




                                     SECTION A CIVIL PROCEDURE RULES 1998

           permission for service out, provided that, if the case is not one where service may be effected
           without permission, the claim form is endorsed by the court “not for service out of the jurisdic-
           tion” (Vol.2 para.1B-25). See also, to similar effect, para.11.7 of the Chancery Guide (Vol.2
           para.1A-77). That practice is of very long standing. Before the enactment of the CPR it was dealt
           with in practice directions (including Practice Note (Writ: Service Abroad) [1987] 1 W.L.R. 86).
              The explanation usually given for the purpose of the practice has been (1) that it ensures that
           the claim form issued by the court is not valid for service out of the jurisdiction in circumstances
           where permission to serve out is required, and (2) that it is convenient where the defendant with a
           foreign address has a solicitor within the jurisdiction willing to accept service and/or where there
           are other defendants who could be served out of the jurisdiction without permission. A lack of the
           relevant endorsement will not, however, affect the validity of the claim form (Alli-Balogun v On The
           Beach Ltd [2021] EWHC 83 (QB), Bourne J at [63]).
              The periods of initial validity for service of a claim form (four months or six months) depend
           on whether it is to be served (respectively) within or without the jurisdiction (see r.7.5). The claim-
           ant may apply for an order extending the period of initial validity, but if the application is made
           after the claim form has expired it is subject to additional hurdles under r.7.6(3). Where the claim
           form is marked at issue “not for service out of the jurisdiction” (permission to serve out not having
           been obtained at that point), and an application for permission to serve out of the jurisdiction is
           made more than four months but less than six months after the date of issue, the court’s discretion
           to grant the application is not constrained by r.7.6(3) (Anderton v Clwyd CC (No.2) [2002] EWCA Civ
           933; [2002] 1 W.L.R. 3174, CA, at paras 97 and 98).

           Admiralty claims
 6.37.11      In Part 61 (Admiralty claims) special rules as to the service out of the jurisdiction of claim forms
           for collision claims and for limitation claims are stated in, respectively, r.61.4(7) and r.61.11(5).
           Claim forms may not be served out of the jurisdiction unless the conditions stated in those provi-
           sions are met, and “the court grants permission under Section IV of Part 6”; see Vol.2 paras 2D-29
           & 2D-73. See further paras N5.3 and N6.2 of the Admiralty and Commercial Courts Guide (Vol.2
           paras 2A-133 & 2A-134).

           Appeal
 6.37.12      An appeal from a refusal by a Master to give permission to serve the claim form out of the
           jurisdiction lies to a judge of the High Court. Should a party wish to challenge a decision of a
           judge of the High Court which was itself an appeal from a decision of a Master, permission to ap-
           peal must be sought from the Court of Appeal to which any such appeal (a second appeal) lies (see
           CPR r.52.3 to 52.7, and Table 1 to PD 52A).

           Determination of applications under r.6.37—principles in outline
 6.37.13      Rule 6.36 states that a claimant may serve a claim form out of the jurisdiction with the permis-
           sion of the court if any of “the grounds” set out in para.3.1 of PD 6B apply. Such grounds (or
           heads) of jurisdiction (also known colloquially as “gateways”) are set out in para.3.1(1) to (21).
              As to grounds for permission to serve an arbitration claim form out of the jurisdiction, see CPR
           r.62.5.
              The several paragraphs in para.3.1 of PD 6B cover a wide range of circumstances. Each is
           complete in itself and independent of the others. All are concerned to identify some “substantial
           and not merely casual or adventitious link between the cause of action and England” (Brownlie v
           Four Seasons Holdings Inc [2017] UKSC 80; [2018] 1 W.L.R. 192, SC, at para.28 per Lord Sumption).
              For detailed commentary on the scope of each of the paragraphs, see Notes on Heads of
           Jurisdiction in para.3.1 of PD 6B, para.6HJ.1.
              The general principles to be applied by the court, when hearing and determining an application
           under r.6.36, were summarised in Altimo Holdings and Investment Ltd v Kyrgyz Mobile Tel Ltd [2011]
           UKPC 7; [2012] 1 W.L.R. 1804, PC, at paras 71, 81 and 88 per Lord Collins, and in VTB Capital
           Plc v Nutritek International Corp [2012] EWCA Civ 808; [2012] 2 Lloyd’s Rep. 313, CA, at paras 99
           to 101, in a joint judgment delivered by Lloyd Jones LJ. The claimant must satisfy the court:
              1.    that there is a good arguable case that the claim against the foreign defendant falls within
                    one or more of the heads of jurisdiction for which leave to serve out of the jurisdiction
                    may be given as set out in para.3.1 of PD 6B (see further para.6.37.14);
              2.    that, in relation to the foreign defendant to be served with the proceedings, there is a seri-
                    ous issue to be tried on the merits of the claim (see further para.6.37.15);
              3.    that in all the circumstances (a) England is clearly or distinctly the appropriate forum for
                    the trial of the dispute (forum conveniens) (see further para.6.37.16), and (b) the court
                    ought to exercise its discretion to permit service of the proceedings out of the jurisdiction
                    (see further para.6.37.25).

           Claim falls within the ground relied on (“good arguable case”)
 6.37.14      An application for permission under r.6.36 must set out which head of jurisdiction (or “ground”)
           is relied on (r.6.37(1)(a)). It had been thought that, if a claim was put forward at the permission
           stage on one legal basis, the claimant could not subsequently justify permission on another legal

                                                            374
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 74 of 174




                                 PART 6 SERVICE       OF   DOCUMENTS

 basis; a fresh application for permission was needed. This was referred to as the rule in Parker v
 Schuller (see para.6.37.9 above) and was said to apply not just to the cause of action asserted, but
 also to the jurisdictional gateway relied upon (see Albon v Naza Motor Trading Sdn Bhd [2007]
 EWHC 9 (Ch); [2007] 1 W.L.R. 2489 (Lightman J) at para.16, referring to ABCI v Banque Franco-
 Tunisienne [2002] 1 Lloyd’s Rep. 511 and Metall und Rohstaff AG v Donaldson Lufkin & Jenrette Inc




                                                                                                           CPR 6
 [1990] 1 Q.B. 391).
     That is no longer the case, however, following the Supreme Court’s decision in NML Capital Ltd
 v Republic of Argentina [2011] UKSC 31; [2011] 2 A.C. 495, SC, disapproving the rule in Parker v
 Schuller. Although the Supreme Court’s comments on this point were obiter, it is now accepted that
 the court has a discretion to allow a claimant to rely on a new jurisdictional gateway that was not
 referred to at the permission stage. See e.g. Alliance Bank JSC v Aquanta Corp [2012] EWCA Civ
 1588; [2013] 1 All E.R. (Comm) 819 (at [75]); Apex Global Management Ltd v Fi Call Ltd [2013]
 EWHC 1652 (Ch); [2014] B.C.C. 286 (at [23]); Gunn v Diaz [2017] EWHC 157 (QB); [2017] 2 All
 E.R. (Comm) 129 (at [71]–[74]).
     The position must, however, be assessed as at the time of the original permission hearing. New
 evidence may be adduced at the hearing of the application to set aside, but only if it sheds light on
 the position as at the permission stage: see Satfinance Investment Ltd v Athena Art Finance Corp [2020]
 EWHC 3527 (Ch) (Morgan J) at [41] and [52]. In that case, the claimant sought to justify the grant
 of permission to serve out under the “necessary or proper party” gateway (see paras 6HJ.5 et seq.)
 by reference to the joinder of a new “anchor defendant” after the date of the original permission
 hearing. The court held that this was not permissible, distinguishing NML Capital and Alliance
 Bank, op cit, on the basis that, in those cases, the new grounds the claimant sought to rely on to
 justify the grant of permission did not depend on facts which occurred only after the original
 permission hearing (see [123]–[124]). A fresh application was therefore required.
     Obviously it would be unsatisfactory if it were sufficient for a claimant merely to assert that his
 or her claim fell within one or other of the heads of jurisdiction set out in para.3.1 of PD 6B. Not
 infrequently, the question whether the claimant’s claim comes within one or other of the heads of
 jurisdiction raises factual and legal issues of considerable difficulty. So far as factual issues are
 concerned, the standard of proof that the claimant must satisfy, in relation to establishing that the
 claim against the foreign defendant falls within one or more of the relevant heads of jurisdiction,
 is that of “a good arguable case”: see VTB Capital Plc v Nutritek International Corp [2012] EWCA Civ
 808; [2012] 2 Lloyd’s Rep. 313, CA, at [99], and Altimo Holdings and Investment Ltd v Kyrgyz Mobil
 Tel Ltd [2011] UKPC 7; [2012] 1 W.L.R. 1804, PC, at [71] and [81] (see below as to the court’s ap-
 proach where the existence of jurisdiction depends on a question of law). That point did not arise
 directly in Seaconsar Far East Ltd v Bank Markazi Jomhouri Islami Iran [1994] 1 A.C. 438, HL, as at-
 tention was concentrated upon the separate question of the strength of the case on the merits
 which a claimant has to establish in order to justify the grant of leave to serve proceedings out of
 the jurisdiction (see further para.6.37.15). But the point was made clear by Lord Goff in his
 analysis of Vitkovice Horni A Hutni Tezirstvo v Korner [1951] A.C. 869, HL, demonstrating that in
 that case the House of Lords rejected the submission that the standard of proof in relation to
 establishing that a case fell with one of the heads of jurisdiction was the civil standard of “balance
 of probabilities” (a higher standard than “good arguable case”) (452E to 454D).
     In this context “good arguable case” connotes more than a serious issue to be tried or a real
 prospect of success, but not as much as balance of probabilities (Carvill America Inc v Camperdown
 UK Ltd [2005] EWCA Civ 645; [2005] 2 Lloyd’s Rep. 457, CA, at para.45 per Clarke LJ). That
 standard of proof applies to an issue going to jurisdiction both where the issue is one which will
 also be an issue at trial and where it will not be. In Canada Trust v Stolzenberg (No.2) [1998] 1
 W.L.R. 547, CA, Waller LJ explained (at p.555E) that it is important to remember that in cases
 where points arise which relate to jurisdiction, but which might also be argued about at the trial,
 the court must be concerned not even to appear to express some concluded view as to the merits
 (e.g. as to whether the contract existed or not). And it is also right to remember that the “good
 arguable case” test, although obviously applicable to the ex parte stage, becomes of most significance
 at the inter partes stage where two arguments are being weighed in the interlocutory context (which
 is not a trial). In that context, Waller LJ stated, “good arguable case” reflects “that one side has a
 much better argument on the material available”. This so-called Canada Trust gloss was approved by
 Lord Steyn in the appeal to the House of Lords in the Canada Trust case ([2002] 1 A.C. 1, HL, at
 p.13), endorsed by the Privy Council in Bols Distilleries BV v Superior Yacht Services [2006] UKPC 45;
 [2007] 1 W.L.R. 12, PC, at paras 26 to 28, and Altimo Holdings and Investment Ltd v Kyrgyz Mobil Tel
 Ltd, op cit, at para.71), and applied in various other cases though at times in terms that doubted
 whether the word “much” added much to the test (see e.g. AstraZeneca UK Ltd v Albemarle
 International Corp [2010] EWHC 1028 (Comm); [2010] 2 Lloyd’s Rep. 61 (Hamblen J) at para.26
 and Aeroflot - Russian Airlines v Berezovsky [2013] EWCA Civ 784; [2013] 2 Lloyd’s Rep. 242 at
 para.50).
     In Brownlie v Four Seasons Holdings Inc [2017] UKSC 80; [2018] 1 W.L.R. 192, SC, Lord Sump-
 tion expressed the opinion that the Canada Trust gloss “is a serviceable test, provided that it is cor-
 rectly understood”. He explained that the reference to “a much better argument on the material
 available” is not a reversion to the civil burden of proof which the House of Lords had rejected in
 Vitkovice Horni A Hutni Tezirstvo v Korner, op cit. Instead, it means (1) that the claimant must supply

                                                  375
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 75 of 174




                                      SECTION A CIVIL PROCEDURE RULES 1998

           a plausible evidential basis for the application of a relevant jurisdictional gateway; (2) that if there
           is an issue of fact about it, or some other reason for doubting whether it applies, the court must
           take a view on the material available if it can reliably do so; but (3) the nature of the issue and the
           limitations of the material available at the interlocutory stage may be such that no reliable assess-
           ment can be made, in which case there is a good arguable case for the application of the gateway if
           there is a plausible (albeit contested) evidential basis for it. His lordship doubted whether anything
           was gained by the use of the word “much” in the test, which suggests “a superior standard of
           conviction that is both uncertain and unwarranted in this context”.
              In Goldman Sachs International v Novo Banco SA [2018] UKSC 34; [2018] 1 W.L.R. 3863, SC, the
           Supreme Court endorsed the three-limbed explanation of the “better of the argument” test given
           by Lord Sumption in the Brownlie case, thereby removing doubts that it was obiter. Subsequently, in
           Kaefer Aislamientos SA de CV v Atlas Drilling Mexico SA de CV [2019] EWCA Civ 10; [2019] 1 W.L.R.
           3514, the Court of Appeal provided guidance (at paras 72 to 86) as to how the test is to be applied
           in practice. The court also stated (at para.77) that the adjunct “much” in the Canada Trust formula-
           tion must be laid to rest, noting that the word was deemed superfluous by Lord Sumption in
           Brownlie. See also Coward v Ambrosiadou [2019] EWHC 2105 (Comm) (Andrew Henshaw QC).
              It has been held that, where the claimant puts his claim in the alternative, alleging that one or
           other of the defendants must be liable, it is sufficient to demonstrate a good arguable case that one
           or other of the defendants is liable (Virgin Atlantic Airways Ltd v KI Holdings Co Ltd [2014] EWHC
           1671 (Comm) (Burton J) at para.18).
              In Al Jaber v Al Ibrahim [2018] EWCA Civ 1690; [2019] 1 W.L.R. 885, where the claimants made
           a claim for money owing and unpaid under an oral loan agreement, the judge granted permission
           to serve out of the jurisdiction only in respect of the claim for the principal sum and not in respect
           of the claim for interest, taking the view that the claimants had shown a good arguable case for the
           former claim but not the latter (which was based on a disputed implied term). The Court of Ap-
           peal held that the judge had erred, holding (1) that the claim for interest was dependent on (or “ac-
           cessory to”) the primary claim for repayment, (2) that once the judge had decided that there was a
           good arguable case that the primary claim fell within at least one of the heads of jurisdiction in
           para.3.1 of PD 6B, the accessory claim did so too.
              Where the defendant in a claim form is a foreign state, the applicant for permission under
           r.6.36 to serve the claim form out of the jurisdiction must show distinctly, not only under which
           head of jurisdiction within para.3.1 of PD 6B the claim falls, but also why the prospective defend-
           ant is not absolutely immune from suit; see further para.6.44.1.
              Where a question of law arises in connection with a dispute about service out of the jurisdiction
           and that question of law goes to the existence of the jurisdiction, then the court will normally
           decide the question of law, as opposed to seeing whether there is a good arguable case on that issue
           of law, if the facts are clear (E F Hutton & Co (London) Ltd v Mofarrij [1989] 1 W.L.R. 488, CA, per
           Kerr LJ, at 495; Altimo Holdings and Investment Ltd v Kyrgyz Mobile Tel Ltd [2011] UKPC 7; [2012] 1
           W.L.R. 1804, PC, at [81]; VTB Capital Plc v Nutritek International Corp [2012] EWCA Civ 808;
           [2012] 2 Lloyd’s Rep. 313, CA, at [99]; Lungowe v Vedanta Resources Plc [2017] EWCA Civ 1528;
           [2017] B.C.C. 787, CA, at [63]; Airbus SAS v Generali Italia SPA [2019] EWCA Civ 805; [2019] 4 All
           E.R. 745, at [52] to [53]). There are exceptions to this approach where (as on summary judgment
           applications) the question is a particularly difficult one or is in a controversial or developing area
           of law (Flota Petrolera Ecuatoriana v Petroleos de Venezuala SA [2017] EWHC 3630 (Comm); [2017] 2
           C.L.C. 759 (Leggatt J)). The more doubtful the point of law the more cautious the court should
           be; as to the facts, the court should proceed on the basis of the pleaded case (Lungowe v Vedanta
           Resources Plc, op cit, at para.63). This approach has consistently been applied to cases where
           jurisdiction has depended on the applicable law of a contract for the purposes of what is now
           para.3.1(6)(c) of PD 6B. In such cases the court does not consider whether the claimant has a good
           arguable case that the contract is governed by English law, but rather whether the contract is
           governed by English law (Chellaram v Chellaram (No.2) [2002] EWHC 632 (Ch); [2002] 3 All E.R. 17
           (Lawrence Collins J), at [136]).

           The merits of the claim (“the merits threshold”)
 6.37.15      The claimant must satisfy the court that there is a serious issue to be tried on the merits of the
           claim, that is, a substantial question of fact or law or both; that means that there has to be a real, as
           opposed to a fanciful, prospect of success on the claim (Altimo Holdings and Investment Ltd v Kyrgyz
           Mobile Tel Ltd [2011] UKPC 7; [2012] 1 W.L.R. 1804, PC, at [71]; VTB Capital Plc v Nutritek
           International Corp [2013] UKSC 5; [2013] 2 A.C. 337, SC, at [164]).
              In delivering the principal speech in Seaconsar Far East Ltd v Bank Markazi Jomhouri Islam Iran
           [1994] 1 A.C. 438, HL, Lord Goff traced the history of the distinction between the question
           whether the claimant has sufficiently established that the case falls within one of the heads of
           jurisdiction, now specified in para.3.1 of PD 6B, and the separate question (which was the one aris-
           ing in that case) whether the claimant has established a sufficiently strong case on the merits of his
           claim, and the occasional unfortunate intermingling of those questions (a problem that has not
           entirely gone away). His lordship noted that a number of different tests had been stated by judges
           as being apposite for the latter question, reflecting a number of conflicting considerations. The
           House of Lords held (p.457) that in respect of that question (sometimes called “the merits

                                                             376
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 76 of 174




                                  PART 6 SERVICE       OF   DOCUMENTS

 threshold”) it was sufficient for the claimant to establish that there was “a serious issue to be tried”
 in that there was a substantial question of fact or law or both arising on the facts disclosed by the
 written evidence that the claimant bona fide desired to have tried.
     The “merits threshold” under this test is the same as if the claimant were resisting an applica-
 tion by the defendant for summary judgment under r.24.2. This is reflected in the terms of




                                                                                                                       CPR 6
 r.6.37(1)(b) which imposes on the applicant for permission the obligation of setting out in his ap-
 plication evidence that he believes that his claim has “a reasonable prospect of success”, the
 antithesis of a claim which has “no real prospect of succeeding” and is therefore liable to summary
 dismissal under r.24.2 (MRG (Japan) Ltd v Engelhard Metals Japan Ltd [2003] EWHC 3418 (Comm);
 [2004] 1 Lloyd’s Rep 731 (Toulson J), at [10]). There are sound policy reasons for the former test
 not being in substance different from the latter where there are other defendants inside the
 jurisdiction (de Molestina v Ponton [2002] 1 All E.R. (Comm) 587; [2002] 1 Lloyd’s Rep. 271 (Col-
 man J), at [3.1] to [3.8]). The underlying rationale is that the court should not subject a foreign
 litigant to proceedings which the defendant would be entitled to have summarily dismissed (see
 Carvill America Inc v Camperdown UK Ltd [2005] EWCA Civ 645; [2005] 2 Lloyd’s Rep. 457, CA, at
 [24] per Clarke LJ, and authorities referred to there). It is important to have in mind that the test is
 not a high one. An issue which is imaginary or fanciful is not a serious issue to be tried; a claimant
 has a real prospect of success if its chances of success are not fanciful (ibid). See also Pakistan v
 Zardari [2006] EWHC 2411 (Comm); [2006] C.L.C. 667 (Lawrence Collins J), at [136]; Cecil v
 Bayat [2010] EWHC 641 (Comm), at [16].
     The Seaconsar case was decided on the basis of RSC Ord.11 r.4(1)(b), the predecessor to
 r.6.37(1)(b). The former provision required that the deponent in an affidavit in support of an ap-
 plication for permission to serve out of the jurisdiction should state “that in the deponent’s belief
 the plaintiff has a good cause of action”. After the CPR came into effect, it was held that the
 change in wording, from “a good cause of action” to “a reasonable prospect of success” did not
 indicate a legislative intention to alter the test for the merits threshold as laid down in the Seaconsar
 case (BAS Capital Funding Corp v Medfinco Ltd [2003] EWHC 1798 (Ch); [2004] I.L.Pr. 16 (Lawrence
 Collins J) at para.153).
     As can be seen from the above, the standards of proof are different as between (1) whether
 there is a serious issue to be tried on the merits of the action and (2) whether it is established that a
 relevant ground of jurisdiction in para.3.1 of PD 6B has been engaged. It is necessary therefore to
 consider whether an ingredient for a cause of action relevant to (1) is also part of what has to be
 established for (2). If so, the lower standard of proof (for (1)) is subsumed into the higher (for (2)),
 and becomes irrelevant (Cecil v Bayat [2010] EWHC 641 (Comm) (Hamblen J), at [19]).

 English court the appropriate forum (forum conveniens)
    As explained above, certain principles apply where the court is required to determine whether            6.37.16
 or not a claimant should be granted permission to serve a claim form out of the jurisdiction (see
 para.6.37.13). They include the principle that a claimant, in applying ex parte for permission to
 serve a claim form out of the jurisdiction under r.6.36, must establish, amongst other things, that
 in all the circumstances England is clearly or distinctly the appropriate forum (forum conveniens).
    In giving the leading speech in Spiliada Maritime Corp v Consulex Ltd (The Spiliada) [1987] A.C.
 460, HL, Lord Goff noted the distinction between (1) the circumstances considered in this
 paragraph (and arising in that case) where an application is made to the English court by a claim-
 ant under what is now r.6.36 for permission for service on the defendant out of the jurisdiction (a
 “service out case”), and (2) circumstances where the jurisdiction of the English court has been
 founded “as of right”, that is to say by service of proceedings on the defendant within the jurisdic-
 tion (e.g. because the defendant was in the jurisdiction or a ship was arrested here), and the
 defendant applies to the court for a stay of the proceedings on the ground of forum non conveniens
 (a “service in case”). Put simply, The Spiliada raised the question whether the judge, in determining
 whether the case was “a proper one” for service out of the jurisdiction, had applied the correct test,
 in particular in determining whether England (and not Canada) was the appropriate forum (forum
 conveniens).
    Lord Goff concluded that the stage had been reached where the “fundamental principle” ap-
 plicable in both “service out cases” and “service in cases” is that the court:
        “… has to identify in which forum the case could most suitably be tried for the interests of all
        the parties and for the ends of justice.”
 His lordship drew out considerations common to both groups and identified distinctions between
 them and, in giving guidance, dealt directly with the question of permission to serve out of the
 jurisdiction (pp.478E to 482A) and indirectly with the question of stay of English proceedings
 (475C to 478E). He expressly did not deal with the question of injunctions designed to constrain a
 party from pursuing foreign proceedings (Cannon Screen Entertainment Ltd v Handmade Films
 (Distributors) Ltd, 11 July 1989, unrep. (Hobhouse J) at 44).
    Lord Goff’s speech has been regarded as the locus classicus in relation to issues of appropriate
 forum, both in “service in cases” and in “service out cases” at common law. However, confusion is
 likely to occur unless it is remembered that a submission by a defendant in a “service out case” that
 England is not the forum conveniens is not the same as a plea by a defendant in a “service in case”
 of forum non conveniens, though the relevant principles to be applied by the court overlap to an

                                                   377
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 77 of 174




                                  SECTION A CIVIL PROCEDURE RULES 1998

       extent. On occasion, certain principles stated by Lord Goff to be considered by a court when
       determining, in “service in cases”, whether the English proceedings should be stayed on forum non
       conveniens grounds (see (a) to (f) on pp.475C to 478E, summarised at para.6.37.22) have been
       relied on in “service out cases” where the question was whether England was the forum conveniens.
       See, e.g., VTB Capital Plc v Nutritek International Corp [2012] EWCA Civ 808; [2012] 2 Lloyd’s Rep.
       313, CA, where the Court of Appeal, at para.129, noted this error in the interpretation of Lord
       Goff’s speech. (It appears to have arisen because reliance was placed on reduced versions of what
       Lord Goff actually said in the Spiliada case.)
          The guidance given by Lord Goff as to the determination of the appropriate forum in “service
       out cases”, which is the matter specifically relevant to commentary on rr.6.36 and 6.37, is at
       pp.478E to 482A of his speech. Recourse should be had to those passages. Some important points
       to bear in mind are as follows:
          1.    The burden is on the claimant, not merely to persuade the court that England is the ap-
                propriate forum, but “to show that this is clearly so” (The Spiliada op cit at p.481);
                alternatively, to adopt the words of r.6.37(3), “the court has to be satisfied by the claimant
                that England is the proper place in which to bring the claim” (VTB Capital Plc v Nutritek
                International Corp [2012] EWCA Civ 808; [2012] 2 Lloyd’s Rep. 313, CA, at para.131); see
                too Erste Group Bank AG (London) v JSC (VMZ Red October) [2015] EWCA Civ 379; [2015] 1
                C.L.C. 706, CA, at para.78(viii).
          2.    The “fundamental principle” (applicable to both “service out” and “service in” cases alike)
                is that the court “has to identify in which forum the case could most suitably be tried for
                the interests of all the parties and for the ends of justice” (The Spiliada, op cit, at para.474A).
          3.    The determination of the appropriate forum in a given case requires the proper applica-
                tion of relevant private international law rules on the doctrine of forum conveniens as
                derived from extensive case law. It is not a simple “exercise of discretion” (though
                frequently couched in those terms). The court is required to reach an evaluative judgment
                upon whether, in the light of the relevant considerations, England is clearly the more ap-
                propriate forum (VTB Capital Plc v Nutritek Capital Holdings Ltd [2013] UKSC 5; [2013] 2
                A.C. 337, SC, at para.97 per Lord Neuberger, and at para.156 per Lord Wilson).
          4.    Each case depends on its own particular facts. Reported decisions of first instance judges
                in deciding whether or not to permit a foreign defendant to be served outside of the
                jurisdiction are illustrations of circumstances in which a discretion has been exercised, and
                are not binding authority on how that discretion is to be exercised (Jong v HSBC Private
                Bank (Monaco) SA [2015] EWCA Civ 1057; [2015] 2 C.L.C. 607, CA, at para.18).
          Clearly a court cannot decide where a matter should be most appropriately and justly tried
       without being clear what it is that is to be tried. In Conversant Wireless Licensing SARL v Huawei
       Technologies Co Ltd [2019] EWCA Civ 38; [2019] R.P.C. 6, it was accepted that this question should
       not be answered simply by reference to the relief claimed, since in an English action the relief
       claimed will almost inevitably be framed in English terms, particularly where it is statutory. The
       court explained (paras 32 to 35, and paras 95 et seq) that the proper characterisation of the dispute
       involves looking at the overall dispute between the parties and at how the claim is to be answered
       insofar as that is known. The “case” is not restricted to an analysis of the claim and relief sought by
       the claimant. The inquiry requires the court to identify which is the natural or appropriate forum
       or forum conveniens for the dispute between the parties, not merely the claims the claimant wishes
       to advance or the relief it wishes to seek (Re Harrods (Buenos Aires) Ltd [1992] Ch. 72, CA, per
       Bingham LJ, at p.123).
          In Limit (No.3) Ltd v PDV Insurance Co Ltd [2005] EWCA Civ 383; [2005] 2 All E.R. (Comm)
       347, CA, the Court of Appeal noted that, in general, where a defendant wishes to set aside an
       order for permission to serve out of the jurisdiction on the basis that the action involves or may
       involve issues which it would be appropriate should be tried in a court or courts outside the
       jurisdiction, it is incumbent upon him or her, so far as possible, to identify the issues concerned
       and to state as clearly as possible how they arise or may arise in the proceedings (per Clarke LJ at
       para.72). That is so even though, on such an application, the burden of proving that England is the
       more appropriate forum for the trial of the action is on the claimant. It is not appropriate for a
       defendant merely to speculate as to the issues which might arise (ibid).
          The factors which a court is entitled to take into account in considering whether England is the
       appropriate forum are legion. In a given case, one judge and another judge might quite reasonably
       disagree on the weight to be given to the relevant factors and as to their cumulative effect. In The
       Spiliada, op cit, Lord Templeman, perhaps aware of the fact that the flexibility introduced into the
       law by the decision of the House of Lords in that case would increase the scope for disputes
       between parties in particular cases about the application of the doctrine of forum conveniens (and of
       forum non conveniens), observed that the authorities do not, perhaps cannot, give any clear guidance
       as to how these factors are to be weighed in any particular case. His lordship said that the judge
       should not be referred to other decisions on other facts but should study the evidence and refresh
       his memory of Lord Goff’s speech in the quiet of his room and the hearing of submissions should
       “be measured in hours and not days” (at pp.465F to 465G). It has frequently been noted that this
       dictum has proved to be wildly optimistic. (In this procedural context the controls on excessive cita-
       tion of authority appear to be ineffective.) Lord Templeman added that the solution of disputes

                                                          378
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 78 of 174




                                 PART 6 SERVICE        OF   DOCUMENTS

 about the relative merits of trial in England and trial abroad is pre-eminently a matter for the
 judge, and that “[a]n appeal should be rare and the appellate court should be slow to interfere”
 (ibid). Appeal judgments repeating the latter dictum, or containing dicta expressing the same senti-
 ment, are common. However, despite such exhortations it is not the case that such appeals are rare,
 and it has to be said that the incidence of appeal courts interfering with the decisions of judges




                                                                                                                      CPR 6
 does not appear to be sufficiently low to act as any real deterrent to appeals.
    In giving guidance in the Spiliada case, Lord Goff referred to a number of “matters”, “factors”
 or “circumstances” which in his opinion should be, or may be, regarded as relevant, but without at-
 tempting to be exhaustive and without suggesting that any of them were to be treated as determina-
 tive in claims based on particular causes of action. Included among these “matters” etc. are the
 ground of jurisdiction within which the claimant’s claim falls (e.g. where England is the place
 where the contract was made), the defendant’s residence or place of business, the applicable
 substantive law (e.g. the law of the contract), and generally the legal and practical issues involved
 (including the availability of witnesses, costs and delay). The court should give to such factors “the
 weight which, in all the circumstances of the case, it considers to be appropriate” (p.482A).
    A number of factors the court may consider in a “service out case”, in determining whether the
 English court is the appropriate forum for the dispute to be heard, as considered in The Spiliada
 and other cases, are considered in the paragraphs immediately below. These factors may apply
 equally (but from the opposite perspective) when the court is considering, in a “service in case”,
 whether there is another more appropriate forum.

 Treatment of “a legitimate personal or juridical advantage”—In the Spiliada case, Lord Goff gave at-       6.37.17
 tention to the question whether it was relevant for the court to inquire whether or not a refusal of
 permission to serve out of the jurisdiction would deprive the claimant of a “legitimate personal or
 juridical advantage” accruing to him or her in the English jurisdiction, for example, damages
 awarded on a higher scale, a more complete procedure of disclosure, a power to award interest, a
 more generous limitation period (pp.482A to 484D). As a general rule the court should not be
 deterred from refusing permission for service out of the jurisdiction (or from granting a stay of
 proceedings in a “service in case”) simply because the claimant will be deprived of such an
 advantage, provided that the court is satisfied that substantial justice will be done in the available
 appropriate forum (p.482E). On the matter of limitation periods in particular, Lord Goff concluded
 that, where the claimant’s claim is time-barred in the foreign jurisdiction and would undoubtedly
 be defeated if it were brought there, practical justice should be done, so that if the claimant acted
 reasonably in commencing proceedings in England, and did not act unreasonably in not commenc-
 ing proceedings in the foreign country, it may not be just to deprive the claimant of the benefit of
 the English proceedings (p.483H).
    In Metall und Rohstoff AG v Donaldson Lufkin & Jenrette Inc [1990] 1 Q.B. 391, CA, it was explained
 that the correct approach in principle is that only if the court decides that another forum is, prima
 facie, more appropriate should it then consider whether, after all, there exists a juridical advantage
 for the claimant such that trial in England is required if substantial justice is to be done between
 the parties (at p.488 per Slade LJ). In that case the claimant’s failure to issue a protective writ in
 the foreign forum in time to avoid a time-bar was characterised as not manifestly unreasonable
 because, though possibly negligent, it was not part of a calculated procedural scheme designed to
 make it easier for them to obtain permission to serve out of the jurisdiction. See, further, Lewis v
 King [2004] EWCA Civ 1329; [2005] I.L.Pr. 16, CA, at para.37, where difficulties inherent in the
 principle are noted.
    Other significant authorities on the “justice in the foreign jurisdiction” factor, and its possible
 relevance not only in “service out cases” but in “service in cases” as well, are: Connelly v R.T.Z. Corp
 Plc [1998] A.C. 854, HL, at p.872G per Lord Goff (“if a clearly more appropriate forum overseas
 has been identified generally speaking the plaintiff will have to take that forum as he finds it”);
 Deripaska v Cherney [2009] EWCA Civ 849; [2010] 2 All E.R. (Comm) 456, CA, at para.60; Altimo
 Holdings and Investment Ltd v Fellowes International Holdings Ltd [2011] UKPC 7; [2012] 1 W.L.R.
 1804, PC, at paras 89 to 102; Ferrexpo AG v Gilson Investments Ltd [2012] EWHC 721 (Comm);
 [2012] 1 Lloyd’s Rep. 588 (Andrew Smith J) at para.33; Lungowe v Vedanta Resources Plc [2019]
 UKSC 20; [2019] 2 W.L.R. 1051, at paras 88 to 101.
    Where the defendant submits that a foreign court is the appropriate forum, and that is met by
 the claimant’s submission that that forum is not available (e.g. because of personal risks to the
 claimant in pursuing claims in that jurisdiction, or because the foreign court would find that it did
 not have jurisdiction), it is not incumbent on the claimant to show on the balance of probabilities
 that proceedings could not take place in the foreign court, merely that there is a real risk of that
 happening (Cecil v Bayat [2010] EWHC 641 (Comm) (Hamblen J), at para.28, citing Cherney v
 Deripaska [2009] EWCA Civ 849; [2009] C.P. Rep. 48, CA, at para.29 per Waller LJ; see also BAT
 Industries Plc v Windward Prospects Ltd [2013] EWHC 4087 (Comm); [2014] 1 Lloyd’s Rep. 559;
 [2014] 2 All E.R. (Comm) 757 (Field J) at para.69).

 The Cambridgeshire factor—In the Spiliada case, the judge at first instance, in rejecting the submis-      6.37.18
 sion of the foreign defendants (served out of the jurisdiction) that England was not the forum
 conveniens, considered amongst other things the fact that the accumulated experience of counsel

                                                  379
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 79 of 174




                                      SECTION A CIVIL PROCEDURE RULES 1998

           and solicitors, derived from their participation in the trial of a related shipping action at the time
           being tried by the judge (the Cambridgeshire action), would lead to savings of time and money.
           The House of Lords held (disagreeing with the Court of Appeal) that the judge had not erred in
           his assessment of this factor. Labelled by Lord Goff as “the Cambridgeshire factor”, his lordship
           stated (pp.485 and 486) that the judge was entitled to take the view (as he did) that that matter was
           not merely of advantage to the claimants, but also constituted an advantage which was not balanced
           by a countervailing equal disadvantage to the defendants; and (more pertinently) further to take
           the view that having experienced teams of lawyers and experts available on both sides of the litiga-
           tion, who had prepared for and fought a substantial part of the Cambridgeshire action for the
           defendants (among others) on one side and the relevant owners on the other, would contribute to
           efficiency, expedition and economy, to assisting the court to reach a just resolution, and to promot-
           ing a possibility of settlement, in the Spiliada case itself.
              The Cambridgeshire factor may be seen as a manifestation of the problem of concurrent (or
           “parallel” or “fragmented”) proceedings, creating the risks of waste of resources and inconsistent
           judgments, a problem which arises in other procedural contexts, e.g., on applications for the stay of
           proceedings on forum non conveniens grounds, and for anti-suit injunctions.

 6.37.19 Relevance of governing law—In VTB Capital Plc v Nutritek International Corp [2013] UKSC 5; [2013]
           2 A.C. 337, SC, an English company (C) applied for permission to serve a claim form out of the
           jurisdiction on four defendants, two in Russia and two in the BVI. The cause of action was in tort.
           A Master granted C’s application. The relevant head of jurisdiction was para.3.1(9)(i) of PD 6B.
           The defendants applied to set aside the Master’s order, submitting (amongst other things) that
           England was not the forum conveniens. Both the judge and, on C’s appeal, the Court of Appeal
           held that Russian law was the proper law and that Russia was the appropriate forum, and accord-
           ingly service should be set aside ([2011] EWHC 3107 (Ch) (Arnold J) at paras 185 et seq and
           [2012] EWCA Civ 808; [2012] 2 Lloyd’s Rep. 313, CA, at paras 128 et seq).
              In dismissing C’s further appeal the Supreme Court held that the judge and the Court of Ap-
           peal had both been in error in holding that the governing law was Russian rather than English.
           The fact that the governing law of the alleged torts was English law was in general a positive factor
           in favour of trial in England. However, the error as to the governing law did not disturb the conclu-
           sions which they both reached as to Russia being the appropriate forum.
              Lord Mance said that the factor of English law being the governing law is important because it is
           generally preferable, other things being equal, that a case should be tried in the country whose law
           applies. That factor is of particular force if (as was not the case here) issues of law are likely to be
           important and if there is evidence of relevant differences in the legal principles or rules applicable
           to such issues in the two countries in contention as the appropriate forum (para.46).
              In Navig8 Pte Ltd v Al-Riyadh Co for Vegetable Oil Industry (The Lucky Lady) [2013] EWHC 328
           (Comm); [2013] 2 Lloyd’s Rep. 104 (Andrew Smith J) the judge, whilst noting that Lord Mance’s
           statement was obiter, accepted that it presented a synthesis of the approach of the Court of Appeal
           and the High Court in a number of other cases where “the parties had (expressly or impliedly)
           chosen English law” and was of general application (para.28). See also Caresse Navigation Ltd v Office
           National De L’electricite (“The Channel Ranger”) [2013] EWHC 3081 (Comm); [2014] 1 Lloyd’s Rep
           337 (Males J) at para.61; Golden Endurance Shipping SA v RMA Watanya SA [2014] EWHC 3917
           (Comm); [2015] 1 Lloyd’s Rep. 266 (Burton J) at para.32; JSC BTA Bank v Turkiye Vakiflar Bankasi
           TAO [2018] EWHC 835 (Comm) (Butcher J) at para.98. Where issues involving any novel, complex
           or undecided issue of English law may arise, that would be a significant factor pointing in favour
           of England as the appropriate forum (Surrey (UK) Ltd v Mazandaran Wood and Paper Industries
           [2014] EWHC 3165 (Comm) (Eder J) at para.40).

 6.37.20 Relevance of related claims—The fact that all possible related claims can be tried in one of the
           competing fora but not another carries great weight in deciding where the claims can best be tried
           in the interests of the parties and the interests of justice (see BAT Industries Plc v Windward Prospects
           Ltd [2013] EWHC 4087 (Comm); [2014] 1 Lloyd’s Rep. 559; [2014] 2 All E.R. (Comm) 757 (Field
           J) at para.70, and authorities referred to there). However, there is no inflexible rule that it could
           never be in the interests of the parties or in the interests of justice for identical proceedings to be
           brought against one defendant or group of defendants in one jurisdiction, and against another
           defendant or group of defendants in another jurisdiction (ibid at para.80). In Conductive Inkjet
           Technology Ltd v Uni-Pixels Displays Inc [2013] EWHC 2968 (Ch); [2014] 1 All E.R. (Comm) 654
           (Roth J), the judge, after reviewing the authorities and identifying the relevant factors to be taken
           into account (paras 121 to 128), concluded that the considerable “overlap” between issues arising in
           two claims made by the claimants, a patents claim (in relation to which the court had no power to
           decline jurisdiction) and a breach of confidence claim, was a “very significant factor” and found
           that the balance was clearly in favour of England as the appropriate forum for the trial of the
           breach of confidence claim (para.130). In Denby Pottery Co Ltd v David Shaw Silverware North America
           Ltd [2013] EWHC 4458 (QB) (Andrew Smith J) a judge set aside service out, finding that the
           English proceedings raised no issue arising in proceedings already on foot in a foreign court. The
           judge (1) noted that it is generally regarded as vexatious, and not in accordance with the overriding
           objective, for a party to bring in England a second action without good reason if the second action
           overlaps with other proceedings, and (2) stated that there was no good reason to take a different ap-

                                                             380
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 80 of 174




                                 PART 6 SERVICE       OF   DOCUMENTS

 proach where (as in this case) the other action was brought, without contravening any relevant
 contract, in another jurisdiction to which the claimant in the second action was amenable and to
 which it had submitted (para.40).
    The issue of whether England is the appropriate forum may arise in circumstances in which the
 claimant (C) has brought closely related claims against two defendants, where the claim against one




                                                                                                                     CPR 6
 (D1) has been brought as of right pursuant to the Judgments Regulation (so is not susceptible to a
 challenge on forum non conveniens grounds: see para.6.37.22 below—though since the completion
 of the UK’s withdrawal from the EU on 31 December 2020 (IP completion day) this will only apply
 to transitional cases, where proceedings were issued before that day) and the claim against the
 other (D2) may be served out of the jurisdiction with the court’s permission. In determining
 whether England (rather than a foreign forum) is the appropriate forum for C’s claim against D2,
 the court may take into account the likely undesirable consequences of (in effect) parallel proceed-
 ings being pursued both in England and in the foreign forum (e.g. duplication of costs and the risk
 if irreconcilable judgments); this is a very important factor but it should not be regarded as a
 trump card. In Lungowe v Vedanta Resources Plc [2019] UKSC 20; [2019] 2 W.L.R. 1051, the
 Supreme Court was critical of the approach taken in previous cases (in particular OJSC VTB Bank v
 Parline Ltd [2013] EWHC 3538 (Comm), which was followed by the judge at first instance) in
 circumstances where it was clear that the claimants would in any event continue proceedings
 against the anchor defendant in England. In those cases, the courts treated the avoidance of ir-
 reconcilable judgments as decisive in favour of England as the proper place, even if all other con-
 necting factors favoured a foreign jurisdiction. In Vedanta, the Supreme Court found that this ap-
 proach involved an error of principle. The judge had given insufficient weight to the fact that the
 anchor defendant had offered to submit to the jurisdiction of the Zambian courts so that the whole
 case could be tried there. Accordingly, the risk of irreconcilable judgments stemmed from the
 claimants’ decision to pursue the anchor defendant in England. They were entitled to do so, but
 not necessarily in a way that avoided incurring the risk of irreconcilable judgments (see paras 66 to
 87). In ED&F Man Capital Markets Ltd v Straits (Singapore) Pte Ltd [2019] EWCA Civ 2073, the
 Court of Appeal noted that there was nothing in the Supreme Court’s decision in Vedanta which
 represented a step-change in the law requiring the court to discount the importance of the avoid-
 ance of a multiplicity of proceedings and the risk of irreconcilable judgments, and found that the
 judge at first instance had been correct to distinguish Vedanta in circumstances where (unlike in
 Vedanta) the claimant had no real choice as to where to sue the anchor defendants.

 Jurisdiction agreements—Where parties have bound themselves by a jurisdiction agreement, whether          6.37.21
 exclusive or non-exclusive, the effect of that agreement may become relevant in various procedural
 contexts.
    In proceedings commenced before completion of the UK’s withdrawal from the EU on 31
 December 2020 (IP completion day), where the parties have agreed that the English court shall
 have jurisdiction, the question of whether England is the forum conveniens is unlikely to come into
 play. In such circumstances, the claim will almost certainly be subject to the Judgments Regulation
 and the prorogation of jurisdiction provisions therein: see para.6JRx.34—or broadly similar provi-
 sions under the Lugano Convention, if the defendant is domiciled in Iceland, Norway or
 Switzerland, or under the 2005 Hague Convention, if any party is domiciled in Mexico, Montenegro
 or Singapore. If, unusually, these provisions do not apply, the existence of the jurisdiction agree-
 ment will be relevant to the question of whether there is a good arguable case that the claimant’s
 claim falls within para.3.1(6)(d) of PD 6B (see para.6HJ.20), and also as a factor relevant to the
 question whether England is the forum conveniens.
    In proceedings commenced after IP completion day, an application to serve proceedings on a
 defendant outside the jurisdiction will not be necessary if there is an exclusive jurisdiction clause
 in favour of the English courts entered into on or after 1 October 2015, as in those circumstances
 the 2005 Hague Convention will apply and the claim form can be served out without the court’s
 permission under r.6.33(2B)(a), unless the agreement is null and void under the law of that State
 (art.6(1) of the 2005 Hague Convention). In those circumstances, it also seems that questions of
 forum non conveniens will not be relevant, as art.6(2) provides:
       “A court that has jurisdiction under paragraph 1 shall not decline to exercise jurisdiction on
       the ground that the dispute should be decided in a court of another State.”
 See further para.6.33.3 above.
    Similarly, if there is a jurisdiction clause in favour of the English courts which falls outside the
 2005 Hague Convention (for example because it is non-exclusive or was entered into before 1
 October 2015), an application to serve out will not be necessary as a result of the rule change
 referred to at para.6.33.1 above, i.e. to add a new r.6.33(2B)(b) allowing service out of the jurisdic-
 tion without the court’s permission where the claim otherwise falls within a choice of court agree-
 ment in favour of the English courts (that is, one which does not fall within the 2005 Hague
 Convention). In those circumstances, however, it would still be open to a defendant to challenge the
 court’s jurisdiction on grounds of forum non conveniens.
    Questions of forum non conveniens may also be relevant where the parties have agreed to the
 jurisdiction of a foreign court (in cases falling outside the Judgments Regulation, the Lugano
 Convention and the 2005 Hague Convention).

                                                  381
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 81 of 174




                                     SECTION A CIVIL PROCEDURE RULES 1998

             The leading authority on the effect of jurisdiction agreements generally (outside the context of
          the Judgments Regulation) is the decision of the House of Lords in Donohue v Armco Inc [2001]
          UKHL 64; [2002] 1 Lloyd’s Rep. 119, HL, where the point at issue was the effect of an exclusive
          jurisdiction agreement in a separate procedural context, that is, whether the court should grant an
          anti-suit injunction restraining a party from bringing or continuing proceedings in a foreign court.
          Lord Bingham said (at para.24) that the general rule is clear: where parties have bound themselves
          by an exclusive jurisdiction clause, effect should ordinarily be given to that obligation in the
          absence of strong reasons for departing from it. Whether a party can show strong reasons, suf-
          ficient to displace the other party’s prima facie entitlement to enforce the contractual bargain, will
          depend on all the facts and circumstances of the particular case. Thus, the court may find that,
          despite an agreement giving a foreign court jurisdiction, England is the forum conveniens, but it
          will not do so lightly.
             For further discussion of the effect of jurisdiction agreements in this context, see para.11.1.15.

 6.37.22 The doctrine of forum non conveniens—The doctrine of forum non conveniens will be relevant
          where the claimant has served the defendant with proceedings within the jurisdiction and the
          defendant makes an application under Pt 11 arguing that the court should not exercise any
          jurisdiction it might have to try the claim. A plea of forum non conveniens is not available where
          the English court has jurisdiction to hear the claim based on a mandatory ground of jurisdiction
          (such as the defendant’s domicile) under the Judgments Regulation (Owusu v Jackson (C-281/02)
          EU:C:2005:120; [2005] Q.B. 801, ECJ) (in transitional cases, where proceedings were commenced
          before completion of the UK’s withdrawal from the EU on 31 December 2020 (IP completion day):
          see para.6.30.1 above and para.6JRx.11) or where there is an exclusive English jurisdiction clause
          falling within the 2005 Hague Convention (see para.6.37.21 above).
             As noted above, in Spiliada Maritime Corp v Consulex Ltd (The Spiliada) [1987] A.C. 460, HL, Lord
          Goff stated that the “fundamental principle” (applicable to both “service in” and “service out” cases
          alike) is that the court:
                 “… has to identify in which forum the case could most suitably be tried for the interests of all
                 the parties and for the ends of justice” (para.474A).
             In The Spiliada, in relation to “service in” cases, Lord Goff stated the law in six principles (see (a)
          to (f) on pp.475C to 478E), in effect broadening the circumstances in which the English court
          might stay its own proceedings on forum non conveniens grounds and as a consequence greatly
          increasing the incidence of applications for stays.
             In numerous subsequent cases, judges have offered summaries of the principles, some more
          elaborate than others but all shorn of Lord Goff’s detailed reasoning and of the illustrations he
          gave, generally tailored to the particular questions raised for decision in those cases, and usually
          agreed by the parties. See e.g. KMG International NV v Chen [2018] EWHC 1078 (Comm) (Moulder
          J) at [14]; Conversant Wireless Licensing SARL v Huawei Technologies Co Ltd [2018] EWHC 808 (Pat);
          [2018] R.P.C. 16 (Henry Carr J) at [42].
             There are a number of important aspects to the principles, and they should not be lost sight of.
          Those aspects are conveniently tabulated in The Owners of the Ship “Al Khattiya” v The Owners And/Or
          Demise Charterers of the Ship “Jag Laadki” [2018] EWHC 389 (Admlty); [2018] 2 Lloyd’s Rep. 243
          (Bryan J) at [18]–[20]. (See also Performing Right Socity Ltd v Qatar Airways Group QCSC [2020]
          EWHC 1872 (Ch) in which the defendant criticised the claimant’s summary of the test in The
          Spiliada, which used the wording in Al Khattiya. Birss J said he doubted there was any real differ-
          ence between the rival summaries in practice, but adopted the defendant’s summary because its
          wording was closer to the words in The Spiliada ([20]).)
             Lord Goff’s six principles are summarised below, although they are not strictly relevant to a case
          where the claimant is applying to serve proceedings out of the jurisdiction (see para.6.37.16 above).
          It is commonly said that his lordship formulated “a two-stage test” for the determination of the
          question whether proceedings should be stayed on forum non conveniens grounds. At the first
          stage, it is for the defendant to satisfy the court that there is another forum which is prima facie the
          “appropriate” forum for the trial of the action. If the defendant does so, then the second stage is to
          decide whether there are special circumstances by reason of which justice required that the trial
          should, nevertheless, take place in England (pp.476D to 476E). That test is apparent in the last
          three of the principles.
          1.     The basic principle is that a stay will only be granted on the ground of forum non conveniens
                 where the court is satisfied that there is some other available forum, having competent
                 jurisdiction, which is the appropriate forum for the trial of the action, i.e., in which the case
                 may be tried more suitably for the interests of all the parties and the ends of justice.
          2.     In general the burden of proof rests on the defendant to persuade the court to exercise its
                 discretion to grant a stay. However, each party will seek to establish the existence of factors
                 which it relies upon, and in respect of any such matter the evidential burden will rest on the
                 party who asserts its existence. If the court is satisfied that there is another available forum
                 which is prima facie the appropriate forum, the burden will shift to the claimant to show that
                 there are special circumstances by reason of which justice requires that the trial should
                 nevertheless take place in England.
          3.     The defendant has the burden not just to show that England is not the natural or appropriate
                 forum for the trial, but to establish that there is another available forum which is clearly or
                 distinctly more appropriate than the English forum.

                                                            382
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 82 of 174




                                 PART 6 SERVICE       OF   DOCUMENTS

 4.   Since the question is whether there exists some other forum that is clearly more appropriate
      for the trial of the action, the court will look first to see what factors there are which point in
      the direction of another forum. The natural forum is that with which the action has the most
      real and substantial connection. Connecting factors will include not only factors affecting
      convenience or expense (such as availability of witnesses), but also other factors such as the




                                                                                                                      CPR 6
      law governing the relevant transaction, and the places where the parties respectively reside or
      carry on business.
 5.   If the court concludes at that stage that there is no other available forum which is clearly
      more appropriate for the trial of the action, it will ordinarily refuse a stay.
 6.   If, however the court concludes at that stage that there is some other available forum which
      prima facie is clearly more appropriate for the trial of the action, it will ordinarily grant a
      stay unless the circumstances by reason of which justice requires that the stay should neverthe-
      less not be granted. In this inquiry, the court will consider all the circumstances of the case,
      including circumstances which go beyond those taken into account when considering connect-
      ing factors with other jurisdictions. One such factor can be the fact, if established objectively
      by cogent evidence, that the claimant will not obtain justice in the foreign jurisdiction, and
      the burden is on the claimant to prove this.
 As to the “obtaining justice in the foreign jurisdiction” circumstance, see further para.6.37.17
 above.

 Forum non conveniens—court’s power to stay proceedings on case management grounds—Section                  6.37.23
 49(3) of the Senior Courts Act 1981 refers to the power of the High Court (and the Court of Ap-
 peal) to stay any proceedings before it, where it thinks fit to do so, either of its own motion or on
 the application of any person, whether or not a party to the proceedings. And in CPR r.3.1 the
 power to stay the whole or part of any proceedings either generally or until a specified date or
 event is listed among the court’s general powers of management (r.3.1(2)(f)).
     Circumstances may arise where a defendant, in making a plea of forum non conveniens, submits,
 in the alternative, that the proceedings should be stayed on case management grounds.
     Where proceedings were commenced before completion of the UK’s withdrawal from the EU on
 31 December 2020 (IP completion day) and the Judgments Regulation therefore applies (see
 para.6.30.1 above), the court’s discretionary power to manage proceedings before it by staying them
 may not be exercised if to do so would conflict with the Judgments Regulation, or allow it to
 introduce thereby considerations of forum non conveniens (Ferrexpo AG v Gilson Investments Ltd
 [2012] EWHC 721 (Comm); [2012] 1 Lloyd’s Rep. 588 (Andrew Smith J) at [120] and [200]). The
 court must not “under the guise of case management, achieve by the back door a result against
 which the ECJ has locked the front door” (Skype Technologies SA v Joltid Ltd [2009] EWHC 2783
 (Ch); [2011] I.L.Pr. 8 (Lewison J) at [22]).
     Where the power to stay may be exercised without inconsistency with the Judgments Regulation,
 it is available both when the court with jurisdiction concurrent with the English court is the court
 of a Member State and when it is the court of a non-Member State (Ferrexpo AG v Gilson Investments
 Ltd [2012] EWHC 721 (Comm); [2012] 1 Lloyd’s Rep. 588 (Andrew Smith J) at [199]).
     The usefulness of the court’s power to stay proceedings as referred to in r.3.1(2)(f) in
 circumstances where its exercise would not be inconsistent with the Judgments Regulation was
 noted in Reichhold Norway ASA v Goldman Sachs International [1999] 2 Lloyd’s Rep. 567 (Moore-Bick
 J) where it was explained (at p.571) that the court has an interest in deciding the order in which
 concurrent proceedings in the same or different jurisdictions should be tried, not only because the
 existence of concurrent proceedings may give rise to undesirable consequences in the form of
 inconsistent decisions, but also because the outcome of one set of proceedings may have an
 important effect on the conduct of the other. The power to stay proceedings for this purpose is not
 readily exercised, and should be exercised only in “rare and compelling circumstances” and ac-
 count is always taken of the legitimate interests of claimants which are to be prejudiced no more
 than the interests of justice require (Reichhold Norway ASA v Goldman Sachs International [2000] 1
 W.L.R. 173, CA, at p.186 per Lord Bingham CJ). See further Standard Chartered Bank (Hong Kong)
 Ltd v Independent Power Tanzania Ltd [2015] EWHC 1640 (Comm); [2015] 2 Lloyd’s Rep. 183;
 [2016] 1 All E.R. (Comm) 233 (Flaux J), where the authorities are discussed, at first instance at
 paras 128 to 131, and on appeal, at paras 42 to 45 per Longmore LJ. It may be noted that, on the
 appeal, the court accepted that an FNC waiver clause in a non-exclusive jurisdiction agreement did
 not preclude an application for a case management stay of the kind ordered by the court in Reich-
 hold Norway ASA case (at para.43).

 Forum non conveniens—court’s power to stay proceedings on abuse of process grounds—The court               6.37.24
 has a discretion which has long existed at common law to stay proceedings which are vexatious or
 oppressive or otherwise an abuse of process. Circumstances may arise where a defendant, making a
 plea of forum non conveniens, submits in the alternative that the proceedings should be stayed for
 abuse of process; see Standard Chartered Bank (Hong Kong) Ltd v Independent Power Tanzania Ltd
 [2015] EWHC 1640 (Comm); [2015] 2 Lloyd’s Rep. 183; [2016] 1 All E.R. (Comm) 233 (Flaux J),
 at paras 132 to 164, and on appeal in Standard Chartered Bank (Hong Kong) Ltd v Independent Power
 Tanzania Ltd [2016] EWCA Civ 411; [2016] 2 Lloyd’s Rep. 25, CA, at paras 29 to 41 per Longmore

                                                  383
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 83 of 174




                                     SECTION A CIVIL PROCEDURE RULES 1998

           LJ (a case in which the circumstances were complicated by the fact that the defendants were bound
           by a jurisdiction clause containing an FNC waiver).
              Where proceedings were commenced before completion of the UK’s withdrawal from the EU on
           31 December 2020 (IP completion day) and the Judgments Regulation therefore applies (see
           para.6.30.1 above), if the circumstances are such that “the Owusu reasoning” applies, and the court
           is precluded from staying particular proceedings on forum non conveniens grounds for that
           reason, the court’s power to stay the proceedings as an abuse of process may remain unaffected. In
           Catalyst Investment Group Ltd v Lewinsohn [2009] EWHC 1964 (Ch); [2010] Ch. 218 (Barling J) it was
           explained (at para.100) that one example of such a case would be where a person submitted to or
           participated in foreign proceedings and then sought to re-litigate the dispute in England. Such a
           claim might well be dismissed as an abuse. However, the mere fact of a lis alibi pendens would not
           normally be sufficient to found such an application. See also Ferrexpo AG v Gilson Investments Ltd
           [2012] EWHC 721 (Comm); [2012] 1 Lloyd’s Rep. 588 (Andrew Smith J) at para.192.
              In Municipio de Mariana v BHP Group Plc [2020] EWHC 2930 (TCC) (Turner J), the court struck
           out the claims of over 200,000 claimants against two defendants (domiciled in England and
           Australia respectively) arising out of the collapse of the Fundão Dam in Brazil in 2015. Turner J
           struck out the claims as an abuse of process in light of concurrent proceedings and compensation
           schemes in Brazil. In the alternative, he would have stayed the proceedings under the “related ac-
           tions” provisions of the Judgments Regulation (in respect of the English-domiciled defendant) or
           the common law doctrine of forum non conveniens (in respect of the Australian-domiciled
           defendant).
              Note also the court’s power to stay proceedings which amount to an abuse of EU law, as an
           exception to the mandatory effect of the basic rule of jurisdiction (based on the defendant’s
           domicile) under the Judgments Regulation, though this should be interpreted narrowly: see
           Lungowe v Vedanta Resources Plc [2019] UKSC 20; [2019] 2 W.L.R. 1051, at para.29 per Lord
           Briggs, and PJSC Commercial Bank Privatbank v Kolomoisky [2019] EWCA Civ 1708; [2020] 2 W.L.R.
           993, at paras 102 et seq.

           The court’s general discretion
 6.37.25      As explained above, certain principles apply where the court is required to determine whether
           or not a claimant should be granted permission to serve a claim form out of the jurisdiction (see
           para.6.37.13). Judicial summaries of the principles not uncommonly have appended reference to a
           residual “general discretion”, to the effect that the applicant for permission must satisfy the court
           that, in all the circumstances, the court ought to exercise its discretion to permit service of the
           proceedings out of the jurisdiction (e.g. Ashton Investments Ltd v OJSC Russian Aluminium (Rusal)
           [2006] EWHC 2545 (Comm); [2007] 1 Lloyd’s Rep. 311 (Jonathan Hirst QC) at [86]; Altimo Hold-
           ings and Investment Ltd v Kyrgyz Mobile Tel Ltd [2011] UKPC 7; [2012] 1 W.L.R. 1804, PC, at [99];
           VTB Capital Plc v Nutritek International Corp [2012] EWCA Civ 808; [2012] 2 Lloyd’s Rep. 313, CA,
           at [100] per Lloyd Jones LJ). Presumably, this general discretion can be exercised only in one way,
           that is, in favour of the foreign defendant in the event of the judge finding that the burdens placed
           on the claimant by the principles have not been satisfied.
              Doubtless the discretion does exist and exists independently; it is not bound up in and (as it
           were) exhausted within the forum conveniens principle or within r.6.37(3). For obvious reasons, cases
           in which the granting of an order for permission to serve out of the jurisdiction, or of an order
           setting aside permission, will turn on the correct exercise of the general discretion alone are likely
           to be rare.
              In Erste Group AG (London) v JSC (VMZ Red October) [2015] EWCA Civ 379; [2015] 1 C.L.C. 706,
           CA, where the judge granted the claimant bank permission to serve the claim form on them out of
           the jurisdiction (in Russia) under certain paragraphs in para.3.1 of PD 6B, the appellant defend-
           ants argued that, in concluding that it was appropriate in all the circumstances to grant permission,
           the judge had erred by going outside the reasonable ambit of his general discretion. The Court of
           Appeal accepted this submission, finding that the judge did not give any consideration to the fact
           that in reality the only “commercial driver” behind the bank’s issue of proceedings in England
           against the principal defendants was to enable a claim to be brought against the appellant defend-
           ants and to attempt to execute against their assets, whether in Russia or elsewhere ([150]). Whilst
           taken on its own this particular factor did not predicate that permission to serve out should be
           refused, it was, in the circumstances of this case, clearly an important factor that should have been
           taken into account.
              It has been said that inordinate delay in seeking permission to serve the claim form may be a
           ground for refusing permission (Schothorst and Schuitema v Franz Dauter GmbH (The Nimrod) [1973]
           2 Lloyd’s Rep. 91 (Kerr J) (two-and-a-half years’ delay between issuing writ and seeking permission
           to serve, during which the limitation period expired)). In National Bank of Greece SA v Outhwaite
           [2001] C.P. Rep. 69 (Andrew Smith J) it was said it would be appropriate only in very limited
           circumstances to allow service out the jurisdiction where to do so would enable a claimant to escape
           the consequences of their not issuing and serving the proceedings more promptly (at [46] and
           [50]).

                                                           384
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 84 of 174




                                 PART 6 SERVICE       OF   DOCUMENTS

 Service of documents other than the claim form—permission1
    6.38—(1) Unless paragraph (2) or (3) applies, where the permission of the 6.38
 court is required for the claimant to serve the claim form out of the jurisdic-
 tion, the claimant must obtain permission to serve any other document in the




                                                                                                                   CPR 6
 proceedings out of the jurisdiction.
    (2) Where—
        (a) the court gives permission for a claim form to be served on a
             defendant out of the jurisdiction; and
        (b) the claim form states that particulars of claim are to follow,
 the permission of the court is not required to serve the particulars of claim.
    (3) The permission of the court is not required if a party has given an ad-
 dress for service in Scotland or Northern Ireland.
 Effect of rule (r.6.38)
     Paragraphs (1) and (2) of this rule replaced (from 1 October 2008) paras (2) and (3) of former       6.38.1
 r.6.30, insofar as those provisions applied to documents other than claim forms.
     Under r.6.38(1) the requirements of r.6.36 and para.3.1 of PD 6B with regard to claim forms are
 expressly preserved in relation to documents other than claim forms, subject to the exceptions set
 out in subparas (2) and (3). Note that the court may give permission for such documents to be
 served out of the jurisdiction at the same time as giving permission in respect of the claim form
 (r.6.37(5)(b)(ii)), in which case no separate application will be needed.

 “any other document”
    The rule applies to any document other than a claim form. Under Pt 6, “claim” includes an ap-         6.38.2
 plication made before action (as well as a claim made “to commence proceedings”), and “claim
 form” is “to be construed accordingly” (see r.6.2(c)). Consequently, by definition a claim form
 includes an application notice issued before action and such an application notice is not a docu-
 ment falling within r.6.38.
    Issues under r.6.38(1) sometimes arise where the “other document” to be served out of the
 jurisdiction is an application against a non-party to the proceedings (see r.6.39 for further provi-
 sions that apply in these circumstances).
    In C Inc Plc v L [2001] 2 All E.R. (Comm) 446, Aikens J, it was held that the court had power,
 under r.6.38(1) (formerly r.6.30(2)), to grant a claimant permission to serve an application for a
 freezing order against a non-party (L) out of the jurisdiction, where the claimant sought an order
 against the judgment debtor for the appointment of a receiver, it was anticipated that the receiver
 would claim an indemnity against L, and there was a risk of dissipation in respect of L’s assets.
 Aikens J expressed the view that, on the proper construction of the rule, the claimant had to satisfy
 the court that there was a head of jurisdiction which allowed the court to grant permission to serve
 the application notice against L out of the jurisdiction; that requirement was satisfied because L
 was a “necessary or property party” (under what is now para.3.1(3) of PD 6B) to the application
 against the judgment debtor for the appointment of a receiver, and the relief sought against L was
 incidental to the application to appoint a receiver.
    In Vitol AS v Capro Marine Ltd [2008] EWHC 378 (Comm); [2009] Bus L.R. 271 (Tomlinson J),
 the court held that it does not have jurisdiction to grant permission for service out of the jurisdic-
 tion of orders made under CPR Pt 71 (Orders to Obtain Information from Judgment Debtors)
 requiring officers of a judgment debtor company who were resident abroad to attend for question-
 ing and to produce documents. Tomlinson J held that r.6.38(1) (formerly r.6.30(2)) does not
 provide the court with machinery to enable it to permit service of such an order out of the jurisdic-
 tion, as that rule is concerned with documents to be served on parties to the proceedings, rather
 than third parties. Further, citing Aikens J in C Inc Plc v L, op cit, he noted that the rule requires
 the identification of a relevant head of jurisdiction in respect of the document to be served, and
 there was none applicable to an order or an application for an order under r.71.2.
    In Masri v Consolidated Contractors International Co SAL (No.4) [2009] UKHL 43; [2009] 3 W.L.R.
 385, HL, the House of Lords approved Tomlinson J’s analysis and conclusions in Vitol v Capri
 Marine, op cit (allowing an appeal from a decision of the Court of Appeal granting permission to
 serve out of the jurisdiction a r.71.2 order on an officer of a corporate foreign judgment debtor).
 Lord Mance explained that the Court of Appeal in Masri had adopted a wide interpretation of (the
 predecessor to) r.6.38(1), leading to the “surprising result” that, where service of the original
 proceedings took place abroad with leave using one of the gateways in CPR r.6.20, there would be
 an open discretion to grant leave for service out of the jurisdiction of any ancillary document on a
 non-party (and, still more surprisingly, if the original proceedings did not require leave to serve
 out, a non-party could be served abroad without leave). That, he said, could not be right.


   1   Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178).

                                                 385
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 85 of 174




                                     SECTION A CIVIL PROCEDURE RULES 1998

           Particulars of claim
  6.38.3      Practice Direction (How to Start Proceedings—The Claim Form) para.6.2 states that, if the
           particulars of claim are not included in, or have not been served with, the claim form (r.7.4), the
           claim form must contain a statement that the particulars of claim will follow (see para.7APD.6
           below).

           Address for service in Scotland or Northern Ireland
  6.38.4      Where a party serves a document other than a claim form on a party in Scotland or Northern
           Ireland it must be served by a method permitted by Section III of Pt 6 (r.6.40(2)). In Section III,
           r.6.23(1) states that a party to proceedings must give an address at which that party may be served
           with documents relating to those proceedings. That address must be within the UK (r.6.23(2) and
           (3)). See further commentary following r.6.40.

        Service of application notice on a non-party to the proceedings1
   6.39    6.39—(1) Where an application notice is to be served out of the jurisdiction
        on a person who is not a party to the proceedings rules 6.35 and 6.37(5)(a)(i),
        (ii) and (iii) do not apply.
           (2) Where an application is served out of the jurisdiction on a person who
        is not a party to the proceedings, that person may make an application to the
        court under Part 11 as if that person were a defendant, but rule 11(2) does
        not apply.
           (Part 11 contains provisions about disputing the court’s jurisdiction.)

           Effect of rule (r.6.39)
  6.39.1      With effect from 1 October 2008, this rule replaced para.(1) of former r.6.30. The provision has
           been slightly amended, for purposes of clarification.
              The rule applies where an application notice is served out of the jurisdiction on a non-party. It
           does not apply where the application notice is for pre-action relief, as in Pt 6 such a notice is, by
           definition, a claim form (see r.6.2(c)).
              Paragraph (1) provides that the set periods for filing an acknowledgment of service, filing or
           serving an admission, or filing a defence where the claim form is served out of the jurisdiction
           (either with or without the court’s permission) do not apply where an application notice is served
           on a non-party out of the jurisdiction.
              The rule does not provide that r.6.32, r.6.33, r.6.36 and r.6.37(1)–(4) do not apply; an applica-
           tion notice can only be served on a non-party out of the jurisdiction if the requirements of those
           provisions are satisfied. See r.6.38 and the commentary thereon.
              Paragraph (2) expressly provides for a Pt 11 challenge to the jurisdiction in respect of an ap-
           plication served out of the jurisdiction on a non-party. Rule 11(2), disapplied by para.(2) of this
           rule, states that a defendant who wishes to dispute the court’s jurisdiction, or to argue that the
           court should not exercise its jurisdiction, must first file an acknowledgment of service.

           Methods of service—general provisions2
   6.40      6.40—(1) This rule contains general provisions about the method of service
           of a claim form or other document on a party out of the jurisdiction.
             Where service is to be effected on a party in Scotland or Northern Ireland
             (2) Where a party serves a claim form or other document on a party in
           Scotland or Northern Ireland, it must be served by a method permitted by
           Section II (and references to “jurisdiction” in that Section are modified ac-
           cordingly) or Section III of this Part and rule 6.23(4) applies.
             Where service is to be effected on a party out of the United Kingdom
             (3) Where a party wishes to serve a claim form or other document on a
           party out of the United Kingdom, it may be served—
                  (a) by any method provided for by—
                         (i) [Omitted]
                        (ii) rule 6.42 (service through foreign governments, judicial
                               authorities and British Consular authorities); or

             1 Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178).
             2 Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178) and amended by
           the Civil Procedure (Amendment) Rules 2011 (SI 2011/88) and the Civil Procedure Rules 1998
           (Amendment) (EU Exit) Regulations 2019 (SI 2019/521).

                                                           386
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 86 of 174




                                 PART 6 SERVICE       OF   DOCUMENTS

               (iii) rule 6.44 (service of claim form or other document on a
                      State);
        (b) by any method permitted by a Civil Procedure Convention or
              Treaty; or




                                                                                                                    CPR 6
        (c) by any other method permitted by the law of the country in which
              it is to be served.
    (4) Nothing in paragraph (3) or in any court order authorises or requires
 any person to do anything which is contrary to the law of the country where
 the claim form or other document is to be served.
    (The texts of the Civil Procedure Treaties which the United Kingdom has
 entered into may be found on the Foreign and Commonwealth Office website
 at http://www.fco.gov.uk/en/publications-and-documents/treaties/lists-treaties/
 bilateral-civil-procedure.)
 Effect of rule (r.6.40)
    Rule 6.40 applies to claim forms (as defined in r.6.2(c)) or other documents in proceedings to be      6.40.1
 served on a party outside the jurisdiction. Rule 6.40(2) applies to service on a party in Scotland or
 Northern Ireland, and r.6.40(3) and (4) apply to service on a party outside the UK.
 Service on a party in Scotland or Northern Ireland (r.6.40(2))
    A claimant may serve a claim form out of the jurisdiction on a defendant in Scotland or                6.40.2
 Northern Ireland without the permission of the court in the circumstances provided for in r.6.32
 (or, more unusually, with the court’s permission under r.6.36, in which case see also r.6.37(4)).
 Where a claimant serves a defendant out of the jurisdiction, the periods within which the defend-
 ant should file an acknowledgment of service, an admission and a defence are longer than those
 that would apply when a defendant was served within the jurisdiction (see r.6.35 and r.6.37(5)).
    Rule 6.40(2) refers to the methods of service permitted by Sections II and III of Pt 6. The
 methods of service permitted by Section II are methods relating to the service of claim forms (as
 defined in r.6.2(c)) in the jurisdiction, and the methods of service permitted by Section III are
 methods relating to service of documents other than claim forms, again in the jurisdiction. Rule
 6.40(2) states that these methods of service are permitted for service of the documents to which
 they relate on a party not in the jurisdiction but in Scotland or Northern Ireland. Indeed, not only
 may they be used, they must be used. This marks a significant change in the rules. Before 1
 October 2008, the general rule that service out of the jurisdiction must be effected in accordance
 with the law of the receiving country or a relevant international convention or treaty applied to
 service of documents in Scotland and Northern Ireland.
    The fact that Scotland and Northern Ireland, though separate legal systems, are parts of the
 same State (the UK) makes a departure from the general rule not only possible but (on grounds of
 convenience for parties to proceedings) desirable. Service of a document (whether claim form or
 other document in proceedings) out of England and Wales on a party in Scotland or Northern
 Ireland must be effected by any of the methods of service permitted by Section II or Section III,
 including personal service. The particular significance of this is that the English personal service
 rules apply, even though the comparable Scottish and Northern Irish rules (by limiting the persons
 by whom such service may be effected) are more restrictive.
    In Ashley v Tesco Stores [2015] EWCA Civ 414; [2015] 1 W.L.R. 5153, where the claimant (C)
 chose to effect service on a Scottish company (D) under the Companies Act s.1139(1) (see para.6.3.8
 above) by posting the claim form to it at its registered office in Scotland, the Court of Appeal held
 that this was valid service out of the jurisdiction by a method permitted by Section II, rejecting the
 submission that, in the circumstances, C should have effected service at D’s place of business within
 the jurisdiction (and should have done so within four months of issue, rather than the six months
 permitted where a claim form is served out of the jurisdiction: see r.7.5(2)).
    Rule 6.23 (Address for service) applies to documents other than the claim form and para.(4) of
 that rule (referred to in r.6.40(2)) states that such documents must be sent or transmitted to, or left
 at, the party’s address for service, under paras (2) or (3) of the rule, unless they are to be served
 personally or the court orders otherwise. Under paras (2) or (3) the address for service which a
 party is required to give under r.6.23 may be in Scotland or Northern Ireland (see further com-
 mentary following r.6.23).
    Where service is to be effected on a party in Scotland or Northern Ireland under r.6.40(2), the
 “deemed day” of service provisions in r.6.14 and r.6.26 apply. This has been made clear by amend-
 ment as from April 2011 to add reference to the UK in both rules.

 Service on a defendant out of the UK (r.6.40(3) and (4))
   Rule 6.40(3) sets out a number of available methods of service for a claim form or other docu-          6.40.3
 ment on a party out of the UK. Prior to completion of the UK’s withdrawal from the EU on 31
 December 2020 (IP completion day), r.6.40(3)(a)(i) made reference to the EU Service Regulation
 (Regulation (EC) No.1393/2007). This provision was omitted by reg.4(18) of the Civil Procedure

                                                  387
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 87 of 174




                                  SECTION A CIVIL PROCEDURE RULES 1998

       Rules 1998 (Amendment) (EU Exit) Regulations 2019 (SI 2019/521), as the EU Service Regulation
       no longer applies to the UK from that date, having been revoked by the Service of Documents and
       Taking of Evidence in Civil and Commercial Matters (Revocation and Saving Provisions) (EU Exit)
       Regulations 2018 (SI 2018/1257).
          By virtue of r.6.40(4) no order of the English court can be taken to authorise or direct the doing
       of anything contrary to the law of the state where service is to be effected. Thus where service of a
       claim form is purportedly made in a foreign country by a private person instructed by the claimant,
       and where the law of that country stipulates that service should be through official channels, the
       English court will not, except in a very strong and unusual case, exercise discretion to allow the
       purported service to stand (Ferrarini SpA v Magnol Shipping Co Inc (The Sky One) [1988] 1 Lloyd’s
       Rep. 238, CA). Rule 6.40(4) applies if service of a claim on the defendant is altogether prohibited
       by the relevant foreign law, even if the method of service used would not be unlawful in itself (Von
       Pezold v Border Timbers Ltd [2020] EWHC 2172 (QB), Julia Dias QC). The burden of proof is on
       the claimant to establish that service would not contravene the relevant foreign law, and in Von
       Pezold it was held that the relevant standard of proof is on the balance of probabilities rather than a
       good arguable case.
          There is no express provision in Section IV of Pt 6 permitting service of a claim form out of the
       jurisdiction by an alternative method, but it is now settled that the court has such jurisdiction and
       that it is derived from the court’s power to give directions as to service under r.6.37(5)(b)(i) (Cecil v
       Bayat [2011] EWCA Civ 135; [2011] 1 W.L.R. 3086, CA and Abela v Baadarani [2013] UKSC 44;
       [2013] 1 W.L.R. 2043 (judgment of Lord Clarke, [20])). This authorises the court to make an order
       for alternative service (i.e. by a method or at a place not otherwise permitted by Pt 6) pursuant to
       r.6.15(1), and also to make such an order with retrospective effect pursuant to r.6.15(2). Where the
       court grants an application made by a claimant under r.6.15 for service of a claim form out of the
       jurisdiction by an alternative method, the order must specify the matters referred to in r.6.15(4),
       including the date on which the claim form is deemed served; otherwise the order would be defec-
       tive (Bill Kenwright Ltd v Flash Entertainment FZ LLC [2016] EWHC 1951 (QB), at [61]).
          Where a party seeks an order for service by an alternative method against a defendant who is
       resident outside of the jurisdiction, in circumstances where permission would be needed to serve
       proceedings on that defendant outside the jurisdiction, permission to serve out will still be needed
       even if the effect of the order to serve by an alternative method is that service will in fact be ef-
       fected within the jurisdiction (Marashen Ltd v Kenvett Ltd [2017] EWHC 1706 (Ch); [2018] 1 W.L.R.
       288, David Foxton QC sitting as a deputy judge).
          In Bacon v Automatic Inc [2011] EWHC 1072 (QB); [2012] 1 W.L.R. 753 (Tugendhat J), the
       judge stated that on an application for permission for service by an alternative method there
       should be evidence as to whether the proposed method of service is permitted by the law of the
       country in which the claim form is to be served. However, in Abela v Baadarani, op cit, the Supreme
       Court held that an order for service by an alternative method can be made only where none of the
       methods provided in r.6.40(3) has been successfully adopted, including of course service by a
       method permitted by the law of the country in which the claim form or document is to be served
       (under r.6.40(3)(c)). The only bar to the exercise of the court’s discretion to make such order is
       that, by r.6.40(4), nothing in a court order must authorise any person to do anything which is
       contrary to the law of the country where the claim form is to be served. Thus, the proposed
       method of service may not be permitted by the law of that country; the bar applies only where such
       method is positively contrary to the law of that country. The evidence required would therefore
       seem to be that the proposed method of service (or, in retrospective cases, the method that has
       been used): (1) is not permitted under Pt 6; and (2) will not be or was not contrary to the law of the
       country where the claim form or other document is to be served, pursuant to r.6.40(4).
          The question to be asked by the court is whether there is good reason to declare that service by
       the proposed method or at the proposed place shall be regarded as good service (in prospective
       cases) or as having amounted to good service (in retrospective cases). Speed is a relevant considera-
       tion but, in general, the desire of a claimant to avoid the delay inherent in service by the methods
       permitted by r.6.40 cannot of itself justify an order for service by an alternative method (Cecil v
       Bayat, op cit, at [66]).
          In Cruz City 1 Mauritius Holdings v Unitech Ltd [2013] EWHC 1323 (Comm); [2013] 2 All E.R.
       (Comm) 1137 (Field J), the judge, relying on the judgment of Tomlinson J in Kyrgyz Republic
       Ministry of Transport Department of Civil Aviation v Finrep GmbH [2006] EWHC 1722 (Comm); [2006]
       2 C.L.C. 402 and the Court of Appeal decision in Joint Stock Asset Management Co v BNP Paribas SA
       [2012] EWCA Civ 644; [2012] 1 Lloyd’s Rep. 649, confirmed the Commercial Court’s practice in
       the case of an arbitration whose seat is in the jurisdiction, to regard the fact that service on the
       respondent’s lawyers within the jurisdiction is far more speedy than service under a Convention or
       Treaty or the Service Regulation, as a good reason within r.6.15(1) and (2). See also Flota Petrolera
       Ecuatoriana v Petroleos de Venezuala SA [2017] EWHC 3630 (Comm); [2017] 2 C.L.C 759 (Leggatt J),
       at [22].
          In Abela v Baadarani, op cit, Lord Clarke noted that that was not a case in which the Hague
       Service Convention or any bilateral service convention or treaty applied as between the UK and the
       country in which service was to take place (Lebanon). He made clear that he was saying nothing
       about the position where there was a relevant convention or treaty ([34]). The threshold test for

                                                         388
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 88 of 174




                                  PART 6 SERVICE        OF   DOCUMENTS

 granting an order for service out of the jurisdiction by alternative means where the Hague Conven-
 tion applies has been considered in a number of subsequent first instance decisions, where varying
 conclusions have been reached. In Marashen Ltd v Kenvett Ltd [2017] EWHC 1706 (Ch); [2018] 1
 W.L.R. 288 (David Foxton QC), the judge held that, in cases covered by the Hague Convention or a
 bilateral service treaty which is exclusive in its application: (i) “exceptional circumstances”, rather




                                                                                                                       CPR 6
 than merely good reason, must be shown before an order for alternative service other than in ac-
 cordance with the terms of the treaty can be used; and (ii) mere delay or expense in serving in ac-
 cordance with the treaty cannot, without more, constitute such “exceptional circumstances”. In Flota
 Petrolera Ecuatoriana v Petroleos De Venezuala SA [2017] EWHC 3630 (Comm); [2017] 2 C.L.C. 759,
 Leggatt J rejected the notion that a country being a signatory to the Hague Convention meant that
 permission to serve by alternative means could only be ordered in exceptional circumstances, “un-
 less the country in question has indicated some positive objection to persons resident in its territory
 being served by any means other than in accordance with the Convention”. In Koza v Akcil [2018]
 EWHC 384 (Ch), Richard Spearman QC, sitting as a deputy Judge of the High Court, reached a
 similar conclusion but considered that in a Hague Convention case the invocation of the rule
 “certainly requires a clear foundation”, adding that “good reason” means good reason in all the
 circumstances of the particular case. These cases were considered in Punjab National Bank
 (International) Ltd v Srinivasan [2019] EWHC 89 (Ch) by Chief Master Marsh, who preferred the
 test of exceptional circumstances adopted in Marashen, and Sir Geoffrey Vos C agreed with that
 view on appeal to the High Court: see [2019] EWHC 3495 (Ch).
    Prior to completion of the UK’s withdrawal from the EU on 31 December 2020 (IP completion
 day), an order for alternative service was not available where this would be inconsistent with the
 EU Service Regulation, which was a mandatory and exhaustive code for the purposes of service in
 civil and commercial matters: Asefa Yesuf Import and Export v AP Moller-Maersk A/S (t/a Maersk Line)
 [2016] EWHC 1437 (Admlty) (Simon Bryan QC). However, the Service Regulation no longer ap-
 plies to the UK from IP completion day, as noted above.
    Parties are free to agree an ad hoc mode of service outside the methods set in the CPR (Mc-
 Culloch v Bank of Nova Scotia [2006] EWHC 790 (Ch); [2006] 2 All E.R. (Comm) 714).
    The court’s powers to dispense with service of a claim form (under r.6.16) or other documents
 (under r.6.28) may be exercised whether the attempts to serve the defendant took place within
 England and Wales or outside the jurisdiction: see Olafsson v Gissurarson (No.2) [2008] EWCA Civ
 152; [2008] 1 W.L.R. 2016 and Lonestar Communications Corp LLC v Kaye [2019] EWHC 3008
 (Comm) (Teare J), and the commentary at para.6.16.3 above.

 Service on foreign firms
    Part 6 applies to partners, or an individual, carrying on a business under a firm name within             6.40.4
 the jurisdiction. A firm that trades only abroad presents difficulties; if such a firm has no legal
 existence apart from its individual members, those members ought to be named and served (Von
 Hellfeld v Rechnityer [1914] 1 Ch. 748 at 755). It is, however, difficult to ascertain the legal status of
 foreign firms, particularly in continental countries, where there are bodies of a status not found in
 England. As a working rule it is often fairly safe to sue a firm in the style in which it enjoys legal
 rights and liabilities in its country of domicile.

 Service on a foreign state
   See s.12 of the State Immunity Act 1978 and r.6.44.                                                        6.40.5
 Civil Procedure Conventions and Treaties (r.6.40(3)(b))
     For the definition of Civil Procedure Convention, see para.(c) of r.6.31 (Interpretation). The           6.40.6
 most well-known is the Convention on the service abroad of judicial and extrajudicial documents
 in civil or commercial matters signed at the Hague on 15 November 1965 (Hague Service Conven-
 tion, printed HMSO, Cmnd.3986 (1969)). That Convention came into effect on 10 February 1969,
 after ratification by three States (art.27). It provides (inter alia) that each contracting state shall
 designate a Central Authority to receive requests for service coming from other contracting states
 and to execute them. The Central Authority for England and Wales is the Senior Master of the
 Senior Courts, Queen’s Bench Division. Documents for service must be lodged with the Foreign
 Process Office, Room E16, Royal Courts of Justice, Strand, London WC2A 2LL, for onward
 transmission. The contracting states are at liberty to impose restrictions under certain articles of
 the Convention and information as to these can be obtained from the above-named Department
 and from the HCCH website. This multilateral Convention does not invalidate the bilateral Conven-
 tions already in force and listed in the websites referred to at the end of r.6.40. The following is a
 list of the states that are members of the Hague Convention Organisation who have acceded to the
 Service Convention and also of those states that are non-members (marked with an asterisk) who
 have acceded to the Convention or regard themselves as bound by earlier accession by their former
 colonial government. In the case of some countries in the list there exists the possibility that the
 UK Government has not acceded to that country’s accession. This may be checked on the HCCH
 website. (Note that in the case of many Commonwealth countries the possibility exists of service on
 an agent to agent basis outside the Convention. For details consult the Foreign Process Section at
 the Royal Courts of Justice.)


                                                   389
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 89 of 174




                           SECTION A CIVIL PROCEDURE RULES 1998

            Albania
            Andorra
            Antigua and Barbuda*
            Argentina
            Armenia
            Australia
            Austria
            Bahamas*
            Barbados*
            Belarus
            Belgium
            Belize*
            Bosnia and Herzegovina
            Botswana*
            Brazil
            Bulgaria
            Canada
            China, People’s Republic of
            Colombia*
            Costa Rica
            Croatia
            Cyprus
            Czech Republic
            Denmark
            Egypt
            Estonia
            Finland
            France (besides Metropolitan France and the Overseas Departments (French Guyana,
            Guadeloupe, Reunion, Martinique), the Convention applies to all of the other French
            overseas territories)
            Germany
            Greece
            Hungary
            Iceland
            India
            Ireland
            Israel
            Italy
            Japan
            Kazakhstan
            Korea, Republic of
            Kuwait*
            Latvia
            Lithuania
            Luxembourg
            Malawi*
            Malta
            Mexico
            Monaco
            Montenegro
            Morocco
            Netherlands
            Nicaragua*
            Norway
            Pakistan*
            Philippines
            Poland
            Portugal
            Republic of Moldova
            Republic of North Macedonia
            Romania
            Russian Federation
            Saint Vincent and the Grenadines*
            San Marino*
            Serbia
            Seychelles*
            Slovakia
            Slovenia
            Spain

                                               390
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 90 of 174




                                PART 6 SERVICE       OF   DOCUMENTS

         Sri Lanka
         Sweden
         Switzerland
         Tunisia




                                                                                                                  CPR 6
         Turkey
         Ukraine
         United Kingdom
         United States of America (includes Guam, Puerto Rico and the Virgin Islands)
         Venezuela
         Vietnam

 Civil procedure treaties
   Other civil procedure treaties have been concluded with foreign states, for example with the          6.40.7
 United Arab Emirates (Treaty Series No.1 of 2009 Cmd Paper 7535).

 Service by postal channels under the Hague Service Convention
    The Hague Service Convention permits the sending of “judicial documents by postal channels           6.40.8
 directly to persons abroad” provided “the state of destination does not object” to such method of
 service (see arts 10 and 19). Provided therefore that service by post is permitted by and effected in
 accordance with the law of the country in which service is effected, there is nothing in the Hague
 Convention which cuts down the scope of this permission (Noirhomme v Walklate [1992] 1 Lloyd’s
 Rep. 427). However, it should be noted that many signatories to the Convention have declared their
 opposition to incoming service under art.10. Any party considering outgoing service to a Hague
 Service Convention Country by post should consult the HCCH website as to the relevant declara-
 tions and reservations.

 Prompt execution of requests for service under the Hague Service Convention
    The February 2009 quinquennial Special Commission on the practical operation of the Hague            6.40.9
 Apostille, Service, Evidence and Access to Justice Conventions recommended the following timelines
 in relation to the Service Convention:
    (a) If a forwarding authority has not received any acknowledgment of receipt of the request
          for service from the requested State within 30 calendar days following the sending of the
          request, it is encouraged to contact the Central Authority in the requested State to inquire
          about the status of the request. Such inquiry should be answered within a reasonable time.
    (b) Where the request for service cannot be executed as a result of inadequate information or
          document(s) forwarded, the Central Authority of the requested State is encouraged to
          contact, as promptly as possible, the forwarding authority in order to secure the missing
          information or document(s).
    (c) Whenever the Central Authority of the requested State is considering, under art.4, whether
          the request complies with the provisions of the Convention, it is encouraged to take that
          decision within 30 calendar days of receipt of the request.
    (d) If at any time during the execution of the request for service, an obstacle arises which may
          significantly delay or even prevent execution of the request, the Central Authority of the
          requested State is encouraged to communicate with the forwarding authority as promptly
          as possible.
    (e) A request for execution of service should be executed as promptly as possible and States
          are encouraged to take measures to further improve the effective operation of the
          Convention.
    (f) If the forwarding authority has not received a certificate confirming service or non-service
          from the relevant authority of the requested State within a reasonable time after sending
          the request, it is encouraged to contact the Central Authority of the requested State to
          inquire about the status of the execution of the request and the inquiry should be answered
          within a reasonable time.
    (g) The Central Authority of the requested State is encouraged to take all reasonable and ap-
          propriate steps to execute the request until such time as the forwarding authority advises
          that service is no longer required.
    (h) The forwarding authority is also encouraged to specify in the request a time after which
          service is no longer required or inform the relevant authority of the requested State at any
          time that service is no longer required.




                                                 391
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 91 of 174




                                     SECTION A CIVIL PROCEDURE RULES 1998

           Service in accordance with the Service Regulation1
   6.41      6.41 [Omitted]

        Service through foreign governments, judicial authorities and British
        Consular authorities2
   6.42   6.42—(1) Where a party wishes to serve a claim form or any other docu-
        ment in any country which is a party to a Civil Procedure Convention or
        Treaty providing for service in that country, it may be served—
              (a) through the authority designated under the Hague Convention or
                   any other Civil Procedure Convention or Treaty (where relevant) in
                   respect of that country; or
              (b) if the law of that country permits—
                      (i) through the judicial authorities of that country, or
                     (ii) through a British Consular authority in that country (subject
                          to any provisions of the applicable convention about the
                          nationality of persons who may be served by such a method).
          (2) Where a party wishes to serve a claim form or any other document in
        any country with respect to which there is no Civil Procedure Convention or
        Treaty providing for service in that country, the claim form or other docu-
        ment may be served, if the law of that country so permits—
              (a) through the government of that country, where that government is
                   willing to serve it; or
              (b) through a British Consular authority in that country.
          (3) Where a party wishes to serve the claim form or other document in—
              (a) any Commonwealth State which is not a party to the Hague
                   Convention or is such a party but HM Government has not declared
                   acceptance of its accession to the Convention;
              (b) the Isle of Man or the Channel Islands; or
              (c) any British overseas territory,
        the methods of service permitted by paragraphs (1)(b) and (2) are not avail-
        able and the party or the party’s agent must effect service direct, unless
        Practice Direction 6B provides otherwise.
          (A list of British overseas territories is reproduced in paragraph 5.2 of
        Practice Direction 6B.)
           Effect of rule (r.6.42)
  6.42.1      With effect from 1 October 2008, this rule replaced former r.6.25, but has been adjusted to take
           account of the provision made in para.(2) of r.6.40 for service of documents in Scotland and
           Northern Ireland. It applies to the service of “other documents” as well as to claim forms.

           Hague Service Convention
  6.42.2      For explanation, see para.(a) of r.6.31 (Interpretation) above. Parties to litigation in England and
           Wales are also able to serve in countries that are signatories to the Hague Service Convention as set
           out in art.10 of the Convention. However, it should be noted that many signatories to the Conven-
           tion have declared their opposition to incoming service under that article. Any party considering
           outgoing service to a Hague Service Convention State by this means should consult the HCCH
           website as to relevant declarations and reservations.

           Civil Procedure Convention
  6.42.3     For explanation, see para.(c) of r.6.31 (Interpretation) above.




              1 Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178) and amended by

           the Civil Procedure (Amendment No.2) Rules 2009 (SI 2009/3390) and the Civil Procedure
           (Amendment) Rules 2011 (SI 2011/88) and omitted by the Civil Procedure Rules 1998 (Amend-
           ment) (EU Exit) Regulations 2019 (SI 2019/521).
              2 Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178) and amended by

           the Civil Procedure (Amendment No.2) Rules 2009 (SI 2009/3390) and the Civil Procedure
           (Amendment) Rules 2011 (SI 2011/88).

                                                            392
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 92 of 174




                                PART 6 SERVICE       OF   DOCUMENTS

 Commonwealth State
    For explanation, see para.(f) of r.6.31 (Interpretation) above. Paragraph (3) of r.6.42 does not    6.42.4
 apply where, in the case of a Commonwealth State, the judicial authorities have required service to
 be in accordance with r.6.42(1)(b)(i) (see PD 6B (Service Out of the Jurisdiction) para.5.1).




                                                                                                                 CPR 6
 British overseas territory
    For the purposes of para.(3)(c) of r.6.42, the territories are as listed in para.5.2 of PD 6B       6.42.5
 (Service Out of the Jurisdiction); see para.6BPD.5 below.

 Brexit transitional and saving provision
    Regulation 18(5) of the Civil Procedure Rules 1998 (Amendment) (EU Exit) Regulations 2019           6.42.6
 (SI 2019/521) provides a transitional and saving provision concerning service of documents where
 the documents (specified in r.6.41(2) as it applied before 31 December 2020 (IP completion day))
 had been filed by an applicant prior to IP completion day but the action required by r.6.41(3) had
 not been carried out by that day. In such a circumstance the transitional and saving provision
 provides that “the court may treat the request for service of the documents in question as a request
 for service pursuant to rule 6.42(1) or (2) as appropriate”.
    For these purposes, r.6.41(2) and r.6.41(3) (as they applied before IP completion day) stated as
 follows:
       “(2) The party must file—
                (a) the claim form or other document;
                (b) any translation; and
                (c) any other documents required by the Service Regulation.
       (3) When a party files the documents referred to in paragraph (2), the court officer will
             forward the relevant documents to the Senior Master.”

 Procedure where service is to be through foreign governments, judicial
 authorities and British Consular authorities1
   6.43—(1) This rule applies where a party wishes to serve a claim form or 6.43
 any other document under rule 6.42(1) or 6.42(2).
   (2) Where this rule applies, that party must file—
       (a) a request for service of the claim form or other document specify-
             ing one or more of the methods in rule 6.42(1) or 6.42(2);
       (b) a copy of the claim form or other document;
       (c) any other documents or copies of documents required by Practice
             Direction 6B; and
       (d) any translation required under rule 6.45.
   (3) Where a party files the documents specified in paragraph (2), the court
 officer will—
       (a) seal(GL) the copy of the claim form or other document; and
       (b) forward the documents to the Senior Master.
   (4) The Senior Master will send documents forwarded under this rule—
       (a) where the claim form or other document is being served through
             the authority designated under the Hague Convention or any other
             Civil Procedure Convention or Treaty, to that authority; or
       (b) in any other case, to the Foreign, Commonwealth and Development
             Office with a request that it arranges for the claim form or other
             document to be served.
   (5) An official certificate which—
       (a) states that the method requested under paragraph (2)(a) has been
             performed and the date of such performance;
       (b) states, where more than one method is requested under paragraph
             (2)(a), which method was used; and
       (c) is made by—
               (i) a British Consular authority in the country where the
                     method requested under paragraph (2)(a) was performed;

    1 Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178) and amended by

 the Civil Procedure (Amendment No.2) Rules 2009 (SI 2009/3390), the Civil Procedure (Amend-
 ment) Rules 2011 (SI 2011/88) and the Transfer of Functions (Secretary of State for Foreign, Com-
 monwealth and Development Affairs) Order 2020 (SI 2020/942).

                                                393
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 93 of 174




                                     SECTION A CIVIL PROCEDURE RULES 1998

                         (ii) the government or judicial authorities in that country; or
                        (iii) the authority designated in respect of that country under a
                              Civil Procedure Convention or Treaty,
           is evidence of the facts stated in the certificate.
              (6) A document purporting to be an official certificate under paragraph
           (5) is to be treated as such a certificate, unless it is proved not to be.
           Effect of rule (r.6.43)
  6.43.1      The claimant must provide copies of the documents referred to in para.(2)(c) of the rule for
           each party to be served out of the jurisdiction (PD 6B (Service Out of the Jurisdiction) para.4.1;
           note also para.4.2).
              Where it is common ground that the defendant has not received actual notice of the proceed-
           ings, the onus is on the claimant to show that the method of service adopted was adequate and in
           compliance with the local rules; Arros Invest Ltd v Rafik Nishanov [2004] EWHC 576; [2004] I.L.Pr.
           22.
              In Chare v Fairclough [2003] EWHC 180 (QB) (Treacy J), it was held that where service was ef-
           fected through the Foreign and Commonwealth Office under CPR r.6.43, service was not effected
           by the court but by the claimant through the medium of the Foreign and Commonwealth Office.
           Therefore, cases where service was effected pursuant to CPR r.6.43 fell within CPR r.7.6(3)(b), not
           r.7.6(3)(a), and the onus was on the claimant to show that they had taken all reasonable steps to ef-
           fect service. It should be noted that the court as such never serves out of the jurisdiction. It is the
           parties who serve through the agency of the court and in some cases the FCO as well.
              Note that in the case of Olafsson v Gissurarson [2008] EWCA Civ 152; [2008] 1 All E.R. (Comm)
           1106, the Court of Appeal upheld the judge’s decision ([2006] EWHC 3162 (QB); [2007] 1 Lloyd’s
           Rep. 184) that this was a truly exceptional case in which service could be dispensed with
           retrospectively. Although service had been effected through British Consular authorities in Iceland,
           as a signatory to the Lugano Convention, based on a request for service made under CPR r.6.43
           and there was no dispute that the defendant had received the papers, the Consular Officer serving
           the papers had failed to obtain from the defendant a signed receipt for the papers being served.
           The failure to obtain the receipt rendered service ineffective under Icelandic law. The Consular
           Authority provided a certificate of personal service on the basis of which interlocutory judgment
           was entered. While the court had sympathy in this case with the claimant’s solicitors who believed
           that the process had been validly served, the Master of the Rolls expressed the view that “the
           experience of this case should lead claimants’ solicitors in the future to ensure that the service is in
           fact valid by the relevant law”. It would seem therefore that solicitors requesting service through
           the Senior Master and the FCO should satisfy themselves as to what is proper service under the law
           of the country in which it is to be effected and ensure that the FCO are requested to serve in a
           specific manner accordingly.

           Service of claim form or other document on a State1
   6.44      6.44—(1) This rule applies where a party wishes to serve the claim form or
           other document on a State.
             (2) In this rule, “State” has the meaning given by section 14 of the State
           Immunity Act 1978.
             (3) The party must file in the Central Office of the Royal Courts of
           Justice—
                  (a) a request for service to be arranged by the Foreign, Commonwealth
                       and Development Office;
                  (b) a copy of the claim form or other document; and
                  (c) any translation required under rule 6.45.
             (4) The Senior Master will send the documents filed under this rule to the
           Foreign, Commonwealth and Development Office with a request that it ar-
           ranges for them to be served.
             (5) An official certificate by the Foreign, Commonwealth and Development
           Office stating that a claim form or other document has been duly served on a
           specified date in accordance with a request made under this rule is evidence
           of that fact.
             (6) A document purporting to be such a certificate is to be treated as such
           a certificate, unless it is proved not to be.

              1 Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178) and amended by

           the Civil Procedure (Amendment) Rules 2011 (SI 2011/88) and the Transfer of Functions
           (Secretary of State for Foreign, Commonwealth and Development Affairs) Order 2020 (SI 2020/
           942).

                                                            394
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 94 of 174




                                 PART 6 SERVICE       OF   DOCUMENTS

   (7) Where—
        (a) section 12(6) of the State Immunity Act 1978 applies; and
       (b) the State has agreed to a method of service other than through the
            Foreign, Commonwealth and Development Office,




                                                                                                                   CPR 6
 the claim form or other document may be served either by the method agreed
 or in accordance with this rule.
   (Section 12(6) of the State Immunity Act 1978 provides that section 12(1)
 enables the service of a claim form or other document in a manner to which
 the State has agreed.)
 Actions against foreign states
     Under the doctrine of state immunity (a doctrine of customary international law) a state enjoyed     6.44.1
 absolute immunity from suit in the court of another state. In the early part of the twentieth
 century, in the UK and elsewhere, this doctrine yielded to the doctrine of restrictive immunity. In
 the UK statutory force was given to that doctrine by the State Immunity Act 1978, a statute that
 had its origins in the need to give effect to the European Convention on State Immunity. That Act
 provides that the immunity of a foreign state from action in UK courts is not absolute, but is
 restricted to acts of a governmental nature (jure imperri), and not of a commercial nature (jure
 gestionis). Subsequently, the Civil Jurisdiction and Judgments Act 1982 s.31 dealt with a matter not
 covered by the 1978 Act, that is, the recognition and enforcement in the UK of judgments given by
 a court of an “overseas country” (whether or not an EU Member State) against a state other than
 the UK or the state to which that court belongs.
     The law relating to the doctrine of restrictive immunity is complicated and need not be outlined
 here. What needs to be noted in this context is that, where the defendant in a claim form is a
 foreign state, the applicant for permission under r.6.36 to serve the claim form out of the jurisdic-
 tion must show distinctly, not only (as always) under which head of jurisdiction within para.3.1 of
 PD 6B the claim falls, but also why the prospective defendant is not absolutely immune from suit.
 As a practical matter, that usually means showing that the proceedings come within the commercial
 transaction proceedings exemption provided for in s.3 of the 1978 Act and therefore the defendant
 enjoys restrictive immunity only. This additional requirement is not expressly referred to in Form
 N510 but it is clearly a matter that should be brought to the attention of the court (see Form PF 6A
 para.6).
     In NML Capital Ltd v Republic of Argentina [2011] UKSC 31; [2011] 2 A.C. 495, SC, the claim-
 ants sought permission to serve the claim form out of the jurisdiction under para.3.1(10) of PD 6B
 and the particular question arising on the defendant’s application under r.11(1) to set aside service
 was whether the defendant was not absolutely immune from suit. Initially the claimant’s submis-
 sion was that either their claim fell within the commercial transaction proceedings exemption or
 that the defendant had waived, and agreed not to plead, any claim that it might have to state im-
 munity, but subsequently the possibility that the defendant was not absolutely immune from suit
 for other reasons emerged (see further para.6HJ.24). The authorities on the nature and scope of
 the doctrine of restrictive immunity were exhaustively examined in the judgments delivered in the
 Court of Appeal and the Supreme Court in this case. See also Boru Hatlari Ile Petrol Tasima AS v
 Tepe Insaat Sanayii AS [2018] UKPC 31, PC, where the particular question arising was the meaning
 of “property of a State” within s.13(2)(b) of the 1978 Act.
     Where permission for service of the claim form out of the jurisdiction is granted, service of the
 claim form on the foreign state defendant is governed by r.6.44. Section 12(6) of the 1978 Act
 provides that s.12(1) enables the service of a claim form or other document in a manner to which
 the state has agreed. Except where there is agreement to the contrary under s.12(6), the require-
 ments are mandatory and good service cannot be made without adhering to them (Kuwait Airways
 Corp v Iraqi Airways Co [1995] 1 W.L.R. 1147, HL).
     Under the State Immunity Act 1978, where a foreign state is served, the periods for filing an
 acknowledgment of service under Pt 10, or for filing or serving an admission under Pt 14, are
 regulated by special rules; see PD 6B para.6.5.
     As is explained elsewhere (para.6.37.16), the court will not give permission to serve out of the
 jurisdiction unless satisfied that England and Wales is the proper place in which to bring the claim
 (r.6.37(3)). The fact that the prospective defendant is a foreign state, and the question of whether a
 judgment of an English court against it is likely to be effective, would generally be important fac-
 tors to be considered by the court in this respect.
     The question whether a state or diplomatic agent (a) is immune from jurisdiction is distinct
 from the question whether either of them (b) is immune from service or from certain modes of
 service. The latter immunity is distinct from and additional to the former.
     In Al-Maki v Reyes [2017] UKSC 61; [2017] I.C.R. 1417, SC, former employees of a diplomatic
 agent commenced employment tribunal proceedings against the agent. The claim forms were sent
 through the post to the agent’s private address in accordance with r.61(1)(a) of the Employment
 Tribunals Rules of Procedure 2013. The validity of the service was upheld at first instance and on
 appeals to the EAT, the Court of Appeal, and the Supreme Court. In the Supreme Court Lord
 Sumption explained (at [15]) that, in the case of states, the mode of service is prescribed by s.12 of

                                                 395
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 95 of 174




                                  SECTION A CIVIL PROCEDURE RULES 1998

        the State Immunity Act 1978. Service must be effected on a state by the transmission of the docu-
        ment through the Foreign and Commonwealth Office. (Article 22 of the United Nations Conven-
        tion on the Jurisdictional Immunities of States, when it is in force, will require service of process
        on states to be effected on states through diplomatic channels in the absence of agreement on any
        other mode of service.) There is, however, no corresponding provision relating to service on
        diplomatic agents either in the Diplomatic Privileges Act 1964 or in the Vienna Convention on
        Diplomatic Relations. Thus there is no basis for a diplomatic agent’s claim for immunity from
        service unless the service violates the agent’s person or residence, contrary to arts 29 and 30(1) of
        the Vienna Convention. In the instant case the delivery of the claim form by post caused no such
        violation, since it merely informed the agent of the civil proceedings against him and enabled him
        to protect himself in respect of any procedural steps that were required to be taken ([13]–[16]).
        Lord Sumption noted that apparently the practice had become established of serving process on
        diplomatic agents through diplomatic channels on the foreign state or its mission in the UK and
        commented that that practice had no basis in domestic or international law and was not an effective
        mode of service ([16]).
           Section 12(1) of the 1978 Act provides for service through the Foreign & Commonwealth Office
        of: “any writ or other document required to be served for instituting proceedings against the State”.
        In General Dynamics UK Ltd v State of Libya [2019] EWCA Civ 1110; [2019] 1 W.L.R. 6137, the
        Court of Appeal confirmed (obiter) that, where s.12 applies, there is no power to dispense with
        service as its provisions are mandatory. However, the court held that an order granting permission
        to enforce an arbitration award against a foreign state (being a New York Convention award
        enforceable pursuant to the Arbitration Act 1996 s.101) was not a “writ or other document required
        to be served for instituting proceedings against the State” and therefore did not fall within s.12.
        The court had jurisdiction to dispense with service in an appropriate case, under both CPR rr.6.16
        (claim forms) and 6.28 (other documents), though it would always be appropriate to make arrange-
        ments to notify the state in question. The Court of Appeal stressed that such notification did not
        amount to alternative service, which could not be used where the respondent is a state. Where the
        document was not a claim form and therefore the application fell within CPR r.6.28, it could be
        said that the court had a general discretion, without a requirement for “exceptional circumstances”
        as under CPR r.6.16. However, the court considered that, when the order permitting enforcement
        was the first time the foreign state received notice of a claimant’s attempt to enforce the award, it
        was “only right and proper” to apply the test of exceptional circumstances.
           Section 12(1) of the 1978 Act further provides that “service shall be deemed to have been ef-
        fected when the writ or document is received at the Ministry”. In European Union v Syrian Arab
        Republic [2018] EWHC 181 (Comm), the method of service of a claim form on a foreign state was
        by email (sent by the Foreign and Commonwealth Office in effecting service under r.6.44), and no
        delivery failure notification was received by the sender to suggest that the recipient server was
        unavailable or busy. Teare J found (applying the reasoning in Anson v Trump [1998] 1 W.L.R. 1404,
        CA) that service had been effected under s.12(1) when the email arrived in the electronic deposi-
        tory of the recipient. However, in Heiser’s Estate v Iran [2019] EWHC 2074 (QB), in considering
        similar provisions at s.12(5) of the 1978 Act relating to service of default judgments, Stewart J held
        that service by email was not permitted under s.12, disagreeing with the conclusion of Teare J in
        Anson. He also held that service was not effected where the representative of Ministry of Affairs in
        Iran refused to accept the default judgment, given the requirement for documents to be “received”.

        Translation of claim form or other document1
   6.45   6.45—(1) Except where paragraph (4) or (5) applies, every copy of the
        claim form or other document filed under rule 6.43 (service through foreign
        governments, judicial authorities etc.) or 6.44 (service of claim form or other
        document on a State) must be accompanied by a translation of the claim form
        or other document.
          (2) The translation must be—
              (a) in the official language of the country in which it is to be served;
                   or
              (b) if there is more than one official language of that country, in any
                   official language which is appropriate to the place in the country
                   where the claim form or other document is to be served.
          (3) Every translation filed under this rule must be accompanied by a state-
        ment by the person making it that it is a correct translation, and the statement
        must include that person’s name, address and qualifications for making the
        translation.

           1 Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178) and amended by

        the Civil Procedure (Amendment) Rules 2011 (SI 2011/88) and the Civil Procedure Rules 1998
        (Amendment) (EU Exit) Regulations 2019 (SI 2019/521).

                                                        396
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 96 of 174




                                 PART 6 SERVICE       OF   DOCUMENTS

   (4) A party is not required to file a translation of a claim form or other
 document filed under rule 6.43 (service through foreign governments, judicial
 authorities etc.) where the claim form or other document is to be served—
        (a) in a country of which English is an official language; or




                                                                                                                   CPR 6
       (b) on a British citizen (within the meaning of the British Nationality
            Act 1981), unless a Civil Procedure Convention or Treaty requires
            a translation.
   (5) A party is not required to file a translation of a claim form or other
 document filed under rule 6.44 (service of claim form or other document on
 a State) where English is an official language of the State in which the claim
 form or other document is to be served.
 Effect of rule
    Prior to 31 December 2020 (IP completion day) this rule signposted reference to the Service           6.45.1
 Regulation as it contains provisions concerning the translation of documents. This signpost was
 omitted by reg.4(20) of the Civil Procedure Rules 1998 (Amendment) (EU Exit) Regulations 2019
 (SI 2019/521), as of IP completion day.

 Undertaking to be responsible for expenses1
   6.46 Every request for service filed under rule 6.43 (service through 6.46
 foreign governments, judicial authorities etc.) or rule 6.44 (service of claim
 form or other document on a State) must contain an undertaking by the
 person making the request—
       (a) to be responsible for all expenses incurred by the Foreign, Com-
           monwealth and Development Office or foreign judicial authority;
           and
       (b) to pay those expenses to the Foreign, Commonwealth and Develop-
           ment Office or foreign judicial authority on being informed of the
           amount.

 Proof of service before obtaining judgment2
   6.47 Where—                                                                  6.47
        (a) a hearing is fixed when the claim form is issued;
        (b) the claim form is served on a defendant out of the jurisdiction;
            and
        (c) that defendant does not appear at the hearing,
 the claimant may not obtain judgment against the defendant until the claim-
 ant files written evidence that the claim form has been duly served in accord-
 ance with this Part.
 Effect of rule
    Rule 6.47 (unless disapplied in certain circumstances which otherwise might apply) prevents a         6.47.1
 claimant from taking further steps against a defendant served with a claim form out of the jurisdic-
 tion, until the claimant files written evidence showing that such service has been duly effected. The
 written evidence must show that the claim form has been duly served out of the jurisdiction “in ac-
 cordance with this Part”. Where, by an order obtained under r.6.15, the claimant has effected
 service by an alternative method, r.6.47 requires that the claimant should file written evidence that
 the claim form has been duly served by that method, a requirement that will be satisfied if written
 evidence is produced which shows that such steps as the court may have specified in the order
 made under r.6.15 have been complied with (Bill Kenwright Ltd v Flash Entertainment FZ LLC [2016]
 EWHC 1951 (QB), at [62]).
    In r.6.47(a) the words “a hearing is fixed when the claim form is issued” cannot be read literally
 as applying the rule only to fixed date claims where a hearing date is given on issue, since few such
 actions could be expected to be served abroad (they are largely possession claims). Further, r.6.40(2)
 does not modify the term “jurisdiction” in this Section but only in Section II; therefore the general
 definition in r.2.3 would seem to apply. Nevertheless it would be odd if the words in r.6.47(b) “out


    1 Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178) and amended by

 the Transfer of Functions (Secretary of State for Foreign, Commonwealth and Development Af-
 fairs) Order 2020 (SI 2020/942).
    2 Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178).


                                                 397
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 97 of 174




                                     SECTION A CIVIL PROCEDURE RULES 1998

           of the jurisdiction” in the context of this rule referred to Scotland and Northern Ireland in
           circumstances in which service of claim forms in Scotland and Northern Ireland must be under
           Section II, so that the filing of written evidence as opposed to the certificate of service should not
           be necessary.


                           V. Service of Documents from Foreign Courts or Tribunals

        Scope of this Section1
   6.48   6.48 This Section—
              (a) applies to the service in England and Wales of any document in
                  connection with civil or commercial proceedings in a foreign court
                  or tribunal;
              (b) [Omitted]

           Effect of rule (r.6.48)
  6.48.1      This rule introduces Section V which replaces Section IV of Pt 6 as it stood before the substitu-
           tion of the whole of that Part with effect from 1 October 2008. The language of the several rules
           (rr.6.49 to 6.52) in this Section has been re-phrased in a number of respects. In terms, the Section
           now applies to service in England and Wales of “any document” (rather than “any court process”)
           in connection with civil or commercial proceedings in a foreign court or tribunal.
              This rule was amended by reg.4(21) of the Civil Procedure Rules 1998 (Amendment) (EU Exit)
           Regulations 2019 (SI 2019/521) to omit r.6.48(b), as of 31 December 2020 (IP completion day).
           That rule had referred to the Service Regulation.
              For further commentary, see para.6.52.1.

           Interpretation2
   6.49      6.49 In this Section—
                 (a) “convention country” means a country in relation to which there is
                      a Civil Procedure Convention (which has the same meaning as in
                      rule 6.31(c));
                 (b) “foreign court or tribunal” means a court or tribunal in a country
                      outside of the United Kingdom; and
                 (c) “process server” means—
                         (i) a process server appointed by the Lord Chancellor to serve
                             documents to which this Section applies, or
                        (ii) the process server’s agent.

           Editorial note
  6.49.1     Although not amended to say so expressly r.6.49(a) would also cover a civil procedure treaty.

        Request for service3
   6.50   6.50 The Senior Master will serve a document to which this Section ap-
        plies upon receipt of—
               (a) a written request for service—
                      (i) where the foreign court or tribunal is in a convention
                          country, from a consular or other authority of that country;
                          or
                     (ii) from the Secretary of State for Foreign, Commonwealth and
                          Development Affairs, with a recommendation that service
                          should be effected;

              1 Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178) and amended by

           the Civil Procedure Rules 1998 (Amendment) (EU Exit) Regulations 2019 (SI 2019/521).
              2 Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178).
              3 Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178) and amended by

           the Transfer of Functions (Secretary of State for Foreign, Commonwealth and Development Af-
           fairs) Order 2020 (SI 2020/942).

                                                           398
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 98 of 174




                                 PART 6 SERVICE        OF   DOCUMENTS

        (b) a translation of that request into English;
        (c) two copies of the document to be served; and
        (d) unless the foreign court or tribunal certifies that the person to be
            served understands the language of the document, two copies of a




                                                                                                                     CPR 6
            translation of it into English.

 Method of service1
  6.51 The Senior Master will determine the method of service.                                              6.51

 After service2
   6.52—(1) Where service of a document has been effected by a process 6.52
 server, the process server must—
       (a) send to the Senior Master a copy of the document, and
               (i) proof of service; or
              (ii) a statement why the document could not be served; and
       (b) if the Senior Master directs, specify the costs incurred in serving
             or attempting to serve the document.
   (2) The Senior Master will send to the person who requested service—
       (a) a certificate, sealed with the seal of the Senior Courts for use out
             of the jurisdiction, stating—
               (i) when and how the document was served or the reason why
                    it has not been served; and
              (ii) where appropriate, an amount certified by a costs judge to be
                    the costs of serving or attempting to serve the document; and
       (b) a copy of the document.
 Effect of Section V
    This section sets out the procedure for the incoming service of judicial documents through the          6.52.1
 Senior Master in England and Wales.
    Parties to foreign litigation in a country which is a signatory to the Hague Convention on the
 Service of Judicial and Extrajudicial Documents are also able to effect service in England and
 Wales as set out in art.10 of the Convention which states:
      “Provided the State of destination does not object, the present Convention shall not interfere
      with—
          (a) the freedom to send judicial documents, by postal channels, directly to persons
                abroad,
          (b) the freedom of judicial officers, officials or other competent persons of the State of
                origin to effect service of judicial documents directly through the judicial officials or
                other competent persons of the State of destination,
          (c) the freedom of any person interested in a judicial proceeding to effect service of
                judicial documents directly through the judicial officials or other competent persons
                of the State of destination.”
    In art.10 “other competent persons of the State of destination” in the case of service in England
 and Wales is regarded by The Senior Master as meaning Solicitors of the Senior Courts. The
 Central Authority Section for the UK on the HCCH website contains the following statements in
 that respect:
       “Extract from a letter dated 11 September 1980 addressed by the Foreign and Commonwealth
       Office of the Permanent Bureau:
       ‘(…) Thank you for your letter of 31 July in which you ask for assistance in the interpretation
       of the declaration made by the United Kingdom on 17 November 1967 in relation to Article
       10(c) of the Convention. I am happy to confirm that our declaration does not preclude any
       person in another Contracting State who is interested in a judicial proceeding (including his
       lawyer) from effecting service in the United Kingdom “directly” through a competent person
       other than a judicial officer or official, e.g., a solicitor. (…)’ Conclusion and Recommendation
       No 58 of the 2003 Special Commission (SC) states: ‘The 2003 SC noted that the UK confirmed
       its position expressed at the Special Commission meeting of 1989, indicating its preference
       for the use of direct service through English solicitors on residents of England and Wales.’”


   1 Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178).
   2 Introduced by the Civil Procedure (Amendment) Rules 2008 (SI 2008/2178) and amended by
 the Civil Procedure (Amendment) Rules 2009 (SI 2009/2092).

                                                  399
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 99 of 174




                              SECTION A CIVIL PROCEDURE RULES 1998

               PRACTICE DIRECTION 6A—SERVICE          WITHIN THE   UNITED KINGDOM
                           This Practice Direction supplements CPR Part 6

         Scope of this Practice Direction
6APD.1     1.1 This Practice Direction supplements—
           (1) Section II (service of the claim form in the jurisdiction) of Part 6;
           (2) Section III (service of documents other than the claim form in the
               United Kingdom) of Part 6; and
           (3) rule 6.40 in relation to the method of service on a party in Scotland or
               Northern Ireland.
           (Practice Direction 6B contains provisions relevant to service on a party in
         Scotland or Northern Ireland, including provisions about service out of the
         jurisdiction where permission is and is not required and the period for respond-
         ing to an application notice.)

         When service may be by document exchange
6APD.2    2.1 Service by document exchange (DX) may take place only where—
          (1) the address at which the party is to be served includes a numbered box
              at a DX, or
          (2) the writing paper of the party who is to be served or of the solicitor act-
              ing for that party sets out a DX box number, and
          (3) the party or the solicitor acting for that party has not indicated in writ-
              ing that they are unwilling to accept service by DX.

         How service is effected by post, an alternative service provider or DX
6APD.3     3.1 Service by post, DX or other service which provides for delivery on the
         next business day is effected by—
           (1) placing the document in a post box;
           (2) leaving the document with or delivering the document to the relevant
               service provider; or
           (3) having the document collected by the relevant service provider.

         Service by fax or other electronic means
6APD.4     4.1 Subject to the provisions of rule 6.23(5) and (6), where a document is to
         be served by fax or other electronic means—
           (1) the party who is to be served or the solicitor acting for that party must
                previously have indicated in writing to the party serving—
               (a) that the party to be served or the solicitor is willing to accept service
                    by fax or other electronic means; and
               (b) the fax number, e-mail address or other electronic identification to
                    which it must be sent; and
           (2) the following are to be taken as sufficient written indications for the
                purposes of paragraph 4.1(1)—
               (a) a fax number set out on the writing paper of the solicitor acting for
                    the party to be served;
               (b) an e-mail address set out on the writing paper of the solicitor acting
                    for the party to be served but only where it is stated that the e-mail
                    address may be used for service; or
               (c) a fax number, e-mail address or electronic identification set out on a
                    statement of case or a response to a claim filed with the court.
           4.2 Where a party intends to serve a document by electronic means (other
         than by fax) that party must first ask the party who is to be served whether
         there are any limitations to the recipient’s agreement to accept service by such
         means (for example, the format in which documents are to be sent and the
         maximum size of attachments that may be received).
                                                400
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 100 of 174




                              PRACTICE DIRECTION 6A

   4.3 Where a document is served by electronic means, the party serving the
 document need not in addition send or deliver a hard copy.

 Service on members of the Regular Forces and United States Air Force




                                                                                              CPR 6
   5.1 The provisions that apply to service on members of the regular forces 6APD.5
 (within the meaning of the Armed Forces Act 2006) and members of the United
 States Air Force are annexed to this practice direction.

 Personal service on a company or other corporation
   6.1 Personal service on a registered company or corporation in accordance 6APD.6
 with rule 6.5(3) is effected by leaving a document with a person holding a
 senior position.
   6.2 Each of the following persons is a person holding a senior position—
   (1) in respect of a registered company or corporation, a director, the
        treasurer, the secretary of the company or corporation, the chief execu-
        tive, a manager or other officer of the company or corporation; and
   (2) in respect of a corporation which is not a registered company, in addi-
        tion to any of the persons set out in sub-paragraph (1), the mayor, the
        chairman, the president, a town clerk or similar officer of the
        corporation.

 Certificate of service where claimant serves the claim form
   7.1 Where, pursuant to rule 6.17(2), the claimant files a certificate of service, 6APD.7
 the claimant is not required to and should not file—
   (1) a further copy of the claim form with the certificate of service; and
   (2) a further copy of—
        (a) the particulars of claim (where not included in the claim form); or
        (b) any document attached to the particulars of claim,
       with the certificate of service where that document has already been
       filed with the court.
   (Rule 7.4 requires the claimant to file a copy of the particulars of claim
 (where served separately from the claim form) within 7 days of service on the
 defendant.)

 Service by the court
   8.1 Where the court serves a document in accordance with rule 6.4 or 6APD.8
 6.21(2), the method will normally be first class post.

 Application for an order for service by an alternative method or at an
 alternative place
   9.1 Where an application for an order under rule 6.15 is made before the 6APD.9
 document is served, the application must be supported by evidence stating—
   (1) the reason why an order is sought;
   (2) what alternative method or place is proposed, and
   (3) why the applicant believes that the document is likely to reach the person
       to be served by the method or at the place proposed.
   9.2 Where the application for an order is made after the applicant has
 taken steps to bring the document to the attention of the person to be served by
 an alternative method or at an alternative place, the application must be sup-
 ported by evidence stating—
   (1) the reason why the order is sought;
   (2) what alternative method or alternative place was used;
   (3) when the alternative method or place was used; and
   (4) why the applicant believes that the document is likely to have reached
        the person to be served by the alternative method or at the alternative
        place.
                                       401
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 101 of 174




                                     SECTION A CIVIL PROCEDURE RULES 1998

              9.3 Examples—
              (1) an application to serve by posting or delivering to an address of a person
                  who knows the other party must be supported by evidence that if posted
                  or delivered to that address, the document is likely to be brought to the
                  attention of the other party;
              (2) an application to serve by sending a SMS text message or leaving a
                  voicemail message at a particular telephone number saying where the
                  document is must be accompanied by evidence that the person serving
                  the document has taken, or will take, appropriate steps to ensure that the
                  party being served is using that telephone number and is likely to receive
                  the message; and
              (3) an application to serve by e-mail to a company (where paragraph 4.1
                  does not apply) must be supported by evidence that the e-mail address to
                  which the document will be sent is one which is likely to come to the at-
                  tention of a person holding a senior position in that company.

            Deemed service of a document other than a claim form
 6APD.10      10.1 Rule 6.26 contains provisions about deemed service of a document
            other than a claim form. Examples of how deemed service is calculated are set
            out below.

            10.2 Example 1
              Where the document is posted (by first class post) on a Monday (a business
            day), the day of deemed service is the following Wednesday (a business day).

            10.3 Example 2
              Where the document is left in a numbered box at the DX on a Friday (a busi-
            ness day), the day of deemed service is the following Monday (a business day).

            10.4 Example 3
              Where the document is sent by fax on a Saturday and the transmission of
            that fax is completed by 4.30p.m. on that day, the day of deemed service is the
            following Monday (a business day).

            10.5 Example 4
              Where the document is served personally before 4.30p.m. on a Sunday, the
            day of deemed service is the next day (Monday, a business day).

            10.6 Example 5
              Where the document is delivered to a permitted address after 4.30p.m. on
            the Thursday (a business day) before Good Friday, the day of deemed service is
            the following Tuesday (a business day) as the Monday is a bank holiday.

            10.7 Example 6
              Where the document is posted (by first class post) on a bank holiday Monday,
            the day of deemed service is the following Wednesday (a business day).
            Editorial note
6APD.10.1      Comparison of deemed dates of service for claim form and Particulars of Claim when Particulars
            of Claim are served separately from claim form.

             Table of Comparison of Deemed Dates of Service for Claim Form and Particulars of Claim

             METHOD OF SERVICE                DEEMED DATE OF SERVICE          DEEMED DATE OF SERVICE
             CPR 6.3 and 6.26                 OF CLAIM FORM                   OF PARTICULARS OF CLAIM
                                              CPR 6.14 and 7.5(1); 6.5(3)     CPR 6.26
             First Class Post, document       The second business day after   The second day after it was
             exchange or other service that   completion of the step, e.g.    posted, or left with, delivered

                                                           402
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 102 of 174




                                       PRACTICE DIRECTION 6A

  provides delivery on the next      posted, left with, delivered to  to or collected by the relevant
  business day                       or collected by the relevant     service provider, provided that
                                     document delivery service on     day is a business day, if not the
                                     Monday, deemed served on         next business day after that




                                                                                                          CPR 6
                                     Wednesday; or posted, left       day, e.g. posted, left with,
                                     with, delivered to or collected  delivered to or collected by the
                                     by the relevant document         relevant document delivery
                                     delivery service on Friday,      service on Monday, deemed
                                     deemed served on the follow-     served on Wednesday posted,
                                     ing Tuesday (unless Monday is    left with, delivered to or col-
                                     a Bank Holiday, then deemed      lected by the relevant docu-
                                     service on Wednesday).           ment delivery service on
                                                                      Friday, deemed served on the
                                                                      followingMonday (unless
                                                                      Monday is a Bank Holiday,
                                                                      then deemed service on
                                                                      Tuesday).
  Delivery of the document or        Second business day after        If delivered/left at permitted
  leaving it at the relevant place   delivering to or leaving at the address on a business day
                                     relevant place, e.g. delivered   before 4.30pm, on that day, or
                                     /left on Monday, served on       in any other case, the next
                                     Wednesday; delivered/left on business day, e.g. delivered/left
                                     Friday, deemed served on         4pm Monday, deemed served
                                     Tuesday (unless Monday is a      Monday (unless Monday is a
                                     Bank Holiday, then deemed        Bank Holiday, then deemed
                                     service on Wednesday).           service on Tuesday); delivered/
                                                                      left 5pm Monday, deemed
                                                                      served Tuesday delivered/left
                                                                      4pm Friday, deemed served
                                                                      Friday; delivered/left 5pm
                                                                      Friday, deemed served the fol-
                                                                      lowing Monday (unless Monday
                                                                      is a Bank Holiday, then
                                                                      deemed service on Tuesday).
  Personal Service                   Second business day after        If served personally before
                                     leaving claim form in accord- 4.30pm, on a business day, on
                                     ance with r.6.5(3), e.g. left on that day, or in any other case,
                                     Monday, deemed served on         the next business day, e.g.
                                     Wednesday; left on Friday,       personally delivered 4pm
                                     deemed served on the follow- Monday, deemed served
                                     ing Tuesday (unless Monday is Monday (unless Monday is a
                                     a Bank Holiday, then deemed Bank Holiday, then deemed
                                     service on Wednesday).           service on Tuesday); personally
                                                                      delivered 5pm Monday,
                                                                      deemed served Tuesday
                                                                      personally delivered 4pm
                                                                      Friday, deemed served Friday;
                                                                      personally delivered 5pm
                                                                      Friday, deemed served the fol-
                                                                      lowing Monday (unless Monday
                                                                      is a Bank Holiday, then
                                                                      deemed service on Tuesday).
  Fax                                Second Business day after        If transmission of the fax is
                                     transmission of the fax is       before 4.30pm on a business
                                     completed, e.g. transmission     day, on that day, or in any
                                     of fax completed on Monday, other case, the next business
                                     deemed served on Wednesday; day, e.g. transmitted 4pm
                                     transmission of fax completed Monday, deemed served
                                     on Friday, deemed served on      Monday (unless Monday is a
                                     the following Tuesday (unless Bank Holiday, then deemed
                                     Monday is a Bank Holiday,        service on Tuesday); transmit-
                                     then deemed service on           ted 5pm Monday, deemed
                                     Wednesday).                      served Tuesday; transmitted
                                                                      4pm Friday, deemed served
                                                                      Friday; transmitted 5pm Friday,
                                                                      deemed served the following
                                                                      Monday (unless Monday is a
                                                                      Bank Holiday, then deemed
                                                                      service on Tuesday).


                                                  403
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 103 of 174




                                 SECTION A CIVIL PROCEDURE RULES 1998

          Email or other Electronic    Second Business day after       If electronic transmission is
          Method                       sending the email or other      before 4.30pm on a business
                                       electronic transmission, e.g.   day, on that day, or in any
                                       transmission on Monday,         other case, the next business
                                       deemed served on Wednesday;     day, e.g. transmitted 4pm
                                       transmission on Friday,         Monday, deemed served
                                       deemed served on the follow-    Monday (unless Monday is a
                                       ing Tuesday (unless Monday is   Bank Holiday, then deemed
                                       a Bank Holiday, then deemed     service on Tuesday); transmit-
                                       service on Wednesday).          ted 5pm Monday, deemed
                                                                       served Tuesday; transmitted
                                                                       4pm Friday, deemed served
                                                                       Friday; transmitted 5pm Friday,
                                                                       deemed served the following
                                                                       Monday (unless Monday is a
                                                                       Bank Holiday, then deemed
                                                                       service on Tuesday).


                                                  Annex

          Service on Members of the Regular Forces
6APD.11      1. The following information is for litigants and legal representatives who
          wish to serve legal documents in civil proceedings in the courts of England and
          Wales on parties to the proceedings who are (or who, at the material time,
          were) members of the regular forces (as defined in the Armed Forces Act
          2006).
             2. The proceedings may take place in the County Court or the High Court,
          and the documents to be served may be claim forms, interim application notices
          and pre-action application notices. Proceedings for divorce or maintenance and
          proceedings in the Family Courts generally are subject to special rules as to
          service which are explained in a practice direction issued by the Senior District
          Judge of the Principal Registry on 26 June 1979.
             3. In this Annex, the person wishing to effect service is referred to as the
          ‘claimant’ and the member of the regular forces to be served is referred to as
          ‘the member’; the expression “overseas” means outside the United Kingdom.

          Enquiries as to address
6APD.12     4. As a first step, the claimant’s legal representative will need to find out
          where the member is serving, if this is not already known. For this purpose the
          claimant’s legal representative should write to the appropriate officer of the
          Ministry of Defence as specified in paragraph 10 below.
            5. The letter of enquiry should in every case show that the writer is a legal
          representative and that the enquiry is made solely with a view to the service of
          legal documents in civil proceedings.
            6. In all cases the letter must give the full name, service number, rank or
          rate, and Ship, Arm or Trade, Regiment or Corps and Unit or as much of this
          information as is available. Failure to quote the service number and the rank or
          rate may result either in failure to identify the member or in considerable
          delay.
            7. The letter must contain an undertaking by the legal representative that, if
          the address is given, it will be used solely for the purpose of issuing and serv-
          ing documents in the proceedings and that so far as is possible the legal
          representative will disclose the address only to the court and not to the claim-
          ant or to any other person or body. A legal representative in the service of a
          public authority or private company must undertake that the address will be
          used solely for the purpose of issuing and serving documents in the proceed-
          ings and that the address will not be disclosed so far as is possible to any other
          part of the legal representative’s employing organisation or to any other person
          but only to the court. Normally on receipt of the required information and
          undertaking the appropriate office will give the service address.
                                                   404
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 104 of 174




                              PRACTICE DIRECTION 6A

   8. If the legal representative does not give the undertaking, the only
 information that will be given is whether the member is at that time serving in
 England or Wales, Scotland, Northern Ireland or overseas.
   9. It should be noted that a member’s address which ends with a British




                                                                                        CPR 6
 Forces Post Office address and reference (BFPO) will nearly always indicate
 that the member is serving overseas.
   10. The letter of enquiry should be addressed as follows—
   (a) Royal Navy and Royal Marine Officers, Ratings and Other Ranks—

                Director Naval Personnel
                Fleet Headquarters
                MP 3.1
                Leach Building
                Whale Island
                Portsmouth
                Hampshire
                PO2 8BY

   (b) Army Officers and other Ranks—

                Army Personnel Centre
                Disclosures 1
                MP 520
                Kentigern House
                65 Brown Street
                Glasgow
                G2 8EX

   (c) Royal Air Force Officers and Other Ranks—

                Manning 22E
                RAF Disclosures
                Room 221B
                Trenchard Hall
                RAF Cranwell
                Sleaford
                Lincolnshire
                NG34 8HB

 Assistance in serving documents on members
    11. Once the claimant’s legal representative has ascertained the member’s 6APD.13
 address, the legal representative may use that address as the address for service
 by post, in cases where this method of service is allowed by the Civil Procedure
 Rules. There are, however, some situations in which service of the proceedings,
 whether in the High Court or in the County Court, must be effected person-
 ally; in these cases an appointment will have to be sought, through the Com-
 manding Officer of the Unit, Establishment or Ship concerned, for the purpose
 of effecting service. The procedure for obtaining an appointment is described
 below, and it applies whether personal service is to be effected by the claimant’s
 legal representative or the legal representative’s agent or by a court bailiff, or,
 in the case of proceedings served overseas (with the leave of the court) through
 the British Consul or the foreign judicial authority.
    12. The procedure for obtaining an appointment to effect personal service
 is by application to the Commanding Officer of the Unit, Establishment or
 Ship in which the member is serving. The Commanding Officer may grant
 permission for the document server to enter the Unit, Establishment or Ship
 but if this is not appropriate the Commanding Officer may offer arrangements
                                      405
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 105 of 174




                                 SECTION A CIVIL PROCEDURE RULES 1998

          for the member to attend at a place in the vicinity of the Unit, Establishment or
          Ship in order that the member may be served. If suitable arrangements cannot
          be made the legal representative will have evidence that personal service is
          impracticable, which may be useful in an application for service by an alterna-
          tive method or at an alternative place.

          General
6APD.14      13. Subject to the procedure outlined in paragraphs 11 and 12, there are no
          special arrangements to assist in the service of legal documents when a member
          is outside the United Kingdom. The appropriate office will, however, give an
          approximate date when the member is likely to return to the United Kingdom.
             14. It sometimes happens that a member has left the regular forces by the
          time an enquiry as to address is made. If the claimant’s legal representative
          confirms that the proceedings result from an occurrence when the member was
          in the regular forces and the legal representative gives the undertaking referred
          to in paragraph 7, the last known private address after discharge will normally
          be provided. In no other case, however, will the Ministry of Defence disclose
          the private address of a member of the regular forces.

          Service on Members of United States Air Force
6APD.15      15. In addition to the information contained in the memorandum of 26
          July 1979, and after some doubts having been expressed as to the correct
          procedure to be followed by persons having civil claims against members of the
          United States Air Force in England and Wales, the Lord Chancellor’s Office (as
          it was then) issued the following notes for guidance with the approval of the
          appropriate United States authorities.
             16. Instructions have been issued by the United States authorities to the
          commanding officers of all their units in England and Wales that every facility
          is to be given for the service of documents in civil proceedings on members of
          the United States Air Force. The proper course to be followed by a creditor or
          other person having a claim against a member of the United States Air Force is
          for that person to communicate with the commanding officer or, where the
          unit concerned has a legal officer, with the legal officer of the defendant’s unit
          requesting the provision of facilities for the service of documents on the
          defendant. It is not possible for the United States authorities to act as arbitra-
          tors when a civil claim is made against a member of their forces. It is, therefore,
          essential that the claim should either be admitted by the defendant or judg-
          ment should be obtained on it, whether in the High Court or the County
          Court. If a claim has been admitted or judgment has been obtained and the
          claimant has failed to obtain satisfaction within a reasonable period, the
          claimant’s proper course is then to write to: Office of the Staff Judge Advocate,
          Headquarters, Third Air Force, R.A.F. Mildenhall, Suffolk, enclosing a copy of
          the defendant’s written admission of the claim or, as the case may be, a copy of
          the judgment. Steps will then be taken by the Staff Judge Advocate to ensure
          that the matter is brought to the defendant’s attention with a view to prompt
          satisfaction of the claim.
          Editorial note
6APD.16     The European Communities (Services of Lawyers) Order 1978 (SI 1978/1910) was added to PD
          6A as Annex 2 by CPR Update 55 (February 2011). It was omitted with effect from 31 December
          2020 (IP completion day).




                                                     406
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 106 of 174




                              PRACTICE DIRECTION 6B

         PRACTICE DIRECTION 6B—SERVICE         OUT OF THE   JURISDICTION
                  This Practice Direction supplements CPR Part 6

 Scope of this Practice Direction




                                                                                     CPR 6
   1.1 This Practice Direction supplements Section IV (service of the claim 6BPD.1
 form and other documents out of the jurisdiction) of Part 6.
   (Practice Direction 6A contains relevant provisions supplementing rule 6.40
 in relation to the method of service on a party in Scotland or Northern Ireland.)

 Service out of the jurisdiction where permission of the court is not
 required
   2.1 Where rule 6.34 applies, the claimant must file practice form N510 6BPD.2
 when filing the claim form.

 Service out of the jurisdiction where permission is required
   3.1 The claimant may serve a claim form out of the jurisdiction with the 6BPD.3
 permission of the court under rule 6.36 where—

 General grounds
  (1) A claim is made for a remedy against a person domiciled within the
        jurisdiction.
  (2) A claim is made for an injunction ((GL)) ordering the defendant to do
        or refrain from doing an act within the jurisdiction.
  (3) A claim is made against a person (“the defendant”) on whom the claim
        form has been or will be served (otherwise than in reliance on this
        paragraph) and—
      (a) there is between the claimant and the defendant a real issue which
            it is reasonable for the court to try; and
      (b) the claimant wishes to serve the claim form on another person who
            is a necessary or proper party to that claim.
   (4)  A claim is an additional claim under Part 20 and the person to be
        served is a necessary or proper party to the claim or additional claim.
   (4A) A claim is made against the defendant in reliance on one or more of
        paragraphs (2), (6) to (16), (19) or (21) and a further claim is made
        against the same defendant which arises out of the same or closely con-
        nected facts.

 Claims for interim remedies
   (5) A claim is made for an interim remedy under section 25(1) of the Civil
       Jurisdiction and Judgments Act 1982.

 Claims in relation to contracts
   (6) A claim is made in respect of a contract where the contract—
       (a) was made within the jurisdiction;
       (b) was made by or through an agent trading or residing within the
            jurisdiction; or
       (c) is governed by English law.
       (d) [Omitted]
   (7) A claim is made in respect of a breach of contract committed within the
       jurisdiction.
   (8) A claim is made for a declaration that no contract exists where, if the
       contract was found to exist, it would comply with the conditions set out
       in paragraph (6).

 Claims in tort
   (9) A claim is made in tort where—
                                       407
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 107 of 174




                             SECTION A CIVIL PROCEDURE RULES 1998

              (a) damage was sustained, or will be sustained, within the jurisdiction;
                  or
              (b) damage which has been or will be sustained results from an act
                  committed, or likely to be committed, within the jurisdiction.

        Enforcement
          (10) A claim is made to enforce any judgment or arbitral award.

        Claims about property within the jurisdiction
          (11) The subject matter of the claim relates wholly or principally to property
               within the jurisdiction, provided that nothing under this paragraph
               shall render justiciable the title to or the right to possession of immov-
               able property outside England and Wales.

        Claims about trusts etc.
          (12) A claim is made in respect of a trust which is created by the operation
                of a statute, or by a written instrument, or created orally and evidenced
                in writing, and which is governed by the law of England and Wales.
          (12A)A claim is made in respect of a trust which is created by the operation
                of a statute, or by a written instrument, or created orally and evidenced
                in writing, and which provides that jurisdiction in respect of such a
                claim shall be conferred upon the courts of England and Wales.
          (13) A claim is made for any remedy which might be obtained in proceed-
                ings for the administration of the estate of a person who died domiciled
                within the jurisdiction or whose estate includes assets within the
                jurisdiction.
          (14) A probate claim or a claim for the rectification of a will.
          (15) A claim is made against the defendant as constructive trustee, or as
                trustee of a resulting trust, where the claim arises out of acts commit-
                ted or events occurring within the jurisdiction or relates to assets within
                the jurisdiction.
          (16) A claim is made for restitution where—
              (a) the defendant’s alleged liability arises out of acts committed within
                    the jurisdiction; or
              (b) the enrichment is obtained within the jurisdiction; or
              (c) the claim is governed by the law of England and Wales.

        Claims by HM Revenue and Customs
          (17) A claim is made by the Commissioners for H.M. Revenue and Customs
               relating to duties or taxes against a defendant not domiciled in Scotland
               or Northern Ireland.

        Claim for costs order in favour of or against third parties
          (18) A claim is made by a party to proceedings for an order that the court
               exercise its power under section 51 of the Senior Courts Act 1981 to
               make a costs order in favour of or against a person who is not a party to
               those proceedings.
              (Rule 46.2 sets out the procedure where the court is considering whether
            to exercise its discretion to make a costs order in favour of or against a
            non-party.)

        Admiralty claims
          (19) A claim is—
              (a) in the nature of salvage and any part of the services took place
                   within the jurisdiction; or
              (b) to enforce a claim under section 153, 154, 175 or 176A of the
                   Merchant Shipping Act 1995.
                                               408
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 108 of 174




                              PRACTICE DIRECTION 6B

 Claims under various enactments
   (20) A claim is made—
       (a) under an enactment which allows proceedings to be brought and
           those proceedings are not covered by any of the other grounds




                                                                                      CPR 6
           referred to in this paragraph.

 Claims for breach of confidence or misuse of private information
   (21) A claim is made for breach of confidence or misuse of private informa-
         tion where—
       (a) detriment was suffered, or will be suffered, within the jurisdiction;
             or
       (b) detriment which has been, or will be, suffered results from an act
             committed, or likely to be committed, within the jurisdiction.

 Documents to be filed under rule 6.43(2)(c)
   4.1 A party must provide the following documents for each party to be 6BPD.4
 served out of the jurisdiction—
   (1) a copy of the particulars of claim if not already contained in or served
       with the claim form and any other relevant documents;
   (2) a duplicate of the claim form, a duplicate of the particulars of claim (if
       not already contained in or served with the claim form), copies of any
       documents accompanying the claim form and copies of any other
       relevant documents;
   (3) forms for responding to the claim; and
   (4) any translation required under rule 6.45 in duplicate.
   4.2 Some countries require legalisation of the document to be served and
 some require a formal letter of request which must be signed by the Senior
 Master. Any queries on this should be addressed to the Foreign Process Section
 (Room E02) at the Royal Courts of Justice.

 Service in a Commonwealth State or British overseas territory
   5.1 The judicial authorities of certain Commonwealth States which are not 6BPD.5
 a party to the Hague Convention require service to be in accordance with rule
 6.42(1)(b)(i) and not 6.42(3). A list of such countries can be obtained from the
 Foreign Process Section (Room E02) at the Royal Courts of Justice.
   5.2 The list of British overseas territories is contained in Schedule 6 to the
 British Nationality Act 1981. For ease of reference, these are—
   (a) Anguilla;
   (b) Bermuda;
   (c) British Antarctic Territory;
   (d) British Indian Ocean Territory;
   (e) British Virgin Islands;
   (f) Cayman Islands;
   (g) Falkland Islands;
   (h) Gibraltar;
   (i) Montserrat;
   (j) Pitcairn, Henderson, Ducie and Oeno;
   (k) St. Helena and Dependencies;
   (l) South Georgia and the South Sandwich Islands;
   (m) Sovereign Base Areas of Akrotiri and Dhekelia; and
   (n) Turks and Caicos Islands.

 Period for responding to a claim form
   6.1 Where rule 6.35(5) applies, the periods within which the defendant 6BPD.6
 must—
   (1) file an acknowledgment of service;
                                      409
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 109 of 174




                               SECTION A CIVIL PROCEDURE RULES 1998

            (2) file or serve an admission; or
            (3) file a defence,
          will be calculated in accordance with paragraph 6.3, 6.4 or 6.5.
            6.2 Where the court grants permission to serve a claim form out of the
          jurisdiction the court will determine in accordance with paragraph 6.3, 6.4 or
          6.5 the periods within which the defendant must—
            (1) file an acknowledgment of service;
            (2) file or serve an admission; or
            (3) file a defence.
            (Rule 6.37(5)(a) provides that when giving permission to serve a claim form
          out of the jurisdiction the court will specify the period within which the defend-
          ant may respond to the claim form.)
            6.3 The period for filing an acknowledgment of service under Part 10 or
          for filing or serving an admission under Part 14 is the number of days listed in
          the Table after service of the particulars of claim.
            6.4 The period for filing a defence under Part 15 is—
            (1) the number of days listed in the Table after service of the particulars of
                  claim; or
            (2) where the defendant has filed an acknowledgment of service, the
                  number of days listed in the Table plus an additional 14 days after the
                  service of the particulars of claim.
            6.5 Under the State Immunity Act 1978, where a State is served, the period
          permitted under paragraphs 6.3 and 6.4 for filing an acknowledgment of
          service or defence or for filing or serving an admission does not begin to run
          until 2 months after the date on which the State is served.
            6.6 Where particulars of claim are served out of the jurisdiction any state-
          ment as to the period for responding to the claim contained in any of the
          forms required by rule 7.8 to accompany the particulars of claim must specify
          the period prescribed under rule 6.35 or by the order permitting service out of
          the jurisdiction under rule 6.37(5).

          Period for responding to an application notice
 6BPD.7     7.1 Where an application notice is served out of the jurisdiction, the period
          for responding is 7 days less than the number of days listed in the Table.

          7.2 Further information
            Further information concerning service out of the jurisdiction can be
          obtained from the Foreign Process Section, Room E02, Royal Courts of Justice,
          Strand, London WC2A 2LL (telephone 020 7947 6691).

          Table

        Place or country                           Number of days
 6BPD.8 Afghanistan                                23
        Albania                                    25
        Algeria                                    22
        Andorra                                    21
        Angola                                     22
        Anguilla                                   31
        Antigua and Barbuda                        23
        Antilles (Netherlands)                     31
        Argentina                                  22
        Armenia                                    21

                                                 410
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 110 of 174




                            PRACTICE DIRECTION 6B

  Place or country                       Number of days
  Ascension Island                       31
  Australia                              25




                                                                       CPR 6
  Austria                                21
  Azerbaijan                             22
  Azores                                 23
  Bahamas                                22
  Bahrain                                22
  Balearic Islands                       21
  Bangladesh                             23
  Barbados                               23
  Belarus                                21
  Belgium                                21
  Belize                                 23
  Benin                                  25
  Bermuda                                31
  Bhutan                                 28
  Bolivia                                23
  Bosnia and Herzegovina                 21
  Botswana                               23
  Brazil                                 22
  British Virgin Islands                 31
  Brunei                                 25
  Bulgaria                               23
  Burkina Faso                           23
  Burma                                  23
  Burundi                                22
  Cambodia                               28
  Cameroon                               22
  Canada                                 22
  Canary Islands                         22
  Cape Verde                             25
  Caroline Islands                       31
  Cayman Islands                         31
  Central African Republic               25
  Chad                                   25
  Chile                                  22
  China                                  24
  China (Hong Kong)                      31
  China (Macau)                          31
  China (Taiwan)                         23
  China (Tibet)                          34
  Christmas Island                       27
  Cocos (Keeling) Islands                41
  Colombia                               22
  Comoros                                23
  Congo (formerly Congo Brazzaville or   25
  French Congo)

                                     411
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 111 of 174




                          SECTION A CIVIL PROCEDURE RULES 1998

        Place or country                      Number of days
        Congo (Democratic Republic)           25
        Corsica                               21
        Costa Rica                            23
        Croatia                               21
        Cuba                                  24
        Cyprus                                31
        Czech Republic                        21
        Denmark                               21
        Djibouti                              22
        Dominica                              23
        Dominican Republic                    23
        East Timor                            25
        Ecuador                               22
        Egypt                                 22
        El Salvador                           25
        Equatorial Guinea                     23
        Eritrea                               22
        Estonia                               21
        Ethiopia                              22
        Falkland Islands and Dependencies     31
        Faroe Islands                         31
        Fiji                                  23
        Finland                               24
        France                                21
        French Guyana                         31
        French Polynesia                      31
        French West Indies                    31
        Gabon                                 25
        Gambia                                22
        Georgia                               21
        Germany                               21
        Ghana                                 22
        Gibraltar                             31
        Greece                                21
        Greenland                             31
        Grenada                               24
        Guatemala                             24
        Guernsey                              21
        Guinea                                22
        Guinea-Bissau                         22
        Guyana                                22
        Haiti                                 23
        Holland (Netherlands)                 21
        Honduras                              24
        Hungary                               22
        Iceland                               22
        India                                 23

                                            412
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 112 of 174




                          PRACTICE DIRECTION 6B

  Place or country                   Number of days
  Indonesia                          22
  Iran                               22




                                                                       CPR 6
  Iraq                               22
  Ireland (Republic of)              21
  Ireland (Northern)                 21
  Isle of Man                        21
  Israel                             22
  Italy                              21
  Ivory Coast                        22
  Jamaica                            22
  Japan                              23
  Jersey                             21
  Jordan                             23
  Kazakhstan                         21
  Kenya                              22
  Kiribati                           23
  Korea (North)                      28
  Korea (South)                      24
  Kosovo                             21
  Kuwait                             22
  Kyrgyzstan                         21
  Laos                               30
  Latvia                             21
  Lebanon                            22
  Lesotho                            23
  Liberia                            22
  Libya                              21
  Liechtenstein                      21
  Lithuania                          21
  Luxembourg                         21
  Macedonia                          21
  Madagascar                         23
  Madeira                            31
  Malawi                             23
  Malaysia                           24
  Maldives                           26
  Mali                               25
  Malta                              21
  Mariana Islands                    26
  Marshall Islands                   32
  Mauritania                         23
  Mauritius                          22
  Mexico                             23
  Micronesia                         23
  Moldova                            21
  Monaco                             21
  Mongolia                           24

                                  413
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 113 of 174




                          SECTION A CIVIL PROCEDURE RULES 1998

        Place or country                      Number of days
        Montenegro                            21
        Montserrat                            31
        Morocco                               22
        Mozambique                            23
        Namibia                               23
        Nauru                                 36
        Nepal                                 23
        Netherlands                           21
        Nevis                                 24
        New Caledonia                         31
        New Zealand                           26
        New Zealand Island Territories        50
        Nicaragua                             24
        Niger (Republic of)                   25
        Nigeria                               22
        Norfolk Island                        31
        Norway                                21
        Oman (Sultanate of)                   22
        Pakistan                              23
        Palau                                 23
        Panama                                26
        Papua New Guinea                      26
        Paraguay                              22
        Peru                                  22
        Philippines                           23
        Pitcairn, Henderson, Ducie and Oeno   31
        Islands
        Poland                                21
        Portugal                              21
        Portuguese Timor                      31
        Puerto Rico                           23
        Qatar                                 23
        Reunion                               31
        Romania                               22
        Russia                                21
        Rwanda                                23
        Sabah                                 23
        St. Helena                            31
        St. Kitts and Nevis                   24
        St. Lucia                             24
        St. Pierre and Miquelon               31
        St. Vincent and the Grenadines        24
        Samoa (U.S.A. Territory) (See also    30
        Western Samoa)
        San Marino                            21
        Sao Tome and Principe                 25
        Sarawak                               28

                                          414
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 114 of 174




                             PRACTICE DIRECTION 6B

  Place or country                        Number of days
  Saudi Arabia                            24
  Scotland                                21




                                                                       CPR 6
  Senegal                                 22
  Serbia                                  21
  Seychelles                              22
  Sierra Leone                            22
  Singapore                               22
  Slovakia                                21
  Slovenia                                21
  Society Islands (French Polynesia)      31
  Solomon Islands                         29
  Somalia                                 22
  South Africa                            22
  South Georgia (Falkland Island          31
  Dependencies)
  South Orkneys                           21
  South Shetlands                         21
  Spain                                   21
  Spanish Territories of North Africa     31
  Sri Lanka                               23
  Sudan                                   22
  Surinam                                 22
  Swaziland                               22
  Sweden                                  21
  Switzerland                             21
  Syria                                   23
  Tajikistan                              21
  Tanzania                                22
  Thailand                                23
  Togo                                    22
  Tonga                                   30
  Trinidad and Tobago                     23
  Tristan Da Cunha                        31
  Tunisia                                 22
  Turkey                                  21
  Turkmenistan                            21
  Turks & Caicos Islands                  31
  Tuvalu                                  23
  Uganda                                  22
  Ukraine                                 21
  United Arab Emirates                    22
  United States of America                22
  Uruguay                                 22
  Uzbekistan                              21
  Vanuatu                                 29
  Vatican City State                      21
  Venezuela                               22

                                        415
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 115 of 174




                                  SECTION A CIVIL PROCEDURE RULES 1998

           Place or country                            Number of days
           Vietnam                                     28
           Virgin Islands—U.S.A                        24
           Wake Island                                 25
           Western Samoa                               34
           Yemen (Republic of)                         30
           Zaire                                       25
           Zambia                                      23
           Zimbabwe                                    22

           Annex—Service Regulation (Rule 6.41)

 6BPD.9 Note—The Service Regulation was annexed to this PD until it was omitted with effect from 31
           December 2020 (IP completion day).




                                                    416
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 116 of 174




       NOTES   ON   HEADS   OF   JURISDICTION   IN PARAGRAPH   3.1   OF   PRACTICE DIRECTION 6B

  NOTES     ON   HEADS      OF   JURISDICTION      IN   PARAGRAPH 3.1        OF   PRACTICE DIREC-
                                                 TION   6B
                                                Introduction




                                                                                                                    CPR 6
    These notes provide a commentary on the several heads of jurisdiction, or jurisdictional                6HJ.1
 “gateways”, set out in para.3.1 of Practice Direction 6B. For the text of para.3.1, see para.6BPD.3
 above.
    CPR r.6.36 states that, in any proceedings to which rr.6.32 or 6.33 does not apply, the claimant
 may serve a claim form out of the jurisdiction with the permission of the court “if any of the
 grounds set out in paragraph 3.1 of Practice Direction 6B apply”. The exclusion of proceedings to
 which r.6.32 and r.6.33 apply is made for obvious reasons, as those rules deal with service of a
 claim form out of the jurisdiction (respectively, in Northern Ireland and Scotland, and out of the
 UK) where the permission of the court is not required.
    The formulations for the heads of jurisdiction currently enacted in para.3.1 of Practice Direc-
 tion 6B have evolved over a long period. Amendments made from time to time have been
 significant. In referring to authorities on particular heads of jurisdiction, care has to be taken to
 note the terms of the formulation in force at the relevant time. For that reason, in these notes refer-
 ence is made to important amendments.
    In delivering the principal speech in Seaconsar Far East Ltd v Bank Markazi Jomhouri Islami Iran
 [1994] 1 A.C. 438, HL, for the purpose of construing the heads of jurisdiction as then listed in
 RSC Ord.11 r.1 (in particular the contractual claim provisions), and the relationship between them
 and what is now r.6.37, Lord Goff explained their historical background ([450C] et seq). That ac-
 count remains useful.
    The general principles to be applied by the court, when hearing and determining an application
 (whether ex parte or inter partes) made by a claimant under r.6.36 for permission to serve proceed-
 ings on a defendant who is out of the jurisdiction on the basis that the claim comes under one or
 other of the heads of jurisdiction stated in para.3.1 of Practice Direction 6B, are as derived from
 the authorities. For a more detailed account of those principles, see paras 6.37.13 et seq. Put
 shortly, the principles are:
    1.    that there is a good arguable case that the claim against the foreign defendant falls within
          one or more of the heads of jurisdiction for which leave to serve out of the jurisdiction
          may be given as set out in para.3.1 of Practice Direction 6B (para.6.37.14);
    2.    that, in relation to the foreign defendant to be served with the proceedings, there is a seri-
          ous issue to be tried on the merits of the claim (para.6.37.15);
    3.    that in all the circumstances (a) England is clearly or distinctly the appropriate forum for
          the trial of the dispute (forum conveniens) (para.6.37.16), and (b) the court ought to
          exercise its discretion to permit service of the proceedings out of the jurisdiction
          (para.6.37.25).
    For the general principles to be applied by the court in the quite different exercise of hearing
 and determining an application by a defendant for a stay of proceedings, where the originating
 process has been served on him or her within the jurisdiction, see para.6.37.22.
    (Note that under CPR r.62.5, there are separate grounds on which the court can grant permis-
 sion to serve an arbitration claim form out of the jurisdiction, such as where the claimant seeks to
 challenge an arbitration award made within the jurisdiction, or seeks some other remedy affecting
 an arbitration, an arbitration agreement or an arbitration award: see Vol.2 para.2E-12.)

                                 General grounds (para.3.1(1) to (4A))

    In para.3.1 of Practice Direction 6B, five particular heads of jurisdiction are marshalled under        6HJ.2
 the heading “General Grounds” in subparas (1) to (4A).

        Paragraph 3.1(1): Claim for remedy against person domiciled within the
                                      jurisdiction
     Paragraph 3.1(1) of Practice Direction 6B states that a claimant may serve a claim form out of         6HJ.3
 the jurisdiction with the permission of the court under r.6.36 where a claim is made “for a remedy
 against a person domiciled within the jurisdiction”.
     In Colt Industries v Sarlie (No.1) [1966] 1 W.L.R. 440, CA, it was explained by the judge at first
 instance (quoting authority) that the common law principle was that the jurisdiction of a court was
 based upon the principle of territorial dominion, and that all persons within the dominion “owe
 their allegiance to its sovereign power and obedience to all its laws and to the lawful jurisdiction of
 its courts” (at 442 and 443 per Lyell J). A corollary of that was that the courts had no jurisdiction to
 entertain an action against a defendant who, being absent from England, could not be served with
 originating process here. One obvious resulting hardship was that, where a person who was
 normally within the territory, and who therefore usually owed allegiance to its sovereign power and
 obedience to all its laws, was absent from the territory, that person (whilst absent, and perhaps
 strategically so) could not be served with originating process, and therefore the court lacked
 jurisdiction to hear and determine a claim against them.
     In the mid-nineteenth century that hardship was remedied generally by a rule to the effect that

                                                   417
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 117 of 174




                                    SECTION A CIVIL PROCEDURE RULES 1998

          service of a writ out of the jurisdiction was permissible with the leave of the court if, in the action
          begun by the writ, relief was sought “against a person domiciled or ordinarily resident within the
          jurisdiction” (see RSC 1965 Ord.11 r.1(1)(c)). That rule was among the rules modified (by SI
          1983/1181) when the UK acceded to the European Community and the Civil Jurisdiction and
          Judgments Act 1982 came into force (1 January 1987). Thereafter the rule read, as it does now,
          that service of a claim form may be permitted out of the jurisdiction where a claim is made for a
          remedy against a person “domiciled within the jurisdiction” (para.3.1(1) of Practice Direction 6B).
          Until 31 December 2020 (the final day of the implementation period for the UK’s withdrawal from
          the EU, as provided for in the European Union (Withdrawal Agreement) Act 2020), r.6.31(i)
          incorporated statutory definitions of “domicile” in the 1982 Act and the Judgments Regulation, in
          relation to a Convention territory or Member State, respectively. Rule 6.31(i) was however omitted
          by reg.4(15)(d) of the Civil Procedure Rules 1998 (Amendment) (EU Exit) Regulations 2019 (SI
          2019/521).
             It is not clear whether the definition of “domicile” previously set out at r.6.31(i) applied to the
          common law head of jurisdiction based on domicile, or whether it only applied to cases falling
          within the Brussels/Lugano regime. In practice, until the end of the Brexit implementation period,
          where the defendant was domiciled within the jurisdiction, the English court would ordinarily have
          jurisdiction pursuant to the basic rule of jurisdiction under the Judgments Regulation in any
          event, in which case the claim form could be served out of the jurisdiction without the court’s
          permission pursuant to r.6.33 (see para.6.33.1 above). The head of jurisdiction at para.3.1(1) of
          Practice Direction 6B was only relevant where the claim fell outside the scope of the Judgments
          Regulation. It is likely to take on greater significance now that the Judgments Regulation no longer
          applies to the UK (albeit that in many cases where the defendant is domiciled within the jurisdic-
          tion it will be possible to serve proceedings on the defendant within the jurisdiction, obviating the
          need for an application for permission to serve out). The continuing lack of clarity as to the defini-
          tion of “domicile” for these purposes is therefore a matter of greater concern.

              Paragraph 3.1(2): Claim for injunction restraining act within the jurisdiction
  6HJ.4       Paragraph 3.1(2) of Practice Direction 6B states that a claimant may serve a claim form out of
          the jurisdiction with the permission of the court if the claim is made for an injunction ordering the
          defendant “to do or refrain from doing an act within the jurisdiction”.
              A claim for an injunction restraining the defendant in relation to several acts, some committed
          within the jurisdiction, and some committed out of the jurisdiction, does not fall within this head
          of jurisdiction; further, the fact that one injunction sought by the claimant falls within the head
          does not found a basis for granting permission to serve out of the jurisdiction claim forms claiming
          relief by related injunctions (GAF Corp v Amchem Products Inc [1975] 1 Lloyd’s Rep. 601 (Megarry
          J); Innovia Films Ltd v Frito-Lay North America Inc [2012] EWHC 790 (Pat); [2012] R.P.C. 24 (Arnold
          J) at [114]–[120]; Conductive Inkjet Technology Ltd v Uni-Pixel Displays Inc [2013] EWHC 2968 (Ch);
          [2014] 1 All E.R. (Comm) 654 (Roth J)). However, if one injunction sought by the claimant falls
          within para.3.1(2), the claimant may obtain permission under the head of jurisdiction at
          para.3.1(4A) to serve further claims seeking injunctions (or other remedies) against the same
          defendant if those further claims arise out of the same or closely connected facts (see Unlockd Ltd v
          Google Ireland Ltd [2018] EWHC 1363 (Ch); [2019] E.C.C. 1 at [48] and para.6HJ.10 below).
              A claim for a FRAND injunction against Chinese companies who were alleged to have infringed
          UK standard essential patents fell within para.3.1(2) (Conversant Wireless Licensing SARL v Huawei
          Technologies Co Ltd [2018] EWHC 808 (Pat); [2018] R.P.C. 16, (Henry Carr J)).
              The discretion to grant permission under this head of jurisdiction will not be exercised unless:
          (i) an injunction is a genuine part of the substantive relief sought and has not been claimed merely
          to bring the case within the rule (Rosler v Hilbery [1925] Ch. 250, CA, at 261 et seq.), and (ii) there
          is a reasonable prospect of an injunction (itself a discretionary remedy) being granted (Watson v
          Daily Record [1907] 1 K.B. 853 CA). In this context “reasonable prospect” means “real prospect”
          and not some higher test such as “good arguable case” (Fujifilm Kyowa Kirin Biologics Co Ltd v Abbvie
          Biotechnology Ltd [2016] EWHC 2204 (Pat); [2017] Bus. L.R. 333 (Arnold J)).

                Paragraph 3.1(3): Another person a necessary or proper party to a claim
  6HJ.5      This head of jurisdiction, as now formulated in para.3.1(3) of Practice Direction 6B, provides
          that a claimant (C) may serve a claim form out of the jurisdiction with the permission of the court
          under CPR r.6.36 where a claim is made against a person (D1) on whom the claim form has been
          or will be served (otherwise than in reliance on para.3.1(3) itself) and (a) there is between C and D1
          a “real issue which it is reasonable for the court to try”; and (b) C wishes to serve the claim form on
          D2 who is a “necessary or proper party” to that claim.

          Development
  6HJ.6      The formulation for this head of jurisdiction has evolved over the years. Throughout it has been
          described as unusual or anomalous in that, by contrast with the other heads of jurisdiction, it is not
          founded upon any territorial connection between the claim, the subject matter of the relevant ac-
          tion, and the jurisdiction of the English courts. The connecting factor is instead the connection
          between a claim against one defendant, which is brought in the English courts, and a claim against
          another. Because of the potential width of this head of jurisdiction, it is to be treated with caution
          (see AK Investment CJSC v Kyrgyz Mobil Tel Ltd [2011] UKPC 7; [2012] 1 W.L.R. 180, PC at [73],
          and the authorities referred to there).

                                                           418
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 118 of 174




       NOTES   ON   HEADS   OF   JURISDICTION   IN PARAGRAPH   3.1   OF   PRACTICE DIRECTION 6B

     When first introduced in the 1880s the formulation stated that service of originating process
 could be allowed on any person out of the jurisdiction who was a necessary or proper party to an
 action “properly brought” against some other person “duly served within the jurisdiction”.
     Many of the early cases in which this head of jurisdiction fell for consideration dealt with issues
 around the meaning of “properly brought”, and in particular with arguments about whether the ac-




                                                                                                                     CPR 6
 tion said by the applicant to have been “properly brought” was in fact hopeless, specious, unneces-
 sary or bogus and was commenced (sometimes with the connivance of a defendant within the
 jurisdiction) simply for the purpose of providing a basis for invoking this head of jurisdiction
 against a foreign defendant. It was held that proceedings, though bona fide, were not “properly
 brought” against the original defendant where the law is plain or the facts are uncontradicted and
 it is clear that the claimant could not succeed against the defendant or, as it is often put in the case
 law, the claim is “bound to fail” (Tyne Improvement Commissioners v Armement Anversois SA (The
 “Brabo”) (No.2) [1949] A.C. 326, HL, Multinational Gas and Petrochemical Co v Multinational Gas and
 Petrochemical Services Ltd [1983] Ch. 258, CA; [1983] 2 All E.R. 563, CA, Borealis AB v Stargas Ltd
 (The “Berge Sisar”) [2001] 1 Lloyd’s Rep. 663, HL).
     In the revision of Ord.11 which came into effect on 1 January 1987, where this head of jurisdic-
 tion appeared as r.1(1)(c), “properly brought” was reduced to “brought” and, as a safeguard against
 specious claims against the original defendant, it was expressly provided in r.4(1)(d) that the written
 evidence in support of an application under this particular head of jurisdiction should contain, in
 addition to the usual matters common to applications under all of the heads of jurisdiction, the
 grounds for the deponent’s belief that there was “a real issue” which the plaintiff “may reasonably
 ask the court to try” in the claim against the person duly served (for convenience, this could be
 called “the foundation claim” against the “anchor defendant”) and to which it was said that a
 person out of the jurisdiction was a necessary or proper party. (Thus, the requirement that the
 claim “brought” should be “properly” brought was in effect preserved.) The 1987 revision also
 broadened this head of jurisdiction by providing that the person “duly served” with process for the
 foundation claim may be a person either served within the jurisdiction (which had previously been
 a mandatory requirement under the rule) or served without the jurisdiction, an amendment made
 to take account of the rules introduced by the 1987 revision permitting service out of the jurisdic-
 tion without permission where the claim was a claim which the court had power to hear and
 determine by virtue of the Civil Jurisdiction and Judgments Act 1982. (A practical disadvantage of
 the rule as it previously stood was that, because it was independent of the other heads of jurisdic-
 tion and not cumulative, it did not avail a claimant where the defendant to the foundation claim
 and the “necessary or proper party” were both out of England.) It is now clear that service on the
 anchor defendant may be: within the jurisdiction; outside the jurisdiction without permission if
 permission is unnecessary; or outside the jurisdiction with permission, if permission is required
 (Alliance Bank JSC v Aquanta Corp [2012] EWCA Civ 1588; [2013] 1 All E.R. (Comm) 819, CA at
 [79]).
     With effect from 2 May 2000, the formulation of this head of jurisdiction was brought into the
 CPR as r.6.20(3), in effect rolling together former r.1(1)(c) and r.4(1)(d), but the latter provision was
 also retained in a separate rule (r.6.21(2)) setting out generally requirements as to grounds that
 should be stated in applications for permission to serve a claim form out of the jurisdiction. In ad-
 dition the formulation was expanded by providing that the claim form for the foundation claim has
 either been served on the anchor defendant (which had previously been a mandatory requirement
 under the rule) or will be served. (This removed the practical disadvantage, where the defendant to
 the foundation claim and the “necessary or proper party” are both out of England, of the claimant
 having to decide how to proceed against the defendant before knowing whether the court would al-
 low service on the other party.)
     The rule was amended by SI 2004/2072 by the addition of the words “otherwise than in reli-
 ance on this paragraph” to make it clear that where the service of process for the foundation claim
 is effected, or will be effected, on a defendant out of the jurisdiction, the head of jurisdiction upon
 which such service is permitted is not this head but some other. (Strictly speaking, the reference to
 “paragraph” should read “subparagraph”.)
     Since 1 October 2008, the formulation for this head of jurisdiction has stood as para.3.1(3) of
 Practice Direction 6B. Judgments handed down before that date have to be read and understood in
 the light of the formulations for this head of jurisdiction as they stood at the time insofar as they
 materially differed from the modern formulation.
     The principles usually relevant to an application under para.3.1(3) were helpfully summarised
 in Gunn v Diaz [2017] EWHC 157 (QB); [2017] 1 Lloyd’s Rep. 165 (Andrews J) at [86].
     Where the claimant establishes a good arguable case that the claim falls within para.3.1(3), the
 court must still apply the other elements referred to at para.6HJ.1 above (serious issue to be tried
 and forum conveniens/exercise of the court’s discretion) in the usual way. There is no presumption
 in favour of granting the claimant permission to serve D2 out of the jurisdiction. The factors
 which make D2 a necessary or proper party will also weigh heavily in favour of granting C permis-
 sion to make D2 a party, although they will not be conclusive (Societe Commerciale de Reassurance v
 Eras International Ltd (The Eras Eil Actions) [1992] 1 Lloyd’s Rep. 570; [1992] 2 All E.R. 82, CA).

 “a real issue which it is reasonable for the court to try” (para.3.1(3)(a))
    It is for C to demonstrate that there is between them and D1 “a real issue” and that that issue is       6HJ.7
 one which is “reasonable for the court to try”. The issue arises both where D1 is served (or to be
 served) within the jurisdiction and where D1 is served (or to be served) out of the jurisdiction. The
 requirement is underlined by r.6.37(2) (formerly RSC Ord.11 r.4(1)(d), and then CPR r.6.21(2))

                                                   419
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 119 of 174




                                   SECTION A CIVIL PROCEDURE RULES 1998

        which states that, where an application is made in respect of a claim referred to in para.3.1(3) of
        Practice Direction 6B, the application must also state the grounds on which C believes that there is
        between C and D1 “a real issue which it is reasonable for the court to try”.
           It is to be noted that para.3.1(3)(a) speaks of a real issue, not between C and D2, but between C
        and D1. However, on any application for permission to serve a foreign defendant out of the
        jurisdiction the claimant has to satisfy the court that, in relation to the foreign defendant, there is a
        serious issue to be tried on the merits (see para.6HJ.1). Where the application is made under
        para.3.1(3), therefore, the merits of C’s claims against both D1 and D2 are relevant. There is no
        practical difference between the “real issue” and “serious issue” tests, and they are in turn the same
        as the test for summary judgment (see AK Investment CJSC v Kyrgyz Mobil Tel Ltd [2011] UKPC 7;
        [2012] 1 W.L.R 180, PC at [82] and Vedanta Resources Plc v Lungowe [2019] UKSC 20; [2019] 2
        W.L.R. 1051, SC at [42]).
           In AK Investment CJSC, op cit, the Privy Council considered a provision in the Civil Procedure
        Rules of the Isle of Man which referred to a necessary or proper party to an action “properly
        brought” against a person served within the jurisdiction, similar to the formulation of this head of
        jurisdiction when it appeared at RSC Ord.11 r.1(1). However, the Judicial Committee of the Privy
        Council treated the relevant provision as in substance no different in its effect from the formula-
        tion at para.3.1(3) (see [67]). In handing down the judgment of the Board, Lord Collins explained
        several propositions relevant to an application for permission to serve out of the jurisdiction under
        this head of jurisdiction:
           (1) the mere fact that the anchor defendant (D1) is sued only for the purpose of bringing in
                  the other person (D2) is not fatal to the application for permission to serve D2 out of the
                  jurisdiction, as the better view is that the claimant’s motive in suing D1 is a factor in the
                  exercise of the court’s discretion, not an element in the question whether the action was
                  properly brought ([76]–[79]);
           (2) the action against D1 is not properly brought if it is bound to fail; if the question is
                  whether the claim against D1 is bound to fail on a question of law it should be decided on
                  the application for permission to serve D2, but not otherwise ([80]–[86]); and
           (3) permission will not be granted if the lack of a plausible action against D1 shows that the
                  presence of D1 in the jurisdiction is being used as a device to bring in D2 ([80]).
           In applying para.3.1(3)(a) the court has to examine the nature of the claim which arises against
        D1 in isolation; that is to say on the assumption that there will be no additional joinder of D2, and
        has to be satisfied that not only is there “a real issue” between C and D1, but also that it is an issue
        “which it is reasonable for the court to try” (Erste Group Bank AG (London) v JSC (VMZ Red October)
        [2015] EWCA Civ 379; [2015] 1 C.L.C. 706, CA at [38]). In Erste Group, the Court of Appeal
        concluded that, notwithstanding an agreement between the claimant bank (C) and the anchor
        defendants (D1) as to English jurisdiction (an exclusive jurisdiction clause that applied to the
        contractual relations between C and D1), on a proper analysis of the facts of the case there was no
        real issue between those parties. The substance of the claim was between C and the foreign (Rus-
        sian) defendants (D2) and C had issued proceedings against D1 in order to sue D2 and execute a
        judgment against their assets wherever located. The case was overwhelmingly a Russian case and
        had no connection whatsoever with England other than the exclusive jurisdiction clause.
           The head of jurisdiction stated in para.3.1(3) is limited to cases where the substantive dispute is
        before the English courts. It cannot be relied on in a case where the substantive dispute is before a
        foreign court and the jurisdiction of the English court against the principal defendant is only
        engaged by virtue of the Civil Jurisdiction and Judgments Act 1982 s.25 (Belletti v Morici [2009]
        EWHC 2316 (Comm); [2009] I.L.Pr. 57 (Flaux J) at [36]–[38]).
           The head of jurisdiction at para.3.1(3) can be relied on where the claim against the anchor
        defendant is an application for committal for contempt of court under CPR Pt 81 (Dar Al Arkan
        Real Estate Development Co v Al-Refai [2014] EWCA Civ 715; [2015] 1 W.L.R. 135, CA). In Dar Al
        Arkan, op cit, the judge (1) held that the court’s power to make a committal order against the of-
        ficer of a company under r.81.4 had extra-territorial effect, and (2) granted permission to serve a
        committal application on a company director (D2) out of the jurisdiction on grounds that he was a
        necessary or proper party to contempt proceedings against the company (D1) which was subject to
        the jurisdiction of the English court ([2013] EWHC 4112 (QB); [2014] 1 C.L.C. 813). The Court
        of Appeal upheld the judge’s decision, explaining there was between the claimant and D1 a “real
        issue” which it was “reasonable for the court to try” as to whether D1 came within the scope of
        r.81.4 and whether there was jurisdiction to seek an order for D2’s committal. For a similar
        analysis, see Integral Petroleum SA v Petrogat FZE [2018] EWHC 2686 (Comm); [2019] 1 W.L.R. 574
        (Moulder J) at [89]–[95].
           In Microsoft Mobile Oy (Ltd) v Sony Europe Ltd [2017] EWHC 374 (Ch); [2017] 2 Lloyd’s Rep. 119
        (Marcus Smith J) permission to serve out of the jurisdiction against certain defendants was set
        aside, because the claims against the first defendant (the anchor defendant) were stayed on the
        grounds that they fell within an arbitration clause. There was therefore no real issue which it was
        reasonable for the court to try against the first defendant ([117]).
           Obtaining a default judgment pursuant to an administrative process does not involve the court
        “trying” the claim for the purposes of this gateway, but obtaining a summary judgment does: see
        Satfinance Investment Ltd v Athena Art Finance Corp [2020] EWHC 3527 (Ch) (Morgan J) at [92]. In
        that case it was held that the existence of a claim for a declaration meant there was a real issue
        which it was reasonable for the court to try, even though the first two defendants (the anchor
        defendants) did not intend to defend the claim. The critical point was that the court would not

                                                          420
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 120 of 174




       NOTES   ON   HEADS   OF   JURISDICTION   IN PARAGRAPH   3.1   OF   PRACTICE DIRECTION 6B

 make a declaration on default of pleading but only if the court was satisfied by evidence, which
 would require a hearing rather than merely an administrative process of the sort involved in
 obtaining a default judgment. However, the court declined jurisdiction on the basis that England
 was not the appropriate forum.




                                                                                                                   CPR 6
 “necessary or proper party” (para.3.1(3)(b))
     In Massey v Heynes (1888) 21 Q.B.D. 330, CA, Lord Esher MR said (at 338) that whether D2 is a         6HJ.8
 proper party to a claim against D1 depends on the question: “supposing both parties had both been
 within the jurisdiction, would they both have been proper parties to the action?” In the same case
 Lindley LJ said (at 338) that where the liability of several persons “depends upon one investiga-
 tion”, they are all “proper parties” to the same action. In that case the causes of action against D1
 and D2 were not joint or concurrent but were mutually exclusive (the principal question being
 whether D1, as D2 alleged, had exceeded their authority). The Court of Appeal rejected the
 submission that the rule was limited to joint defendants and did not apply to alternative remedies
 against two defendants, and held that D2 were “proper” parties to the action and that service on
 them out of the jurisdiction of notice of the writ might be allowed. There was no doubt that if both
 defendants were within the jurisdiction they would both be “proper parties” to the action. The fact
 that one of them was out of the jurisdiction did not alter the position.
     The tests enunciated in the Massey case were much quoted subsequently; see for example Petroleo
 Brasiliero SA v Mellitus Shipping Inc (The “Baltic Flame”) [2001] EWCA Civ 418; [2001] 2 Lloyd’s Rep.
 203, CA, and Carvill America Inc v Camperdown UK Ltd [2005] EWCA Civ 645; [2005] 2 Lloyd’s
 Rep. 457, CA, where the Court of Appeal used or approved, in addition to “one investigation”, the
 expressions “closely bound up” and “a common thread” (at [48], per Clarke LJ) (as explained in AK
 Investment CJSC v Kyrgyz Mobil Tel Ltd [2011] UKPC 7; [2012] 1 W.L.R. 180, PC at [87], per Lord
 Collins).
     In Petroleo Brasiliero, op cit, the court noted (at [33]) that generally a person who may be joined
 in proceedings in accordance with the rules as to joinder of parties (see, in particular, CPR Pt 19) is
 a “proper party”. In Societe Commerciale de Reassurance v Eras International Ltd (The Eras Eil Actions)
 [1992] 2 All E.R. 82, CA, it was stated that the description “necessary or proper party” encompasses
 a “wide and elastic class of persons” which could be identified, in general terms, by looking at the
 rule in the RSC 1965 then dealing with the joinder of parties in proceedings which are on foot
 (Ord.15 r.6(2)). While the court’s powers to add or substitute a party to a claim are now expressed
 in different terms, under CPR r.19.2(2), they are no less wide than under the previous provisions
 (see United Film Distribution Ltd v Chhabria [2001] EWCA Civ 416; [2001] C.P. Rep. 84, CA at [38]
 per Blackburne J, Alberta Inc v Katanga Mining Ltd [2008] EWHC 2679 (Comm); [2009] I.L.Pr. 14
 (Tomlinson J) at [26]).
     The disjunctive word “or” in para.3.1(3)(b) shows that in an appropriate case permission may be
 given for the service of a claim form out of the jurisdiction in a case where D2 is a proper party to
 an action brought against D1, even if D2 is not a necessary party; the necessity or otherwise of the
 joinder is only one relevant factor for the court to consider (Electric Furnace Co v Selas Corp of
 America [1987] R.P.C. 23, CA, at p.32 per Slade LJ). See also Iiyama (UK) Ltd v Samsung Electronics
 Co Ltd [2018] EWCA Civ 220; [2018] 4 C.M.L.R. 23, CA in which the Court of Appeal upheld the
 judge’s decision that, although two companies incorporated in South Korea were not necessary par-
 ties to cartel claims against three companies incorporated in England and Wales, they were “proper”
 parties to those claims ([121]).
     In AB Bank Ltd v Abu Dhabi Commercial Bank PJSC [2016] EWHC 2082 (Comm); [2017] 1 W.L.R.
 810 (Teare J), the court set aside an order for service of an application for a Norwich Pharmacal
 order against an Abu Dhabi bank (D2), which was involved in banking arrangements for the opera-
 tion of an agreement between the claimant (C) and the first defendant (D1) which was alleged to
 have perpetrated a fraud. The judge held that D2 was neither a necessary nor a proper party to C’s
 claim against D1, and therefore the head of jurisdiction at para.3.1(3) could not be relied on. The
 application was made on the basis that D2 had information as to what had happened to sums which
 C had paid out and which would assist them in advancing a proprietary claim against D1. No al-
 legation of fraud, or any other wrongdoing, was made against D2. C alleged a quite different cause
 of action against D2 (namely that which established a basis for Norwich Pharmacal relief), which
 would be established long before the fraud claim was established.
     In AB Bank v Abu Dhabi, op cit, Teare J noted that a party not shown to be arguably liable in any
 action may not be made a party to proceedings simply in order to obtain discovery, referring to the
 Court of Appeal’s decision in Unilever Plc v Chefaro Proprietaries Limited [1994] F.S.R. 135 (per
 Glidewell LJ at 4 of the judgment). While Unilever did not consider whether a Norwich Pharmacal
 defendant could be a necessary or proper party to the proceedings in support of which information
 is sought, Teare J considered that the Court of Appeal’s approach was consistent with his view that
 such a defendant could not be a necessary or proper party. He disagreed with the contrary conclu-
 sion reached on an ex parte application in Lockton Companies International v Persons Unknown [2009]
 EWHC 3423 (QB) (Eady J).

  Paragraph 3.1(4): “necessary or proper party” to claim or Pt 20 additional claim
    Before the CPR came into effect on 26 April 1999, service out of the jurisdiction with the             6HJ.9
 permission of the court of a notice of counterclaim on a person who was not already a party to the
 action was provided for, not directly by a rule in RSC Ord.11, but by r.3(5) of RSC Ord.15 (Causes
 of Action, Counterclaims and Parties) which incorporated by reference the provisions of RSC
 Ord.11 generally. Similarly, service out of the jurisdiction with the permission of the court of a

                                                   421
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 121 of 174




                                    SECTION A CIVIL PROCEDURE RULES 1998

          third-party notice was provided for, not by a rule in RSC Ord.11, but by r.3(4) of RSC Ord.16
          (Third Party and Similar Proceedings), which also incorporated by reference the provisions of
          Ord.11 generally.
             One effect of the incorporation by reference of the Ord.11 rules to counterclaims and third-
          party proceedings was that, by the application of r.1(1)(c) of that Order, service of a notice of
          counterclaim or of a third-party notice out of the jurisdiction was permissible with the permission
          of the court if, in the action begun by the notice, the claim was brought against a person duly
          served within or out of the jurisdiction and a person out of the jurisdiction was a necessary or
          proper party thereto. So, if a party to proceedings, say the defendant (D), issued and duly served a
          notice of counterclaim on the claimant (C) and issued and served a third-party notice on a person
          (X) not already a party to the proceedings, under r.1(1)(c) with the permission of the court notices
          of both varieties could be served out of the jurisdiction on a necessary or proper party to the
          counterclaim (D against C) and/or to the third-party proceedings (D against X).
             However, by a proviso added to RSC Ord.16 r.3(4) by SI 1983/1181, the circumstances in which
          permission to serve a third-party notice outside the jurisdiction could be granted in Ord.11
          r.1(1)(c) cases were enlarged. The proviso stated that permission could also be granted to serve a
          third-party notice on any necessary or proper party “to the proceedings brought against the
          defendant”. In Societe Commerciale de Reassurance v Eras International Ltd (The Eras Eil Actions) [1992]
          1 Lloyd’s Rep. 570; [1992] 2 All E.R. 82, CA, the Court of Appeal accepted that the proviso
          enabled permission to be given under r.1(1)(c) to serve a third-party notice, not only on a person
          out of the jurisdiction who could fairly be described as a necessary or proper party to D’s third-
          party action against X, but also to C’s action against D (being proceedings “brought against the
          defendant”).
             In the CPR, rules replacing those formerly found in RSC Ord.15, insofar as they dealt with
          counterclaims, and in RSC Ord.16 were enacted in Pt 20 (Counterclaims and Other Additional
          Claims) and came into effect on 26 April 1999, but that Part contained no rule comparable to
          r.3(5) of RSC Ord.15 or to r.3(4) of RSC Ord.16. And when RSC Ord.11 was brought into Pt 6 of
          the CPR by SI 2000/221 (and Ord.11 was revoked), with effect from 8 May 2000, no comparable
          rule was included in r.6.20 (Service out of the jurisdiction where the permission of the court is
          required), but a rule comparable to r.1(1)(c) of Ord.11 was included as r.6.20(3). However, shortly
          afterwards, with effect from 3 July 2000, SI 2000/1317 inserted para.(3A) in r.6.20 so as to provide
          that a claim form may be served out of the jurisdiction with the permission of the court if:
                “a claim is a Part 20 claim and the person to be served is a necessary or proper party to the
                claim against the Part 20 claimant” (emphasis added).
          It would seem that that rule was based on the proviso in r.3(4) of RSC Ord.16 explained above and,
          by not including a necessary or proper party to the Part 20 claim, was a narrower provision than
          that which was required if service out of Part 20 claims was to be permitted in equivalent
          circumstances to service out of third-party notices under the pre-CPR rules. This mistake was not
          rectified until 1 October 2008 (see further below).
             The Civil Procedure (Amendment No.4) Rules 2005 (SI 2005/3515) substituted Pt 20, changing
          the term “Part 20 claim” to “Additional Claim”, but no consequential amendment was made to
          r.6.20 at that time. Under Pt 20, “additional claim” means any claim other than the claim by the
          claimant against the defendant (r.20.2(2)(a)). A counterclaim by a defendant against the claimant or
          against some other person is an additional claim (r.20.2(1)(a)). So too is a claim by a defendant
          against any person (whether or not already a party) for contribution or indemnity, or some other
          remedy (r.20.2(1)(b)). Where an additional claim has been made against a person who is not
          already a party, any additional claim made by that person against any other person (whether or not
          already a party) is an additional claim (r.6.20(1)(b) and (c)).
             When Practice Direction 6B was made by Update 47 (and came into effect on 1 October 2008),
          r.6.20(3A) became para.3.1(4) of the Practice Direction in an amended form incorporating the
          necessary consequential amendment by replacing “a Part 20 claim” with “an additional claim under
          Part 20”. But, as made, para.3.1(4) also included another amendment by substituting for “to the
          claim against the Part 20 claimant” the phrase “to the claim or additional claim” (emphasis added).
          Thus, in its entirety, para.3.1(4) read:
                “A claim is an additional claim under Part 20 and the person to be served is a necessary or
                proper party to the claim or additional claim.”
          The formulation for this head of jurisdiction has remained in the same terms since. The
          significance of the substitution of the words “claim or additional claim” (in place of “claim against
          the Part 20 claimant”) is that they make good the mistake made (referred to above) when para.(3A)
          was inserted in r.6.20 by SI 2000/1317, with effect from 3 July 2000. The provision now
          incorporates the effects both of former r.3(5) of RSC Ord.15 and of former r.3(4) of RSC Ord.16,
          including the proviso to the latter rule, whereas previously the rule incorporated only the effect of
          that proviso.
             The considerations that arise where an application is made to serve a claim form out of the
          jurisdiction under para.3.1(4) of Practice Direction 6B are similar to those that arise where the ap-
          plication is based on para.3.1(3). In CH Offshore Ltd v PDV Marina SA [2015] EWHC 595 (Comm)
          (Carr J), where the court rejected a defendant’s argument that a third party was a necessary or
          proper party under para.3.1(4), the court found that there was no single investigation to be carried
          out in respect of the main claim and the third-party claim, the claims were not bound by a com-
          mon thread, and they arose under very different contracts which gave rise to different and separate
          issues and were not back to back.

               Paragraph 3.1(4A): Claim “arises out of same or closely connected facts”
 6HJ.10      Paragraph 3.1(4A) of Practice Direction 6B states that the claimant may serve a claim form out
          of the jurisdiction with the permission of the court under r.6.36 where a claim is made against the

                                                           422
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 122 of 174




       NOTES   ON   HEADS   OF   JURISDICTION   IN PARAGRAPH   3.1   OF   PRACTICE DIRECTION 6B

 defendant in reliance on one or more of certain subparagraphs of para.3.1 and a “further claim” is
 made against the same defendant which “arises out of the same or closely connected facts”.
    The subparagraphs which provide a foundation for this head of jurisdiction are subparas (2), (6)
 to (16), (19) and (21).
    The object of this head of jurisdiction is to make it possible for the court to give permission for




                                                                                                                   CPR 6
 service out of the jurisdiction of a claim form making a claim ancillary to the claim made against
 the defendant under one or more of the heads of jurisdiction created by the subparagraphs
 enumerated where that ancillary claim itself does not fall within any of the heads of jurisdiction in
 para.3.1. The constraints are that the further claim is against the same defendant and arises out of
 the same or closely connected facts.
    This head of jurisdiction was added to para.3.1 by CPR Update 81 (August 2015) and came into
 effect on 1 October 2015. A proposal for such an addition accompanied a number of proposals for
 changes to the formulations of the heads of jurisdiction in para.3.1 relating to the service out of
 the jurisdiction of trust claims made to the Civil Procedure Rule Committee by the Trust Law
 Committee of the Chancery Bar Association in May 2013. It is understood that the aim of the
 provision was to allow, in circumstances where the court had jurisdiction over a claim, the joinder
 of related claims in, for example, tort and restitution and constructive trust, thereby facilitating
 “one-stop” adjudication.
    In Eurasia Sports Ltd v Aguad [2018] EWCA Civ 1742; [2018] 1 W.L.R. 6089, it was explained
 that para.3.1(4) and para.3.1(4A) are complementary in their operation; the former is concerned
 with adding additional parties to a given action, whereas the latter is concerned with adding ad-
 ditional claims to a claim against a given party; the common thread is that claims arising out of the
 same or closely related facts should be tried together, whether by adding defendants to an existing
 claim or adding claims to an action against an existing defendant; para.3.1(4A) does not permit a
 claim made in reliance on para.3.1(4) to be used to add a further claim against the same defendant
 ([46] and [47], per Floyd LJ). The fact that as a result of the enactment of para.3.1(4A), some
 defendants may be capable of being sued as necessary or proper parties to claims falling within
 that provision should not give rise to any concern, because it is eminently sensible that relevant
 claims against all defendants should be tried together; any legitimate concern that there is no suf-
 ficient connection with England should be dealt with when the court considers the issue whether
 England is the appropriate forum for the trial of the claims ([63] per Longmore LJ).
    For extended discussion of the scope and purpose of para.3.1(4A), see, in addition to Eurasia
 Sports Ltd v Aguad, op cit, Eli Lilly & Co v Genetech Inc [2017] EWHC 3104 (Pat); [2018] 1 W.L.R.
 1755 (Birss J) at [19]–[36].

                            Claims for interim remedies (para.3.1(5))

    In para.3.1 of Practice Direction 6B, under the heading “Claims for interim remedies”, one            6HJ.11
 particular head of jurisdiction is listed in subpara.(5). That provision states that the claimant may
 serve a claim form out of the jurisdiction with the permission of the court under r.6.36 where a
 claim is made for an interim remedy under the Civil Jurisdiction and Judgments Act 1982 s.25(1).
 Section 25, as extended by the Civil Jurisdiction and Judgments Act 1982 (Interim Relief) Order
 1997 (SI 1997/302), enables the High Court to grant “interim relief” in cases proceeding in courts
 other than the courts of England and Wales (see Vol.2 para.5-27). Such relief is defined as any
 interim relief of any kind which that court has power to grant in proceedings relating to matters
 within its jurisdiction, other than a warrant for the arrest of property or provision for obtaining
 evidence. In effect s.25 gives the court power to grant interim relief in support of overseas proceed-
 ings even where there is no substantive claim within the jurisdiction. CPR r.25.4 applies to applica-
 tions for this form of interim relief. For information on the nature and extent of this statutory
 jurisdiction, see commentary on r.25.4, and Vol.2 para.15-5 (Interim injunctions—foreign proceed-
 ings), and note also para.6JRx.9.
    Section 25 came into effect on 1 January 1987. At the time it was assumed that, in the event of a
 claimant wishing to serve a claim form or application notice for this form of interim relief on a
 defendant out of the jurisdiction, the claim would fall under one of the existing heads of jurisdic-
 tion in RSC Ord.11 r.1(1) for which the court’s permission could be given. That assumption was
 shown to be wrong in Mercedes Benz AG v Leiduck [1996] A.C. 284, PC, where it was held that r.1(1)
 was confined to cases where there was a claim for substantive relief and did not extend to proceed-
 ings which were peripheral to an action before a foreign court concerning issues which could not
 be brought before the English court (not following X v Y and Y Establishment [1990] 1 Q.B. 220,
 CA). Order 11 was promptly amended by SI 1997/415, adding r.8A, the legislative antecedent to
 para.3.1(5) of Practice Direction 6B.
    Applications are made under Pt 23, but in the Commercial Court and (at least where the relief
 sought is an injunction) in other courts, a claim form under CPR Pt 8 must be issued (Ras Al
 Khaimah Investment Authority v Bestfort Development LLP [2015] EWHC 1955 (Ch)).
    See further Vol.2 Section 15 (Interim Remedies) at para.15-5, and authorities on service out
 with permission on this basis referred to there.

                       Claims in relation to contracts (para.3.1(6) to (8))

    In para.3.1 of Practice Direction 6B, three particular heads of jurisdiction are marshalled under     6HJ.12
 the heading “Claims in relation to contracts” in subparas (6) to (8).

                                                   423
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 123 of 174




                                    SECTION A CIVIL PROCEDURE RULES 1998

                           Paragraph 3.1(6) to (8): Claims in relation to contracts
 6HJ.13      A claimant may serve a claim form out of the jurisdiction with the permission of the court
          under r.6.36 where the claim (1) is made “in respect of” a contract, being a contract satisfying one
          of three conditions (para.3.1(6) of PD 6B), (2) is made “in respect of” a breach of contract commit-
          ted within the jurisdiction (para.3.1(7)), or (3) is made for a declaration that no contract exists
          (para.3.1(8)). If, on the same facts, a claimant has a remedy in contract or tort, they can choose
          whether to seek permission for service out of the jurisdiction under the heads of jurisdiction at
          para.3.1(6) or (7) or on under the head of jurisdiction for claims in tort at para.3.1(9) considered at
          para.6HJ.23 below (Matthews v Kuwait Bechtel Corp [1959] 2 Q.B. 57, CA).
             In the RSC 1965 the formulation for the head of jurisdiction now found in para.3.1(6), but then
          found in Ord.11 r.1(1)(f), was where the claim was brought “to enforce, rescind, dissolve, annul or
          otherwise affect a contract”, or “to recover damages or obtain other relief in respect of the breach
          of contract”. And the formulation for the head of jurisdiction now found in para.3.1(7) was then
          found in Ord.11 r.1(1)(g). By the time the CPR came into effect, para.(1)(f) and para.(1)(g) of r.1 of
          Ord.11 had become, respectively, para.(1)(d) and para.(1)(e) of that rule, and remained largely in
          the same terms. (RSC Ord.11 r.1 had been recast substantially by SI 1983/1181, upon the coming
          into effect of the Civil Jurisdiction and Judgments Act 1982.)
             When RSC Ord.11, as enacted in Sch.1 to the CPR, was brought into Pt 6 of the CPR (by the
          Civil Procedure (Amendment) Rules 2000 (SI 2000/221), with effect from 2 May 2000), para.(1)(d)
          and para.(1)(e) of r.1 of the Order were enacted in simplified terms as para.(5) and para.(6) of
          r.6.20 under the heading “Claims in relation to contracts”. Although the terms were simplified,
          there was no legislative intention to alter the law as to heads of jurisdiction as developed to that
          time. At the same time, a new head of jurisdiction was introduced as para.(7) of r.6.20 (claim for
          declaration that no contract exists). Upon the substitution of the whole of Pt 6 by the Civil
          Procedure (Amendment) Rules 2008 (SI 2008/2178), with effect from 2 October 2008, r.6.20 (as
          enacted by SI 2000/221) became r.6.36, as supplemented by para.3.1 of Practice Direction 6B
          (made by CPR Update 47). Paragraphs (5), (6) and (7) of r.6.20 became para.3.1(6), para.3.1(7) and
          para.3.1(8) of that Practice Direction.
             Historically speaking, para.3.1(6) of PD 6B is of more recent derivation than para.3.1(7) thereof.
          The original version of the head of jurisdiction now found at para.3.1(6) came into being after the
          decision of the House of Lords in Johnson v Taylor Brothers & Co [1920] A.C. 144, HL, where an
          English company (C) and a Swedish company (D) entered into a c.i.f. contract under which D
          agreed to ship goods from Sweden to C’s location in England from time to time upon instructions,
          and to tender shipping documents on C within the jurisdiction upon the making of each shipment.
          On the refusal of D to make any further deliveries under this contract, C applied for permission to
          serve notice of a writ of summons upon D in Sweden in an action for breach of contract, under
          what was then the only rule in RSC Ord.11 r.1 for service out of the jurisdiction upon which C
          could conceivably rely. That rule (the ancestor of what is now para.3.1(7) in PD 6B) stated that
          permission could be granted where:
                “… the action is founded on any breach or alleged breach within the jurisdiction of any
                contract wherever made, which, according to the terms thereof, ought to be performed within
                the jurisdiction.”
          The “breach within the jurisdiction” relied on by C was D’s failure to tender shipping documents
          within the jurisdiction. The House of Lords (to the surprise of some) reversed the decision of the
          Court of Appeal (upholding a judge) and held (for various reasons) that permission to serve out of
          the jurisdiction could not, or should not, be granted because the essential breach on which the ac-
          tion was founded was a breach outside the jurisdiction, that is D’s failure to ship the goods at the
          foreign port. As a consequence, in 1921, RSC Ord.11 r.1 was amended to provide that service out
          of the jurisdiction could be authorised where a claim was brought to enforce, etc., a contract which
          was “by its terms or by implication to be governed by English law”.

                            Paragraph 3.1(6): Claim made in respect of a contract
 6HJ.14       A claimant may serve a claim form out of the jurisdiction with the permission of the court
          under r.6.36 where the claim is made “in respect of” a contract, being a contract satisfying one of
          certain conditions (e.g. made within the jurisdiction) (para.3.1(6) of PD 6B). Before 2 May 2000,
          the equivalent rule in RSC Ord.11 r.1(1)(d) was rather more elaborate. It recognised that legal
          claims concerning contracts fall into two broad categories. There are those affecting the contract
          itself; that is, claims to enforce, rescind, dissolve or annul a contract; although the draftsman cau-
          tiously added “or otherwise affect a contract”. And there are those brought for breach of contract,
          seeking to recover damages or some other remedy “in respect of” the breach. In para.3.1(6) all such
          claims are embraced by the simple formula “a claim made in respect of a contract”.
              Over the years, the formulations for this head of jurisdiction have been tested to destruction,
          and claims not obviously falling within the analysis given immediately above have been held to be
          within them. In interpreting and applying the formulation as it stood before 2 May 2000, the
          draftsman’s caution was exploited without mercy. In BP Exploration Co (Libya) Ltd v Hunt (No.1)
          [1976] 1 W.L.R. 788, it was held that a claim for a declaration that a contract had become
          discharged as a result of frustration “affected” the contract in question, and therefore fell within
          this head of jurisdiction. “The words ‘or otherwise affect’ are very wide; indeed, almost as wide as
          they can be” (795, per Kerr J), and encompass a claim for a declaration that a contract has become
          discharged “whether as the result of frustration, repudiation, or otherwise”. In other cases it has
          been held that the formulation includes a claim for a declaration that a contract is enforceable and
          subsisting, or that a contract has been avoided (Gulf Bank KSC v Mitsubishi Heavy Industries Ltd

                                                           424
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 124 of 174




       NOTES   ON   HEADS   OF   JURISDICTION   IN PARAGRAPH   3.1   OF   PRACTICE DIRECTION 6B

 [1994] 1 Lloyd’s Rep. 323 (Hobhouse J)), and a declaration that a party is not in breach of a
 contract, admitted to exist, or that a defendant has suffered no loss (Hogg Insurance Brokers Ltd v
 Guardian Insurance Co Inc [1997] 1 Lloyd’s Rep. 412 (Longmore J)). Note that this head of jurisdic-
 tion is available where a claimant could have brought an action in either contract or tort, but elects
 to sue in contract (Matthews v Kuwait Bechtel Corp [1959] 2 Q.B. 57, CA).




                                                                                                             CPR 6
    It has been assumed that it was not intended that the shorter formulation for this head of
 jurisdiction in para.3.1(6) should signal any retreat from the breadth of the previous formulation.
 Indeed, it has been said that the new formulation “is undoubtedly more broad than its predeces-
 sor” (Alliance Bank JSC v Aquanta Corp [2012] EWCA Civ 1588; [2013] 1 All E.R. (Comm) 819, CA
 at [63] per Tomlinson LJ).
    It is clear that a claim may fall within para.3.1(6) even if it is not a contractual claim; the
 requirement is for a claim “in respect of” a contract, not a claim arising under a contract (see Albon
 v Naza Motor Trading Sdn Bhd [2007] EWHC 9 (Ch); [2007] 1 W.L.R. 2489 (Lightman J) at [26]). In
 Albon v Naza, op cit, it was held that claims to recover overpayments made by the claimants in
 performance of an agency agreement with the defendants were claims “in respect of” the agency
 contract and therefore fell within this head of jurisdiction. It did not matter that the claims were
 brought in restitution, to recover monies paid under a mistake of fact, and were not claims arising
 under the contract. In a subsequent decision in the same case ([2007] EWHC 1879 (Ch); [2007] 2
 Lloyd’s Rep. 420 (Lightman J)), it was held that a claim for an anti-suit injunction restraining the
 pursuit of arbitration or legal proceedings in connection with a contract governed by English law
 was a claim “in respect of” the contract within para.3.1(6). On appeal, neither party challenged the
 judge’s holding that the court had jurisdiction to grant the injunctions ([2007] EWCA Civ 1124;
 [2008] 1 Lloyd’s Rep. 1, CA). (Contrast Navig8 Pte Ltd v Al-Riyadh Co for Vegetable Oil Industry [2013]
 EWHC 328 (Comm); [2013] 2 Lloyd’s Rep. 104, referred to below.) In Cherney v Deripaska [2009]
 EWCA Civ 849; [2010] 2 All E.R. (Comm) 456, CA, the Court of Appeal held that the “in respect
 of a contract” formulation is wide enough to encompass a claim based on rights said to arise out of
 a contract (being a contract to which the intended defendant was a party), even if those rights are
 of a proprietary nature and include allegations of constructive trust.
    In Cecil v Bayat [2010] EWHC 641 (Comm) (Hamblen J) (reversed on appeal on other grounds,
 [2011] EWCA Civ 135; [2011] 1 W.L.R. 3086, CA), the court applied para.3.1(6) to a “two contract”
 case, seemingly for the first time. In that case, two of the claimants brought claims under contracts
 which did not have an English connection, but argued that, since those contractual claims were
 related to contracts which did fall within the relevant criteria, that was sufficient. The judge held
 that some relevant legal connection is required between the claim and the contract said to fall
 within the criteria ([49]). If that contract needs to be referred to and relied upon in order to assert
 the relevant cause of action then that requirement is likely to be satisfied since it will be a necessary
 part of the cause of action. However, a mere factual connection between the two contracts is not
 enough. The problems arising in “two contract” cases were discussed in Global 5000 Ltd v Wadhawan
 [2012] EWCA Civ 13; [2012] Bus. L.R. D101, CA, where attention was drawn (at [64]) to the
 anomaly of obtaining jurisdiction against a defendant not within the jurisdiction by reference to a
 contract to which the defendant is not party, and in Alliance Bank JSC v Aquanta Corp [2012] EWCA
 Civ 1588; [2013] 1 All E.R. (Comm) 819, CA, discussed below.
    Despite its breadth, the concept of a claim made “in respect of a contract” does have its limits. In
 Alliance Bank JSC v Aquanta Corp [2012] EWCA Civ 1588; [2013] 1 All E.R. (Comm) 819, CA, in
 which the Court of Appeal considered a number of the authorities referred to above, it was held
 that claims alleging a fraudulent conspiracy involving loan contracts governed by English law were
 not claims “in respect of” those contracts falling within para.3.1(6). Tomlinson LJ, giving the judg-
 ment of the court, said (at [71]) that he was “attracted by” the view that:
        “… unless the claimant is suing in order to assert a contractual right or a right which has
        arisen as a result of non-performance of a contract, his claim is not in this context properly to
        be regarded as one made in respect of a contract.”
 He went on to say he thought it likely that, ordinarily, the contract relied on for the purposes of
 para.3.1(6) must be one to which the intended defendant is party; however, the case considered by
 Hamblen J in Cecil v Bayat, op cit, may show that that will not always be so. It was sufficient for the
 purposes of the court’s decision to note that the required connection:
        “… must inevitably be the more difficult to establish in a case where the intended defendant
        is not party to the contract upon which reliance is placed than in a case where he is party to
        it.”
 Whatever the position is regarding the intended defendant, it seems the intended claimant does
 not have to be a party to the contract “in respect of” which the claim is made for the purposes of
 para.3.1(6). In Greene Wood & McClean LLP v Templeton Insurance Ltd [2009] EWCA Civ 65; [2009]
 1 W.L.R. 2013, CA, a firm of solicitors brought a claim against an ATE insurer who had refused to
 pay out to the solicitors’ client under an ATE contract, resulting in the solicitors satisfying the costs
 orders made against its client. The solicitors brought a claim against the ATE insurer seeking a
 contribution under the Civil Liability (Contribution) Act 1978. It was held that this was a claim “in
 respect of” the ATE contract, which was governed by English law, even though the solicitors were
 not a party to that contract. (See also Schiffahrtsgesellschaft Detlev Von Appen GmbH v Voest Alpine
 Intertrading GmbH (The Jay Bola) [1997] 2 Lloyd’s Rep. 279; [1997] C.L.C. 993, CA, in which the
 Court of Appeal held that the predecessor rule was not limited to cases where plaintiff and the
 defendant were parties “in the fullest sense”. It also applied to claims by or against an assignee of a
 party’s rights under the contract.)
    In Navig8 Pte Ltd v Al-Riyadh Co for Vegetable Oil Industry [2013] EWHC 328 (Comm); [2013] 2

                                                   425
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 125 of 174




                                    SECTION A CIVIL PROCEDURE RULES 1998

          Lloyd’s Rep. 104 (Andrew Smith J), a Singaporean company (C) (a time charterer) brought a claim
          against a Jordanian company (D), who had purchased a cargo from a shipper (X) who were sub-
          charterers from C. The cargo was carried under five bills of lading (governed by English law), each
          of which incorporated the terms of the sub-charter. C sought declarations of non-liability, asserting
          that it was not party to the bills of lading contracts, and also sought an injunction restraining D’s
          pursuit of Jordanian proceedings against C and X on the ground that they were vexatious or
          oppressive. Applying Alliance Bank v Aquanta, op cit, the court found that the claim for an injunc-
          tion was not a claim “in respect of” the bills of lading contracts within the meaning of para.3.1(6),
          as no contractual right was asserted and no right resulting from any (actual or threatened) non-
          performance of a contract was asserted.
             A contract “in respect of” which a claim is made for the purposes of para.3.1(6) may be express
          or implied. See e.g. Alliance Bank v Aquanta, op cit, where the claimants asserted both express and
          implied contractual causes of action governed by English law and a claim under an implied
          indemnity was held to fall within para.3.1(6) (but the application for permission failed on forum
          conveniens grounds). In early cases it was held that an action on a judgment is also an action on
          the implied contract, contained in the judgment, to perform it (Grant v Easton (1883) 13 Q.B.D.
          302, CA). And it was held that an action on an arbitral award is an action on the contract contained
          in the submission to arbitration, and it was said that the award itself may also be treated as the
          contract, in that it contains an implied agreement to perform it (Bremer Oeltransport GmbH v Drewry
          [1933] 1 K.B. 753, CA, and cases there cited). The development, as a discrete head of jurisdiction,
          of a claim brought “to enforce any judgment or arbitral award” (now para.3.1(10) of PD 6B) largely
          relieved claimants of the need to persuade courts that implied contracts of those varieties came
          within the contractual head of jurisdiction.
             In Fern Computers Consultancy Ltd v Intergraph Cadworx & Analysis Solutions Inc [2014] EWHC
          2908 (Ch); [2014] Bus. L.R. 1397 (Mann J), the claimants applied for permission to serve out of
          the jurisdiction a claim based on the Commercial Agents (Council Directive) Regulations 1993 (SI
          1993/3053). The judge concluded that the rights given by the Regulations “are definitely not
          contractual as that word would normally be understood”; however, the claim was made “in respect
          of” the underlying agency contract as, for the purposes of this head of jurisdiction, a claim “does
          not itself have to sound in contract” ([39]). In that case however, the agency contract did not fall
          within para.3.1(6)(c) (contracts governed by English law) as it contained a Texas law and jurisdic-
          tion clause and the Regulations did not affect the proper law of the contract.

                         Paragraph 3.1(6)(a): Contract made within the jurisdiction
 6HJ.15      Paragraph 3.1(6)(a) of Practice Direction 6B states that the claimant may serve a claim form out
          of the jurisdiction with the permission of the court under r.6.36 where a claim is made in respect
          of a contract where the contract “was made within the jurisdiction”. The connecting factor is that
          the contract was made within the jurisdiction. In the CPR, unless the context requires otherwise,
          “jurisdiction” means England and Wales, and any part of the territorial waters of the UK adjoining
          England and Wales (r.2.3(1)).
             In Entores Ltd v Miles Far East Corp [1955] 2 Q.B. 327, CA, the Court of Appeal explained that,
          although, where a contract is made by cable or post, it is complete as soon as the letter of accept-
          ance is put into the postbox or the cable dispatched, where a contract is made by a method of
          instantaneous communication, e.g. by telephone, the contract is complete only when the acceptance
          is received by the offeror, since generally an acceptance must be notified to the offeror to make a
          binding contract. The court held that, as the contract had been completed by a telex communica-
          tion accepting the plaintiff’s (C’s) offer sent by the defendants (D) in New York and received by C
          at their office in London, the contract was made within the English jurisdiction, and permission
          for C to serve their writ making a claim “in respect of” that contract (claiming damages for its
          breach) on D out of the jurisdiction (in New York) could be granted under this head of jurisdiction.
          By parity of reasoning communication by other forms of instantaneous communication, e.g.
          facsimile and email, is governed by the principles set out in Entores Ltd case.
             If a contract which was made within the jurisdiction is subsequently amended by an agreement
          made outside the jurisdiction, the amended contract may still be taken as made within the jurisdic-
          tion, unless the amendment has the effect of substituting a new agreement. In any event, it is suf-
          ficient for the purposes of para.3.1(6)(a) if the contract was substantially made within the jurisdic-
          tion; otherwise the effect of the rule could be avoided by some very minor subsequent amendment
          or addendum executed abroad (BP Exploration (Libya) Ltd v Hunt (No.1) [1976] 1 W.L.R. 788;
          [1976] 3 All E.R. 879 (Kerr J)).

                            Paragraph 3.1(6)(b): Contract made through an agent
 6HJ.16      Paragraph 3.1(6)(b) of Practice Direction 6B states that the claimant may serve a claim form out
          of the jurisdiction with the permission of the court under r.6.36 where a claim is made in respect
          of a contract where the contract “was made by or through an agent trading or residing within the
          jurisdiction”. The connecting factor is that, when the contract was made, the principal had an
          agent trading or residing within the jurisdiction by or through whom the contract was made.
             Before the terms of RSC Ord.11 r.1(1) were brought into Pt 6 of the CPR in modernised form
          (with effect from 2 May 2000), the formulation for this head of jurisdiction was more elaborate
          than that in para.3.1(6) and referred to a contract made by or through an agent trading or residing
          within the jurisdiction “on behalf of a principal trading or residing out of the jurisdiction”. The
          policy considerations which led to the introduction of this head of jurisdiction were explained in
          National Mortgage & Agency Co of New Zealand Ltd v Gosselin (1922) 12 Ll. L. Rep. 318, CA, in which

                                                          426
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 126 of 174




       NOTES   ON   HEADS   OF   JURISDICTION   IN PARAGRAPH   3.1   OF   PRACTICE DIRECTION 6B

 it was held that “by or through” an agent includes the case of a contract negotiated by an agent in
 England but concluded by the principal abroad (e.g. where the agent has authority to obtain orders
 but not accept them).
    The principal object of this head of jurisdiction is to enable a claimant to obtain permission to
 serve the claim form out of the jurisdiction on the agent’s principal. In Union International Insurance




                                                                                                                    CPR 6
 Co Ltd v Jubilee Insurance Co Ltd [1991] 1 W.L.R. 415; [1991] 1 All E.R. 740 (Phillips J), it was held
 that in order to give a sensible construction to the rule as it then stood “principal” was to be
 construed as referring to a foreign defendant who had entered into a contract through an agent
 acting on his behalf within the jurisdiction and not a plaintiff foreign principal.
    As an alternative to service out of the jurisdiction, the claimant may seek the court’s permission
 under CPR r.6.12 to serve the claim form on the defendant’s agent (within the jurisdiction) where
 the defendant is out of the jurisdiction, and the contract to which the claim relates was entered into
 “within the jurisdiction with or through the defendant’s agent”, provided that at the time of the ap-
 plication for permission either the agent’s authority has not been terminated or the agent is still in
 business relations with the defendant. The evidence in support of the application must include an
 explanation of why service out of the jurisdiction cannot be effected.

                 Paragraph 3.1(6)(c): Contract “governed by English law”
    The claimant may serve a claim form out of the jurisdiction with the permission of the court           6HJ.17
 under r.6.36 where a claim is made in respect of a contract where the contract “is governed by
 English law”. The use of the governing law of a contract as a head of jurisdiction is limited to
 England and the Commonwealth. It plays no role in the United States, and it is not a ground of
 jurisdiction under the Judgments Regulation (recast) scheme or the Lugano Convention. A number
 of cases have stressed the exorbitance of this head of jurisdiction as an important factor to be
 placed in the balance against the grant of permission, where it is the sole head relied on (see e.g.
 Amin Rasheed Shipping Corp v Kuwait Insurance Co (The Al Wahab) [1984] A.C. 50). In Novus Aviation
 Ltd v Onur Air Tasimacilik AS [2009] EWCA Civ 122; [2009] 1 Lloyd’s Rep. 576, CA at [72] et seq,
 Lawrence Collins LJ reviewed the authorities and considered the principles, noting that the fact
 that a contract was governed by English law would have a different weight in different
 circumstances. Factors which might weigh in favour of granting permission would include the fact
 that issues of English public policy may be involved (as in EI du Pont de Nemours & Co v Agnew
 [1987] 2 Lloyd’s Rep. 585, Mitsubishi Corp v Alafouzos [1988] 1 Lloyd’s Rep. 191) or that the foreign
 court may apply its own law despite an express choice of English law (Coast Lines v Hudig & Veder
 Chartering NV [1972] 2 Q.B. 34).
    The contract in question has to be one governed by English law; it is not sufficient that the claim
 is an English law claim (Fern Computers Consultancy Ltd v Intergraph Cadworx & Analysis Solutions Inc
 [2014] EWHC 2908 (Ch); [2014] Bus L.R. 1397 (Mann J) at [39] and [40]). In determining the
 governing law of the contract:
    1.    for contracts entered into on or after 1 April 1991 but before 17 December 2009, the court
          will apply the Contracts (Applicable Law) Act 1990, implementing into English law the
          Rome Convention of 19 June 1980 on the law applicable to contractual obligations ([1980]
          OJ L266/1);
    2.    for contracts entered into after 17 December 2009 but before 1 January 2021 (that is,
          before the end of the Brexit transition period, referred to in the legislation as “IP comple-
          tion day”), the court will apply the “Rome I Regulation”, i.e. Regulation (EC) No.593/2008
          of 17 June 2008 on the law applicable to contractual obligations ([2008] OJ L177/6),
          which continues to have effect by virtue of art.66 of the EU Withdrawal Agreement (and,
          to that extent, is “retained EU law” under s.3 of the European Union (Withdrawal) Act
          2018); and
    3.    for contracts entered into on or after 1 January 2021, the court will apply the UK version
          of the Rome I Regulation, i.e. the Rome I Regulation as it has been implemented into UK
          law with amendments under the Law Applicable to Contractual Obligations and Non-
          Contractual Obligations (Amendment etc.) (EU Exit) Regulations 2019 (SI 2019/834) (and
          is therefore “retained EU law” under s.3 of the European Union (Withdrawal) Act 2018).
    Section 6 of the European Union (Withdrawal) Act 2018 sets out rules for how the UK courts
 are to interpret retained EU law after IP completion day. Essentially, decisions made by the
 European Court before IP completion day are binding on UK courts, subject to exceptions for
 certain courts including the Supreme Court and Court of Appeal (all of which must apply the
 same test as the Supreme Court would apply in deciding whether to depart from the case law of
 the Supreme Court). Decisions made by the European Court after that date are not binding but
 UK courts may have regard to them so far as relevant.
    The remainder of this Note does not seek to differentiate between the Rome I Regulation and
 the UK version of the Rome I Regulation, as the differences between the two are not significant for
 these purposes. However, it is possible that they may diverge in future if amendments are made to
 the UK version.
    For contracts pre-dating 1 April 1991, or those rare cases involving a claim in respect of a
 contract which falls outside the scope of the Rome Convention and/or the Rome I Regulation, the
 governing law will fall to be determined under the English common law rules to determine the
 “proper law of the contract”.

 The Rome I Regulation
   The starting point in the Rome I Regulation, as in the Rome Convention, is that a contract is           6HJ.18
 governed by the law chosen by the parties. In both instruments, this principle is found at art.3

                                                   427
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 127 of 174




                                  SECTION A CIVIL PROCEDURE RULES 1998

        (Freedom of choice). The choice shall be made expressly or clearly demonstrated (in the Rome
        Convention the phrase used is “demonstrated with reasonable certainty”) by the terms of the
        contract or the circumstances of the case. The parties’ choice of law will often be express, but both
        the Regulation and the Convention recognise the possibility that the court may, in the light of all
        the facts, find that the parties have made a real choice of law although this is not expressly stated in
        the contract; this has to be demonstrated with reasonable certainty and sufficient clarity either
        from the terms of the contract itself or the surrounding circumstances or both. The application of
        these propositions is demonstrated by FR Lurssen Werft GmbH & Co KG v Halle [2010] EWCA Civ
        587; [2011] 1 Lloyd’s Rep. 419, CA, where the court held that a German claimant, bringing a claim
        against an American resident on a commission agreement which was silent as to applicable law, had
        much the better of the argument that the agreement was governed by English law, as it was so
        closely related to two prior contracts between the same parties which contained an express choice of
        English law. The court therefore dismissed the defendant’s appeal against the judge’s order permit-
        ting service out of the jurisdiction under para.3.1(6)(c) of PD 6B.
           In Aeolian Shipping SA v ISS Machinery Services Ltd (The Aeolian) [2001] EWCA Civ 1162; [2001]
        C.L.C. 1708, CA, where the submission that the parties had by implication agreed to vary the law
        governing a counterclaim was rejected, Potter LJ said (at 645) that the reference to “the
        circumstances of the case” in this context was significant and indicated that the circumstances
        which may be taken into account when deciding whether or not the parties have made an implied
        choice of law under art.3 (whether by initial choice or subsequent change) range more widely in
        certain respects than the considerations ordinarily applicable to the implication of a term into a
        written agreement. In American Motorist Insurance Co v Cellstar Corp [2003] EWCA Civ 206; [2003]
        I.L.Pr. 22, CA, Mance LJ reserved his position on that point, being of the view that, even when
        construing a written agreement at common law, the surrounding circumstances may be of consider-
        able relevance. However, he found the analogy useful as it brought to mind the test governing the
        implication of an implied term at common law, on the grounds that it must have been intended or
        was so obvious that it went without saying and was one to which the parties would have said “of
        course” if anyone had suggested it; the mere fact that it would be “reasonable” will not suffice
        ([44]).
           Article 3(5) of the Rome I Regulation provides that the existence and validity of the consent of
        the parties as to the choice of the applicable law shall be determined in accordance with certain
        other provisions in the Regulation, including art.10 (Consent and material validity) (see, in the
        Rome Convention, art.3(4) and art.8). Article 10(1) states that the existence and validity of a
        contract, or of any term of a contract, shall be determined by the law which would govern it under
        the Regulation if the contract or term were valid. Article 10(2) states that, nevertheless, a party may
        rely upon the law of the country in which they have their habitual residence to establish that they
        did not consent if it appears from the circumstances that it would not be reasonable to determine
        the effect of their conduct in accordance with the law specified in art.10(1). In Horn Linie GmbH &
        Co v Panamerican Formas E Impresos SA (The Hornbay) [2006] EWHC 373 (Comm); [2006] 2 Lloyd’s
        Rep. 44 (Morison J), in a claim made in respect of an international contract containing a clause
        choosing English law and an English forum, a dispute arose as to whether it would be unreasonable
        in the circumstances to look to English law to determine whether the defendants (D) consented to
        the choice of English law, and (2) if it were unreasonable, whether D could rely upon Colombian
        law (Colombia being D’s habitual residence) to establish that it did not consent to the clause. D
        submitted that the appropriate law to determine the validity of the clause was Colombian law, and
        by that law, a choice of law and court is void and contrary to public policy for contracts to be
        performed in Colombia. The judge rejected that submission, holding (1) that in the circumstances
        there was no good reason why it would be reasonable to judge the consent of D otherwise than by
        the law of their choice, and (2) that the mere fact that by agreeing an English law jurisdiction
        clause and an English law clause D offended Colombian public policy was not of itself a good
        reason for holding that their consent to the clause was not truly given or that it would be unfair or
        unreasonable to hold them to their bargain, whatever system of law was applied.
           Article 4 of the Rome I Regulation sets out the rules to determine applicable law where the par-
        ties have not made a choice (subject to specific provisions relating to contracts of carriage, consumer,
        insurance, and employment contracts). Broadly speaking, this provides that the contract shall be
        governed by the law of the country where the party required to effect “characteristic performance”
        has their habitual residence, unless it is clear from all the circumstances that the contract is
        “manifestly more closely connected” with a different country. There are specific provisions which,
        essentially, determine which party is considered to effect characteristic performance in various
        types of contract (e.g. the seller in a contract for the sale of goods; the service provider in a
        contract for the provision of services). Article 4 of the Rome Convention is in rather different
        terms, providing that (in the absence of choice) the contract shall be governed by the law of the
        country with which it is most closely connected, but with a (rebuttable) presumption that the
        contract is most closely connected with the country where the party who is to effect characteristic
        performance has, at the time the contract is concluded, their habitual residence, central administra-
        tion or (principal) place of business, depending on the circumstances.
           In a case decided under art.4 of the Rome Convention, the court considered the proper ap-
        proach to determining the country with which the contract was most closely connected and
        concluded that it was “entitled to take a broad approach to the question of connection, unlimited
        by any categorisation of the relevant factors”: see Apple Corp Ltd v Apple Computer Inc [2004] EWHC
        768 (Ch); [2004] I.L.Pr 34 (Mann J) at [60]. Subsequent authorities on art.4 of the Rome Conven-
        tion, dealing in particular with the displacement (by art.4(5)) of the presumption arising, include:

                                                         428
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 128 of 174




       NOTES   ON   HEADS   OF   JURISDICTION   IN PARAGRAPH   3.1   OF   PRACTICE DIRECTION 6B

 Marconi Communications International Ltd v PT Pan Indonesia Bank TBK [2005] EWCA Civ 422;
 [2007] 2 Lloyd’s Rep. 72, CA (where the Court of Appeal noted that the question of the weight to
 be accorded to the presumption in relation to letter of credit transactions “gives rise to considera-
 tions of some complexity” because they involve various contractual relationships); Albon v Naza Mo-
 tor Trading Sdn Bhd [2007] EWHC 9 (Ch); [2007] 1 W.L.R. 2489; [2007] 2 All E.R. 719 (Lightman




                                                                                                                       CPR 6
 J) (where it was held that the presumption was triggered and was not displaced in a contract for the
 provision of agency services in England by an agent habitually resident in England).

 Proper law of the contract
    Where the governing law of a contract falls to be determined under the English common law                 6HJ.19
 rules, the governing law is the “proper law of the contract”, that is to say (1) the system of law by
 which the parties intended the contract to be governed, or (2) where their intention is neither
 expressed nor to be inferred from the circumstances, the system of law with which the transaction
 has its closest and most real connection (Re United Railways of Havana and Regla Warehouses Ltd
 [1961] A.C. 1007, HL). For a summary of the principles, see Merck KGaA v Merck Sharp & Dohme
 Corp [2014] EWHC 3867 (Ch) (Nugee J) at [9] and [10]. These include that there are in theory
 three stages in the analysis, (1) express intention, (2) inferred intention, and (3) closest and most
 real connection, though in practice the second and third stages tend to merge into each other; and
 that the question of proper law falls to be determined at the time the contract was made.

            Contract with English jurisdiction clause (formerly para.3.1(6)(d))
    Before 6 April 2020, Practice Direction 6B contained an additional head of jurisdiction, at               6HJ.20
 para.3.1(6)(d), which provided that the claimant could serve a claim form out of the jurisdiction
 with the permission of the court under r.6.36 where a claim was made in respect of a contract
 which contained a term to the effect that the court “shall have jurisdiction to determine any claim
 in respect of the contract”.
    Paragraph 3.1(6)(d) was omitted by the 127th CPR Practice Direction Update (February 2021),
 as it became redundant upon the amendment of r.6.33(2B) with effect from 6 April 2021 by r.6 of
 the Civil Procedure (Amendment) Rules 2021 (SI 2021/117). That amendment removed the need
 for the court’s permission to serve the claim form outside the jurisdiction where a contract contains
 a term to the effect that the court shall have jurisdiction to determine that claim. In other words,
 the amendment means that there is no need for permission to serve out where there is a jurisdic-
 tion clause in favour of the English court, even if that jurisdiction clause does not fall within the
 2005 Hague Convention. (There would in any event have been no need for permission to serve out
 of the jurisdiction where the jurisdiction clause fell within that Convention, as that was the
 circumstance addressed by r.6.33(2B) before its amendment.) See para.6.33.4 above.
    The head of jurisdiction at para.3.1(6)(d) was not, in any event, frequently relied upon in the
 years immediately prior to its omission. For proceedings commenced between 10 January 2015 and
 31 December 2020, where there was an English jurisdiction clause, the recast Judgments Regula-
 tion almost invariably applied (unless for example it was not a civil or commercial matter and
 therefore fell outside the scope of the Regulation, but that would be rare in a case where a jurisdic-
 tion agreement was concerned) and there was no need for permission to serve out of the jurisdic-
 tion—see para.6.33.1. For proceedings commenced before 10 January 2015, the previous Judg-
 ments Regulation (44/2001) applied to a jurisdiction clause only if at least one party was domiciled
 in an EU Member State, and so the head of jurisdiction at para.3.1(6)(d) was more frequently of
 relevance.

          Paragraph 3.1(7): Claim for breach of contract within the jurisdiction
    Paragraph 3.1(7) of Practice Direction 6B states that the claimant may serve a claim form out of          6HJ.21
 the jurisdiction with the permission of the court under r.6.36 where “a claim is made in respect of
 a breach of contract committed within the jurisdiction”. The connecting factor is a contractual
 breach within the jurisdiction.
    At the end of the nineteenth century the formulation for this head of jurisdiction stated that
 service out could be permitted where the action was founded:
       “… on any breach or alleged breach within the jurisdiction of any contract wherever made,
       which, according to the terms thereof, ought to be performed within the jurisdiction.”
 Those terms emphasised what was then regarded as the most significant feature of this head of
 jurisdiction, that is, that it is available where the contract is made outside the jurisdiction as well as
 within it.
    The formulation for this head of jurisdiction was amended in 1921 by an addition made for the
 purpose of reversing the effect of the decision of the House of Lords in Johnson v Taylor Bros & Co
 [1920] A.C. 144, HL. Thereafter it was provided that permission could be given “irrespective of
 the fact” that the breach or alleged breach:
       “… was preceded or accompanied by a breach committed out of the jurisdiction that rendered
       impossible the performance of so much of the contract as ought to have been performed
       within the jurisdiction.”
 The formulation remained in those terms down to the enactment of the CPR, when it appeared in
 Sch.1 RSC Ord.11 r.1(1)(e).
    When RSC Ord.11 was brought into Pt 6 of the CPR (with effect from 2 May 2000) the formula-
 tion was enacted (as r.6.20(6)) in the simple terms in which it is now stated in para.3.1(7) of
 Practice Direction 6B. Those terms do not capture the point that this head of jurisdiction is avail-

                                                   429
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 129 of 174




                                    SECTION A CIVIL PROCEDURE RULES 1998

          able to a claimant where the contract is made outside the jurisdiction as well as within it, but noth-
          ing turns on that. Also they do not capture the point of the remedial amendment made in 1921.
             In a given case, whether the claimant’s claim may be rightly categorised as “in respect of a
          breach of contract”, and in particular a breach “committed within the jurisdiction”, may be a
          simple matter, or it may raise complicated issues of fact and of law, in particular issues concerning
          the proper construction of the contract (including whether the obligation alleged to have been
          breached was express or implied).
             Where the breach takes the form of a failure to perform an obligation under the contract, no
          breach can be committed “within the jurisdiction” within the meaning of this head of jurisdiction
          unless the relevant obligation had to be performed within the jurisdiction (Cuban Atlantic Sugar
          Sales Corp v Compania de Vapores, etc. [1960] 1 Q.B. 187; [1960] 1 All E.R. 141, CA). Where,
          however, the breach takes the form of an express repudiation of the contract, and that repudiation
          takes place in England, it seems it does not matter whether or not the contract was to be performed
          in England: the requirement in the original formulation of this head of jurisdiction that the
          contact “ought to be performed within the jurisdiction” does not appear in the modern formula-
          tion (see Dicey, Morris & Collins, The Conflict of Laws, 15th edn, para.11-196). Where a defendant
          wrongfully repudiates the contract by a letter posted in England, whether by the defendant itself or
          by its representative in England, the breach takes place within the jurisdiction (Mutzenbecher v La
          Aseguradora Espanola [1906] 1 K.B. 254, CA, Oppenheimer v Louis Rosenthal & Co [1937] 1 All E.R.
          23), but not if the letter is posted from abroad (Holland v Bennett [1902] 1 K.B. 867, CA). The
          same is true if the defendant repudiates by telegram rather than by letter (Martin v Stout [1925]
          A.C. 359, PC), and it has been held that this also applies where the repudiation is by telex (Brinkibon
          Ltd v Stahag Stahl und Stahlwarenhandels GmbH [1980] 2 Lloyd’s Rep. 556, CA), despite the obvious
          contrast with the position where a contract is accepted (rather than repudiated) by telex or some
          other method of instantaneous communication (Entores Ltd v Miles Far East Corp [1955] 2 Q.B. 327,
          CA: see para.6HJ.15 above).
             Where no place of payment is provided by the terms of the contract (including such as are to be
          implied from the course of dealing between the parties) it is the duty of the debtor to seek out their
          creditor at their residence or place of business, and therefore a failure to pay money due to a
          claimant who resides or carries on business within the jurisdiction falls within this head of jurisdic-
          tion (Robey & Co v Snaefell Mining Co Ltd (1887) 20 Q.B.D. 152; The Eider [1893] P.119, CA;
          Thompson v Palmer [1893] 2 Q.B. 80, CA; Charles Duval & Co v Gans [1904] 2 K.B. 685, CA; Drexel v
          Drexel [1916] 1 Ch. 251; Bremer Oeltransport GmbH v Drewry [1933] 1 K.B. 753, CA).
             As to a breach of contract to deliver goods, see Nathan v Seitz (1888) 4 T.L.R. 570; Wancke v
          Wingren (1889) 58 L.J.Q.B. 519; Crozier, Stephens & Co v Auerbach [1908] 2 K.B. 161, CA; Johnson v
          Taylor [1920] A.C. 144, HL.

                       Paragraph 3.1(8): Claim for declaration that no contract exists
 6HJ.22       A claimant may serve a claim form out of the jurisdiction with the permission of the court
          under r.6.36 where the claim is made for a declaration “that no contract exists” where, if the
          contract was found to exist, it would comply with the conditions set out in para.3.1(6), that is to say,
          if found to exist it would be a contract (a) made within the jurisdiction, (b) made by or through an
          agent trading or residing within the jurisdiction, (c) governed by English law, or (d) containing a
          term to the effect that the court shall have jurisdiction to determine any claim in respect of the
          contract (subject to the prospective rule change referred to at para.6HJ.20 above). This particular
          head of jurisdiction was first enacted when RSC Ord.11 was brought into Pt 6 of the CPR (by the
          Civil Procedure (Amendment) Rules 2000 (SI 2000/221), with effect from 2 May 2000, when it ap-
          peared as r.6.20(7).
              Before that date the law was otherwise. In Finnish Marine Insurance Co v Protective National Insur-
          ance Co [1990] 1 Q.B. 1078 (Adrian Hamilton QC) a claim was brought by reinsurers (C) against
          their reinsured, who were outside the jurisdiction, for a declaration that they were not bound by
          the reinsurance which had been made by their agents. It was held that the claim did not fall within
          paras (d) or (e) of Ord.11 r.1(1) as they then stood (precursors to what are now para.3.1(6)(b) and
          para.3.1(7) of PD 6B), because the claim was not brought to “enforce, rescind, dissolve, annul or
          otherwise affect a contract” made through an agent within the jurisdiction or brought in respect of
          a breach of contract within the jurisdiction. Those heads of jurisdiction could not apply as C
          denied the existence of a contract.

                                              Claims in tort (para.3.1(9))

 6HJ.23       In para.3.1 of Practice Direction 6B, under the heading “Claims in tort”, one particular head of
          jurisdiction is listed in subpara.(9). This provides that a claimant may serve a claim form out of the
          jurisdiction with the permission of the court under r.6.36 where the claim “is made in tort” and
          either:
                 “(a) damage was sustained, or will be sustained, within the jurisdiction; or (b) damage which
                 has been or will be sustained results from an act committed, or likely to be committed, within
                 the jurisdiction.”
          If, on the same facts, a claimant has a remedy in contract or tort, they can choose whether to seek
          permission for service out of the jurisdiction under this head of jurisdiction or under the heads of
          jurisdiction at para.3.1(6) or (7) considered at paras 6HJ.13 et seq. above (Matthews v Kuwait Bechtel
          Corp [1959] 2 Q.B. 57, CA).

                                                           430
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 130 of 174




       NOTES   ON   HEADS   OF   JURISDICTION   IN PARAGRAPH   3.1   OF   PRACTICE DIRECTION 6B

    In RSC 1965 Ord.11 r.1(1) the formulation for this head of jurisdiction was narrower and said
 that permission could be given where the action begun by the writ was “founded on a tort commit-
 ted within the jurisdiction”. The rule was substituted by SI 1983/1181 (with effect from 1 January
 1987) and thereafter read that permission could be given where the claim was founded on a tort
 and “the damage was sustained, or resulted from an act committed, within the jurisdiction”. When




                                                                                                           CPR 6
 RSC Ord.11 was brought into Pt 6 of the CPR by SI 2000/221 (with effect from 2 May 2000), the
 formulation for this head of jurisdiction appeared in r.6.20(8) and in two separate subparagraphs
 referred to (a) damage sustained within the jurisdiction (omitting the definite article “the”); and (b)
 damage sustained resulting from an act committed within the jurisdiction. The formulation was
 broadened by CPR Update 81, with effect from 1 October 2015, by the addition of the words “or
 will be sustained” in subpara.(a) and of the words “or likely to be committed” in subpara.(b). In
 referring to authorities on this head of jurisdiction care has to be taken to note the terms of the
 formulation in force at the relevant time.
    Under subpara.(a) in para.3.1(9) it is enough that some significant damage has been sustained in
 England, whether or not damage has also been sustained elsewhere (Metall und Rohstoff AG v
 Donaldson Lufkin & Jenrette Inc [1990] 1 Q.B. 391, CA). There is no need to distinguish between
 direct and indirect damage for these purposes: see FS Cairo (Nile Plaza) LLC v Brownlie [2020]
 EWCA Civ 996, in which the Court of Appeal followed the obiter views of the majority of the
 Supreme Court in Brownlie v Four Seasons Holdings Inc [2017] UKSC 80; [2018] 1 W.L.R. 82, SC
 (Brownlie I) and rejected an argument that this head of jurisdiction should be read so as to mirror
 the jurisdiction provisions of art.5(3) of the Brussels Convention, as subsequently interpreted in
 EU law. “Damage” should be given its natural and ordinary meaning, namely harm which has been
 sustained by the claimant whether physical or economic; in various first instance decisions, ap-
 proved by the majority in Brownlie I, the courts have held that a claim falls within this head of
 jurisdiction if financial damage is suffered in England as a result of personal injuries inflicted
 abroad; Booth v Phillips [2004] EWHC 1437 (Comm); [2004] 1 W.L.R. 3292 (Mr Nigel Teare QC);
 Cooley v Ramsey [2008] EWHC 129 (QB); [2008] I.L.Pr. 27 (Tugendhat J); Wink v Croatia Osiguranje
 DD [2013] EWHC 1118 (QB), (Haddon-Cave J).
    With regard to subpara.(b) in para.3.1(9), in Metall und Rohstoff AG v Donaldson Lufkin & Jenrette
 Inc [1990] 1 Q.B. 391, CA, the Court of Appeal considered in detail how the court should ap-
 proach the question of whether damage resulted from an act committed within the jurisdiction.
 This requirement obliges the court to look at the tort alleged in a common sense way, and to ask
 whether damage has resulted from substantial and efficacious acts committed within the jurisdic-
 tion, regardless of whether or not such acts have been committed elsewhere. The question is where
 in substance the cause of action arises. If the court finds that the tort has in substance been com-
 mitted in this country, the fact that some of the relevant events have happened abroad is irrelevant
 for these purposes.
    In determining whether the claim is one which is “made in tort”, difficult issues of characterisa-
 tion may arise, which are further complicated where the cause of action has some connection with
 a foreign jurisdiction (which may be the case even if the tort was in substance committed in
 England). In Metall v Rohstoff, op cit, the court considered the position at common law and
 explained that, in deciding whether a tort has been committed in this or another country, the court
 must exclusively apply English law (and, if the tort was in substance committed abroad, the English
 court’s jurisdiction would be limited to where the relevant acts would give rise to a tort actionable
 both in the foreign jurisdiction and in English law: the so-called “double actionability rule”). That
 is no longer the case, where the act or omission giving rise to the claim occurred on or after 1 May
 1996. From that date, the Private International Law (Miscellaneous Provisions) Act 1995 abolished
 the double actionability rule (by s.10) and introduced rules for the English court to apply in
 determining the applicable law for a claim in tort, the general rule (under s.11) being the law of
 the country in which the events constituting the tort occur (though that rule is displaced, by s.12, if
 in all the circumstances it appears that it is substantially more appropriate for the applicable law to
 be the law of another country).
    Where the event giving rise to damage occurred on or after 11 January 2009, Regulation (EC)
 No.864/2007 on the law applicable to non-contractual relations (the Rome II Regulation) applies in
 place of the 1995 Act, so that the general rule is that the applicable law is the law of the country in
 which the damage occurs (though this general rule is displaced if the tort is manifestly more closely
 connected with a different country). For events giving rise to damage on or after 1 January 2021,
 the court will apply the UK version of the Rome II Regulation, i.e. the Rome II Regulation as it
 has been implemented into UK law with amendments (see ss.3 and 20 of the European Union
 (Withdrawal) Act 2018 and reg.11 of the Law Applicable to Contractual Obligations and Non-
 Contractual Obligations (Amendment etc.) (EU Exit) Regulations 2019). Where, applying any of
 these provisions (as relevant), the court determines that the law applicable to a claim is the law of a
 foreign country, it seems that country’s law (to the extent it is pleaded, and is shown to differ from
 English law) must be relevant in characterising the claim as one in tort (or otherwise) and consider-
 ing where in substance it has been committed (cf. Vidal-Hall v Google Inc [2015] EWCA Civ 311;
 [2015] 3 W.L.R. 409, CA at [39]).

 Negligent or fraudulent misstatement—In the context of a claim for negligent or fraudulent mis-
 statement, the place where the where the harmful event giving rise to the damage has occurred is
 where the misstatement was made rather than where it was received (Newsat Holdings Ltd v Zani
 [2006] EWHC 342 (Comm); [2006] 1 Lloyd’s Rep. 707 (David Steel J)).


                                                   431
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 131 of 174




                                     SECTION A CIVIL PROCEDURE RULES 1998

          Computer hacking—Where an attack emanating from another jurisdiction is directed at a computer
          server in London which is where hacking occurs, “significant damage” occurs in England and such
          damage occurs from acts committed within the jurisdiction where the hacking occurred and access
          to the server was achieved; Ashton Investments Ltd v OJSC Russian Aluminium (Rusal) [2006] EWHC
          2545 (Comm); [2007] 1 Lloyd’s Rep. 311 (Mr Jonathan Hirst QC).
          Cartel damages claims—For a discussion as to where damages are sustained when a cartel damages
          claim raises issues of pass-on, see Apple Retail UK Ltd v Qualcomm (UK) Ltd [2018] EWHC 1188
          (Pat); [2018] F.S.R. 27 (Morgan J) at [91]–[116].
          Breach of confidence and misuse of private information—In Kitechnology BV v Unicor GmbH Plastmas-
          chinen [1995] F.S.R. 765, CA, at 777–778 the Court of Appeal held that claims for breach of an
          equitable obligation of confidence did not arise in tort as a matter of English law in the context of
          considering whether they fell within art.5(3) of the Brussels Convention. In Vidal-Hall v Google Inc
          [2015] EWCA Civ 311; [2015] 3 W.L.R. 409, CA, the Court of Appeal held that it was bound by
          Kitechnology to find that breach of confidence was not a tort for the purposes of the head of
          jurisdiction at para.3.1(9), although it found that misuse of private information could be recognised
          as a tort for these purposes. Subsequently a new head of jurisdiction was added to PD 6B at
          subpara.3.1(21) dealing with both breach of confidence and misuse of private information in order
          to remedy this anomaly: see para.6HJ.36 below.

          Data protection—Vidal-Hall v Google, op cit, also discusses the meaning of damage in s.13 of the
          Data Protection Act 1998 (the DPA) for the purposes of para.3.1(9), confirming that compensation
          is recoverable under s.13(1) for any damage suffered as a result of a contravention by a data
          controller of the requirements of the DPA. In Lloyd v Google LLC [2019] EWCA Civ 1599; [2020]
          Q.B. 747, CA a claim was made in a representative action to the effect that the defendants had
          secretly collated browser generated information from mobile phone users. The Court of Appeal
          held (overturning the first instance decision) that damages were capable of being awarded for loss
          of control of data under s.13 of the DPA, even if there was no pecuniary loss and no distress.
          Permission to serve the claim form on the defendants out of the jurisdiction under para.3.1(9) was
          therefore granted. It seems likely that a similar approach will be taken where claims are brought
          under the General Data Protection Regulation (Regulation (EU) 2016/679), or “GDPR”, which
          largely superseded the DPA.

          Libel—An alleged libel published in more than one country could give rise to a cause of action in
          each country in which the victim was known and in which they claimed to have suffered injury. A
          multi-jurisdictional libel should not be treated as giving rise to a single cause of action in respect of
          which the court had to ascertain where the global cause of action arose (see Shevill v Presse Alliance
          [1996] A.C. 959, HL, a case under the Brussels Convention which was followed in a non-convention
          case, Berezovsky v Michaels [2000] 1 W.L.R. 1004; [2001] I.L.Pr. 21, HL). In Davison v Habeeb [2011]
          EWHC 3031 (QB); [2012] 3 C.M.L.R. 6 (Judge Parkes QC), where it was alleged that the claimant
          (C) had been defamed by an internet publication, the judge referred to the relevant authorities and
          found that such publication as C had established within the jurisdiction did not amount to a real
          and substantial tort and refused permission to serve out of the jurisdiction on a foreign internet
          company.

                                              Enforcement (para.3.1(10))

 6HJ.24      In para.3.1 of Practice Direction 6B, under the heading “Enforcement”, one particular head of
          jurisdiction is listed in subpara.(10). That provision states that a claimant may serve a claim form
          out of the jurisdiction with the permission of the court under r.6.36 where a claim is made “to
          enforce any judgment or arbitral award”.
             This head of jurisdiction was introduced (by SI 1983/1181, with effect from 1 January 1987) as
          part of the substantial reforms to the relevant rules of court made necessary upon the coming into
          force of the Civil Jurisdiction and Judgments Act 1982. Before then, a provision in RSC Ord.11
          r.1(1) to the effect that service out was permissible with the leave of the court where any relief was
          sought “against a person domiciled or ordinarily resident within the jurisdiction” embraced,
          amongst other forms of relief, relief to enforce any judgment or arbitral award. In the 1985 White
          Book (and in subsequent editions) it was noted that, as the presence of assets within the jurisdiction
          did not in itself give the English courts jurisdiction over a person outside the jurisdiction, before
          what is now para.3.1(10) of PD 6B was introduced, a foreign judgment could not be enforced
          against English assets in cases not falling within the provisions for the reciprocal enforcement of
          judgments legislation unless the debtor could be served in England or was “domiciled or ordinarily
          resident within the jurisdiction”. It was commented that, after this revision, “the foreign judgment
          or award is itself a sufficient ground for the grant of leave”, and in this respect the revision “blocks
          a small but irritating loophole in the law”. This commentary was referred to by the Court of Ap-
          peal in Tasarruf Mevduati Sigorta Fonu v Demirel [2007] EWCA Civ 799; [2007] 1 W.L.R. 2508, CA,
          where the court held that para.3.1(10) (then r.6.20(9)) should be given its ordinary and natural
          meaning, with the result that the foreign judgment or award is itself a sufficient ground for the
          grant of permission, and rejected the submission that there should be implied into this provision a
          requirement that there must be assets in the jurisdiction. In Linsen International Ltd v Humpuss Sea
          Transport Pte Ltd [2011] EWCA Civ 1042, where the Tasarruf case was not cited, the Court of Ap-
          peal held that the court has no jurisdiction to permit service out under this gateway of a claim for a

                                                            432
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 132 of 174




       NOTES   ON   HEADS   OF   JURISDICTION   IN PARAGRAPH   3.1   OF   PRACTICE DIRECTION 6B

 worldwide freezing order against a third party (a Chabra-type injunction) commenced in aid of
 enforcement of an arbitration award where not only that party’s assets, but also the debt that it
 owed to the defendant, were situated out of the jurisdiction. It appears that this decision has
 revived the question (thought to have been settled by the Tasarruf case) whether there is any territo-
 rial limitation to para.3.1(10) and created doubt (see Parbulk II AS v PT Humpuss Intermoda Transporti




                                                                                                                     CPR 6
 TBK [2011] EWHC 3143 (Comm); [2011] 2 C.L.C. 988 (Gloster J)). A claim for a freezing order
 made before judgment is obtained or an award made does not fall within para.3.1(10), as it is not
 made “to enforce” anything (Mercedes-Benz AG v Leiduck [1996] A.C. 284, PC).
    In Deutsche Bank AG v Sebastian Holdings Inc [2016] EWHC 3222 (Comm); [2017] 1 W.LR. 1842
 (Teare J), a bank (C) applied under r.81.4 to commit for contempt the defendant (D), the owner of
 a company, for breach of an order under r.71.2 made in the course of long-running commercial
 proceedings brought by C against D and his company. In refusing C’s application for permission to
 serve the application notice on D out of the jurisdiction the judge held ([19] and [20]) that C’s ap-
 plication to commit D was not, within the meaning of para.3.1(10), a claim to enforce a “judgment”
 (see further para.81.10.4). In subsequent proceedings in the Court of Appeal, the question whether
 the judge’s decision on this point was correct was raised on C’s cross-appeal but in the event did
 not have to be determined. The court was content to say that there may well be considerable force
 in the view taken by the judge and, in recommending that any uncertainty in this area should be
 considered by the Rule Committee, expressed the opinion that it must be in the public interest that
 there should be a specific jurisdictional “gateway” permitting such service on an officer of a
 company, where the fact that he is out of the jurisdiction is no bar to the making of a committal
 application; see Deutsche Bank AG v Vik [2018] EWCA Civ 2011; [2019] 1 W.L.R. 1737, CA at [84]–
 [89] per Gross LJ. See also the discussion on this matter in Integral Petroleum SA v Petrogat FZE
 [2018] EWHC 2686 (Comm); [2019] 1 W.L.R. 574 (Moulder J) at paras [85]–[88].
    In NML Capital Ltd v Republic of Argentina [2011] UKSC 31; [2011] 2 A.C. 495, SC, a claim was
 brought to enforce a judgment obtained by the claimants (C) in a New York court against a foreign
 state (D). Initially, in applying for permission under para.3.1(10), the claimants (C) averred that the
 defendant foreign state (D) was not absolutely immune from suit because their claim fell within the
 commercial transaction proceedings exemption as provided by the State Immunity Act 1978 s.3.
 Subsequently C conceded that that was erroneous because the claim was brought on the judgment
 rather than on the underlying transactions. However, on appeal, C argued and the Supreme Court
 accepted that the effect of the Civil Jurisdiction and Judgments Act 1982 s.31(1) is that a foreign
 judgment against a foreign state would be recognised and enforceable in England if (as in this case)
 the normal conditions for recognition and enforcement of judgments were fulfilled and (again, as
 in this case) the foreign state would not have been entitled to state immunity if the foreign proceed-
 ings had been brought in the UK. On that basis C’s claim fell within para.3.1(10) of PD 6B and D
 was not absolutely immune from the action. See further para.6.44.1 (Actions against foreign states).

                    Claims about property within the jurisdiction (para.3.1(11))

     In para.3.1 of Practice Direction 6B, under the heading “Claims about property within the              6HJ.25
 jurisdiction”, one particular head of jurisdiction is listed in subpara.(11). This provides that a
 claimant may serve a claim form out of the jurisdiction with the permission of the court under
 r.6.36 where the subject matter of the claim “relates wholly or principally to property within the
 jurisdiction”, subject to the proviso that “nothing under this paragraph shall render justiciable the
 title to or the right to possession of immovable property outside England and Wales”.
     When the provisions in r.1(1) of RSC Ord.11 dealing with service out of the jurisdiction with
 permission, as re-enacted in Sch.1 to the CPR, were brought into the CPR by SI 2000/221, with ef-
 fect from 2 May 2000 (as r.6.20), the elaborate formulations for the three heads of jurisdiction in
 that rule dealing with claims in relation to land (subparas (g) and (h)), and in relation to rights over
 movable property (subpara.(i)), were conflated into one simple rule (r.6.20(10)). That rule stated
 that the claimant may serve a claim form out of the jurisdiction with the permission of the court
 “where the whole subject matter of a claim relates to property located within the jurisdiction”. In
 the case of Re Banco Nacional de Cuba [2001] 1 W.L.R. 2039 (Lightman J) it was stated (at [33]) that
 the evident purpose of this rule was, not only to lay down a single rule which embraced the three
 earlier rules, but to enact a rule “which extends beyond the contents of those rules”; in particular,
 the rule was no longer limited to land, but extended also to personal property (in that case shares
 in a company), and it was sufficient that the whole claim “relates to” property, instead of being
 confined to claims relating to ownership or possession.
     The formulation for this head of jurisdiction remained in the same terms when translated into
 Practice Direction 6B, where it appeared as para.3.1(11), until this provision was substituted by
 CPR Update 81 (August 2015) with effect from 1 October 2015. The new wording replaced the
 requirement that the “whole subject matter of the claim” relates to property within the jurisdiction
 with a requirement that the subject matter relates “wholly or principally” to property within the
 jurisdiction, and added the proviso noted above, i.e. that it would not render justiciable the title to
 or the right to possession of immovable property outside England and Wales.
     These amendments were prompted by a paper prepared by the Trust Law Committee of the
 Chancery Bar Association (9 May 2013), which proposed amendments to several of the heads of
 jurisdiction in para.3.1 of Practice Direction 6B for the purpose of broadening the circumstances
 in which service of trust claims outside the jurisdiction might be permitted by the court. In that
 paper it was suggested that, if the principal proposals were implemented, para.3.1(11) might use-
 fully be extended so as to cover a claim for a remedy in relation to a trust where the trust fund

                                                   433
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 133 of 174




                                     SECTION A CIVIL PROCEDURE RULES 1998

          does not consist wholly of property situated within England and Wales but includes such property.
          This subsidiary proposal of the Committee was considered by the Lord Chancellor’s Advisory
          Committee on Private International Law. The formulation for this head of jurisdiction as
          substituted by CPR Update 81 took into account recommendations made by the latter Committee,
          in particular the restriction of the scope of the formulation by the phrase “wholly or principally”
          and the safeguard imposed by the proviso.
             It has been held that confidential information contained in digital form on a server constitutes
          “property” within para.3.1(11) (or its predecessor at CPR r.6.20(10)), and that such property on a
          server located within the jurisdiction would constitute “property located within the jurisdiction”
          (Ashton Investments Ltd v OJSC Russian Aluminium (Rusal) [2006] EWHC 2545 (Comm); [2007] 1
          Lloyd’s Rep. 311; [2007] 1 All E.R. (Comm) 857 (Jonathan Hirst QC)). However, in Vidal-Hall v
          Google Inc [2015] EWCA Civ 311; [2015] 3 W.L.R. 409, CA, the Court of Appeal described the
          question of whether “property” includes confidential information for these purposes as “a question
          of law of some difficulty” and said it should be argued in circumstances where (unlike in that case
          where the point was raised late) the parties have had a proper opportunity to put the relevant
          evidence and submissions of law before the court.
                                      Claims about trusts (para.3.1(12) to (16))
 6HJ.26      In para.3.1 of Practice Direction 6B, under the heading “Claims about trusts etc”, six particular
          heads of jurisdiction are listed in subparas (12) to (16).
             It may be noted that none of these particular heads clearly applies to claims for breach of fiduci-
          ary duty. Further, none of the other heads of jurisdiction in para.3.1 is specifically designed for
          such claims. This is perhaps not surprising because claims of this variety are difficult to
          characterise. In Twin Benefits Ltd v Barker [2017] EWHC 1412 (Ch), (Marcus Smith J), the judge
          explained ([110]–[114]) that a claim for breach of fiduciary duty may sometimes be regarded as
          contractual (potentially falling within para.3.1(6)), or tortious (potentially falling within para.3.1(9)),
          or as giving rise to a claim against a defendant as constructive trustee (potentially falling within
          para.3.1(16)). The mere fact that para.3.1(6) refers to a claim in respect of a contract, and
          para.3.1(9) refers to a claim made in tort is insufficient to exclude a claim for breach of fiduciary
          duty from the ambit of those heads of jurisdiction, provided that the breach is in substance a
          contractual claim or a tortious claim (as appropriate). The question in each case is what, in
          substance, is the nature of the claim being asserted.

                       Paragraph 3.1(12) and (12A): Claim made in respect of a trust
 6HJ.27      A claimant may serve a claim form out of the jurisdiction with the permission of the court
          under r.6.36 where a claim is made in respect of a trust which is created by the operation of a
          statute, or by a written instrument, or created orally and evidenced in writing, and which (under
          the head of jurisdiction at para.3.1(12) of Practice Direction 6B) “is governed by the law of
          England and Wales”; or (under the head of jurisdiction at para.3.1(12A)) “provides that jurisdic-
          tion in respect of such a claim shall be conferred upon the courts of England and Wales”.
             In the RSC 1965 the prescribed formulation for the corresponding head of jurisdiction, then
          found in Ord.11 r.1(1)(e), confined it to an action begun for the execution “as to property within
          the jurisdiction” of the trusts “of a written instrument”. Upon the coming into effect of the Civil
          Jurisdiction and Judgments Act 1982 on 1 January 1987, RSC Ord.11 r.1 was substantially recast
          (by SI 1983/1181). In the process r.1(1)(e) became r.1(1)(j) and the requirement in that rule that
          the execution sought should be as to property within the jurisdiction was removed. Thereafter an
          absconding trustee who removed assets from within the jurisdiction was not beyond the reach of
          this head of jurisdiction. This broadening of this head of jurisdiction reflected the special jurisdic-
          tion provisions relating to claims against settlors, trustees or beneficiaries of trusts in the Brussels
          Convention then coming into effect.
             When, with effect from 2 May 2000, RSC Ord.11 was brought into the CPR (by SI 2000/221),
          the formulation for this head of jurisdiction appeared in modernised form (as r.6.20(11)) but was
          to the same effect, and in that form was later incorporated in Practice Direction 6B as para.3.1(12).
          The provision stated that a claim form could be served out of the jurisdiction with the court’s
          permission if a claim is made for any remedy which might be obtained in proceedings to execute
          the trusts “of a written instrument” where (a) the trust ought to be executed according to English
          law, and (b) the person on whom the claim form is to be served is a trustee of the trusts.
             By CPR Update 79, with effect from 6 April 2015, subpara.(12) of para.3.1 of Practice Direction
          6B was replaced by two new provisions, subpara.(12) and subpara.(12A), in the terms referred to
          above. These new provisions removed the previous restriction to: claims brought against (rather
          than by) a trustee; claims where the trust is created by a written instrument (rather than also by the
          operation of a statute, or where the trust is created orally and evidenced in writing); and claims
          where the trust is governed by English law (rather than also where it provides for the jurisdiction
          of the English courts). These amendments followed upon a consideration by the Rule Committee
          of proposals made in a paper prepared by the Trust Law Committee of the Chancery Bar Associa-
          tion (9 May 2013) and recommendations of the Lord Chancellor’s Advisory Committee on Private
          International Law.

                Paragraph 3.1(13): Claim for remedy in proceedings for administration of
                                           deceased’s estate
 6HJ.28      Paragraph 3.1(13) of Practice Direction 6B states that a claimant may serve a claim form out of
          the jurisdiction with the permission of the court under r.6.36 where a claim is made for any

                                                            434
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 134 of 174




       NOTES   ON   HEADS   OF   JURISDICTION   IN PARAGRAPH   3.1   OF   PRACTICE DIRECTION 6B

 remedy which might be obtained in proceedings for the administration of an estate of a deceased
 person in two circumstances; first, where the person died domiciled within the jurisdiction; or
 secondly, where the estate of the person includes assets within the jurisdiction.
    The first aspect of this head of jurisdiction is of very long standing and is based on the connect-
 ing factor of the domicile of the deceased person whose estate is under administration. See com-




                                                                                                                      CPR 6
 ments at para.6HJ.3 in relation to the meaning of “domicile” for the purposes of the common law
 heads of jurisdiction.
    The second aspect is of modern creation, being added to para.3.1(13) by CPR Update 81, which
 came into effect on 1 October 2015, and is based on the connecting factor of estate assets being
 located within the jurisdiction. The addition was made following upon a recommendation made by
 the Lord Chancellor’s Advisory Committee on Private International Law. Considerations which
 informed the addition of this aspect of this head of jurisdiction were that, where a person died
 domiciled abroad, the English courts (1) may appoint an executor in respect of property within the
 jurisdiction and in respect of property outside the jurisdiction, and (2) may appoint a foreign
 executor (resident outside the jurisdiction) in respect of property within the jurisdiction.

                Paragraph 3.1(14): Probate claim or will rectification claim
    Paragraph 3.1(14) of Practice Direction 6B states that a claimant may serve a claim form out of          6HJ.29
 the jurisdiction with the permission of the court under r.6.36 where the claim is a probate claim or
 a claim for the rectification of a will.
    In the RSC 1965 service out of the jurisdiction with the permission of the court of a writ for a
 probate action was provided for, not by rules in Ord.11 r.1(1), but by r.3 of Ord.76 (Probate
 proceedings). In 1971, upon the reconstitution of the High Court, Ord.76 was rewritten and the
 rule permitting service out of the jurisdiction of a probate action was then incorporated in Ord.11
 r.1(1). (See also former CCR Ord.8 (Service out of England and Wales) r.2(1)(k), where “probate ac-
 tion”, as defined in former CCR Ord.41 (Probate Actions) r.1, was referred to.) In the CPR as
 originally enacted, contentious probate proceedings were “specialist proceedings” and were provided
 for by a practice direction (in effect replacing RSC Ord.76 and CCR Ord.41) until replaced by Pt
 57 as inserted in the CPR by the Civil Procedure (Amendment No.2) Rules 2001 (SI 2001/1388)
 with effect from 15 October 2001. As enacted, Pt 57 had three Sections, Sections I and II dealing
 with, respectively, probate claims and claims for rectification of wills. Beforehand (that is, as from 2
 May 2000) it had been provided in the relevant rule in Pt 6 that a claim form may be served out of
 the jurisdiction with the permission of the court if a claim is made “in probate proceedings which
 includes a claim for the rectification of a will”. Subsequently, with effect from 1 October 2008, that
 was tidied up so as to reflect accurately the terminology and structure of Pt 57. It remains the case
 that rules about probate claims and claims for the rectification of wills are contained, respectively,
 in Section I and Section II of Pt 57. “Probate claim” is defined at r.57.1(2)(a).

                            Paragraph 3.1(15): Claim against trustee
    Paragraph 3.1(15) of Practice Direction 6B states that a claimant may serve a claim form out of          6HJ.30
 the jurisdiction with the permission of the court under r.6.36 where a claim is made against the
 defendant as constructive trustee, or as trustee of a resulting trust, in two circumstances: first,
 where the claim arises out of acts committed or events occurring within the jurisdiction; or
 secondly, where the claim relates to assets within the jurisdiction.
    By SI 1990/1689, with effect from 1 October 1990, subpara.(t) was added to RSC Ord.11 r.1(1),
 and provided that service of a writ out of the jurisdiction was permissible with the permission of
 the court if, in the action begun by the writ, the claim was brought for money had and received or
 for an account or other remedy against the defendant as constructive trustee, and the defendant’s
 alleged liability arose out of acts committed, “whether by him or otherwise”, within the jurisdiction.
 At the time that was regarded as an important addition to the heads of jurisdiction. When RSC
 Ord.11 was brought into the CPR by SI 2000/221 (with effect from 2 May 2000), the aspect of this
 formulation relating to claims against the defendant as constructive trustee was enacted (in
 r.6.20(14)) in much simplified terms, and remained in those terms when brought into Practice
 Direction 6B as para.3.1(15) thereof (with effect from 1 October 2008). Thus it was stated that the
 claimant may serve a claim form out of the jurisdiction with the permission of the court under
 r.6.36 where a claim was made for a remedy against the defendant as constructive trustee where the
 defendant’s alleged liability arose out of acts committed within the jurisdiction. (For the aspect of
 RSC Ord.11 r.1(1)(t) relating to restitutionary claims for money had and received, see para.6HJ.31
 below.) Although the revised formulation omitted the words “whether by him or otherwise”, it
 seems it remained the case that the relevant acts committed within the jurisdiction did not have to
 be those of the defendant (see Nabb Bros Ltd v Lloyds Bank International (Guernsey) Ltd [2005]
 EWHC 405 (Ch); [2005] I.L.Pr. 37 (Lawrence Collins J) at [86]).
    By CPR Update 81, with effect from 1 October 2015, the formulation for this head of jurisdic-
 tion was wholly substituted for the purpose of broadening it in three respects. First, to include in
 terms a claim against a trustee of a resulting trust as well as against a constructive trustee; secondly,
 to apply it where the claim arises out of “events occurring” as well as “acts committed” within the
 jurisdiction; and thirdly, to apply it also where there are no such “events” or “acts” as connecting
 factors, but simply where the connecting factor is that the claim relates to assets within the
 jurisdiction. These amendments followed upon a consideration by the Rule Committee of recom-
 mendations of the Lord Chancellor’s Advisory Committee on Private International Law.
    For the meaning of “constructive trust” for the purposes of para.3.1(15), see Nabb Bros Ltd v
 Lloyds Bank International (Guernsey) Ltd, op cit at [72] and Pakistan v Zardari [2006] EWHC 2411

                                                   435
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 135 of 174




                                     SECTION A CIVIL PROCEDURE RULES 1998

          (Comm); [2006] 2 C.L.C. 667 (Lawrence Collins J), at [162] et seq. A Quistclose trust (deriving from
          the case of Barclays Bank Ltd v Quistclose Investments Ltd [1970] A.C. 567) is a form of resulting trust
          for the purposes of para.3.1(15) (Ashley v Jimenez [2019] EWHC 17 (Ch), Chief Master Marsh).

                                     Paragraph 3.1(16): Claim for restitution
 6HJ.31      Paragraph 3.1(16) of Practice Direction 6B states that the claimant may serve a claim form out
          of the jurisdiction with the permission of the court under r.6.36 where a claim is made in restitu-
          tion where the defendant’s alleged liability arises out of acts committed within the jurisdiction, or
          the enrichment is obtained within the jurisdiction, or the claim is governed by the law of England
          and Wales.
             By SI 1990/1689, with effect from 1 October 1990, subpara.(t) was added to RSC Ord.11 r.1(1),
          and provided that service of a writ out of the jurisdiction was permissible with the permission of
          the court if, in the action begun by the writ, the claim was brought for money had and received or
          for an account or other remedy against the defendant as constructive trustee, and the defendant’s
          alleged liability arose out of acts committed, whether by them or otherwise, within the jurisdiction.
          When RSC Ord.11 was brought into the CPR by SI 2000/221 (with effect from 2 May 2000), the
          aspect of this formulation relating to restitutionary claims for money had and received was enacted
          as a broader head of jurisdiction for claims for restitution, in r.6.20(15). (For the aspect of RSC
          Ord.11 r.1(1)(t) relating to claims against the defendant as construction trustee, see para.6HJ.30
          above.) That rule stated that a claim form could be served out of the jurisdiction if a claim was
          made for restitution where the defendant’s alleged liability “arises out of acts committed within the
          jurisdiction” (r.6.20(15)). The formulation remained in those terms when transferred to Practice
          Direction 6B as para.3.1(16).
             By CPR Update 81 (August 2015) with effect from 1 October 2015, the text of para.3.1(16) was
          wholly substituted so as to embrace in terms, not only a claim for restitution where (a) the
          defendant’s alleged liability arises out of acts committed within the jurisdiction, but also where (b)
          “the enrichment” is obtained within the jurisdiction, or (c) the claim is governed by the law of
          England and Wales. These amendments reflect the view that the single connecting factor in the
          previous formulation, limiting this head of jurisdiction to acts committed within the jurisdiction,
          was unnecessarily restrictive, and that the additional factors of enrichment obtained within the
          jurisdiction and the governing of the claim by English law could usefully be included. These
          amendments followed upon a consideration by the Rule Committee of recommendations of the
          Lord Chancellor’s Advisory Committee on Private International Law.
             For a discussion of the meaning of “restitution” within the para.3.1(16), see Nabb Bros Ltd v
          Lloyds Bank International (Guernsey) Ltd [2005] EWHC 405 (Ch); [2005] I.L.Pr. 37 (Lawrence Collins
          J, [74]–[77]). It has been held that the essence of a claim in restitution is, in general, the conduct
          of the claimant which has enriched the defendant, and therefore for the purposes of para.3.1(16)(a)
          the focus is principally, although not exclusively, on the acts of the claimant; the question will be
          whether a substantial part of those acts, though not necessarily all of them have been committed
          within the jurisdiction: see Sharab v Al-Saud [2012] EWHC 1798 (Ch); [2012] 2 C.L.C. 612 (Sir Wil-
          liam Blackburne); Bazhanov v Fosman [2017] EWHC 3404 (Comm) (Daniel Toledano QC sitting as
          a deputy High Court judge).

                               Claims by HM Revenue and Customs (para.3.1(17))

 6HJ.32      In para.3.1 of Practice Direction 6B, under the heading “Claims by HM Revenue and Customs”,
          one particular head of jurisdiction is listed in subpara.(17). That provision states that a claim form
          may be served out of the jurisdiction with the permission of the court under r.6.36 where a claim
          is made by HMRC relating to duties or taxes against a defendant not domiciled in Scotland or
          Northern Ireland (para.3.1(17) of PD 6B).

                       Claims for costs in favour of or against third parties (para.3.1(18))

 6HJ.33      In para.3.1 of Practice Direction 6B, under the heading “Claims for costs in favour of or against
          third parties”, one particular head of jurisdiction is listed in subpara.(18). That provision states that
          a claim form may be served out of the jurisdiction with the permission of the court under r.6.36
          where a claim is made by a party to proceedings for an order that the court exercise its power
          under the Senior Courts Act 1981 to make a costs order in favour of or against a person who is not
          a party to those proceedings (para.3.1(18) of PD 6B). This provision was introduced to cure the
          omission identified in National Justice Compania Naviera SA v Prudential Assurance Co Ltd (No.2)
          [2000] 1 W.L.R. 603; [2000] 1 All E.R. 37; [2000] 1 Lloyd’s Rep. 129, CA.

                                            Admiralty claims (para.3.1(19))

 6HJ.34      In para 3.1 of Practice Direction 6B, under the heading “Admiralty claims”, one particular head
          of jurisdiction is listed in subpara.(19). That provision states that a claim form may be served out
          of the jurisdiction with the permission of the court under r.6.36 where a claim is (a) in the nature
          of salvage and any part of the services took place within the jurisdiction, or (b) to enforce a claim
          under the Merchant Shipping Act 1995 ss.153, 154, 175 or 176A (para.3.1(19) of PD 6B).
             When Pt 61 (Admiralty Claims) was inserted in the CPR by the Civil Procedure (Amendment

                                                            436
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 136 of 174




       NOTES   ON   HEADS   OF   JURISDICTION   IN PARAGRAPH   3.1   OF   PRACTICE DIRECTION 6B

 No.5) Rules 2001 (SI 2001/4015), and former RSC Ord.75 was revoked, a formulation for this
 head of jurisdiction was inserted (as r.6.20(17A). In relation to limitation claims, see CPR r.61.11(5)
 and commentary thereon (Vol.2 para.2D-73).
   See also para.6.37.11 above.




                                                                                                                     CPR 6
                        Claims under various enactments (para.3.1(20))
    In para.3.1 of Practice Direction 6B, under the heading “Claims under various enactments”,              6HJ.35
 one particular head of jurisdiction is listed in para.3.1(20). This states, at subpara.(a), that a claim
 form may be served out of the jurisdiction with the permission of the court under r.6.36 where it is
 made “under an enactment which allows proceedings to be brought and those proceedings are not
 covered by any of the other grounds referred to in this paragraph”. (Until 31 December 2020,
 when the Brexit implementation period ended, sub-para.(b) of para.3.1(20) contained a separate
 head of jurisdiction relating to claims made under Directive 76/308 of the Council of the European
 Communities dated 15 March 1976. Subparagraph (b) was omitted by CPR Update 107 (March
 2019), with effect from 1 January 2021.)
    In r.1(1) of Ord.11 of RSC 1965 one subparagraph included, among the actions for which
 service of a writ out of the jurisdiction was permissible with the leave of the court, actions under
 two particular, and quite different, statutes (the Carriage by Air Act 1932 and the Nuclear Installa-
 tions Act 1965). In subsequent years other statutes were listed in r.1(1). When Ord.11 was brought
 into Pt 6 of the CPR (by SI 2000/221, with effect from 2 May 2000), and r.1(1) emerged as r.6.20,
 the relevant statutes were not listed in the rule but reference was made (in r.6.20(18)) to claims
 made “under an enactment specified in the relevant practice direction” and that was the second of
 the practice directions supplementing Pt 6. In that practice direction ten statutes were listed in
 para.5.2 (including, for example, several dealing with immigration) and others were added later on
 (including statutes dealing with financial services and pensions). These were all statutes that
 contained terms within them which expressly allowed certain proceedings to be brought in England,
 being proceedings which had a potential for engaging foreign parties. The list was not exhaustive.
    That remained the position until the rearrangement and substantial amendment of Pt 6 and the
 practice directions supplementing that Part accomplished by SI 2008/2178 and CPR Update 47
 (with effect from 1 October 2008), when the rules as to service out of the jurisdiction with permis-
 sion were moved to para.3.1 of Practice Direction 6B. Thereafter, as indicated above, it was
 provided in para.3.1(20)(a) that service out could be permitted where a claim is made “under an
 enactment which allows proceedings to be brought”, that is to say, brought in England, being
 proceedings that “are not covered by” any of the other heads of jurisdiction described in para.3.1.
 No list of statutes allowing such proceedings to be brought is contained in Practice Direction 6B as
 substituted by CPR Update 47. It seems that it was decided that the maintaining of such a list was
 impractical and, because it could not pretend to be exhaustive, likely to mislead.
    In Orexim Trading Ltd v Mahavir Port and Terminal Pte Ltd [2018] EWCA Civ 1660; [2018] 1
 W.L.R. 4847, CA, the Court of Appeal examined closely the scope of para.3.1(20)(a) in the light of
 relevant authorities. The court explained that a claim does not fall within sub-para.(a) simply
 because it is a claim made “under an enactment which allows proceedings to be brought”; the
 enactment under which the claim is made must be an enactment that expressly contemplates
 proceedings against persons who are not within the jurisdiction (at [33] per Lewison LJ). The
 court held, resolving earlier doubts, that a claim to set aside a transaction entered into at an
 undervalue under s.423 of the Insolvency Act 1986 falls within this provision (ibid at [47]).
    In subpara.(a) of para.3.1(20), “proceedings” is not confined to proceedings in which a claim
 form has been issued and may include proceedings in the form of an application for pre-action
 disclosure (ED&F Man Capital Markets LLP v Obex Securities LLC [2017] EWHC 2965 (Ch); [2018] 1
 W.L.R. 1708 (Catherine Newman QC)).
    In Conductive Inkjet Technology Ltd v Uni-Pixel Displays Inc [2013] EWHC 2968 (Ch); [2014] 1 All
 E.R. (Comm) 654 (Roth J), the claimant’s claims included claims made under the Patents Act 1977
 ss.12 and 82, and it was conceded that those claims came within subpara.(a) of para.3.1(20).
    In General Medical Council v Brauwers [2010] EWHC 106 (Admin), following upon disciplinary
 proceedings against a registered visiting medical practitioner (D), a doctor of German nationality
 and apparently domiciled in Germany, in which D did not participate and in which an interim
 order of suspension was imposed on D, the GMC (C) commenced proceedings against D in the
 High Court under the Medical Act 1983 s.41A for an order continuing the interim suspension
 order. The judge found that the claim fell within this head of jurisdiction.

      Claims for breach of confidence or misuse of private information (para.3.1(21))

    In para.3.1 of Practice Direction 6B, under the heading “Claims for breach of confidence or             6HJ.36
 misuse of private information”, one particular head of jurisdiction is listed in subpara.(21). That
 provision states that a claimant may serve a claim form out of the jurisdiction with the permission
 of the court under r.6.36 where a claim is made for breach of confidence or misuse of private
 information where (a) detriment was suffered, or will be suffered, within the jurisdiction; or (b)
 detriment which has been, or will be, suffered results from an act committed, or likely to be com-
 mitted, within the jurisdiction. That head of jurisdiction was inserted in para.3.1 by CPR Update
 81 (August 2015) with effect from 1 October 2015, for the purpose of making, for the first time,
 express provision for service out of the jurisdiction with the court’s permission where a claim form
 makes claims for breach of confidence or misuse of private information.

                                                   437
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 137 of 174




                                  SECTION A CIVIL PROCEDURE RULES 1998

           Not long before this subparagraph came into effect, in Vidal-Hall v Google Inc [2015] EWCA Civ
        311; [2015] 3 W.L.R. 409, CA, the Court of Appeal held, affirming the decision of the judge at
        first instance, that misuse of private information should be recognised as a tort within para.3.1(9)
        for the purposes of service out the jurisdiction, and not classified for such purposes as a claim for
        breach of confidence. (Permission to appeal to the Supreme Court was granted in this case on 23
        July 2015; [2015] 1 W.L.R. 4934, SC but the appeal was subsequently withdrawn.) The Court of
        Appeal also referred to the decision in Kitechnology BV v Unicor GmbH Plastmaschinen [1995] F.S.R.
        765, CA as binding authority that the claims alleging breach of an equitable obligation of
        confidence, were not claims in tort within para.3.1(9). Paragraph 3.1(21), insofar as it applies to
        claims for breach of confidence, is designed to rectify that anomaly.




                                                        438
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 138 of 174




            NOTES    ON   RULES   OF   JURISDICTION   IN   JUDGMENTS REGULATION (RECAST)

     NOTES     ON   RULES    OF   JURISDICTION        IN   JUDGMENTS REGULATION (RECAST)

                                          A. Introduction




                                                                                                                     CPR 6
    These notes on Ch.II (Jurisdiction) of the Judgments Regulation (recast) are retained for the           6JRx.1
 purposes of the transitional and saving provisions for claims issued before completion of the UK’s
 withdrawal from the EU on 31 December 2020 (“IP completion day”), in which the provisions of
 the Judgments Regulation (recast) and the Brussels and Lugano Conventions continue to apply: see
 paras 6.30.1, 6.33.1 and 6.33.9 above. They are not relevant to claims issued after IP completion
 day.
    The notes are presented under the following six headings (A to F):
    A. Introduction (para.6JRx.1)
    B.   Basic jurisdiction: Person to be sued in Member State where domiciled (para.6JRx.10)
    C. Special jurisdiction: Person may be sued in another Member State (para.6JRx.13)
    D. Exclusive jurisdiction: Jurisdiction regardless of the domicile of the parties (para.6JRx.29)
    E.   Prorogation of jurisdiction (para.6JRx.34)
    F.   Priority of jurisdiction—lis pendens and related actions (para.6JRx.40)
    The transitional provisions relating to CPR r.6.33(2) provide for the service of claim forms on
 defendants out of the jurisdiction (that is to say, out of the UK) without the permission of the court
 where each claim made against the defendant to be served and included in the claim form is one
 which the court has power to determine under the Judgments Regulation (recast), and the claim
 form was issued before IP completion day. In that circumstance the jurisdiction of the English
 court is not based on service of the claim form on the defendant within the jurisdiction, or on the
 extended jurisdiction rules provided by CPR r.6.36, but on the “rules of jurisdiction” in this
 Regulation. The Regulation applies to all proceedings commenced on or after 10 January 2015
 (and before IP completion day). For the provenance of the Regulation and its relationship with the
 2007 Lugano Convention and the provenance of that Convention, see Vol.2 para.5-1.
    There is no equivalent transitional and saving provision for r.6.33(1) where the proceedings
 were commenced (but not served) before IP completion day and the court’s jurisdiction is based on
 the Brussels or Lugano Conventions, despite those Conventions continuing to apply to proceedings
 commenced before IP completion day (see paras 6.30.1 and 6.33.9 above). It may be, therefore, that
 an application for permission to serve out is needed in those circumstances.
    Where the rules of jurisdiction under the Judgments Regulation apply, they preclude a common
 law analysis of which forum is the most appropriate and convenient to deal with a particular case
 and to that extent impose a more rigid regime (Airbus Industrie GIE v Patel [1999] 1 A.C. 119, HL).
    In the notes which follow, the rules of jurisdiction in Chapter II of the Judgments Regulation
 (recast), starting with the general (or basic) rule and following with the exceptions and variations
 thereof, are briefly explained and the relevant authorities summarised.
    The authorities referred to in the notes include those relevant to articles on the rules of jurisdic-
 tion as they stood (with different numbering) in Council Regulation (EC) No.44/2001 (sometimes
 referred to as “the Brussels I Regulation”) which preceded the Judgments Regulation (recast), and
 those as they stood (again with different numbering) in the Convention which preceded that
 Regulation (the 1968 Convention, sometimes referred to as “the Brussels Convention”).
    Subject to exceptions (some of which are important) the rules of jurisdiction enacted in Title II
 in the 2007 Lugano Convention are in the same terms as those in Chapter II of the Judgments
 Regulation (recast). Summaries on authorities on articles in Title II are included in the notes which
 follow and an effort has been made to relate them to the comparable articles in Chapter II of the
 Judgments Regulation (recast).
    Throughout, in summaries of authorities preceding the coming into effect of the Judgments
 Regulation (recast) and therefore emerging in the context of Regulations and Conventions which
 had different numbering systems, an effort has been made to relate them to the comparable articles
 as numbered in the recast.
    Detailed commentaries on the rules of jurisdiction are given in the leading textbook, Dicey,
 Morris and Collins, The Conflict of Laws, 15th edn (London: Sweet & Maxwell, 2016), and in major
 monographs, A. Briggs and P. Rees, Civil Jurisdiction and Judgments, 6th edn (London: Informa
 Finance, 2015).

                                  1. Interpretation and definitions

    To the extent that the Judgments Regulation continues to apply after 31 December 2020 (IP               6JRx.2
 completion day), it is “retained EU law” under s.3 of the European Union (Withdrawal) Act 2018.
 Section 6 of that Act sets out rules for how the UK courts are to interpret retained EU law after IP
 completion day. Essentially, decisions made by the Court of Justice of the European Union (CJEU)
 before IP completion day are binding on UK courts, subject to exceptions for certain courts includ-
 ing the Supreme Court and Court of Appeal (all of which must apply the same test as the Supreme
 Court would apply in deciding whether to depart from the case law of the Supreme Court). Deci-
 sions made by the CJEU after that date are not binding but UK courts may have regard to them so
 far as relevant.

                                           (a) Interpretation
    The jurisdiction of the CJEU to give rulings on the interpretation of the Judgments Regulation          6JRx.3
 is derived from Art.267 of the Treaty on the Functioning of the European Union. The CJEU has

                                                  439
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 139 of 174




                                     SECTION A CIVIL PROCEDURE RULES 1998

          no comparable jurisdiction to give rulings on the interpretation of the 2007 Lugano Convention;
          however, Protocol No.2 to that Convention states that any court applying and interpreting its provi-
          sions “shall pay due account” to principles laid down by the CJEU in rulings interpreting cor-
          responding provisions in the Judgments Regulation (recast) and its predecessors.
             Any question of the meaning or effect of any provisions in the Judgments Regulation (recast)
          shall, if not referred to the CJEU, be determined in accordance with the principles laid down by
          and any relevant decision of that court. Judicial notice shall be taken of, or expression of opinion
          by, the CJEU on any such question. Reports of official commentators may be considered in
          ascertaining the meaning or effect of any provision and shall be given such weight as is appropriate
          in the circumstances.
             The jurisprudence of the CJEU distinguishes between those concepts in the Brussels Convention
          and its successor Conventions and Regulations which have an autonomous or independent mean-
          ing, irrespective of their content in the law of any particular national system, and those which
          require the national court to give content to the Convention concept in accordance with its domestic
          law (Canada Trust Co v Stolzenberg [2002] 1 A.C. 1, HL). On the need for homogeneity of interpreta-
          tion of particular concepts, see R. v Secretary of State for the Home Department, Ex p. Adan [2001] 2
          A.C. 477, HL; Martin Peters Bauunternehmung GmbH v Zuid Nederlandse Aannemers Vereniging (C34/
          82) EU:C:1983:87; [1984] 2 C.M.L.R. 605, ECJ.

                                                    (b) Definitions
 6JRx.4      For the purposes of the Judgments Regulation (recast) various words and phrases are defined in
          art.2. With one exception none of the definitions offered therein is relevant to the interpretation of
          the rules of jurisdiction in Chapter II. The exception is the definition of “judgment”. Where it ap-
          pears that word means any judgment given by a court or tribunal of a Member State, “whatever the
          judgment may be called”, including “decree, order, decision or writ of execution”, as well as a deci-
          sion on the determination of costs or expenses by an officer of the court (art.2(a)). The 2007
          Lugano Convention does not contain a provision equivalent to art.2, but “judgment” is defined (in
          comparable terms) in art.32 thereof.
             Article 3 extends the meaning of “court” to particular enforcement authorities in Hungary and
          Sweden.

                                               2. Scope and exclusions

 6JRx.5       Article 1(1) of the Judgments Regulation (recast) states that it applies “in civil and commercial
          matters whatever the nature of the court or tribunal”, but “shall not extend”, in particular to
          revenue, customs or administrative matters or to the liability of the State for acts or omissions in
          the exercise of State authority (acta iure imperii) (see para.6.37.24 above). And the Regulation “shall
          not apply” to the matters listed in art.1(2) (ibid), notably arbitration (see para.6JRx.7 below). (In the
          2007 Lugano Convention art.1(1) and art.1(2) are to similar effect, though liability for acts of State
          or omissions is not specifically excluded (ibid para.5-392+ (on White Book on Westlaw UK or the
          Civil Procedure CD)).) For the purposes of the Regulation, “civil and commercial matters” has a
          generic Regulation and Convention meaning (Grovit v De Nederlandsche Bank NV [2007] EWCA Civ
          953; [2008] 1 W.L.R. 51, CA). It has been held to cover, among other things, forfeiture proceed-
          ings in relation to unauthorised use of trademarks and false trade descriptions (R. v Harrow Crown
          Court, Ex p. UNIC Centre SARL [2000] 1 W.L.R. 2112). The concept of “civil and commercial mat-
          ters” was examined and explained by the ECJ in Revenue and Customs Commissioners v Sunico ApS (C-
          49/12) EU:C:2013:545; [2014] Q.B. 391, ECJ, where the ruling was that it covered an action
          whereby a public authority of one Member State (UK) claimed, as against natural and legal persons
          resident in another Member State (Denmark), damages for loss caused by a tortious conspiracy to
          commit VAT fraud in the first Member State. In Hellenic Republic v Kuhn (C-308/17)
          EU:C:2018:911; [2019] 4 W.L.R. 49, the Claimant acquired bonds issued by the Greek State.
          Greece passed national legislation as a result of the Greek financial crisis the effect of which was
          that the terms under which the bonds were held were changed and the Claimant made a consider-
          able loss when the bonds were sold. The Claimant sued the Greek State. The CJEU held that such
          a claim did not fall within the concept of “civil and commercial matters”. See also Pula Parking
          d.o.o. v Tederahn (C-551/15) EU:C:2017:193; [2017] I.L.Pr. 15, ECJ. In LG v Rina SpA (C-641/18)
          EU:C:2020:349, the CJEU held that a damages claim against Italian companies engaged in the clas-
          sification and certification of ships on behalf of, and under delegation from, a third state (Panama)
          was a “civil and commercial matter”, provided that the activities were not exercised under public
          powers (which was a matter for the national court to determine).
              The Judgments Regulation applies “whatever the nature of the court or tribunal”. The limits of
          that broad concept were examined by the ECJ in Pula Parking doo v Tederhan (C-551/15), op cit,
          where the ruling was that notaries, acting within the framework of powers conferred on them by
          national law in enforcement proceedings based on an “authentic document”, did not fall within the
          concept of “court”. Throughout the Member States legislation requiring parties in dispute to
          engage in alternative dispute resolution procedures offered by authorities not obviously properly
          described as courts or tribunals before having resort (or being permitted to have resort) to judicial
          procedures is not uncommon. Questions may arise as to whether proceedings before such authori-
          ties and decisions made by them are proceedings and decisions within the scope of the Judgments
          Regulation. Neither the Judgments Regulation (recast) nor the Lugano II Convention contains a
          positive definition of what constitutes a “court” but the concept of “court” in the Convention differs

                                                            440
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 140 of 174




            NOTES   ON   RULES   OF   JURISDICTION   IN   JUDGMENTS REGULATION (RECAST)

 from that in the Regulation as art.62 of the Convention states that the expression “court” is to
 include any authorities designated by a State bound by the Convention as having jurisdiction in
 matters falling within the scope of the Convention. In Schlomp v Landratsamt Schwabisch Hall (C-
 467/16) EU:C:2017:993; [2018] C.E.C. 793 it was held that the lis pendens provisions in the
 Convention must be interpreted as meaning that the date on which a mandatory arbitration




                                                                                                                   CPR 6
 procedure was lodged before an arbitration authority under Swiss law is the date on which a
 “court” is deemed to be seised.
    The authorities on the correct approach for the purpose of characterising a claim so as to
 determine whether it falls within or without the scope of the Regulation as provided by art.1.1 and
 art.1.2 were examined by the Court of Appeal in Sabbagh v Khoury [2017] EWCA Civ 1120, [139]–
 [146].
    Of the exclusions referred to in art.1.1, as a practical matter the most important are proceedings
 in bankruptcy (art.1.2(b)) (see para.6JRx.6 below) and arbitration (art.1.2(d)) (see para.6JRx.7
 below). Other exclusions fall for examination from time to time. For example, in Sabbagh v Khoury,
 op cit, the trial judge rejected objections to jurisdiction based on the claim being a matter of “suc-
 cession” in the context of art.1.2(a) of the Brussels I Regulation (see now art.1.2(f)) and the Court
 of Appeal upheld that ruling (paras 147 to 162). In doing so the Court noted that there is no
 European authority which has attempted to define the content of the word “succession” and
 explained that the UK has opted out of the European Succession Regulation (No.650/2012) (Brus-
 sels IV). In Iliev v Ilieva (C-67/17) EU:C:2017:459; [2018] I.L.Pr. 10, where the CJEU considered
 the scope of the exclusion of “rights in property arising out of a matrimonial relationship”
 contained in art.1.2(a).
    In Cook v Virgin Media Ltd [2015] EWCA Civ 1287; [2016] 1 W.L.R. 1672, a case in which a
 claimant domiciled in Scotland brought a claim in an English court against a company situated in
 England for damages for personal injuries arising from an accident in Scotland, the Court of Ap-
 peal explained (referring to a leading text) that the Regulation does not have any role where (as in
 the instant case) the matter “is demonstrably wholly internal to the United Kingdom”, so that the
 only jurisdictional question which may arise is as to the part of or a place within the UK which has
 jurisdiction ([25]).

               (a) Exclusion of proceedings in bankruptcy etc (art.1.2(b))
    Article 1(2)(b) of the Judgments Regulation (recast) states that the Regulation shall not apply to    6JRx.6
 “bankruptcy, proceedings relating to the winding-up of insolvent companies or other legal persons,
 judicial arrangements, compositions and analogous proceedings”. In Gourdain v Nadler (C-133/78)
 EU:C:1979:49; [1979] 3 C.M.L.R. 180, the ECJ explained that insolvency proceedings were
 excluded from the 1968 Convention “because of the special nature of certain matters and of the
 profound differences between the laws of the Contracting States”. At that time an important factor
 was also that work was proceeding on a draft of a convention on bankruptcy and similar proceed-
 ings to provide for the allocation of jurisdiction in such proceedings among Member States. In the
 event a Bankruptcy Convention never came into effect, but the distribution of jurisdiction in
 insolvency matters was achieved by Council Regulation (EC) No.1346/2000 of 29 May 2000 on
 insolvency proceedings (the Insolvency Regulation).
    The principal rule of jurisdiction in the Insolvency Regulation states that the courts of the
 Member State within the territory of which “the centre of a debtor’s main interests” is situated shall
 have jurisdiction to open insolvency proceedings (art.3.1). The rules of jurisdiction in that Regula-
 tion were considered in Comité d’enterprise de Nortel Networks SA v Rogeau (C-469/13) [2015] 3
 W.L.R. 1275, ECJ, where the particular question arising on the reference concerned the division of
 jurisdiction between the courts of the state in which the main insolvency proceedings had been
 opened under art.3(1) of that Regulation and the courts of the state in which secondary proceed-
 ings had been opened under art.3(2), and the allocation of the insolvent debtor’s assets between the
 two sets of proceedings.
    The ECJ has held that the Insolvency Regulation and the Judgments Regulation (recast) must be
 interpreted in such a way as to void any overlap between the rules of law that those instruments lay
 down and any “legal vacuum” (Nickel & Goeldner Spedition GmbH v “Kintra” UAB (C-157/13)
 EU:C:2014:2145; [2015] Q.B. 96, ECJ). Accordingly, actions excluded, under art.1(2)(b) of the
 Judgments Regulation (recast), from the scope of that Regulation fall within the scope of the
 Insolvency Regulation; and actions which fall outside the scope of art.3(1) of the Insolvency
 Regulation fall within the scope of the Judgments Regulation (recast). In Nickel & Goeldner Spedi-
 tion GmbH v “Kintra” UAB (C-157/13) EU:C:2014:2145; [2015] I.L.Pr. 1, the ECJ ruled that art.1.1
 of the Judgments Regulation must be interpreted as meaning that an action for the payment of a
 debt based on the provision of carriage services taken by an insolvent administrator of an insolvent
 company in the course of insolvency proceedings opened in one Member State and taken against a
 service recipient established in another Member State comes under the concept of “civil and com-
 mercial matters” within the meaning of that provision. In NK v BNP Paribas Fortis NV (C-535/17)
 EU:C:2019:96; [2019] I.L.Pr. 10, the CJEU ruled that a claim for damages arising from a wrongful
 act by a third party brought by the liquidator and the proceeds of which, if successful, accrued to
 the general body of creditors was a “civil and commercial matter” falling within the scope of the
 Judgments Regulation. In Valach v Waldviertler Sparkasse Bank AG (C-649/16) EU:C:2017:986;
 [2018] C.E.C. 1027 the ruling was that the bankruptcy exclusion encompasses an action for liability
 in tort brought against the members of a committee of creditors making allegations concerning
 their conduct in voting on a restructuring plan in insolvency proceedings. The English courts have
 held that the bankruptcy exclusion excludes nothing more, and nothing less, than what was included

                                                 441
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 141 of 174




                                    SECTION A CIVIL PROCEDURE RULES 1998

          within the scope of the Insolvency Regulation (Re Rodenstock GmbH [2011] EWHC 1104 (Ch);
          [2011] Bus. L.R. 1245 (Briggs J); Fondazione Enasario v Lehman Brothers Finance SA [2014] EWHC
          34 (Ch); [2014] 2 B.C.L.C. 662 (David Richards J)).
             In addition to the authorities referred to above the scope of this exception has been considered
          by English courts and the ECJ in a number of cases, most of them concerned with the recognition
          and enforcement of judgments; see Re Hayward [1997] Ch. 45, UBS AG v Omni Holding AG [2000]
          1 W.L.R. 916, Ashurst v Pollard [2001] Ch. 595, CA, German Graphics Graphische Maschinen GmbH v
          van der Schee (C-292/08) EU:C:2009:544; [2010] C.E.C. 499, Byers v Yacht Bull Corp [2010] EWHC
          133 (Ch); [2010] I.L. Pr. 24 (Sir Andrew Morritt C) at [16] et seq., Polymer Vision R&D Ltd v Van
          Dorren [2011] EWHC 2951 (Comm); [2012] I.L.Pr. 14 at [46] et seq, F-Tex SIA v Lietuvos-Anglijos
          UAB Jadecloud-Vilma (C-213/10) [2012] I.L.Pr. 24, ING Bank NV v Banco Santander SA [2020]
          EWHC 3561 (Comm) (Cockerill J) at [140] et seq.

                                     (b)   Exclusion of arbitration (art.1.2(d))
 6JRx.7       The Judgments Regulation (recast) shall apply in civil and commercial “matters” whatever the
          nature of the court or tribunal (art.4(1)), but “shall not apply … to arbitration” (art.1(2)(d)). When
          the 1968 Convention was drafted the “arbitration exclusion” (as it may be called) was inserted
          (together with other exclusions) because arbitration was then, and has remained, the subject of
          other international conventions (notably the New York (United Nations) Convention on the Recogni-
          tion and Enforcement of Foreign Arbitral Awards (1958)). In the 1968 Convention the arbitration
          exclusion stood in art.1(4).
              Where a civil or commercial matter falls within the rules of jurisdiction in Chapter II of the
          Judgments Regulation (recast) the service of originating process out of the jurisdiction initiating
          that matter in an English court is regulated by the rules of court contained in CPR r.6.33. If the
          matter comes within the arbitration exclusion it does not fall within those rules of jurisdiction and
          such service is not regulated by r.6.33. That is one of the principal effects of the arbitration
          exclusion.
              Where a claimant issues a Pt 8 arbitration claim form seeking a court order under the Arbitra-
          tion Act 1996 s.18 appointing an arbitrator and wishes to serve that claim form on a defendant in
          another Member State, the claimant may properly seek permission to do so under CPR r.62.16, and
          should not attempt to so serve it without permission under CPR r.6.33 (see Vol.2 para.2E-35).
              It does not take much imagination to realise that there are inherent difficulties in determining
          what may fall within the arbitration exclusion and what may not. In the explanation of the effects
          of the exclusion given in the Schlosser Report (the authoritative report on the Convention on the
          accession to the 1968 Convention of the UK signed on 9 October 1978) it was stated that the 1968
          Convention does not cover court proceedings which are “ancillary to arbitration”, for example, the
          appointment or dismissal of arbitrators, the fixing of the place of arbitration, an extension of the
          time limit for making awards, or a ruling by the court on a preliminary point of law (OJ 1979, C.59
          at p.93 (para.64)). In the Judgments Regulation (recast) recital (12) states (in part) that the Regula-
          tion should not apply to any action or ancillary proceedings relating to, in particular, the establish-
          ment of an arbitral tribunal, the powers of arbitrators, the conduct of an arbitration procedure or
          any other aspects of such a procedure, nor to any action or judgment concerning the annulment,
          review, appeal, recognition or enforcement of an arbitral award (see further below).
              In Marc Rich & Co AG v Societa Italiana Impianti PA (C-190/89) EU:C:1991:319; [1992] 1 Lloyd’s
          Rep. 342, ECJ (the Atlantic Emperor case), following a reference from the Court of Appeal, the
          European Court of Justice ruled (1) that the appointment of an arbitrator by a national court is a
          measure adopted by the state as part of the process of setting arbitration proceedings in motion; it
          therefore comes within the sphere of arbitration and was thus covered by the arbitration exclusion
          contained, and (2) if, “by virtue of the subject-matter of the dispute” (such as the appointment of
          an arbitrator) a dispute falls outside the Regulation, the existence of a preliminary issue which the
          court must resolve in order to determine the dispute (e.g. whether there was no agreement to
          arbitrate) cannot, whatever that issue might be, justify application of the Regulation.
              In West Tankers Inc v Allianz SpA (C-185/07) EU:C:2009:69; [2009] 1 A.C. 1138, ECJ (the Front
          Comor case), the English court had ruled on the validity of an arbitration clause, granted a declara-
          tion as to the clause’s validity, and granted an anti-suit injunction restraining proceedings in an
          Italian court. On reference by the House of Lords, the ECJ ruled that, if, because of “the subject-
          matter of the dispute”, that is, the nature of the rights to be protected in proceedings, such as a
          claim for damages, those proceedings come within the scope of the Regulation, a preliminary issue
          concerning the applicability of an arbitration agreement, including in particular its validity, also
          comes within its scope and does not fall within the arbitration exclusion. In the circumstances of
          this case, the granting of the anti-suit injunction was incompatible with the Regulation. The Italian
          court as the court which would “normally” have jurisdiction over the claim for damages, as it was
          the court for “the place where the harmful event occurred”, must be left to decide on its own
          jurisdiction under the Regulation, including the “incidental question” of whether that jurisdiction
          was ousted by a binding arbitration agreement. The effect of the ECJ’s ruling was to restrict the
          jurisdiction of the English court (previously regarded as clear under English law) to grant an anti-
          suit injunction to enforce a London arbitration clause, notwithstanding that a defendant to the
          injunction application had commenced proceedings in another Member State. Such an injunction
          is incompatible if it interferes with the court of a Member State deciding on its own jurisdiction
          under the Judgments Regulation.
              In Claxton Engineering Services Ltd v TXM Olaj-Es Gazkutato Kft [2011] EWHC 345 (Comm);
          [2011] 1 Lloyd’s Rep. 510 (Hamblen J), it was explained that the anti-suit injunction granted in the

                                                           442
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 142 of 174




            NOTES   ON   RULES   OF   JURISDICTION   IN   JUDGMENTS REGULATION (RECAST)

 Front Comor case was found by the ECJ to be incompatible with the Judgments Regulation because
 it interfered with the court of another Member State’s deciding on its own jurisdiction under the
 Regulation. The judge held that an injunction restraining an arbitration in another Member State
 (Hungary) was not incompatible because it did not interfere with the court of a Member State
 deciding on its own jurisdiction; it interfered with an arbitration (albeit foreign arbitration), and




                                                                                                                    CPR 6
 arbitration is outside the scope of the Judgments Regulation. The Judgments Regulation governs
 conflicts of jurisdiction between courts of Member States. Arbitral tribunals are not courts of a
 State. In the case of Gazprom OAO (C-536/13) EU:C:2015:316; [2015] 1 W.L.R. 4937; [2015] 1
 Lloyd’s Rep. 610, the ECJ ruled that where an arbitral tribunal in one Member State (State A)
 makes an award prohibiting a party from bringing certain claims before the courts of Member
 State (State B), the Judgments Regulation does not preclude the courts of State B from recognising
 and enforcing, or refusing to recognise or enforce, such injunctive arbitral award.
     The body of law to the effect that an agreement to the seat of an arbitration is akin to an
 exclusive jurisdiction clause remains good law and there is nothing in the Front Comor case which
 impacts upon the law as developed in this jurisdiction in relation to anti-suit injunctions which
 prevents a party to such an agreement from seeking such relief in respect of proceedings in a
 country which is not a Convention or Member State (Shashoua v Sharma [2009] EWHC 957 (Comm);
 [2009] 2 Lloyd’s Rep. 376 (Gloster J).
     The reasoning in the Atlantic Emperor case and in the Front Comor case put a premium on the
 identification of “the subject-matter of the dispute” (i.e. the nature of the rights to be protected in
 proceedings). It is the subject-matter of the proceedings which dictates whether particular proceed-
 ings are within or without the scope of the Regulation.
     The Atlantic Emperor case and the Front Comor case were reviewed and their effects explained by
 the Court of Appeal in National Navigation Co v Endesa Generacion SA [2009] EWCA Civ 1397;
 [2010] 1 Lloyd’s Rep. 193, CA; [2010] I.L. Pr. 10, CA (the Wadir Sudr case), a case in which ship
 owners (C) commenced an arbitration in London against Spanish consignees (D) of a cargo and
 also commenced proceedings in an English court against D seeking a declaration that an arbitration
 clause in the voyage charter had been incorporated in the bill lading. In proceedings brought by D
 in Spain (commenced shortly before C’s English proceedings), in which D claimed damages for late
 delivery, the Spanish court, in dealing with the C’s application for a stay of those proceedings, held
 that under Spanish law the arbitration clause had not been incorporated. The main question aris-
 ing in the Court of Appeal was whether, under (what is now) art.36(1) (see above), the Spanish
 judgment should be recognised and enforced in the English proceedings and could be relied on by
 D as creating an issue estoppel so as to prevent the English court deciding the incorporation point
 differently. C’s submission that the Spanish judgment fell within the arbitration exclusion and
 therefore should not be recognised by the English court was rejected. The Court of Appeal
 explained (1) that the essential subject matter of the claim brought by D in the Spanish court was
 their claim for damages for breach of the bill of lading, a claim which clearly came within the
 Judgments Regulation, (2) that the essential subject matter of a dispute is not determined by the
 nature of a preliminary issue arising therein, even if the nature of that issue differs from that of
 the principal dispute, (3) that therefore some issues which, viewed in isolation, would fall outside
 the Regulation may, if they arise as preliminary issues, have to be categorised as within the Regula-
 tion and vice versa, (4) that, accordingly, the Spanish court’s ruling on the preliminary issue raised
 by C though not a judgment on the merits was a judgment which must be recognised and enforced
 under Chapter III of the Regulation.
     In Nori Holdings Ltd v Bank Otkritie Financial Corp [2018] EWHC 1343 (Comm); [2018] 2 All
 E.R. (Comm) 1009 (Males J), the claimant companies (incorporated in Cyprus, Russia and BVI) (C)
 applied for final anti-suit injunctions to restrain a Russian bank (D) from pursuing court proceed-
 ings in Russia and Cyprus. C alleged that those proceedings were brought in breach of an arbitra-
 tion clause having effect in relation to disputes arising under loan agreements. C submitted that the
 court had jurisdiction to grant an injunction, not only in relation to the Russian proceedings
 (which was not contested), but also in relation to the Cypriot proceedings (which was contested),
 because (so it was argued), since the coming into effect of the Judgments Regulation (recast), the
 decision in the West Tankers case no longer remained good law. The judge rejected the latter
 submission, and in doing so examined in detail the extent to which, if at all, the grounds upon
 which the decision was based “have been undermined by subsequent developments” ([70]–[99]).
 The judge concluded that there is nothing in the Recast Regulation to cast doubt on the continuing
 validity of the decision which remained an authoritative statement of EU law.

                                 3. Burden and standard of proof

    Where in interlocutory proceedings it is necessary to determine whether, according to the rules        6JRx.8
 of jurisdiction in the Judgments Regulation, the English court has power to hear and determine
 the claimant’s claim, for example, on an application by a defendant to set aside service of the claim
 form made out of the jurisdiction without the court’s permission under r.6.33, it is for the claimant
 to prove that the court has such jurisdiction and not for the defendant to prove that it does not.
 The standard of proof is that of a good arguable case (Canada Trust v Stolzenberg (No.2) [1998] 1
 W.L.R. 547, CA; Konkola Copper Mines Plc v Caromin [2006] EWCA Civ 5; [2006] 1 Lloyd’s Rep.
 410, CA).
    In this context the phrase “good arguable case” connotes that one side has a better argument
 than the other. (The phrase “much better argument” was used in Canada Trust v Stolzenberg (No.2),
 op cit, but the adjunct “much” has since been laid to rest: see Brownlie v Four Seasons Holdings Inc

                                                  443
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 143 of 174




                                    SECTION A CIVIL PROCEDURE RULES 1998

          [2017] UKSC 80; [2018] 1 W.L.R. 192 (at [7] per Lord Sumption) and Kaefer Aislamientos SA de CV
          v AMS Mexico SA de CV [2019] EWCA Civ 10; [2019] 1 W.L.R. 3514.) Many of the relevant authori-
          ties are cases in which the claimant’s contention was that the English court had jurisdiction under
          art.25.1 because the parties (regardless of their domiciles) had agreed in a choice of court agree-
          ment that the English court should have jurisdiction (see para.6JRx.36 below). Leading and il-
          lustrative authorities are: Bols Distilleries BV v Superior Yacht Services Ltd [2006] UKPC 45; [2007] 1
          W.L.R. 12, PC; WPP Holdings Italy Srl v Benatti [2007] EWCA Civ 263; [2007] 1 W.L.R. 2316, CA;
          Football Dataco Ltd v Sportradar GmbH [2010] EWHC 2911 (Ch); [2011] F.S.R 263 (Floyd J); AK
          Investment CJSC v Kyrgyz Mobil Tel Ltd [2011] UKPC 7; [2011] 4 All E.R. 1027, PC; DSG International
          Sourcing Ltd v Universal Media Corp (Slovakia) SRO [2011] EWHC 1116 (Comm); [2011] I.L. Pr. 33
          (Steel J); Global 5000 Ltd v Wadhawan [2012] EWCA Civ 13; [2012] Lloyd’s Rep. 239, CA; Antonio
          Gramsci Shipping Corp v Recoletos Ltd [2012] EWHC 1887 (Comm); [2012] I.L. Pr. 36 (Teare J).

                                        4. Provisional measures jurisdiction

 6JRx.9       Section 10 of Chapter II of the Judgments Regulation (recast) consist of just one article, art.35.
          That provision states that application may be made to the courts of a Member State for “such
          provisional, including protective, measures” as may be available under the law of that Member
          State, “even if the courts of another Member State have jurisdiction as to the substance of the
          matter”. In the 1968 Convention (as amended), the provision stood as art.24. In the original Judg-
          ments Regulation it stood as art.31, and it stands as art.31 in the 2007 Lugano Convention.
              Subject to an amendment first appearing when this article was re-enacted as art.35 in the Judg-
          ments Regulation (recast), throughout the terms of the article have remained as they appeared in
          art.24 of the 1968 Convention. That amendment consisted of the removal of the words “under this
          Convention” from before the words “even if”. (To that extent art.35 differs from art.31 in the 2007
          Lugano Convention.)
              By art.2(a) of the Judgments Regulation (recast), for the purposes of Chapter III (Recognition
          and Enforcement), “judgment” is defined as including provisional, including protective, measures
          ordered by a court or tribunal “which by virtue of this Regulation” has jurisdiction as to the
          substance of the matter.
              In English law “provisional measures” and “protective measures” are not terms of art. However,
          it is well understood that, where proceedings have been commenced in an English court for a claim
          which the court has jurisdiction to hear and determine the court has power to grant interim,
          interlocutory and post-trial remedies ancillary to the trial of the substantive issues in the claim.
          (And there are some remedies which may be granted even before the proceedings have been
          formally commenced.) The clearest and most obvious example is the court’s power to grant an
          interim remedy in the form of an order for a freezing injunction.
              In the Judgments Regulation (recast), Recital (25) states that “the notion of provisional, includ-
          ing protective, measures” should include, for example, protective orders aimed at obtaining
          information or preserving evidence as referred to in Arts 6 and 7 of Directive 2004/48/EC of the
          European Parliament and of the Council of 29 April 2004 on the enforcement of intellectual
          property rights. However, it should not include measures which are not of a protective nature, such
          as measures ordering the hearing of a witness. But this should be without prejudice to the applica-
          tion of Council Regulation (EC) No.1206/2001 of 28 May 2001 on cooperation between the courts
          of the Member States in the taking of evidence in civil or commercial matters.
              It is one thing for the English court to have power to grant remedies which may be described as
          “provisional” or “protective” where the court has jurisdiction to hear and determine the substantive
          claim, but quite another for it to have power to do so where it is not the English court but a court
          of another Member State which has jurisdiction to hear and determine the substantive claim under
          the rule of jurisdiction governing that claim. The rule of jurisdiction stated in art.35 gives the
          English court such power. It was incorporated in English law by the Civil Jurisdiction and Judg-
          ments Act 1982 ss.24 and 25.
              If it is to be within art.35 a measure must be of a provisional nature and there must be some ter-
          ritorial connection between the relief sought and the territorial jurisdiction of the state of the
          courts to which the application is made (Van Uden BV v KG Deco-Line EU:C:1998:543; [1999] Q.B.
          1225, ECJ; Belletti v Morici [2009] EWHC 2316 (Comm); [2009] I.L.Pr. 57 (Flaux J)).
              An English court may nevertheless grant worldwide freezing orders against a defendant who is
          resident and domiciled in England, notwithstanding that the courts of another Contracting State
          have substantive jurisdiction, and that those courts do not have power to give such relief (Crédit
          Suisse Trust SA v Cuoghi [1998] Q.B. 818, CA).
              The rule that, with the permission of the court, a claim form may be served out of the jurisdic-
          tion on a person who is a necessary or a proper party is limited to cases where the substantive
          dispute is before the English courts; that rule cannot be relied on in a case where the substantive
          dispute is before a foreign court and the jurisdiction of the English court against the principal
          defendant is only engaged by virtue of art.35 and s.25 of the 1982 (Belletti v Morici op cit).
              In Cyprus Popular Bank v Vgenopoulos [2018] EWCA Civ 1; [2018] Q.B. 886, the meaning of
          “measures of enforcement” and “protective measures” in the context of Chapter III (Recognition
          and Enforcement) of Council Regulation (EC) No.44/2001 (arts 32 to 56) fell for consideration by
          the Court of Appeal. The articles in that Chapter differ significantly to those in Chapter III of the
          Judgments Regulation (recast) (arts 36 to 57). The former Regulation provided for a “declaration
          of enforceability” procedure and it was specifically stated that such declaration carried within it

                                                           444
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 144 of 174




            NOTES   ON   RULES   OF   JURISDICTION   IN   JUDGMENTS REGULATION (RECAST)

 “the power to proceed to any protective measures” (art.47(2)) and that, pending any appeal, no
 “measures of enforcement” may be taken other than “protective measures” (art.47(3)). Although
 the issues arising in the Cyprus Popular Bank case do not arise under Chapter III of the Judgments
 Regulation (recast) (as the declaration of enforceability procedure is not re-enacted therein), and
 are different to any likely to arise in the application of art.35, nevertheless the discussion in the




                                                                                                                    CPR 6
 Court’s judgment of freezing orders as “protective measures” is instructive generally and should be
 noted in this context.

    B. General Jurisdiction: Person to be Sued in Member State
                         Where Domiciled
                                        1. General provisions

    In Chapter II (Jurisdiction) of the Judgments Regulation (recast) the articles in Section 1           6JRx.10
 (General provisions) (arts 4 to 6), include provisions stating what might be called the “general” or
 “basic” rule of jurisdiction.
    In the 1968 Convention (amended) the general provisions as to jurisdiction were contained in
 Section 1 of Title II (arts 2 to 4), and in the original Judgments Regulation they were in Section 1
 of Chapter II (arts 2 to 4). In the revised Lugano Convention (2007) they are in Section 1 of Title
 II (arts 2 to 4).
    In the years since their first appearance in the original Brussels Convention, the terms of the
 general provisions have not changed materially.

            2. Connection between person sued and territory of Member State

    Generally, in legal theory the jurisdiction of a court depends on the consent of the parties, ide-    6JRx.11
 ally and most simply demonstrated by the claimant choosing to commence proceedings in the court
 and the defendant voluntarily engaging in them. Where the defendant does not voluntarily engage
 some substantial link between the case and the territory of the forum needs to be apparent. That
 link may take the form of a real connection between the defendant and the territory of the forum,
 but what is that link to be? Possibilities are presence, residence, nationality or domicile. In the
 original 1968 Convention as the basis for general jurisdiction the link chosen was domicile, in
 particular domicile as understood in the law of the original six Contracting States (see further
 para.6JRx.12 below).
    Thus art.4 states that, “subject to this Regulation”, persons domiciled in a Member State “shall,
 whatever their nationality, be sued in the courts of that Member State” (art.4(1)). Persons who are
 not nationals of the Member State in which they are domiciled “shall be governed” by the rules of
 jurisdiction applicable to nationals of that Member State (art.4(2)). Recital (15) of the Judgments
 Regulation (recast) explains that jurisdiction is generally based on the defendant’s domicile, and
 should always be available on this ground save in a few well-defined situations in which “the
 subject-matter of the dispute” or “the autonomy of the parties” warrants a different connecting
 factor.
    It is to be noted that this general rule of jurisdiction applies where a person domiciled in a
 Member State is “sued”. Where a person domiciled in a Member State is properly before the
 English court an application by his opponent for an injunction ancillary and incidental to those
 proceedings is not a separate claim for which that person is “sued” requiring its own basis of
 jurisdiction (Masri v Consolidated Contractors International (UK) Ltd (No.3) [2008] EWCA Civ 625;
 [2009] Q.B. 503, CA). In National Justice Compania Naviera SA v Prudential Assurance Co Ltd (No.2)
 [2000] 1 W.L.R. 603, CA, after the Court of Appeal had ordered that judgment be given for the
 defendant (D) in an action brought against it by a company (C) registered in Panama and that it be
 awarded its costs of the action and of the appeal, D made an application for a non-party costs order
 against a person (X) domiciled, not in the UK, but in another Contracting State (Greece), alleging
 that X was the alter ego of C. The court held that the English court had jurisdiction to make the
 order sought by D and that D were not obliged to pursue C in the courts of his domicile.
    In Universal General Insurance Co (UGIC) v Group Josi Reinsurance Co SA (C-412/98)
 EU:C:2000:399; [2001] Q.B. 68, ECJ, it was explained that, where a claimant (C) not domiciled in
 a Member State (or Contracting State) sues a defendant (D) domiciled in a Member State but does
 so by bringing proceedings against D in the courts of a Member State other than that in which D is
 domiciled, the proceedings are subject to the rules of jurisdiction in the Regulation (or Convention).
 In that case it was held that the application of the jurisdictional rules of the 1968 Convention
 generally depends on whether the defendant has its seat or domicile in a Contracting State, and it
 is only in the exceptional cases expressly provided for in the Conventions that the claimant’s
 domicile is material. Accordingly, the Judgments Regulations and the Conventions can in principle
 apply to a dispute between a defendant domiciled in a Contracting State and a claimant domiciled
 in a non-Regulation or non-Contracting State.
    Where, on the basis of the general rule of jurisdiction, the English court has jurisdiction the
 claimant is entitled to sue the defendant despite the absence of any factual or legal connection with
 this jurisdiction. In Owusu v Jackson (C-281/02) [2005] Q.B. 801 (ECJ), where the claimant had
 founded jurisdiction on art.4 on the basis of one of the defendants’ domicile in a Member State,

                                                 445
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 145 of 174




                                     SECTION A CIVIL PROCEDURE RULES 1998

           the ECJ ruled that that state could not decline jurisdiction on forum conveniens grounds in favour
           of the courts of a non-Member State, where the other defendants were not domiciled in a Member
           State. In Lungowe v Vedanta Resources Plc [2019] UKSC 20; [2019] 2 W.L.R. 1051, the Supreme
           Court, upholding the Court of Appeal, emphasised the mandatory nature of the rule in art.4.
           Although, like the Court below, the Supreme Court did not exclude the possibility of challenging
           jurisdiction on the basis that the EU rules of jurisdiction were being used abusively, the cases
           demonstrated the narrowness of this concept which was limited to situations where an EU principle
           was invoked collusively to subvert other EU law provisions. The fact that art.4 precluded the ap-
           plication of the doctrine of forum non conveniens could not, of itself, be characterised as an abuse
           of EU law. See also PJSC Commercial Bank Privatbank v Kolomoisky [2019] EWCA Civ 1708; [2020] 2
           W.L.R. 993 at [102] et seq, in the context of jurisdiction under the Lugano Convention.
              In Lucasfilm Ltd v Ainsworth [2009] EWCA Civ 1328; [2010] 3 W.L.R. 333, CA, the Court of Ap-
           peal rejected the claimant’s submission that the Owusu case decided that, for the EU, the courts of
           the Member State of the defendant’s domicile have, and must exercise, “subject-matter” jurisdiction
           over any claim in any civil or commercial matter brought against a defendant (in this case, a claim
           to enforce the claimant’s US copyrights) unless it is one of the excluded matters provided for in
           art.1 of the Judgments Regulation. On appeal, the Supreme Court did not deal with the point but
           expressed the view that a reference to the ECJ might be required to resolve it (Lucasfilm Ltd v
           Ainsworth [2011] UKSC 39; [2012] 1 A.C. 208, SC). In Kennedy v National Trust for Scotland [2019]
           EWCA Civ 648; [2020] Q.B. 63, the Court of Appeal confirmed that the Owusu case did not
           preclude the court staying its proceedings on grounds of forum non conveniens where proceedings
           were issued in the English court against a party domiciled in Scotland and Scotland was clearly the
           more appropriate forum.
              The significance of the qualification in art.4 of the general rule being “subject to this Regula-
           tion” becomes immediately apparent in art.5(1), which states that a person domiciled in a Member
           State may be sued in the courts of another Member State “only by virtue of the rules set out in Sec-
           tions 2 to 7” of Chapter II. And art.5(2) states that, in particular, “the rules of national jurisdic-
           tion” of which the Member States are to notify the Commission (pursuant to point (a) of art.76(1))
           shall not be applicable as against such persons. In the case of the UK, such rules are those which
           enable jurisdiction to be founded on personal service of originating process on a defendant during
           his temporary presence in the UK, the presence within the UK of property belonging to the
           defendant, and the seizure by the claimant of property situated in the UK.
              In Gray v Hurley [2019] EWCA Civ 2222; [2020] 1 F.L.R. 864, the Court of Appeal referred to
           the CJEU the question of whether art.4(1) confers a directly enforceable right on persons who are
           domiciled in an EU Member State, and (if so) whether Member States have an obligation to
           provide a remedy, including by the grant of an anti-suit injunction, where proceedings are brought
           against such persons in a non-EU state.
              The Judgments Regulation recognises that Member States (or some of them) may be parties to
           international conventions conferring jurisdiction on their courts in particular circumstances. An
           example is the Geneva Convention on the Contract for the International Carriage of Goods by
           Road (CMR Convention). Article 71(1) of the Judgments Regulation states that that Regulation
           shall not affect any conventions to which the Member States are parties and which, in relation to a
           particular matter, govern jurisdiction (or the recognition or enforcement of judgments). More
           precisely, art.71(2)(a) states that in those circumstances the Regulation shall not prevent a court of a
           Member State from assuming jurisdiction in accordance with a specialised convention, even where
           the defendant is domiciled in another Member State which is not a party to that convention. The
           purpose of that exception is to ensure compliance with the rules of jurisdiction laid down by
           specialised conventions, since it can be assumed that when those rules were enacted account was
           taken of the specific features of the matters to which they relate. In Nurnberger Allgemeine
           Versicherungs AG v Portbridge Transport International BV (C-148/03) [2005] 1 Lloyd’s Rep. 592, ECJ, a
           case arising in the context of the 1968 Convention (before the original Judgments Regulation came
           into effect), a German company brought a claim in a German court against a company (D) domiciled
           in Holland on the basis that the German court had jurisdiction under art.31.(1)(1)(b) of the CMR
           Convention. D did not enter an appearance but contested the jurisdiction of the German court on
           the ground that in the circumstances it was required by (what is now) art.28(1) of its own motion to
           declare that it had no jurisdiction. On a reference to the ECJ for a ruling that court rejected D’s
           submission. The court ruled that, in the circumstances, the German court’s jurisdiction must be
           regarded as “derived from” the 1968 Convention and in verifying of its own motion under art.28(1)
           whether it had jurisdiction with respect to that Convention, the German court had to take account
           of the rules of jurisdiction laid down by the CMR convention. In Nickel & Goeldner Spedition GmbH
           v “Kintra” UAB (C-157/13) EU:C:2014:2145; [2015] I.L. Pr. 1, the ECJ ruled that art.71(1) of the
           Judgments Regulation must be interpreted as meaning that, in a situation where a dispute falls
           within the scope of both that Regulation and the CMR, a Member State may, in accordance with
           that article, apply the rules concerning jurisdiction laid down in art.31(1) of the CMR.

                                                       3. Domicile

 6JRx.12      In the original Brussels Convention, the concept of domicile adopted was that as applied in the
           laws of the original Contracting States, a concept much more flexible and closer to residence than
           the concept in English common law. On the accession of the UK to the Community adjustments
           had to be made to ensure that the English courts determined issues of domicile arising in the
           context of the rules of jurisdiction in accordance with the continental rather than the common law

                                                            446
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 146 of 174




            NOTES   ON   RULES   OF   JURISDICTION   IN   JUDGMENTS REGULATION (RECAST)

 concept of that status. Thus ss.41 to 46 of the Civil Jurisdiction and Judgments Act 1982 contain
 particular rules governing domicile of individuals, corporations and trusts in this context. In rela-
 tion to both individuals and corporations “domicile” has a different meaning to that borne in other
 branches of English law, and in the case of individuals, approximates to genuine residence.
     Where a question arises as to which law should be applied by the English court for the purposes




                                                                                                                    CPR 6
 of determining the domicile of an individual, a corporation, or a trust, that is to say, whether the
 court’s “internal” law, or its rules of private international law, or the law of another Member State,
 should be applied to the question, the matter is to be resolved in accordance with the provisions of
 art.62 and art.63. A company or other legal association is domiciled where it has its statutory seat,
 its central administration, or its principal place of business (art.63 and s.42 of the 1982 Act). (For
 an explanation of meaning of “central administration”, see Young v Anglo American South Africa Ltd
 [2014] EWCA Civ 1130; [2014] I.L.Pr. 40, CA; see also Ministry of Defence and Support of the Armed
 Forces for Iran v Faz Aviation [2007] EWHC 1042 (Comm); [2008] 1 All E.R. (Comm) 372 (Langley
 J), where held that the defendant company did not have its central administration, or its principal
 place of business in England.)
     In a given case the question of the domicile of a company may have to be determined by the
 English court not for the purpose here under discussion, that is whether it is domiciled in the UK
 so that, according to the general rule of jurisdiction stated in art.4(1), it should be sued in an
 English court, but for other purposes related to the Judgments Regulation. Care has to be taken to
 ensure that the appropriate definition of domicile is adopted for the purpose in hand.
     Although domicile of an individual is defined in terms of “residence”, this concept must be
 construed in accordance with its ordinary meaning and connotes a settled or usual place of abode;
 this, in turn, requires “some degree of permanence or continuity” (Bank of Dubai Ltd v Abbas [1997]
 I.L. Pr. 308, CA). A very wealthy person with numerous houses and business interests in various
 parts of the world is not necessarily domiciled within the jurisdiction for the purposes of s.41 of
 the Civil Jurisdiction and Judgments Act 1982 or the Judgments Regulation because they own two
 substantial homes in England (High Tech International AG v Deripaska [2006] EWHC 3276 (QB);
 [2007] E.M.L.R. 15; Cherney v Deripaska [2007] EWHC 965 (Comm); [2007] 2 All E.R. (Comm)
 785; [2007] I.L. Pr. 49). For guidance as to the factors to be considered in determining domicile
 under the recast Judgments Regulation, see Eng King Ltd v Petrillo [2016] EWHC 3801 (Comm);
 (Judge Waksman QC) and also Bestolov v Povarenkin [2017] EWHC 1968 (Comm) (Simon Bryan
 QC). In a given case, an important factor in the determination of the question whether the defend-
 ant (D) is domiciled in England may be the issue whether he ceased to be resident in the country at
 a particular time. In that determination any intention of D to stop residing within the jurisdiction
 is relevant but not determinative. To cease to reside in England, D has to have made a distinct
 break with England in the sense of there being an alteration in the pattern of his life (Shulman v
 Kolomoisky [2018] EWHC 160 (Ch) (Barling J) at [14]–[29]).
     Where the court is unable to identify the defendant’s place of domicile and has no firm evidence
 that the defendant is domiciled outside the EU, art.4 should be read as extending to the defendant’s
 last known domicile: see Gray v Hurley [2019] EWHC 1636 (QB); [2020] 1 F.L.R. 182 (Lavender J).

 C. Special Jurisdiction: Person May be Sued in Another Member
                               State
                         1. Special jurisdiction—general (arts 7 and 8)

    In Ch.II (Jurisdiction) of the Judgments Regulation (recast) the articles in s.2 (arts 7 to 9)        6JRx.13
 contain rules for what is described as “special jurisdiction”. In the 1968 Convention (amended)
 these articles were contained in s.2 of Title II (arts 5 to 6a), and in the original Judgments Regula-
 tion they were in s.2 of Ch.II (arts 5 to 7). In the revised Lugano Convention (2007) they are in s.2
 of Title II (arts 5 to 7).
    In cases falling with the “special jurisdiction”, a defendant may be sued in the courts of Member
 State other than the Member State in which the defendant is domiciled. Whereas “general” or
 “basic” jurisdiction is based on the connection between the territory of the forum and the defend-
 ant created by the defendant being domiciled in the territory, “special jurisdiction” is based on the
 connection between the territory of the forum and the facts of the case.
    The articles as to special jurisdiction fall into two categories, and the former are subject to the
 latter. The former includes specific grounds of jurisdiction and is in some respects similar to the
 jurisdictional grounds (or “gateways”) upon which a claimant may, with the permission of the
 court, serve a claim form out of the jurisdiction under r.6.36 and Practice Direction 6B para.3. For
 example, it is provided that in matters of contract a defendant may be sued in the courts for the
 place of performance of the obligation in question. The provisions relating to the former category
 (arts 7 to 9 of the Judgments Regulation (recast)) are not mandatory or exclusive; they do not
 deprive the claimant of the right to rely on other permitted grounds. See further para.6JRx.14 et
 seq below.
    The rules of special jurisdiction in the second category are of a different kind. Where they are
 engaged they are mandatory, exclusive and exhaustive. They are concerned with (1) matters relat-
 ing to insurance, (2) matters relating to consumer contracts, and (3) matters relating to individual
 contracts of employment. See further, respectively, paras 6JRx.26, 6JRx.27 and 6JRx.28 below.
    Due to their being derogations, the articles containing the rules as to special jurisdiction are to

                                                 447
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 147 of 174




                                      SECTION A CIVIL PROCEDURE RULES 1998

           be construed restrictively (Kalfelis v Bankhaus Schroder Munchmeyer Hengst & Co (C-189/87)
           EU:C:1988:459; [1989] E.C.C. 407, ECJ at [19]; Kleinwort Benson Ltd v Glasgow City Council [1999]
           1 A.C. 153, HL).

                               (a) Special jurisdiction—particular matters (art.7)
 6JRx.14      A person domiciled in a Member State may be sued in another Member State “in matters relat-
           ing to”, “as regards of a civil claim for”, and “as regards a dispute arising, brought or concerning”
           as listed in paras (1) to (7) of art.7.

           (i) Matters relating to contract (art.7(1))
 6JRx.15      By art.7(1)(a) of the recast Judgments Regulation (formerly art.5(1)), in matters relating to a
           contract, a person domiciled in a Member State may be sued in the courts of the place of
           performance of the obligation in question. (The equivalent article in the revised Lugano Conven-
           tion (2007) is art.5(1)(a), and in the 1968 Convention art.5(1).) In art.7(1)(b) (and in art.5.1(b) of
           the Lugano Convention) the meaning “the place of performance of the obligation in question” is
           clarified (no comparable provision was included in the 1968 Convention).
              The Judgments Regulation does not apply to arbitration (art.1(2)(d)), but where a contract
           contains an arbitration clause that circumstance on its own does not have the effect of ousting the
           jurisdiction of the court under art.7(1)(a) (Youell v La Réunion Aérienne [2009] EWCA Civ 175;
           [2009] 1 Lloyd’s Rep. 586, CA).
              Jurisdiction in matters relating to independent contracts of employment is to be determined, not
           by art.7(1)(a), but by the provisions of s.5 of Ch.II (arts 20 to 23) (see para.6JRx.28 below). In
           Holterman Ferho Exploitatie BV v Spies Von Bullesheim (C-47/14) [2015] I.L.Pr. 44, the ECJ considered
           questions relating to the interpretation of art.7(1)(a) (and of art.7(2)) where the provisions of s.5 of
           Ch.II did not have the effect of precluding the application of art.7(1)(a) (and of art.7(2)) in a case
           where a person is sued by a company for improper performance of his duties, not only in his capac-
           ity as the managing director of the company and an employee of the company under a contract of
           employment, but also in his capacity as a director of the company from a company law perspective
           (see further para.6JRx.28 below).
              The words “matters relating to a contract” cannot be understood as referring to a situation in
           which there is no undertaking freely agreed by one party towards another. The point is illustrated
           by OTP Bank Nyilvanosan Mukodo Reszvenytarsasag v Hochtief Solution AG (C-519/12) EU:C:2013:674;
           [2015] I.L. Pr. 30, ECJ, where the claim against the defendants was based on their failure to
           comply with declaration obligations, imposed by national law, as to the debts of a company they had
           acquired.
              Where an English court was first seised of proceedings served on the defendant bank, which was
           domiciled in England, there was no jurisdiction to order a stay in favour of proceedings in
           Switzerland on the grounds of forum non conveniens; both England and Switzerland being subject
           to the Lugano Convention, although articles of the Convention gave the claimants a right, at their
           discretion, to litigate in Switzerland; the discretion is not that of the court (Mahme Trust v Lloyds
           TSB Bank Plc [2004] EWHC 1931; [2004] I.L.Pr. 43). The situation is no different in the case of a
           bank with overseas branches (ibid).
              The relevant obligation for this purpose is the obligation on which the claim is based; A De Bloos
           SPRL v Bouyer SA (C-14/76) EU:C:1976:134; [1977] 1 C.M.L.R. 60, Custom Made Commercial Ltd v
           Stawa Metallbau GmbH (C-288/92) EU:C:1994:268; [1994] I.L.Pr. 516; Royal & Sun Alliance Insur-
           ance Plc v MK Digital FZE (Cyprus Ltd) [2006] EWCA Civ 629; [2007] I.L. Pr. 3; [2006] 2 Lloyd’s
           Rep. 110, CA. A payment obligation may well be the obligation in question on this basis even
           though conditions of payment are to be satisfied elsewhere (Chailease Finance Corp v Credit Agricole
           Indosuez [2000] 1 Lloyd’s Rep. 348, CA). Where a number of obligations are in issue, it is the
           principal obligation which determines jurisdiction; see Royal & Sun Alliance case above.
              In Canyon Offshore Ltd v GDF Suez E&P Nederland BV [2014] EWHC 3810 (Comm); [2015] I.L.
           Pr. 8 (Judge Mackie QC), on ground that Dutch main contractors (D) had agreed to settle on behalf
           of their sub-contractors (X) invoices for work done for X by a Scottish company (C), C commenced
           proceedings against D in the High Court. D accepted that any alleged contract between them and C
           was governed by English law, but disputed the court’s jurisdiction and submitted that C’s claim
           should be brought in the Dutch courts. In rejecting D’s application the court held (1) that the place
           of performance of the “obligation in question”, that is, the obligation prescribed by the invoices,
           was equally Scotland and England, and (2) that the fact that there was more than one place of
           performance was not a bar to the applicability of (what is now) art.7.
              Where relations between parties are characterised by the absence of obligations freely assumed
           by one party towards another on the occasion of negotiations with a view to the formation of a
           contract and by a possible breach of rules of law, an action founded on the pre-contractual liability
           of the defendant is not a matter within art.7(1)(a) but is a matter relating to tort, delict or quasi-
           delict within art.7(2). See Case Fonderie Officine Meccaniche Tacconi SpA v Heinrich Wagner Sinto
           Maschinenfabrik GmbH (HWS) (C-334/00) EU:C:2002:499.
              Where a claim was brought in tort but the interpretation of a contract between the parties was
           indispensable to consider the lawfulness of the conduct complained of, the claim concerned “mat-
           ters relating to a contract” for the purposes of art.7.1(a) (Brogsitter v Fabrication de Montres Normandes
           EURL (C-548/12) EU:C: 2014:148; [2014] Q.B. 753, ECJ). A claim where a creditor sought a
           declaration that the transfer by the debtor of an asset to a third party was invalid or ineffective
           (actio pauliana) was a “matter relating to a contract” (Feniks Sp z oo v Azteca Products & Services Ltd
           (C-337/17) EU:C:2018:805; [2019] C.E.C. 348).

                                                             448
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 148 of 174




            NOTES    ON   RULES   OF   JURISDICTION   IN   JUDGMENTS REGULATION (RECAST)

     In determining the relevant obligation, evidence of a course of dealing, for example the place
 where payments are made, may assist (Deutsche Ruckversicherung AG v La Fondaria Assicurazioni SpA
 [2001] 2 Lloyd’s Rep. 621 (Steel J)).
     “Obligation in question” does not include a quasi-contractual obligation to make restitution
 (Kleinwort Benson Ltd v Glasgow City Council [1999] 1 A.C. 153, HL). Nor does it include a claim of




                                                                                                             CPR 6
 a co-insurer for contribution against a co-insurer in a case of double insurance: XL Insurance Co SE
 (formerly XL Insurance Co Ltd) v AXA Corporate Solutions Assurance [2015] EWHC 3431 (Comm);
 [2015] 2 C.L.C. 983 (Judge Waksman QC). On the other hand, the obligation in question could be
 the obligation to make full disclosure on placement of reinsurance in London (Agnew v
 Lansforsakringsbolagens AB [2001] 1 A.C. 223; [2000] Lloyd’s Rep 317; [2000] 1 All E.R. 737, HL).
     The place of performance of the obligation in question is to be decided in accordance with the
 law governing the contract according to the conflict of laws rule of the court seised (Industrie Tessili
 Italiana v Dunlop AG (C-12/76) EU:C:1976:133; [1977] 1 C.M.L.R. 26, ECJ, GIE Group Concorde v
 Master of the Vessel Suhadiwarno Panjan, Pro-Line Ltd (C-440/97) EU:C:1999:456; [2000] I.L. Pr. 626,
 ECJ). This may accordingly involve issues under the Rome Convention (Raiffeisen Zentralbank Oster-
 reich Aktiengesellschaft v National Bank of Greece SA [1999] 1 Lloyd’s Rep. 408, Chailease Finance Corp v
 Credit Agricole Indosuez [2000] 1 Lloyd’s Rep. 348, CA, Definitely Maybe (Touring) Ltd v Marek
 Lieberberg Konzertagentur GmbH [2001] 1 W.L.R. 1745 (Morison J).
     An English court does not have jurisdiction under art.7(1)(a) of the recast Judgments Regula-
 tion where a guarantor of general average has the right to make payment outside the jurisdiction
 (Mora Shipping Inc of Monrovia v AXA Corporate Solutions Assurance SA [2005] EWCA Civ 1069;
 [2006] I.L. Pr. 10, CA).
     In Kenburn Waste Management Ltd v Bergmann [2002] EWCA Civ 98; [2002] I.L. Pr. 33, CA, the
 Court of Appeal determined that in proceedings concerning a negative obligation made by a Ger-
 man resident to refrain from communicating with individuals or companies in the UK, the proper
 law of the obligation in question was English law and the place of performance of that obligation
 was the UK. However, where an obligation not to do something has no geographical limit and no
 specific place for performance can be identified, it is the basic rule of jurisdiction in art.4.1 which
 governs the position (Besix SA v Wasserreinigungsbau Alfred Kretzschmar GmbH & Co KG (Wabag) (C-
 256/00) [2003] 1 W.L.R. 1113, ECJ).
     Where a warranty is given as to existing rights in intellectual property that are transferred in
 London, there can be a good arguable case that London is the place of performance of the war-
 ranty for the purposes of art.7.1(a) (Crucial Music Corp v Klondyke Management AG [2007] EWHC
 1782 (Ch); [2008] 1 All E.R. (Comm) 642 (a Lugano Convention case)).
     As a matter of English law the place for performance of a carrier’s obligation to use due
 diligence to make the ship seaworthy is the load port (The “Sea Maas” [1999] 2 Lloyd’s Rep. 281).
     Generally, determination of the place of performance will involve weighing factors in each
 direction. Viskase Ltd v Paul Kiefel GmbH [1999] 3 All E.R. 362, was a claim by the English purchaser
 of machines to be supplied by the German defendant with delivery in Germany. The English
 claimant sued for damages on the basis that the machines were not fit for their purpose. It was
 held by the Court of Appeal that the obligations of manufacture and supply in question, which
 formed the basis of the claimant’s damages claim, were to be performed in Germany. Accordingly,
 the English court did not have jurisdiction under art.7.1(a) (then art.5.1 of the 1968 Convention).
 MBM Fabri-Clad Ltd v Eisen-und-Huttenwerke Thale AG [2000] C.L.C. 373; [2000] I.L. Pr. 505, CA
 was a damages claim by the English purchaser of rain panels for GCHQ which the German defend-
 ant had agreed to supply in England. It was held by the Court of Appeal that the obligation in
 question on which the claim for damages was based was the obligation to deliver in England. Ac-
 cordingly, the English Courts had jurisdiction.
     Under a contract of guarantee, the obligation characteristic of performance is the payment of
 money by the guarantor (Samcrete Egypt Engineers & Contractors SAE v Stanger Ltd [2001] EWCA Civ
 916; [2002] 1 W.L.R. 3059, CA). For an examination of the issue of the whereabouts of the “place
 of performance of the obligation in question” in the case of the performance of a contract of
 guarantee, see Commercial Marine Piling Ltd v Pierse Contracting Ltd [2009] EWHC 2241 (TCC);
 [2009] I.L. Pr. 54 (Ramsey J).
     Article 7(1)(b) of the recast Judgments Regulation expressly provides that the place of
 performance of the obligation in question shall be in the case of:
     (i)    the sale of goods, the place in a Regulation State where, under the contract, the goods
            were delivered or should have been delivered; and
     (ii)   the provision of services, the place in a Regulation State where, under the contract, the
            services were provided or should have been provided.
     Where the national court hearing the dispute concludes that the relationship between the parties
 is founded on a contract for the sale of goods or for the provision of services, the rule of jurisdic-
 tion laid down in art.7(1)(a) is excluded. In view of the hierarchy which art.7(1)(c) establishes
 between art.7(1)(a) and art.7(1)(b), the rule of jurisdiction laid down in art.7(1)(a) is intended only
 to apply in the alternative and if the rules of jurisdiction in art.7(1)(b) do not apply (Granarolo SpA
 v Ambrosi Emmi France (C-196/15) EU:C:2016:559; [2016] I.L. Pr. 32, ECJ, at paras 30 and 32, and
 case law cited; Saey Home & Garden NV/SA v Lusavouga-Maquinas e Acessorios Industriais SA (C-64/17)
 EU:C:2018:173; [2018] 4 W.L.R. 95 at [34]).
     Where there are several places of delivery of goods, “place of delivery” for the purposes of
 art.7(1)(b) has to be understood as the place with the closest linking factor between the contract
 and the court with jurisdiction which would, as a general rule, be at the place of the principal

                                                   449
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 149 of 174




                                      SECTION A CIVIL PROCEDURE RULES 1998

           delivery. If a principal place of delivery cannot be determined the claimant may sue in the court
           for the place of delivery of its choice (Color Drack GmbH v Lexx International Vertriebs GmbH (C-386/
           05) [2010] 1 W.L.R 1909, ECJ). See also Saey Home & Garden NV/SA v Lusavouga-Maquinas e Aces-
           sorios Industriais SA (C-64/17) EU:C:2018:173; [2018] 4 W.L.R. 95.
              In Car Trim GmbH v KeySafety Systems Srl (C-381/08) EU:C:2010:90; [2010] 2 All E.R. (Comm)
           770, the ECJ explained the interpretation that should be placed on “place of delivery” in the first
           indent in art.7(1)(b) in a case of a sale involving the carriage of goods. This ruling was applied in
           Electrosteel Europe SA v Edil Centro SpA (C-87/10) EU:C:2011:375; [2011] I.L. Pr. 28, ECJ, where the
           further question of the meaning of the words “under the contract” therein were clarified by the
           Court. These rulings confirm that the “place of delivery” is to be determined on the basis of the
           relevant terms of the contract, including terms which are generally recognised and applied in
           international trade or commerce. If that does not identify the place of delivery, reference should be
           had to the place where the purchaser obtained the actual power of disposal over the goods.
           However, some uncertainty has been created by the decision of the CJEU in Zurich Insurance Plc v
           Abnormal Load Services (International) Ltd (C-88/17) EU:C:2018:558; [2018] 4 W.L.R. 155, ECJ,
           where it was held, in the context of a contract for the carriage of goods, that not only the place of
           delivery of the goods, but also the place of dispatch was to be regarded as the place where the
           services were to be provided.
              In Krejci Lager & Umschlagbetriebs GMBH v Olbrich Transport und Logistik GMBH (C-469/12)
           [2014] I.L. Pr.8, the ECJ held that a warehousing contract was a contract for the “provision of
           services” and therefore a claim for payment of fees due had to be made at the place where the
           warehouse was situated.
              In Kareda v Benko (C-249/16) [2017] I.L. Pr. 29, the CJEU held that a credit agreement between
           a credit institution and two jointly and severally liable debtors was a “contract for the provision of
           services” and that, unless otherwise agreed, the place where that institution had its registered office
           had jurisdiction over a recourse claim between those joint debtors.
              In Worldview Capital Management SA v Petroceltic International Plc [2015] EWHC 2185 (Comm);
           [2015] I.L. Pr. 46 (Judge Waksman QC), a Swiss-based private investment management company
           (C) agreed to support a share placing by an Irish company (D) in exchange for commitments given
           by D, including a commitment to carry out a review of its strategy and business. C brought a claim
           in the English court for specific performance of that particular commitment. In granting D’s ap-
           plication to set aside the proceedings for want of jurisdiction the judge explained that where a
           contractual claim involved more than one obligation it is the principal one which is the operative
           one for the purposes of art.7(1) and held (amongst things) (1) that, in the instant case, that
           principal obligation was the undertaking of a review, (2) that although that review would require
           substantial consequential work, that did not mean that services were being provided in the
           art.7(1)(b) sense.
              In the case of documentary sales where the place of discharge differs from the place of
           contractual delivery, it is appropriate to interpret art.7.1(b) (then art.5.1(b)) as referring to the place
           where delivery is due under the contract (Scottish & Newcastle International Ltd v Othon Ghalanos Ltd
           [2008] UKHL 11; [2008] I.L. Pr. 30, HL). In Corman v Collins SA v La Maison du Whisky SA (C-9/
           12) [2014] Q.B. 431, the ECJ considered that a framework cross-border distribution agreement was
           a contract for the provision of services falling within art.7.1(b).
              Where, under the terms of the Judgments Regulation, an entity could bring proceedings within
           the jurisdiction to assert a contractual obligation, it is open to the entity against which the assertion
           could be made to seek within the jurisdiction a declaration to the contrary effect, even where the
           existence of a contract is denied (Equitas v Wave City Shipping [2005] EWHC 923 (Comm); [2005] 2
           All E.R. (Comm) 301).

           (ii) Matters relating to tort, delict or quasi-delict (art.7(2))
 6JRx.16      By art.7(2) of the recast Judgments Regulation (art.5(3) of the Judgments Regulation), in mat-
           ters relating to tort, delict or quasi-delict, a person domiciled in a Regulation State may be sued in
           the courts for the place where the harmful event occurred. As to the exercise of the discretion; see
           Mahme Trust v Lloyds TSB Bank Plc, at para.6JRx.15 above.
              For the purposes of art.7(2) “tort, delict or quasi-delict” has an autonomous meaning, and covers
           actions which seek to establish the liability of a defendant and which are not related to a contract
           within the meaning of art.7(1) (Mazur Media Ltd v Mazur Media GmbH [2004] EWHC 1566 (Ch);
           [2004] 1 W.L.R. 2966). A preventive action brought by a consumer protection organisation for the
           purpose of preventing a trader from using terms considered to be unfair in contracts with private
           individuals is a matter relating to tort, delict or quasi-delict (Verein fur Konsumenteninformation v Karl
           Heinz Henkel (C-167/00) [2003] 1 All E.R. (Comm) 606; see also Folien Fischer AG v Ritrama SpA (C-
           133/11) [2013] 2 W.L.R. 373 (ECJ)).
              The location of the harmful event can be both the place where damage is sustained and the
           place where the event occurs which precipitates loss; see Handelskwekerij GJ Bier BV v Mines de
           Potasse d’Alsace SA (C-21/76) EU:C:1976:166; [1978] Q.B. 708, where French mines caused pollu-
           tion of the Rhine damaging Bier’s horticulture business in Holland. See also Kronhofer v Maier (C-
           168/02) [2005] 1 Lloyd’s Rep 284; [2004] All E.R. (EC) 939, and Sunderland Marine Mutual Insur-
           ance Co Ltd v Wiseman [2007] EWHC 1460 (Comm); [2007] 2 Lloyd’s Rep. 308.
              In Coty Germany GmbH v First Note Perfumes NV (C-360/12) [2015] I.L.Pr. 13, ECJ, a question
           referred for a ruling was whether art.7(2) must be interpreted as meaning that, in the event of an
           allegation of unlawful comparative advertising or unfair imitation of a sign protected by a Com-
           munity trade mark, prohibited by the law against unfair competition in which the court first seised

                                                             450
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 150 of 174




            NOTES   ON   RULES   OF   JURISDICTION   IN   JUDGMENTS REGULATION (RECAST)

 is situated, that provision attributes jurisdiction to hear an action for damages based on that
 national law against one of the presumed perpetrators who is established in another Member State
 and is alleged to have committed the infringement in that State. The ECJ ruled (1) that art.7(2)
 does not allow jurisdiction to be established, on the basis of the place where the event giving rise to
 the damage resulting from the infringement of that law occurred, for a court in that Member State




                                                                                                           CPR 6
 where the presumed perpetrator who is sued there did not himself act there, but (2) in such a case
 does allow jurisdiction to be established, on the basis of the place of occurrence of damage, to hear
 an action for damages based on that national law brought against a person established in another
 Member State and who is alleged have committed, in that State, an act which caused or may cause
 damage within the jurisdiction of that court.
    In a case of negligent mis-statement, it is likely to be the place where the statement is made; see
 Domicrest Ltd v Swiss Bank Corp [1999] Q.B. 548 and Sunderland Marine Mutual Insurance Co Ltd v
 Wiseman [2007] EWHC 1460 (Comm); [2007] 2 Lloyd’s Rep. 308. See also London Helicopters Ltd v
 Heliportugal LDA-INAC [2006] EWHC 108; [2006] 1 All E.R. (Comm) 595; [2006] I.L.Pr. 28 for a
 consideration of the place where damage occurred and that of the harmful event giving rise to the
 damage. Where, pursuant to a misrepresentation, a claimant commits itself to accepting a deal and
 puts it beyond itself to withdraw, the place where these events occurred is that where the harmful
 event occurred (Maple Leaf Macro Volatility Master Food v Rouvroy [2009] EWHC 257 (Comm);
 [2009] 2 All E.R. (Comm) 287; [2009] Lloyd’s Rep 475).
    As to the characterisation of a claim for damages for misrepresentation, both at common law
 and under the Misrepresentation Act 1967, as claims relating to tort within the meaning of art.7(2),
 see Aspen Underwriting Ltd v Credit Europe Bank NV [2018] EWCA Civ 2590; [2019] 1 Lloyd’s Rep.
 221 (at para.136 per Gross LJ), and the authorities referred to there, in particular Alfred Dunhill Ltd
 v Diffusion Internationale de Maroquinerie de Prestige SARL [2002] 1 All E.R. (Comm) 950 (Kenneth
 Rokison QC). This issue was not addressed by the Supreme Court in Aspen: see [2020] UKSC 11;
 [2020] 2 W.L.R. 919.
    In Kolassa v Barclays Bank Plc (C-375/13) [2015] C.E.C. 753; [2015] I.L.Pr. 14 a claim was
 brought against the bank on the basis of alleged mistakes and wrongful information in a prospectus
 issued by it. The CJEU ruled that under art.5(3) (now art.7(2)) the court where the investor was
 domiciled and had its bank account had jurisdiction as this was the place where the loss occurred.
 See also Löber v Barclays Bank Plc (C-304/17) EU:C:2018:701; [2018] 4 W.L.R. 5. In Universal Music
 International Holding BV v Schilling (C-12/15) [2016] Q.B. 967, the ECJ restricted its decision in
 Kolassa. The ECJ held that in a claim seeking to recover losses suffered as a result of the profes-
 sional negligence of the claimant’s legal advisers, the place where the harmful event occurred did
 not include places where the only damage consisted of financial damage to the claimant’s bank ac-
 count (from which the claimant’s losses had been paid) as a result of negligence occurring in
 another Member State (it being common ground that the event giving rise to the damage occurred
 in that State).
    In a claim that a product is defective where that product has been manufactured in Member
 State A and then sold in Member State B, the place of the event giving rise to the damage is the
 place where the product is manufactured (Kainz v Pantherwerke AG (C-45/13) [2014] 1 All E.R.
 (Comm) 433; [2014] I.L.Pr. 16). But in a claim for damage suffered by purchasers of vehicles
 resulting from the installation of software designed to manipulate data relating to exhaust gas
 emissions, the place where the damage occurred (as opposed to the event giving rise to the dam-
 age) was the Member State where the vehicles were purchased; while the vehicles became defective
 as soon as the software was installed, the damage occurred only when they were acquired for more
 than their actual value (Verein fur Konsumenteninformation v Volkswagen AG (C‑343/19)
 EU:C:2020:534).
    Where a claim for damage to goods is made by the consignee against the actual carrier with
 whom they do not have a contract, the claim is within art.7(2) (formerly art.5.3) rather than art.7(1)
 (formerly 5.1). The place where the harmful event occurred in such a case will be taken as the
 place where the cargo is to be discharged; see Reunion Europeenne SA v Spliethoff’s Bevrachtingskantoor
 BV (C-51/97) [2000] Q.B. 690, ECJ.
    For a consideration of where damage occurs under art.7(2) (formerly art.5.3) when there is a
 failure to make a payment within the state alleged to have jurisdiction and of the distinction
 between direct and consequential harm, see Dolphin Maritime & Aviation Services Ltd v Sveriges
 Angartygs Assurans Forening [2009] EWHC 716 (Comm); [2009] 2 Lloyd’s Rep. 123. In AMT Futures
 v Marziller [2015] EWCA Civ 143; [2015] Q.B. 699, CA, the Court of Appeal held (allowing the
 defendant’s appeal) that where the tort or delict was based upon the claimant being deprived of a
 contractual benefit by the defendant’s actions, in particular being deprived of the right to enforce
 an exclusive jurisdiction clause in favour of the English courts by the commencement of proceed-
 ings against them in German courts, damage was likely to have been suffered, not in the place
 where the benefit should have been received, but in the place where the wrongful proceedings
 were commenced. This decision was upheld by the Supreme Court, see [2017] UKSC 13; [2017] 2
 W.L.R. 853, SC.
    In JSC BTA Bank v Ablyazov (No.14) [2018] UKSC 19; [2018] 2 W.L.R. 1125, SC, the Supreme
 Court considered the jurisdiction of the English court under art.5(3) of the Lugano Convention in
 the context of a tort conspiracy claim, where the defendants were alleged to have conspired in
 England in breach of a worldwide freezing order by wrongfully dealing with assets located abroad
 with the result that the claimant’s opportunity to execute its judgment was lost or hindered (in ef-
 fect, to conspire to commit contempts of court). The Court explained that the phrase “the place
 where the harmful event occurred” includes, not only the place where the damage occurred, but

                                                  451
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 151 of 174




                                  SECTION A CIVIL PROCEDURE RULES 1998

        also the place where the event giving rise to the damage occurred, and held (affirming the decision
        of the Court of Appeal) that in this case (1) the event which had set the tort in motion was the
        conspiratorial agreement, (2) since that event (though not the events implementing the conspiracy)
        had taken place in England the English court had jurisdiction.
           Where a defendant procures the payment of money by a third party from a foreign bank ac-
        count into their own account in England, and thereafter uses that money for their own purposes in
        England, a harmful act within the meaning of art.7(2) (formerly art.5.3) has occurred in England;
        see Cronos Containers NV v Palatin [2002] EWHC 2819 (Comm); [2003] 2 Lloyd’s Rep 489. See also
        Bank of Tokyo-Mitsubishi Ltd v Baskan Gida Sanayi Ve Pazarlama AS [2004] EWHC 945 (Ch); [2004]
        I.L.Pr. 26 (Lawrence Collins J), for the place of loss where banks within the jurisdiction are victims
        of a conspiracy in which a letter of credit is drawn outside the jurisdiction.
           Where an agreement is made pursuant to a misrepresentation that procures a greater price for
        the assets acquired than would otherwise have been the case, the place of the making of the agree-
        ment is that where a harmful event has occurred for the purposes of art.7(2) (Crucial Music Corp v
        Klondyke Management AD [2007] EWHC 1782; [2007] I.L.Pr. 54, a Lugano Convention case where
        the provision comparable to art.7(2) under consideration was art.5.3 thereof).
           The considerations to be borne in mind when considering the place where the damage oc-
        curred, as per Handelskwekerij GJ Bier BV v Mines de Potasse d’Alsace SA above, were explained in
        Dolphin Maritime and Aviation Services Ltd v Sveriges Angartygs Assurans Forening [2009] EWHC 716
        (Comm); [2009] I.L.Pr. 52 (Christopher Clarke J) (a shipping collision case where the harm suf-
        fered was non-payment of compensation via a cargo recovery agent). The principles applicable to
        art.7(2), as established by the authorities (including decisions of the Supreme Court and the ECJ
        handed down during 2017 and 2018), were summarised and related authorities outlined in Griffin
        Underwriting Ltd v Varouxakis [2018] EWHC 3259 (Comm); [2019] 1 W.L.R. 2529 (Males J), at
        paras 63 to 75, where claims brought by insurers (C) against the director of a shipowning company
        included a claim for loss of a general average claim (on a subrogated basis against cargo interests)
        in circumstances where the holders of the bill of lading were obliged to pay any general average
        contributions to the adjuster in London. The judge rejected C’s submission that damage was suf-
        fered in England. The initial and direct damage had been suffered in Oman where D’s company
        had been induced by D to abandon the cargo.
           The term “harmful event” is an autonomous Regulation and Convention concept, not to be
        determined by reference to national law. In Melzer v MF Global UK Ltd (C-228/11) [2013] Q.B.
        1112, the ECJ considered that it was not permissible to define where the harmful event occurred
        by reference to a rule of national law which permitted a party to be sued in a place where one of
        the participants had taken part in committing the tort even if that party had committed no act
        within the jurisdiction of the court seised. In Kolassa v Barclays Bank Plc (C-375/13) [2015] I.L.Pr
        14, the ECJ held that when considering whether it had international jurisdiction under the Judg-
        ments Regulation, it was not necessary to undertake a comprehensive review of facts that went both
        to jurisdiction and the merits. However, it was permissible for a court to take into account all
        information available to it, including, where appropriate, the allegations made by the defendant.
           In a libel case there may be a number of different places where harm occurs depending on the
        range of publication, and the English courts will not regard the tort as actionable only in the
        jurisdiction of primary publication (Lukowiak v Unidad Editorial SA (No.1) [2001] E.M.L.R. 46;
        Shevill v Presse Alliance SA [1996] A.C. 959, HL). Moreover this jurisdiction is not to be declined on
        the ground of forum non conveniens (Berezovsky v Michaels [2000] 1 W.L.R 1004, HL).
           In eDate Advertising GmbH v X (C-509/09 and C-161/10) [2012] Q.B. 654, ECJ, it was ruled that
        a person who considered that his personality rights had been infringed by means of content placed
        online on an internet website could bring an action (1), in respect of all the damage caused, before
        the courts of either the member state in which the publisher of the content was established or the
        member state in which the centre of the claimant’s interests was based, or (2) before the courts of
        each member state in the territory of which content placed online was or had been accessible, in
        respect of the damage caused in the territory of that member state. In Bolagsupplysningen OŰ v
        Svensk Handel AB (C-194/16) EU:C:2017:766; [2018] Q.B. 963, ECJ, it was ruled that where a
        claimant alleges that his personality rights have been infringed (1) by the publication of incorrect
        information concerning him on the Internet, and (2) by the failure to remove comments relating to
        him the claimant may not bring an action (a) for rectification of that information, and (b) for
        removal of those comments, before the courts of each Member State in which the information so
        published was or had been accessible. Such an action for rectification and removal is a single and
        indivisible application and may only be entertained by a court with jurisdiction to rule on the
        entirety of an application for compensation for damage. For a consideration of the place where the
        harmful event might occur in the context of an action for trademark infringement on the internet,
        see Wintersteiger AG v Products 4U Sondermaschinenbau GmbH (C-523/10) [2012] I.L.Pr.23 and in the
        case of an action for copyright infringement by publication on the internet, see Pinckney v KDG
        Mediatech AG (C-170/12) [2013] Bus. L.R. 1313. In a more recent breach of copyright case, Hi
        Hotel HCF SARL v Spoering (C-387/12) [2014] 1 W.L.R 1912, the ECJ held that where there were
        several supposed perpetrators of damage allegedly caused to copyright protected in the member
        state of the court seised but the defendant was not alleged to have acted within that court’s jurisdic-
        tion, jurisdiction could be established under art.7(2) (formerly art.5.3) on the basis of the place
        where the alleged damage had occurred but only in respect of damage which had occurred within
        the territory of that court’s member state.
           In BVC v EWF [2018] EWHC 2674 (QB); [2019] I.L.Pr. 7 (Karen Steyn QC), a British national
        (C) who currently worked in a South-East Asian country, commenced a claim for damages for

                                                         452
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 152 of 174




             NOTES   ON   RULES   OF   JURISDICTION   IN   JUDGMENTS REGULATION (RECAST)

 misuse of private information and harassment and applied for an interim injunction to restrain the
 defendant (D) from publishing his private information on a website. The defendant, a British
 citizen domiciled in Switzerland (a party to the Lugano Convention 2007), acknowledged service
 but challenged the court’s jurisdiction by an application under r.11, raising the question whether,
 notwithstanding D’s domicile, he could be sued in England on the basis that that was the place




                                                                                                                          CPR 6
 where the harmful event occurred or may occur. The judge reviewed the relevant authorities on
 internet publication and dismissed D’s application, holding that C had established a good arguable
 case to that effect England was the Lugano Convention State “in which he had his centre of
 interests”. For a case where the Court held that C had not established a good arguable case that
 England was the Contracting State “in which he had his centre of interests”, see Said v Groupe
 L’Express [2018] EWHC 3593 (QB); [2019] I.L.Pr. 20.
     In Cartel Damage Claims (CDC) Hydrogen Peroxide SA v Akzo Nobel NV (C-352/13) [2015] Q.B. 906,
 ECJ, the Court of Justice held that in a case of a claim for damages by victims of cartel, the claim
 can be brought either in the courts of the Member State where the cartel agreement was concluded,
 or in the courts of the Member State of the victim’s domicile.
     In Tibor-Trans Fuvarozo es Kereskedelmi Kft v DAF Trucks NV (C-451/18) EU:C:2019:635; [2019] 1
 W.L.R. 1477, the CJEU held that loss in the form of higher prices suffered by an indirect purchaser
 of cartelised products covered (purchaser of trucks from dealership rather than manufacturer)
 constituted direct damage and therefore conferred jurisdiction under art.7(2).
     In Concurrence SARL v Samsung Electronics France SAS (C-618/15) [2017] I.L.Pr 11, the CJEU
 held that a Member State Court had jurisdiction to consider a claim for damages suffered by a
 retailer for breach of a selective distribution network relating to sales via the internet notwithstand-
 ing that the sites were based in other EU countries. The Court considered that the harmful event
 occurred in the Member State where the prohibition on resale operated as it was there that the
 retailer in question suffered a reduction in sales.
     For further guidance as to the place where the harmful event occurred and the place of damage
 in a claim for damages for anti-competitive conduct, see AB “flyLAL-Lithuanian Airlines” In Liquida-
 tion v “Starptautiskā Lidosta ‘Rīga’” VAS (C-27/17) EU:C:2018:533; [2019] 1 W.L.R. 669.
     A party may seek a negative declaration within the same jurisdiction as positive relief can be
 sought under art.7(2) (formerly art.5.3) (Equitas v Wave City Shipping [2005] EWHC 923 (Comm);
 [2005] 2 All E.R. (Comm) 301; see also Folien Fischer AG v Ritrama SpA (C-133/11) [2013] Q.B.
 523, ECJ). In Parainen Pearl Shipping Ltd v Jebsen [2017] EWHC 2570 (Pat) (Arnold J) the court
 considered the scope of the jurisdiction of the English court under the equivalent provision to
 art.7(2) in the Lugano Convention (that is art.5(3)) where various declarations of non-infringement
 in patent proceedings were sought, including declarations in respect of a European patent in its
 UK designation and in respect of other designations, and declarations to other effects. A claim
 under the Civil Liability (Contribution) Act 1978 falls within the European concept of “matters
 relating to tort, delict or quasi-delict” and therefore falls within art.7(2) (Hewden Tower Cranes Ltd v
 Wolffkran GmbH [2007] EWHC 857 (TCC); [2007] 2 Lloyd’s Rep. 138; [2007] I.L.Pr. 43).

 (iii) Claims for damages or restitution (art.7(3))
    Article 7(3) deals with claims for civil compensation or restitution arising out of criminal                6JRx.17
 proceedings and grants jurisdiction for such claims to the court hearing those criminal proceedings
 to the extent that the court in question has jurisdiction under its own law to hear civil claims.

 (iv) Activities of a branch or agency (art.7(5))
    By art.7(5) of the recast Judgments Regulation (formerly art.5.5), as regards a dispute arising             6JRx.18
 out of the operations of a branch, agency or other establishment, a person domiciled in a Member
 State may be sued in the courts for the place in which the branch, agency or other establishment is
 situated. In tort, as well as in contract, all that is necessary to establish jurisdiction under art.7(5) is
 such nexus between the operations of the branch and the dispute as renders it natural to describe
 the dispute as one which has arisen out of the operations of the branch (Anton Durbeck GmbH v Den
 Norske Bank ASA [2003] EWCA Civ 147; [2003] Q.B. 1160, CA). In ZX v Ryanair DAC (C-464/18)
 EU:C:2019:311; [2019] 1 W.L.R. 4202, the CJEU held that a claim for compensation made over
 the internet which was unrelated to the activities of the branch in question (located in Spain) did
 not fall within the scope of art.7(5).

 (v) Trusts (art.7(6))
    Article 7(6) of the Judgments Regulation (recast) states that a person domiciled in a Member                6JRx.19
 State may be sued “as regards a dispute”, brought against a settlor, trustee or beneficiary of a trust,
 in the courts of the Member State in which the trust is domiciled. (The words “as regards a
 dispute” were added for clarification and did not appear in the predecessor Conventions and
 Regulations.) The provisions of the Civil Jurisdiction and Judgments Act 1982 s.45 (see para.5-42
 above) determine, for the purposes of the 1968 Convention and the Lugano Convention, whether a
 trust is domiciled in a part of the UK, and the Civil Jurisdiction and Judgments Order 2001 (SI
 2001/3929) art.3 and Sch.1 para.12 (see para.5-204 above) make similar provisions for the purposes
 of the Judgments Regulation. Accordingly, a trust is domiciled in a part of the UK “if and only if
 the system of law of that part is the system of law with which the trust has its closest and most real
 connection”.
    Although a choice of English law might not be conclusive, it is very difficult to see what other
 circumstances would be sufficient to outweigh it, so that it would be another system of law with

                                                    453
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 153 of 174




                                     SECTION A CIVIL PROCEDURE RULES 1998

           which the trust had its closest and most real connection. It is more likely that a foreign choice of
           law in what would otherwise be an English trust may be disregarded where it is intended to avoid
           some important principle of English law (Gomez v Gomez-Monche Vives [2008] EWCA Civ 1065;
           [2009] Ch. 245, CA). Article 7(6) does not apply to a constructive trust (ibid).
              Article 7(6) does not apply to appointors or protectors or to any other person with fiduciary
           powers who does not come within the normal meaning of the expression “trustee” (Gomez v Gomez-
           Monche Vives op cit).

           (b)   Multiple defendants, third parties, counterclaims and combined actions (art.8)
 6JRx.20      Article 8 of the Judgments Regulation is concerned with ensuring that in four varieties of
           circumstances related proceedings are heard together in the same court. Thus it is provided that a
           person domiciled in a Member State may also be sued in a different Member State (1) where he is
           one of a number of defendants (art.8(1)), (2) where he is a third party (art.8(2)), (3) where he is a
           defendant on a counterclaim (art.8(3)), and (4) where the claim against him relates to a contract
           which may be combined with proceedings relating to rights in rem in immovable property (art.8(4)).

           (i) Sued as one of a number of defendants—risk of irreconcilable judgments (art.8(1))
 6JRx.21      The proviso in art.8(1), to the effect that the claims “are so closely connected that it is expedient
           to hear and determine them together to avoid the risk of irreconcilable judgments resulting from
           separate proceedings”, was added to codify the ruling of the ECJ in Kalfelis v Bankhaus Schroeder,
           Munchmeyer, Hengst & Co (C-189/87) EU:C:1988:459; [1989] E.C.C. 407, ECJ. In that case it was
           also held that it is for national courts to determine in each individual case whether the condition in
           the proviso is satisfied. Article 8(1) is limited to cases where the same claimant is bringing proceed-
           ings against both a UK domiciled defendant and a non-domiciled defendant; it does not confer
           jurisdiction where there are two claimants and one sues a UK domiciled defendant and the other
           sues a non-domiciled defendant (Madoff Securities International Ltd v Irving H Picard [2011] EWHC
           3102 (Comm); [2012] I.L.Pr. 15 (Flaux J)).
              In numerous cases, the English courts have been concerned with the “irreconcilable judgments”
           proviso in cases where it has been submitted that the risk of irreconcilability arises from potentially
           conflicting findings of fact or potentially conflicting decisions on questions of law. The courts have
           applied a broad common sense approach, avoiding an over-sophisticated analysis; e.g. ET Plus SA v
           Welter [2005] EWHC 2115 (Comm); [2006] 1 Lloyd’s Rep 251 at paras 57–59 and the cases there
           cited; see also Brown v Innovatorone Plc [2010] EWHC 2281 (Comm); [2011] I.L.Pr. 9, and Gard
           Marine & Energy Ltd v Tunnicliffe [2010] EWCA Civ 1052; [2011] I.L.Pr. 10.
              Article 8(1) does not include a requirement that the action brought against the different defend-
           ants have identical legal bases. For decisions to be regarded as contradictory the divergence must
           arise in the context of the same situation of law and fact (Freeport Plc v Arnoldsson (C-98/06) [2008]
           Q.B. 634, ECJ). Article 8(1) (previously art.6(1)) can still be relied upon if actions are brought
           against several defendants for substantially identical copyright infringements but on national legal
           grounds which vary according to the Member States concerned (Painer v Standard Verlags GMBH
           (C-145/10) [2012] E.C.D.R. 6). In a cartel damages claim, art.8(1) can be used to bring claims
           against multiple cartelists in the place where one of them is domiciled (Cartel Damage Claims (CDC)
           Hydrogen Peroxide SA v Akzo Nobel NV (C-352/13) [2015] 3 W.L.R. 909, ECJ).
              The authorities on the scope and application of art.8(1), in particular those dealing with the
           question whether claims for cartel losses made against several defendants were “closely connected”
           within the meaning of that provision, were examined in Vattenfall AB v Prysmian SPA [2018] EWHC
           1694 (Ch) Anthony Elleray QC), at paras 47 to 52. In that case a Swedish company (C) brought
           proceedings in the English court for cartel loss claims (1) against a UK-domiciled company (D1)
           (over whom the court had jurisdiction under art.4), and (2) against non-UK domiciled companies
           (D2) belonging to the same corporate group as D1, on basis that the claims against D2 were, within
           the meaning of art.8(1), “closely connected” with the claim against D1. The claims were brought
           following a cartel decision of the European Commission in which several legal entities were identi-
           fied, but not including D1 or D2. D1 contended that there was no arguable basis for C’s claim that
           they had “knowingly implemented” the cartel arrangements and that the claim had no prospect of
           success, and applied for a declaration to that effect. It was further submitted that, if the declaration
           were granted, the court would have no jurisdiction over D2 under art.8(1), as D1 could not then be
           regarded as an “anchor” defendant within that provision. The judge rejected D1’s application and
           confirmed that the English court had jurisdiction over D2 under art.8(1).
              Alternative or contingent claims are commonplace in domestic litigation and art.8(1) is not to be
           given so restricted a meaning as to exclude them (FKI Engineering Ltd v Dewind Holdings Ltd [2008]
           EWCA Civ 316; [2009] 1 All E.R. (Comm) 118; [2008] I.L.Pr. 33).
              In PJSC Commercial Bank Privatbank v Kolomoisky [2019] EWCA Civ 1708; [2020] 2 W.L.R. 993,
           the Court of Appeal considered whether, in addition to the express qualification regarding the risk
           of irreconcilable judgments, art.6(1) of the Lugano Convention (the equivalent of art.8(1) of the
           Judgments Regulation) is subject to a further qualification that it may not be invoked if the
           proceedings against D1 are brought with the “sole object” of removing D2 from the jurisdiction of
           his domicile or from another appropriate jurisdiction. The court reviewed the authorities which
           touched on this issue, including Freeport Plc v Arnoldsson, op cit, and concluded that there is no such
           “sole object” qualification. The Court of Appeal recognised, citing Cartel Damage Claims (CDC)
           Hydrogen Peroxide SA v Akzo Nobel NV, op cit, that art.6(1) (or art.8(1) of the Judgments Regulation)
           is subject to the EU principle against abuse of law, but said the principle was confined to cases
           where the claimant artificially fulfils, or prolongs the fulfilment of, the application of art.6(1).

                                                            454
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 154 of 174




            NOTES   ON   RULES   OF   JURISDICTION   IN   JUDGMENTS REGULATION (RECAST)

 That principle would not be breached where a claimant has a sustainable claim against D1, which it
 intends to pursue to judgment, even if its sole object in bringing that claim is to sue D2 in the same
 proceedings (see para.102).
     Article 8(1) of the recast Judgments Regulation does not apply in European patent infringement
 proceedings involving a number of companies established in various contracting states, where those




                                                                                                                     CPR 6
 companies, which belong to the same group, may have acted in an identical or similar manner in
 accordance with a common policy elaborated by one of them (Roche Nederland BV v Primus and
 Goldenberg (C-539/03) [2007] I.L.Pr. 9). If a patentee possessing a bundle of European patent ap-
 plications wished to enforce them, it would have to do so on a state by state basis (SanDisk Corp v
 Koninklijke Philips Electronics NV [2007] EWHC 332 (Ch); [2007] I.L.Pr. 22 (Pumfrey J)).
     The relevant date under art.8(1) for determining whether the English court has jurisdiction over
 a prospective co-defendant is the date when the claim form is issued (Petrotrade Inc v Smith [1999] 1
 W.L.R. 457 (Thomas J)).
     Where the existence of proceedings against one defendant in England is the basis for service of
 proceedings on other defendants in other Contracting States under art.8, the claimant must show a
 good arguable case that the defendant sued in England was domiciled in England when the claim
 form was issued. It is not necessary that the proceedings should at that stage have been served
 (Canada Trust Co v Stolzenberg (No.2) [2002] 1 A.C. 1, HL).
     In Sabbagh v Khoury [2017] EWCA Civ 1120, the Court of Appeal considered, but in the event
 did not have to determine, conflicting submissions as to whether, for the purpose of establishing
 jurisdiction under art.8(1) against non-anchor defendants, there was a need to consider the merits
 of the claim against the anchor defendant. Patten and Beatson LJJ concluded that, had it been
 necessary to do so, they would have found that there was such a need; if the claim was hopeless or
 had no serious issue to be tried, it could be inferred that it had been brought in order to remove
 the non-anchor defendants from the jurisdictions of their states of domicile ([32]–[72]). Gloster LJ
 reached a contrary conclusion ([166]–[220]). In Senior Taxi Aereo Executivo LTDA v Agusta Westland
 SpA [2020] EWHC 1348 (Comm), in agreement with the obiter view of the majority in Sabbagh,
 Waksman J held that art.8(1) requires a merits test. However, he considered that this principle
 could not be justified on the basis that it followed from the “sole object” qualification which was as-
 sumed in Sabbagh to apply to art.8(1). He noted that in PJSC Commercial Bank Privatbank v Kolomoisky,
 op cit, the Court of Appeal rejected the “sole object” qualification but, in Waksman J’s view, the
 decision in Kolomoisky proceeded on the assumption that there had to be a sustainable claim against
 an anchor defendant before art.8(1) could be relied on. Jurisdiction may still be established under
 art.8(1) even if the UK domiciled “anchor” defendant subsequently fails to acknowledge service
 and a default judgment is obtained (Linuzs v Latmar Holdings Corp [2013] EWCA Civ 4; [2013]
 I.L.Pr. 19, CA).
     Article 8(1) is wide enough to encompass defendants and claims in more than one action (Masri
 v Consolidated Contractors Int (UK) Ltd [2005] EWCA Civ 1436; [2006] 1 W.L.R. 830; [2006] 1
 Lloyd’s Rep. 391, CA). Article 8(1) can be relied upon where an action is brought in a Member
 State against a defendant who is domiciled there and a co-defendant domiciled on another Member
 State where, under a provision of the State in which the action is brought, it is regarded as
 inadmissible from the time that it had been brought in relation to the first defendant (Reisch
 Montage AG v Kiesel Baumaschinen Handels GmbH (C-103/05) [2007] I.L.Pr. 10, ECJ).
     A particular difficulty has been created as regards the question of whether parallel tort and
 contract claims against different defendants are sufficiently related for combination under (what is
 now) art.8(1) because of dicta of the Court of Justice in Reunion Europeenne SA v Spliethoff’s
 Bevrachttingskantoor BV [2000] Q.B. 690, ECJ, in relation to the ruling of the Court in Kalfelis v
 Bankhaus Schroder Munchmeyer Hengst & Co (C-189/87) EU:C:1988:459; [1989] E.C.C. 407. In the
 Kalfelis case the Court of Justice held that a court with special jurisdiction under (what is now)
 art.7(3) over the tort part of an action would not thereby have jurisdiction to try other non-tort
 parts of the action, unless there was an alternative basis for jurisdiction under (what is now)
 art.8(1). In Réunion Européenne French consignees of a shipment of peaches sued in France the
 Australian issuers of the bill of lading under which the goods were carried (a contract claim) and
 the Dutch carriers and master of the ship in which they were carried (tort claims). In the course of
 its reasoning the Court of Justice observed at [50] that two claims in one action for compensation,
 directed against different defendants and based in one instance on contractual liability and in the
 other on liability in tort or delict, could not be regarded as connected for the purposes of (what is
 now) art.8(1). In Casio Computer Co Ltd v Sayo [2001] EWCA Civ 661; [2001] I.L.Pr. 43, Tuckey LJ
 said that there is nothing in the Réunion Européenne case which cuts down, qualifies or explains
 what was said in Kalfelis. However, in Watson v First Choice Holidays and Flights Ltd [2001] EWCA Civ
 972; [2001] 2 Lloyd’s Rep 339, the Court of Appeal considered that [50] of the Réunion Européenne
 ruling was clear in saying that parallel contract and tort claims could not be regarded as connected
 for purposes of (what is now) art.8(1). It accordingly referred to the Court of Justice the question
 whether its statement at [50] of the Réunion Européenne judgment was intended to have that effect.
 However, the reference was later withdrawn. It could be that the analysis of Tuckey LJ in Casio (ap-
 parently not cited in Watson) provides a cogent basis for considering joinder under (what is now)
 art.8(1) pending clarification by the Court of Justice.

 (ii) Sued as a third party (art.8(2))
   Article 8(2) does not impose any obligation on the court to accede to a request to join a third         6JRx.22
 party (Kongress Agentur Hagen GmbH v Zeehaghe BV (C365-88) EU:C:1990:203; [1991] I.L.Pr. 3). It
 must be established that it is appropriate to override the third party’s right to be sued in the

                                                  455
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 155 of 174




                                     SECTION A CIVIL PROCEDURE RULES 1998

           country of their domicile (Kinnear v Falconfilms NV [1996] 1 W.L.R. 920; Knauf UK GmbH v British
           Gypsum Ltd [2002] 2 Lloyd’s Rep. 416, CA).
              Article 8(2) will not prevail over a contrary jurisdiction agreement between the defendant and a
           third party which binds them to another jurisdiction under (what is now) art.25 (Hough v P&O
           Containers Ltd [1999] Q.B. 834).
              Article 8(2) allows a claim for costs against a defendant domiciled in another Contracting State
           who has supported, or is the alter ego of, the losing party in litigation in England (National Justice
           Compania Naviera SA v Prudential Assurance Co Ltd (The Ikarian Reefer) (No.2) [2000] 1 W.L.R. 603;
           [2000] 1 All E.R. 37; [2000] 1 Lloyd’s Rep. 129, CA).
              For a consideration of the circumstances in which a Pt 20 claim for relief under s.1(1) of the
           Civil Liability (Contribution) Act 1978 can fall within art.8(2), see Barton v Golden Sun Holidays Ltd
           v Avlida Hotel Ltd [2007] 151 S.J.L.B. 1128; [2007] I.L.Pr. 57.

           (iii) Sued on a counterclaim arising from same contract or facts (art.8(3))
 6JRx.23      The power to bring a counterclaim under art.8(3) (previously art.6(3)) where the original claim
           is pending does not allow an insurer to join insureds other than in their state of domicile, having
           regard to the special provisions on insurance in art.11 et seq. (Jordan Grand Prix Ltd v Baltic Insur-
           ance Group [1999] 2 A.C. 127; [1999] 2 W.L.R. 134; [1999] Lloyd’s Rep. I.R. 93; [1999] 1 All E.R.
           289, HL).
              Article 8(3) provides that a person domiciled in a Contracting State may also be sued on a
           counterclaim arising from the same contract or facts on which the original claim was based, in the
           court in which the original claim is pending. This situation does not cover a Pt 20 claim against a
           claimant by a party, nor a defendant in the proceedings, in respect of discrete groups of facts that
           enjoy a common background (Dollfus Mieget Compagnie v CDW International Ltd [2004] I.L. Pr. 12).
              The power granted under art.8(3) is not exclusive and does not exclude the application of other
           jurisdictional rules contained in the Judgments Regulation (Nothartova v Boldizsar (C-306/17)
           EU:C:2018:360; [2018] 4 W.L.R. 96, ECJ).

           (iv) Sued in action for contract combined with action in matter relating to rights in rem in
           immovable property (art.8(4))
 6JRx.24      Paragraph (4) of art.8 first appeared when art.6 of the 1968 Convention was amended by the
           Civil Jurisdiction and Judgments Act 1982 (Amendment) Order 1990 at the time of the revision of
           that Convention upon the accession of Spain and Portugal. That amendment accompanied the ad-
           dition of the proviso in, what is now, art.24(1). That proviso qualifies the rule that in proceedings
           which have as their object rights in rem in immovable property or tenancies of immovable property
           the courts of the Member State in which the property is situated shall have exclusive jurisdiction,
           regardless of the domicile of the parties (see para.6JRx.30 below).

           2. Special Jurisdiction—Insurance, Consumer and Individual Employee Contracts (arts
                                                10 to 23)

 6JRx.25      As explained above (para.6JRx.14), in cases falling with the “special jurisdiction”, a defendant
           may be sued in the courts of Member State other than the Member State in which the defendant is
           domiciled. The articles as to special jurisdiction fall into two categories, and the former are subject
           to the latter. The former (in Section 2 of Chapter II of the Judgments Regulation (recast)) includes
           specific grounds of jurisdiction is some respects similar to the jurisdictional grounds (or “gateways”)
           upon which a claimant may, with the permission of the court, serve a claim form out of the
           jurisdiction under r.6.36 and Practice Direction 6B para.3. The rules of special jurisdiction in the
           second category (in Sections 3, 4 and 5 of Chapter II of the Judgments Regulation (recast)) are of a
           different kind. Where they are engaged they are mandatory, exclusive and exhaustive. They are
           concerned with (1) matters relating to insurance, (2) matters relating to consumer contracts, and (3)
           matters relating to individual contracts of employment.

                       (a) Jurisdiction in matters relating to insurance (arts 10 to 16)
 6JRx.26      In the 1968 Convention (amended) comparable articles were contained in Section 3 of Title II
           (arts 7 to 12a), and in the original Judgments Regulation they were in Section 3 of Chapter II (arts
           8 to 14). In the revised Lugano Convention (2007) they are in Section 3 of Title II (arts 8 to 14).
              Articles 10 to 16 apply to “matters relating to insurance”. In Aspen Underwriting Ltd v Credit
           Europe Bank NV [2020] UKSC 11; [2020] 2 W.L.R. 19 the Supreme Court held (dismissing the
           claimant insurer’s appeal on this point) that a claim by an insurer against a bank that a settlement
           agreement arising out of an insurance claim had been procured by fraudulent misrepresentation
           was a “matter relating to insurance”. However, it overturned the Court of Appeal’s finding that the
           defendant bank could not take the benefit of the special protection afforded by art.14 as it was not
           a “weaker party” for whom the protection of that provision was designed. The decision confirms
           that there is no requirement that the defendant be in a weaker economic position than the insurer
           in order to benefit from the protection of art.14.
              The special insurance regime of the Judgments Regulations and Conventions do not apply to
           reinsurance; Universal General Insurance Co (UGIC) v Group Josi Reinsurance Co SA (C-412/98) [2001]
           Q.B. 68; Agnew v Lansforsakringsbolagens AB [2001] 1 A.C. 223, HL; [2000] Lloyd’s Rep. IR 317;
           [2000] 1 All E.R. 737. Accordingly, in Agnew, a claim to set aside a reinsurance contract for mate-

                                                            456
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 156 of 174




            NOTES      ON   RULES   OF   JURISDICTION   IN   JUDGMENTS REGULATION (RECAST)

 rial misrepresentation and non-disclosure was not a matter relating to insurance within Section 3
 but rather a matter “relating to a contract” within art.5 (now art.7). The obligation in question was
 the pre-obligation to make a proper presentation of the risk.
    Broadly, the effect of the insurance regime is to give a policy holder a wide choice of courts but
 to confine the insurer to the court of the policy-holder’s domicile. The provisions of the section




                                                                                                                      CPR 6
 cannot be departed from by agreement unless that agreement complies with the stringent condi-
 tions of art.15 of the recast Judgments Regulation (art.13(2) of the Judgments Regulation).
 Moreover the special insurance regime binds insurers wherever domiciled in relation to litigation
 involving a policyholder in a Contracting State (Jordan Grand Prix Ltd v Baltic Insurance Group
 [1999] 2 A.C. 127, HL).
    Article 11(1)(b) states that an insurer domiciled in a Member State may be sued, not only in the
 courts of the Member State where he is domiciled, but also in another Member State, in the case of
 actions brought by the policyholder, the insured or a beneficiary, in the courts for the place where
 the plaintiff is domiciled. Article 13(2) states that art.11 shall apply to actions brought “by the
 injured party directly against the insurer, where such direct actions are permitted”. Article 13(3)
 adds that, if the law governing such direct actions provides that the policy holder or the insured
 may be joined as a party, then “the same court shall have jurisdiction over them”. These provisions
 acknowledge that the national laws of Member States may differ as to whether or not actions by
 injured parties directly against the insurers of the persons who injured them are permitted, and
 that, if such actions are permitted, that the detailed substantive and procedural provisions govern-
 ing such direct actions may differ. In Hoteles Pinero Canarias SL v Keefe [2015] EWCA Civ 598;
 [2016] 1 W.L.R. 904, the Court of Appeal held that under art.11(3) (now art.13(3)) a claimant
 could bring a claim in tort against the owner of a hotel in circumstances where the claimant also
 had a direct claim against the company’s insurer as there was no requirement that the claim against
 the hotel’s owner concerned the underlying policy or some other insurance dispute. However, in
 Cole v IVI Madrid SL [2019] 9 WLUK 373 (QBD), the High Court said there had been a number of
 more recent developments which cast doubt on that interpretation, including that the Supreme
 Court hearing an appeal in Keefe had referred to the CJEU the question of whether the claim
 against the insured had to involve “a matter relating to insurance” but the case had settled before
 the reference was heard. Accordingly, the High Court considered that there was real uncertainty as
 to the proper interpretation of art.13(3) and a reference to the CJEU was justified.
    The protective function which art.13(2) fulfils, read in the light of art.11(1)(b), necessitates that
 the special jurisdiction afforded by those provisions is not to be extended to persons for whom the
 protection is not justified (Hofsoe v LVM Landwirtschaftlicher Versicherungsverein (C-106/17)
 EU:C:2018:50; [2019] C.E.C. 463, ECJ, where ruled that it did not extend to a person who carried
 out a professional activity recovering insurance indemnity claims against insurance companies, in
 his capacity as contractual assignee of such claims).
    A direct right of action against insurers in road traffic cases was required to be introduced into
 the laws of all Member States (insofar as it did not already exist) by Directive 2000/26/EC of the
 European Parliament and Council of 16 May 2000. In the UK, the direct claim for these purposes
 was first provided for by the European Communities (Rights against Insurers) Regulations 2002 (SI
 2002/3061). A simple question arises: if a person (C) domiciled in Member State A is injured in a
 car accident in Member State B, where the other driver and that driver’s insurers (D) are domiciled
 in Member State B, can C bring an action against D in the courts of Member State A? In Odenbreit
 v FBTO Schadeverzekeringen NV (C-463/06) EU:C:2007:792; [2008] 2 All E.R. (Comm) 763; [2008]
 I.L.Pr. 12, the European Court of Justice ruled that the answer to this question was “yes”, provided,
 as art.11(2) (now art.13(2)) states, such a direct action is “permitted”. That settles the question of
 jurisdiction. (The question as to what law the court of Member State A should apply to the
 determination of the action is, of course, a different matter.) In a given case, the question whether
 or not a direct action is “permitted” is to be determined in accordance with the lex causae (not the
 lex fori) (Maher v Groupma Grand Est [2009] EWCA Civ 1191; [2010] 1 W.LR. 1564; Jones v Assur-
 ances Generales de France (AGF) SA [2010] I.L.Pr. 4 (Judge Birtles)).
    A jurisdiction clause conforming with art.15(3) of the recast Judgments Regulation cannot be
 relied on against a beneficiary under that contract who has not expressly subscribed to that clause
 and is domiciled in a Contracting State other than that of the policyholder and the insurer (Societe
 Financiere Industrielle du Peloux v AXA Belgium (C-112/03) [2006] Q.B. 251; [2005] 2 All E.R.
 (Comm) 419; [2005] I.L.Pr. 32).
    In Assens Havn v Navigators Management (UK) Ltd (C-368/16) EU:C:2017:546; [2018] 2 W.L.R.
 250, ECJ, the CJEU held that an exclusive jurisdiction clause in a policy of marine insurance did
 not bind a third party victim who sought to bring a direct claim against the insurer of the assured.
    Proceedings between insurers are outside the scheme established by Section 3 of the Judgments
 Regulation (Youell v La Réunion Aérienne [2009] EWCA Civ 175; [2009] 1 Lloyd’s Rep. 586, CA).
    Third-party proceedings between insurers based on multiple insurance are not subject to the
 provisions of (what is now) art.14 of the Judgments Regulation (Groupement d’Interet Economique
 (GIE) Reunion Europeenne v Zurich Espana (C-77/04) [2005] I.L.Pr. 33, ECJ).

                 (b)    Jurisdiction over consumer contracts (arts 17 to 19)
    In the 1968 Convention (amended) comparable articles were contained in s.4 of Title II (arts 13         6JRx.27
 to 15), and in the original Judgments Regulation they were in s.4 of Ch.II (arts 15 to 17). In the
 revised Lugano Convention (2007) they are in s.4 of Title II (arts 15 to 17).
    This special jurisdiction regime covers consumer contracts which, in broad terms, are contracts
 for the provision of goods or services (excluding transport) to a person operating outside their

                                                    457
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 157 of 174




                                  SECTION A CIVIL PROCEDURE RULES 1998

        trade or profession, where the contract involves the provision of credit, or where the contract falls
        within the scope of commercial or professional activities which the counterparty pursues in, or
        directs to, the Member State of the consumer’s domicile. In matters relating to a contract concluded
        by a person, the consumer, for a purpose which can be regarded as being outside his trade or
        profession, jurisdiction shall be determined by this Section, without prejudice to art.6 and point 5
        of art.7, if:
           (a) it is a contract for the sale of goods on instalment credit terms;
           (b) it is a contract for a loan repayable by instalments, or for any other form of credit, made to
                 finance the sale of goods; or
           (c) in all other cases, the contract has been concluded with a person who pursues commercial
                 or professional activities in the Member State of the consumer’s domicile or, by any means,
                 directs such activities to that Member State or to several States including that Member
                 State, and the contract falls within the scope of such activities.
           Articles 17 to 19 lay down special rules for consumer contracts which are similar to those in
        respect of insurance contracts and policyholders. Consumers for this purpose are persons dealing
        outside their trade or profession, and relevant contracts include credit agreements and contracts
        for the supply of goods and services.
           A person who concludes a contract relating to goods which are in part within and in part
        outside their trade or profession can only rely on the special rule if the trade or professional
        purpose is negligible in the overall context of the supply and, where that person has acted in such a
        way as to lead the supplier reasonably to believe that the person was acting for business purposes,
        they cannot rely upon the special rule (Gruber v BayWa AG (C-464/01) [2006] Q.B. 204, ECJ). In
        Schrems v Facebook Ireland Ltd (C-498/16) EU:C:2018:37; [2018] 1 W.L.R. 4343, ECJ, on the basis
        that he was a consumer, a claimant (C) domiciled in Austria brought a claim in a court of that
        Member State against a social media company (D) domiciled in Ireland with whom C had an ac-
        count alleging infringement of his privacy and data protection rights. In addition, C brought
        claims assigned to him (and solicited by him in his capacity as a well-known consumer activist in
        the matters pleaded in his and in the assigned claims) by several individuals (some not domiciled in
        Member States) similarly placed and claiming the same relief. The ECJ ruled that the special
        jurisdiction in art.18 did not include the assigned claims. The ECJ also ruled that C’s conduct as a
        consumer activist did not entail the loss of his status as a consumer in relation to his own claim
        against D, and in doing so examined the authorities on the concept of “a consumer” within art.18.
           A consumer can sue a supplier in the Member State where either of them is domiciled which is
        deemed to include, in relation to the supplier, a Member State where the supplier has a branch,
        agency or establishment whose operations have given rise to the dispute. The consumer can only be
        sued in the Member State where they are domiciled.
           In Gabriel Schlank and Schick GmbH (C-96/00) EU:C:2002:436; [2002] I.L.Pr. 36, ECJ, gave a rul-
        ing on the meaning of (what is now) art.17.1(c) in proceedings where an Austrian national
        consumer domiciled in Vienna sought an order against a mail-order company established in
        Germany requiring that mail-order company to pay him a financial benefit. The court held that
        where a company had sent the consumer in person a letter likely to create the impression that a
        prize would be awarded to him on the condition that he ordered goods to a specified amount, and
        where that consumer actually placed an order in the State of their domicile without, however,
        obtaining payment of that financial benefit, judicial proceedings brought by the consumer against
        the company are contractual within the nature contemplated by art.17.1(c). In Engler v Janus
        Versand GmbH (C-27/02) [2005] I.L.Pr.8, the Court of Justice held that a claim fell within (what are
        now) art.7.1(a) and art.17.1(a) where a private individual was sent a letter addressed to her person-
        ally stating that she had won a prize without the imposition of any condition in respect of goods
        sold by the company offering the prize. A finding that a legal action was not contractual in nature
        for the purposes of art.17.1(a) does not prevent that action relating to a contract for the purposes
        of art.17.1(b) (Re Jurisdiction in a Claim Based on a Prize Draw Notification [2007] I.L.Pr. 15).
           The Gabriel case was considered by the Court of Appeal in Rayner v Davies [2002] EWCA Civ
        1880; [2003] I.L.Pr. 15, where it held that for a consumer contract to come within (what is now)
        art.17.1(c) it is the seller who must have invited the business and that a faxed offer from a defend-
        ant surveyor to a claimant purchaser regarding the terms of a survey was not the sort of specific
        invitation which art.17.1(c) contemplated on the grounds, inter alia, that there had not been
        advertising or positive conduct on the part of the surveyor preceding the contract and that, in this
        case, it was the claimant purchaser who had invited the surveyor to do business.
           In Hutchinson v Mapfre Espana Compania de Seguros Y Reaseguros SA [2020] EWHC 178 (QB),
        Andrews J held that a UK-domiciled consumer could bring proceedings against a Spanish company
        in the English court under art.17 where the company had directed its activities to consumers in the
        UK at the material time, regardless of whether the claimant had entered into the contract as a
        result of those promotional activities. (On the facts, the claimant had entered into the contract as a
        result of promotional activities in Spain.)
           In Hobohm v Benedikt Kampik Ltd & Co KG (C-297/14) EU:C:2015:844; [2016] 2 W.L.R. 940 a
        consumer, domiciled in Germany, entered into a brokerage contract with an intermediary in Spain
        to buy a holiday apartment in Spain being built by a German developer and marketed in Germany
        via a prospectus written in German. The developer encountered financial difficulties and the
        intermediary proposed to the consumer to finish the work in the apartment and for that purpose a
        transaction management contract was concluded in Spain between the consumer and the
        intermediary. The consumer brought a claim for sums paid under the transaction management

                                                        458
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 158 of 174




            NOTES    ON   RULES   OF   JURISDICTION   IN   JUDGMENTS REGULATION (RECAST)

 contract before the German courts on the basis of the special provisions relating to consumer
 contracts. Jurisdiction was challenged on the basis that although the brokerage contract was a
 consumer contract, the transaction management contract was not. The CJEU held that where a
 contract which was not a consumer contract was closely linked to a previous contract that was a
 consumer contract, the consumer could rely upon art.16(1) (now art.18(1)), and that a sufficient




                                                                                                                      CPR 6
 link was established where (i) the parties to both contracts were the same in law and fact, (ii) the
 economic objective of the contracts was identical and (iii) the second contract complemented the
 first in that it made it possible to achieve the objectives of the first contract.
    In AU v Reliantco Investments Ltd (C-500/18) EU:C:2020:264, 2 April 2020, the ECJ held that a
 tort claim brought by a consumer will fall within art.17 if it is indissociably linked to a contract
 concluded between that consumer and the supplier. The ECJ found that art.17 applied to one of
 the consumer’s claims in that case, as it was based on national provisions on consumer protection,
 namely the requirement for the supplier to inform consumers about the services provided and the
 risks to which they are exposed before concluding the contract, and therefore must be regarded as
 being indissociably linked to the contract.
    In Pillar Securitisation SARL v Arnadottir (C-694/17) EU:C:2019:345; [2019] 1 W.L.R. 5285, the
 CJEU held that the fact that the value of a loan was too high for it to be classified as a “consumer
 credit agreement” under Council Directive 2008/48/EC had no bearing on the question whether a
 borrower was a “consumer” when sued for repayment of that loan.
    In Petruchova v Fibo Group Holdings Ltd (C-208/18) EU:C:2019:825; [2020] C.E.C. 326, the CJEU
 held that a natural person who carries out transactions on the FOREX market through a contract
 for difference concluded with a brokerage company must be classified as a “consumer” within the
 meaning of art.17(1) if the conclusion of that contract does not fall within the scope of that
 person’s professional activity, which it is for the national court to ascertain. For the purpose of that
 classification, factors such as the value of transactions carried out, the extent of the risks of
 financial loss associated, the person’s knowledge or expertise in the field of financial instruments
 or his or her active conduct in such transactions were in principle irrelevant.

       (c) Jurisdiction over individual contracts of employment (arts 20 to 23)
    Originally the 1968 Convention, amended, did not deal expressly with individual contracts of            6JRx.28
 employment. Article 5(1) was in the same terms as is art.7(1)(a) of the Judgments Regulation
 (recast). However, at the time of the revision of the 1968 Convention upon the accession of Spain
 and Portugal, words were added to art.5(1) to provide for individual contracts of employment (by
 the Civil Jurisdiction and Judgments Act 1982 (Amendment) Order 1990). Then in the original
 Judgments Regulation, instead of dealing with such contracts in 5.1(a), they were dealt with in a
 separate special jurisdiction (Section 5, arts 18 to 21), and in the same way in the revised Lugano
 Convention (2007), and then became arts 20 to 23 in the Judgments Regulation (recast).
    Articles 22 and 23 of the Judgments Regulation (recast) are in the same terms as arts 20 and 21
 of the original Judgments Regulation. Articles 20 and 21 of the recast replaced arts 18 and 19 of
 the original, but in terms modified for the purposes of clarification. Paragraph (2) of art.21, which
 expressly deals with the circumstance where the defendant employer is not domiciled in a Member
 State, had no counterpart in the original Judgments Regulation. The policy underlying these provi-
 sions is that the weaker party should be protected by rules of jurisdiction more favourable to his or
 her interests than provided for under the general rules for the allocation of jurisdiction; in matters
 coming within them, the employee is presumptively treated as the weaker party (Arcadia Petroleum
 Ltd v Bosworth [2016] EWCA Civ 818; [2016] C.P. Rep. 48, CA, at para.29 per Gross LJ).
    Article 7(1)(a) states that, in matters relating to a contract, a person domiciled in a Member State
 may be sued in the courts for the place of performance of the obligation in question (thus provid-
 ing an exception to the general rule that a person should be sued in the court of the Member State
 in which he or she is domiciled). The provisions in arts 20 to 23 modify the effects of art.7.1(a)
 where the matter relates to individual contracts of employment.
    Where the work entrusted to the employee is carried out on the territory of more than one
 Member State, “the place where the employee habitually carries out his work” (art.21) can be
 defined as “the place where or from which the employee principally discharges his obligations
 towards his employer” (Mulox IBC Ltd v Geels (C-125/92) EU:C:1993:306; [1993] I.L.Pr. 668, ECJ,
 at [24]). Where there was no effective centre of professional activities from which the employee
 performed the essential part of his duties, the habitual place of work is the place where, or from
 which, the employee in fact performed the essential part of his duties vis-à-vis his employer
 (Nogueira v Crewlink Ireland Ltd (C-168/16) EU:C:2017:688; [2018] I.C.R. 344, ECJ, where the
 question arising was the place where members of airline flight crew with a “home base” (a term of
 art in another context) habitually carried out their work).
    In Alfa Laval Tumba AB v Separator Spares International Ltd [2012] EWCA Civ 1569; [2013] 1
 W.L.R. 1110, the Court of Appeal held that an action in tort would be likely to fall within “matters
 relating to individual contracts of employment” no matter how it was pleaded if that act complained
 of would, if proved, amount to breaches of contract by the employee.
    However, in Arcadia Petroleum Ltd v Bosworth [2016] EWCA Civ 818, CA; [2016] C.P. Rep 48, the
 Court of Appeal clarified that whether or not the claims could have been pleaded as a breach of
 contract could not be elevated into a test or touchstone, although it might be helpful in many cases.
 The correct approach was to consider whether the reality and substance of the conduct related to
 the individual contract of employment, having regard to the social purpose of Section 5 of Title II
 of the (applicable) Lugano Convention. Claims of conspiracy were bought by group companies
 against former executives at the group. The CA held that the conspiracy claims did not relate to the

                                                  459
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 159 of 174




                                     SECTION A CIVIL PROCEDURE RULES 1998

           defendants’ individual contracts of employment and were therefore outside arts 18 and 20 of the
           Lugano Convention, save for those periods when the defendants were employed by the relevant
           claimant companies. However, subject to that proviso, the claims were correctly characterised as
           claims in tort and the English Court had jurisdiction. The defendants appealed to the Supreme
           Court, which referred various questions to the CJEU for a preliminary ruling including the ques-
           tion of whether it is sufficient to fall within the relevant provisions of the Lugano Convention that
           a claim could have been pleaded as a breach of the employment contract, even if no such breach
           was in fact relied on. However, the effect of the CJEU’s ruling on a separate question (see below)
           meant that there was no individual contract of employment in this case and so there was no need
           to answer the other questions referred.
              Article 21 preserves the position in art.5(1) of the 1968 Convention. An employer may be sued
           in the courts of the Member State where they are domiciled, or in another Member State (a) in the
           courts for the place where the employee habitually carries out their work or in the courts for the
           last place where they did so, or (b) if the employee does not or did not habitually carry out their
           work in any one country, in the courts for the place where the business which engaged the employee
           is or was situated. These provisions may be departed from only by an agreement which is entered
           into after the dispute has arisen, or which allows the employee to bring proceedings in courts other
           than those indicated by the provisions (art.23).
              In Merinson v Yukos International UK BV [2019] EWCA Civ 830; [2020] Q.B. 336 the Court of
           Appeal held that claims to annul a settlement agreement concluded to settle an employment
           dispute were “matters relating to individual contracts of employment” within the meaning of
           art.20, applying the test set out in Arcadia Petroleum Ltd v Bosworth [2016] EWCA Civ 818; [2016]
           C.P. Rep. 48 (above). The court further held that the settlement agreement was not an agreement
           entered into after the dispute had arisen within the meaning of art.23(1), and so the exclusive
           jurisdiction clause in the settlement agreement (in favour of the Dutch courts) was not effective to
           prevent proceedings being brought against the English-domiciled defendant in the English courts
           under art.21. The applicable test for whether an agreement has been entered into after the dispute
           has arisen is (i) whether the parties have disagreed on a specific point, which requires that the
           subject matter of the disagreement has been communicated between them; and (ii) whether legal
           proceedings in relation to that disagreement are imminent or contemplated. This sets a high
           threshold for an agreement falling within art.23(1).
              In G. Pugliese v Finmeccanica SpA (C-437/00) [2003] I.L.Pr. 21, the Court of Justice held that in
           a dispute between an employee and a first employer, the place where the employee performs his
           obligations to a second employer can be regarded as the place where he habitually carries out his
           work when the first employer, with respect to whom the employee’s contractual obligations are
           suspended, has, at the time of the conclusion of the second contract of employment, an interest in
           the performance of the service by the employee to the second employer in a place decided on by
           the latter.
              Further, by art.20(2), where an employee enters into an individual contract of employment with
           an employer who is not domiciled in a Member State but has a branch, agency or other establish-
           ment in one of the Member States, the employer shall, in disputes arising out of the operations of
           the branch, agency or establishment, be deemed to be domiciled in that Member State. Article
           22(1) provides that an employer may bring proceedings only in the courts of the Member State in
           which the employee is domiciled.
              A member of a group of companies that does not directly employ the relevant employee may be
           treated as an employer for the purposes of arts 20 to 23 the Judgments Regulation (Samengo-Turner
           v J & H Marsh & McLennon (Services) Ltd [2007] EWCA Civ 723; [2007] 2 All E.R. (Comm) 813;
           [2007] I.L.Pr. 52; Petter v EMC Europe Ltd [2015] EWCA Civ 828; [2016] I.L.Pr. 3 (where held that,
           as a stock award agreement between an American company and their employee (employed through
           a UK subsidiary) fell within the Regulation, the court was bound to disregard the agreement’s
           foreign exclusive jurisdiction clause, assume jurisdiction, and grant an anti-suit injunction).
              In Bosworth v Arcadia Petroleum Ltd (C-603/17) EU:C:2019:310; [2020] C.E.C. 144 on a reference
           from the UK Supreme Court for a preliminary ruling, the CJEU held that an “individual contract
           of employment” requires a relationship of subordination between the company and the individual;
           accordingly, the equivalent provisions under the Lugano Convention (arts 18 to 21) did not apply
           to a company’s directors who were able to determine the terms of their employment contracts and
           had control and autonomy over the day-to-day operation of the company’s business and the
           performance of their own duties (and see Alta Trading UK Ltd v Bosworth [2020] EWHC 2757
           (Comm)). See also Holterman Ferho Exploitatie BV v Spies Von Bullesheim (C-47/14) [2015] I.L.Pr. 44,
           ECJ on the requirements for an “individual contract of employment” within the equivalent provi-
           sions of the Brussels I Regulation (44/2001).

           D. Exclusive Jurisdiction: Jurisdiction Regardless of the Domicile
                                of the Parties (art. 24)
                                  1. Exclusive jurisdiction regardless of domicile

 6JRx.29      The provisions as to exclusive jurisdiction contained in art.24 of the Judgments Regulation
           (recast) provide that in certain proceedings, being proceedings which “have as their object” or
           which are “concerned with” certain matters, the courts of a particular Member State (or of a State

                                                           460
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 160 of 174




             NOTES   ON   RULES   OF   JURISDICTION   IN   JUDGMENTS REGULATION (RECAST)

 bound by a Convention) shall have exclusive jurisdiction, regardless of the domicile of the parties.
 Despite the words “regardless of domicile”, it seems art.24 only applies where a defendant is
 domiciled in an EU Member State; see Choudhary v Bhattar [2009] EWCA Civ 1176; [2010] 2 All
 E.R. 1031 in which Sir John Chadwick held that the words “regardless of domicile” in the predeces-
 sor to art.24 (art.22 of the Brussels I Regulation) merely overrode a claimant’s usual right to sue in




                                                                                                                          CPR 6
 the defendant’s EU domicile or another EU Member State which had jurisdiction based on a con-
 necting factor; it did not mean that the article applied regardless of where the defendant was
 domiciled. That decision has been subject to substantial criticism (see Dar Al Arkan Real Estate
 Development Co v Al-Refai [2013] EWHC 4122 (Comm) (Andrew Smith J) and in the Court of Ap-
 peal ([2014] EWCA Civ 715; [2015] 1 W.L.R. 135, CA); and Deutsche Bank AG v Sebastian Holdings
 Inc (No.2) [2017] EWHC 459 (Comm); [2017] 1 W.L.R. 3056 (Teare J) at paras 21 to 26 and in the
 Court of Appeal (Deutsche Bank AG v Vik [2018] EWCA Civ 2011; [2019] 1 W.L.R. 1737, CA, at
 paras 76 to 83 per Gross LJ)). However, in Integral Petroleum SA v Petrogat FZE [2018] EWHC 2686
 (Comm); [2019] 1 W.L.R. 574 Moulder J held that she was bound to apply the decision in Choudhary
 in a case concerned with art.24 of the recast Judgments Regulation.
    In all five different varieties of proceeding are listed in the article (as paras (1) to (5)).
    Article 24 stands as a single article in Section 6 of Chapter II of the Judgments Regulation
 (recast). The comparable provision to art.24 in the original Judgments Regulation was art.22, and
 in the 1968 Convention it was art.16. In the revised Lugano Convention (2007) it is art.22, where it
 stands in the same terms as it stood in art.22 in the original Judgments Regulation.
    The exclusive jurisdiction under this article cannot be derogated from by a clause conferring
 jurisdiction on the courts of another contracting state (art.25) or by way of a tacit prorogation of
 jurisdiction (art.26). The courts of any state other than that whose courts are recognised as having
 exclusive jurisdiction pursuant to art.24 must declare of their own motion that they have no
 jurisdiction (art.27). Further, a foreign judgment handed down in breach of art.24 can neither be
 recognised (art.45) nor enforced (art.46) (see, e.g., Prudential Assurance Co Ltd v Prudential Assurance
 Co of America [2003] EWCA Civ 327; [2003] 1 W.L.R. 2295, CA, where held that the combined ef-
 fect of (what are now) art.24(4) and art.45.1(e) was that, in proceedings concerned with the
 registration or validity of a national trade mark which was registered in the country where the
 proceedings were held, a prior judgment in another state on a similar or identical national trade
 mark is not to be recognised, since it would conflict with the provisions of art.24(4)).
    In art.24, proceedings of five different varieties are listed. They are united by, what has been
 called, “the principle of proximity”, that is to say, the principle that as a practical matter the courts
 of the locus rei sitae “are the best placed, for reasons of proximity, to ascertain the facts satisfactorily
 and to apply the rules and practices which are generally those of the state in which the property is
 situated” (Webb v Webb (C-294/92) [1994] Q.B. 696, 707, para.18).
    The last variety (art.24(5)) consists of “proceedings concerned with the enforcement of
 judgments”. In Deutsche Bank AG v Sebastian Holdings Inc (No.2) [2017] EWHC 459 (Comm); [2017]
 1 W.L.R. 3056 (Teare J), a bank (C), having obtained an order under r.71.2 against the owner of a
 company (D), subsequently applied under r.81.4 to commit D for contempt on the grounds that he
 had failed fully to comply with the order. The judge accepted C’s submission that permission to
 serve the notice on D out of the jurisdiction was not required because the proceedings concerned
 the enforcement of a judgment within art.24(5), rejecting D’s submission that, because it was
 concerned with the taking of evidence and the disclosure of documents, the order under r.71.2 was
 not a “judgment” within the definition of that term given in art.2(a) (paras 22 to 24). In the event it
 was not necessary for the point to be determined, either by the judge or on appeal. However, the
 Court of Appeal expressed the provisional view that had it been required to do so it would likely
 have decided the point in accordance with the judge’s ruling; see Deutsche Bank AG v Vik [2018]
 EWCA Civ 2011; [2019] 1 W.L.R. 1737, CA at paras 76 to 83 per Gross LJ).

                                  2. Rights in immovable property

    The first variety (art.24(1)) consists of proceedings which have as their object rights in rem in           6JRx.30
 immovable property or tenancies of immovable property, for which the courts of the Member State
 in which the property is situated have exclusive jurisdiction.
    The variation of this rule of jurisdiction to enable proceedings which have as their object short-
 term tenancies to be brought either in the courts of the Member State in which the property is situ-
 ated or in the courts of the Member State in which the defendant is domiciled was effected at the
 time of the revision in 1990 of the 1968 Convention upon the accession of Spain and Portugal (see
 Civil Jurisdiction and Judgments Act 1982 (Amendment) Order 1990). (That variation was
 complemented by an amendment to art.8(4), see para.6JRx.24 above.)
    In Dansommer A/S v Gotz (C-8/98) [2001] 1 W.L.R. 1069, ECJ, it was ruled that so far as (what is
 now) art.24(1) refer to “tenancies of immovable property”, it applied to proceedings in which the
 dispute directly concerned rights and obligations arising under an agreement for the letting of im-
 movable property, even where the action was brought not by the owner of the property but by a
 tour operator subrogated to his rights; and that, although it did not apply where the agreement was
 a complex one which also provided for the supply to the lessee of a range of other services, it was
 applicable where such further provision related to matters, such as insurance in the event of cancel-
 lation of a holiday letting or a guarantee of reimbursement in the event of the tour operator’s
 insolvency, which were merely ancillary to a contract’s principal status as a tenancy agreement.
    In Ashurst v Pollard [2001] Ch. 595, CA, where it was held that an English court did not have

                                                    461
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 161 of 174




                                      SECTION A CIVIL PROCEDURE RULES 1998

           jurisdiction to order the sale of Portuguese land on the application of an English trustee in
           bankruptcy, the Court of Appeal stated that proceedings had as their object rights in rem if such
           rights were their “principle subject matter”, but in considering whether art.24(1) (which was to be
           construed restrictively) applied to a particular case, it was material to have regard to the article’s
           underlying rationale and consider whether the proceedings involved a factual investigation best car-
           ried out by the courts of the state in which the property was situated or raised questions of local
           law or practice.
              In Prazic v Prazic [2006] EWCA Civ 497; [2007] I.L.Pr. 31, CA, the claimant (C) issued proceed-
           ings in England under the Trusts of Land and Appointment of Trustees Act 1996 against a
           defendant (D) domiciled in France. C sought a declaration in relation to two London flats that she
           was an equal owner in equity, and she also sought a tracing order in relation to the proceeds of sale
           of a property in Essex which had apparently been invested in some property in Switzerland. Upon
           D’s challenge to the jurisdiction of the English court C submitted that the court had exclusive
           jurisdiction under (what is now) art.24(1). In rejecting that submission the Court of Appeal stated
           that (1) the TOLATA claim could not be said to be an action in rem in relation to the Essex
           property, (2) in relation to the other two properties what was really in issue was whether the deal-
           ings between the parties resulted in the creation of an equitable interest, (3) it did not matter where
           the property was situated and, therefore, it did not matter where the issues between the parties, the
           issues of fact, were to be tried, (4) there was nothing in the dispute that required any on-the-spot
           investigation or enquiries which was the rationale underlying the provisions of art.24.
              In Jarrett v Barclays Bank Plc [1999] Q.B. 1, C.A., the claimant, who had borrowed money from
           the defendant bank (D) to finance purchase from a company of a time-share tenancy in property
           situated in a Member State abroad, brought a county court action against D on ground that it was
           liable for statutory misrepresentations in relation to the transaction. The Court of Appeal held that
           the English court was not denied jurisdiction by operation of art.24(1) as the action did not
           constitute a proceeding which had as its “object” a tenancy of immovable property situated
           elsewhere.
              In Komu v Komu (C-605/14) EU:C:2015:833; [2016] 4 W.L.R. 26, the CJEU held that an action
           concerning a number of Finnish domiciled parties for the termination of the co-ownership of
           properties in Spain fell within the exclusive jurisdiction of the Spanish Court under (what is now)
           art.24(1).
              In Schmidt v Schmidt (C-417/15) [2017] I.L.Pr 6, the CJEU held that an action to avoid a contract
           of gift of immoveable property on the ground of the donor’s incapacity did not fall within art.24(1)
           of the Recast Regulation. However an action seeking to remove from the land register notices
           evidencing the dome’s right of ownership did fall within the scope of that provision.

                                3. Decisions of companies and their dissolution etc

 6JRx.31       The second variety of proceedings (art.24(2)) consists of proceedings which have as their object
           the validity of the constitution, the nullity or the dissolution of companies or other legal persons or
           associations of natural or legal persons, or of the validity of the decisions of their organs, for
           which the courts of the Member State in which the company, legal person or association “has its
           seat” have exclusive jurisdiction. Since its re-enactment in the original Judgments Regulation (as
           art.22(2) therein), art.24(2) has stated that, in order to determine that seat, the court shall apply its
           rules of private international law.
               In Berliner Verkehrsbetriebe v JP Morgan Chase Bank (C-144/10) [2011] 1 W.L.R. 2087, ECJ, it was
           said in the context of art.24(2) that the “object” of proceedings is the proceedings’ “principal
           subject matter”, and not a matter arising merely as a collateral question. It was further stated (1)
           that art.24(2) is to be interpreted as covering “only proceedings whose principal subject matter
           comprises the validity of the constitution, the nullity or the dissolution of the company, legal
           person or association or the validity of the decisions of its organs” (ibid para.44), (2) that the objec-
           tives of the Judgments Regulation include predictability and “to confer exclusive jurisdiction on
           the courts of a member state in specific circumstances where, having regard to the matter at issue,
           those courts are best placed to adjudicate upon the disputes falling to them, because there is a
           particularly close link between those disputes and the member state” (paras 33 to 36), (3) that a
           strict interpretation of art.24(2) which does not go beyond what is required by the objectives
           pursued by it is particularly necessary “because the jurisdiction rule which it lays down is exclusive,
           so that its application would deny the parties to a contract all autonomy to choose another forum”
           (ibid para.32).
               In related proceedings involving the same parties, where this matter was exhaustively examined
           before the ECJ ruling in Case C-144/10, the English Court of Appeal reached a similar conclusion,
           endorsing the view that art.24 calls for an exercise in “overall classification” and an “overall judg-
           ment” (JP Morgan Chase Bank NA v Berliner Verkehrsbetriebe (BVG) Anstalt des Offentlichen Rechts
           [2010] EWCA Civ 390; [2012] Q.B. 176, CA (at paras 86 to 89 per Aikens LJ; on appeal the
           Supreme Court made a reference to the ECJ; see Case C-54/11, referred to in Case C-144/10)).
           See also Depfa Bank Plc v Provincia di Pisa [2010] EWHC 1148 (Comm); [2010] I.L.Pr. 51 (Hamblen
           J); Blue Tropic Ltd v Chkhartishvili [2014] EWHC 2243 (Ch); [2014] I.L.Pr. 33 (Newey J).
               In Speed Investments Ltd v Formula One Holdings Ltd (No.2) [2004] EWCA Civ 1512; [2005] 1
           W.L.R. 1936, CA, a judge at first instance held that the English court had exclusive jurisdiction
           under (what is now) art.24(2) in proceedings brought by foreign resident shareholders concerning
           their rights in an English company (D) under a shareholders’ agreement, with the effect that, in the

                                                             462
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 162 of 174




            NOTES    ON   RULES   OF   JURISDICTION   IN   JUDGMENTS REGULATION (RECAST)

 circumstances the jurisdiction of the English court should take precedence over that of a first
 seised court with non-exclusive jurisdiction. The Court of Appeal, in upholding the judge, stated
 (1) that although the main area of live dispute was the effect of the agreement the real subject mat-
 ter of the dispute was the composition of the board of D; (2) that although the issue was not strictly
 the validity of the constitution of D, or any actual decisions of its board, determining the composi-




                                                                                                                        CPR 6
 tion of the board was essential for the validity of future decisions; (3) that, therefore, since the
 subject matter of the dispute was, at least prospectively, the validity of decisions of D the proceed-
 ings fell within art.24(2).
    The authorities on the ambit of art.24(2) were carefully examined in Worldview Capital Manage-
 ment SA v Petroceltic International Plc [2015] EWHC 2185 (Comm); [2015] I.L.Pr. 46 (Judge Waks-
 man QC), where it was held that, on a proper analysis, art.24(2) was not engaged and that the ques-
 tion whether the English court had jurisdiction turned on (what is now) art.7(1). In Akcil v Koza Ltd
 [2019] UKSC 40; [2019] 1 W.L.R. 4830, the Supreme Court, reversing the Court of Appeal, held
 that where the English Court had jurisdiction over one claim (“claim A”) under art.24(2), the mere
 fact that it was linked to another claim (“claim B”) was not sufficient to bring that latter claim
 within art.24(2) unless claim B was inextricably linked to claim A and itself was principally
 concerned with the validity of the decision of a company with its seat in England.
    Amongst other things, art.24(2) grants the courts of a Member State in which a company “has its
 seat” exclusive jurisdiction in proceedings which have as their object the “dissolution” of the
 company. In the case of Re Rodenstock GmbH [2011] EWHC 1104 (Ch); [2011] Bus. L.R. 1245
 (Briggs J) the claimant company (C), incorporated in Germany, applied for the sanction by the
 English court of a scheme of arrangement pursuant to Pt 26 of the Companies Act 2006. C had its
 centre of main interest (COMI) in Germany, had no establishment in the UK, nor any assets in the
 UK likely to be affected by the scheme. In granting the application (which, in the event, was not
 opposed), the judge stated there was nothing in the Judgments Regulation which purported to
 restrict or exclude the English court’s traditional jurisdiction in relation to the sanctioning of
 schemes of arrangement and, in particular, such proceedings did not fall within the exclusive
 jurisdiction conferred by art.24(2). However, under that provision the English court’s jurisdiction to
 wind up a solvent company is excluded in circumstances where, as in the case of C, the company
 has its seat in a Member State other than the UK. Consequently, for as long as C continued to have
 both its seat and COMI in Germany, and had no establishment in the UK, the English court would
 have no jurisdiction to wind it up, whether solvent or insolvent, save on the public interest ground.
    In Eon Czech Holding AG v Dědouch (C-560/16) [2018] 4 W.L.R. 94, a Czech company resolved in
 general meeting on the compulsory transfer of all participating securities in that company to its
 principal shareholder, the defendant, a German company. The claimant minority shareholders
 brought an action requesting a Czech court to review the reasonableness of that consideration.
 Even if the Czech court decided that the amount was not reasonable, Czech law precluded that
 decision from having the effect of invalidating the resolution. In that context, the CJEU neverthe-
 less held that the Czech Court had exclusive jurisdiction over the dispute under (what is now)
 art.24(2).

          4. Proceedings concerned with the registration or validity of patents etc

    In the circumstances referred to in the second paragraph in art.24(4), the courts of each Member          6JRx.32
 State shall have exclusive jurisdiction in proceedings concerned with the registration or validity of
 any European patent granted for that State. That paragraph first appeared in the original Judg-
 ments Regulation. The objective of art.22(4) is to ensure that jurisdiction for proceedings concerned
 with the registration or validity of intellectual property rights rests with courts closely linked in fact
 and law to the register, since those courts were best placed to adjudicate on cases where the validity
 of the right, or even the existence of the deposit or registration, were in dispute. In Hanssen Beleg-
 gingen BV v Prast-Knipping (C-341/16) [2017] I.L.Pr. 36, ECJ, where the point at issue appeared to
 be exclusively who owned a trade mark after the death of the proprietor, it was ruled that the
 proceedings did not fall within art.22(4).
    Since its re-enactment in the Judgments Regulation (recast) art.24(4) has applied “irrespective of
 whether the issue is raised by way of an action or as a defence”. That formulation did not appear
 in the comparable articles in the original Judgments Regulation (art.22.4) or in the 1968 Conven-
 tion (art.22.4), and does not appear in the revised Lugano Convention (2007 (art.22.4).
    The insertion of the words “irrespective of whether the issue is raised by way of an action or as a
 defence” gives legislative endorsement to the decision of the Court of Justice of the European
 Union in Gesellschaft fur Antriebstechnik mbH & Co KG v Lamellen und Kupplungsbau Beteiligungs KG
 (C-4/03) EU:C:2006:457; [2007] I.L.Pr. 34. The interpretation and application of art.24(4) has
 been considered in a number of decisions of the English courts and of the CJEU. The authorities
 were examined in Anan Kasei Co Ltd v Molycorp Chemicals & Oxides (Europe) Ltd [2016] EWHC 1722
 (Pat); [2016] Bus. L.R. 945 (Arnold J) at paras 18 to 23. In that case it was held that, where a claim
 for infringement in relation to the German designation of a patent was countered by a defence
 challenging the validity of the patent, for the purposes of allocation of jurisdiction the issue of
 whether there had been an infringement of a valid claim of that patent had to be treated as a single
 issue and was not divisible into the sub issues of infringement and validity.
    For an extended discussion of the scope and purpose of art.24(4), reviewing the relevant ECJ
 and domestic authorities, see Eli Lilly & Co v Genetech Inc [2017] EWHC 3104 (Pat); [2018] 1
 W.L.R. 1755 (Birss J) at para.37 et seq.

                                                   463
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 163 of 174




                                      SECTION A CIVIL PROCEDURE RULES 1998

                                             5. Enforcement of judgments

6JRx.32.1      Article 24(5) states that in proceedings “concerned with the enforcement of judgments” the
            courts of the Member State in which the judgment has been or is to be enforced shall have
            exclusive jurisdiction regardless of the domicile of the parties. It is for the courts of that State
            alone to apply the rules relating to the actions of the authorities responsible for enforcement. In
            Integral Petroleum SA v Petrogat FZE [2018] EWHC 2686 (Comm); [2019] 1 W.L.R. 574 (Moulder J),
            on the ground that third parties (D) in the proceedings (all resident outside the Member States)
            had acted in breach of an ex parte interim restraining order made by the court under the Arbitra-
            tion Act 1996 s.44, the claimants (C), on the basis that the court had exclusive jurisdiction under
            art.24(5), issued an application to commit D for breach of that order and served the application on
            D out of the jurisdiction. On their application under r.11, applying for an order setting aside
            service and a declaration that the court had no jurisdiction to determine the committal application,
            D submitted (1) that art.24(5) only applied where the defendants were domiciled in a Member
            State, and (2) that art.24(5) did not apply to committal proceedings as they were not “proceedings
            concerned with the enforcement of judgments”. The judge accepted the first submission, applying
            the decision of the Court of Appeal in Choudhary v Bhatter [2009] EWCA Civ 1176; [2010] 2 All
            E.R. 1031; [2010] I.L.Pr. 8, CA, but rejected the second, holding that there was no reason (1) to
            read into art.24(5) a more restricted definition of “judgment” than that given in art.2(a), or (2) to
            restrict the application of art.24(5) to enforcement proceedings directed at property.

                                           6. “Reflexive” application of art.24

 6JRx.33       Article 24 is on the face of it concerned with the jurisdictional position as between Member
            States. It does not in terms address what should happen where the principal subject matter of
            proceedings is, say, the validity of decisions of a company with its seat outside the EU, or the valid-
            ity of entries in a public register kept outside the EU.
               In a number of cases in the High Court it has been accepted that art.24 can be applied
            “reflexively”; in other words, that the Courts of a Member State can decline to exercise jurisdiction
            in circumstances where the article would apply were the country in which, say, a register is kept, or
            a company, legal person or association has its seat, a Member State; see Ferrexpo AG v Giltson Invest-
            ments Ltd [2012] EWHC 721 (Comm); [2012] 1 Lloyd’s Rep. 588 (Andrew Smith J) (a dispute
            regarding the ownership of shares in a Ukranian mining company), Blue Tropic Ltd v Chkhartishvili
            [2014] EWHC 2243 (Ch); [2014] I.L.Pr. 33 (Newey J) (a dispute regarding ownership of shares in
            BVI companies). However, those cases were decided before the recast Judgments Regulation came
            into force. In Gulf International Bank BSC v Aldwood [2019] EWHC 1666 (QB); [2020] 1 All E.R.
            (Comm) 334, John Kimbell QC (sitting as a deputy High Court judge) held that there is no power
            to decline jurisdiction in favour of a non-EU court in a case falling outside the express powers in
            arts 33 and 34 (in that case, despite the presence of an exclusive jurisdiction clause in favour of a
            non-EU court, so it would have been a reflexive application of art.25 rather than art.24). See also
            UCP Plc v Nectrus Ltd [2018] EWHC 380 (Comm); [2018] 1 W.L.R. 3409 and para.6JRx.47 below.
            In PJSC Commercial Bank Privatbank v Kolomoisky [2019] EWCA Civ 1708, the Court of Appeal ap-
            proved the analysis in Ferrexpo, in the context of considering the reflexive application of the lis
            pendens rules in the Lugano Convention. However, it did not comment on the question of whether
            the same approach could be applied under the Judgments Regulation, in light of the express pow-
            ers to stay proceedings in favour of non-EU courts under arts 33 and 34.

                           E. Prorogation of jurisdiction (arts 25 and 26)
                                                      1. Introduction

 6JRx.34       English law, and the laws of the legal systems of the other Member States, recognise an agree-
            ment of the parties as to the competence of the court, that is to say, an agreement creating a forum
            prorogatum. So far as English domestic law is concerned this was illustrated by para.3.1(6)(d) of
            Practice Direction 6B which (until 6 April 2021) stated that a claimant may serve a claim form out
            of the jurisdiction with the permission of the court under r.6.36 where a claim is made in respect
            of a contract where the contract “contains a term to the effect that the court shall have jurisdiction
            to determine any claim in respect of the contract” (see further para.6HJ.20 above). In the Judg-
            ments Regulation (recast) art.25(1) states that, if the parties have agreed that a court or the courts
            of a Member State are to have jurisdiction, that court or those courts “shall have jurisdiction”.
               Article 25(1) is not confined to a claim made in respect of a contract, but applies where the par-
            ties have agreed that a court or the courts of a Member State are to have jurisdiction “to settle any
            disputes which have arisen or which may arise in connection with a particular legal relationship”.
            Historically speaking, this is consistent with the traditional continental approach, which did not
            restrict prorogatio fori to contractual cases (whilst not universally extending it to all cases). In
            England, the effect of the rule that, if a person by his conduct voluntarily submitted to the jurisdic-
            tion of the court, he was precluded from objecting to it, a rule which covered practically all non-
            contractual cases, was such that, as a practical matter, there was no real difference between the
            continental approach and the English approach.
               Under the articles in Section 7 of Chapter II of the Judgments Regulation (recast) (arts 25 and

                                                             464
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 164 of 174




            NOTES    ON   RULES   OF   JURISDICTION   IN   JUDGMENTS REGULATION (RECAST)

 26) prorogation of jurisdiction takes three forms: (1) an agreement by the parties to a contract as to
 the court that is to have jurisdiction with regard to a given legal relationship (art.25(1) (previously
 art.23(1))), (2) a provision in a trust instrument conferring jurisdiction on a particular court
 (art.25(3) (previously art.23(4))), and (3) submission by the defendant to the jurisdiction of a court
 in which proceedings have been instituted (art.26(1) (previously art.24)). Article 25(1), art.25(3)




                                                                                                                      CPR 6
 and art.26(1) are subject to art.24 (exclusive jurisdiction), so neither a choice-of-court clause nor
 submission can affect the rules of exclusive jurisdiction (art.25(4) and art.26(1)). Article 25(1) and
 art.25(3) are also subject to the special jurisdiction rules on matters relating to insurance, consumer
 contracts and individual contracts of employment (art.25(4)).
    What are now art.25 and art.26 in the Judgments Regulation (recast) were, in the original Judg-
 ments Regulation, art.23 and art.24. Going further back, in the 1968 Convention the comparable
 provisions were art.17 and art.18. In art.17 it was said that an agreement conferring jurisdiction
 should be in writing or evidenced in writing or, alternatively, “in international trade or commerce,
 in a form which accords with practices in that trade or commerce of which the parties are or ought
 to have been aware”. In 1990, at the time of the revision of the 1968 Convention upon the acces-
 sion of Spain and Portugal, the opportunity was taken in the light of experience to amend art.17
 by describing more particularly the alternative forms that an agreement conferring jurisdiction
 must take (see Civil Jurisdiction and Judgments Act 1982 (Amendment) Order 1990 (SI 1990/
 2591)). As amended, art.17 was taken into the original Judgments Regulation (as art.25) and in the
 Judgments Regulation (recast) the alternative forms (which have not been varied since) are as
 described in paras (a), (b) and (c) in art.25(1). In the revised Lugano Convention (2007) the
 prorogation of jurisdiction articles are art.23 and art.24 which, in terms, coincide with art.23 and
 art.24 of the original Judgments Regulation.

             2. Jurisdiction by agreement (choice of court agreement) (art.25.1)

    Article 25 applies to non-exclusive, as well as exclusive, jurisdiction agreements (Antec               6JRx.35
 International Ltd v Biosafety USA Inc [2006] EWHC 47 (Comm) (Gloster J), at [3]).
    The provisions of art.25(1) must be strictly interpreted insofar as they exclude both the general
 jurisdiction laid down in art.4 (defendant’s domicile) and the special jurisdiction provided for in
 arts 7 to 9 (Leventis v Malcolm Navigation Co Ltd (C-436/16) EU:C:2017:497; [2018] 1 W.L.R. 80;
 ECJ, at [39]; El Majdoub v CarsOnTheWeb.Deutschland GmbH (C-322/14) EU:C:2015:334; [2015] 1
 W.L.R. 3986, ECJ, at [25], and case law cited).
    As enacted in the Judgments Regulation (recast) art.25(1) applies regardless of the domicile of
 the parties, whereas previously that provision applied only where one or more of them was
 domiciled in a Member State (even if other parties were domiciled outside the EU) (BNP Paribas
 SA v Anchorage Capital Europe LLP [2013] EWHC 3073 (Comm) (Males J)). Further, it is expressly
 provided that art.25(1) applies “unless the agreement is null and void as to its substantive validity”,
 a matter to be determined in accordance with the law of the Member State of the court or courts
 designated in the agreement, including the conflict of law rules of that Member State (reversing
 earlier authority holding that “agreement conferring jurisdiction” was an independent Regulation
 concept; see Knorr-Bremse Systems v Haldex Brake Products [2008] EWHC 156 (Pat); [2008] 2 All E.R.
 (Comm) 448; [2008] I.L.Pr. 26; British Sugar Plc v Fratelli Babbini di Lionello Babbini & Co SAS
 [2004] EWHC 2560; [2005] 1 Lloyd’s Rep 332; [2005] 1 All E.R. (Comm) 55). Also it is expressly
 provided that the principle of separability applies and therefore (as anticipated by the Court of Ap-
 peal in Deutsche Bank v Asia Pacific Broadband Wireless Communications Inc [2008] EWCA Civ 1091;
 [2008] 2 Lloyd’s Rep. 619, CA) the validity of the jurisdiction agreement cannot be challenged
 solely on the basis that the underlying contract is not valid (art.25(5)). These express provisions are
 in addition to changes made to other Sections of Chapter II of the Judgments Regulation concern-
 ing the application and effect of jurisdiction agreements; see in particular art.31 (stay of proceed-
 ings where art.25 agreement confers exclusive jurisdiction).
    The agreement must be in one or other of the forms stated in paras (a) to (c) in art.25(1). It has
 to be clearly and precisely demonstrated that the parties actually agreed to every clause conferring
 jurisdiction. The purpose of art.25(1) is to neutralise the effect of jurisdiction clauses that might
 pass unnoticed in contracts (Bols Distilleries BV v Superior Yacht Services Ltd [2006] UKPC 45; [2007]
 1 W.L.R. 12; [2007] 1 Lloyd’s Rep. 683; [2007] All E.R. (Comm) 461). In Saey Home & Garden
 NV/SA v Lusavouga-Maquinas e Acessorios Industriais SA (C-64/17) EU:C: 2018:173; [2018] 4 W.L.R.
 95, the ECJ stated (at para.25) that the court before which the matter is brought has the duty of
 examining, in limine litis, whether the jurisdiction clause was in fact the subject of consensus
 between the parties, and ruled that a jurisdiction clause set out in general terms and conditions of
 sale, which were mentioned in invoices issued by one of the contracting parties, did not satisfy the
 requirements of art.25(1).
    An agreement concluded between parties to a claim already proceeding in the English courts, to
 the effect that the claimant company would accept service through its solicitors of an application to
 join a party for the purpose of enabling an additional claim to be pursued, was held not to amount
 to an exclusive jurisdiction clause falling within art.25, as the aim of the agreement was to avoid
 the delay and cost of having to serve out of the jurisdiction, rather than to abandon all jurisdictional
 arguments (PHP Tobacco Carib Sarl v BAT Caribbean SA [2017] EWCA Civ 1131; [2017] C.P. Rep.
 44, CA).
    The Court of Appeal has held that an asymmetric jurisdiction clause is an exclusive jurisdiction
 clause for the purposes of arts 25 and 31(2) of the Judgments Regulation (recast), see Etihad
 Airways PJSC v Flother [2020] EWCA Civ 1707.

                                                  465
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 165 of 174




                                  SECTION A CIVIL PROCEDURE RULES 1998

           For an examination of the authorities on the evidence in writing criterion in para.(a) of art.25(1)
        (formerly art.23(1)), and on the course of dealing criterion in para.(b) of that provision, see Polskie
        Ratownictwo Okretowe v Rallo Vito & C. SC [2009] EWHC 2249 (Comm); [2010] 1 Lloyd’s Rep. 384
        (Hamblen J); Kolmar Group AG v Visen Industries Ltd [2009] EWHC 3765 (QB); [2010] I.L.Pr. 23
        (Flaux J). Article 25(2) provides that any communication by electronic means which provides a
        durable record of the agreement shall be equivalent to “writing”. For conditions to be satisfied
        under that provision where a contract containing an exclusive jurisdiction clause is concluded
        electronically, see El Majdoub v CarsOnTheWeb.Deutschland GmbH (C-322/14) [2015] 1 W.L.R. 3986,
        ECJ. A contract on the terms of a bill of lading said to be implied from the parties’ course of
        conduct did not satisfy the formal requirements of art.25(1)(a) since it was not demonstrated that
        the parties’ consent was in writing or evidenced in writing (Pan Ocean Co Ltd v China-Base Group Co
        Ltd [2019] EWHC 982 (Comm); [2019] 2 Lloyd’s Rep. 335 (Christopher Hancock QC)).
           Where the parties have entered into a complex transaction with competing jurisdiction clauses
        and the dispute is at the commercial centre of the transaction, it is those jurisdiction clauses that
        are also at its centre which the parties must have intended to apply to the dispute; UBS AG v HSH
        Nordbank AG [2009] EWCA Civ 585; [2009] 2 Lloyd’s Rep. 272 CA; see also ACP Capital Ltd v IFR
        Capital Plc [2008] EWHC 1627 (Comm); [2008] 2 Lloyd’s Rep. 655 (Beatson J); Sebastian Holdings
        Inc v Deutsche Bank AG [2010] EWCA Civ 998; [2010] I.L.Pr. 52, CA; Lornamead Acquisitions Ltd v
        Kaupthing Bank HF [2011] EWHC 2611 (Comm); [2013] 1 B.C.L.C. 73; Citibank NA, London Branch
        v Oceanwood Opportunities Master Fund [2018] EWHC 305 (Ch) (Mann J). In Deutsche Bank AG v
        Comune di Savona [2018] EWCA Civ 1740; [2018] 4 W.L.R. 151, CA, where there were theoretically
        competing English and foreign jurisdiction agreements which the Court of Appeal found, on the
        facts, to be mutually exclusive, the Court commented that whilst it is desirable that potentially
        conflicting jurisdiction clauses be given a mutually exclusive construction, that might not always be
        possible and a convoluted construction should not be adopted merely to ensure that outcome (at
        [31] per Longmore LJ). (See also BNP Paribas SA v Trattamento Rifiuti Metropolitani SPA [2019]
        EWCA Civ 768; [2019] 2 All E.R. (Comm) 992 to similar effect.)
           When considering whether two separate contracts with competing dispute resolution clauses
        constitute a single overarching agreement, the “one stop, one jurisdiction presumption” in Fiona
        Trust & Holding Corp v Privalov [2007] UKHL 40; [2007] Bus. L.R. 1719, HL, is a useful starting-
        point but is not to be treated as giving rise to a presumption: see AmTrust Europe Ltd v Trust Risk
        Group SpA [2015] EWCA Civ 437, [2015] 2 Lloyd’s Rep. 154, CA. It is most unlikely that the par-
        ties to a jurisdiction clause would have intended that claims in contract and deceit should be heard
        in different jurisdictions (Maple Leaf Macro Volatility Master Food v Rouvroy [2009] EWHC 257
        (Comm); [2009] Lloyd’s Rep 475 (Andrew Smith J)). The scope and effect of the Fiona Trust “one
        stop, one jurisdiction presumption” were referred to in Ryanair Ltd v Esso Italiana SrL [2013]
        EWCA Civ 1450; [2013] 2 C.L.C. 950, CA, where the question arising on a challenge to the
        jurisdiction of the English court by the defendant oil company (D) was whether, as the claimant (C)
        airline operators contended, an exclusive jurisdiction clause contained in a contract for the supply
        of jet fuel embraced a claim against D in which it was alleged that they were a member of an Ital-
        ian cartel selling jet fuel in Italian airports, a claim advanced on the basis of a statutory tort under
        English law in vindication of rights arising out of art.101 of the Treaty on the Functioning of the
        European Union. The Court held that the exclusive jurisdiction clause did not cover a claim based
        on a finding that D had breached EU competition rules. See also Cartel Damage Claims (CDC)
        Hydrogen Peroxide SA v Akzo Nobel NV (C-352/13) [2015] 3 W.L.R. 909, ECJ, where held in a cartel
        damages claim that contractual jurisdiction clauses do not extend to disputes arising from tortious
        liability except in the unlikely event of the victim being fully aware of the cartel arrangement at the
        time the jurisdiction clause was concluded. In Apple Sales International v MJA (C-595/17)
        EU:C:2018:854; [2019] 1 W.L.R. 2705, ECJ, it was held that art.23 must be interpreted as meaning
        that the application, in the context of an action for damages brought by a distributor against its
        supplier on the basis of art.102 TFEU (anti-competitive conduct by abuse of dominant position), of
        a jurisdiction clause within the contract binding the parties is not excluded on the sole ground that
        that clause does not expressly refer to disputes relating to liability incurred as a result of an
        infringement of competition law. Further, a finding of an infringement of competition law by a
        national or European authority is not a necessary prerequisite for the application of a jurisdiction
        clause in the context of such an action.
           In considering the application of the “one stop adjudication” presumption to the construction of
        agreements where art.25 is engaged, it is important to note that in terms that article is confined to
        agreements to settle disputes “which have arisen or which may arise in connection with a particular
        legal relationship.” The emphasis on a “particular legal relationship” shows that a dispute arising
        from a second relationship is not likely to be included in an agreement for resolving disputes in an
        earlier, and different, relationship (Deutsche Bank AG London Branch v Petromena [2015] EWCA Civ
        226; [2015] 1 W.L.R. 4225, CA, at para.85 per Longmore LJ). In Altera Absolute Global Master Fund
        v Sapinda Invets Sarl [2017] EWHC 871 (Comm); [2018] 1 All E.R. (Comm) 71 (Burton J), the
        court rejected the defendant’s submission that, although the English court had jurisdiction over a
        claim for breach of a share option agreement containing a non-exclusive English jurisdiction
        clause, it did not have jurisdiction over a claim for breach of a prior oral agreement concerning the
        purchase of shares, and held that latter claim was a dispute that “arose out of or in connection
        with” the dispute in the former claim and was within the jurisdiction clause.
           General words of incorporation in a reinsurance contract are not sufficient to incorporate a
        jurisdiction clause in the underlying insurance contract (AIG Europe SA v QBE International Insur-
        ance Ltd [2001] 2 Lloyds Rep. 268). On the other hand, in relation to a contract concluded orally in

                                                         466
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 166 of 174




            NOTES    ON   RULES   OF   JURISDICTION   IN   JUDGMENTS REGULATION (RECAST)

 international trade or commerce, an agreement conferring jurisdiction is validly concluded under
 (what is now) art.25(1)(c) if one party to the contract did not react to a commercial letter of
 confirmation sent to it by the other party or repeatedly paid invoices without objection, where those
 documents contained a pre-printed reference to the courts having jurisdiction, provided that such
 conduct was consistent with a practice in force in the field of international trade or commerce in




                                                                                                                      CPR 6
 which the parties operated and the parties were or ought to have been aware of that practice
 (Mainschiffahrts v Les Gravieres Sarl (C-106/95) EU:C:1997:70; [1997] Q.B. 731). A jurisdiction
 clause in a bill of lading is an effective agreement between the parties to the bill of lading contract
 (OT Africa Line Ltd v Hijazy (The Kribi) [2001] 1 Lloyd’s Rep. 76). However, in Refcomp SPA v AXA
 Corporate Solutions Assurance SA (C-543/10) [2013] I.L.Pr.17, the ECJ held that the line of
 jurisprudence establishing that a transferee holder of a bill of lading could be bound by a jurisdic-
 tion clause could not be transposed to the relationship between a sub-purchaser of goods and an
 intermediate seller under a string contract. Moreover, in Antonio Gramsci Shipping Corp v Alvars
 Lembergs [2013] EWCA Civ 730; [2013] I.L.Pr. 36, CA, the Court of Appeal considered that the ef-
 fect of the decision in Refcomp SpA (above) was that “deemed consent” was only available where
 there had been a transfer of the contract in question or the transfer of all the rights and obligations
 for which it provides. Printed clauses on the back of an order may be incorporated in this way (Lafi
 Office and International Business SL v Meriden Animal Health Ltd [2000] 2 Lloyd’s Rep. 51).
    In the absence of a relevant practice, there will be no jurisdiction agreement compliant with
 art.25(1) where acceptance of the clause is not manifest in writing (Lafarge Plasterboard v Fritz Peters
 & Co KG [2000] 2 Lloyd’s Rep. 689). Where an offer is contained in a faxed quotation that
 expressly states that it is “according to the offeror’s general terms and conditions” and those terms
 contain an exclusive jurisdiction clause, a signed purchase order accepting the quotation may
 constitute a contract constituting an agreement compliant with art.25(1) (7E Communications v Vertex
 Anntennentechnik GmbH [2007] EWCA Civ 140; [2007] 1 W.L.R. 2175; [2007] 2 All E.R. (Comm)
 798; [2007] 2 Lloyd’s Rep. 411). For a summary of the rules applicable to jurisdiction clauses
 contained in standard form contracts, see Coys of Kensington Automobiles Ltd v Pugliese [2011] EWHC
 655 (QB); [2011] 2 All E.R. (Comm) 664 as referred to with approval in Sherdley v Nordea Life and
 Pensions SA [2012] EWCA Civ 88; [2012] Lloyd’s Rep. I.R. 437, CA.
    Article 25(1) states that the jurisdiction conferred by an agreement complying with that provi-
 sion “shall be exclusive unless the parties have agreed otherwise”. The words “unless the parties
 have agreed otherwise” did not appear in the comparable article in the 1968 Convention (art.17)
 but were added for purposes of clarification when the original Judgments Regulation was enacted,
 and also subsequently included in the 2007 Lugano Convention (art.23(1)). In Insured Financial
 Structures Ltd v Elektrocieplownia Tychy SA [2003] EWCA Civ 110; [2003] Q.B. 1260, CA, a Lugano
 Convention case decided before the words “unless the parties have agreed otherwise” were added,
 the Court of Appeal held that, in the circumstances of that case, the benefit of an express reference
 in the agreement to the non-exclusive jurisdiction of the courts of Poland was that the courts of
 that country were to have non-exclusive jurisdiction even if, in the absence of such reference, they
 would not have such jurisdiction. In Perella Weinberg Partners UK LLP v Codere SA [2016] EWHC
 1182 (Comm) (Walker J), it was held that a clause expressed to confer non-exclusive jurisdiction on
 the English Courts “for the benefit of” the Claimants did not in fact confer exclusive jurisdiction
 on those Courts.
    In Carnoustie Universal SA v International Transport Workers Federation [2002] EWHC 1624; [2003]
 I.L.Pr. 17 (Richard Siberry QC), the claimants contended that a settlement agreement was void or
 voidable for economic duress and the question arose whether that dispute fell within a jurisdiction
 clause in the agreement conferring jurisdiction on a Finnish court. The judge accepted that there
 was little doubt that if the settlement agreement and a related collective bargaining agreement were
 procured by duress, that duress affected the choice of law and jurisdiction provisions therein as it
 did the substantive provisions. But the judge concluded that it was difficult to see how a jurisdic-
 tion (or arbitration) clause could in such circumstances be wide enough to encompass claims chal-
 lenging the validity of the contract in which it was contained on the grounds of duress. To be effec-
 tive the clause would probably have to contain express provisions encompassing such claims, and
 even then, it might be open to the party challenging the validity of the contract to contend that he
 was not bound by the clause as he did not truly consent to its terms.

                 3. Jurisdiction by agreement—burden and standard of proof

    The standard of proof required when a defendant seeks to rely on a foreign jurisdiction agree-          6JRx.36
 ment in a case where, apart from the alleged agreement, the English court would have jurisdiction
 under the Judgments Regulation is that of a good arguable case. See further generally para.6JRx.8
 above.
    The claimant must establish that they have a better argument than the defendant in respect of
 all matters, including the scope of any jurisdiction agreement (for example, whether as a matter of
 construction a particular dispute is covered by the agreement), and not merely in respect of the
 formal requirements of art.25(1) (Cinnamon European Structured Credit Master Fund v Banco Com-
 mercial Portugues SA [2009] EWHC 3381 (Ch); [2010] I.L.Pr. 11 (Sir William Blackburne) at [21];
 Knorr-Bremse Systems for Commercial Vehicles Ltd v Haldex Brake Products GmbH, [2008] EWHC 156
 (Pat); [2008] 2 All E.R. (Comm) 448; [2008] I.L.Pr. 26). Where it is established that the claimant
 has a better argument than the defendant on the requirements of art.25(1) (namely that there is a
 jurisdiction agreement and that the agreement satisfied one or other of the formalities set out in
 that provision), it is then for the national court to construe the agreement to determine whether the
 particular dispute falls within its scope (ibid).

                                                  467
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 167 of 174




                                      SECTION A CIVIL PROCEDURE RULES 1998

               As to the burden of proof and the meaning of good arguable case, see Bank of Tokyo-Mitsubishi
           Ltd v Baskan Gida Sanayi Ve Pazarlama AS [2004] EWHC 945; [2004] I.L.Pr. 26, Konkola Copper
           Mines Plc v Caromin [2006] EWCA Civ 5; [2006] I.L.Pr. 46; [2006] 1 Lloyd’s Rep. 410, Bols Distiller-
           ies BV v Superior Yacht Services Ltd [2006] UKPC 45; [2007] 1 W.L.R. 12; [2007] 1 Lloyd’s Rep. 683;
           [2007] 1 All E.R. (Comm) 461, WPP Holdings Italy Srl v Benatti [2007] EWCA Civ 263; [2007] 1
           W.L.R. 2316; [2007] 2 All E.R. (Comm) 525; [2008] 1 Lloyd’s Rep. 396, Deutsche Bank AG v Asia
           Pacific Broadband Wireless Communications Inc [2008] EWCA Civ 1091; [2009] 2 All E.R. (Comm)
           129, Polskie Ratownictwo Okretowe v Rallo Vito & C. SC [2009] EWHC 2249 (Comm); [2010] 1
           Lloyd’s Rep. 384 (Hamblen J), Kolmar Group AG v Visen Industries Ltd [2009] EWHC 3765 (QB);
           [2010] I.L.Pr. 23, Cube Lighting and Industrial Design Ltd v Afcon Electra Romania SA [2011] EWHC
           2565 (Ch), Altimo Holdings and Investment Ltd v Kyrgyz Mobile Tel Ltd [2011] UKPC 7; [2012] 1
           W.L.R. 1804, PC at [71].

           4. Stay of proceedings where court seised on basis of exclusive jurisdiction agreement

 6JRx.37      As enacted in the Judgments Regulation (recast), art.31 contains innovative provisions, in
           particular arts 31.2 and 31.3. Article 31.2 states that where a court of a Member State (court A) on
           which an art.25.1 jurisdiction agreement confers exclusive jurisdiction is seised, any court of
           another Member State (court B) shall stay the proceedings until such time as court A on the basis
           of the agreement declares that it has no jurisdiction. Where court A establishes jurisdiction in ac-
           cordance with the agreement, court B shall decline jurisdiction in favour of that court (art.31.2).
           See further commentary on art.31 (para.6JRx.42 below).
              Where English proceedings are brought pursuant to an exclusive jurisdiction clause in favour of
           the English court, the effect of art.25.1 is that the jurisdiction of the English court is exclusive, and
           the authorities suggest that the court is deprived of its common law discretion to stay proceedings
           in favour of another court on classic forum non conveniens grounds. However, circumstances may
           exist where a stay can be imposed in the exercise of case management powers (Equitas Ltd v Allstate
           Insurance Co [2008] EWHC 1671 (Comm); [2009] 1 All E.R. (Comm) 1137; [2009] 1 Lloyd’s Rep.
           I.R. 227 (Beatson J)).
              Article 25.4 of the Judgments Regulation provides that agreements conferring jurisdiction have
           no legal force if the courts whose jurisdiction they purport to exclude have exclusive jurisdiction by
           virtue of art.24. In Ablynx NV v VHsquared Ltd [2019] EWCA Civ 2192; [2020] 1 W.L.R. 1412, the
           Court of Appeal clarified the interaction between these provisions and art.31.2 in circumstances
           where the English court potentially had exclusive jurisdiction over the claim under art.24.4 (see
           para.6JRx.32 above) and the Belgian court potentially had exclusive jurisdiction under an agree-
           ment conferring jurisdiction. It held that, where (as here) the English court had decided that there
           was a prima facie case that art.25.4 did not invalidate the jurisdiction agreement, it was for the
           Belgian court to decide definitively. The English court therefore stayed its proceedings pursuant to
           art.31.2 pending the decision of the Belgian court.

                                Trust instrument conferring jurisdiction (art.25.3)
 6JRx.38      In the original Judgments Regulation art.25.3 stood (in the same terms) as art.23.4. The
           comparable provision in the 2007 Lugano Conventon is art.23.4.
              The court or courts of a Member State on which a trust instrument has conferred jurisdiction
           shall have exclusive jurisdiction in any proceedings brought against a settlor, trustee or beneficiary,
           if relations between those persons or their rights or obligations under the trust are involved
           (art.25.3). Provisions of a trust instrument conferring jurisdiction shall have no legal force is they
           are contrary to arts 15, 19 or 23, or if the courts whose jurisdiction they purport to exclude have
           exclusive jurisdiction by virtue of art.24 (art.25.4).
              This provision was added to the 1968 Convention upon the accession of the UK to the European
           Community as it was thought wise to amend what was then art.17 by adding to the rule providing
           for choice of court by contract (now art.25.1) a rule providing for choice of court by clauses in trust
           instruments.

                      Jurisdiction derived where defendant enters appearance (art.26)
 6JRx.39      In the original Judgments Regulation art.26 stood (in the same terms) as art.24. The comparable
           provision in the 2007 Lugano Convention is art.24.
              Article 26 states that, apart from jurisdiction derived from other provisions of the Regulation, a
           court of a Member State before which a defendant enters an appearance “shall have jurisdiction”.
           (By entering an appearance the defendant is deemed to have submitted to the jurisdiction.) The
           article adds that this rule shall not apply where another court has exclusive jurisdiction under
           art.24 (Exclusive jurisdiction) (see para.6JRx.29 above). (Jurisdiction based on submission to one
           court does not trump, as it were, jurisdiction based on a rule of jurisdiction conferring exclusive
           jurisdiction on another court.) And it shall not apply where the defendant entered appearance “to
           contest the jurisdiction”. Jurisdiction is not conferred on a court under art.26 where a defendant
           enters an appearance, not only for the purpose of making submissions contesting the court’s
           jurisdiction, but additionally for the purpose of making other submissions (including submissions
           as to the merits of the claim). For a period uncertainty on this latter point was caused by the fact
           that the comparable article in the 1968 Convention, as amended (art.18), contained the phrase
           “solely to contest the jurisdiction”. Whether or not a Defendant “enters an appearance” is a ques-
           tion of national procedural law provided that does not undermine the effective operation of the

                                                             468
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 168 of 174




            NOTES    ON   RULES   OF   JURISDICTION   IN   JUDGMENTS REGULATION (RECAST)

 Regulation, see Deutsche Bank AG London Branch v Petromena ASA [2015] EWCA Civ 226; [2015] 1
 W.L.R. 4225. In OD v Ryanair DAC (C-646/18) EU:C:2019:330; [2019] I.L.Pr. 31, the CJEU
 considered that a failure to submit observations on a court’s jurisdiction, following a court’s invita-
 tion to do so did not amount to an “appearance” for the purposes of art.26. For what might or
 might not constitute submission to the jurisdiction, see Winkler v Shamoon [2016] EWHC 217 (Ch);




                                                                                                                      CPR 6
 18 I.T.E.L.R. 818.
    See, further, CPR r.11 (Procedure for disputing the court’s jurisdiction), and commentary
 thereon, in particular para.11.1.4 (Filing an acknowledgment of service and making application).

     F.    Priority of Jurisdiction—Lis Pendens and Related Actions
                                              Introduction

    Historically speaking, in their domestic law most legal systems have recognised lis alibi pendens       6JRx.40
 as a defence available to a defendant where, after starting an action against him in one court, the
 claimant commences another action against him in another court for the same cause. The question
 whether the plea of lis albi pendens is a good defence where the first proceedings are brought, not
 in another court within the jurisdiction, but in a court of a foreign country, has not always been
 answered in the same way. Unlike the position in continental civil systems, in England the common
 law had no strict rule. The common law answer to the question depended on whether the taking of
 the second proceedings were “vexatious or oppressive”. If they were, the English court had jurisdic-
 tion to stay or dismiss the English action or to restrain the claimant from proceeding with his
 foreign action. Further, again unlike the position in continental civil systems, the English common
 law did not require that the issues raised in the two actions should be identical and had no objec-
 tion to the bringing of two actions on the same subject.
    In the Judgments Regulation (recast) the problem of conflicting jurisdictions between the courts
 of different Member States is dealt with in Section 9 (Lis pendens—related actions) of Chapter II
 (Jurisdiction). Put broadly, the solution to the problem offered is that priority should be given to
 the court “first seised”. Section 9 consists of six articles, arts 29 to 34. The first two of these six
 articles (arts 29 and 30) deal with the circumstances where proceedings involving the same cause of
 action and between the same parties are brought in the courts of different Members States (art.29),
 or where related actions are pending in the courts of different Members States (art.30). And
 art.31(1) makes special provision for the circumstance where several actions come within the
 exclusive jurisdiction of several courts. Articles 29, 30 and 31.1 have their origins in arts 21 to 23
 of the 1968 Convention. In the original Judgments Regulation those three articles were re-enacted
 (as arts 27, 28 and 29), the first two in significantly altered form, and with the addition of an
 article dealing with circumstances in which a court “shall be deemed to be first seised” (art.30). In
 the Lugano Convention (revised) 2007 the cognate articles are arts 27 to 30 and are expressed in
 the same terms as they appeared in the original Judgments Regulation.
    In the Judgments Regulation (recast) the four articles referred to in the previous paragraph are,
 respectively, arts 29, 30, 31(1) and 32(1). An important difference between the recast and the
 original Judgments Regulation consists of the additions made to art.31, which now includes, in ad-
 dition to art.31(1), arts 31(2) to 31(4). Article 31(1) states (as this provision has always done) that,
 where actions come before the exclusive jurisdiction of several courts, any court other than the
 court first seised shall decline jurisdiction. Articles 31(2) to 31(4) are designed to deal in the light
 of experience with practical difficulties which had emerged where the jurisdiction of a court seised
 is based on a choice of court agreement conferring exclusive jurisdiction (see further para.6JRx.37
 above and para.6JRx.42 below).
    Articles 33 and 34 of the Judgments Regulation (recast) had no counterparts in the original
 Judgments Regulation (or in the Lugano Convention (revised) 2007). They mirror (with necessary
 modifications) arts 29 and 30, but apply (as the case may be) where proceedings involving the same
 cause of action and between the same parties are pending, or where related actions are pending, in
 the courts of a Member State and in the courts of a non-Member State (“a third State”) (see further
 para.6JRx.47 below).

                          Priority of jurisdiction—court first seised (art.29)

    The Court of Justice of the European Union has explained that the purpose of art.29 (formerly           6JRx.41
 art.27) is to prevent the courts of two Member States from giving inconsistent judgments and to
 preclude, so far as possible, the non-recognition of a judgment on the ground that it is irreconcil-
 able with a judgment given by the court of another Member State (Gubisch Maschinenfabrik KG v
 Palumbo (C-144/86) EU:C:1987:528; [1989] E.C.C. 420 at [8]). And that Court has explained that
 the objective of art.30 (formerly art.28) is to improve co-ordination of the exercise of judicial func-
 tions within the EU and to avoid conflicting and contradictory decisions, thus facilitating the
 proper administration of justice (Owners of Cargo Lately Laden on Board the Tatry v Owners of the
 Maciej Rataj (The Maciej Rataj) (C-406/92) [1999] Q.B. 515, ECJ, at [32], [52] and [55]; see also
 Sarrio SA v Kuwait Investment Authority [1999] 1 A.C. 32, HL, at 39 per Lord Saville, and Starlight
 Shipping Co v Allianz Marine & Aviation Versicherungs AG [2013] UKSC 70; [2014] Bus. L.R. 873, SC,
 at [27] per Lord Clarke).
    Article 29 (previously art.27) provides that, where proceedings in the courts of two different

                                                  469
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 169 of 174




                                   SECTION A CIVIL PROCEDURE RULES 1998

        Member States have three identities, they are, the same parties, the same cause of action (la même
        cause) and the same object (objet), any court other than “the court first seised” shall of its own mo-
        tion stay its proceedings until such time as the jurisdiction of the court first seised is established
        (art.29.1). Where the jurisdiction of the court first seised is established, any other court shall
        decline jurisdiction in favour of that court (art.29.2).
            It is the respective jurisdictions of “courts” that is in issue here. In Lehman Brothers Finance AG v
        Klaus Tschira Stiftung GmbH [2014] EWHC 2782 (Ch); [2014] 2 C.L.C. 242 (David Richards J), the
        defendants (D) applied for a stay of proceedings within the scope of the revised Lugano Conven-
        tion 2007 brought against them in England by the claimants (C) on 2 April 2013, in circumstances
        where, as the first mandatory procedural step in a civil claim against D before Swiss courts involv-
        ing the same cause of action, on 25 March 2013, C had lodged with justices of the peace in Zurich
        a written request for conciliation. C’s submission, made in resisting D’s application, that the
        equivalent to art.29 in the Lugano Convention (i.e. art.27) did not apply because, for the purposes
        of that article, the conciliation authority was not a “court”, and the conciliation proceedings were
        not “proceedings”, was rejected by the judge.
            In Nigeria v Royal Dutch Shell Plc [2020] EWHC 1315 (Comm), Foxton J held that art.29 applied
        even though the prior Italian proceedings had been brought as an adjunct to criminal proceedings.
        Since the proceedings involved the same cause of action and the same parties, the English court
        was obliged to decline jurisdiction.
            For meaning of “first seised” in this context, see Tavoulareas v Tsavliris (The Atlas Pride) [2004]
        EWCA Civ 48; [2004] 1 Lloyd’s Rep. 445, CA, and authorities referred to there. A court may be
        first seised for this purpose without the legal basis of the claim being spelt out in the proceedings
        before it (Football Dataco Ltd v Sportradar GmbH [2011] EWCA Civ 330; [2011] 1 W.L.R. 3045, CA).
        In Barclays Bank Plc v Ente Nazionale di Previdenza ed Assistenza dei Medici e Degli Odontoiatri [2016]
        EWCA Civ 1261; [2017] 2 All E.R. (Comm) 432; [2016] 2 C.L.C. 859, CA, the Court of Appeal ac-
        cepted the submission that the question whether proceedings involving the same cause of action
        between the same parties have been brought in the courts of different Member States so as to
        engage art.29 is to be determined at the date of commencement of proceedings in the court second
        seised (para.12). In FKI Engineering Ltd v Stribog Ltd [2011] EWCA Civ 622; [2011] 1 W.L.R. 3264,
        CA, the Court of Appeal had to consider when the German and English courts had become seised
        of the respective actions for the purposes of art.30. The proceedings in Germany had been issued
        first and the English proceedings some months later, but after the English proceedings had been
        issued an amendment was made in the German proceedings to contest the validity of an assign-
        ment that had been pleaded and relied on in the English action. As a result, the two actions
        became “related” within the meaning of art.30(1) and a question arose whether the English or Ger-
        man court had been first seised. The court held that the court first seised was that in which
        proceedings had first been issued, in that case the German court. In the Barclays Bank Plc case, op
        cit, the Court of Appeal commented (at para.16) that that decision is perhaps not surprising, given
        that art.30 is concerned with related “proceedings”, and pointed out that art.30 may be contrasted
        with art.29 which is concerned with proceedings involving the same cause of action and the same
        parties and therefore requires that attention should be focussed on “causes of action” rather than
        on “proceedings”. The court concluded (para.19) that the expression “proceedings involving the
        same cause of action and between the same parties” in art.29 is to be read as a whole and that such
        proceedings do not come into existence, and the court is not seised of the relevant claim, “until the
        cause of action has been raised in proceedings before the court, whether originally or by
        amendment”.
            Article 32 first appeared as art.30 of the original Judgments Regulation. It was enacted for the
        purpose of removing doubts as to what is meant by “first seised”, and did so by deeming a court to
        be first seised in particular circumstances which were amplified when the article was re-enacted as
        art.32 in the Judgments Regulation (recast). (In the 1968 Convention, art.21 assumed that the
        meaning of “first seised” was self-evident; see Molins Plc v GD SpA [2000] 1 W.L.R. 1741; [2000] 2
        Lloyd’s Rep. 234, CA, where held that, although proceedings had been commenced in an Italian
        court, that court was not first seised.)
            Article 32 provides that a court is deemed seised when the document instituting the proceedings
        is received by the court, or, if it requires service before lodging with the court, when it is received
        by the agency responsible for service, provided that the claimant then gets on with service or lodg-
        ing as appropriate. The document referred to in para.(b) of art.32(1) has to be one capable of be-
        ing served and lodged with the court so as to institute the proceedings against the relevant party
        WPP Holdings Italy Srl v Benatti [2007] EWCA Civ 263; [2007] 1 W.L.R. 2316; [2007] 2 All E.R.
        (Comm) 525; [2008] 1 Lloyd’s Rep. 396. Accordingly, in relation to parties in Regulation States, the
        English court will be seised on issue of a claim form, although it is necessary to get on with service.
        Unless service is dispensed with under r.6.16, Convention proceedings only become definitively
        pending in England upon service; see Dresser UK Ltd v Falcongate Freight Management Ltd [1992]
        Q.B. 502, CA and Neste Chemicals SA v DK Line SA [1994] 3 All E.R. 180; Molins Plc v GD SpA
        [2000] 1 W.L.R. 1741, CA; but note Canada Trust Co v Stolzenberg (No.2) [2002] 1 A.C. 1, HL; Phil-
        lips v Nussberger [2008] UKHL 1; [2008] 1 W.L.R. 180; [2008] 1 Lloyd’s Rep. 344; [2008] I.L.Pr.
        21, HL.
            Article 32(1)(a) (formerly art.30(1)) provides that a court is deemed to be first seised, not only
        where a document instituting proceedings is lodged with the court, but also where an “equivalent
        document” is lodged. For an explanation of the concept of “equivalent document”, in the context
        of an article in the French Civil Code providing a procedure for “measures of inquiry” for the
        preserving or establishing of evidence “prior to any legal proceedings”, see HanseYachts AG v Port
        d’Hiver Yachting SARL (C-283/16) [2017] I.L.Pr. 25 (ECJ).

                                                          470
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 170 of 174




            NOTES    ON   RULES   OF   JURISDICTION   IN   JUDGMENTS REGULATION (RECAST)

    It is implicit in the structure of art.32 that the first lodging of a document instituting the
 proceedings does not always mean first seised of the proceedings. The general statements in paras
 (a) and (b) of art.32(1) as to when the court is deemed to be seised of proceedings are each subject
 to an express proviso as to the circumstances in which the court is not deemed to be seised of the
 proceedings at all. Thus, for example, where the circumstances fall within para.(a) and the proviso




                                                                                                                        CPR 6
 therein applies, the result is that the pending proceedings first lodged in court do not enjoy the
 prima facie precedence of being the proceedings first seised by that court; see Debt Collection London
 Ltd v SK Slavia Praha-Fotbal AS [2010] EWCA Civ 1250; [2011] 1 W.L.R. 866, CA (where held
 Czech court not first seised because claimant had failed to pay court fee, a step required to effect
 service on the defendant). In a case where para.(b) of art.32(1) applies and the document has to be
 served before being lodged with the court, receipt by fax by the agency responsible is sufficient
 (Arbuthnot Latham & Co Ltd v M3 Marine Ltd [2013] EWHC 1019 (Comm); [2013] 2 Lloyd’s Rep.
 307 (Hamblen J)).
    In WPP Holdings Italy Srl v Benatti [2007] EWCA Civ 263; [2007] 1 W.L.R. 2316; [2007] 2 All
 E.R. (Comm) 525; [2008] 1 Lloyd’s Rep. 396, it was submitted by the second claimant (C) that such
 steps as the defendant (D) had taken in Italy to initiate proceedings against him there did not have
 the effect of the Italian court being deemed to be seised under art.32(1). In allowing D’s appeal (in
 part), holding that the Italian court was first seised, the Court of Appeal stated that art.32(1) (then
 art.30) is concerned with seisin not service, and it was not relevant whether such service that D had
 managed to effect on C, which suffered from technical objections (later rectified), was valid service
 under the Service Regulation. This decision may be contrasted with the judgment of the Court of
 Appeal in Tavoulareas v Tsavliris (No.2) [2006] EWCA Civ 1772; [2007] 1 W.L.R. 1573; [2007] 2 All
 E.R. (Comm) 356), an enforcement of judgment case, where it was said (obiter) that “the concept
 of ‘service’ in art.32.1 must be consonant with the concept of ‘service’ in the Service Regulation” (at
 para.8 per Longmore LJ).
    There is no relator back so as to retain jurisdiction where a claim form issued in the jurisdiction
 first seised is amended to add new facts adding a fresh cause of action after another jurisdiction
 has also become seised of the jurisdiction (The Underwriting Members of Lloyd’s Syndicate 980 v Sinco
 SA [2008] EWHC 1842 (Comm); [2008] 2 Lloyd’s Rep 500; [2009] 1 All E.R. (Comm) 272; [2008]
 I.L.Pr. 49).

             Lis pendens and exclusive jurisdiction—stay of proceedings (art.31)

    Article 31.1 in the Judgments Regulation (formerly art.29, and art.29 in the revised Lugano               6JRx.42
 Convention 2007) states that where actions come within “the exclusive jurisdiction” of several
 courts, any court other than the court first seised “shall decline jurisdiction”. (In the 1968 Conven-
 tion that provision stood as art.23.)
    In Erich Gasser GmbH v Misat Srl (C-116/02) [2005] 1 Q.B. 1; [2004] 1 Lloyd’s Rep. 222; [2004]
 I.L.Pr. 7, the ECJ held (1) that the rule that the court first seised of a matter had initial jurisdiction
 prevailed over the rule that a court nominated by the parties in the event of a dispute had jurisdic-
 tion, and (2) that it applied and prevailed even when generally the conclusion of legal proceedings
 in the country of the first court seised were excessively delayed. In the Judgments Regulation
 (recast) art.31.2 and art.31.3 were inserted to rectify practical difficulties arising from this state of
 affairs.
    Articles 31.2 and 31.3 apply where a choice of court agreement confers exclusive jurisdiction on
 a Member State court seised, whether first seised or otherwise. They require any court of another
 Member State also seised to stay its proceedings until such time as the court seised on the basis of
 the agreement declares that it has no jurisdiction under the agreement (art.31.2), or to decline
 jurisdiction in the event of jurisdiction being established in the other court in accordance with the
 agreement (art.31.3). Article 31.2 and art.31.3 do not apply where the proceedings include matters
 falling with the special jurisdiction provisions concerning matters relating to insurance, to consumer
 contracts, and to individual contracts of employment where, as the case may be, the policyholder,
 the insured, a beneficiary of the insurance contract, the injured party, the consumer or the
 employee is the claimant and the agreement is not valid (art.31.4). Articles 31.2 to 31.4 were
 enacted in furtherance of the policies, stated in Recital 22 of the Judgments Regulation (recast), of
 enhancing the effectiveness of exclusive choice-of-court agreements, and of avoiding “abusive litiga-
 tion tactics”. In Generali Italia SpA v Pelagic Fisheries Corp [2020] EWHC 1228 (Comm) (Foxton J), it
 was held that the effect of art.31.2 was to allow the designated but second-seised court to decide
 whether it had exclusive jurisdiction by virtue of art.25, and, if it did so decide, to proceed with the
 case, irrespective of the position in the court first seised. The court went on to find that it did have
 jurisdiction under art.25. This was on the basis that a specifically agreed provision in an insurance
 policy in favour of the English courts prevailed over a standard set of terms in the same policy
 which granted jurisdiction to the Italian courts.
    Article 31.2 has no equivalent under the Lugano Convention or the Brussels I Regulation or
 Brussels Convention. In Mastermelt Ltd v Siegfried Evionnaz SA [2020] EWHC 927 (QB), the High
 Court confirmed that the “first seised” rule under the Lugano Convention is unaffected by art.31.2
 of the Recast Brussels Regulation, and that Erich Gasser still applies in that context.

                                         Negative declarations

    It should be noted that Convention jurisprudence does not preclude the establishment of prior             6JRx.43
 jurisdiction by way of an early claim for a negative declaration.

                                                   471
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 171 of 174




                                      SECTION A CIVIL PROCEDURE RULES 1998

              The Court of Justice has said that it makes no difference for the purposes of (what are now)
           art.29 and art.30 (arts 21 and 22 of the Brussels Convention) whether the first claim is framed in
           positive or negative terms (Owners of Cargo Lately Laden on Board the Tatry v Owners of the Maciej Rataj
           (The Maciej Rataj) (C-406/92) EU:C:1994:400; [1999] Q.B. 515, ECJ). In Folien Fischer AG v Ritrama
           SpA (C-133/11) [2013] Q.B. 523, ECJ, the Court confirmed that jurisdiction under (what is now)
           art.7(2) can be founded upon a claim for negative declaratory relief. However, as a matter of
           English domestic law, a negative declaration can only be sought in England if a declaration is
           properly sought by domestic standards, which requires, in effect, that it would serve a useful
           purpose; see Messier-Dowty Ltd v Sabena SA [2000] 1 W.L.R. 2040, CA. For a recent example of the
           jurisdictional complexities that may be raised by an application for negative declaratory relief, see
           McGraw-Hill International (UK) Ltd v Deutsche Apotheker und Artzebank EG [2014] EWHC 2436
           (Comm); [2014] 2 Lloyd’s Rep. 523 (Cooke J).

                                                        Same parties

 6JRx.44      As to the “same parties” requirement under art.29 of the recast Judgments Regulation (art.27 of
           the Judgments Regulation), it has been held by the Court of Justice that the hull insurer would not
           be regarded as the same party as the shipowner (where the insurer had brought proceedings for
           contribution from cargo and the shipowner had brought proceedings elsewhere for limitation) un-
           less it was established that the interests of those parties, the insurer and its insured, were identical
           and indissociable; Drouot Assurances SA v Consolidated Metallurgical Industries (CMI Industrial Sites) (C-
           351/96) EU:C:1998:242; [1999] Q.B. 497; [1999] 2 W.L.R. 163.
              In considering whether two entities are the “same party” for the purposes of art.29, the court
           looks to the substance rather than the form. Two separate legal entities such as an assignor and an
           assignee can have a sufficient identity of interest in the subject matter of proceedings so as to be
           regarded as the same party, if a judgment against one would be res judicata as against the other
           and their interests are identical and indissociable; Kolden Holdings v Rodette Commerce Ltd [2008]
           EWCA Civ 10; [2008] 2 All E.R. (Comm) 289. Applying this approach, in Awendale Resources Inc v
           Pyxis Capital Management Ltd [2020] EWHC 1286 (Ch), Tom Leech QC (sitting as a Judge of the
           Chancery Division) would have been prepared to find that a company was the “same party” as the
           beneficial owner of its minority shareholder who had brought a derivative action on behalf of the
           company in Cyprus. (On the facts, it was not necessary to make this finding as the company itself
           was a party to both actions.)
              Where foreign proceedings had been issued against a patentee, but not the exclusive licensee of
           the patent, English proceedings against both of them would not be stayed under art.27 (now art.29)
           as the licensee had been granted a specific right which was additional to the right which the
           patentee continued to hold, so that its interests were different and the parties were not, accordingly,
           identical and indissociable (Mölnlycke Health Care AB v BSN Medical Ltd [2009] EWHC 3370 (Pat);
           [2010] I.L.Pr. 9 (Floyd J) (where the law on what is now art.29 is reviewed)).

                                                  Same cause of action

 6JRx.45      The principles of EU law which are relevant to the determination of the question whether, for
           the purposes of art.29.1, the “cause of action” in proceedings brought in the court of one Member
           State is the “same cause of action” as that in proceedings between the same parties brought in the
           court of another Member State, were summarised by Lord Clarke in Starlight Shipping Co v Allianz
           Marine & Aviation Versicherungs AG [2013] UKSC 70; [2014] Bus. L.R. 873, SC, at para.28. In this
           case a claim brought by shipowners (C) in an English court against marine insurers (D) was settled
           by agreement, stayed under a Tomlin order. In the course of the proceedings C had alleged that D
           had bribed witnesses, had spread false and malicious rumours against them, and had failed to meet
           their claims timeously (with consequential loss). Subsequently, C commenced proceedings in a
           Greek court against D and their solicitors claiming damages and making essentially the same
           allegations. D then applied to an English court for declarations that the Greek proceedings were in
           breach of the settlement agreement and that they were, inter alia, entitled to an indemnity against
           any damages awarded in the Greek proceedings. The Court of Appeal held (1) that C’s claim in the
           Greek court and D’s application for declarations etc in the English court involved the same cause of
           action, (2) that the Greek court was the one first seised of the issues raised in those proceedings,
           and (3) that, under art.29.1, the English court was bound to stay D’s application ([2012] EWCA Civ
           1714; [2013] 1 Lloyd’s Rep. 217, CA). In allowing D’s appeal in part the Supreme Court held (1)
           that certain of D’s claims in the English proceedings were claims in contract, whereas C’s claims in
           the Greek proceedings were claims in tort, (2) that to that extent the respective claims did not have
           identity of cause or identity of object and did they in any way interfere with each other, and (3)
           that, therefore, they did not involve the same cause of action for the purposes of art.29.1. In Easy
           Rent a Car Ltd v Easygroup Ltd [2019] EWCA Civ 477; [2019] 1 W.L.R. 4639, the Court of Appeal
           held that a claim in the English Court for passing off and trade mark infringement had the same
           “cause” as a claim in the Cypriot Court that the effect of a settlement agreement was that the claim-
           ant had consented to the defendant’s use of the trade mark. In contrast, in Wright v Granath [2021]
           EWCA Civ 28, the Court of Appeal held (by a majority) that a claim in the English court for
           defamation in respect of a tweet, and an earlier claim in the Norwegian court for a declaration that
           the same tweet was not defamatory, did not have the same cause of action for the purposes of the
           equivalent provision (art.27) under the Lugano Convention. The two claims did not mirror each

                                                             472
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 172 of 174




            NOTES   ON   RULES   OF   JURISDICTION   IN   JUDGMENTS REGULATION (RECAST)

 other such that they were legally irreconcilable, as the Norwegian claim included a legal element
 that did not form part of the English claim, namely whether the allegations were made negligently
 (Moylan LJ at [173]).
    As to the “same cause of action” requirement in art.29 (formerly art.27 and art.21 in the 1968
 Convention), it has been held by the Court of Appeal that a straightforward civil claim for money




                                                                                                                     CPR 6
 was different from a tracing claim into assets based on breach of fiduciary duty. The court also
 considered that it would be inappropriate to defer to the jurisdiction of another Contracting State
 where the competing civil claim was tacked on to criminal proceedings in another Contracting State
 which made (what is now) art.30 inappropriate (Haji-Ioannou v Frangos [1999] 2 Lloyd’s Rep. 337,
 CA).
    The principles underlying the concept of “same cause of action” were explained, and the
 reasoning in the Starlight Shipping Co case was applied, at first instance in Barclays Bank Plc v Ente
 Nazionale di Previdenza ed Assistenza dei Medici e Degli Odontoiatri [2015] EWHC 2857 (Comm) [2015]
 2 Lloyd’s Rep. 527 (Blair J), at paras 63 to 72. See also Nigeria v Royal Dutch Shell Plc [2020] EWHC
 1315 (Comm) (Butcher J) where the court held that it did not have jurisdiction over claims alleging
 bribery and corruption as proceedings involving the same cause of action and between the same
 parties were already pending in Italy.
    In Gantner Electronic GmbH v Basch Exploitatie Maatschappij BV (C-11/01) EU:C:2003:257; [2003]
 I.L.Pr. 37, ECJ, the ECJ (5th Ch) ruled that art.29 (formerly art.27) must be construed as meaning
 that, in order to determine whether two claims brought between the same parties before the courts
 of different Member States have the same subject-matter, account should be taken only of the
 claims of the respective applicants, to the exclusion of submissions raised by a defendant whatever
 their nature (including submissions alleging set-off). See also discussion in Secret Hotels 2 Ltd v E A
 Travellers Ltd [2010] EWHC 1023 (Ch); [2010] I.L.Pr. 33 (Peter Smith J), where court considered
 question whether the reasoning in the Gantner case applied to all forms of set-off or only to those
 actually before the court.
    For the approach to cases where positive relief is sought in one jurisdiction and negative relief in
 another and the definition of “cause of action” for the purposes of art.29 (formerly art.27); see JP
 Morgan Europe Ltd v Primacom AG [2005] EWHC 508 (Comm); [2005] 2 Lloyd’s Rep. 665.
    In SET Select Energy GmbH v F&M Bunkering Ltd [2014] EWHC 192 (Comm); [2014] 1 W.L.R.
 452 (Blair J), it was held that a claim for the costs of bunkers supplied had a different “object” and
 “cause” from a claim for an injunction to prevent payment to the claimant under a bank guarantee.

                         Degree to which proceedings must be “related”

    Article 30 (formerly art.28), which provides that where “related actions” are pending in the           6JRx.46
 courts of different Member States, any court other than the court first seised may stay its proceed-
 ings, and art.8(1) (formerly art.6(1)), which provides that a person domiciled in a Member State
 may also be sued in the courts of another Member State, being a State in which his co-defendant is
 domiciled, provided the claims against each defendant are “closely connected”, have the common
 objective of limiting the risk of irreconcilable judgments; see Kalfelis v Bankhaus Schroder Munchmeyer
 Hengst & Co (C-189/87) EU:C:1988:459; [1989] E.C.C. 407, where the Court of Justice held that a
 court with special jurisdiction under (what is now) art.7(2) over the tort part of an action would not
 thereby have jurisdiction to try other non-tort parts of the action, unless there was an alternative
 basis for jurisdiction under (what is now) art.8(1). See also Gascoine v Pyrah [1994] I.L.Pr. 82, CA;
 Research in Motion Ltd v Visto Corp [2008] EWCA Civ 153; [2008] I.L.Pr. 34. The relevant risk
 extends to findings of law as well as fact (Casio Computer Co Ltd v Sayo [2001] EWCA Civ 661;
 [2001] I.L.Pr. 43, per Tuckey LJ).
    Article 30 allows a court to look at issues raised by claim and the defence (cf the position under
 art.29 as explained in para.6JRx.45 above). It is not enough to render proceedings related that “one
 issue could arise in both actions” (Underwriting Members of Lloyd’s Syndicate 980 v Sinco SA [2009]
 Lloyd’s Rep. I and R 365 (Beatson J) at para.34). For another case in which a stay was refused
 although some common issues arose, see Seven Licensing Co Sarl v FFG-Platinum SA [2011] EWHC
 (Comm); [2012] I.L.Pr.7.
    The question whether proceedings are “related” is determined under art.30.3, and the question
 of when seisin of related proceedings occurs, and thus which of the courts is the court first seised,
 is determined under art.32. In FKI Engineering Ltd v Stribog Ltd [2011] EWCA Civ 622; [2011] 1
 W.L.R. 3264, CA, the Court of Appeal considered and explained the relationship between these
 two questions. In this case proceedings between the same parties were commenced by one party (D)
 in a German court and subsequently by the other party (C) in an English court. Later on, after the
 German proceedings had been amended by D, D applied for a stay of the English proceedings.
 The Court held that a limited stay should be granted, and in doing so rejected C’s submission that,
 upon the amendment of the German proceedings (but not before), the two proceedings became
 related for the purpose of art.30 (then art.28), and that in these circumstances the English court
 was “first seised” and had no jurisdiction to grant a stay of the English proceedings. In Sarrio SA v
 Kuwait Investment Authority [1999] 1 A.C. 32, HL, Lord Saville said (p.41) there should be “a broad
 common sense approach” to the question whether the actions in question are related, bearing in
 mind the objective of the article, applying the simple wide test set out in (what is now) art.30 and
 refraining from “an over-sophisticated analysis of the matter”. In JP Morgan Europe Ltd v Primacom
 AG [2005] EWHC 508 (Comm); [2005] 2 Lloyd’s Rep. 665, Cooke J considered that the existence
 of an exclusive jurisdiction clause strongly pointed to the refusal of a stay under (what is now)
 art.30.

                                                  473
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 173 of 174




                                     SECTION A CIVIL PROCEDURE RULES 1998

              For a further consideration of the relevant criteria, see Bank of Tokyo-Mitsubishi Ltd v Baskan Gida
           Sanayi Ve Pazarlama AS [2004] EWHC 945; [2004] I.L.Pr. 26; Research in Motion UK Ltd v Visto Corp
           [2008] EWCA Civ 153; [2008] I.L.Pr. 34, CA; FKI Engineering Ltd v Striborg Ltd [2011] EWCA Civ
           622; [2011] 1 W.L.R. 3264; Nordea Bank Norge ASA v Unicredit Corporate Banking SpA [2011] EWHC
           2620 (Comm) (Gloster J); WMS Gaming Inc v B Plus Giocolegale Ltd [2011] EWHC 30 (Comm);
           [2012] I.L. Pr. 5; UBS Ltd v Regione Calabria [2012] EWHC 699 (Comm); [2012] I.L.Pr. 22; Lehman
           Brothers AG Ins v CMA CGM [2013] EWHC 171 (Comm); [2013] 2 All E.R. (Comm) 557 (Walker J);
           Nomura International Plc v Banca Monte Dei Paschi Di Siena SpA [2013] EWHC 3187 (Comm); [2014]
           1 W.L.R. 1584 (Eder J).
              In the account of the case of Starlight Shipping Co v Allianz Marine & Aviation Versicherungs AG
           [2013] UKSC 70; [2014] Bus. L.R. 873, SC, given above (para.6JRx.42) in the context of the mean-
           ing of “same cause of action” in art.29.1, it was not explained that the case also raised (at first
           instance and on appeal to the Supreme Court) an issue as to whether the action brought by the
           marine insurers (D) in the English court on the basis of settlement agreements reached between
           the parties in earlier English proceedings (but stayed under a Tomlin order) was an action “related”
           within the meaning of art.30.1 to that brought previously by the shipowners (C) in the Greek court.
           The judge held (1) that the English court was the court first seised by virtue of the settlement
           agreements, (2) that the English court was not, within the meaning of art.30.1, a court “other than
           the court first seised”, and (3) that therefore he had no discretion to grant C’s application for a stay
           under that provision. In the Supreme Court that holding was appealed by C in their cross-appeal.
           The Court dismissed that appeal holding that the earlier proceedings, though stayed, remained on
           foot and were thus “pending” for the purposes of art.30.1.
              Passing-off proceedings in England did not give way to earlier proceedings in Germany for
           infringement of a German trade mark registration where the defendant in the German proceed-
           ings was a mere licensee of the English claimant (Mecklermedia Corp v DC Congress GmbH [1998] Ch.
           40). Where Dutch proceedings were issued against insurers seeking a declaration of non-liability
           and the assured subsequently issued proceedings seeking compensation from the claimants in the
           Dutch proceedings in respect of the same incident, although the parties and issues in the two ac-
           tions were not identical they were related for the purposes of (what is now) art.30 and the English
           court declined the jurisdiction in the light of the arguments in favour of the Dutch courts (Sony
           Computer Entertainment Ltd v RH Freight Services Ltd [2007] EWHC 302 (Comm); [2007] I.L.Pr. 21).
              In Maxter Catheters SAS v Medicina Ltd [2015] EWHC 3076 (Comm); [2016] 1 W.L.R. 349 it was
           explained (1) that an action en référé brought in a French court is to be distinguished from an action
           au fond, and that the former action is a summary procedure most often used to prevent imminent
           harm, danger or unlawful activity, (2) that for the purposes of art.30 the action en référé does not ap-
           pear to be relevant because it is not designed to produce a judgment on the merits, and (3) that in
           the instant case because the former action was not designed to resolve the substantive dispute
           between the parties it did not constitute proceedings parallel to proceedings in English court which
           gave rise to a risk of inconsistent judgments. However, the judge further explained (para.37) that
           under the Judgments Regulation the mere fact that the court in country A granted provisional
           relief will not mean that the court in country B where substantive proceedings were later com-
           menced will be the court first seised, because, if the proceedings before the court in country A can,
           although they commenced with the grant of provisional relief, proceed to a determination of the
           substantive issue between the parties (as in an English action), then the court of country A can be
           regarded as the court first seised.
              In Euroeco Fuels (Poland) Ltd v Szczecin and Swinoujscie Seaports [2019] EWCA Civ 1932; [2019] 4
           W.L.R. 156, the Court of Appeal considered the meaning to be given to the phrase “hear and
           determine them together” in art.30(2) and held that it did not mean (as had been held at first instance)
           “in the same Member State” but required that the cases be tried by the same judge or panel of
           judges in the same court and that judgment would be given in both actions at the same time.
              In Office Depot International BV v Holdham SA [2019] EWHC 2115 (Ch); [2019] 4 W.L.R. 120, Sir
           Geoffrey Vos, Chancellor, held that an application pursuant to art.30 for a temporary stay of
           English proceedings pending final determination of related Swedish proceedings was not an ap-
           plication to which the procedure for challenging jurisdiction set out at CPR Pt 11 applied.

           Discretionary stay in favour of proceedings before courts of non-EU states (arts 33 and
                                                     34)

 6JRx.47      In Owusu v Jackson (C-281/02) [2005] Q.B. 801, the ECJ ruled that, where a court of a Member
           State is seised on the ground that it is a court of the territory of the defendant’s domicile, that
           court may not decline jurisdiction in favour of court in a non-EU State on the basis that the latter
           court is the more appropriate forum. There has been conflicting authority on whether the ruling
           in Owusu also precludes a power to stay proceedings in favour of a non-EU court other than on
           forum non conveniens grounds—for instance, where there is an exclusive jurisdiction clause in
           favour of the non-EU court, or there are parallel proceedings in the non-EU court, or some other
           grounds on which the non-EU court could take exclusive jurisdiction (sometimes referred to as giv-
           ing “reflexive effect” to the grounds of jurisdiction in the Judgments Regulation, or applying them
           by analogy to non-EU countries).
              Articles 33 and 34 of the Judgments Regulation (which have no equivalent in the Brussels I
           Regulation or the Brussels or Lugano Conventions) introduced new rules granting the national
           court discretion to stay proceedings in favour of court proceedings before a non-EU court. In the

                                                            474
Case 1:21-cv-06702-LAK Document 11-12 Filed 09/10/21 Page 174 of 174




            NOTES   ON   RULES   OF   JURISDICTION   IN   JUDGMENTS REGULATION (RECAST)

 case of proceedings involving the same cause of action, under art.33 the grant of a stay is subject to
 four conditions. First, the court in the non-EU state must have been seised first. Second, proceed-
 ings must have been brought in an EU court on the basis of the defendant’s domicile or the special
 jurisdiction provisions. Third, the judgment of the non-EU court must be expected to be capable
 of recognition and enforcement in the member state in question. Fourth, the stay is necessary for




                                                                                                          CPR 6
 the administration of justice. Some guidance as to the meaning of the last condition is to be found
 in Recital (24). Article 34 contains similar rules when related proceedings are brought both before
 EU and non-EU courts.
    In the case of Re Zavarco Plc [2015] EWHC 1898 (Ch); [2015] 1 W.L.R. 1479 (David Donaldson
 QC), a shareholder (C) in a UK company (D), relying on the exclusive jurisdiction rule in art.24(2),
 commenced two actions in an English court, one for a declaration to the effect that a notice served
 by him pursuant to his statutory right as a shareholder to call a general meeting was valid, and the
 other to rectify D’s register of members to delete the issue of additional shares to another
 shareholder. D, having commenced parallel proceedings in Malaysia, applied for a stay of C’s ac-
 tions under art.34 on lis alibi pendens or forum non conveniens grounds, arguing that those
 proceedings were a related action in the court of a third State within that article. The judge
 dismissed the application, holding that, where jurisdiction is assigned by art.24, the stay provisions
 in art.34 have no application, as the issue of whether a court be seised is to be determined by the
 nature and basis of the claim rather than by any defence to it, even (as might be assumed in this
 case) where the defences were purely contractual and not art.24 matters.
    In UCP Plc v Nectrus Ltd [2018] EWHC 380 (Comm); [2018] 1 W.L.R. 3409 it was held that arts
 33 and 34 did not apply where the court’s jurisdiction was based on a non-exclusive English
 jurisdiction clause, and therefore the court had no power to stay its proceedings despite proceed-
 ings having been commenced first in time in a non-Member State (the Isle of Man). (The High
 Court reached the same conclusion in similar circumstances in Ness Global Services Ltd v Perform
 Content Services Ltd [2020] EWHC 3394 (Comm) (Stephen Houseman QC) even though the court in
 that case would also have had jurisdiction based on the defendant's domicile.) Similarly, in Gulf
 International Bank BSC v Aldwood [2019] EWHC 1666 (QB); [2020] 1 All E.R. (Comm) 334, John
 Kimbell QC (sitting as a deputy High Court judge) held that there is no power to decline jurisdic-
 tion in favour of a non-EU court in a case falling outside the express powers in arts 33 and 34 (in
 that case, despite the presence of an exclusive jurisdiction clause in favour of a non-EU court fall-
 ing within art.25). In PJSC Commercial Bank Privatbank v Kolomoisky [2019] EWCA Civ 1708; [2020]
 2 W.L.R. 993, the Court of Appeal rejected arguments that Owusu prevented the court granting a
 stay on the basis that the provisions of the Lugano Convention could be applied by analogy to
 non-EU countries. However, the court did not comment on the question of whether the same is
 true under the Judgments Regulation, in light of the express powers to stay proceedings in favour
 of non-EU courts under arts 33 and 34.




                                                 475
